Case 6:20-cv-00474-ADA Document 31-3 Filed 10/05/20 Page 1 of 466




          EXHIBIT B
0474-ADA Document 31-3 Filed 10/05/20 Page 2 of 466



       Introduction
       Networks are currently one of the fastest growing and most important developments in
       the computer industry. Not only are more and more PCs becoming parts of networks, but
       networked PCs are being incorporated into larger enterprise-wide applications so that ev-
       eryone in a company can access and share data.

         With the expanding technology of networking comes the terminology to describe it.
       This Dictionary of Networking provides definitions for all the terms you will encounter
       when dealing with networks of any type.

       Who Should Use This Book?
       This book is designed to meet the needs of people who work with networks, communica-
       tions, and mobile computing systems. Whether you are networking previously uncon-
       nected computers or downsizing from a mainframe, this book is for you. And if you are
       studying for one of the network certification exams, you will find this book to be an es-
       sential reference.

          Network users of all levels are barraged with an almost bewildering array of terms, ab-
       breviations, and acronyms in books, magazine and newspaper articles, advertisements,
       and their day-to-day conversations. Jargon is a useful shorthand, but it can easily become
       incomprehensible and unmanageable, even to the most seasoned network administrator.

       What You’ll Find in This Book
       Along with clear explanations of the jargon and slang associated with networking, you’ll
       find definitions of more than 3,000 networking technical terms, abbreviations, and acro-
       nyms. The list that follows gives you a brief overview of the topics that this book covers:
          ■
              Acronyms and abbreviations
          ■
              Active Directory
          ■
              ActiveX
          ■
              Application software
          ■
              Cables, cards, and connectors
          ■
              Certification schemes
          ■
              Chips, memory, and adapters
          ■
              Communications



                        Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 3 of 466
     Introduction


          ■
              Connectivity tools, products, and equipment
          ■
              Disks and storage media
          ■
              E-mail
          ■
              Hardware
          ■
              File systems
          ■
              Industry standards
          ■
              Internet organizations
          ■
              Internet terms and abbreviations
          ■
              Intranet terms and abbreviations
          ■
              Java
          ■
              Leading hardware and software companies
          ■
              Linux, Free Software Foundation, GNU
          ■
              Microprocessors
          ■
              Microsoft Windows
          ■
              Microsoft Windows NT and NT Server
          ■
              Microsoft Windows 2000
          ■
              Mobile computing
          ■
              Networking theory and concepts
          ■
              Novell NetWare
          ■
              Novell Directory Services
          ■
              Operating systems and environments
          ■
              The OSI Reference Model
          ■
              Popular networking products
          ■
              Protocols and interfaces
          ■
              Security and network administration
          ■
              System architectures
          ■
              Trade associations


     ii
                             Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 4 of 466
                                                                                     Introduction


          ■
              Unix shells, tools, and utilities
          ■
              The World Wide Web
          ■
              Workstations

       How This Book Is Organized
       This book is organized for easy reference. Entries are arranged in letter-by-letter alphabetic
       order, ignoring punctuation and spaces, with terms that begin with an uppercase letter (or
       are all in uppercase) before those in all lowercase letters. So Internet comes before internet,
       and link level comes before link-state routing algorithm. Numbers and symbols are listed
       at the beginning of the book in ascending numeric order. If an entry begins with a letter or
       letters, but contains a number, it is listed alphabetically according to the letter, and then ac-
       cording to numerical order, so V.42 bis comes between V.42 and V.54.

          The information within each entry is always presented in the following order:
          ■
              Entry name
          ■
              Abbreviation or acronym
          ■
              Pronunciation, if it isn’t obvious
          ■
              Definition, written in clear standard English
          ■
              URL pointing to further resources available on the Internet.
          ■
              Cross-references to other entries that provide additional or related information on the
              topic; more on the cross references in a moment.

         If an entry has multiple definitions, each one is numbered to separate it from the next,
       and some of the entries also contain illustrations.

       Extensive Cross-Referencing
       The Dictionary of Networking is the most extensively cross-referenced dictionary of com-
       puting and networking terms available today. It contains two kinds of cross references:
          ■
              A See reference points to another entry that contains the information you are looking
              for. Thus, you can start with an abbreviation, such as PPTP, or with the complete term,
              such as Point-to-Point Tunneling Protocol, and be sure that you will arrive at the cor-
              rect definition. You don’t have to know what an abbreviation stands for to be able to
              look up a term. Some terms or concepts can be referred to by more than one name, such
              as dialback modem and callback modem; you will find both here, so you can always
              find your way to the appropriate definition.


                                                                                                     iii
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 5 of 466
     Introduction


          ■
              A See also reference points to one or more entries that contain additional information
              about a topic. This kind of cross-reference allows you to follow through a related set
              of entries, broadening your search as you move from entry to entry.

         We have also added an extra element in this dictionary to help you find information,
     and that is the pronunciation of an acronym or abbreviation that is pronounced differ-
     ently from the way it is spelled. For example, if you are reading a magazine article and
     come across the abbreviation SCSI, you can look up the abbreviation, which will point
     to the main entry term, Small Computer System Interface. But if you are discussing hard
     disk interfaces with a colleague and hear the term scuzzy, you can look that up too, and
     you will also find your way to the main entry, Small Computer System Interface.


     The Appendices
     This book contains four appendices to provide additional reference material:

          Appendix A: Internet Resources Collects together URLs under a wide variety of head-
          ings to cut down on the amount of time you have to spend with your favorite search en-
          gine. Using this appendix, you can go straight to the right Web site every time.

          Appendix B: Certification Resources Provides a guide through the complex and con-
          fusing world of computer and networking certification programs.

          Appendix C: ASCII Charts Contains both the standard and the extended American
          Standard Code for Information Interchange charts.

          Appendix D: EBCDIC Chart Contains the most widely accepted Extended Binary
          Coded Decimal Interchange Code chart.


     A Note about the URLs in This Book
     Nothing is more annoying than a dead URL, and link rot is all pervasive. (If you don’t
     know what link rot is, go look it up.) All the URLs in this book have been individually
     checked by our Technical Editor; and at the time of writing, they are all active, they all
     work, and they all contain the information that I say they contain. But that is not to say that
     some of them won’t have changed by the time you try them out.

         The better-organized sites will simply post a link to the new site if they make substantive
     changes, and you can use that new link to go right to the new or reorganized site. Other
     sites, such as the Microsoft Web site, reorganize themselves periodically as a part of their
     housekeeping; the information you want is still available, but you have to look in another
     place to find it, or use the site’s built-in search engine to find it.


     iv
                          Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 6 of 466
                                                                                 Introduction


          Some of the sites that contain the most advanced technical information belong to the
       .edu domain and are usually computer science departments at the major universities. I have
       tried to keep the number of such sites to a minimum in this book. Although they can be ex-
       tremely useful, they usually have a lifespan that closely resembles that of the average grad-
       uate student. Once the student maintaining the information graduates, the site becomes
       neglected and is usually removed soon after. Another dead URL.

         To be consistent with current usage, I have not specified the protocol used to access each
       Web site; unless a different protocol is specified, you can simply assume that HTTP will
       work in all cases. Just add http:// to the beginning of each Web address in your browser
       when you access a site.

          And finally, we have tried very carefully not to break a URL across a line; you should
       be able to type the characters you see without having to worry about whether to type that
       hyphen. If a URL has to break, the break is before a period (.) or after a slash (/).


       About the Companion CD
       The companion CD contains an electronic version of this entire book. You can use it to find
       entries quickly and follow cross-references without a great deal of page flipping.


       And Finally…
       Through more than 25 years of hands-on involvement in practical computer applications,
       including the management of minicomputer systems, PC-based networks, large-scale data
       communications systems, software development, and technical support, I have become in-
       timately familiar with computer and networking terminology. The Dictionary of Network-
       ing is a direct result of that experience, and it represents a practical and down-to-earth
       approach to computers and computing.

          Everyone who has worked on this dictionary has tried to make sure that it is as complete
       and accurate as possible. But if you think that we have missed a word or two that should
       be included in a future edition, or if you think that an entry doesn’t contain enough infor-
       mation, please write to the following address:

          Dictionary of Networking
          c/o SYBEX Inc.
          1151 Marina Village Parkway
          Alameda, CA 94501-1044
          USA


                                                                                                  v
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 7 of 466
                                                                                  4.4BSD Lite



       Symbols and Numbers
       ! See bang.                                    3Com Corporation One of the largest
                                                      manufacturers of network hardware in the
       & See ampersand.
                                                      world, particularly known for LAN and
       * See asterisk.                                WAN products, including remote access
                                                      products, hubs, network interface cards,
       *.* See star-dot-star.                         Gigabit Ethernet, and multimedia over net-
                                                      works. The company’s PalmPilot hand-
       . See period and double-period
                                                      held computer has proved to be extremely
       directories.
                                                      popular, with more than one million units
       .. See period and double-period                sold to date. In 1997, 3Com merged with
       directories.                                   U.S. Robotics in a deal worth $6.6 billion.

       / See slash.                                   For more information on 3Com, see
                                                      www.3com.com.
       // See double-slash.
                                                      4B/5B encoding A data-translation
       : See colon.                                   scheme used to precede signal encoding in
                                                      FDDI (Fiber Distributed Data Interface)
       <> See angle brackets.
                                                      networks. In 4B/5B, each group of four bits
       > See right angle bracket.                     is represented as a five-bit symbol, which is
                                                      then associated with a bit pattern, which in
       ? See question mark.
                                                      turn is encoded using a standard method,
       @ See at symbol.                               often NRZI (non-return to zero inverted).
                                                      See also Manchester encoding.
       \ See backslash.

       | See vertical bar.                            4.4BSD Lite A version of the 4.4 Berke-
                                                      ley Software Distribution (BSD) Unix from
       1/4-inch cartridge See quarter-inch            which all the AT&T code has been re-
       cartridge.                                     moved in an attempt to avoid licensing
       2B+D Common abbreviation for Basic             conflicts. It is not possible to compile and
       Rate ISDN, which has two B, or bearer,         then run 4.4BSD Lite without a preexisting
       channels and one D, or data, channel.          system because several important utilities
                                                      and other files from the operating system
       See also 23B+D; Basic Rate ISDN.
                                                      are missing.
       3+ A network operating system, originally      The 4.4BSD Lite version has served as the
       developed by 3Com, that implemented Xe-        basis for several other important Unix
       rox Network System (XNS) transport pro-        implementations, including FreeBSD and
       tocols and Microsoft MS-Net file sharing.      NetBSD.


                                                                                                 1
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 8 of 466
     5B/6B encoding


     See also Berkeley Software Distribution          coaxial cable; sometimes called thicknet.
     Unix; FreeBSD; NetBSD; Unix.                     The 10Base5 specification has a data-trans-
                                                      fer rate of 10Mbps and a maximum cable-
     5B/6B encoding A data-translation                segment length of 500 meters (1650 feet),
     scheme used to precede signal encoding in        over a bus topology. The cable attaches to
     100BaseVG networks. In 5B/6B, each               the Ethernet adapter with a vampire, or
     group of five bits is represented as a six-bit   piercing, connector and a transceiver.
     symbol, which is then associated with a bit
                                                      See also bus network.
     pattern, which in turn is encoded using a
     standard method, often NRZI (non-return
                                                      10BaseF An implementation of the
     to zero inverted).
                                                      802.3 Ethernet standard over fiber-optic
     See also Manchester encoding.                    cable. This specification allows throughput
                                                      of a maximum of 10Mbps and is separated
     9-track tape A tape storage format that
                                                      into these three categories:
     uses nine parallel tracks on 1/2-inch, reel-
     to-reel magnetic tape. Eight tracks are used
                                                      ■
                                                          10BaseFP (fiber passive) Used for desk-
     for data, and one track is used for parity in-       top connections
     formation. These tapes are often used as         ■
                                                          10BaseFL (fiber link) For intermediate
     backup systems on minicomputer and                   hubs and workgroups
     mainframe systems; digital audio tapes           ■
                                                          10BaseFB (fiber backbone) Used for
     (DATs) are more common on networks.
                                                          central facility lines between buildings
     See also quarter-inch cartridge.
                                                      10BaseT An implementation of the
     10/100 A term used to indicate that a de-        802.3 Ethernet standard over UTP wir-
     vice can support both Ethernet (at a data        ing—the same wiring and RJ-45 connectors
     transfer rate of 10Mbps) and Fast Ethernet       used with telephone systems. The standard
     (at a data transfer rate of 100Mbps).            is based on a star topology, with each node
     See also Ethernet.                               connected to a central wiring center and a
                                                      maximum cable-segment length of 100
     10Base2 An implementation of the 802.3           meters (330 feet).
     Ethernet standard on thin Ethernet (RG-58)
                                                      See also star network.
     coaxial cable; sometimes called thinnet or
     cheapernet wire. The 10Base2 specification       23B+D Common abbreviation for Prima-
     has a data-transfer rate of 10Mbps and a         ry Rate ISDN, which has 23 B, or bearer,
     maximum cable-segment length of 185              channels and 1 D, or data, channel.
     meters (610.5 feet). A T-connector attaches
                                                      See also 2B+D; Primary Rate ISDN.
     the thin coaxial cable to the BNC connector
     on the Ethernet adapter.
                                                      24/7 Abbreviation for round-the-clock
     10Base5 An implementation of the                 availability, implying that the service is
     802.3 Ethernet standard on thick Ethernet        available 24 hours a day, 7 days a week.


     2
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 9 of 466
                                                                                              802.x


       56K modem standard See V.90.                    segmented-addressing scheme used by Intel
                                                       coprocessors.
       100Base-FX A specification for Fast
       Ethernet over fiber-optic cable.                Several models have been developed:

       See also Fast Ethernet                          ■
                                                           68000 The first microprocessor in this
                                                           family, which used a 32-bit data word
       100Base-T4 A specification for Fast                 with a 16-bit data bus and could address
       Ethernet over four pairs of Category 3, 4, or       16MB of memory. It was used in the first
       5 untwisted-pair wiring.                            Apple Macintosh computers as well as in
       See also Fast Ethernet                              Hewlett-Packard’s LaserJet printers.
                                                       ■
                                                           68020 A 32-bit microprocessor that
       100Base-TX A specification for Fast                 runs at 16MHz, 20MHz, 25MHz, or
       Ethernet over two pairs of Category 5               33MHz and is capable of addressing as
       unshielded twisted-pair or Category 1               much as 4GB of memory. The 68020 was
       shielded twisted-pair cable. The 100Base-           used in the Macintosh II computer, but
       TX specification requires two pairs of              has been replaced by the 68030.
       wires.
                                                       ■
                                                           68030 Has a paged memory manage-
       See also Fast Ethernet                              ment unit built-in and, therefore, does not
                                                           need external hardware to handle this
       100VG-AnyLAN A term applied to the
                                                           function. The 68030 is used in the Mac-
       IEEE 802.12 standard, originally developed
                                                           intosh II and SE computers.
       by Hewlett-Packard and supported by Nov-
       ell, Microsoft, AT&T, and many others.          ■
                                                           68040 Incorporates a built-in floating-
                                                           point processor and memory manage-
       The 100VG-AnyLAN specification modi-
                                                           ment unit, along with independent 4KB
       fies the existing Ethernet standard to allow
                                                           data and instruction caches. It can per-
       speeds of 10 or 100Mbps and uses the
                                                           form parallel execution by using multiple,
       demand priority access method rather
                                                           independent instruction queues. The
       than Carrier Sense Multiple Access/Colli-
                                                           68040 is used in the Macintosh Quadra
       sion Detection (CSMA/CD). A speed of
                                                           line of computers.
       100Mbps transmission is supported over
       Category 3 four-pair unshielded twisted-        See also PowerPC.
       pair cabling.
                                                       802.x A set of communications standards
       See also demand priority; Fast Ethernet.
                                                       defining the physical and electrical connec-
       680x0 A family of 32-bit microproces-           tions in LANs, originally defined by the In-
       sors from Motorola, used in Macintosh           stitute of Electrical and Electronics
       computers and many advanced worksta-            Engineers (IEEE).
       tions. The 680x0 is popular with program-       A number followed by an uppercase letter
       mers, because it uses a linear-addressing       indicates a stand-alone standard; a num-
       mode to access memory, rather than the          ber followed by a lowercase letter indicates


                                                                                                    3
                     Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 10 of 466
     802.1


     either a supplement to a standard or a part       The 802.3 standard includes the following:
     of a multiple-number standard.                    ■
                                                           10Base2 An implementation of the
     Many of the IEEE standards have also been             Ethernet standard on thin Ethernet cable,
     adopted by the International Organization             with a data-transfer rate of 10Mbps and a
     for Standardization (ISO), whose standards            maximum cable-segment length of 185
     are accepted all over the world; IEEE stan-           meters (600 feet).
     dards 802.1 to 802.11 are now also known          ■
                                                           10Base5 An 802.3 Ethernet standard on
     as ISO 8802.1 to 8802.11. You will see                thick Ethernet cable, with a 10Mbps data-
     both designations in networking books and             transfer rate and a cable-segment length
     magazines; it will take a while for everyone          of a maximum of 500 meters (1650 feet),
     to get used to these numbers.                         over a bus topology.
     See also IEEE standards.                          ■
                                                           10BaseT Establishes a standard for
                                                           Ethernet over UTP wiring, the same wir-
     802.1 An IEEE standard that specifies                 ing and RJ-45 connectors used with tele-
     the media-access-control level for bridges            phone systems. The standard is based on
     linking 802.3, 802.4, and 802.5 networks.             a star topology. Each node is connected to
     It includes a spanning-tree algorithm for             a wiring center, with a cable-length limi-
     Ethernet media-access-control layer bridg-            tation of 100 meters (330 feet).
     es and the heterogeneous LAN manage-              ■
                                                           1Base5 A 1Mbps network standard
     ment specification for Ethernet and token-            with twisted-pair cable based on AT&T’s
     ring hubs.                                            StarLAN.
     See also IEEE standards.                          ■
                                                           10Broad36 Defines a long-distance
                                                           Ethernet with a 10Mbps data-transfer
     802.2 An IEEE standard that specifies the             rate and a maximum cable-segment
     logical link sublayer of the data-link layer in       length of 3600 meters (11,880 feet).
     the OSI protocol stack. The data-link layer
                                                       ■
                                                           10BaseF Explicitly specifies fiber-optic
     in the OSI protocol stack is divided into the
                                                           cable in three settings; 10Base-FP (fiber
     logical link layer and the media-access-con-
                                                           passive) for desktops, 10Base-FL (fiber
     trol layer. The logical link layer provides
                                                           link) for intermediate hubs and work-
     framing, addressing, and error-control
                                                           groups, and 10Base-FB (fiber backbone)
     functions.
                                                           for central facility lines between buildings.
     See also IEEE standards.                          ■
                                                           100BaseVG A 100Mbps Ethernet net-
                                                           work developed by Hewlett-Packard and
     802.3 An IEEE standard for CSMA/CD
                                                           AT&T Microelectrics.
     (Carrier Sense Multiple Access/Collision De-
     tection) LANs, including both baseband and
                                                       ■
                                                           100BaseT A 100Mbps Ethernet devel-
     broadband networks. The baseband version              oped by Grand Junction Networks.
     is based on the Ethernet network, originally      See also 100VG-AnyLAN; Ethernet; Fast
     developed by Xerox Corporation.                   Ethernet; Gigabit Ethernet; IEEE standards.


     4
                       Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 11 of 466
                                                                                           1394


       802.4 An IEEE standard for bus topolo-          The specification has been called IVD (In-
       gy networks that use token passing to con-      tegrated Voice and Data), but is now more
       trol access and network traffic, running at     commonly referred to as Iso-Ethernet.
       10Mbps a second. Token-bus networks             See also IEEE standards; Iso-Ethernet.
       are sometimes used in manufacturing set-
       tings, but they are not often found in office   802.10 An IEEE Technical Advisory
       networks.                                       Group (TAG) working on the definition of
       See also ARCnet; IEEE standards; Techni-        a standard security model for use over a va-
       cal and Office Protocol.                        riety of network types that incorporates au-
                                                       thentication and encryption methods.
       802.5 An IEEE standard that defines ring        See also IEEE standards.
       networks using token passing to control ac-
       cess and network traffic, running at 4 or       802.11 A proposed IEEE standard that
       16Mbps. It is used by IBM's Token Ring          will define wireless LANs, including
       network over STP, UTP, or fiber-optic           spread-spectrum radio, narrowband radio,
       cabling. Also known as ANSI 802.1-1985.         infrared transmission, and transmission
       See also IEEE standards.                        over power lines.
                                                       See also IEEE standards.
       802.6 An IEEE standard for metropoli-
       tan-area networks (MANs). It describes a        802.12 An IEEE working group defining
       DQDB (Distributed Queue Dual Bus) used          the 100Mbps Ethernet 100VG-AnyLAN
       for transmitting voice, video, and data over    originally developed by Hewlett-Packard
       two parallel fiber-optic cables, with signal-   and several other vendors.
       ing rates in excess of 100Mbps per second.
                                                       See also 100VG-AnyLAN; IEEE standards.
       See also IEEE standards; Switched Multi-
       megabit Data Services.                          802.14 An IEEE working group defining
                                                       standards for data transmission over tra-
       802.7 An IEEE Technical Advisory Group          ditional cable TV networks using cable
       (TAG) report on broadband networks car-         modems.
       rying voice, data, and video traffic.
                                                       See also IEEE standards.
       See also IEEE standards.
                                                       1394 An IEEE standard for a digital plug-
       802.8 An IEEE Technical Advisory
                                                       and-play bus, originally conceived by Apple
       Group (TAG) report on the use of fiber op-
                                                       Computer in 1986. The 1394 standard sup-
       tics as alternatives to copper-based cable in
                                                       ports a maximum of 63 nodes per bus and
       LANs.
                                                       a maximum of 1023 buses.
       See also IEEE standards.
                                                       Three speeds for device connections are
       802.9 An IEEE advisory committee on in-         available:
       tegrated data, voice, and video networking.     ■
                                                           100Mbps


                                                                                                 5
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 12 of 466
     3270


     ■
         200Mbps                                         cause of an error and can address 16MB
                                                         of memory.
     ■
         400Mbps
     All devices are hot pluggable, and both self-   80386 Also called the 386DX and the
     powered and bus-powered devices can be          386. A full 32-bit microprocessor intro-
     attached to the same bus. Also known as         duced by Intel in October 1985 and used in
     FireWire, 1394 uses six-pair shielded           many IBM and IBM-compatible comput-
     twisted-pair cable and is intended for high-    ers. The 80386 has a 32-bit data word, can
     end applications such as digitized video.       transfer information 32 bits at a time over
                                                     the data bus, and can use 32 bits in address-
     See also Universal Serial Bus.
                                                     ing memory. It has the following modes:

     3270 A general description for the family
                                                     ■
                                                         Real mode effectively limits performance
     of products from IBM that includes termi-           to that of an 8086 microprocessor and can
     nals, printers, and terminal cluster control-       address 1MB of memory.
     lers. These products all communicate with a     ■
                                                         Protected mode prevents an application
     mainframe computer using the SNA (Sys-              from stopping the operating system be-
     tems Network Architecture) protocol.                cause of an error, and it can address 4GB
                                                         of memory.
     80286 Also called the 286. A 16-bit mi-
     croprocessor from Intel, first released in
                                                     ■
                                                         Virtual 8086 mode allows the operating
     February 1982, used by IBM in the IBM PC/           system to divide the 80386 into several
     AT computer in 1984. Since then, it has             virtual 8086 microprocessors, all running
     been used in many other IBM-compatible              with their own 1MB of space, and all run-
     computers.                                          ning a separate program.

     The 80286 uses a 16-bit data word and a         80486 Also called the 486 or i486. A 32-
     16-bit data bus, with 24 bits to address        bit microprocessor introduced by Intel in
     memory. It has two modes:                       April 1989. The 80486 adds several notable
                                                     features to the 80386, including an on-
     ■
         Real mode effectively limits performance
                                                     board cache, a built-in floating-point pro-
         to that of an 8086 microprocessor and can
                                                     cessor, and a memory management unit
         address 1MB of memory.
                                                     (MMU), as well as advanced provisions for
     ■
         Protected mode prevents an application      multiprocessing and a pipelined execution
         from stopping the operating system be-      scheme.




     6
                        Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 13 of 466
                                                                           accelerator board




       A
       A+ Certification A certification program         Motorola 68020 or higher microprocessor
       from the CompTIA (Computer Technology            and at least 4MB of memory to use A/UX.
       Industry Association) designed to measure        See also Unix.
       competence in basic computer repair and
       aimed at the computer technician. Certifi-       AAL     See ATM Adaptation Layer.
       cation requires passing two tests: a core
                                                        AASE See Associate Accredited
       exam to test general knowledge of PCs, in-
                                                        Systems Engineer.
       cluding configuration, installation and up-
       grading, diagnosis, repair, maintenance,         ABCP See Associate Business
       customer interaction, and safety, and at         Continuity Professional.
       least one specialty exam that tests operating
       system knowledge.                                abend Contraction of abnormal end. A
                                                        message issued by an operating system when
       A+B signaling A type of in-band signal-          it detects a serious problem, such as a hard-
       ing used in T1 transmission; 1 bit from each     ware failure or major software damage.
       of the 24 subchannels in every sixth frame is
                                                        ABI See Application Binary Interface.
       used to carry dialing and other control infor-
       mation. A+B signaling reduces the T1 band-       ABR See Available Bit Rate.
       width from 1.544Mbps to 1.536 Mbps.
                                                        ABUI See Association of Banyan Users
       See also T1.                                     International.

                                                        accelerator board An add-in, printed
       a-b box A switching box that allows two
                                                        circuit board that replaces the main proces-
       or more computers to share a peripheral de-
                                                        sor with a higher-performance processor.
       vice such as a printer. It can be switched
                                                        Using an accelerator board can reduce up-
       manually or through software.
                                                        grading costs substantially, because you
       A/UX A version of the Unix operating             don’t need to replace the monitor, case,
       system that runs on the Macintosh. A/UX is       keyboard, and so on. However, the main
       based on the System V release 2 of Unix and      processor is not the only component that af-
       includes a number of Apple features, such        fects the overall performance of your sys-
       as support for the Macintosh Toolbox. This       tem. Other factors, such as disk-access time
       support allows applications running under        and video speed, contribute to a system’s
       A/UX to use the familiar Macintosh user in-      performance.
       terface. You need a Macintosh II with a          See also graphics accelerator board.




                                                                                                   7
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 14 of 466
     access


     access To use, write to, or read from a               along with the rights granted to that user
     file, or to log in to a computer system or            or group.
     network.                                          ■
                                                           In Windows 2000, everything is an object,
                                                           and every object has an associated ACL.
     AccessBuilder Remote access software
     from 3Com Corporation that lets you ac-           See also Active Directory; authentication;
     cess network resources over a dial-up con-        NDS tree; Novell Directory Services; rights;
     nection from a remote location.                   security.

     access control entry Abbreviated                  access method The set of rules that de-
     ACE. The basic unit of security in Mi-            termines which node in a network has ac-
     crosoft Windows 2000 that controls access         cess to the transmission media at any
     to the file system, to Active Directory ob-       moment.
     jects, to printers and other network re-          Attempts at simultaneous access are either
     sources, and to the Registry.                     managed by a collision detection mecha-
     An ACE consists of a security identifier          nism such as CSMA/CD or prevented by
     (SID) and an access mask that defines the         use of a token-passing method.
     access rights of that SID. A collection of        access protocol The set of rules that
     ACEs that control access to an object is          workstations use to avoid collisions when
     known as an access control list.                  sending information over shared network
     See also access control list; security            media. Also known as the media access con-
     identifier.                                       trol protocol.

                                                       access rights See rights.
     access control list Abbreviated ACL. A
     list or table containing information about        access server A computer that provides
     the users, processes, and objects that can ac-    access for remote users who dial in to the
     cess a specific file or object. ACLs are usu-     system and access network resources as
     ally attached to file-system directories, and     though their computers were directly at-
     they specify access permissions such as           tached to the network.
     read, write, execute, delete, and so on.          See also communications/modem server;
     ACLs are implemented in Novell NetWare,           mobile computing.
     Microsoft Windows 2000, and Unix:
                                                       access time The period of time that
     ■
         In Novell Directory Services, ACLs are as-    elapses between a request for information
         sociated with every object in the NDS tree,   from disk or memory and the arrival of that
         storing the list of rights for each trustee   information at the requesting device.
         that can access the object.
                                                       Memory-access time refers to the time it
     ■
         In the Unix Network File System, ACLs         takes to transfer a character between mem-
         include the name of the user or group,        ory and the processor. Disk-access time


     8
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 15 of 466
                                                                                              ACF


       refers to the time it takes to place the read/   See also authentication; user account.
       write heads over the requested data. RAM
       may have an access time of 80 nanoseconds        account policy On networks and mul-
       or less, while hard-disk access time could be    tiuser operating systems, the set of rules
       10 milliseconds or less.                         that defines whether a new user is permitted
                                                        access to the system and whether an exist-
       access token In Microsoft Windows                ing user is granted additional rights or ex-
       2000, an object that contains the security       panded access to other system resources.
       identifier (SID) of a running process.           Account policy also specifies the minimum
       When a process is started by another pro-        length of passwords, the frequency with
       cess, the second process inherits the starting   which passwords must be changed, and
       process’s access token. This access token is     whether users can recycle old passwords
       then checked against each object’s access        and use them again.
       control list to confirm that the appropriate
                                                        Accredited Systems Engineer Abbre-
       permissions are in place to permit any ser-
                                                        viated ASE. A certification from Compaq
       vices requested by the process.
                                                        designed to evaluate and recognize exper-
       See also access control list; permissions;       tise in installing and administering Compaq
       process; rights.                                 workstations and servers running both Mi-
                                                        crosoft Windows 2000 and Novell Net-
       account On LANs or multiuser operating           Ware network operating systems.
       systems, an account is set up for each user.
                                                        See also Associate Accredited Systems
       Accounts are usually kept for administrative
                                                        Engineer.
       or security reasons. For communications
       and online services, accounts identify a sub-    ACE See access control entry.
       scriber for billing purposes.
                                                        Acer Group One of the top five PC mak-
       See also user account.
                                                        ers in the world, with factories in Malaysia,
       accounting The process of tracking the           the Netherlands, the Philippines, Taiwan,
       resources on a network. The network ad-          and the United States. The Acer Group
       ministrator can charge for files accessed,       bought Texas Instrument’s notebook com-
       connect time, disk space used for file stor-     puter business in 1997 and has formed busi-
       age, and service requests by assigning ac-       ness alliances with companies, including
       count balances to users. The users can then      3Com and Hitachi, for the development of
       draw from their account balances as they         advanced digital consumer products such
       use network services.                            as PC-ready televisions and DVD systems.
                                                        For more information on the Acer Group,
       account lockout In Microsoft Windows
                                                        see www.acer.com.tw.
       2000 and other operating systems, a count
       of the number of invalid logon attempts al-      ACF See Advanced Communications
       lowed before a user is locked out.               Function.


                                                                                                   9
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 16 of 466
     ACK


     ACK See acknowledgment.                          migration to upgrade from LAN Manager,
                                                      LAN Server, and earlier versions of Net-
     acknowledgment Abbreviated ACK. In               Ware; a similar process known as BMI-
     communications, ACK is a control code,           GRATE allows users to migrate from
     ASCII 06, sent by the receiving computer to      Banyan VINES.
     indicate that the data has been received
     without error and that the next part of the      ACS See Advanced Communications
     transmission may be sent.                        Service.
     See also NAK.                                    ACTE See Ascend Certified Technical
                                                      Expert.
     ACL See access control list.
                                                      Active Desktop In Microsoft Windows,
     ACONSOLE A Novell NetWare 3.x
                                                      a user interface feature that makes the Desk-
     workstation utility that controls a modem
                                                      top look and behave just like a Web page,
     attached to the workstation. ACONSOLE is
                                                      with underlined icons and a hand mouse
     used to establish an asynchronous remote
                                                      pointer. Active Desktop is offered as an al-
     console connection to a server. The RS232
                                                      ternative to the classic Windows user inter-
     NetWare Loadable Module (NLM) must be
                                                      face; you can use Active Desktop, you can
     loaded on the server to which you want to
                                                      use the classic Windows interface, or you
     connect. In NetWare 4.x, use RCONSOLE
                                                      can swap back and forth between the two.
     to perform this function.
                                                      Active Directory In Microsoft Windows
     acoustic coupler A modem that in-
                                                      2000, a system for large-scale network
     cludes a pair of rubber cups that fit over the
                                                      management that views the network as a hi-
     mouthpiece and earpiece of a standard tele-
                                                      erarchy of objects. Active Directory does
     phone handset (to prevent external noise
                                                      the following:
     from being picked up). An acoustic coupler
     allows you to connect your computer to a
                                                      ■
                                                          Provides a hierarchy for the management
     telephone system that does not have the              of all network objects, including users,
     standard RJ-11 connections used with con-            servers, services, file shares, Web pages,
     ventional modems.                                    printers, and so on.
                                                      ■
                                                          Divides administration and security into
     ACPI See Advanced Configuration and
                                                          subdomains, domains, and trees of
     Power Interface.
                                                          domains.
     ACR See Available Cell Rate.                     ■
                                                          Scales to 10 million users per domain.
     across-the-wire migration A method               ■
                                                          Implements MIT’s Kerberos authentication
     of migrating file-server data, trustee rights,       system based on private key encryption and
     and other information to a Novell Net-               also supports public key encryption for
     Ware server using the NetWare Migration              authentication of clients and business
     utility. You can also use across-the-wire            partners.


     10
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 17 of 466
                                                                        active termination


       ■
           Emulates Windows NT 4.x directory ser-     An active hub may have ports for coaxial,
           vices for backward compatibility.          twisted-pair, or fiber-optic cable connec-
       ■
           Uses DNS rather than WINS, and requires    tions, as well as LEDs to show that each
           all user and host names to be in DNS       port is operating correctly.
           form.                                      See also repeater.
       ■
           Uses LDAP rather than a proprietary pro-
           tocol so that non-Microsoft applications   Active Monitor The first station to be
           can query the name database.               started on a Token Ring network. The Ac-
                                                      tive Monitor is responsible for passing and
       ■
           Interoperates with Novell NetWare Di-
                                                      maintaining the token and detects error con-
           rectory Services.
                                                      ditions. The Active Monitor’s performance
       See also forest; Kerberos; Lightweight Di-
                                                      is constantly monitored by the Standby
       rectory Access Protocol; NetWare Directo-
                                                      Monitor
       ry Services; Microsoft Windows 2000; tree.
                                                      See also Standby Monitor.
       Active Directory Service Interface
       Abbreviated ADSI. In Microsoft Active Di-      Active Server Pages Abbreviated ASP.
       rectory, an application programming inter-     In Microsoft Internet Information Server, a
       face (API) designed to simplify access to      script interpreter and execution environ-
       Active Directory objects.                      ment that supports VBScript and Java-
       See also Active Directory; application pro-    Script and is compatible with other script-
       gramming interface.                            ing languages such as Perl, REXX, Tcl, and
                                                      Python through add-ins from third-party
       Active Directory Users and                     developers.
       Computers Abbreviated ADUC. In Mi-
                                                      ASP allows you to combine HTML, scripts,
       crosoft Windows 2000 Server, the main ad-
                                                      and ActiveX components on the same Web
       ministrative tool used to manage user
                                                      server; all the code runs on the server and
       accounts, security groups, organizational
                                                      presents the results of this dynamic process
       units, and policies.
                                                      to the client browser as a standard HTML
       ADUC is a Microsoft Management Con-            page.
       sole (MMC) snap-in and replaces Windows
                                                      See also JavaScript; Perl; Tcl; VBScript.
       NT User Manager.
       See also Active Directory; Microsoft Man-      active termination A technique used to
       agement Console; snap-in.
                                                      terminate a SCSI. Active termination reduc-
                                                      es electrical interference in a long string of
       active hub A device that amplifies trans-
                                                      SCSI devices.
       mission signals in a network, allowing sig-
       nals to be sent over a much greater distance   See also forced perfect termination; pas-
       than is possible with a passive hub.           sive termination.



                                                                                                11
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 18 of 466
     active window


     active window The window currently               See also ActiveX; certificate; Java; Java
     accepting mouse clicks and keyboard input.       applet; Java Virtual Machine; sandbox.
     The title bar of the active window is always
     a different color from that of the other open    AD    See Active Directory.
     windows.
                                                      Adaptec, Inc. A leading manufacturer of
     ActiveX The latest development of Mi-            high-performance networking and connec-
     crosoft’s COM, the foundation that sup-          tivity products, including SCSI adapters,
     ported OLE. By adding network capabilities       RAID products, Fast Ethernet adapters,
     (and so creating DCOM, or Distributed            ATM network interface cards, and server
     COM) and by reducing the scope of OLE to         management software. In 1998, Adaptec
     create ActiveX, Microsoft has created a          acquired Ridge Technologies, a manufac-
     comprehensive set of component-based             turer of RAID and other storage solutions
     Internet- and intranet-oriented applications.    for Microsoft Windows 2000.
     In an attempt to promote ActiveX as a stan-      For more information on Adaptec, see
     dard, in 1996 Microsoft turned over con-         www.adaptec.com.
     trol of ActiveX to the Open Group to
                                                      adapter A printed circuit board that
     manage future developments.
                                                      plugs into a computer’s expansion bus to
     See also ActiveX control; Distributed Com-       provide added capabilities.
     ponent Object Model; Java.
                                                      Common adapters include video adapters,
     ActiveX control The basic building               joy-stick controllers, and I/O adapters, as
     block of Microsoft’s ActiveX specification.      well as other devices, such as internal mo-
     An ActiveX control is a software module          dems, CD-ROMs, and network interface
     that cannot run by itself, but requires an Ac-   cards. One adapter can often support sev-
     tiveX container such as a Web browser, a         eral different devices. Some of today’s PC
     word processor, or a spreadsheet. Each           designs incorporate many of the functions
     control delivers a specific function such as     previously performed by these individual
     database access, user-interface elements, or     adapters on the motherboard.
     file access and can communicate with an-
                                                      adaptive equalization See adaptive
     other ActiveX control, an ActiveX contain-
                                                      speed leveling.
     er, or the underlying Windows operating
     system.                                          adaptive routing A mechanism that al-
     Unlike Java applets, which for security rea-     lows a network to reroute messages dynam-
     sons run in a sandbox designed to protect        ically, using the best available path, if a
     the file system from unauthorized access,        portion of the network fails.
     ActiveX can directly access files. To provide    See also alternative route.
     a measure of security, ActiveX controls are
     packaged with digital certificates that prove    adaptive speed leveling A modem
     the origin of the control.                       technology that allows a modem to respond


     12
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 19 of 466
                                                                               address classes


       to changing line conditions by changing its     transmit the signals that specify locations in
       data rate. As line quality improves, the mo-    memory.
       dem attempts to increase the data rate; as
                                                       The number of lines in the address bus de-
       line quality declines, the modem compen-
                                                       termines the number of memory locations
       sates by lowering the data rate. Also known
                                                       that the processor can access, because each
       as adaptive equalization.
                                                       line carries one bit of the address. A 20-line
       ADCCP See Advanced Data Communi-                address bus (used in early Intel 8086/8088
       cations Control Procedures.                     processors) can access 1MB of memory, a
                                                       24-line address bus can access 16MB, and a
       address 1. The precise location in mem-         32-line address bus can access more than
       ory or on disk where a piece of information     4GB. A 64-line address bus (used in the
       is stored. Each byte in memory and each         DEC Alpha APX) can access 16EB.
       sector on a disk has its own unique address.
                                                       address classes In a 32-bit IP address,
       2. The unique identifier for a specific node
                                                       which is shown in the accompanying illus-
       on a network. An address may be a physical
                                                       tration, the number of bits used to identify
       address specified by switches or jumpers on
                                                       the network and the host vary according
       the network interface card hardware, or it
                                                       to the network class of the address, as
       can be a logical address established by the
                                                       follows:
       network operating system.
                                                       ■
                                                           Class A is used only for very large net-
       3. To reference or manage a storage
                                                           works. The high-order bit in a Class A
       location.
                                                           network is always zero, leaving 7 bits
       4. In Unix, an IP address as specified in the       available to define 127 networks. The re-
       /etc/hosts file.                                    maining 24 bits of the address allow each
       5. Information used by a network or the In-         Class A network to hold as many as
       ternet to specify a specific location in the        16,777,216 hosts. Examples of Class A
       form username@hostname; username is                 networks include General Electric, IBM,
       your user name, logon name, or account              Hewlett-Packard, Apple Computer,
       name or number, and hostname is the name            Xerox, Digital Equipment Corporation,
       of the Internet Service Provider (ISP) or           and MIT. All the Class A networks are in
       computer system you use. The hostname               use, and no more are available.
       may consist of several parts, each separated    ■
                                                           Class B is used for medium-sized net-
       from the next by a period.                          works. The 2 high-order bits are always
       See also address bus; Domain Name Ser-              10, and the remaining bits are used to de-
       vice; e-mail address; Internet Service Pro-         fine 16,384 networks, each with as many
       vider; IP address; memory address.                  as 65,535 hosts attached. Examples of
                                                           Class B networks include Microsoft and
       address bus The electronic channel,                 Exxon. All Class B networks are in use,
       usually from 20 to 64 lines wide, used to           and no more are available.


                                                                                                 13
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 20 of 466
     addressing space


     ■
         Class C is for smaller networks. The 3            order bits are always 1110, and the re-
         high-order bits are always 110, and the re-       maining 28 bits allow for more than 268
         maining bits are used to define 2,097,152         million possible addresses.
         networks, but each network can have a         ■
                                                           Class E is reserved for experimental pur-
         maximum of only 254 hosts. Class C net-           poses. The first four bits in the address are
         works are still available.                        always 1111.
     ■
         Class D is a special multicast address and    See also Classless Inter-Domain Routing;
         cannot be used for networks. The 4 high-      IP address; subnet mask.



                                        IP ADDRESS STRUCTURE




     addressing space The amount of RAM                node on the same network when it knows
     available to the operating system running         only the target’s logical or IP address.
     on a server.                                      Under ARP, a network interface card con-
     address mask See subnet mask.                     tains a table (known as the address resolu-
                                                       tion cache) that maps logical addresses to
     Address Resolution Protocol Abbrevi-              the hardware addresses of nodes on the net-
     ated ARP. A protocol within TCP/IP                work. When a node needs to send a packet,
     (Transmission Control Protocol/Internet           it first checks the address resolution cache
     Protocol) and AppleTalk networks that al-         to see if the physical address information is
     lows a host to find the physical address of a     already present. If so, that address is used,
                                                       and network traffic is reduced; otherwise, a


     14
                        Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 21 of 466
                                                 Advanced Communications Service


       normal ARP request is made to determine         The Administrator account cannot be delet-
       the address.                                    ed, but it can be renamed, which is probably
       See also IP address.                            a good security policy.
                                                       See also permissions.
       address translation gateway Abbrevi-
       ated ATG. A function in Cisco DECnet            ADMIN object A NetWare Directory
       routing software capable of establishing a      Services User object, created during the in-
       user-specified address translation mecha-       stallation of NetWare, that has special priv-
       nism for certain selected nodes on the net-     ileges, including the supervisory rights to
       work.                                           create and manage other objects.
       adjacency A term describing the rela-           ADMIN has Supervisor rights and can,
       tionship formed between certain neighbor-       therefore, manage the NetWare Directory
       ing routers for the purpose of swapping         Services tree and add or delete Directory
       routing information. Adjacency is based on      objects.
       the use of a common network segment.
                                                       ADSI See Active Directory Service
       administrative alerts In Windows                Interface.
       2000, informational messages sent to spe-
                                                       ADSL See Asymmetric Digital Sub-
       cific accounts, groups, or computers to an-
                                                       scriber Line.
       nounce security events, impending
       shutdown due to loss of server power, per-      ADUC See Active Directory Users and
       formance problems, and printer errors.          Computers.
       When a server generates an administrative
                                                       Advanced Communications
       alert, the appropriate message is sent to a
                                                       Function Abbreviated ACF. A set of
       predefined list of users and computers.
                                                       program packages from IBM that allows
       See also Alerter service.                       computer resources to be shared over
                                                       communications links using the concepts of
       administrative distance A term used
                                                       SAA (Systems Application Architecture).
       by Cisco Systems, Inc., to express the
       integrity of a routing-information source.      For example, ACF/TCAM (Advanced Com-
       Administrative distance is expressed as a       munications Functions/Telecommunica-
       value in the range 0 through 255; the higher    tions Access Method) and ACF/VTAM
       the value, the lower the quality of the rout-   (Advanced Communications Functions/Vir-
       ing information.                                tual Telecommunications Access Method)
                                                       allow the interconnection of two or more do-
       Administrator account In Microsoft              mains into one multiple-domain network.
       Windows 2000, a special account with the
       maximum authority and permissions that          Advanced Communications Service
       can assign any permission to any user or        Abbreviated ACS. A large data-communi-
       group.                                          cations network established by AT&T.


                                                                                                15
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 22 of 466
     Advanced Configuration and Power Interface


     Advanced Configuration and Power               AMD386, AMD486, AMDK5, and the
     Interface Abbreviated ACPI. An inter-          AMDK6.
     face specification developed by Intel, Mi-     For more information about AMD, see
     crosoft, and Toshiba for controlling power     www.amd.com.
     use on the PC and all other devices at-
                                                    See also Cyrix; Intel Corporation; Pentium;
     tached to the system. A BIOS-level hard-
                                                    Pentium II; Pentium III.
     ware specification, ACPI depends on
     specific hardware that allows the operat-      Advanced Mobile Phone Service Ab-
     ing system to direct power management          breviated AMPS. Currently the cellular
     and system configuration.                      telephone standard in the United States; an
     See also Advanced Power Management.            analog, cellular communications system de-
                                                    veloped by AT&T. AMPS uses frequency-
     Advanced Data Communications Con-              division multiplexing (FDM) and operates
     trol Procedures Abbreviated ADCCP.             in the 825 to 890MHz range.
     A bit-oriented, link-layer, ANSI-standard
                                                    See also Cellular Digital Packet Data.
     communications protocol.
     See also High-level Data Link Control.         Advanced Peer-to-Peer Internet-
                                                    working An SNA routing scheme pro-
     Advanced Interactive Executive                 posed by Cisco Systems and eventually
     Abbreviated AIX. A version of Unix from        abandoned.
     IBM that runs on its RS/6000 workstations
     and on minicomputers and mainframes.           Advanced Peer-to-Peer Networking
                                                    Abbreviated APPN. IBM’s SNA (Systems
     Although AIX is based on Unix System V
                                                    Network Architecture) protocol, based on
     Release 3, it contains many of the features
                                                    APPC (Advanced Program-to-Program
     available in System V Release 4, is
                                                    Communications). APPN allows nodes on
     POSIX-compliant, and meets the Trusted
                                                    the network to interact without a main-
     Computer Base (TCB) Level C2 security.
                                                    frame host computer and implements dy-
     One of the major enhancements of AIX is        namic network directories and dynamic
     Visual Systems Management (VSM), a             routing in an SNA network.
     graphical interface into the older Systems
                                                    APPN can run over a variety of network me-
     Management Interface Tool (SMIT). VSM
                                                    dia, including Ethernet, token ring, FDDI,
     contains four main elements: Print Manag-
                                                    ISDN, X.25, SDLC, and higher-speed links
     er, Device Manager, Storage Manager, and
                                                    such as B-ISDN or ATM.
     Users and Groups Manager.
                                                    See also Asynchronous Transfer Mode;
     Advanced Micro Devices, Inc. Abbre-            Customer Information Control System;
     viated AMD. The fifth largest manufactur-      Systems Network Architecture.
     er of integrated circuits, flash memory, and
     microprocessors, specializing in clones of     Advanced Power Management Ab-
     Intel’s popular PC chips, including the        breviated APM. An API specification from


     16
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 23 of 466
                                                Aggregate Route-Based IP Switching


       Microsoft and Intel intended to monitor       Ware uses the Service Advertising Protocol
       and extend battery life on a laptop comput-   (SAP) for this purpose.
       er by shutting down certain system compo-
                                                     AFP See AppleTalk Filing Protocol.
       nents after a period of inactivity.
       See also Advanced Configuration and           AFS See Andrews File System.
       Power Interface.
                                                     aftermarket The market for related
                                                     hardware, software, and peripheral devices
       Advanced Program-to-Program
                                                     created by the sale of a large number of
       Communications Abbreviated APPC. A
                                                     computers of a specific type.
       set of protocols developed by IBM as a part
       of its SNA (Systems Network Architecture),    agent 1. A program that performs a task
       designed to allow applications running on     in the background and informs the user
       PCs and mid-range hosts to exchange data      when the task reaches a certain milestone or
       easily and directly with mainframes. APPC     is complete.
       can be used over an SNA, Ethernet, X.25,
                                                     2. A program that searches through ar-
       or Token Ring network and is an open,
                                                     chives looking for information specified by
       published communications protocol.
                                                     the user. A good example is a spider that
       APPC/PC is a PC-based version of APPC         searches Usenet articles. Sometimes called
       used over a Token Ring network.               an intelligent agent.

       advanced run-length limited                   3. In SNMP (Simple Network Manage-
       encoding Abbreviated ARLL. A tech-            ment Protocol), a program that monitors
       nique used to store information on a hard     network traffic.
       disk that increases the capacity of run-      4. In client-server applications, a program
       length limited (RLL) storage by more than     that mediates between the client and the
       25 percent and increases the data-transfer    server.
       rate to 9Mbps.
                                                     Aggregate Route-Based IP
       See also RLL encoding.
                                                     Switching Abbreviated ARIS. A scheme
                                                     from IBM used to establish switched paths
       Advanced Technology Attachment
                                                     through networks that act as virtual cir-
       Abbreviated ATA. The ANSI X3T10 stan-         cuits, transmitting data packets through the
       dard for the disk-drive interface usually     network without the need to make routing
       known as Integrated Drive Electronics         decisions at every step. ARIS uses tagging
       (IDE).                                        techniques to add information to the data
       See also Integrated Drive Electronics.        packets that can be used to guide the pack-
                                                     ets through the virtual circuits based on in-
       advertising The process by which servic-      formation already established by protocols
       es on a network inform other devices on the   such as Open Shortest Path First (OSPF)
       network of their availability. Novell Net-    and Border Gateway Protocol (BGP).


                                                                                              17
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 24 of 466
     AIX


     AIX See Advanced Interactive                     alpha testing The first stage in testing a
     Executive.                                       new hardware or software product, usually
                                                      performed by the in-house developers or
     alert log In Microsoft Windows 2000, a           programmers.
     System Monitor log used to monitor
                                                      See also beta testing.
     counters that exceed user-specified limits.
     When such a limit is exceeded, the event is      alternative route A secondary commu-
     logged into the alert log.                       nications path to a specific destination. An
     See also counter log; System Monitor;            alternative route is used when the primary
     trace log.                                       path is not available.
                                                      See also adaptive routing.
     Alerter service A Microsoft Windows
     2000 service that warns a predefined list of     alt newsgroups A set of Usenet news-
     users and computers of an administrative         groups containing articles on controversial
     alert. The Alerter service is used by the        subjects often considered outside the main-
     Server service and requires the Messenger        stream. Alt is an abbreviation for alternative.
     service.                                         These newsgroups were originally created
     See also administrative alerts; Messenger        to avoid the rigorous process required to
     service; service.                                create an ordinary newsgroup. Some alt
                                                      newsgroups contain valuable discussions
     Alias object In Novell NetWare, a leaf           on subjects ranging from agriculture to
     object that references the original location     wolves, others contains sexually explicit
     of an object in the directory. Using Alias ob-   material, and others are just for fun. Not all
     jects, one object can appear in several con-     ISPs and online services give access to the
     tainers at the same time, allowing users to      complete set of alt newsgroups.
     locate and use the object quickly and easily.    See also mailing list; moderated
                                                      newsgroup; newsgroup; unmoderated
     See also leaf object.
                                                      newsgroup.

     Allowed Cell Rate       See Available Cell       AMD See Advanced Micro Devices, Inc.
     Rate.
                                                      American National Standards
     alphanumeric Consisting of letters,              Institute Abbreviated ANSI. A nonprofit
     numbers, and sometimes special control           organization of more than 1000 business
     characters, spaces, and other punctuation        and industry groups, founded in 1918,
     characters.                                      devoted to the development of voluntary
     See also American Standard Code for              standards.
     Information Interchange; Extended Binary         ANSI represents the United States in the In-
     Coded Decimal Interchange Code;                  ternational Organization for Standardiza-
     Unicode.                                         tion (ISO) and is affiliated with CCITT.


     18
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 25 of 466
                                                                                             analog


       ANSI committees have developed many im-           ■
                                                             Thick Ethernet: 12 AWG
       portant standards, including the following:       ■
                                                             Thin Ethernet: 20 AWG
       ■
           ANSI X3J11: Standard for the C pro-
                                                         See also cabling standards; EIA/TIA 586;
           gramming language, including language
                                                         Type 1–9 cable.
           semantics, syntax, execution environ-
           ment, and the definition of the library and   America Online, Inc. Abbreviated
           header files.                                 AOL. The world’s largest online service,
       ■
           ANSI X3J16: Standard for the C++ pro-         headquartered in Vienna, Virginia, with
           gramming language.                            more than 15 million subscribers. AOL
       ■
           ANSI X3J3: Definition of the Fortran pro-     provides a gateway to the Internet, as well
           gramming language compiler.                   as its own news, sports, e-mail, chat rooms,
                                                         and other fee-based services. In 1997, AOL
       ■
           ANSI X3.131-1986: Definition of the           bought CompuServe, and in 1998,
           SCSI standard. The X3T9.2 standard con-       Netscape Communications.
           tains the extensions for SCSI-2.
                                                         For more information about America On-
       ■
           ANSI X3T9.5: The working group for the        line, see www.aol.com.
           FDDI definition.
                                                         ampersand (&) 1. In Unix, a command
       American Standard Code for Informa-               suffix used to indicate that the preceding
       tion Interchange Abbreviated ASCII,               command should be run in the background.
       pronounced “as-kee.” A standard coding
       scheme that assigns numeric values to let-        2. In Unix, a root user command used to
       ters, numbers, punctuation characters, and        start a daemon that is to keep running after
       control characters to achieve compatibility       logout.
       among different computers and peripheral          3. In HTML, a special character entry in a
       devices. In ASCII, each character is repre-       document.
       sented by a unique integer value in the range
                                                         See also daemon; HyperText Markup
       0 through 255. See Appendix C.
                                                         Language.
       See also ASCII extended character set;
       ASCII file; ASCII standard character set;         AMPS See Advanced Mobile Phone
       double-byte character set; Extended               Service.
       Binary Coded Decimal Interchange Code;
       Unicode.                                          analog Describes any device that repre-
                                                         sents changing values by a continuously
       American Wire Gauge Abbreviated                   variable physical property, such as a volt-
       AWG. A measurement system that specifies          age in a circuit. Analog often refers to trans-
       copper wire by thickness; as thickness            mission methods developed to transmit
       increases, the AWG number decreases.              voice signals rather than high-speed digital
       Some common conductor gauges are:                 signals.
       ■
           RS-232-C: 22 or 24 AWG

                                                                                                    19
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 26 of 466
     Andrews File System


     Andrews File System Abbreviated                    You cannot use anonymous FTP with every
     AFS. A protocol developed at Carnegie              computer on the Internet, only with those
     Mellon University; used to share remote            systems set up to offer the service. The sys-
     files across systems using TCP/IP.                 tem administrator decides which files and
                                                        directories will be open to public access,
     AFS has certain advantages over NFS in
                                                        and the rest of the system is considered off
     that it only allows users to access files
     linked to AFS rather than giving access to         limits and cannot be accessed by anony-
     all files, it has a built-in cache that helps to   mous FTP users. Some sites only allow you
     reduce the demands made on the system,             to download files; as a security precaution,
     and system administrators can allocate disk        you are not allowed to upload files.
     space on the fly as required.                      See also File Transfer Protocol; Telnet.
     See also Distributed File System; Network
     File System; Transmission Control Proto-           anonymous posting In a Usenet news-
     col/Internet Protocol.                             group, a public message posted via an anon-
                                                        ymous server in order to conceal the
     angle brackets The less-than (<) and               identity of the original sender.
     greater-than (>) symbols used to identify a
                                                        anonymous remailer See anonymous
     tag in an HTML document.
                                                        server.
     Also used to identify the return address in
     an e-mail message header.                          anonymous server A special Usenet
                                                        service that removes from a Usenet post all
     See also HyperText Markup
                                                        header information that could identify the
     Language; tag.
                                                        original sender and then forwards the mes-
     ANI See automatic number                           sage to its final destination. If you use an
     identification.
                                                        anonymous server, be sure to remove your
                                                        signature from the end of the message; not
     anonymous FTP A method used to ac-                 all anonymous servers look for and then
     cess an Internet computer that does not re-        strip a signature. Also known as an anony-
     quire you to have an account on the target         mous remailer.
     computer system. Simply log on to the In-
     ternet computer with the user name anon-           ANSI See American National Standards
     ymous, and use your e-mail address as your         Institute.
     password. This access method was original-
                                                        answer mode A function that allows a
     ly provided as a courtesy so that system ad-
                                                        modem to answer an incoming call, detect
     ministrators could see who had logged on
                                                        the protocol being used by the calling mo-
     to their systems, but now it is often required
                                                        dem, and synchronize with that protocol.
     to gain access to an Internet computer that
     has FTP service.                                   See also auto-answer; auto-dial.



     20
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 27 of 466
                                                                     Apple Computer, Inc.


       antivirus program A program that de-            Apache dominates the Web because of its
       tects or eliminates a computer virus. Some      low cost, excellent performance, good scal-
       antivirus programs can detect suspicious        ability, and great flexibility. Don’t expect
       activity on your computer as it happens;        easy graphical configuration programs and
       others must be run periodically as part of      hypertext help; you’ll get the command line
       your normal housekeeping activities.            and the man pages instead, so it certainly
                                                       helps to have staff with Unix experience.
       An antivirus program locates and identifies
       a virus by looking for characteristic pat-      Apache Server is available as part of the Red
       terns or suspicious activity in the system,     Hat Software Linux distribution, which
                                                       also provides developers with full support
       such as unexpected disk access or .EXE files
                                                       for CGI, Perl, Tcl, a C or C++ compiler, an
       changing in some unusual way. It recogniz-
                                                       Apache server API, and a SQL database.
       es the virus by comparing information from
       the system against a database of known vi-      For more information on Apache Server,
       ruses, which is kept on disk.                   see The Apache Group Web site at
                                                       www.apache.org.
       Be sure you test an antivirus program care-
                                                       See also Linux; Red Hat Software.
       fully on your network before you employ
       it everywhere; some programs impose an          API See application programming
       enormous overhead on normal network             interface.
       operations.
                                                       APM See Advanced Power
       See also file-infecting virus; macro virus;     Management.
       multipart virus; polymorphic virus; stealth
       virus; Trojan Horse; vaccine; virus.            app See application.

                                                       APPC See Advanced Program-to-Pro-
       AnyNet A family of gateway products             gram Communications.
       from IBM used to integrate SNA, TCP/IP,
       and NetBIOS networks with products run-         APPI See Advanced Peer-to-Peer Inter-
       ning on IBM’s AIX/6000, OS/2, and OS/           networking.
       400 and with Microsoft Windows.                 Apple Computer, Inc. Manufacturer of
                                                       the successful Macintosh and Quadra series
       AOL See America Online, Inc.
                                                       of computers based on Motorola chips. The
       Apache HTTP Server A freeware Web               company was founded by Steve Wozniak
       server, supported by the Unix community,        and Steve Jobs in a garage on April 1, 1976.
       in use on almost half of the Web sites on the   In 1993, Apple entered the consumer elec-
       Internet. So called because the original uni-   tronics marketplace with a personal digital
       versity-lab software was patched with new       assistant known as Newton, combining
       features and fixes until it became known as     fax, electronic mail, and other functions
       “a patchy server.”                              into a unit small enough to fit into a pocket.



                                                                                                 21
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 28 of 466
     Apple Desktop Bus


     In 1994, Apple launched a new series of        AppleTalk An Apple Macintosh network
     computers called the Power Macintosh (or       protocol, based on the OSI Reference Mod-
     Power Mac), based on the PowerPC, capa-        el, which gives every Macintosh network-
     ble of running either the Macintosh operat-    ing capabilities. AppleTalk can run under
     ing system or Windows programs under           several network operating systems, includ-
     software emulation.                            ing Apple Computer’s AppleShare, Novell
                                                    NetWare for the Macintosh, and TOPS
     Apple always kept the architecture of the
     Mac proprietary, a move that has cost the      from Sun Microsystems.
     company considerable market share; never-      AppleTalk includes specifications for the
     theless, Apple has always had a strong fol-    data-link layer as LocalTalk, EtherTalk,
     lowing among musicians and graphical           FDDI-Talk, or TokenTalk, and the network
     designers.                                     layer as Datagram Delivery Protocol. The
     In 1997, Steve Jobs rejoined Apple and, af-    transport layer contains four protocols:
     ter realigning Apple’s product line, led the   ■
                                                        Routing Table Maintenance Protocol
     development and launch of the popular and          (RTMP)
     capable Internet-ready iMac computer.
                                                    ■
                                                        AppleTalk Echo Protocol (AEP)
     For more information on Apple Computer,
                                                    ■
                                                        AppleTalk Transaction Protocol (ATP)
     Inc., see www.apple.com.
                                                    ■
                                                        Name Binding Protocol (NBP)
     Apple Desktop Bus A serial communi-
     cations link that connects low-speed input     The session layer includes
     devices, such as a mouse or a keyboard, to     ■
                                                        AppleTalk Data Stream Protocol (ADSP)
     the computer on the Macintosh SE, II, IIx,
     IIcx, and SE/30.
                                                    ■
                                                        AppleTalk Session Protocol (ASP)

     Light pens, trackballs, and drawing tablets
                                                    ■
                                                        Printer Access Protocol (PAP)
     may also be connected via the Apple Desk-      ■
                                                        Zone Information Protocol (ZIP)
     top Bus. Most Apple Desktop Bus devices
                                                    The presentation layer adds the AppleTalk
     allow one device to be daisy-chained to the
                                                    Filing Protocol (AFP) for access to remote
     next, up to a maximum of 16 devices.
                                                    files on shared disks.
     Apple Macintosh See Macintosh.
                                                    AppleTalk Filing Protocol Abbreviat-
     AppleShare Network software from               ed AFP. AFP is located in the presentation
     Apple Computer that requires a dedicated       and application layers of the AppleTalk
     Macintosh computer acting as a central-        protocol stack. AFP lets users access remote
     ized server and includes both server and       files as though they were local, as well as
     workstation software. AppleShare uses the      providing security features that can restrict
     AppleTalk Filing Protocol (AFP).               user access to certain files.


     22
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 29 of 466
                                                                                      application




                                       APPLETALK PROTOCOL STACK




       application Abbreviated app, or if the             network applications. Stand-alone applica-
       application is a small one, it is referred to as   tions run from the hard disk in an indepen-
       an applet. A computer program designed to          dent computer, so only one user at a time can
       perform a specific task, such as accounting,       access the application. Network applica-
       scientific analysis, word processing, or           tions run on networked computers and can
       desktop publishing.                                be shared by many users. Advanced applica-
                                                          tions such as groupware and e-mail allow
       In general, applications can be distinguished
                                                          communications between network users.
       from system software, system utilities, and
       computer language compilers, and they can          See also application metering; client/
       be categorized as either stand-alone or            server architecture; LAN-aware.


                                                                                                   23
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 30 of 466
     Application Binary Interface


     Application Binary Interface Abbrevi-            application log In Microsoft Windows
     ated ABI. A specification that aims to ensure    2000, a system log that contains events gen-
     binary compatibility between applications        erated by applications or by alert logs. You
     running on the same family of processors or      can use the Event Viewer to display the con-
     CPUs using Unix System V Release 4.              tents of the application log.
     Applications developed using ABI can run         See also Event Viewer; security log; sys-
     on hardware from different manufacturers         tem log.
     without being recompiled; any system calls
                                                      application metering The process of
     needed for specific hardware are main-
                                                      counting the number of executions of the
     tained in libraries.
                                                      copies of an application in use on the net-
     The specification was originally developed       work at any given time and ensuring that
     by AT&T and Sun Microsystems and in-             the number does not exceed preset limits.
     cludes a test and verification suite used to     Application metering is usually performed
     determine if a system complies with the          by a network management application run-
     standard.                                        ning on the file server. Most application
     See also application programming                 metering software will allow only a certain
     interface.                                       number of copies (usually that number
                                                      specified in the application software li-
     application layer The seventh, or high-          cense) of an application to run at any one
     est, layer in the OSI Reference Model for        time and will send a message to any users
     computer-to-computer communications.             who try to exceed this limit.
     This layer uses services provided by the
                                                      See also concurrent license.
     lower layers but is completely insulated
     from the details of the network hardware. It     Application object In Novell Directory
     describes how applications interact with         Services (NDS), a leaf object that represents
     the network operating system, including          a network application in a NetWare Direc-
     database management, electronic mail, and        tory tree.
     terminal emulation programs.
                                                      See also Computer object; container ob-
     See also OSI Reference Model.                    ject; leaf object; Novell Directory Services.

     application-level filter A category of           application programming interface
     firewall that provides a high degree of secu-    Abbreviated API. The complete set of all
     rity but at the cost of lower speed and great-   operating system functions that an applica-
     er complexity. Typical application-level         tion can use to perform such tasks as man-
     filters can provide proxy services for appli-    aging files and displaying information.
     cations and protocols such as Telnet, FTP,       An API provides a standard way to write an
     HTTP, and SMTP.                                  application, and it also describes how the
     See also firewall; packet-level filter; state-   application should use the functions it pro-
     less filter.                                     vides. Using an API is quicker and easier


     24
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 31 of 466
                                                                                     archive file


       than developing functions from scratch and       Archie A system used on the Internet to
       helps to ensure some level of consistency        locate files available by anonymous FTP.
       among all the applications developed for a       Once a week, special programs connect to
       specific operating system.                       all the known anonymous FTP sites on the
                                                        Internet and collect a complete listing of all
       In operating systems that support a graphi-
                                                        the publicly available files. This listing of
       cal user interface, the API also defines func-
                                                        files is kept in an Internet Archive Database,
       tions to support windows, icons, drop-down
                                                        and when you ask Archie to look for a file,
       menus, and other components of the inter-
                                                        it searches this database rather than the
       face. In network operating systems, an API
                                                        whole Internet; you then use anonymous
       defines a standard method that applications
                                                        FTP to retrieve the file.
       can use to take advantage of all the network
       features.                                        See also anonymous FTP.

       application server A special-purpose             architecture 1. The overall design and
       file server that is optimized for a specific     construction of all or part of a computer,
       task, such as communications or a database       particularly the processor hardware and the
       application, and that uses higher-end hard-      size and ordering sequence of its bytes.
       ware than a typical file server.                 2. The overall design of software, including
       See also superserver.
                                                        interfaces to other software, the operating
                                                        system, and to the network.
       application-specific integrated                  See also client/server architecture; closed
       circuit Abbreviated ASIC. A computer             architecture; complex instruction set com-
       chip developed for a specific purpose, de-       puting; open architecture; reduced instruc-
       signed by incorporating standard cells from      tion set computing.
       a library rather than created from scratch.
       Also known as gate arrays, ASICs are found       archive 1. To transfer files to some form
       in all sorts of appliances, including mo-        of long-term storage, such as magnetic tape
       dems, security systems, digital cameras, and     or large-capacity disk, when the files are no
       even microwave ovens and automobiles.            longer needed regularly but must be main-
                                                        tained for periodic reference.
       APPN See Advanced Peer-to-Peer Net-              2. On the Internet, a site containing a
       working.                                         collection of files available via anonymous
                                                        FTP.
       ARB     See Area Border router.
                                                        3. A compressed file.
       arbitration The set of rules used to man-
                                                        archive file A single file that contains one
       age competing demands for a computer
                                                        or more files or directories that may have
       resource, such as memory or peripheral de-
                                                        been compressed to save space. Archives are
       vices, made by multiple processes or users.
                                                        often used as a way to transport large num-
       See also contention.                             bers of related files across the Internet.


                                                                                                  25
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 32 of 466
     ARCNet


     An archive file created under Unix may have      ARIS See Aggregate Route-Based IP
     the filename extension .TAR (for tape ar-        Switching.
     chive), .GZ (for gzip), or .Z (for compress or
                                                      ARLL See advanced run-length limited
     pack). Those created in Windows may have
                                                      encoding.
     the filename extension .ZIP from the PKZIP
     or WinZip programs. Archive files created        ARP See Address Resolution Protocol.
     on a Macintosh will have the filename exten-
     sion .SAE or .SIT from the StuffIt program.      ARPAnet Acronym for Advanced Re-
                                                      search Projects Agency Network. A re-
     An Internet host that provides access to         search network funded by the Defense
     large numbers of archive files is known as       Advanced Research Projects Agency
     an archive site.                                 (DARPA) to link universities and govern-
                                                      ment research agencies, originally built by
     ARCNet Acronym for Attached Resourc-
                                                      BBN, Inc., in 1969. It was the backbone
     es Computing Network. A network avail-
                                                      for the now huge Internet. TCP/IP proto-
     able from the Datapoint Corporation and
                                                      cols were pioneered on ARPAnet. In 1983,
     other vendors that can connect a wide vari-
                                                      the military communications portion was
     ety of PCs and workstations (up to a maxi-
                                                      split off into the MILnet.
     mum of 255) on coaxial, twisted-pair, or
     fiber-optic cable. ARCnet uses a proprietary     article An e-mail message posted to one
     token-passing access method at speeds of         of the Usenet newsgroups, accessible by
     2.5Mbps. ARCNet Plus is Datapoint’s pro-         anyone with a newsreader and a connection
     prietary product that runs at 20Mbps.            to the Internet. Also called a post.
     ARCNet was popular for smaller networks,         See also newsreader.
     because it is relatively easy to set up and to
     operate and also because the components          AS/400 A series of mid-range mini-
     are inexpensive and widely available. These      computers from IBM, first introduced in
     days, however, it is showing its age and is      1988, that replaces the System/36 and Sys-
     no longer sold by the major vendors.             tem/38 series of computers. The AS/400
                                                      can serve in a wide variety of network con-
     See also Token Ring network.                     figurations: as a host or an intermediate
                                                      node to other AS/400 and System/3x com-
     Area Border router Abbreviated ARB.              puters, as a remote system to System/370-
     In an internetwork that uses link state rout-    controlled networks, or as a network serv-
     ing protocols such as Open Shortest Path         er to a group of PCs.
     First (OSPF) protocols, a router that has at
     least one connection to another router in a      ASBR See Autonomous System Bor-
     different part of the internetwork. Also         der router.
     known as a Border router.                        Ascend Certified Technical Expert
     See also Autonomous System Border                Abbreviated ACTE. A certification scheme
     router; Open Shortest Path First.                from Ascend Communications, Inc., aimed


     26
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 33 of 466
                                                                                              ASP


       at technical professionals with experience      standard character set; double-byte char-
       in installing, configuring, and trouble-        acter set; Extended Binary Coded Decimal
       shooting Ascend remote-access products.         Interchange Code; Unicode.
       Two written exams, the Networking and
       Telecommunications exam, and the Re-            ASCII file A file that contains only text
       mote Access exam, are followed by a hands-      characters from the ASCII character set. An
       on lab test administered at Ascend’s head-      ASCII file can include letters, numbers, and
       quarters in Alameda, CA.                        punctuation symbols, but does not contain
                                                       any hidden text-formatting codes. Also
       Ascend Communications, Inc. A lead-             known as a text file or an ASCII text file.
       ing provider of solutions for telecommuni-
       cations carriers, ISPs, and corporate           See also American Standard Code for In-
       customers, Ascend manufactures products         formation Interchange; ASCII extended
       for remote access, for wide area network-       character set; ASCII standard character set;
       ing, and for linking telephone switches, net-   binary file.
       work connections, and videoconferencing
                                                       ASCII standard character set A char-
       facilities to phone company networks.
                                                       acter set that consists of the first 128 (from
       Ascend recently acquired Cascade Commu-         0 through 127) ASCII characters. The val-
       nications, establishing the company as one      ues 0 through 31 are used for nonprinting
       of the largest suppliers of frame-relay and     control codes (see Appendix C), and the
       ATM equipment. In 1999, Ascend was              range 32 through 127 is used to represent
       bought by Lucent Technologies.                  the letters of the alphabet and common
       For more information on Ascend, see             punctuation symbols. The entire set from 0
       www.ascend.com.                                 through 127 is referred to as the standard
                                                       ASCII character set. All computers that use
       ASCII See American Standard Code for
                                                       ASCII can understand the standard ASCII
       Information Interchange.
                                                       character set.
       ASCII extended character set The sec-
                                                       See also American Standard Code for In-
       ond group of characters, from 128 through
                                                       formation Interchange; ASCII file; ASCII ex-
       255, in the ASCII character set. The extend-
                                                       tended character set; double-byte
       ed ASCII character set is assigned variable
                                                       character set; Extended Binary Coded Dec-
       sets of characters by computer hardware
                                                       imal Interchange Code; Unicode.
       manufacturers and software developers, and
       it is not necessarily compatible between dif-   ASCII text file See ASCII file.
       ferent computers. The IBM extended char-
       acter set used in the PC (see Appendix C)       ASE See Accredited Systems Engineer.
       includes mathematics symbols and charac-
                                                       ASIC See application-specific
       ters from the PC line-drawing set.
                                                       integrated circuit.
       See also American Standard Code for In-
       formation Interchange; ASCII file; ASCII        ASP See Active Server Pages.


                                                                                                 27
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 34 of 466
     assembly language


     assembly language A low-level pro-               Association of Banyan Users
     gramming language in which each program          International Abbreviated ABUI. The
     statement must correspond to a single ma-        Banyan user group, with 1700 members
     chine language instruction that the proces-      worldwide, concerned with all hardware
     sor can execute.                                 and software related to the Banyan system,
                                                      including Banyan VINES.
     Assembly languages are specific to a given
     microprocessor and, as such, are not porta-      See also Banyan VINES.
     ble; programs written for one type of pro-
     cessor must be rewritten before they can be      asterisk In several operating systems,
     used on another type of processor.               you can use the asterisk (*) as a wildcard
                                                      character to represent one or more un-
     You use assembly language for two reasons:       known characters in a filename or filename
     ■
         To wring as much performance out of the      extension.
         processor as possible                        See also question mark; star-dot-star.
     ■
         To gain access to specific characteristics
         of the hardware that might not be possible   AST Research One of the world’s top
         from a higher-level language                 ten computer manufacturers, AST Re-
                                                      search makes desktop, laptop, notebook,
     See also compiler; interpreter; machine          and hand-held computers, as well as moni-
     language; microcode                              tors, graphics cards, and memory products.
                                                      A subsidiary of Samsung Electronics Com-
     Associate Business Continuity
                                                      pany Limited.
     Professional Abbreviated ABCP. A cer-
     tification from Disaster Recovery Institute      For more information on AST Research, see
     International (DRII) that covers basic in-       www.ast.com.
     formation on business continuity planning
                                                      asymmetrical multiprocessing A mul-
     and disaster recovery.
                                                      tiprocessing design in which the program-
     See also Certified Business Continuity           mer matches a specific task to a certain
     Professional; Master Business Continu-           processor when writing the program.
     ity Professional.
                                                      This design makes for a much less flexible
                                                      system than SMP (symmetrical multipro-
     Associated Accredited Systems
                                                      cessing) and may result in one processor be-
     Engineer Abbreviated AASE. A certifica-
                                                      ing overworked while another stands idle.
     tion from Compaq designed to evaluate and
                                                      SMP allocates tasks to processors as the
     recognize basic knowledge of PC architec-
                                                      program starts up, on the basis of current
     ture and operations. An AASE may choose
                                                      system load and available resources. Need-
     to specialize in Microsoft Windows 2000 or
                                                      less to say, asymmetrical multiprocessing
     Novell NetWare operation.
                                                      systems are easier to design, code, and test
     See also Accredited Systems Engineer.            than symmetrical multiprocessing systems.
     28
                        Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 35 of 466
                                                               asynchronous transmission


       Asymmetric Digital Subscriber Line               division multiplexing in which time slots are
       Abbreviated ADSL. A high-speed data              allocated dynamically based on demand.
       transmission technology originally devel-        See also time-division multiplexing.
       oped by Bellcore and now standardized by
       ANSI as T1.413. ADSL delivers high band-         Asynchronous Transfer Mode Abbre-
       width over existing twisted-pair copper          viated ATM. A method used for transmit-
       telephone lines. Also called Asymmetric          ting voice, video, and data over high-speed
       Digital Subscriber Loop.                         LANs and WANs. ATM uses continuous
                                                        bursts of fixed-length packets called cells to
       ADSL supports speeds in the range of 1.5 to
                                                        transmit data. The basic packet consists of
       9Mbps in the downstream direction (from
                                                        53 bytes, 5 of which are used for control
       the network to the subscriber) and supports
                                                        functions and 48 for data.
       upstream speeds in the range of 16 Kbps to
       640 Kbps; hence, the term asymmetric.            ATM is a connection-oriented protocol,
                                                        and two kinds of connections are possible:
       See also Digital Subscriber Line; High-Bit-      ■
                                                            Permanent virtual circuits (PVCs), in
       Rate Digital Subscriber Line; Rate-Adaptive
                                                            which connections are created manually
       Digital Subscriber Line; Single-Line Digi-
       tal Subscriber Line; Very-High-Bit-Rate
                                                        ■
                                                            Switched virtual circuits (SVCs), in which
       Digital Subscriber Line.                             connections are made automatically
                                                        Speeds of up to 2.488Gbps have been
       Assymetric Digital Subscriber Loop               achieved in testing. ATM will find wide ac-
       See Assymetric Digital Subscriber Line.          ceptance in the LAN and WAN arenas as a
                                                        solution to integrating disparate networks
       asynchronous communications See                  over large geographical distances. Also
       asynchronous transmission.                       known as cell relay.

       asynchronous communications                      See also permanent virtual circuit;
       server A LAN server that allows a net-           switched virtual circuit.
       work user to dial out of the network into
                                                        asynchronous transmission A method
       the public switched telephone system or to
                                                        of data transmission that uses start bits and
       access leased lines for asynchronous com-
                                                        stop bits to coordinate the flow of data so
       munications. Asynchronous communica-
                                                        that the time intervals between individual
       tions servers may also be called dial-in/dial-
                                                        characters do not need to be equal. Parity
       out servers or modem servers.
                                                        also may be used to check the accuracy of
       asynchronous time-division                       the data received.
       multiplexing Abbreviated ATDM. An                See also communications parameters;
       asynchronous and adaptive version of time-       data bits; synchronous transmission.




                                                                                                  29
                     Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 36 of 466
     ATA




                                 ASYNCHRONOUS TRANSMISSION




     ATA See Advanced Technology                     ATM Adaptation Layer Abbreviated
     Attachment.                                     AAL. A service-dependent layer in Asyn-
                                                     chronous Transfer Mode (ATM) that pro-
     AT command set A set of standard in-
                                                     vides the protocol translation between
     structions used to activate features on a mo-
                                                     ATM and the other communications servic-
     dem. Originally developed by Hayes
                                                     es involved in a transmission.
     Microcomputer Products, the AT com-
     mand set is now used by almost all modem        AAL has several service types and classes of
     manufacturers.                                  operation to handle different kinds of traf-
                                                     fic, depending on how data is transmitted,
     See also modem.
                                                     the bandwidth required, and the types of
     ATDM See asynchronous time-division             connection involved.
     multiplexing.                                   See also convergence sublayer; segmen-
                                                     tation and reassembly sublayer.
     ATG     See address translation gateway.
                                                     ATM LAN Emulation An Asynchro-
     ATM See Asynchronous Transfer Mode.
                                                     nous Transfer Mode (ATM) variation that
     ATM25 A low-cost version of Asynchro-           uses software to make the network operat-
     nous Transfer Mode (ATM) that runs on           ing system see an ATM adapter as an Ether-
     Category 3 unshielded twisted-pair cable        net or Token Ring adapter.
     and provides 25Mbps transmissions in            See also IP over ATM; LAN Emulation;
     both directions.                                Multiprotocol over ATM.
     See also Asynchronous Transfer Mode; IP
     over ATM; LAN Emulation; Multiprotocol
     over ATM.


     30
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 37 of 466
                                                                                   AUDITCON


       at symbol The separating character (@)         attenuation The decrease in power of a
       between account name and domain name in        signal with increasing distance. Attenua-
       an Internet e-mail address.                    tion is measured in decibels, and it increases
       See also bang path.                            as the power of the signal decreases. The
                                                      best cables (those exhibiting the least atten-
       AT&T The parent company of Bell Labo-          uation) are fiber-optic lines, and the worst
       ratories, the original developers of Unix.     cables are unshielded, untwisted-pair lines,
       For many years Bell Labs was one of the        such as the silver, flat-satin cables used in
       two major development centers for Unix         short-run telephone and modem lines.
       (the other being the Computer Systems Re-      In a LAN, attenuation can become a prob-
       search Group at the University of Califor-     lem when cable lengths exceed the stated
       nia at Berkeley), but in 1990, AT&T            network specification; however, the useful
       formed Unix Systems Laboratories, or USL,      length of a cable may be extended by the use
       to continue the development of Unix. In        of a repeater.
       1993, USL was sold to Novell, and in 1995,
       Novell sold the rights to SCO (Santa Cruz      attribute 1. A file attribute is a tech-
       Operation).                                    nique for describing access to and proper-
                                                      ties of files and directories within a file
       See also Baby Bells; Regional Bell Operat-
                                                      system. You may see the term attribute used
       ing Companies.
                                                      interchangeably with the term property.
       attach To establish a connection be-           2. A screen attribute controls a character’s
       tween a workstation and a network file         background and foreground colors, as well
       server; particularly, to access additional     as other characteristics, such as underlining,
       servers after logging on to one server.        reverse video, and blinking or animation.

       attachment See enclosure.                      3. In operating systems, a characteristic
                                                      that indicates whether a file is a read-only
       Attachment Unit Interface Abbreviat-           file, a hidden file, or a system file or has
       ed AUI. A 15-pin socket used by some           changed in some way since it was last
       Ethernet devices. AUI connections adapt        backed up.
       between two different cabling types and
                                                      4. In markup languages such as HTML and
       work with a wide range of wiring schemes.
                                                      SGML, a name-value pair within a tagged
       Also known as a DIX (for Digital, Intel,
                                                      element that modifies certain characteris-
       Xerox) connector.
                                                      tics of that element.
       attack An attempt to circumvent the se-        5. In a database record, the name or struc-
       curity measures in place on a network either   ture of a field.
       to gain unauthorized access to the system or
                                                      See also tag.
       to force a denial of service.
       See also brute-force attack; dictionary at-    AUDITCON A Novell NetWare and In-
       tack; social engineering.                      tranetWare workstation utility that creates


                                                                                                31
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 38 of 466
     audit policy


     a log file to allow an independent auditor to    log on and access the system in accordance
     verify that network transactions are accu-       with the rights or permissions assigned to
     rate and that confidential information is se-    his or her user account.
     cure. When auditing is enabled, an auditor       See also authorization; Kerberos; pass-
     can track when files or directories are cre-     word; user; user account.
     ated, deleted, modified, salvaged, moved,
     or renamed. Changes to security rights can       authoring The process of preparing a
     also be tracked.                                 multimedia presentation or a Web page.
                                                      This involves not only writing the text of
     audit policy In Microsoft Windows
                                                      the presentation or Web page, but also the
     2000, the policy that defines the security
                                                      production of the slides, sound, video, and
     events to track and report to the network
                                                      graphical components.
     administrator.
     See also security log.                           authorization The provision of rights or
                                                      permissions based on identity. Authoriza-
     audit trail An automatic feature of cer-         tion and authentication go hand in hand in
     tain programs or operating systems that          networking; your access to services is based
     creates a running record of all transactions.    on your identity, and the authentication
     An audit trail allows you to track a piece of    processes confirm that you are who you say
     data from the moment it enters the system        you are.
     to the moment it leaves and to determine         See also authentication.
     the origin of any changes to that data.
                                                      auto-answer A feature of a modem
     auditing The process of scrutinizing net-        that allows it to answer incoming calls
     work security-related events and transac-        automatically.
     tions to ensure that they are accurate,
     particularly reviewing attempts to create,       See also answer mode; dialback modem.
     access, and delete files and directories and
                                                      auto-dial A feature of a modem that al-
     reviewing security violations. Records of
                                                      lows it to open a telephone line and start a
     these events are usually stored in a security
                                                      call. To auto-dial, the modem sends a series
     log file, which can only be examined by us-
                                                      of pulses or tones that represent a stored
     ers with special permissions.
                                                      telephone number.
     AUI See Attachment Unit Interface.               See also callback modem.

     authentication In a network operating
                                                      AUTOEXEC.BAT A contraction of Au-
     system or multiuser system, the process that
                                                      tomatically Executed Batch. A special
     validates a user’s logon information.
                                                      MS-DOS batch file, located in the root di-
     Authentication may involve comparing the         rectory of the startup disk, that runs auto-
     user name and password to a list of autho-       matically every time you start or restart
     rized users. If a match is found, the user can   your computer. The commands contained


     32
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 39 of 466
                                                                         Available Cell Rate


       in AUTOEXEC.BAT are executed one by             tified. ANI is often associated with ISDN
       one, just as if you typed them at the system    and is sometimes known as caller ID.
       prompt. An AUTOEXEC.BAT file can be
                                                       automatic rollback In a Novell Net-
       used to load hardware device drivers, set
                                                       Ware network, a feature of the Transaction
       the system prompt, change the default
                                                       Tracking System (TTS) that abandons the
       drive to the first network drive, and log the
                                                       current transaction and returns a database
       user in to the file server.
                                                       to its original condition if the network fails
       In OS/2, you can select any batch file to be    in the middle of a transaction. Automatic
       used as AUTOEXEC.BAT for a specific             rollback prevents the database from being
       MS-DOS session, so you can tailor specific      corrupted by information from incomplete
       environments for separate MS-DOS sessions,      transactions.
       each using a different AUTOEXEC.BAT file.
                                                       See also backing out.
       See also AUTOEXEC.NCF; boot; bootstrap;
       CONFIG.SYS.                                     Autonomous System Border router
                                                       Abbreviated ASBR. In an internetwork that
       AUTOEXEC.NCF A Novell NetWare                   uses link state routing protocols such as
       batch file usually located on the NetWare       Open Shortest Path First (OSPF) protocols,
       partition of the server’s hard disk, used to    a router that has at least one connection
       set the NetWare operating system configu-       to a router in an external network.
       ration. AUTOEXEC.NCF loads the LAN              See also Area Border router; Open Short-
       drivers, the NLMs, and the settings for the     est Path First.
       network interface boards and then binds
       the protocols to the installed drivers.         AutoPlay A feature of Microsoft Win-
                                                       dows that automatically executes an appli-
       Automatic Client Upgrade A mecha-
                                                       cation from a CD-ROM or automatically
       nism used to upgrade Novell client software
                                                       plays an audio CD when the disk is inserted
       during the logon process by executing four
                                                       into the CD-ROM drive.
       separate programs called by the logon
       script. Automatic Client Upgrade can be         Available Bit Rate A Type 3 or Type 4
       very useful when all client workstations use    Asynchronous Transfer Mode Adaption
       standard configurations.                        Layer (AAL) service designed for non–time-
                                                       critical applications such as LAN emulation
       automatic forwarding A feature of
                                                       and LAN internetworking.
       many e-mail programs that automatically
       retransmits incoming messages to another        See also Constant Bit Rate; Unspecified Bit
       e-mail address.                                 Rate; Variable Bit Rate.

       automatic number identification Ab-             Available Cell Rate Abbreviated ACR.
       breviated ANI. A method of passing a call-      A measure of the bandwidth in Asynchro-
       er’s telephone number over the network to       nous Transfer Mode (ATM) networks. The
       the recipient so that the caller can be iden-   ACR value represents the number of ATM


                                                                                                 33
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 40 of 466
     avatar


     cells available or allowed per second for a   avatar 1. In Unix, another name for the
     specific quality of service (QoS) class.      superuser account; an alternative to the
     Available Cell Rate is also known as Al-      name root.
     lowed Cell Rate.
                                                   2. A visual representation of a user in a
     See also Asynchronous Transfer Mode;          shared virtual-reality environment.
     Minimum Cell Rate; Peak Cell Rate; Sus-
     tainable Cell Rate.                           AWG See American Wire Gauge.




     34
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 41 of 466
                                                                            back-end system




       B
       Baan Advanced Certification Abbrevi-           See also Bell Labs.
       ated BAC. A certification from Baan avail-
       able in four specialties covering the Baan     BAC See Baan Advanced Certification.
       IV suite of products: Enterprise Logistics,    backbone That portion of the network
       Enterprise Finance, Enterprise Tools,          that manages the bulk of the traffic. The
       and Enterprise Modeler.                        backbone may connect several locations or
       See also Baan Basic Certification.             buildings, and other, smaller networks may
                                                      be attached to it. The backbone often uses
       Baan Basic Certification Abbreviated           a higher-speed protocol than the individual
       BBC. A certification from Baan designed to     LAN segments.
       evaluate basic proficiency with the Baan IV
       suite of products; a prerequisite qualifica-   back-end processor A secondary pro-
       tion to taking the Baan Advanced Certifica-    cessor that performs one specialized task
       tion exams.                                    very effectively, freeing the main processor
                                                      for other, more important work.
       See also Baan Advanced Certification.
                                                      back-end system The server part of a
       Baan Company A leading provider of             client/server system that runs on one or
       enterprise and inter-enterprise business       more file servers and provides services to
       software used for managing finance, man-       the front-end applications running on net-
       ufacturing, inventory, distribution, trans-    worked workstations. The back-end system
       portation, and administrative functions for    accepts query requests sent from a front-
       large companies.                               end application, processes those requests,
       For more information on Baan, see              and returns the results to the workstation.
       www2.baan.com.                                 Back-end systems may be PC-based serv-
       Baby Bells A slang term for the 22 Re-         ers, superservers, midrange systems, or
       gional Bell Operating Companies (RBOC),        mainframes.
       formed when AT&T was broken up in 1984.        See also client/server architecture.




                                                                                              35
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 42 of 466
     background




                                             BACKBONE




     background 1. On a computer screen,            can print a document while still accepting
     the color on which characters are displayed;   input from the keyboard. In older systems,
     for example, white characters may appear       a process spends its entire existence in either
     on a blue background.                          the background or the foreground; in newer
                                                    systems, you can change the processing en-
     2. In an operating system, a process that      vironment and move foreground programs
     runs in the background generally runs at a     into the background, and vice versa.
     lower level of priority than a foreground
                                                    See also ampersand; foreground;
     task and does not accept input from the us-
                                                    multitasking.
     er. Only multitasking operating systems
     support true background and foreground         background authentication The pro-
     processing, but some applications can mim-     cess used to give a workstation access to a
     ic it. For example, many word processors       particular server. For example, in Novell


     36
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 43 of 466
                                                                                               backup


       NetWare, password authentication uses a                completely, taking all your work with
       public key encryption scheme to protect                them. If this failure occurs, you can reload
       password information before it is transmit-            your files and directories from the backup
       ted over the network. All this activity takes          copy. A backup is your insurance against
       place in the background, and all the user              disk failure affecting the thousands or
       has to do is enter his or her password.                possibly tens of thousands of files you
                                                              might have on your file server.
       background noise Any unwanted sig-
       nal that enters a line, channel, or circuit; for
                                                          ■
                                                              Protection against accidental deletion of
       example, electrical interference on a tele-            files or directories. Again, if you mistak-
       phone circuit.                                         enly delete a file or directory, you can re-
                                                              trieve a copy from your last backup.
       See also noise.
                                                          ■
                                                              Protection against the new version of soft-
       backing out The process of abandoning                  ware you are about to install not working
       the current transaction and returning a da-            to your expectations; make a backup be-
       tabase to its original condition if the net-           fore installing new software.
       work fails during the transaction. This            ■
                                                              As an archive at the end of a project, when
       process prevents the database from being               a person leaves your company, or at the
       corrupted by information from the incom-               end of a financial period such as year-end
       plete transaction.                                     close.
       See also automatic rollback; Transaction           Your decision when or how often to make
       Tracking System.                                   a backup depends on how frequently im-
                                                          portant data on your system changes. If you
       backlink In Novell Directory Services, an
                                                          rely on certain files always being available
       attribute used by a directory to indicate the
                                                          on your system, it is crucial that you make
       external references to a property.
                                                          regular, consistent backups. Here are some
       backslash 1. In MS-DOS, OS/2, and                  backup tips:
       other operating systems, you must use the          ■
                                                              Keep multiple copies; redundancy should
       backslash character (\) to separate directory          be a part of your backup plan.
       or subdirectory names in a path statement          ■
                                                              Test your backups to make sure they are
       or when changing to another directory.
                                                              what you think they are before you bring
       2. A shorthand name for the root directory.            the server into service, and make sure you
       Sometimes called the reverse slash or                  can reload the information you need.
       backslant.                                         ■
                                                              Store your backups in a secure off-site lo-
       See also slash.                                        cation; do not leave them right next to the
                                                              computer (if the computer is damaged by
       backup An up-to-date copy of all your                  an accident, the backup may be damaged
       files. You make a backup for several reasons:          as well).
       ■
           Insurance against possible hard-disk or        ■
                                                              Replace your backup media on a regular
           file-server failure. Hard disks often fail         basis.
                                                                                                      37
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 44 of 466
     backup browser


     ■
         Consider making incremental backups of       See also disk duplexing; disk mirroring; full
         critical data at more frequent intervals.    backup; incremental backup; tape car-
     It all comes down to one very simple rule:       tridge; tape drive.
     back up all the files that you cannot afford
                                                      backward compatibility Full compati-
     to lose. Do it now.
                                                      bility with earlier versions of the same ap-
     See also archive; differential backup; disk      plication or computer system.
     duplexing; disk mirroring; full backup; in-
     cremental backup.                                Backward Error Correction Abbreviat-
                                                      ed BEC. An error-correction method in
     backup browser In Microsoft Windows              which an error can be detected by the recip-
     2000 Server, a computer that maintains a         ient, which immediately requests a retrans-
     list of computers and services available on      mission of the affected data.
     the network. This list is provided by the        See also error detection and correction.
     master browser and distributed to a work-
     group or a domain by the backup browser.         BACP      See Bandwidth Allocation Con-
     See also browser; master browser.                trol Protocol.

                                                      bad sector An area on a hard disk or
     backup domain controller In Micro-
                                                      floppy disk that cannot be used to store
     soft Windows NT, a server containing ac-
                                                      data because of a manufacturing defect or
     curate replications of the security and user
                                                      accidental damage.
     databases.
                                                      The operating system will find, mark, and
     The backup domain controller receives a          isolate bad sectors. Almost all hard disks
     copy of the domain’s directory database,         have some bad sectors, often listed in the
     containing all the account and security infor-   bad track table. Usually, bad sectors are a
     mation for the domain, from the primary do-      result of the manufacturing process and not
     main controller. This copy is periodically       a concern; the operating system will mark
     synchronized with the original master data-      them as bad, and you will never even know
     base. A domain can contain several backup        they are there.
     domain controllers.
                                                      bad track table A list of the defective ar-
     See also domain controller; primary do-
                                                      eas on a hard disk, usually determined dur-
     main controller.
                                                      ing final testing of the disk at the factory.
     backup program An application that               Some disk-preparation programs ask you
     you use to make archive or backup copies of      to enter information from this list to reduce
     important data files.                            the time that a low-level format takes to
                                                      prepare the disk for use by the operating
     Most operating systems offer commands
                                                      system.
     for making backups, but many are limited
     in capability. The most cost-effective back-     balun A contraction of balanced
     up programs are from third-party vendors.        unbalanced. A small device used to connect


     38
                        Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 45 of 466
                                                                                  Banyan VINES


       a balanced line (such as a twisted-pair           bandwidth reservation A technique
       cable) to an unbalanced line (such as a           used to reserve channel capacity for special
       coaxial cable). The balun matches                 time-sensitive transmissions such as
       impedances between the two media.                 videoconferencing and real-time audio
                                                         transmissions.
       bandwidth 1. In communications, the
       difference between the highest and lowest         bandwidth throttling A feature in some
       frequencies available for transmission in         Web server software that allows the system
       any given range.                                  administrator to control or alter the pro-
       2. In networking, the transmission capaci-        portions of bandwidth available to the ser-
       ty of a computer or a communications              vices that the server provides.
       channel, stated in megabits per second            bang A name given in the Unix and Inter-
       (Mbps). For example, FDDI (Fiber Distrib-         net worlds to the exclamation point (!)
       uted Data Interface) has a bandwidth of           character; also known as pling in the United
       100Mbps. To relate this to a real-world ex-       Kingdom.
       ample, a complete page of text, in English,
                                                         See also bang path.
       is approximately 16,000 bits.

       Bandwidth Allocation Control                      bang path An old-style uucp e-mail ad-
       Protocol Abbreviated BACP. A pro-                 dress that uses exclamation points to sepa-
       posed Internet protocol designed to manage        rate the sequence of computer names
       a combination of dial-up links, usually over      needed to get to the addressee.
       ISDN connections.                                 Bang paths list addresses—general to spe-
       BACP provides bandwidth on demand and             cific—from left to right, which is the reverse
       can combine two or more circuits into a sin-      of the sequence used by other addressing
       gle circuit with a higher data rate.              schemes.

       See also bandwidth on demand.                     See also at symbol; domain name; e-mail
                                                         address; uucp.
       bandwidth on demand A technique
       that allows the user to add additional band-      Banyan Systems, Inc. A leading pro-
       width as the application requires it.             vider of enterprise network products, in-
                                                         cluding the Banyan VINES network
       Most network traffic does not flow in steady
                                                         operating system, products based on the
       and easily predictable streams, but in short
                                                         Banyan StreetTalk Directory, and Beyond-
       bursts, separated by longer periods of inac-
                                                         Mail messaging technologies.
       tivity. This pattern makes it difficult to pre-
       dict peak loads. Bandwidth on demand is           For more information on Banyan, see
       useful for applications such as backups and       www.banyan.com.
       videoconferencing and allows the user to pay      Banyan VINES A network operating sys-
       for only the amount of bandwidth used.            tem from Banyan Systems. VINES (a con-
       See also virtual data network.                    traction of Virtual Networking Software) is


                                                                                                   39
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 46 of 466
     Banyan VINES


     based on a special version of the Unix Sys-       different LAN segments. A complete set of
     tem V operating system.                           network management tools is also available.

     The following illustration shows the internal     Workstations can run MS-DOS, Microsoft
     organization of VINES. The Unix layer is          Windows, Unix, or OS/2, and they can store
     hidden from view by VINES and is not avail-       native-form files on the server. Macintosh
     able for other applications. VINES provides       computers can also attach to the network.
     all server functions, including those of a com-   VINES offers special support for very large
     munications/modem server, and offers many         LANs and WANs with multiple file servers.
     options for connecting to minicomputers,          VINES also allows PCs that support multi-
     mainframes, and other network file servers.       ple processors to use multiprocessing to di-
     VINES automatically manages protocol              vide the file-server processing load.
     binding and translations required between         See also Enterprise Network Services;
     the network interface cards for routing to        StreetTalk.



                                             BANYAN VINES




     40
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 47 of 466
                                                                            Basic Rate ISDN


       base 10 radix See decimal.                      information about the most active users
                                                       and their applications.
       base64 An encoding scheme used by
       MIME-compliant mail systems to convert          Bash In Unix, a popular command inter-
       binary files into a text format that can be     preter. Bash, the Bourne-Again Shell, was
       processed and sent as e-mail.                   first released in 1989 by Brian Fox and Chet
                                                       Ramey, as part of the Free Software Foun-
       See also binary file; Multipurpose Internet
                                                       dation GNU Project.
       Mail Extension.
                                                       Bash provides features found in the other
       baseband modem See line driver.                 Unix shells, particularly the Bourne shell,
                                                       the C shell, and the Korn shell, and includes
       baseband network A technique for                Bourne shell syntax, redirection and quot-
       transmitting signals as direct-current pulses   ing, C-shell command-line editing and tilde
       rather than as modulated signals. The entire    expansion, job control, and command his-
       bandwidth of the transmission medium is         tory. Bash also includes built-in commands
       used by a single digital signal, so computers   and variables, as well as aliases from the
       in a baseband network can transmit only         Korn shell.
       when the channel is not busy. However, the
                                                       See also Bourne shell; C shell; Korn shell;
       network can use techniques such as multi-
                                                       Linux; Unix shell.
       plexing to allow channel sharing.
       A baseband network can operate over rela-       basic disk In Microsoft Windows 2000
       tively short distances (up to 2 miles if net-   Server, a normal hard disk, available from
       work traffic is light) at speeds from 50Kbps    any operating system, that uses primary
       to 100Mbps. Ethernet, AppleTalk, and            and extended partitions to divide the avail-
       most PC local-area networks (LANs) use          able space into logical units.
       baseband techniques.                            See also dynamic disk.
       See also bandwidth; broadband network;
                                                       Basic Rate ISDN Abbreviated BRI. An
       frequency-division multiplexing; statistical
                                                       ISDN service that offers two 64Kbps B
       multiplexing; time-division multiplexing.
                                                       channels used for data transfer and one
                                                       16Kbps D channel used for signaling and
       baseline The process of determining and
                                                       control information.
       documenting network throughput and oth-
       er performance information when the net-        Each B channel can carry a single digital
       work is operating under what is considered      voice call or can be used as a data channel;
       a normal load. Measured performance             the B channels can also be combined into a
       characteristics might include error-rate        single 128Kbps data channel.
       and data-transfer information, along with       See also 23B+D; 2B+D; Primary Rate ISDN.




                                                                                                41
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 48 of 466
     bastion host




                                          BASIC RATE ISDN




     bastion host A computer system that             ond on an asynchronous communications
     acts as the main connection to the Internet     channel.
     for users of a LAN. A bastion host is usually
                                                     Baud rate is often assumed to correspond to
     configured in such a way as to minimize the
                                                     the number of bits transmitted per second,
     risk of intruders gaining access to the main
     LAN. It gets its name from the fortified pro-   but baud rate and bits per second (bps) are
     jections on the outer walls of medieval Eu-     not always the same. In high-speed digital
     ropean castles.                                 communications systems, one state change
                                                     can be made to represent more than one
     See also firewall; proxy server.
                                                     data bit.

     batch file An ASCII file that contains          See also baud; bits per second.
     operating system commands and other
     commands supported by the batch proces-         Bay Networks Certified Expert A cer-
     sor. Batch files are used to automate repet-    tification from Bay Networks, Inc., de-
     itive tasks. The commands in the file are       signed to recognize technical expertise in
     executed one line at a time, just as if you     constructing enterprise-wide networking
     had typed them at the system prompt.            solutions. Currently, this certification is
                                                     available in Router, Hub, and Network
     baud A measurement of data-transmis-
                                                     Management technologies.
     sion speed. Originally used in measuring
     the speed of telegraph equipment, it now        Bay Networks Certified Specialist A
     usually refers to the data-transmission         certification from Bay Networks, Inc., de-
     speed of a modem or other serial device.        signed to evaluate a basic level of technical
     See also baud rate.                             expertise in one or more Bay Networks
                                                     product areas. Currently, this certification
     baud rate In communications equip-              is available in Router, Hub, Network Man-
     ment, a measurement of the number of state      agement, Remote Access, and Switching
     changes (from 0 to 1 or vice versa) per sec-    technologies.


     42
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 49 of 466
                                                  Berkeley Software Distribution Unix


       Bay Networks, Inc. A leading manufac-             See also Berkeley Software Distribution
       turer of networking products such as hubs,        Unix; Computer Systems Research Group.
       routers, and switches, now venturing into
       the areas of network management and vir-          benchmark A specific standard against
       tual private networks. In 1998, the compa-        which some aspect of computer perfor-
       ny announced a merger with Northern               mance can be compared.
       Telecom.                                          A benchmark is a test that attempts to
                                                         quantify hardware, software, or system
       For more information on Bay Networks,
                                                         performance—usually in terms of speed, re-
       see www.baynetworks.com.
                                                         liability, or accuracy. One of the major
       BBC See Baan Basic Certification.                 problems in determining performance is de-
                                                         ciding which of the many benchmarks
       BBS See bulletin board system.                    available actually reflects the way you in-
                                                         tend to use the system.
       bcc See blind carbon copy.
                                                         See also benchmark program.
       BCD See binary coded decimal.
                                                         benchmark program A program that
       beaconing In a token-ring network, the            attempts to provide a consistent measure-
       process of informing other nodes that token       ment of system performance. Here are some
       passing has been suspended because of a se-       examples:
       vere error condition, such as a broken cable.     ■
                                                             Dhrystone, which measures microproces-
       Communication cannot resume until the                 sor and memory performance
       condition is resolved.                            ■
                                                             Whetstone, which measures speed of
       BEC See Backward Error Correction.                    arithmetic operations
                                                         ■
                                                             Khornerstone, which measures overall
       Bell communications standards A set                   system performance, including disk-drive
       of data-transmission standards developed              access speed, memory access speed, and
       by AT&T in the 1980s that rapidly became              processor performance
       the de facto standard for modem manufac-
                                                         The Systems Performance Evaluation Co-
       turers. Although several of these standards
                                                         operative (SPEC) developed a set of ten
       are still widely used in the United States, the
                                                         tests to measure performance in actual ap-
       CCITT V series definitions are now gener-
                                                         plication environments. The results of these
       ally accepted as the defining standards for
                                                         tests are known as SPECmarks.
       modem use, data compression, and associ-
       ated hardware.                                    BER See bit error rate; error rate.

       Bell Labs The research arm of AT&T                Berkeley Software Distribution Unix
       and the birthplace of the Unix operating          Abbreviated BSD Unix, and also known as
       system and the C programming language in          Berkeley Unix. BSD Unix was developed at
       the 1970s.                                        the University of California at Berkeley by


                                                                                                  43
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 50 of 466
     Berkeley Unix


     researchers working in the Computer Sys-        beta testing The process of field testing
     tems Research Group (CSRG) from the             new hardware or software products before
     1970s to 1993 when the group finally            the product’s commercial or formal release.
     closed its doors. BSD added many signifi-       Beta testing is usually done by a cross-sec-
     cant advanced features to Unix, including       tion of users, not just programmers. The
     the C shell, the vi editor, TCP/IP network-     purpose of beta testing is to expose the new
     ing additions, and virtual memory.              product to as many real-life operating con-
     Because the CSRG was an academic group          ditions as possible.
     producing state-of-the-art software with no     If the beta tests indicate a higher-than-
     support obligations, BSD Unix was not sup-      expected number of bugs, the developer
     ported in the normal way; bug fixes were
                                                     usually fixes the problems and sends the
     sometimes made available, but it was a hit-
                                                     product out again for another round of beta
     and-miss process at best. For this reason,
                                                     testing. Preliminary versions of the product
     BSD Unix appealed to the research commu-
                                                     documentation are also circulated for re-
     nity and scientific users rather than to com-
                                                     view during the beta testing.
     mercial users who tended to use Unix from
     AT&T.                                           See also alpha testing.
     BSD Unix 4.1 through to the last release,
                                                     BGP See Border Gateway Protocol.
     version 4.4, and the related commercial
     products, including those from Sun Micro-
                                                     Big Blue A nickname for International
     systems, DEC, and Mt Xinu, are still
                                                     Business Machine Corporation (IBM),
     popular and in use in universities and com-
                                                     which uses blue as its corporate color.
     mercial institutions all over the world.
     See also FreeBSD; Linux; NetBSD; Unix.          big endian A computer architecture in
                                                     which the most significant byte has the low-
     Berkeley Unix See Berkeley Software             est address and so is stored big end first.
     Distribution Unix.
                                                     Many processors, including those from
     beta site A location where beta testing is      Motorola and Sun, certain RISC proces-
     performed before a hardware or software         sors, the PDP-11, and the IBM 3270 series
     product is formally released for commercial     are all big endian. The term comes from
     distribution.                                   Jonathan Swift’s Gulliver’s Travels, in
     See also beta software; beta testing.           which wars were fought over whether
                                                     boiled eggs should be opened at the big end
     beta software Software that has been            or the little end.
     released to a cross-section of typical users    See also holy wars; little endian.
     for testing before the commercial release of
     the package.                                    binaries A slang term for a group of bi-
     See also beta testing.                          nary files.


     44
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 51 of 466
                                                                          bindery emulation


       binary Any scheme that uses two differ-          although a certain level of configuration
       ent states, components, conditions, or           can be done, and the user does not have the
       conclusions.                                     right to modify the software in any way be-
                                                        yond this simple configuration.
       In mathematics, the binary or base-2 num-
       bering system uses combinations of the           See also open source software; source
       digits 0 and 1 to represent all values. The      license.
       more familiar decimal system has a base of
       10 (0–9).                                        BIND 1. A Novell NetWare server utility
                                                        used to bind a protocol to a network inter-
       Unlike computers, people find binary num-        face card or device driver.
       bers that consist of long strings of zeros and
                                                        2. Abbreviation for Berkeley Internet
       ones difficult to read, so most programmers
                                                        Name Domain, a BSD client/server pro-
       use hexadecimal (base-16) or octal (base-8)
                                                        gram that manages host and IP addresses by
       numbers instead.
                                                        matching the host name with the IP dotted
       Binary also refers to an executable file con-    decimal address.
       taining a program.
                                                        See also Domain Name Service; dotted
       binary coded decimal Abbreviated                 decimal.
       BCD. A simple system for converting deci-
       mal numbers into binary form, in which           bindery A database maintained by older
       each decimal digit is converted into binary      Novell NetWare network operating sys-
       and then stored as a single character.           tems. The bindery contains information
                                                        about users, servers, and other important
       binary file A file consisting of binary in-      network configuration details in a flat da-
       formation. Usually, a binary file is a pro-      tabase. The bindery is crucial to NetWare’s
       gram or data file in machine-readable form       operation and is constantly consulted by
       rather than in human-readable ASCII text.        the operating system.
       You can convert a binary file into a text-       In NetWare 4.x and later systems, the bind-
       based form so that you can transmit it over      ery is replaced by NetWare Directory Ser-
       the Internet.                                    vices (NDS).
       See also base64; Multipurpose Internet           See also NetWare Directory Services.
       Mail Extension.
                                                        bindery emulation A NetWare 4.x and
       binary license A license granted to a            later feature that allows bindery-based util-
       user by a software developer, entitling the      ities to work with NetWare Directory Ser-
       user to run a specific software package un-      vices (NDS) on the same network. Bindery
       der well-defined circumstances, using the        emulation applies only to leaf objects with-
       binary files provided by the developer.          in the Organizational container object.
       A binary license does not entitle the user to    See also container object; leaf object; Net-
       a copy of the source code for the package,       Ware Directory Services.


                                                                                                 45
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 52 of 466
     Bindery object


     Bindery object A leaf object that repre-           your computer supplier for information
     sents an object placed in the Directory tree       about BIOS updates.
     by an upgrade utility, but that cannot be
                                                        bis A term describing a secondary CCITT
     further identified by NetWare Directory
                                                        (Consultative Committee for International
     Services (NDS). The Bindery object is avail-
                                                        Telephony and Telegraphy) recommenda-
     able for the purposes of backward compat-
                                                        tion that is an alternative or extension to the
     ibility with older, bindery-based utilities
                                                        primary recommendation. For example,
     and applications.
                                                        the CCITT V.42 standard refers to error
     See also leaf object; NetWare Directory            correction, and the V.42 bis standard refers
     Services.                                          to data compression.
                                                        See also ter.
     bindery services See bindery
     emulation.                                         B-ISDN See Broadband Integrated Ser-
                                                        vices Digital Network.
     binding The process of establishing com-
     munications between the protocol device            bisynchronous communications A
     driver and the network interface card driver.      protocol used extensively in mainframe
                                                        computer networks. With bisynchronous
     BIOS Acronym for basic input/output                communications, both the sending and re-
     system, pronounced “bye-os.” In the PC,            ceiving devices must be synchronized be-
     the BIOS is a set of instructions that tests the   fore data transmission begins.
     hardware when the computer is first turned         Data is collected into a package known as a
     on, starts to load the operating system, and       frame. Each frame contains leading and
     lets the computer’s hardware and operating         trailing characters that allow the computers
     system communicate with applications and           to synchronize their clocks. The structure of
     peripheral devices, such as hard disks,            a bisynchronous communications frame is
     printers, and video adapters. These instruc-       shown in the accompanying illustration.
     tions are stored in ROM as a permanent             The STX and ETX control characters mark
     part of the computer.                              the beginning and end of the message. BCC
                                                        is a set of characters used to verify the ac-
     As new hardware is developed, new BIOS
                                                        curacy of the transmission.
     routines must be created to service those de-
     vices. For example, BIOS support has been          A more modern form of this kind of proto-
     added for power management and for ever-           col is SDLC (Synchronous Data Link Con-
     larger hard disks. If you are experiencing         trol), which is used in IBM’s proprietary
     problems accessing such devices after add-         networking scheme, SNA.
     ing them to an existing system, your com-          See also asynchronous transmission; Syn-
     puter's BIOS may be out of date. Contact           chronous Data Link Control.




     46
                       Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 53 of 466
                                                                                    bit stuffing




                                  BISYNCHRONOUS COMMUNICATIONS




       bit Contraction of binary digit. A bit is        Data Link Control) are both bit-oriented
       the basic unit of information in the binary      protocols.
       numbering system, representing either 0          See also byte-oriented protocol.
       (off) or 1 (on). Bits can be grouped to form
       larger storage units; the most common            bit rate The rate at which bits are trans-
       grouping is the 7- or 8-bit byte.                mitted over a communications channel, de-
                                                        scribed in terms of bits per second (bps).
       See also octet.
                                                        See also baud rate.
       bit error rate Abbreviated BRI. The
                                                        bits per inch Abbreviated bpi. The num-
       number of erroneous bits in a data trans-
                                                        ber of bits that a tape or tape cartridge can
       mission or in a data transfer, such as from
                                                        store per inch of length.
       CD-ROM to memory.
                                                        bits per second Abbreviated bps. The
       bit-oriented protocol A communica-               number of binary digits, or bits, transmitted
       tions protocol in which data is transmitted      every second during a data-transfer proce-
       as a stream of bits rather than as a stream of   dure. Bits per second is a measurement of
       bytes.                                           the speed of operation of equipment, such
                                                        as a computer’s data bus or a modem that
       A bit-oriented protocol uses specific se-
                                                        connects a computer to a communications
       quences of bits as control codes, unlike a
                                                        circuit.
       byte-oriented protocol, which uses reserved
       characters. HDLC (High-level Data Link           bit stuffing A technique used to ensure
       Control) and IBM's SDLC (Synchronous             that a specific bit pattern never occurs in


                                                                                                 47
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 54 of 466
     blackout


     the data transmitted over a communica-          tions across the disk. This is known as
     tions channel. Additional bits are added at     fragmentation and, in some cases when
     the transmitting end and removed at the         taken to an extreme, can severely limit sys-
     receiving end of the channel as the data is     tem performance.
     processed.                                      The file system’s block size is often different
     blackout A total loss of commercial elec-       from the hard disk’s physical block size.
     tric power. To avoid loss of computer data      See also fragmentation.
     due to a blackout, use a battery-backed UPS
     (uninterruptible power supply).                 block suballocation A mechanism used
     See also brownout; power conditioning.
                                                     in Novell NetWare that allows files to share
                                                     the same block space by dividing each 8K
     blind carbon copy Abbreviated bcc. A            hard-disk block into smaller 512-byte seg-
     list of recipients of an e-mail message whose   ments. Files needing extra space can use
     names do not appear in the normal message       these smaller segments rather than wasting
     header, so the original recipient of the mes-   a whole new disk block, making for more
     sage does not know that copies have been        efficient disk-space use.
     forwarded to other locations. Sometimes
                                                     blue screen of death Abbreviated
     called blind courtesy copy.
                                                     BSOD. An affectionate name for the screen
     block In communications, a unit of trans-       displayed when Microsoft Windows en-
     mitted information that includes header         counters an error so serious that the oper-
     codes (such as addresses), data, and error-     ating system cannot continue to run.
     checking codes.                                 Windows may also display information
     See also checksum; error; error detection       about the failure and may perform a mem-
     and correction.                                 ory dump and an automatic system restart.

                                                     BNC connector A small connector with
     blocks Sections of a tape or disk that are
                                                     a half-turn locking shell for coaxial cable,
     read or written at the same time; units of
                                                     used with thin Ethernet and RG-62 cabling.
     storage that are transferred as single units.
                                                     The accompanying illustration shows both
     block size The largest contiguous               male and female connectors.
     amount of disk space allocated by the file
                                                     BNCE See Bay Networks Certified
     system. Files larger than the file system’s
                                                     Expert.
     block size may be broken into smaller frag-
     ments when they are stored, with sections       BNCS See Bay Networks Certified
     of the file being stored in different loca-     Specialist.




     48
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 55 of 466
                                                                                           boot




                                           BNC CONNECTOR




       bookmark 1. In the Microsoft Win-             and are sometimes described as logical
       dows NT Performance Monitor, a feature        operators.
       that allows you to mark a point of interest   Many popular Internet search engines al-
       in a log file and then return to that same    low Boolean searches.
       point in the file at a later time.            See also search engine.
       2. An option available in a Web browser
                                                     boot To load an operating system into
       that lets you mark a Web page so that you
                                                     memory, usually from a hard disk, although
       can identify and return to a favorite site
                                                     occasionally from a floppy disk. Booting is
       quickly and easily without having to retype   generally an automatic procedure that be-
       the URL or even remember how you got          gins when you turn on or reset your comput-
       there.                                        er. A set of instructions contained in ROM
                                                     begins executing. The instructions run a se-
       Boolean Any variable that can have a
                                                     ries of power-on self tests (POSTs) to check
       logical value of true or false. Named after
                                                     that devices such as hard disks are in work-
       George Boole, the developer of a branch of    ing order, locate and load the operating sys-
       algebra based on the values of true and       tem, and finally pass control over to that
       false, Boolean works with logical rather      operating system.
       than numeric relationships.
                                                     Boot may be derived from the expression
       Boolean operators include AND (logical        “pulling yourself up by your own boot-
       conjunction), OR (logical inclusion), XOR     straps” and is sometimes called bootstrap.
       (exclusive or), and NOT (logical negation)    See also BIOS; cold boot; warm boot.

                                                                                              49
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 56 of 466
     bootable disk


     bootable disk Any disk capable of load-            bootstrap See boot.
     ing and starting the operating system. Boot-
                                                        Bootstrap Protocol Abbreviated
     able floppy disks are becoming less common
                                                        BOOTP. An Internet protocol that provides
     because operating systems are growing larg-
                                                        network configuration information to a
     er. In some cases, all the files needed to start
                                                        diskless workstation.
     the operating system will not fit on even the
     largest-capacity floppy disk, which makes it       When the workstation first boots, it sends
     impossible to boot from a floppy disk.             out a BOOTP message on the network. This
                                                        message is received by the server, which ob-
     BOOTCONF.SYS A Novell NetWare                      tains the appropriate configuration informa-
     configuration file that specifies how a disk-      tion and returns that information to the
     less workstation boots the operating system        workstation. This information includes the
     from the file server. If the file server con-      workstation’s IP address, the IP address of
     tains several remote boot image files,             the server, the host name of the server, and
     BOOTCONF.SYS determines which one                  the IP address of a default router.
     will be loaded onto the workstation.
                                                        See also Dynamic Host Configuration
     See also diskless workstation.                     Protocol.

     BOOTP See Bootstrap Protocol.                      border A security perimeter formed by
                                                        logical boundaries that can only be crossed
     boot ROM A type of ROM that allows a               at specifically defined locations known as
     workstation to communicate with the net-           border gateways.
     work file server and to read an image file         See also border gateway.
     containing an operating system program. In
     this way, a workstation without a local disk       border gateway A router that connects a
     can boot the operating system from the file        private LAN to the Internet. A border gate-
     server.                                            way is a security checkpoint used to force all
     See also diskless workstation.                     network traffic, either inbound or out-
                                                        bound, through a single point of control.
     boot sector virus A virus that infects             See also border; firewall; Novell Border-
     the master boot record of a computer by            Manager; router.
     overwriting the original boot code with in-
     fected boot code. This kind of virus is usu-       Border Gateway Protocol Abbreviat-
     ally spread to a hard disk from an infected        ed BGP. A routing protocol designed to re-
     floppy disk being used as a boot disk.             place EGP (External Gateway Protocol)
                                                        and interconnect organizational networks.
     See also antivirus program; file-infecting
                                                        BGP, unlike EGP, evaluates each of the pos-
     virus; macro virus; multipart virus; poly-
                                                        sible routes for the best one.
     morphic virus; stealth virus; Trojan Horse;
     vaccine; virus.                                    Border router      See Area Border router.


     50
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 57 of 466
                                                                                            bridge


       Borland International, Inc. See Inprise          essential. The implication is that the design-
       Corporation.                                     er should have known better than to leave
                                                        those features out of the product.
       bot See robot.
                                                        breach A loss of network security as a re-
       bounce The return of an e-mail message
                                                        sult of a successful attack.
       to its original sender due to an error in de-
       livery. You may have made a simple spelling      See also brute-force attack; dictionary at-
       mistake in the e-mail address, the recipient’s   tack; social engineering.
       computer system may be down, or the recip-
                                                        breakout box A small device that can be
       ient may no longer subscribe to or have an
                                                        connected into a multicore cable for testing
       account on the system. A returned e-mail
                                                        the signals in a transmission. Small LEDs in
       message will usually contain a description of
                                                        the breakout box indicate when a signal is
       why the message bounced.
                                                        transmitted over one of the lines. Switches
       Bourne shell In Unix, a popular com-             or short jumper cables can be used to re-
       mand interpreter with a built-in program-        route these signals to other pins as required
       ming language.                                   for troubleshooting.
       The Bourne shell, developed by Dr. Steven        See also sniffer.
       Bourne of Bell Labs, is the oldest Unix shell
       still in popular use and features a built-in     BRI See Basic Rate ISDN.
       command set for writing shell scripts,
                                                        bridge A hardware device used to con-
       background execution of commands, in-
                                                        nect LANs so that they can exchange data.
       put and output redirection, job control,
                                                        Bridges can work with networks that use
       and a set of shell variables to allow envi-
                                                        different wiring or network protocols, join-
       ronment customization.
                                                        ing two or more LAN segments to form
       See also Bash; C shell; Korn shell; Linux;       what appears to be a single network.
       Unix shell.
                                                        A bridge operates at the data-link layer of
       bpi See bits per inch.                           the OSI Reference Model for computer-to-
                                                        computer communications. It manages the
       bps See bits per second.                         flow of traffic between the two LANs by
       brain damaged An expression used to              reading the address of every packet of data
       describe any poorly designed program or          that it receives.
       piece of hardware that does not include          See also brouter; gateway; OSI Reference
       those features most users would consider         Model; router.




                                                                                                  51
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 58 of 466
     BrightWorks




                                              BRIDGE




     BrightWorks A package of network              that handles high-bandwidth applications,
     management utilities from McAfee Associ-      such as video, voice, data, and graphics.
     ates that includes hardware and software      SMDS (Switched Multimegabit Data Ser-
     inventory, application metering, remote       vices) and ATM (Asynchronous Transfer
     control of clients, virus detection, and a    Mode) are two BISDN services that can
     help-desk utility.                            provide a huge bandwidth.
     Broadband Integrated Services Digital         See also Asynchronous Transfer Mode;
     Network Abbreviated B-ISDN. A high-           SONET; Switched Multimegabit Data
     speed communications standard for WANs        Services.



                    BROADBAND INTEGRATED SERVICES DIGITAL NETWORK




     broadband network A technique for             channel. Sometimes called wideband trans-
     transmitting a large amount of information,   mission, it is based on the same technology
     including voice, data, and video, over long   used by cable television.
     distances using the same communications


     52
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 59 of 466
                                                                                         brouter


       The transmission capacity is divided into      tected from each other by guard channels of
       several distinct channels that can be used     unused frequencies. A broadband network
       concurrently by different networks, nor-       can operate at speeds of up to 20Mbps.
       mally by frequency-division multiplexing       See also baseband network; multiplexer.
       (FDM). The individual channels are pro-



                                        BROADBAND NETWORK




       broadcast To send a message to all users       broker A Novell Distributed Print Servic-
       currently logged in to the network.            es (NDPS) service providing management
                                                      services for network printers, including
       See also multicast.
                                                      event notification and storage of printer re-
                                                      sources such as device drivers.
       broadcast storm Congestion on a net-
       work that occurs when a large number of        brouter A networking device that com-
       frames are transmitted by many worksta-        bines the attributes of a bridge and a router.
       tions in response to a transmission from one   A brouter can route one or more specific
       workstation.                                   protocols, such as TCP/IP, and bridge all


                                                                                                53
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 60 of 466
     brownout


     others, for example, and can operate at ei-     See also denial of service attack; dictionary
     ther the data-link layer or the network layer   attack; social engineering; Trojan Horse.
     of the OSI Reference Model.
                                                     BSD Unix See Berkeley Software Distri-
     See also gateway.                               bution Unix.

     brownout A short period of low volt-            BSOD See blue screen of death.
     age, often the result of an unusually heavy
                                                     buffer An area of memory set aside for
     demand for power, that may cause your
                                                     temporary storage of data. Often, the data
     computer to crash. If your area experienc-
                                                     remains in the buffer until some external
     es frequent brownouts, consider using a
                                                     event finishes. A buffer can compensate for
     UPS (uninterruptible power supply) as a
                                                     the differences in transmission or process-
     battery backup system.
                                                     ing speed between two devices or between a
     browse list A list of computers and ser-        computer and a peripheral device, such as a
     vices available on a network.                   printer.
                                                     Buffers are implemented in a variety of ways,
     browser 1. An application program used          including first-in-first-out (FIFO) used for
     to explore Internet resources. A browser lets   pipes and last-in-last-out used for stacks and
     you wander from Web site to Web site with-      circular buffers such as event logs.
     out concern for the technical details of the
                                                     See also pipe.
     links between them or the specific methods
     used to access them and presents the infor-     buffered repeater Any device that am-
     mation—text, graphics, sound, or video—as       plifies and retransmits a signal so that it can
     a document on the screen.                       travel greater distances. A buffered repeater
     2. A small application used to scan a data-     can also control the flow of information to
     base or a list of files.                        prevent collisions.
                                                     See also repeater.
     3. In Windows NT networking, a mecha-
     nism used as a name service.
                                                     bug A logical or programming error in
     See also Web browser; World Wide Web.           hardware or software that causes a mal-
                                                     function of some sort. If the problem is in
     brute-force attack A technique em-              software, it can be fixed by changes to the
     ployed by intruders that checks every pass-     program. If the fault is in hardware, new
     word in a password file against every           circuits must be designed and constructed.
     possible password generated sequentially.       Some bugs are fatal and may cause a pro-
     A brute-force attack is very clumsy, is usu-    gram to stop responding or cause data loss,
     ally considered the last resort in an attack,   others are just annoying, and many are not
     takes a long time to run, and is easily de-     even noticeable. The term apparently orig-
     tected by even the most modest security pre-    inates from the days of the first electrome-
     cautions. Also called a keyspace attack.        chanical computers, when a problem was


     54
                        Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 61 of 466
                                                                                 bus mastering


       traced to a moth caught between two con-         of the interface card, which ensures that ev-
       tacts inside the machinery.                      ery card has a unique address.
       See also bug fix.                                See also hardware address.

       bug fix A release of hardware or soft-           burst mode A method of data transmis-
       ware that corrects known bugs but does not       sion in which information is collected and
       contain new features. Such releases are usu-     then sent in one single high-speed transmis-
       ally designated by an increase in the decimal    sion, rather than one packet or character at
       portion of the revision number; for exam-        a time.
       ple, the revision level may advance from 2.0     Systems that use multiplexers to serve sever-
       to 2.01 or 2.1, rather than from 2.0 to 3.0.     al channels often use burst mode to service
                                                        each channel in turn. Much LAN traffic can
       built-in groups The default groups pro-
                                                        be considered burst mode transmission: long
       vided with some operating systems that de-
                                                        periods of inactivity punctuated by short
       fine a collection of rights and permissions
                                                        bursts of intense activity. In Novell Net-
       for members. Using built-in groups is an
                                                        Ware, burst mode is known as packet burst.
       easy way of providing access to commonly
       used network resources.                          bus An electronic pathway along which
                                                        signals are sent from one part of a computer
       bulletin board system Abbreviated
                                                        to another. A PC contains several buses,
       BBS. A computer system equipped with one
                                                        each used for a different purpose:
       or more modems, serving as a message-
       passing system or centralized information        ■
                                                            The address bus allocates memory
       source, usually for a particular special in-         addresses.
       terest group. Bulletin board systems were        ■
                                                            The data bus carries data between the pro-
       often established by software vendors and
                                                            cessor and memory.
       by PC user groups in the past, but have been
       replaced in recent times by Web sites.           ■
                                                            The control bus carries signals from the
                                                            control unit.
       bundled software Programs combined
                                                        See also architecture; Extended Industry
       into a single package sold for a single price.
                                                        Standard Architecture; Industry Standard
       Sales aimed at a specific target, such as the
                                                        Architecture; local bus; Microchannel
       medical profession, usually bundle hard-
                                                        Architecture; Peripheral Component
       ware with application-specific software
                                                        Interconnect local bus.
       suited to that profession.
       See also unbundled software.                     bus mastering A technique that allows
                                                        certain advanced bus architectures to dele-
       burned-in address The hardware ad-               gate control of data transfers between the
       dress on a network interface card (NIC).         CPU and associated peripheral devices to an
       This address is assigned by the manufacturer     add-in board. This technique gives network


                                                                                                  55
                     Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 62 of 466
     bus network


     interface cards (NICs) greater system bus      Peripheral Component Interconnect local
     access and higher data-transfer speeds.        bus.

     In the PC, bus mastering is supported by all   bus network In networking, a topology
     the common architectures except for the        that allows all network nodes to receive the
     older Industry Standard Architecture.          same message through the network cable at
     See also Extended Industry Standard Ar-        the same time.
     chitecture; Industry Standard Architecture;    See also ring network; star network; token-
     local bus; MicroChannel Architecture;          ring network.



                                           BUS NETWORK




     byte Contraction of binary digit eight. A      bytecode An intermediate form of com-
     group of bits. In computer storage terms, a    puter code produced by Java and other pro-
     byte usually holds a single character, such    gramming languages.
     as a number, letter, or symbol. A byte usu-    Most language compilers create code that
     ally contains 8 bits, but on some older sys-   is ready to run on a specific kind of pro-
     tems, a byte may only have 7 bits or may       cessor. Java creates the bytecode in an ab-
     have as many as 11.                            stract, processor-independent form, which
     Because bytes represent a very small           requires further processing before it can
     amount of storage, they are usually            actually execute on a computer. When a
                                                    byte-code file is downloaded into your
     grouped into kilobytes (1,024 bytes),
                                                    computer from a Web page, it provides 70
     megabytes (1,048,576 bytes), and gi-
                                                    to 80 percent of the data needed to run the
     gabytes (1,073,741,824 bytes) for conve-
                                                    Java applet; the other 20 to 30 percent is
     nience when describing hard-disk capacity
                                                    provided by the Java run-time environ-
     or computer memory size.
                                                    ment, which tells the applet how to per-
     See also octet.                                form on the target computer system.


     56
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 63 of 466
                                                                   byte-oriented protocol


       See also Java; Java applet; just-in-time        formation, the protocol uses control char-
       compiler; sandbox.                              acters that have a special meaning for the
                                                       transmitting and receiving stations. Most of
       byte-oriented protocol A communica-
                                                       the common asynchronous communica-
       tions protocol in which data is transmitted
                                                       tions protocols used in conjunction with
       as a series of bytes, or characters. In order
                                                       modems are byte-oriented protocols.
       to distinguish the data from the control in-
                                                       See also bit-oriented protocol.




                                                                                               57
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 64 of 466
     C2




     C
     C2 One of a series of seven levels of com-     management solutions, Cabletron is also
     puter security defined by the National Se-     moving into Gigabit Ethernet and data,
     curity Agency.                                 voice, and video systems.
     C2-level security requires that users are      For more information about Cabletron, see
     logged in and tracked during their session,    www.cabletron.com.
     that all resources have owners, that objects
                                                    cabling standards National cabling
     such as files be protected from processes
                                                    standards, concerned with the performance
     that might damage them, that events can be
                                                    of cables and connectors under conditions
     audited, and that the system has adequate
                                                    of actual use, are specified by the National
     protection against intrusion.
                                                    Electric Code, American National Stan-
     C2 security applies to a stand-alone system,   dards Institute, and Underwriters Labora-
     so in theory a networked computer cannot       tories. Other standards have been specified
     be C2-compliant; following the guidelines      by the Electronics Industry Association/
     can certainly help you to set up a more se-    Telecommunications Industries Associa-
     cure system.                                   tion (EIA/TIA). Standards include:

     CA See certificate authority.                  ■
                                                        ANSI/EIA/TIA-568-1991 Commercial
                                                        Building Telecommunications Wiring.
     cable modem A modem that sends and             ■
                                                        EIA/TIA TSB-36 Additional Cable Speci-
     receives signals through a coaxial cable
                                                        fications for UTP Cables. 1991.
     connected to a cable-television system,
     rather than through conventional tele-         ■
                                                        EIA/TIA TSB-40 Telecommunications
     phone lines.                                       Systems Bulletin—Additional Transmis-
                                                        sion Specifications for UTP Connecting
     Cable modems, with speeds of up to
                                                        Hardware. 1992.
     500Kbps, are faster than current conven-
     tional modems, but are subject to perfor-      ■
                                                        ANSI/EIA/TIA-568A 1995 revises the
     mance changes as system load increases.            original 568 document and adds material
     Theoretical data rates are much higher than        from TSB-36 and TSB-40.
     those achieved with conventional modems;       ■
                                                        ANSI/EIA/TIA-569-1990 Commercial
     downstream rates of up to 36Mbps are pos-          Building Standard for Telecommunica-
     sible, with 3Mbps to 10Mbps likely, and            tions Pathways and Spaces.
     upstream rates up to 10Mbps.
                                                    ■
                                                        ANSI/EIA/TIA-570-1991 Residential and
     Cabletron Systems A leading producer               Light Commercial Telecommunications
     of Internet and intranet hardware and              Wiring Standard.


     58
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 65 of 466
                                                                                    cache buffer


       ■
           ANSI/EIA/TIA-606-1993 Administration       There are several types of caches:
           Standard for the Telecommunications In-    ■
                                                          Direct-mapped cache A location in the
           frastructure of Commercial Buildings.          cache corresponds to several specific loca-
       ■
           ANSI/EIA/TIA-607-1994 Commercial               tions in memory, so when the processor
           Building Grounding and Bonding Re-             calls for certain data, the cache can locate
           quirements for Telecommunications.             it quickly. However, since several blocks
       Local codes and standards may impose ad-           in RAM correspond to that same location
       ditional requirements.                             in the cache, the cache may spend its time
                                                          refreshing itself and calling main memory.
       Underwriters Laboratories (UL) tests cable
                                                      ■
                                                          Fully associative cache Information
       and other devices to determine the condi-
                                                          from RAM may be placed in any free
       tions under which the device will function
                                                          blocks in the cache so that the most re-
       safely. Two important tests for cable per-
                                                          cently accessed data is usually present;
       formance are:
                                                          however, the search to find that informa-
       ■
           UL-910, which tests smoke emission and         tion may be slow because the cache has to
           flame spread for plenum cable                  index the data in order to find it.
       ■
           UL-1666, which tests smoke emission and    ■
                                                          Set-associative cache Information from
           flame spread for riser cable                   RAM is kept in sets, and these sets may
       CAC    See Connection Admission                    have multiple locations, each holding a
       Control.                                           block of data; each block may be in any of
                                                          the sets, but it will only be in one location
       cache Pronounced “cash.” A special area            within that set. Search time is shortened,
       of memory, managed by a cache controller,          and frequently used data are less likely to
       that improves performance by storing the           be overwritten. A set-associative cache
       contents of frequently accessed memory lo-         may use two, four, or eight sets.
       cations and their addresses.                   See also disk cache; wait state; write-back
       A memory cache and a disk cache are not        cache; write-through cache.
       the same. A memory cache is implemented
       in hardware and speeds up access to mem-       cache buffer A Novell NetWare imple-
       ory. A disk cache is software that improves    mentation of a disk cache used to speed
       hard-disk performance.                         server disk accesses, thereby allowing
                                                      workstations to access data more quickly.
       When the processor references a memory
                                                      Reading data from cache memory is much
       address, the cache checks to see if it holds
                                                      faster than reading data from the hard disk.
       that address. If it does, the information is
       passed directly to the processor, so RAM       NetWare uses cache buffers for a variety of
       access is not necessary. A cache can speed     purposes:
       up operations in a computer whose RAM          ■
                                                          For use by NetWare Loadable Modules
       access is slow compared with its processor         (NLMs), such as LAN drivers, database
       speed, because cache memory is always              servers, communications servers, and
       faster than normal RAM.                            print servers
                                                                                                   59
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 66 of 466
     cache buffer pool


     ■
         To cache each volume’s FAT                  disk drives. Most current CD-ROM drives
                                                     do not require a caddy.
     ■
         To cache files currently in use
     ■
         To build a hash table of directory          CAE See Common Application
         information                                 Environment.

     See also disk cache.                            CAI See Computer Associates
                                                     International.
     cache buffer pool In Novell NetWare,
                                                     Caldera, Inc. A software company in
     the amount of memory available for use af-
                                                     Provo, Utah, that repackages one of the
     ter the SERVER.EXE file has been loaded
                                                     most popular versions of Linux under the
     into memory. Memory in the pool can be
                                                     name of OpenLinux.
     used for a variety of purposes, including
     caching the file allocation tables for each     For more information on Caldera, see
     volume and creating a hash table of direc-      www.caldera.com.
     tory information.                               callback modem Also known as a dial-
     See also hash table.                            back modem. A special modem that does
                                                     not answer an incoming call, but instead re-
     cache controller Pronounced “cash               quires the caller to enter a code and hang up
     controller.” A special-purpose processor        so that the modem can return the call. As
     whose sole task is to manage cache memo-        long as the entered code matches a previ-
     ry. On newer processors, such as the Intel      ously authorized number, the modem dials
     Pentium II, cache management is integrated      the number. Callback modems are useful in
     directly into the processor.                    installations for which communications
                                                     lines must be available for remote users but
     See also cache.
                                                     data must be protected from intruders.
     cache memory Pronounced “cash                   caller ID See automatic number
     memory.” A relatively small section of very     identification.
     fast memory (often static RAM) reserved
     for the temporary storage of the data or in-    call packet A block of data that carries
     structions likely to be needed next by the      addressing information, as well as any oth-
     processor.                                      er information needed to establish an X.25
                                                     switched virtual circuit.
     Cache memory integrated directly onto the
     microprocessor is called primary cache or       campus network A network that con-
     L1 cache, and cache memory located in an        nects LANs from multiple departments in-
     external circuit is known as secondary          side a single building or set of buildings.
     cache or L2 cache.                              Campus networks are LANs because they
                                                     do not include WAN services, even though
     See also cache.
                                                     they may extend for several miles.

     caddy The flat plastic container used to        canonical The usual standard Unix way
     load a compact disc into certain CD-ROM         of doing something. This term has a more
     60
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 67 of 466
                                                                                  carrier signal


       precise meaning in mathematics, in which        display cursor to return to the first position
       rules dictate the way that formulas are writ-   of the current line.
       ten, but in Unix, it tends to mean “accord-
                                                       See also line feed.
       ing to ancient or religious law.”
       See also holy wars.                             carrier An analog signal of fixed ampli-
                                                       tude and frequency that is combined with a
       Canon, Inc. One of the world’s leading          data-carrying signal to produce an output
       suppliers of imaging products, electronic       signal suitable for transmitting data.
       equipment, computer printers, fax ma-           See also carrier signal.
       chines, and scanners.
       For more information on Canon, see              carrier detect Abbreviated CD. An elec-
       www.canon.com.                                  trical signal sent from a modem to the at-
                                                       tached computer to indicate that the modem
       CAPI See Cryptography API.                      is online.

       card A printed circuit board or adapter         See also Data Carrier Detect; RS-232-C.
       that you plug into a computer to add sup-
       port for a specific piece of hardware.          Carrier Sense Multiple Access/
                                                       Collision Detection Abbreviated
       See also expansion board; expansion bus.
                                                       CSMA/CD. A baseband protocol with a
                                                       built-in collision-detection technique. Each
       card services Part of the software sup-
                                                       node on the network listens first and trans-
       port needed for PCMCIA hardware devices
                                                       mits only when the line is free. If two nodes
       in a portable computer. Card services con-
                                                       transmit at exactly the same time and a col-
       trol the use of system interrupts, memory,
                                                       lision occurs, both nodes stop transmitting.
       and power management.
                                                       Then, to avoid a subsequent collision, each
       When an application wants to access a PC-       node waits for a different random length of
       MCIA card, it always goes through the card      time before attempting to transmit again.
       services software and never communicates        Ethernet and 802.3 LANs use CSMA/CD
       directly with the underlying hardware. For      access methods.
       example, if you use a PCMCIA modem, it is
                                                       See also collision; demand priority; Fast
       the card services, not the applications pro-
                                                       Ethernet; token passing.
       gram, that establishes which communica-
       tions port and which interrupts and I/O         carrier signal A signal of chosen fre-
       addresses are in use.                           quency generated to carry data; often used
       See also device driver; PC Memory Card          for long-distance transmissions. A carrier
       International Association; socket services.     signal does not convey any information
                                                       until the data is added to the signal by
       carriage return A control character             modulation and then decoded on the re-
       (ASCII 13) that signals the print head or       ceiving end by demodulation.


                                                                                                 61
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 68 of 466
     cascaded star


     cascaded star A network topology in            nected in a succession of levels, which permits
     which multiple hubs or data centers are con-   many more connections than a single level.


                                         CASCADED STAR




     cascading menus In Microsoft Win-              For more information on Castanet, see
     dows 2000, a function that presents the        www.marimba.com.
     contents of network drives or special fold-    See also server push.
     ers such as Control Panel as menu items
     that can be selected by name.                  Category 1–5 The Electronics Industry
     See also personalized menus.                   Association/Telecommunications Industry
                                                    Association (EIA/TIA) 586 cabling stan-
     Castanet A collection of software-update       dards, sometimes abbreviated CAT 1-5, as
     tools from Marimba, Inc. that operate over     follows:
     the Internet. Based on Java technology, Cas-   ■
                                                        Category 1 For unshielded twisted-pair
     tanet can automatically deliver software up-       (UTP) telephone cable. This cable may be
     dates not only for Java programs, but also         used for voice, but is not suitable for data
     for those written in C, C++, and Visual            transmissions.
     Basic, and because only the updated content
     is downloaded, performance is optimized.


     62
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 69 of 466
                                                                                 CCITT V Series


       ■
           Category 2 For UTP cable use at speeds        CCITT See Consultative Committee for
           up to 4Mbps. Category 2 cable is similar      International Telephony and Telegraphy.
           to IBM Cabling System Type 3 cable.
                                                         CCITT Groups 1–4 A set of four stan-
       ■
           Category 3 For UTP cable use at speeds
                                                         dards for facsimile transmissions. Groups 1
           up to 10Mbps. Category 3 cable is the
                                                         and 2, which are no longer used, define an-
           minimum requirement for 10BaseT and is
                                                         alog facsimile transmissions. Groups 3 and
           required for Token Ring. This cable has
                                                         4 describe digital systems, as follows:
           four pairs of conductors and three twists
           per foot.                                     ■
                                                             CCITT Group 3 Specifies a 9600bps
       ■
           Category 4 For the lowest acceptable              modem to transmit standard images of
           grade of UTP cable for use with 16Mbps            203 dpi horizontally by 98 dpi vertically
           Token Ring.                                       in standard mode, and 203 dpi by 198 dpi
       ■
           Category 5 For 100-ohm, four-wire                 in fine mode.
           twisted-pair copper cable for use at speeds   ■
                                                             CCITT Group 4 Supports images up to
           up to 100Mbps with Ethernet or ATM                400 dpi for high-speed transmission over
           (Asynchronous Transfer Mode). This ca-            a digital data network (for example, IS-
           ble is low-capacitance and shows low              DN), rather than over a dial-up telephone
           crosstalk when installed according to             line.
           specifications.
                                                         ■
                                                             CCITT is now known as the International
       See also cabling standards; Type 1–9
                                                             Telecommunication Union.
       cable.
                                                         See also International Telecommunication
       CAU See Controlled Access Unit.                   Union.
       CAV See constant angular velocity.
                                                         CCITT V Series A set of recommended
       CBCP See Certified Business Continuity            standards for data communications, in-
       Professional.                                     cluding transmission speeds and operation-
                                                         al modes, issued by CCITT, now known as
       CBE See Certified Banyan Engineer.
                                                         the International Telecommunication
       CBR See Constant Bit Rate.                        Union.
       CBS See Certified Banyan Specialist.              Each standard is assigned a number, al-
                                                         though not in chronological order. Higher
       CCDA See Cisco Certified Design
                                                         numbers do not always indicate a newer
       Associate.
                                                         standard. A second or revised version is
       CCDP See Cisco Certified Design                   indicated by bis, and ter indicates a third
       Professional.                                     version.
       CCIE See Cisco Certified Internetwork-            See also International Telecommunication
       ing Expert.                                       Union.


                                                                                                  63
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 70 of 466
     CCITT X Series


     CCITT X Series A set of recommended          CD-Recordable Abbreviated CD-R. Us-
     standards issued by CCITT to standardize     ing CD-R, you can write to the disc only
     protocols and equipment used in public and   once; after that, the disc can only be read
     private computer networks. The standards     from and not written to.
     include transmission speeds, interfaces to   From a functional point of view, a CD-R
     and between networks, and operation of       and a CD-ROM are identical; you can read
     user hardware. CCITT is now known as the     CD-R discs using almost any CD-ROM
     International Telecommunication Union.       drive, although the processes that create the
     See also International Telecommunication     discs are slightly different. Low-cost CD-R
     Union.                                       drives are available from several manu-
                                                  facturers, including Kao, Kodak, Mitsui,
     CCNA See Cisco Certified Network             Phillips, Ricoh, Sony, TDK, 3M, and
     Associate.                                   Verbatim.
     CCNP See Cisco Certified Network             See also CD ReWritable; digital video disc;
     Professional.                                Magneto-optical storage; WORM.

     CCP See Certified Computing
                                                  CD ReWritable Abbreviated CD-RW. A
     Professional.
                                                  CD format that can be written to and erased
     CCP See Compression Control Protocol.        as many as 1000 times.

     CD See carrier detect.                       From a functional point of view, a CD-RW
                                                  and a CD-ROM are identical, but not all
     CDA See Certified Database                   CD-ROM drives can read CD-RW discs.
     Administrator.                               Low-cost CD-RW drives are available from
                                                  several manufacturers, including Kodak,
     CDDI See Copper Distributed Data
                                                  Mitsui, Phillips, and Sony.
     Interface.
                                                  See also CD-Recordable; digital video disc;
     CDE See Common Desktop
                                                  Magneto-optical storage; WORM.
     Environment.

     CD-I See Compact Disc-Interactive.           CD-ROM See Compact Disc—Read-
                                                  Only Memory.
     CDIA See Certified Document Imaging
     Architect.                                   CD-ROM disk drive A disk device that
                                                  uses compact disc technology for informa-
     CDMA See Code Division Multiple              tion storage. Many CD-ROM disk drives
     Access.                                      also have headphone jacks, external speak-
     CDP    See Cisco Discovery Protocol.         er jacks, and a volume control.
                                                  CD-ROM disk drives designed for com-
     CDPD See Cellular Digital Packet Data.
                                                  puter use are more expensive than audio
     CD-R See CD-Recordable.                      CD players, because CD-ROM disk drives


     64
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 71 of 466
                                                                   central processing unit


       are manufactured to much higher toler-           Cell Loss Priority Abbreviated CLP. In
       ances. If a CD player misreads a small           an Asynchronous Transfer Mode (ATM)
       amount of data, the human ear probably           cell, a field contained in the 5-byte cell
       will not detect the difference; if a CD-         header that defines how to drop a cell if net-
       ROM disk drive misreads a few bytes of a         work congestion occurs. The value holds
       program, the program will not run.               priority values, with 0 indicating a cell with
                                                        the highest priority.
       The two most popular CD-ROM drive in-
       terface cards are SCSI and ATAPI (AT At-         See also Header Error Control; Payload
       tachment Packet Interface). ATAPI is part of     Type Identifier; Virtual Channel Identifier;
       the Enhanced IDE specification introduced        Virtual Path Identifier.
       by Western Digital in 1994 and lets you plug
                                                        cell relay A form of packet transmission
       an IDE CD-ROM directly into an IDE con-
                                                        used in Broadcast Integrated Services Dig-
       troller on the system’s motherboard. Other
                                                        ital Network (B-ISDN) networks that uses
       CD-ROM drives may use the computer’s
                                                        a fixed-length, 53-byte cell over a packet-
       parallel port or a PCMCIA connection.
                                                        switched network. Also known as Asyn-
       See also Compact Disc—Read-Only                  chronous Transfer Mode (ATM).
       Memory.
                                                        cell switching A term that describes
                                                        how a cellular telephone system switches
       CD-ROM Extended Architecture Ab-
                                                        from one cell to the next as the signal
       breviated CD-ROM/XA. An extension to
                                                        strength fades. The switch takes about 300
       the CD-ROM format, developed by Mi-
                                                        milliseconds to complete and is not notice-
       crosoft, Phillips, and Sony, that allows for
                                                        able by the user.
       the storage of audio and visual information
       on compact disc so that you can play the au-     Cellular Digital Packet Data Abbrevi-
       dio at the same time you view the visual data.   ated CDPD. A method used in cellular com-
                                                        munications and wireless modems for
       CD-ROM/XA is compatible with the High
                                                        sending data more efficiently by using any
       Sierra specification, also known as ISO
                                                        idle cellular channel. Capacity becomes
       standard 9660.
                                                        available for data transmissions when a
       CD-ROM/XA See CD-ROM Extended                    voice call is terminated or when a call is
       Architecture.                                    switched from cell to cell.
                                                        CDPD uses voice channels, but can switch
       CD-RW See CD ReWritable.                         to a new frequency if a voice transmission
                                                        begins in the cell currently in use.
       cell Any fixed-length data packet. For
       example, Asynchronous Transfer Mode              central processing unit Abbreviated
       (ATM) uses 53-byte cells, consisting of          CPU. The computing and control part of the
       48 bytes of data and 5 bytes of header           computer. The CPU in a mainframe comput-
       information.                                     er may be contained on many printed circuit


                                                                                                  65
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 72 of 466
     Centrex


     boards. In a minicomputer, the CPU may be        issues certificates; often called a “trusted
     contained on several boards. The CPU in a        authority.”
     PC is usually contained in a single, extremely
     powerful microprocessor.                         Certified Application Developer for
                                                      Developer/2000 A certification from
     Centrex Acronym formed from Central              Oracle consisting of a set of exams covering
     Exchange. Services provided to a company         Structured Query Language, the creation of
     by the local telephone company. All the          procedures using Oracle Procedure Builder,
     switching takes place at the telephone com-      using Developer/2000, and managing the
     pany’s central office rather than at the cus-    user interface.
     tomer site, so Centrex services are easy to
     expand.                                          Certified Banyan Engineer Abbreviat-
                                                      ed CBE. A premium certification from
     Centronics parallel interface A stan-            Banyan designed to evaluate technical
     dard 36-pin interface used to connect a PC to    knowledge of the Banyan VINES network
     a peripheral device, such as a printer; origi-   operating system. A candidate must com-
     nally developed by the printer manufacturer      plete two required courses and pass two
     Centronics, Inc. The standard defines eight      exams.
     parallel data lines, plus additional lines for
     status and control information.                  Certified Banyan Specialist Abbrevi-
     See also parallel port.                          ated CBS. A basic certification from Banyan
                                                      designed to evaluate technical knowledge
     CERN See Conseil Européen pour la                of the Banyan VINES network operating
     Researche Nucléaire.                             system. A candidate must complete one re-
                                                      quired course and pass three exams. An ad-
     CERT See Computer Emergency
                                                      ditional certification concentrates on the
     Response Team.
                                                      integration of Banyan’s StreetTalk onto
     certificate An encrypted digital signa-          Microsoft Windows 2000 servers; to com-
     ture used for authentication to prove that       plete this certification, you must first be-
     you are who you claim to be, either as an in-    come a Microsoft Certified Professional.
     dividual, the provider of a service, the ven-
     dor of a product, or a corporation, or to        Certified Business Continuity
     guarantee that an e-mail message is actually     Professional Abbreviated CBCP. A certi-
     from the person you think it is from and         fication from Disaster Recovery Institute In-
     that it has not been altered in any way dur-     ternational (DRII) that covers intermediate
     ing transmission.                                information on business continuity planning
                                                      and disaster recovery and associated work
     See also authentication; certificate author-
                                                      experience and board certification.
     ity; Secure Sockets Layer.
                                                      See also Associate Business Continuity
     certificate authority Abbreviated CA.            Professional; Master Business Continu-
     A trusted organization that validates and        ity Professional.


     66
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 73 of 466
                                                             Certified Lotus Specialist


       Certified Computing Professional              Consortium (ISC)2 designed for system secu-
       Abbreviated CCP. A certification from the     rity experts with at least three years of prac-
       Institute for Certification of Computing      tical experience. The exam covers access
       Professionals designed for experienced pro-   control systems, operations security, cryp-
       fessionals with more than four years expe-    tography, applications and systems plan-
       rience in a wide variety of computing and     ning, business continuity and disaster
       related tasks.                                planning, telecommunications and network
                                                     security, ethics, and the law.
       Certified Database Administrator
       1. Abbreviated CDA. A certification from      Certified Java Developer Abbreviated
       Oracle that covers knowledge of Structured    CJD. An advanced certification from Sun
       Query Language, administration of Oracle      Microsystems designed to evaluate Java
       products, along with backup and recovery,     programming language skills.
       and system performance tuning.                See also Certified Java Programmer.
       2. Abbreviated CDA. A certification from
       Sybase that covers designing, building, and   Certified Java Programmer Abbrevi-
       supporting Sybase SQL Server databases.       ated CJP. A certification from Sun
                                                     Microsystems designed to evaluate Java
       See also Certified Performance and Tun-
                                                     programming language skills.
       ing Specialist.
                                                     See also Certified Java Developer.
       Certified Document Imaging Architect
       Abbreviated CDIA. A certification from the    Certified Lotus Professional Abbrevi-
       Computer Technology Industry Association      ated CLP. A certification from Lotus de-
       (CompTIA) that assesses skills in document    signed to evaluate a wide range of skills and
       management, including scanning and stor-      knowledge of Lotus products. Several certifi-
       ing documents in digital form and using op-   cations are available, including CLP: Applica-
       tical character recognition software.         tion Developer, CLP: Principal Application
                                                     Developer, CLP: System Administrator, CLP:
       Certified Information System Auditor          Principal System Administrator, CLP:
       Abbreviated CISA. A certification from the    cc:Mail System Administrator.
       Information Systems Audit and Control As-     See also Certified Lotus Specialist.
       sociation (ISACA) that covers ethics, secu-
       rity, system organization and management,     Certified Lotus Specialist Abbreviated
       and system development, acquisition, and      CLS. A certification from Lotus designed to
       maintenance.                                  evaluate knowledge of a single Lotus prod-
                                                     uct. Options include certification in Lotus
       Certified Information Systems Secu-
                                                     Domino, Lotus 1-2-3, Lotus Notes, and
       rity Professional Abbreviated CISSP.
                                                     cc:Mail.
       A certification from the International In-
       formation System Security Certification       See also Certified Lotus Professional.


                                                                                                67
                    Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 74 of 466
     Certified Network Professional


     Certified Network Professional Ab-            well as admission to network-related events
     breviated CNP. A certification from the       and complementary subscriptions.
     Network Professional Association (NPA)        See also Certified Novell Engineer.
     that involves meeting requirements in the
     areas of client operating systems, network-   Certified Novell Instructor Abbreviat-
     ing hardware, network operating systems,      ed CNI. A Novell certification program for
     communications protocols, and network         trainers who want to teach Novell courses.
     topologies. Two years of relevant work ex-    Once certified, by passing the appropriate
     perience and two vendor-based certifica-      exam at the instructor level, a CNI can
     tions are required to complete the program.   teach any instructor-led Novell course, in-
                                                   cluding those for Certified Novell Admin-
     Certified Novell Administrator Abbre-         istrator (CNA), Certified Novell Engineer
     viated CNA. A Novell certification program    (CNE), and Master CNE (MCNE).
     for network administrators responsible for
                                                   See also Master Certified Novell Instructor.
     the day-to-day operation of a network.
     Within the CNA program, a candidate can       Certified Performance and Tuning
     specialize in one or more Novell products,    Specialist Abbreviated CPTS. A certifi-
     including IntranetWare, NetWare, or           cation from Sybase that tests for proficiency
     GroupWise.                                    across a wide range of database administra-
     See also Certified Novell Engineer; Master
                                                   tion, tuning, and performance concepts.
     Certified Novell Engineer.                    See also Certified Database Administrator.


     Certified Novell Engineer Abbreviated         Certified PowerBuilder Developer
     CNE. A Novell certification program for       Associate Abbreviated CPDA. A certifi-
                                                   cation from Sybase designed for experi-
     technical professionals concerned with net-
                                                   enced PowerBuilder developers that tests
     work system design, implementation, and
                                                   knowledge in the areas of client/server ar-
     maintenance. Within the CNE program, a
                                                   chitecture, object-oriented programming,
     candidate can specialize in one or more No-
                                                   relational databases, and Structured Query
     vell products, including IntranetWare, Net-
                                                   Language.
     Ware, or GroupWise.
                                                   See also Certified PowerBuilder Developer
     See also Certified Novell Administrator;      Professional.
     Master Certified Novell Engineer.
                                                   Certified PowerBuilder Developer
     Certified Novell Engineer Professional        Professional Abbreviated CPDP. A certi-
     Association Abbreviated CNEPA. An             fication from Sybase designed for experi-
     association of Certified Novell Engineers     enced PowerBuilder developers that requires
     (CNEs) that provides benefits, such as        hands-on experience building PowerBuilder
     workshops demonstrating how to config-        applications as well as a demonstration of
     ure and troubleshoot Novell products, as      good development practices.


     68
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 75 of 466
                                                                                       character


       See also Certified PowerBuilder Developer        channel may refer to a physical medium (for
       Associate.                                       example, a coaxial cable) or to a specific
                                                        frequency within a larger channel.
       Certified Solutions Expert Abbreviat-
                                                        2. In Internet Relay Chat (IRC), a named
       ed CSE. A pair of Internet certifications
                                                        forum where you can chat in real time with
       from IBM. CSE: Net.Commerce is aimed
                                                        other users; also known as a chat room.
       at the developers of Internet store fronts
       and other financial transactions over the        channelization The process of dividing
       Internet. CSE: Firewall is a security-related    the bandwidth of a communications circuit
       certification.                                   into smaller increments.
                                                        See also T1.
       Certified Unicenter Engineer Abbrevi-
       ated CUE. A certification from Computer
                                                        channelized T1      See T1.
       Associates designed to evaluate expertise in
       the Unicenter TNG product line.                  Channel Service Unit Abbreviated
                                                        CSU. A device that functions as a certified
       CGI See Common Gateway Interface.
                                                        safe electrical circuit, acting as a buffer
       Challenge-Handshake Authentication               between the customer’s equipment and a
       Protocol Abbreviated CHAP. A method              public carrier’s WAN.
       of authentication that you can use when          A CSU prevents faulty CPE (customer-pre-
       connecting to an ISP that allows you to log      mises equipment), such as DSUs (data ser-
       on automatically.                                vice units), from affecting a public carrier’s
       See also Password Authentication                 transmission systems and ensures that all
       Protocol.                                        signals placed on the line are appropriately
                                                        timed and formed. All CSU designs must be
       challenge-response authentication A              approved and certified by the FCC.
       method of authentication used by Microsoft       See also Data Service Unit.
       Windows 2000 and other operating systems.
                                                        CHAP See Challenge-Handshake
       When a user contacts a server, the server re-
                                                        Authentication Protocol.
       sponds with a challenge, upon which the
       user then performs a cryptographic opera-        character A symbol that corresponds to a
       tion and returns the result to the server. The   key on the keyboard. A character can be a let-
       server then performs the same operation,         ter, a number, punctuation, or a special sym-
       and if the two results are the same, the user    bol and is usually stored as a single byte. A
       is considered authentic.                         collection of related characters is known as a
       See also clear text authentication.              character set, and the most common charac-
                                                        ter set on PC systems is the American Stan-
       channel 1. In communications, any con-           dard Code for Information Interchange
       necting path that carries information from       (ASCII). Some larger IBM systems still use
       a sending device to a receiving device. A        Extended Binary Coded Decimal Interchange


                                                                                                  69
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 76 of 466
     character-based interface


     Code (EBCDIC). In an attempt to rationalize      characters per second Abbreviated
     the many international character sets in use     cps. The number of characters, or bytes,
     these days, some systems use more than one       transmitted every second during a data
     byte to store a character.                       transfer. A measurement of the speed of op-
                                                      eration of equipment, such as serial printers
     See also American Standard Code for
                                                      and terminals.
     Information Interchange; Extended Bi-
     nary Coded Decimal Interchange Code;             character string Any group of alphanu-
     Unicode.                                         meric characters treated as a single unit.
                                                      Also known as a string.
     character-based interface An operat-
     ing system or application that uses text         cheapernet wire See thin Ethernet.
     characters rather than graphical techniques
     for the user interface.                          checkpointing The process of moving
                                                      transactions from the transaction log to
     See also command line; graphical user            their permanent disk location.
     interface.
                                                      checksum A method of providing infor-
     character code A code that represents            mation for error detection, usually calculat-
     one specific alphanumeric or control char-       ed by summing a set of values.
     acter in a set of characters.                    The checksum is usually appended to the
     See also American Standard Code for              end of the data that it is calculated from so
     Information Interchange; Extended                that they can be compared. For example,
     Binary Coded Decimal Interchange Code;           Xmodem, a popular file-transfer protocol,
     Unicode.                                         uses a 1-byte checksum calculated by add-
                                                      ing all the ASCII values for all 128 data
     character mode A mode in which the               bytes and ignoring any numeric overflow.
     computer displays characters on the screen       The checksum is added to the end of the
     using the built-in character set, but does not   Xmodem data packet. This type of check-
     show any graphics characters or a mouse          sum does not always detect all errors. In lat-
     pointer. Also known as text mode.                er versions of the Xmodem protocol,
                                                      cyclical redundancy check (CRC) is used in-
     character set A standard group of let-           stead for more rigorous error control.
     ters, numbers, punctuation marks, special
                                                      See also cyclical redundancy check; error
     symbols, and control characters used by a
                                                      detection and correction.
     computer.
     See also American Standard Code for              child domain In Microsoft Windows
     Information Interchange; Extended                2000 Server, a secondary domain beneath
     Binary Coded Decimal Interchange Code;           the top-level domain in a Windows 2000
     Unicode.                                         domain tree.


     70
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 77 of 466
                                             Cisco Certified Internetworking Expert


       See also first-layer domain; parent do-          Cirrus Logic, Inc. A leading manufac-
       main; root domain.                               turer of integrated circuits, particularly
                                                        semiconductor wafers, Cirrus Logic has
       chip A slang expression for integrated           also moved into the areas of 56K modem
       circuit.                                         chip sets and sound-card chip sets.
       See also integrated circuit.                     For more information on Cirrus Logic, see
                                                        www.cirrus.com.
       choke packet A packet used for flow
       control. A node that notices congestion on       CIS See CompuServe.
       the network generates a choke packet and
       sends it toward the source of the conges-        CISA See Certified Information System
       tion, which is then required to reduce its       Auditor.
       sending rate.                                    CISC See complex instruction set
       CHRP See Common Hardware Refer-                  computing.
       ence Platform.
                                                        ciscoBus The bus used in routers from
       CICS See Customer Information Con-               Cisco Systems, Inc.
       trol System.                                     See also Cisco Extended Bus; switch
       CIDR See Classless Inter-Domain                  processor.
       Routing.
                                                        ciscoBus controller See switch
       CIFS See Common Internet File System.            processor.

       CIOS      See Internetworking Operating          Cisco Certified Design Associate Ab-
       System.                                          breviated CCDA. A certification from Cisco
                                                        designed to evaluate knowledge of relatively
       circuit 1. A communications channel or
                                                        simple networks.
       path between two devices capable of carry-
       ing electrical current.                          See also Cisco Certified Design
                                                        Professional.
       2. A set of components connected to per-
       form a specific task.
                                                        Cisco Certified Design Professional
       circuit switching A temporary commu-             Abbreviated CCDP. A certification from
       nications connection established as re-          Cisco designed to evaluate knowledge of
       quired between the sending and receiving         complex networks based on Cisco LAN
       nodes. Circuit switching is often used in        and WAN routers and LAN switches.
       modem communications over dial-up tele-          See also Cisco Certified Design Associate.
       phone lines. It is also used in some privately
       maintained communications networks.              Cisco Certified Internetworking
       See also message switching; packet               Expert Abbreviated CCIE. An advanced
       switching; virtual circuit.                      certification from Cisco offered in three


                                                                                                71
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 78 of 466
     Cisco Certified Network Associate


     areas: CCIE-Routing and Switching, CCIE-       made by Cisco, and its Internetwork Oper-
     Internet Service Provider (ISP) Dial, and      ating System (IOS) is quickly becoming an
     CCIE-WAN Switching.                            industry standard that other vendors are in-
                                                    corporating into their own products.
     Cisco Certified Network Associate
     Abbreviated CCNA. A certification from         For more information on Cisco, see
     Cisco designed to evaluate network support     www.cisco.com.
     knowledge.
                                                    CiscoView Device management soft-
     See also Cisco Certified Network               ware for Cisco networking devices. Cisco-
     Professional.                                  View provides troubleshooting and device
                                                    monitoring functions and can be used in
     Cisco Certified Network Professional
                                                    conjunction with Simple Network Manage-
     Abbreviated CCNP. An advanced certifica-
                                                    ment Protocol (SNMP) products.
     tion from Cisco designed to evaluate net-
     work support knowledge.                        See also Simple Network Management
                                                    Protocol.
     See also Cisco Certified Network
     Associate.                                     Ciscoworks A set of management appli-
                                                    cations from Cisco Systems, Inc., designed
     Cisco Discovery Protocol Abbreviated
                                                    for use with Cisco routers.
     CDP. A proprietary Cisco protocol that
     runs on all hardware made by Cisco, in-        CISSP See Certified Information Sys-
     cluding routers, switches, access servers,     tems Security Professional.
     and bridges.
                                                    CIX See Commercial Internet Exchange.
     CDP is both protocol- and media-
     independent. A router running CDP can          CJD See Certified Java Developer.
     advertise its existence to other routers and
     can discover a directly connected neigh-       CJP See Certified Java Programmer.
     bor’s port and hostname information, as        cladding The transparent material, usu-
     well as hardware model number and sys-         ally glass, that surrounds the core of an op-
     tem capabilities.                              tical fiber. Cladding has a lower refractive
     Cisco Extended Bus Abbreviated Cx-             index than the core and so prevents the light
     Bus. The extended bus used in routers from     signal from spreading out due to modal dis-
     Cisco Systems, Inc.                            persion, by reflecting the signal back into
                                                    the central core. This helps to maintain the
     See also ciscoBus; switch processor
                                                    signal strength over long distances.
     Cisco Systems, Inc. The world’s lead-          See also dispersion.
     ing manufacturer of routers and internet-
     working hardware and software products.        Class A certification An FCC certifica-
     More than 80 percent of the backbone rout-     tion for computer equipment, including
     ers currently in use on the Internet were      mainframe computers and minicomputers


     72
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 79 of 466
                                                        Classless Inter-Domain Routing


       destined for industrial, commercial, or of-      bits are used to define 16,384 networks, each
       fice use, rather than for personal use at        with as many as 65,535 hosts attached. Ex-
       home. The Class A commercial certifica-          amples of Class B networks include Microsoft
       tion is less restrictive than the Class B        and Exxon. All Class B networks are in use,
       certification for residential use, because it    and no more are available.
       assumes that most residential areas are
                                                        See also address classes; IP address.
       more than 30 feet from any commercial
       computer equipment.
                                                        Class C network In the IP addressing
       See also Class B certification.                  scheme, a smaller network. The 3 high-or-
                                                        der bits are always 110, and the remaining
       Class A network In the IP addressing             bits are used to define 2,097,152 networks,
       scheme, a very large network. The high-or-       but each network can have a maximum of
       der bit in a Class A network is always zero,     only 254 hosts. Class C networks are still
       leaving 7 bits available to define 127 net-      available.
       works. The remaining 24 bits of the address
       allow each Class A network to hold as            See also address classes; IP address.
       many as 16,777,216 hosts. Examples of
       Class A networks include General Electric,       Class D network In the IP addressing
       IBM, Hewlett-Packard, Apple Computer,            scheme, a special multicast address that
       Xerox, Digital Equipment Corporation,            cannot be used for networks. The 4 high-or-
       and MIT. All the Class A networks are in         der bits are always 1110, and the remaining
       use, and no more are available.                  28 bits allow access to more than 268 mil-
                                                        lion possible addresses.
       See also address classes; IP address.
                                                        See also address classes; IP address.
       Class B certification An FCC certifica-
       tion for computer equipment, including           Class E network In the IP addressing
       PCs, laptops, and portables destined for use     scheme, a special address reserved for ex-
       in the home rather than in a commercial set-     perimental purposes. The first 4 bits in the
       ting. Class B levels of radio frequency inter-   address are always 1111.
       ference (RFI) must be low enough so that
                                                        See also address classes; IP address.
       they do not interfere with radio or televi-
       sion reception when there is more than one
                                                        classes In Novell Directory Services, an
       wall and 30 feet separating the computer
                                                        object can be defined as an instance of
       from the receiver. Class B certification is
                                                        an object class. Classes include User,
       more restrictive than the commercial Class
                                                        Group, Printer, Print Server, Computer,
       A certification.
                                                        and so on.
       See also Class A certification.
                                                        Classless Inter-Domain Routing Ab-
       Class B network In the IP addressing             breviated CIDR, pronounced “cider.” An
       scheme, a medium-sized network. The 2 high-      interim solution to the problem that the In-
       order bits are always 10, and the remaining      ternet is running out of addresses.
                                                                                                 73
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 80 of 466
     cleartext


     Blocks of Class C addresses are assigned to     A client may be a PC or a workstation on a
     a site based on the number of addresses that    network using services provided from the
     site requires, to prevent wasted addresses.     network file server, or it may be that part of
     Also, the Class C address space is divided      an application program that runs on the
     into four major areas—Europe, North             workstation supported by additional soft-
     America, Central and South America, and         ware running on the server.
     Asia and the Pacific—and each zone is as-
                                                     One of the most familiar clients is the Web
     signed 32 million addresses.
                                                     browser.
     CIDR networks are often described as
                                                     See also client/server architecture; DOS cli-
     “slash x” networks; the x represents the
                                                     ent; Macintosh client; OS/2 client; Unix
     number of bits in the IP address range con-
                                                     client; Windows client.
     trolled by the granting authority. For exam-
     ple, a Class C network in CIDR terms
                                                     client application In OLE, the applica-
     becomes a slash 24 network.
                                                     tion that starts a server application to ma-
     See also address classes; IP address.           nipulate linked or embedded information.
     cleartext Text that has not been encrypt-       client pull A mechanism used on the In-
     ed in any way and that can be intercepted       ternet whereby a client application, usually
     and read easily while in transit; usually ap-   a Web browser, initiates a request for ser-
     plied to an unencrypted password.               vices from a Web site.
     See also plaintext.
                                                     See also server push.

     clear text authentication An authenti-
                                                     Client Services for NetWare A soft-
     cation method that encodes user name and
                                                     ware package included with Microsoft
     password information according to a freely
                                                     Windows 2000 that connects a Windows
     available 64-bit encoding utility.
                                                     2000 client to a Novell NetWare file server.
     See also challenge-response authentica-
     tion; encryption.                               client/server architecture A comput-
                                                     ing architecture that distributes processing
     Clear to Send Abbreviated CTS. A                between clients and servers on the network.
     hardware signal defined by the RS-232-C
     standard that indicates that the transmis-      In the past, traditional computing has relied
     sion can proceed.                               on a hierarchical architecture based on non-
                                                     programmable dumb terminals connected
     See also RS-232-C; Request to Send.
                                                     to a mainframe computer. In this scheme,
                                                     the database was on the same computer
     CLEC See Competitive Local Exchange
                                                     that was running the application. A client/
     Carrier.
                                                     server approach replaces this structure by
     client A device or application that uses        dividing the application into two separate
     the services provided by a server.              parts: a front-end client and a back-end


     74
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 81 of 466
                                                                                               clock


       server, usually referred to as a client and a     server may also be a minicomputer or a
       server.                                           mainframe computer.
       The client component provides the user            Typically, a client/server approach reduces
       with the power to run the data-entry part of      network traffic, because relatively small
       the application, and this part of the client is   amounts of data are moved over the net-
       usually optimized for user interaction with       work. This is in sharp contrast to the typical
       the system.                                       network, in which entire files are constantly
       The server component, which can be either         being transmitted between the workstation
       local or remote, provides the data manage-        and the file server.
       ment, administration, and system security         Database applications were some of the
       features and manages information sharing          first to embrace the client/server concept,
       with the rest of the network.                     particularly those using Structured Query
       In other words, clients request information       Language (SQL). SQL has grown into an in-
       from the servers, and the servers store data      dustry standard database language; it is rel-
       and programs and provide network services         atively easy to implement, it is robust and
       to clients.                                       powerful, and it is easy for users to learn.
       Client/server architecture can sustain sever-     See also network computer; thin client.
       al levels of organizational complexity, in-
       cluding the following:                            client-side caching      See offline files.
       ■
           Stand-alone (non-networked) client ap-        Clipper chip A low-cost encryption de-
           plications, such as local word processors     vice backed by the U.S. federal government.
       ■
           Applications that run on the client but
                                                         The chip would allow businesses to trans-
           request data from the server, such as
                                                         mit encoded messages, but at the same time,
           spreadsheets
                                                         allow certain government agencies to inter-
       ■
           Programs that use server capabilities to      cept and decode the messages if criminal ac-
           share information among network users,        tivities were suspected. Needless to say, this
           such as electronic mail systems               proposal has generated a lot of intense dis-
       ■
           Programs in which the physical search of      cussion, particularly from civil rights
           records takes place on the server, while a    groups concerned with an individual’s right
           much smaller program running on the cli-      to privacy and other ethical issues; other
           ent handles all user-interface functions,     potential users want access to the best avail-
           such as database applications                 able encryption systems, not just those put
       Client/server computing lightens the pro-         forward by the government.
       cessing load for the client PCs, but increases    CLNP See Connectionless Network
       the load on the server. For this reason, serv-    Protocol.
       er computers tend to have larger and faster
       hard-disk drives and much more memory             clock An electronic circuit that generates
       installed than conventional file servers. The     regularly spaced timing pulses at speeds up


                                                                                                   75
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 82 of 466
     clock-multiplying


     to millions of cycles per second. These puls-    See also Advanced Micro Devices, Inc.;
     es are used to synchronize the flow of infor-    Cyrix.
     mation through the computer’s internal
     communications channels.                         closed architecture A design that does
     See also clock speed.
                                                      not allow for easy, user-supplied additions.
                                                      This term is often used to describe some of
     clock-multiplying A mechanism used by            the early Macintosh computers, which did
     some Intel processors that allows the chip       not allow easy expansion of the system with
     to process data and instructions internally      add-in cards. Closed architecture can also
     at a speed different from that used by the       refer to a computer design whose specifica-
     rest of the system.                              tions are not published or generally avail-
                                                      able, making it impossible for third-party
     clock speed The internal speed of a com-         companies to provide products that work
     puter or processor, normally expressed in        with the computer.
     megahertz (MHz). Also known as clock rate.
                                                      See also open architecture.
     The faster the clock speed, the faster the
     computer will perform a specific operation       CLP See Cell Loss Priority; Certified
     (assuming the other components in the            Lotus Professional.
     system, such as disk drives, can keep up
     with the increased speed).                       CLS See Certified Lotus Specialist.
     The Intel 8088 processor used in the original
                                                      CLTP See Connectionless Transport
     IBM PC had a clock speed of 4.77MHz—
                                                      Protocol.
     painfully slow when compared with speeds
     used by current processors, which can run at     cluster controller An IBM or IBM-com-
     clock speeds of several hundred MHz.             patible device located between a group of
                                                      3270 terminals and the mainframe comput-
     clone Hardware that is identical in func-
                                                      er. The cluster controller communicates be-
     tion to an original.
                                                      tween the computer and the terminals using
     For example, an IBM clone is a PC that uses      SDLC (Synchronous Data Link Control) or
     an Intel (or similar) microprocessor and         a bisynchronous communications protocol.
     functions in the same way as the IBM PC
     standard. A Macintosh clone functions in         clustering A fault-tolerant technology
     the same way as a computer manufactured          designed to keep server availability at a very
     by Apple Computer, Inc.                          high level.
     Although most clones do perform as in-           Clustering groups servers and other net-
     tended, small internal differences can cause     work resources into a single system; if one
     problems in some cases. It can be difficult to   of the servers in the cluster fails, the other
     ensure consistency of components and level       servers can take over the workload. Clus-
     of operation when using a number of clones       tering software also adds a load-balancing
     purchased over a long period of time.            feature to make sure that processing is

     76
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 83 of 466
                                                                                          codec


       distributed in such as way as to optimize       CNP See Certified Network
       system throughput.                              Professional.

       CLV See constant linear velocity.               coax See coaxial cable.

       CMIP See Common Management Infor-               coaxial cable Abbreviated coax, pro-
       mation Protocol.                                nounced “co-ax.” A high-capacity cable
                                                       used in networking that contains a solid in-
       CMIS See Common Management Infor-
                                                       ner copper conductor surrounded by plastic
       mation Services.
                                                       insulation, and an outer braided copper or
       CMOS See Complementary Metal-                   foil shield.
       Oxide Semiconductor.                            Coaxial cable is used for broadband and
                                                       baseband communications networks (and
       CNA See Certified Novell Administrator.
                                                       for cable television), because the cable is
       CNE See Certified Novell Engineer.              usually free from external interference and
                                                       permits high transmission rates over long
       CNEPA See Certified Novell Engineer             distances.
       Professional Association.
                                                       See also fiber-optic cable; RG-58; RG-59;
       CNI See Certified Novell Instructor.            RG-62; thick Ethernet; thin Ethernet.



                                             COAXIAL CABLE




       codec 1. Acronym for coder/decoder,             transmission and then converts those dig-
       pronounced “coe-deck.” A device that            ital signals back into analog signals at the
       converts analog signals (such as voice or       receiving end.
       video) into a digital bit stream suitable for


                                                                                               77
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 84 of 466
     Code Division Multiple Access


     2. Acronym for compression/decompres-            message on the same channel at exactly the
     sion, pronounced “coe-deck.” An overall          same moment.
     term to describe the hardware and software       See also Carrier Sense Multiple Access/
     used in processing animation, digital video,     Collision Detection; token-ring network.
     and stereo-quality audio.
     See also lossless compression; lossy             colon The symbol used after the protocol
     compression.                                     name in a URL.
                                                      See also Uniform Resource Locator.
     Code Division Multiple Access Abbre-
     viated CDMA, also known as spread spec-          COM See Common Object Model; Com-
     trum. A digital cellular standard approved       ponent Object Model.
     by the Telecommunications Industry Asso-
     ciation (TIA) in 1993 and known as IS-95.        COM 1–4 See COM port.
     CDMA combines both data and voice into           command interpreter See command
     a single wireless network and can provide        processor.
     users with digital voice services, voice mail,
     text messaging, and caller ID. CDMA also         command line Any interface between
     increases system capacity up to 10 times         the user and the command processor that
     that of analog systems.                          allows you to enter commands from the
                                                      keyboard for execution by the operating
     See also Advanced Mobile Phone Service;
                                                      system.
     Cellular Digital Packet Data; wireless
     communications.                                  See also graphical user interface; shell;
                                                      text mode.
     cold boot The computer startup process
     that begins when you turn on power to the        command-line argument A parameter
     computer. You are doing a cold boot when         that alters the default mode of a command.
     you first turn on your computer. A cold          In many operating systems, a command-
     boot might also be necessary if a program        line argument is one or more letters or
     or the operating system crashes and freezes      numbers preceded by the / (slash) charac-
     entirely. If your keyboard is operational, a     ter. In Unix, a command-line argument
     warm boot may suffice.                           may be called an option or a flag and is
     See also boot; warm boot.                        usually a single character preceded by a hy-
                                                      phen (as in -r). With some commands, you
     collaboration software A set of net-             can group several switches. Sometimes
     work-based applications that let users share     called a command-line switch.
     information quickly and easily.                  See also command line.
     See also whiteboard.
                                                      command processor The part of the
     collision In networking or communica-            operating system that displays the com-
     tions, an attempt by two nodes to send a         mand prompt on the screen, interprets and


     78
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 85 of 466
                                          Common Hardware Reference Platform


       executes all the commands and filenames       oriented technology and system adminis-
       that you enter, and displays error messages   tration issues.
       when appropriate. Also called the com-
       mand interpreter. The command processor       Common Gateway Interface Abbrevi-
       also contains the system environment.         ated CGI. A standard way that programs
                                                     can interface with Web servers and allow
       command prompt A symbol (character            them to run applications such as search en-
       or group of characters) on the screen that    gines and to access databases and other
       lets you know that the operating system is    back-end applications.
       available and ready to receive input.
                                                     CGI defines the field specifics and control
       Commercial Internet Exchange Ab-              tags to be placed in an HTML document,
       breviated CIX, pronounced “kicks.” A con-     the environment variables where the Web
       nection point between ISPs.                   server places information for use by scripts,
       A location where top-tier ISPs maintain the   and the flow of information between client
       routers used to route packets between their   Web browser, the server, and the Web serv-
       respective network segments.                  er scripts. CGI is platform-independent.

       Common Application Environment                See also HyperText Markup Language;
                                                     script; Web server.
       Abbreviated CAE. A set of standards, devel-
       oped by X/Open for application develop-
                                                     Common Internet File System Abbre-
       ment, including standards for the operating
       system, compilers, software development       viated CIFS. A file system supported by Mi-
       tools, data management, networking, and       crosoft, DEC, Data General, SCO, and
       the graphical user interface.                 others, which allows users and organiza-
                                                     tions to run file systems over the Internet.
       common carrier A communications
                                                     CIFS is an extension to Microsoft’s Server
       company, such as AT&T or MCI, that pro-
                                                     Message Blocks (SMB) file-sharing proto-
       vides data and voice telecommunication
                                                     col and allows users to share files over the
       services to the general public.
                                                     Internet in the same way that they share
       See also Postal Telephone and Telegraph.      files using networking services on Windows
                                                     clients.
       Common Desktop Environment Ab-
       breviated CDE. A set of specifications de-    See also WebNFS.
       veloped by the Common Open Software
       Environment (COSE) that defines an API        Common Hardware Reference
       for a common Unix graphical user inter-       Platform Abbreviated CHRP. An open
       face. The specifications cover the interop-   hardware architecture, based on the Power-
       erability of applications across different    PC and originally defined by IBM, that en-
       hardware platforms, multimedia and            sures compatibility between systems made
       networking operations, as well as object-     by different manufacturers.


                                                                                              79
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 86 of 466
     Common Management Information Protocol


     Common Management Information                 Common Object Request Broker
     Protocol Abbreviated CMIP. The Open           Architecture Abbreviated CORBA. A
     Systems Interconnection (OSI) manage-         standard from the Object Management
     ment information protocol for network         Group (OMG), whose members include
     monitoring and control information, desig-    Sun Microsystems, Hewlett-Packard, DEC,
     nated ISO 9596.                               and IBM, that enables communications be-
                                                   tween distributed object-oriented applica-
     CMIP includes fault management, configu-
                                                   tions, regardless of the language they are
     ration management, performance manage-
                                                   written in and the hardware platform on
     ment, and security and accounting
                                                   which they run.
     management. It is not widely available.
                                                   CORBA uses Object Request Brokers to set
     See also Common Management Informa-
                                                   up communications between objects and to
     tion Services; Simple Network Manage-
                                                   invoke methods on behalf of these objects.
     ment Protocol.
                                                   CORBA competes with Microsoft’s Dis-
     Common Management Information                 tributed Component Object Model
     Services Abbreviated CMIS. The Open           (DCOM) and ActiveX technology.
     Systems Interconnect (OSI) standard func-     See also Distributed Component Object
     tions for network monitoring and control.     Model.
     See also Common Management Informa-
     tion Protocol.                                Common Open Software Environ-
                                                   ment Abbreviated COSE, pronounced
     Common name In Novell Directory               “cosy.” An industry group consisting of al-
     Services, every object has a name that is     most 100 members, organized to develop a
     unique within its context in the directory    standard graphical user interface for Unix,
     structure. This name is known as the Com-     known as the Common Desktop Environ-
     mon name when it refers to users, nodes, or   ment, or CDE. Original members included
     servers.                                      Sun Microsystems, Hewlett-Packard, IBM,
                                                   SCO, and the UNIX Systems Group.
     See also Distinguished Name.
                                                   Common Programming Interface for
     Common Object Model Abbreviated               Communications Abbreviated CPI-C.
     COM. A specification from Microsoft and       A cross-platform API from IBM that inter-
     DEC to provide cross-platform interopera-     faces to the Advanced Program-to-Program
     bility across non-Windows platforms.          Communications (APPC) environment.
     COM was developed to allow networks us-       CPI-C is designed to support a common en-
     ing Microsoft’s OLE technology to commu-      vironment for application execution across
     nicate with networks using DEC’s Object-      several IBM operating systems, including
     Broker technology.                            MVS, VS, OS/400, and OS/2-based systems.


     80
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 87 of 466
                                                               Compact Disc-Interactive


       See also Advanced Peer-to-Peer Network-         communications satellite A satellite in
       ing; Advanced Program-to-Program                geostationary orbit, acting as a microwave
       Communications; Advanced Interactive            relay station. The satellite receives signals
       Executive; Multiple Virtual Storage.            from a groundstation, amplifies them, and
                                                       retransmits them on a different frequency
       common share In Microsoft Windows               to another groundstation.
       2000, system elements automatically
       shared by default when the operating sys-       See also downlink; propagation delay;
       tem is installed or upgraded. Many com-         uplink.
       mon shares are also hidden shares.
                                                       compact disc Abbreviated CD. A non-
       See also default shares; hidden share;
                                                       magnetic, polished, optical disc used to store
       share; sharing.
                                                       large amounts of digital information. A CD
                                                       can store approximately 650MB of informa-
       communications/modem server In a
                                                       tion, equivalent to more than 1700 low-
       network, a server equipped with a bank of
                                                       density floppy disks. This storage capacity
       modems, which can be shared by users for
                                                       translates into approximately 300,000 pages
       outgoing calls.
                                                       of text or 72 minutes of music, all on a single
       See also access server.                         4.72-inch disc.

       communications parameters Any of                Digital information is stored on the com-
       several settings required to allow comput-      pact disc as a series of microscopic pits and
       ers to communicate successfully. In asyn-       smooth areas that have different reflective
       chronous transmissions, commonly used in        properties. A beam of laser light shines on
       modem communications, the settings for          the disc so that the reflections can be detect-
       baud rate, number of data bits, number of       ed and converted into digital data.
       stop bits, and parity parameters must all be
                                                       See also CD-Recordable; CD ReWritable;
       correct.
                                                       CD-ROM Extended Architecture; Compact
       communications protocol 1. A stan-              Disc-Interactive; Compact Disc—Read-
       dard way of communicating between com-          Only Memory; digital video disc.
       puters or between computers and terminals.
       Communications protocols vary in com-           Compact Disc-Interactive Abbreviat-
       plexity, ranging from Xmodem, a simple          ed CD-I. A hardware and software stan-
       file-transfer protocol used to transfer files   dard disc format for data, text, audio, still
       from one PC to another, to the seven-layer      video images, and animated graphics. The
       OSI Reference Model used as the theoretical     standard also defines methods of encoding
       basis for many large, complex computer          and decoding compressed data, as well as
       networks.                                       displaying data.
       2. A hardware interface standard, such as       See also compact disc; Compact Disc—
       RS-232-C.                                       Read-Only Memory.


                                                                                                  81
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 88 of 466
     Compact Disc—Read-Only Memory


     Compact Disc—Read-Only Memory                   as well as access to DEC’s highly regarded
     Abbreviated CD-ROM. A high-capacity,            hardware and software products.
     optical storage device that uses the same       Compaq also shook up the computer indus-
     technology used to make ordinary music          try when it introduced the first PC that cost
     discs to store large amounts of information.    less than $1,000.
     A single 4.72-inch disc can hold up to
     650MB.                                          For more information about Compaq, see
                                                     www.compaq.com.
     CD-ROMs are important components of
     multimedia applications. They are also          compatibility The extent to which a giv-
     used to store encyclopedias, dictionaries,      en piece of hardware or software conforms
     and other large reference works, as well as     to an accepted standard, regardless of the
     libraries of fonts and clip art for desktop     original manufacturer.
     publishing. CD-ROMs have replaced flop-
                                                     In hardware, compatibility is often ex-
     py disks as the distribution mechanism for
                                                     pressed in terms of widely accepted mod-
     software packages, including network op-
                                                     els—this designation implies that the device
     erating systems and large applications; you
                                                     will perform in the same way as the stan-
     can load the whole package from a single
                                                     dard device.
     compact disc, and you can load an operat-
     ing system from a set of discs.                 In software, compatibility is usually de-
     A CD-ROM uses the constant linear veloc-        scribed as the ability to read data file formats
     ity data encoding scheme to store informa-      created by another vendor’s software or the
     tion in a single, spiral track, divided into    ability to work together and share data.
     many equal-length segments. To read data,       See also plug-compatible.
     the CD-ROM disk drive must increase the
     rotational speed as the read head gets closer   Competitive Local Exchange Carrier
     to the center of the disk and must decrease     Abbreviated CLEC. A term coined from the
     as the head moves back out.                     Telecommunications Act of 1996 to de-
     See also CD-Recordable; Compact Disc-In-        scribe the deregulated, competitive phone
     teractive; constant angular velocity; High      companies that will be able to offer local ex-
     Sierra specification.                           change service as well as long distance and
                                                     international services, Internet access, and
     Compaq Computer Corporation One                 cable and video on-demand services.
     of the world’s largest computer manufac-
                                                     See also Incumbent Local Exchange Carri-
     turers, Compaq recently acquired the Digi-
                                                     er; Local Exchange Carrier.
     tal Equipment Corporation (DEC), which
     boosted the company into the top three          compiler A program that converts a set
     along with IBM and Hewlett-Packard.             of program language source code state-
     By acquiring DEC, Compaq gained a               ments into a machine-readable form suit-
     world-wide service and support structure,       able for execution by a computer.


     82
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 89 of 466
                                                                            compressed file


       Most compilers do much more than this,          COM components can be written in any
       however; they translate the entire program      programming language and can be added
       into machine language, while at the same        to or removed from a program without
       time, they check your source code syntax        requiring recompilation. COM is the foun-
       for errors and then post error messages or      dation of the Object Linking and Embed-
       warnings as appropriate.                        ding (OLE) and ActiveX specifications.
       See also just-in-time compiler.                 See also ActiveX; Common Object Re-
                                                       quest Broker Architecture; Distributed
       Complementary Metal-Oxide                       Component Object Model.
       Semiconductor Abbreviated CMOS,
       pronounced “See-moss.” A type of inte-          COM port In MS-DOS and Microsoft
       grated circuit used in processors and for       Windows, the device name used to denote a
       memory. Because CMOS devices operate at         serial communications port. In versions of
       very high speeds and use little power, they     MS-DOS after 3.3, four COM ports are
       generate little heat. In the PC, battery-       supported: COM1, COM2, COM3, and
       backed CMOS memory is used to store op-         COM4. Earlier versions support only
       erating parameters, such as the hard disk       COM1 and COM2.
       type, when the computer is switched off.
                                                       compound document A document file
       complex instruction set computing               that consists of information created by two
       Abbreviated CISC, pronounced “sisk.” A          or more applications, for example, a data-
       processor that can recognize and execute        base document embedded within a word-
       more than 100 different assembly-language,      processing document.
       or low-level, instructions. CISC processors
       can be powerful, but the instructions take a    Object Linking and Embedding (OLE) can
       high number of clock cycles to execute.         link and embed documents and can be
                                                       used to start the appropriate application
       This complexity is in contrast to the sim-      program.
       plicity of reduced instruction set computing
       (RISC) processors, in which the number of       See also Object Linking and Embedding.
       available instructions has been cut to a min-
       imum. RISC processors are common in             compressed file A file that has been
       workstations and can be designed to run up      processed by a special utility so that it oc-
       to 70 percent faster than CISC processors.      cupies as little hard-disk space as possible.
                                                       When the file is needed, the same program
       See also assembly language; reduced
                                                       decompresses the file back into its original
       instruction set computing.
                                                       form so that it can be read by the computer.
       Component Object Model Abbreviat-               Popular compression techniques include
       ed COM. A specification from Microsoft          schemes that replace commonly occurring
       that defines how objects interact in the        sequences of characters by tokens that take
       Windows environment.                            up less space. Some utilities use Huffman


                                                                                                83
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 90 of 466
     Compression Control Protocol


     coding to shrink a file, and others use adap-   Computer Associates International
     tive Lempel-Ziv coding.                         Abbreviated CAI. A leading supplier of en-
     See also data compression; file compres-        terprise applications and services to the cor-
     sion; PKZip; WinZip; ZIP file.                  porate world, including defense contractors
                                                     and Fortune 500 companies.
     Compression Control Protocol Ab-
                                                     CAI’s rapid expansion in recent years has
     breviated CCP. A protocol used with Point-
                                                     been due to an aggressive acquisitions pol-
     to-Point Protocol (PPP) to configure, en-
                                                     icy that has led to the incorporation of
     able, and disable data compression algo-
                                                     Legent and Cheyenne Software and to a
     rithms at both ends of the point-to-point
                                                     joint venture with Fujitsu that created the
     connection. CCP can support different
                                                     object-oriented database Jasmine.
     compression algorithms in each direction of
     the connection.                                 CAI currently enjoys success with Unicenter
                                                     TNG, a collection of applications and tools
     See also Point-to-Point Protocol.
                                                     used to manage enterprise computing.
     CompuServe Abbreviated CIS. A major             For more information on CAI, see
     provider of online services including e-mail,   www.cai.com.
     file downloading, forums on a variety of top-
     ics, chat rooms, and Internet access, as well   Computer Emergency Response
     as commercial services offered to a large       Team Abbreviated CERT. Founded in
     number of business users. In 1998, Compu-       1988 at Carnegie-Mellon University,
     Serve was bought by America Online.             CERT works with the Internet community
                                                     to increase awareness of security issues; it
     For more information on CompuServe, see         conducts research into improving existing
     www.compuserve.com.                             systems and provides 24-hour technical as-
     computation bound A condition in                sistance service for responding to security
     which the speed of operation of the proces-     incidents.
     sor actually limits the speed of program ex-
                                                     Computer Management In Microsoft
     ecution. The processor is limited by the
                                                     Windows 2000, the administrative tool
     number of arithmetic operations it can
                                                     used to manage a local or remote computer.
     perform.
                                                     Computer Management is a Microsoft
     See also input/output bound.
                                                     Management Console (MMC) snap-in and
                                                     replaces several Windows NT administra-
     computer account In Microsoft Win-
                                                     tive tools, including Server Manager, User
     dows 2000, an object in the Security Ac-
                                                     Manager for Domains, and Disk Adminis-
     counts Manager that describes a specific
                                                     trator.
     computer within a network domain. A
     computer account is added for each node         See also Active Directory; Microsoft Man-
     added to the domain.                            agement Console; snap-in.


     84
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 91 of 466
                                                                            concurrent license


     computer name 1. In Microsoft Win-                CSRG was home to some remarkable pro-
     dows NT, a name of up to 15 uppercase let-        grammers over the years and introduced
     ters that identifies a specific computer to the   into Unix many of the fundamental features
     other computers on the network. The com-          we take for granted. The last BSD release,
     puter name is created during installation         4.4BSD, was made during 1993, and the
     and must be unique within the workgroup           group was disbanded shortly afterward.
     or domain; you can change the computer
     name using the Network applet in Control          concentrator A repeater or hub that
     Panel.                                            joins communications channels from sever-
     2. In NetBIOS, a name of up to 15 char-
                                                       al network nodes. Concentrators are not
     acters that uniquely identifies a worksta-        just simple wire-concentration centers, but
     tion to computers and users. Once a               also provide bridging, routing, and other
     computer is named, NetBIOS can establish          management functions.
     sessions between computers and use those
                                                       concurrent When two or more programs
     links to exchange data between systems.
                                                       (processes) have access to the processor at
     These exchanges can be either NetBIOS
                                                       the same time and must share the system re-
     requests or Server Message Block (SMB)
                                                       sources, they are said to be “running con-
     data. Network applications use NetBIOS
     names to locate resources, although the           currently.” Because a computer can
     Windows Sockets API is now more com-              perform operations so quickly, the process-
     monly used.                                       es seem to be occurring at the same time, al-
                                                       though actually they are not.
     See also NetBIOS; WinSock.
                                                       See also multiprocessing; task; task
     Computer object In NetWare Directory              switching; thread.
     Services, a leaf object representing a comput-
     er on the network. The Computer object’s          concurrent license A software license
     properties can contain information such as        that allows more than one person at a com-
     the computer’s physical serial number and         pany to share an application over a net-
     the name of the person to whom the com-           work, providing that, at any given time,
     puter is currently assigned.                      only one person is using it.
     See also leaf object; Novell Directory
                                                       Different versions of concurrent licensing
     Services.
                                                       allow a fixed number of people in an office
                                                       to share one copy of an application and al-
     Computer Systems Research Group
                                                       low the application to be used on both desk-
     Abbreviated CSRG. The University of Cal-
                                                       top and portable PCs, rather than run only
     ifornia, Berkeley, group responsible for the
                                                       from the file server.
     development of the Berkeley Software Dis-
     tribution (BSD).                                  See also application metering.




                                                                                                   85
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 92 of 466
     CONFIG.SYS


     CONFIG.SYS In MS-DOS and OS/2, a                  administration tasks, often performed by
     special text file containing settings that con-   the network administrator, including:
     trol the way the operating system works.          ■
                                                           Maintaining a hardware database contain-
     In MS-DOS, the CONFIG.SYS file may con-               ing details of routers, bridges, and connec-
     tain 10 to 20 lines of entries. In OS/2, it is        tions so that changes in the network can be
     likely to contain between 70 and 100 lines of         made quickly in the event of a failure
     configuration information. CONFIG.SYS             ■
                                                           Adding and removing workstations and
     must be in the root directory of the default
                                                           users to the network as needed
     boot disk, normally drive C, and is read once
     as the system starts running.
                                                       ■
                                                           Adding and configuring new servers and
                                                           cabling systems as the network expands
     configuration The process of establish-
                                                       See also Desktop Management Interface.
     ing your own preferred setup for an appli-
     cation, expansion board, computer system,         configuration register A 16-bit, user-
     or network. Most current software can es-         configurable value that determines how a
     tablish a configuration for you automati-         Cisco router functions during router initial-
     cally, although you may need to adjust that       ization. You can configure information in
     configuration to get the best results.            hardware by using jumpers and in software
     See also Desktop Management Interface;            by specifying a hexadecimal number in con-
     Plug and Play.                                    figuration commands.

     configuration file A file, created by an          congestion An excessive amount of traf-
     application or an operating system, con-          fic on the network, causing messages to be
     taining configuration information specific        blocked for long periods of time and ad-
     to your own computing environment. Ap-            versely affecting network performance.
     plication configuration files may have a file-    You may see a very slow response from a
     name extension of CFG or SET; Windows             server, or you may see an error message tell-
     configuration files use the INI filename          ing you that no ports are available at the
     extension.                                        present time for the service or host you are
     If you accidentally erase an application’s        requesting.
     configuration file, the program will return       See also Ethernet meltdown.
     to using its default settings. Although the
     program will continue to function, its con-       connectionless A protocol in which the
     figuration settings may not be suitable for       source and destination addresses are in-
     your system.                                      cluded inside each packet so that a direct
     See also AUTOEXEC.BAT; CONFIG.SYS;                connection between sender and receiver or
     NET.CFG.                                          an established session between nodes is not
                                                       required for communications. In a connec-
     configuration management A term                   tionless service, data packets may not reach
     covering a wide range of network                  their destination in the same order in which


     86
                       Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 93 of 466
                                                                           connection speed


       they were sent. UDP is a connectionless          other applications and processes that use
       transport service.                               the server connections.
       See also connection-oriented; User Data-
                                                        connection-oriented A term used to de-
       gram Protocol.
                                                        scribe a communications model that goes
                                                        through three well-defined stages: estab-
       Connectionless Network Protocol
                                                        lishing the connection, transferring the da-
       Abbreviated CLNP. An Open Systems In-
                                                        ta, and releasing the connection. Analogous
       terconnect (OSI) protocol that provides the
                                                        to a voice telephone call. In a connection-
       OSI Connectionless Network Service for
                                                        oriented service, data packets always reach
       the delivery of data. It uses datagrams that
                                                        their destination in the same order in which
       include addressing information to route
                                                        they were sent. TCP is a connection-orient-
       network messages. CLNP is used for LANs
                                                        ed transport service.
       rather than WANs. CLNP is the OSI equiv-
       alent of IP (Internet Protocol).                 See also connectionless; Transmission
                                                        Control Protocol.
       See also Connection-Oriented Network
       Service.
                                                        Connection-Oriented Network
       Connectionless Transport Protocol                Service Abbreviated CONS. A data
                                                        transmission service in which data is only
       Abbreviated CLTP. An Open Systems In-
                                                        transmitted once a connection has been es-
       terconnect (OSI) protocol that provides
                                                        tablished. Asynchronous Transfer Mode
       end-to-end transport data addressing and
                                                        (ATM) is a connection-oriented service.
       error correction, but does not guarantee de-
       livery or provide any flow control. CLTP is      See also Connectionless Network Proto-
       the OSI equivalent of UDP.                       col; Connectionless Transport Protocol.
       See also Connection-Oriented Network
       Service; User Datagram Protocol.                 connection speed The speed of a data
                                                        communications circuit. Some circuits are
       Connection Admission Control Ab-                 symmetrical and can maintain the same
       breviated CAC. An Asynchronous Transfer          speed in both directions; others are asym-
       Mode (ATM) function that determines              metrical and use a faster speed in one direc-
       whether a virtual circuit connection request     tion, usually the downstream side. Table C.1
       will be accepted.                                compares the connection speeds available
                                                        for several technologies.
       See also Asynchronous Transfer Mode.
                                                        See also Asymmetric Digital Subscriber
       connection number A number assigned              Line; cable modem; High-Bit-Rate Digital
       to a workstation that attaches to a server; it   Subscriber Line; Integrated Services Digi-
       may be a different number each time the          tal Network; modem; Single-Line Digital
       workstation attaches. Connection numbers         Subscriber Line; Very-High-Bit-Rate Digital
       are also assigned to print servers, as well as   Subscriber Line.


                                                                                                 87
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 94 of 466
     connectivity


     TABLE C.1 CONNECTION SPEEDS


     Technology            Speed                                 Distance Limitation

     Conventional          56Kbps downstream, up to              None
     modem                 33.6Kbps upstream

     ISDN                  Up to 128Kbps symmetric               18,000 ft

     Cable modem           Up to 30Mbps downstream, to           30 mi
                           10Mbps upstream

     ADSL                  1.5 to 8Mbps downstream, to           18,000 ft
                           1.544Mbps upstream

     SDSL                  1.544 to 2.048Mbps symmetric          10,000 ft

     HDSL                  1.544 to 2.048Mbps symmetric          15,000 ft
                           (over 3 phone lines)

     VDSL                  13 to 52Mbps downstream, 1.5 to       4,500 ft
                           2.3Mbps upstream



     connectivity The degree to which any         Conseil Européen pour la Researche
     given computer or application can cooper-    Nucléaire Abbreviated CERN. The Eu-
     ate with other network components pur-       ropean Laboratory for Particle Physics lo-
     chased from other vendors, in a network      cated in Geneva, Switzerland, where Tim
     environment in which resources are shared.   Berners-Lee and associates created the com-
                                                  munications protocols that led to the World
     connect time The period of time during
                                                  Wide Web.
     which a user is logged on to the network.
                                                  For more information on CERN, see
     ConnectView An application with a            www.cern.ch.
     graphical user interface used to manage
     NetWare Connect and Novell Internet Ac-      console Sometimes abbreviated cons.
     cess Server (NIAS) communication servers.    The monitor and keyboard from which the
                                                  server or host computer activity can be
     CONS See Connection-Oriented Net-            monitored.
     work Service.
                                                  Certain operating system commands and
     cons See console.                            utilities must be executed from the console


     88
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 95 of 466
                                                                     container administrator


       device; they will not operate from a work-        Consultative Committee for Interna-
       station. In some systems, the console is a        tional Telephony and Telegraphy Ab-
       virtual device that can be invoked from any       breviated CCITT. An organization based in
       workstation by a network administrator            Geneva that develops worldwide data com-
       with the appropriate rights and privileges.       munications standards. Three main sets of
                                                         standards have been established:
       constant angular velocity Abbreviat-              ■
                                                             CCITT Groups 1–4 standards apply to
       ed CAV. An unchanging speed of rotation.
                                                             facsimile transmissions.
       Hard disks use a CAV encoding scheme.
       The constant rate of rotation means that
                                                         ■
                                                             CCITT V series of standards apply to mo-
       sectors on the disk are at the maximum den-           dems and error detection and correction
       sity along the inside track of the disk. As the       methods.
       read/write heads move outward, the sectors        ■
                                                             CCITT X series standards apply to LANs.
       must spread out to cover the increased track      Recommendations are published every four
       circumference, and therefore the data-            years. In 1993, after a reorganization, the
       transfer rate falls off.                          name was changed to International Tele-
       See also constant linear velocity.                communication Union (ITU), and even
                                                         though ITU now creates recommendations
       Constant Bit Rate Abbreviated CBR. A              and standards, you will still hear the CCITT
       type of Asynchronous Transfer Mode                standards mentioned.
       (ATM) service reserved for voice or video         See also International Telecommunication
       or other data that must be transmitted at a       Union.
       constant rate and are intolerant of data loss.
                                                         container One of the Java programming
       See also Asynchronous Transfer Mode;              language classes that can contain graphical
       Available Bit Rate; Unspecified Bit Rate;         user interface components. Components in
       Variable Bit Rate.                                a container usually appear within the
                                                         boundaries of that container. For example,
       constant linear velocity Abbreviated              the classes Dialog, Frame, and Window are
       CLV. A changing speed of rotation. CD-            all containers.
       ROM disk drives use a CLV encoding
                                                         See also Java.
       scheme to make sure that the data density
       remains constant. Information on a com-           container administrator In Novell Di-
       pact disc is stored in a single, spiral track,    rectory Services, an administrator who is
       divided into many equal-length segments.          granted rights to a container object and all
       To read the data, the CD-ROM disk drive           the objects that the container holds. A con-
       must increase the rotational speed as the         tainer administrator can be exclusive, indi-
       read head gets closer to the center of the disc   cating that no other administrator is
       and decrease as the head moves back out.          allowed access to that container.
       See also constant angular velocity.               See also container object; leaf object.


                                                                                                   89
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 96 of 466
     container object


     container object In Novell Directory            other programs loaded onto your system
     Services, an object that can contain other      must halt.
     objects and that is used to represent a logi-
                                                     control character A nonprinting char-
     cal or physical organizational element with-
                                                     acter with a special meaning.
     in a company, such as a department or a
     division. The Tree, Country, Organization,      Control characters, such as Carriage Re-
     and Organizational Unit objects are all con-    turn, Line Feed, Bell, or Escape, perform a
     tainer objects.                                 specific operation on a terminal, printer, or
     See also container administrator; Country       communications line. They are grouped to-
     object; leaf object; Organization object; Or-   gether as the first 32 characters in the ASCII
     ganizational Unit object; Tree object.          character set; see Appendix C for details.
                                                     You can type a control character from the
     container security equivalence See              keyboard by pressing and holding the Ctrl
     implied security equivalence.                   key while you simultaneously press anoth-
                                                     er key. For example, if you press and hold
     contention The competition between
                                                     the Ctrl key and then press C, you generate
     transmitting nodes for access to communi-
                                                     Ctrl+C, also known as Break. Control
     cations lines or network resources. The first
                                                     character sequences are often used inside
     device to gain access to a channel takes con-
                                                     application programs as menu command
     trol of the channel. In the event of a colli-
                                                     shortcuts.
     sion, when two nodes attempt to transmit
     at the same time, some arbitration scheme       See also American Standard Code for
     must be invoked.                                Information Interchange; Extended
                                                     Binary Coded Decimal Interchange Code;
     See also Carrier Sense Multiple Access/
                                                     Unicode.
     Collision Detection; token passing.

                                                     control code A sequence of one or more
     context In Novell Directory Services, an
                                                     characters used for hardware control; also
     object’s location within the Directory tree.
                                                     known as setup strings or escape sequences.
     The context is the full path to the container
                                                     Control codes are used with printers, mo-
     object in which the object is placed. If an
                                                     dems, and displays. Printer control codes
     object is moved from one container to an-
                                                     often begin with an escape character, fol-
     other, it has changed contexts.
                                                     lowed by one or more characters that the
     See also container object; leaf object.         printer interprets as commands it must per-
                                                     form rather than as text it must print.
     context switching Switching from one
     program to another without ending the first     Control Panel In Microsoft Windows, a
     program. Context switching allows you to        special system folder that contains applets
     operate several programs at the same time;      used to look at or change configuration in-
     but it differs from true multitasking in that   formation. Each applet manages a single
     when you are using one program, all the         task such as adding or removing a program


     90
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 97 of 466
                                                                cooperative multitasking


       from your system, setting up a connection        See also expanded memory; extended
       to the Internet, or changing display settings.   memory; high memory area; memory
       See also Network and Dial-up                     management; protected mode.
       Connections.
                                                        convergence The synchronization pro-
       Controlled Access Unit Abbreviated               cess that a network must go through imme-
       CAU. An intelligent Multistation Access          diately after a routing change takes place on
       Unit (MAU) or multiport wiring hub for a         the network. Convergence time is the time
       token-ring network that allows ports to be       required to update all the routers on the net-
       switched on and off.                             work with routing information changes.

       controllerless modem A modem that                See also routing table.
       shifts all the protocol management, error de-
       tection and correction, and data compres-        convergence sublayer Abbreviated CS.
       sion onto software running on the system’s       One of two sublayers that make up the ATM
       CPU. This allows the modem manufacturer          Adaptation Layer; the other being the seg-
       to make a much cheaper modem that does           mentation and reassembly sublayer (SAR).
       not require the memory or processing power
                                                        The convergence sublayer is the upper layer
       of a traditional modem. Also known as a soft
                                                        that provides the interface for the various
       modem.
                                                        ATM services, pads the cells, and adds
       control set That portion of the Micro-           headers and trailers before passing the cell
       soft Windows Registry that contains infor-       to the SAR.
       mation required to boot the operating sys-
                                                        See also ATM Adaptation Layer; segmen-
       tem and restore the last known good
                                                        tation and reassembly sublayer.
       configuration.

       conventional memory The amount of                cookie 1. A block of data sent from a
       memory accessible by MS-DOS in PCs using         server to a client in response to a request by
       an Intel processor operating in real mode;       the client.
       normally the first 640KB.
                                                        2. On the World Wide Web, a block of data
       The designers of the original IBM PC made        stored by the server on the system running
       640KB available to the operating system          the browser or client software, which can
       and applications and reserved the remain-        be retrieved by the server during a future
       ing space for internal system use, the BIOS,     session. A cookie contains information that
       and video buffers. Although 640KB may            can identify the user for administrative rea-
       not seem like much memory space now, it          sons or to prepare a custom Web page.
       was ten times the amount of memory avail-
       able in other leading personal computers         cooperative multitasking A form of
       available at the time. Since then, applica-      multitasking in which all running applica-
       tions have increased in size to the point that   tions must work together to share system
       640KB is inadequate.                             resources.

                                                                                                  91
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 98 of 466
     Copper Distributed Data Interface


     The operating system supports cooperative       must be distributed to others without
     multitasking by maintaining a list of the ac-   charge.
     tive applications and the order in which they   See also open source software.
     execute. When control is transferred to an
     application, the other applications cannot      CORBA See Common Object Request
     run until that application returns control      Broker Architecture.
     back to the operating system once again.
                                                     COSE See Common Open Software
     A cooperative multitasking system differs       Environment.
     from a preemptive multitasking system, in
     which the operating system executes each        counter log In Microsoft Windows
     application in turn for a specific period of    2000, a System Monitor log used to moni-
     time (depending on priority) before switch-     tor data from local or remote computers
     ing to the next application, regardless of      about hardware use and system service ac-
     whether the applications themselves return      tivity.
     control to the operating system.                See also alert log; System Monitor; trace
                                                     log.
     See also context switching; time-slice
     multitasking.
                                                     Country object In Novell Directory Ser-
                                                     vices, a container object placed directly un-
     Copper Distributed Data Interface               der the Root object in the Directory tree
     Abbreviated CDDI. A version of the FDDI         that defines the country for a specific part of
     standard designed to run on shielded and        your network. Country object names are
     unshielded twisted-pair cable rather than       defined by the International Organization
     on fiber-optic cable. CDDI is capable of        for Standardization (ISO) and follow a
     100Mbps data transfer rates.                    standard naming convention. You must
     See also Fiber Distributed Data Interface.      specify the Country object if you want to
                                                     connect to external networks using X.500
     coprocessor A secondary processor               directory services.
     used to speed up operations by taking over
                                                     CPDA See Certified PowerBuilder De-
     a specific part of the main processor’s work.
                                                     veloper Associate.
     The most common type of coprocessor is
     the math, or floating-point, coprocessor,       CPDP See Certified PowerBuilder De-
     which is designed to manage arithmetic cal-     veloper Professional.
     culations many times faster than does the
                                                     CPE See customer-premises
     main processor.
                                                     equipment.
     copy left The copyright or General Pub-
                                                     CPI-C See Common Programming In-
     lic License of the Free Software Foundation
                                                     terface for Communications.
     (FSF), which states that any of the software
     developed using free software from the FSF      cps See characters per second.


     92
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
0474-ADA Document 31-3 Filed 10/05/20 Page 99 of 466
                                                                                   Ctrl+Alt+Del


       CPTS See Certified Performance and                Windows NT 4 that provides encryption
       Tuning Specialist.                                and decryption functions for application
                                                         developers.
       CPU See central processing unit.
                                                         CS    See convergence sublayer.
       cracker An unauthorized person who
       breaks into a computer system planning to         CSE See Certified Solutions Expert.
       do harm or damage or with criminal intent.
       The popular press often portrays crackers         C shell In Unix, a popular command in-
       as people with exceptional talent for elud-       terpreter; pronounced “sea shell.”
       ing detection, and some of them are, but          Developed at the University of California at
       most of them use a set of well-worn tricks to     Berkeley as part of the BSD development as
       exploit common security weaknesses in the         an alternative to the Bourne shell. In addi-
       systems they target.                              tion to the features found in the Bourne
       See also attack; hacker; intruder.                shell, the C shell adds integer arithmetic, a
                                                         history mechanism that can recall past com-
       crash An unexpected program halt, some-           mands in whole or in part, aliasing of fre-
       times due to a hardware failure but most of-      quently used commands, job control, and a
       ten due to a software error, from which there     built-in set of operators based on the C pro-
       is no recovery. You usually need to reboot        gramming language used for writing shell
       the computer to recover after a crash.            scripts.
       See also blue screen of death.                    See also Bash; Bourne shell; Korn shell;
                                                         Linux; Unix shell.
       CRC See cyclical redundancy check.
                                                         CSMA/CD See Carrier Sense Multiple
       critical error An error in a program that
                                                         Access/Collision Detection.
       forces the program to stop until the user
       corrects the error condition. Examples of         CSRG See Computer Systems Re-
       this kind of error are attempts to write to a     search Group.
       floppy disk when there is no disk in the
       drive or to print to a printer that has run out   CSU See Channel Service Unit.
       of paper.                                         Ctrl+Alt+Del A three-key combination
       crosstalk In communications, any inter-           used to reset the machine and reload the op-
       ference from a physically adjacent channel        erating system. By pressing Ctrl+Alt+Del,
       that corrupts the signal and causes trans-        you initiate a warm boot, which restarts the
       mission errors.                                   computer without going through the pow-
                                                         er-on self tests (POSTs) normally run when
       See also far-end crosstalk; near-end
                                                         the computer goes through a cold boot.
       crosstalk.
                                                         In Windows 98 and 2000, the sequence
       Cryptography API Abbreviated CAPI.                opens a dialog box from which you can
       An API first introduced in Microsoft              either end a task or shut down the


                                                                                                  93
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 100 of 466
     Ctrl+Break


     computer. Sometimes called the three-            current drive In many operating sys-
     finger salute.                                   tems, the disk drive that is being used for
                                                      reading and writing files. The current drive
     See also warm boot.
                                                      is not the same as the default drive, which is
                                                      the drive that an application uses unless you
     Ctrl+Break See Ctrl+C.
                                                      specify another.
     Ctrl+C 1. A key combination recognized           See also drive mapping.
     by Unix, MS-DOS, and other operating sys-
     tems as a user-initiated interruption. Press-    cursor A special character displayed on a
     ing Ctrl+C stops a batch file, macro, or         monitor to indicate where the next charac-
     command (for example, a directory listing,       ter will appear when it is typed. In text or
     a search, or a sort).                            character mode, the cursor is usually a
                                                      blinking rectangle or underline. In a graph-
     2. A keyboard shortcut recognized by
                                                      ical user interface, the mouse cursor can
     many programs as the instruction to copy
                                                      take many shapes, depending on the current
     the selected item.
                                                      operation and its screen location.
     Ctrl key A key on the keyboard that,
                                                      cursor-movement keys The keys on
     when pressed at the same time as another
                                                      the keyboard that move the cursor; also
     key, generates a nonprinting control
                                                      called cursor-control keys. These keys in-
     character.
                                                      clude the four labeled with arrows and the
     On some keyboards, this key is labeled           Home, Pg Up, End, and Pg Dn keys.
     Control rather than Ctrl, but it produces        On full-size keyboards, cursor-movement
     the same function.                               keys are often found on the numeric key-
                                                      pad; laptops and notebooks often have sep-
     CTS See Clear to Send.
                                                      arate cursor-movement keys.
     CUE See Certified Unicenter Engineer.
                                                      CU-SeeMe A popular videoconferencing
     current directory In many operating              and videophone product that works over
     systems, the directory that will be searched     the Internet.
     first for any file you request, and the direc-   CU-SeeMe was originally developed at
     tory in which any new files will be stored       Cornell University and is available free for
     (unless you specifically designate another       the PC and the Macintosh. An enhanced
     directory). The current directory is not the     commercial version that adds an electronic
     same as the default directory, which is the      chalkboard is available from White Pine
     directory that an application uses unless        Software. The software is designed for per-
     you specify another.                             sonal use and for use in instruction and in
                                                      business communications.
     See also dot; dot dot; period and double-
     period directories.                              See also White Pine Software.


     94
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 101 of 466
                                                                                               Cyrix


       Customer Information Control                      cyclical redundancy check Abbreviat-
       System Abbreviated CICS. An IBM-                  ed CRC. A complex calculation method
       mainframe client/server program that man-         used to check the accuracy of a digital trans-
       ages transaction processing in IBM’s VM           mission over a communications link or to
       and MVS operating systems and that is scal-       ensure the integrity of a file stored on a hard
       able to thousands of users. It also provides      disk.
       password security, transaction logging for        The sending computer uses one of several
       backup and recovery, and an activity log          formulas to calculate a value from the
       that can be used to analyze session perfor-       information contained in the data, and this
       mance, as well as facilities for creating, us-    value is appended to the message block be-
       ing, and maintaining databases.                   fore it is sent. The receiving computer per-
                                                         forms the same calculation on the same
       customer-premises equipment Ab-                   data and compares this number with the
       breviated CPE. Communications equip-              received CRC. If the two CRCs do not
       ment, either leased or owned, used at a           match, indicating a transmission error, the
       customer site.                                    receiving computer asks the sending com-
                                                         puter to retransmit the data.
       cut through A technique used by some
                                                         This procedure is known as a redundancy
       Ethernet hardware to speed up packet for-
                                                         check because each transmission includes
       warding. Only the first few bytes of the
                                                         extra or redundant error-checking values as
       packet are examined before it is forwarded
                                                         well as the data itself.
       or filtered. This process is much faster than
       looking at the whole packet, but it does al-      As a security check, a CRC may be used to
       low some bad packets to be forwarded.             compare the current size of an executable
                                                         file against the original size to determine if
       See also store-and-forward.                       the file has been tampered with or changed
                                                         in some way.
       cut-through switching A type of switch-
                                                         See also checksum; Kermit; Xmodem;
       ing used on a Token Ring network in which
                                                         Ymodem; Zmodem.
       data is forwarded as soon as the first 20 or 30
       bytes in a data frame have been read.
                                                         Cyrix A designer of microprocessors, in-
       After the header information has been read,       cluding clones of popular Intel chips such as
       the connection is established between input       the 6x86MX and the MII (pronounced M-
       and output ports, and the transmission be-        two). Cyrix was bought by National Semi-
       gins immediately. Sometimes known as on-          conductor in 1998.
       the-fly switching.                                For more information about Cyrix, see
       See also store-and-forward.                       www.cyrix.com.
                                                         See also Advanced Micro Devices, Inc.;
       CxBus     See Cisco Extended Bus.                 Pentium; Pentium II; Pentium III.


                                                                                                    95
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 102 of 466
     DACL




     D
     DACL See Discretionary Access Control            personal data on the space shuttle astro-
     List.                                            nauts, or a collection of graphical images
                                                      and video clips.
     daemon Pronounced “dee-mon.” A
     background program that runs unattended          See also database management system;
     and is usually invisible to the user, provid-    database model; table.
     ing important system services.
     Daemons manage all sorts of tasks, includ-       database management system Ab-
     ing e-mail, networking, and Internet             breviated DBMS. Software that controls
     services. Some daemons are triggered au-         the data in a database, including overall or-
     tomatically by events to perform their           ganization, storage, retrieval, security, and
     work; others operate at timed intervals.         data integrity. A DBMS can also format re-
     Because daemons spend so much of their           ports for printed output and can import and
     time idle, waiting for something to hap-         export data from other applications using
     pen, they do not consume large amounts of        standard file formats. A data-manipulation
     system resources.                                language is usually provided to support
                                                      database queries.
     DAP     See Directory Access Protocol.
                                                      See also database; database model; query
     DAS See dual-attached station.                   language.

     DAT See digital audio tape.
                                                      database model The method used by a
     data Information in a form suitable for          database management system (DBMS) to
     processing by a computer, such as the digi-      organize the structure of the database. The
     tal representation of text, numbers, graphic     most common database model is the rela-
     images, or sounds. Strictly speaking, data is    tional database.
     the plural of the Latin word datum, mean-
                                                      See also relational database.
     ing an item of information; but the term is
     commonly used in both plural and singular
                                                      database server Any database applica-
     constructions.
                                                      tion that follows the client/server architec-
     database A collection of related objects,        ture model, which divides the application
     including tables, forms, reports, queries, and   into two parts: a front-end running on the
     scripts, created and organized by a database     user’s workstation and a back-end running
     management system (DBMS). A database             on a server or host computer. The front-end
     can contain information of almost any type,      interacts with the user and collects and dis-
     such as a list of magazine subscribers,          plays the data. The back-end performs all


     96
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 103 of 466
                                                              Data Encryption Standard


       the computer-intensive tasks, including         to a communications channel or public net-
       data analysis, storage, and manipulation.       work; usually a modem.
                                                       See also data terminal equipment.
       Database Specialist: Informix Dynamic
       Server A certification from Informix de-
                                                       data compression Any method of en-
       signed for computer professionals who im-
                                                       coding data so that it occupies less space
       plement and manage Informix Dynamic
                                                       than it did in its original form, thus allow-
       Server databases. The associated exams cov-
                                                       ing that data to be stored, backed up, re-
       er relational database design, Structured
                                                       trieved, or transmitted more efficiently.
       Query Language (SQL), and management
       and optimization of Informix Dynamic Serv-      Data compression is used in fax and many
       er databases.                                   other forms of data transmission, CD-
                                                       ROM publishing, still-image and video-im-
       See also Informix-4GL Certified Profes-         age manipulation, and database manage-
       sional; system administration.                  ment systems.
                                                       See also Huffman coding; Joint Photo-
       data bits In asynchronous transmis-
                                                       graphic Experts Group; lossless compres-
       sions, the bits that actually make up the da-
                                                       sion; lossy compression; Moving Pictures
       ta. Usually, seven or eight data bits are
                                                       Experts Group.
       grouped together. Each group of data bits
       in a transmission is preceded by a start bit
                                                       data connector (Type 1) A connector
       and followed by an optional parity bit as
                                                       for use with Type 1 cable, designed by IBM
       well as one or more stop bits.
                                                       for use in Token Ring network wiring
       See also communications parameters;             centers.
       parity; start bit; stop bit(s).
                                                       data-encoding scheme The method
                                                       used by a hard-disk controller to store infor-
       Data Carrier Detect Abbreviated DCD.
                                                       mation onto a hard disk or a floppy disk.
       A hardware signal defined by the RS-232-C
                                                       Common encoding schemes include the
       standard that indicates that the device,
                                                       run-length limited (RLL) and advanced run-
       usually a modem, is online and ready for
                                                       length limited (ARLL) methods.
       transmission.
                                                       See also advanced run-length limited en-
       data communication The transfer of              coding; RLL encoding.
       information from one computer to another
       over a communications link. The transfer        Data Encryption Standard Abbreviat-
       can be occasional, continuous, or a combi-      ed DES. A standard method of encrypting
       nation of both.                                 and decrypting data, developed by the U.S.
                                                       National Bureau of Standards. DES works
       data communications equipment                   by a combination of transposition and sub-
       Abbreviated DCE. In communications, any         stitution. It is used by the federal govern-
       device that connects a computer or terminal     ment and most banks and money-transfer


                                                                                                 97
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 104 of 466
     data file


     systems to protect all sensitive computer          control (LLC) layer sits above the media ac-
     information.                                       cess control (MAC) layer.
     See also encryption; Pretty Good Privacy.          See also OSI Reference Model.


     data file A file that contains informa-            Data Link Switching Abbreviated
     tion—text, graphics, or numbers—rather             DLSw. A standard for encapsulating or tun-
     than executable program code.                      neling IBM Systems Network Architecture
                                                        (SNA) and NetBIOS applications across IP
     datagram A message unit that contains              networks.
     source and destination address informa-            See also Advanced Peer-to-Peer Network-
     tion, as well as the data itself, which is rout-   ing; Systems Network Architecture.
     ed through a packet-switching network.
     The data held in the datagram is often re-         data mining The process of displaying
     ferred to as the payload, and the addressing       historical commercial data in a multidimen-
     information is usually contained in the            sional form so that previously hidden rela-
     header. Because the destination address is         tionships are exposed through the use of
     contained in all datagrams, they do not            advanced statistical tools, making them
     have to arrive in consecutive order. Data-         easier to group and summarize.
     grams are commonly used in connectionless          See also data warehousing; online ana-
     transmission systems. IP (Internet Protocol)       lytical processing; online transaction
     and IPX (Internetwork Packet Exchange)             processing.
     are both datagram services.
                                                        data packet One unit of information
     See also frame; data packet.
                                                        transmitted as a discrete entity from one
                                                        node on the network to another. More spe-
     Datagram Delivery Protocol Abbrevi-
                                                        cifically, a packet is a transmission unit of a
     ated DDP. A routing protocol developed by
                                                        fixed maximum length that contains a
     Apple Computer as a part of its AppleTalk
                                                        header with the destination address, a set of
     network.
                                                        data, and error control information.
     data-link layer The second of seven lay-           See also frame.
     ers of the OSI Reference Model for comput-
     er-to-computer communications. The data-           data processing Abbreviated DP. Also
     link layer validates the integrity of the flow     called electronic data processing (EDP). A
     of data from one node to another by syn-           term used to describe work done by mini-
     chronizing blocks of data and controlling          computers and mainframe computers in a
     the flow of data.                                  data center or business environment.

     The Institute of Electrical and Electronic         data protection Techniques used by
     Engineers (IEEE) has divided the data-link         network operating systems to ensure the in-
     layer into two other layers—the logical link       tegrity of data on the network, including


     98
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 105 of 466
                                                                                 DB connector


       protecting data against surface defects de-     data-transfer rate 1. The speed at
       veloping on the disk and storing redundant      which a disk drive can transfer information
       copies of important system data, such as file   from the drive to the processor, usually mea-
       indices and file allocation tables (FATs).      sured in megabits or megabytes per second.
       Disk duplexing, disk mirroring, a well
                                                       2. The rate of information exchange be-
       thought out backup scheme, and RAID
                                                       tween two systems. For example, an Ether-
       techniques all provide different levels of
                                                       net LAN may achieve 10Mbps, and a Fiber
       data protection.
                                                       Distributed Data Interface (FDDI) system
       See also diskless workstation; disk strip-      may reach 100Mbps.
       ing; disk striping with parity; fault toler-
       ance; Hot Fix; intruder; redundant array of     See also connection speed.
       inexpensive disks; virus.
                                                       data warehousing A method of storing
       Data Service Unit Abbreviated DSU. A            very large amounts of data, usually histor-
       device that connects DTE (data terminal         ical transaction processing data, for later
       equipment) to digital communications            analysis and reporting.
       lines. A DSU formats the data for transmis-
                                                       The data warehouse is accessed by software
       sion on the public carrier WANs and en-
                                                       capable of extracting trends from the raw
       sures that the carrier’s requirements for
                                                       data and creating comparative reports.
       data formats are met.
                                                       See also data mining.
       See also Channel Service Unit.

       Data Set Ready Abbreviated DSR. A               dB See decibel.
       hardware signal defined by the RS-232-C
       standard to indicate that the device is ready   DB connector Any of several types of ca-
       to operate.                                     ble connectors used for parallel or serial ca-
                                                       bles. The number following the letters DB
       See also Clear to Send.
                                                       (for data bus) indicates the number of pins
                                                       that the connector usually has; a DB-25
       data terminal equipment Abbreviated
                                                       connector can have a maximum of 25 pins,
       DTE. In communications, any device, such
                                                       and a DB-9 connector can have as many as
       as a terminal or a computer, connected to a
                                                       9. In practice, not all the pins (and not all
       communications device, channel, or public
                                                       the lines in the cable) may be present in the
       network.
                                                       larger connectors. If your situation de-
       See also data communications equipment.         mands that all the lines be present, make
                                                       sure you buy the right cable. Common DB
       Data Terminal Ready Abbreviated
                                                       connectors include the following:
       DTR. A hardware signal defined by the
       RS-232-C standard sent from a computer          ■
                                                           DB-9 Defined by the RS-449 standard
       to a modem to indicate that the computer            as well as the ISO (International Organi-
       is ready to receive a transmission.                 zation for Standardization).


                                                                                                 99
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 106 of 466
     DBCS


     ■
         DB-25 A standard connector used with        DB-15, DB-19, and DB-50 connectors are
         RS-232-C wiring, with 25 pins (13 on the    also available. The accompanying illustra-
         top row and 12 on the bottom).              tion shows a male and female DB-25
     ■
         DB-37 Defined as the RS-449 primary         connector.
         channel connector.


                                           DB CONNECTOR




     DBCS See double-byte character set.             In the Base Rate ISDN (BRI), the D channel
                                                     operates at 16Kbps; in the Primary Rate
     DBMS See database management
                                                     ISDN (PRI), it operates at 64Kbps.
     system.
                                                     DCOM See Distributed Component
     DC-2000 A quarter-inch tape minicartridge
                                                     Object Model.
     used in some tape backup systems. DC-2000
     has a capacity of up to 250MB when some         DCPROMO In Microsoft Windows 2000
     form of data compression is used.               Server, the Active Directory Installation
     See also quarter-inch cartridge.                Wizard that promotes a member server or
                                                     stand-alone server to a domain controller.
     DCD See Data Carrier Detect.                    When run on a domain controller, this pro-
                                                     gram can demote the computer to a mem-
     DCE See data communications
                                                     ber server or a stand-alone server.
     equipment.
                                                     DDCMP See Digital Data Communica-
     DCE See Distributed Computing
                                                     tions Message Protocol.
     Environment.
                                                     DDD See direct distance dialing.
     D channel The channel in ISDN that is
     used for control signals and customer data.     DDE See Dynamic Data Exchange.


     100
                        Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 107 of 466
                                                                            dedicated circuit


       DDNS      See Dynamic DNS.                      See also encapsulation.

       DDP See Datagram Delivery Protocol.             decibel Abbreviated dB. One-tenth of a
                                                       bel, a unit of measurement common in elec-
       deadlock An error condition or stale-
                                                       tronics that quantifies the loudness or
       mate that occurs when two programs or de-
                                                       strength of a signal. A decibel is a relative
       vices are each waiting for a signal from the
                                                       measurement derived by comparing a mea-
       other before they can continue.
                                                       sured level against a known reference.
       DEC See Digital Equipment Corporation.          decimal The base-10 numbering system
                                                       that uses the familiar numbers 0–9; also
       DEC Alpha Also called the DEC Alpha
                                                       known as the base 10 radix or the decimal
       AXP or the DECchip 21264. A 64-bit,
                                                       radix.
       RISC (reduced instruction set computing)
       microprocessor from Digital Equipment           See also binary; hexadecimal.
       Corporation (DEC), first introduced in
                                                       decimal radix See decimal.
       1992.
       The Alpha is a superscalar, superpipelined      DECnet A series of communications and
       design, which allows the processor to exe-      networking products from Digital Equip-
       cute more than one instruction per clock        ment Corporation (DEC). DECnet is com-
       cycle; it can execute as many as six instruc-   patible with Ethernet, as well as with
       tions per clock cycle and can sustain four      WANs using baseband and broadband pri-
       instructions per clock cycle.                   vate and public communications channels.
                                                       DECnet is built into the VAX VMS operat-
       It has data and instruction caches, a float-    ing system.
       ing-point processor, 64-bit registers, 64-bit
                                                       See also Digital Network Architecture.
       data and address buses, and a 128-bit data
       path between the processor and memory.          decode 1. To decompress a video file af-
       The internal architecture is symmetrical        ter receipt so that you can view it. Most de-
       multiprocessing (SMP) compliant, meaning        coding is done by the client browser.
       that it can be used in multiprocessing con-
                                                       2. To convert coded data back into its orig-
       figurations. The chip is available in several
                                                       inal form, usually as readable text.
       models with operating frequencies in the
       300 to 700MHz range; a 1GHz model is ex-        See also codec; decryption; encode;
       pected by the year 2000.                        uuencode.

       decapsulation A process used in net-            decryption The process of converting
       working in which the receiving system           encrypted data back into its original form.
       looks at the header of an arriving message      See also encryption.
       to determine if the message contains data. If
       the message does contain data, the header is    dedicated circuit See dedicated line;
       removed and the data decoded.                   direct connection.


                                                                                              101
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 108 of 466
     dedicated line


     dedicated line A communications cir-             Some operating systems create several de-
     cuit used for one specific purpose and not       fault directories when the file system is cre-
     used by or shared between other users. You       ated. For example, Novell NetWare creates
     need only dial a dedicated line to restore       the following directories when the SYS vol-
     service after an unscheduled interruption.       ume is created:
     Also known as a dedicated circuit.               ■
                                                          SYS:SYSTEM, for the NetWare operating
     See also leased line.                                system files

     dedicated router A router that performs
                                                      ■
                                                          SYS:PUBLIC, for utility and user programs
     no functions other than routing tasks.           ■
                                                          SYS:LOGIN, for programs allowing users
                                                          to log in to the server
     dedicated server A computer on the
     network that functions only as a server per-     ■
                                                          SYS:MAIL, a directory used by NetWare-
     forming specific networking tasks, such as           compatible electronic-mail applications
     storing files, printing, or managing external
                                                      default server In Novell NetWare, the
     communications.
                                                      server that responds to the Get Nearest
     Dedicated Token Ring An IEEE 802.5r              Server request made as a user starts the
     Token Ring specification that allows for         logon process. Novell Directory Services
     full-duplex connections at a speed of up to      has replaced the need for the default server
     32Mbps. By enabling full-duplex commu-           destination with the default context.
     nications, the token-passing mechanism is        See also Context.
     not used, and communications can take
     place between a device and a switch at any       default shares In Microsoft Windows
     time.                                            2000, resources shared by default when the
     See also 802.x; token-ring network.              operating system is first installed.
                                                      See also common share; hidden share;
     default A standard setting, used until an
                                                      share; sharing.
     alternative is chosen. The default server is
     the first server that you log on to. The de-
                                                      defense in depth A term borrowed
     fault drive is the drive that a workstation is
                                                      from the military used to describe defensive
     currently using.
                                                      measures that reinforce each other, hiding
     A default is usually a relatively safe course    the defenders activities from view and al-
     of action to try first; many programs pro-       lowing the defender to respond to an attack
     vide defaults you can use until you know         quickly and effectively.
     enough about the program to specify your
                                                      In the network world, defense in depth de-
     own settings.
                                                      scribes an approach to network security
     default directory A standard directory           that uses several forms of defense against an
     or set of directories used by the operating      intruder and that does not rely on one single
     system or by an application.                     defensive mechanism.


     102
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 109 of 466
                                                                                 demand paging


       defragmentation The process of reorga-            hidden, it is still there on the disk until it is
       nizing and rewriting files so that they occu-     overwritten. In certain circumstances it is
       py one large area on a hard disk rather than      possible to undelete or recover the original
       several smaller areas.                            information with utilities designed for that
       When a file on a hard disk is updated, it may     purpose. If you find you have deleted an
       be written into different areas all over the      important file by accident, do not write
       disk. This outcome is particularly likely         any other files to that disk so that you do
       when the hard disk is continuously updated        not overwrite the deleted file. Some net-
       over a long period of time. This file frag-       work operating systems use a delete inhibit
       mentation can lead to significant delays in       attribute to prevent accidental deletions;
       loading files, but its effect can be reversed     other operating systems rely on a read-
       by defragmentation.                               only attribute.

       See also disk optimizer.                          delimiter 1. Any special character that
                                                         separates individual items in a data set or
       defragmenter Any utility that rewrites
                                                         file. For example, in a comma-delimited
       all the parts of a fragmented file into contig-
                                                         file, the comma is placed between each data
       uous areas on a hard disk. A defragmenter
                                                         value as the delimiter.
       (such as the Microsoft Windows 98 utility
       Disk Defragmenter) can restore perfor-            2. In a token-ring network, a delimiter is a
       mance lost because of file fragmentation.         bit pattern that defines the limits of a frame
       See also defragmentation; disk optimizer.         or token on the network.

       delay In communications, a pause in ac-           Dell Computer Corporation One of the
       tivity, representing the time during which        world’s top five PC manufacturers. Dell pi-
       transmission-related resources are unavail-       oneered direct sales of the PC using a con-
       able for relaying a message.                      figure-it-yourself Web site.

       See also propagation delay.                       Best known for PC and laptop sales, Dell is
                                                         also pursuing the server market and has re-
       delay distortion The distortion of a sig-         cently expanded into the enterprise storage
       nal caused by the relative difference in          market with the PowerVault line of SCSI-
       speed of the various components of that sig-      based storage subsystems, tape backup sys-
       nal; in particular, the distortion of the high-   tems, and scalable disk subsystems.
       frequency component. Also called envelope
                                                         For more information on Dell, see
       delay.
                                                         www.dell.com.
       delete To remove a file from a disk or to
       remove an item from a file. Files can be de-      demand paging A common form of vir-
       leted using operating system commands or          tual memory management in which pages
       directly from within an application.              of information are read into memory from
                                                         disk only when required by the program.
       When a file is deleted from a disk, the file
       is not physically removed; although it is         See also swapping.
                                                                                                    103
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 110 of 466
     demand priority


     demand priority A technique used in             people working on common tasks; it pro-
     100VG-AnyLAN to arbitrate access to the         vides shared local resources, such as print-
     network and avoid collisions. Demand pri-       ers, data, and applications.
     ority replaces CSMA/CD, which is used in
                                                     DES See Data Encryption Standard.
     slower Ethernet networks.
     Demand priority can also prioritize specific    descendant key In Microsoft Windows,
     network traffic such as video and other         all the subkeys that appear when you ex-
     time-critical data, giving it a higher prece-   pand a key in the Windows Registry.
     dence; if multiple requests are received, the   See also key; Registry.
     highest priority is always serviced first.
     See also Fast Ethernet.                         DeskSet A collection of graphical desk-
                                                     top applications bundled with Sun Micro-
     demodulation In communications, the             system’s Solaris.
     process of retrieving the data from a           DeskSet includes a file manager with op-
     modulated carrier signal; the reverse of        tions for copying, moving, renaming, and
     modulation.                                     deleting files, a terminal emulator, text ed-
     See also modem.                                 itor, calculator, clock, and calendar, as well
                                                     as special programs and utilities.
     denial of service attack An attack by
                                                     See also Solaris.
     an intruder that prevents a computer sys-
     tem from providing a service.                   desktop management The process of
     A denial-of-service attack will typically in-   managing desktop workstation hardware
     volve opening and dropping a large number       and software components automatically,
     of TCP/IP connections very quickly so that      often from a central location.
     the target system spends all its time dealing   See also total cost of ownership; Zero Ad-
     with the connection overhead to the point       ministration for Windows.
     that it cannot respond to valid user re-
     quests. Other attacks may exploit known         Desktop Management Interface Ab-
     software security holes to crash servers.       breviated DMI. A standard API for identify-
     A denial-of-service attack is much easier to    ing desktop workstation hardware compo-
     execute than an attempt at unauthorized         nents automatically, without intervention
     access, because the denial-of-service attack    from the user.
     never actually requires access to the system.   At a minimum, DMI identifies the manu-
     See also brute-force attack; dictionary at-     facturer, component name, version, serial
     tack; mail bombing; social engineering;         number (if appropriate), and installation
     Trojan Horse.                                   time and date of any component installed in
                                                     a networked workstation. This information
     departmental LAN A local-area net-              is designed to help network administrators
     work used by a relatively small group of        resolve configuration problems quickly and


     104
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 111 of 466
                                                                                   device name


       easily and to indicate when and where sys-       your terminal, it is actually writing to a spe-
       tem upgrades should be applied. PCs, Mac-        cial file that represents your terminal.
       intosh computers, and Unix systems are all       See also device driver.
       covered by DMI.
       DMI is backed by Digital Equipment Cor-          device dependence The requirement
       poration (DEC), IBM, Intel, Microsoft, No-       that a specific hardware component be
       vell, Sun, and more than 300 other vendors.      present for a program to work. Device-de-
                                                        pendent software is often difficult to move
       See also Plug and Play; total cost of own-       or port to another computer because of its
       ership; Web-based Enterprise Manage-             reliance on specific hardware.
       ment; Wired for Management; Zero
                                                        See also device independence.
       Administration for Windows.

                                                        device driver A small program that al-
       desktop video The combination of vid-
                                                        lows a computer to communicate with and
       eo capture hardware and application soft-
                                                        control a device. Each operating system con-
       ware that controls the display of video or
                                                        tains a standard set of device drivers for the
       television pictures on a desktop PC.
                                                        keyboard, the monitor, and so on. When you
       Desktop video is becoming increasingly im-       add specialized peripheral devices, such as a
       portant with the sharp increase in video-        CD-ROM disk drive or a network interface
       conferencing applications now available.         card, you must install the appropriate device
                                                        driver so that the operating system knows
       destination address The address por-             how to manage the device.
       tion of a packet or datagram that identifies
                                                        See also Plug and Play.
       the intended recipient station.
       See also source address.                         device independence The ability to
                                                        produce similar results in a variety of envi-
       destination host A computer system on            ronments, without requiring the presence
       the network that is the final destination for    of specific hardware.
       a file transfer or for an e-mail message.
                                                        The Java programming language and the
       device A general term used to describe           PostScript page-description language are
       any computer peripheral or hardware ele-         examples of device independence. Java runs
       ment that can send or receive data.              on a wide range of computers, from the PC
                                                        to a Cray; PostScript is used by many print-
       Some examples are modems, printers, serial       er manufacturers.
       ports, disk drives, routers, bridges, and con-
                                                        See also device dependence.
       centrators. Some devices require special soft-
       ware, or device drivers, to control or manage
                                                        device name The name used by the
       them; others have built-in intelligence.
                                                        operating system to identify a computer-
       In Unix and certain other operating systems,     system component. For example, COM1 is
       all peripherals are treated as though they       the Windows device name for the first
       were files. When Unix writes information to      serial port on the PC.
                                                                                                 105
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 112 of 466
     device number


     device number A unique number as-                 dial-in/dial-out server See asynchro-
     signed to a device so that it can operate on      nous communications server.
     the network. Devices are identified by three
     numbers:                                          Dialogic Corp A major manufacturer of
                                                       high-performance telephony products, in-
     ■
         A physical address set by jumpers on the      cluding those used in voice, data, fax,
         adapter board                                 speech synthesis, ISDN networking, and
     ■
         A device code determined by the physical      call center management applications.
         address                                       For more information on Dialogic, see
     ■
         A logical address determined by the order     www.dialogic.com.
         in which the drivers are loaded and by the    dialup line A nondedicated communica-
         physical address of the adapter               tion line in which a connection is estab-
     See also Ethernet address; hardware               lished by dialing the destination code and
     address.                                          then broken when the call is complete.
                                                       See also dedicated line; leased line.
     Dfs      See Distributed file system.
                                                       Dial-Up Networking Software provided
     DHCP See Dynamic Host Configuration
                                                       with Microsoft’s Windows products that
     Protocol.
                                                       allows the clients to dial out and establish
     diagnostic program A program that                 Point-to-Point Protocol (PPP) connections.
     tests computer hardware and peripheral de-
                                                       dictionary attack An attack by an in-
     vices for correct operation. Some faults,
                                                       truder that checks passwords in a password
     known as hard faults, are relatively easy to
                                                       file against a list of words likely to be used
     find, and the diagnostic program will diag-
                                                       as passwords. Some versions of this attack
     nose them correctly every time. Other
                                                       check the entire language lexicon.
     faults, called soft faults, can be difficult to
     find, because they occur under specific cir-      See also brute-force attack; denial of ser-
     cumstances rather than every time the             vice attack; mail bombing; social engineer-
     memory location is tested.                        ing; Trojan Horse.

     Most computers run a simple set of system         differential backup A backup of a hard
     checks when the computer is first turned          disk that includes only the information that
     on. The PC tests are stored in ROM and are        has changed since the last complete backup.
     known as power-on self tests (POSTs). If a
     POST detects an error condition, the com-         A differential backup assumes that a full
     puter stops and displays an error message         backup already exists and that in the event
     on the screen.                                    of an accident, this complete backup will
                                                       be restored before the differential backup
     dialback modem See callback modem.                is reloaded.


     106
                        Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 113 of 466
                                                                                digital signal


       differential SCSI A Small Computer              Digital Equipment Corporation Ab-
       System Interface (SCSI) bus wiring scheme       breviated DEC. A major manufacturer of
       that uses two wires for each signal on the      minicomputers and mainframe computers,
       bus. One wire carries the signal, while the     founded in 1957, long recognized for its
       other carries its inverse. Differential SCSI    high-quality computer systems. DEC’s
       minimizes the effects of external interfer-     most popular product line, the VAX series,
       ence and so allows longer SCSI cable            ranges from small desktop systems to large
       lengths to be used.                             mainframes suitable for scientific and com-
       See also single-ended SCSI; Small Com-          mercial processing. DEC was bought by
       puter System Interface.                         Compaq Computer Corporation in 1998.
                                                       For more information on DEC, see
       digest A collection of Internet mailing         www.digital.com.
       list posts collected together and sent out as   See also DEC Alpha.
       a single large message rather than as a num-
       ber of smaller messages. Using a digest is a    Digital Network Architecture Abbre-
       good way to cut down on the number of           viated DNA. The framework within which
       noncritical e-mail messages you receive.        Digital Equipment Corporation (DEC) de-
       See also LISTSERV; listserver; mailing list.    signs and develops all its communications
                                                       products.
       digital Describes any device that repre-
                                                       digital service See digital signal.
       sents values in the form of binary digits or
       bits.                                           digital signal Abbreviated DS; also
       See also analog.                                known as digital service. There are several
                                                       levels of common carrier digital transmis-
       digital audio tape Abbreviated DAT. A           sion service:
       method of recording information in digital      ■
                                                           DS-0 64Kbps.
       form on a small audio tape cassette, origi-     ■
                                                           DS-1 1.544Mbps (T1).
       nally developed by Sony and Hewlett-Pack-
       ard. The most common format is a 4-
                                                       ■
                                                           DS-1C Two DS-1 channels are multi-
       millimeter, helical-scan drive, which can           plexed into a single DS-1C 3.152Mbps
       hold more than 3GB of information. DATs             channel.
       can be used as backup media; however, like      ■
                                                           DS-2 Two DS-1C channels are multi-
       all tape devices, they are relatively slow.         plexed into one DS-2 6.312Mbps (T2)
                                                           channel.
       Digital Data Communications Mes-
       sage Protocol Abbreviated DDCMP. A
                                                       ■
                                                           DS-3 Seven DS-2 channels are multi-
       byte-oriented, link-layer synchronous pro-          plexed into a single 44.736Mbps (T3)
       tocol from Digital Equipment Corporation            channel.
       (DEC), used as the primary data-link com-       ■
                                                           DS-4 Six DS-3 channels are multiplexed
       ponent of DECnet.                                   into one 274.176Mbps (T4) DS-4 channel.


                                                                                             107
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 114 of 466
     Digital Signal Processing


     The higher-capacity channels are construct-   DS-0 is also referred to as fractional T1,
     ed by multiplexing the lower-bandwidth        because it bridges the gap between 56-Kbps
     channels together, with some additional       direct dial service (DDS) and a full T1
     framing and administrative overhead.          implementation.



                                         DIGITAL SIGNAL




     Digital Signal Processing Abbreviated         digital signature An electronic signa-
     DSP. An integrated circuit used in high-      ture that cannot be forged. A digital signa-
     speed data manipulation. You will find DSP    ture confirms that the document or e-mail
     chips integrated into sound cards, modems,    in question originated from the individual
     and video-conferencing hardware for use in    or company whose name appears on the
     communications, image manipulation, and       document and that the document has not
     other data-acquisition applications.          been altered or tampered with in any way
     See also codec; desktop video.                since it was signed.
                                                   See also certificate.


     108
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 115 of 466
                                                                                  DIP switch


       Digital Subscriber Line Abbreviated            per disc. DVD drives can also read conven-
       DSL. A high-speed data transmission tech-      tional compact discs.
       nology originally developed by Bellcore
                                                      digital video disc-erasable Abbreviat-
       that delivers high bandwidth over existing
                                                      ed DVD-E. An extension to the digital video
       twisted-pair copper telephone lines.
                                                      disc format to allow multiple re-recordings.
       There are several DSL services, providing      See also digital video disc-recordable.
       data rates from 16Kbps to 52Mbps. The
       services can be symmetrical, with the same     digital video disc-recordable Abbrevi-
       data rate in both upstream and downstream      ated DVD-R. An extension to the digital vid-
       directions, or asymmetrical, with the down-    eo disc format to allow one-time recording.
       stream capacity greater than the upstream
                                                      See also digital video disc-erasable.
       capacity. Asymmetric services are particu-
       larly suitable for Internet users, because     digital video disc-ROM Abbreviated
       more information is downloaded than is         DVD-ROM. A computer-readable form of
       uploaded.                                      digital video disc with either 4.7 or 8.5GB
       As DSL data rates increase, the distance       of storage per side.
       over which the service is provided decreas-    dimmed command In a graphical user
       es; certain users who are located too far      interface, a command that is not currently
       from the telephone company’s central of-       available. Also known as a grayed com-
       fice may not be able to obtain the higher      mand, because it is often displayed in light
       speeds or, in some cases, may not be able to   gray rather than the usual black. For exam-
       receive the service at all.                    ple, a command to perform a network ac-
       See also Asymmetric Digital Subscriber         tion will be dimmed until you log on to the
       Line; High-Bit-Rate Digital Subscriber Line;   network.
       Rate-Adaptive Digital Subscriber Line;
                                                      DIN connector A connector that meets
       Single-Line Digital Subscriber Line; Very-
                                                      the specification of the German national
       High-Bit-Rate Digital Subscriber Line.
                                                      standards body, Deutsche Industrie Norm
                                                      (DIN).
       digital versatile disc See digital video
       disc.                                          Several models of Macintosh computers use
                                                      8-pin DIN connectors as the serial port con-
       digital video disc Abbreviated DVD;            nector. On many IBM-compatible comput-
       sometimes called digital versatile disc. A     ers, a 5-pin DIN connector connects the
       compact disc format. A standard single-lay-    keyboard to the system unit.
       er single-sided disc can currently store
                                                      DIP See dual in-line package.
       4.7GB of information; a two-layer standard
       increases this to 8.5GB, and eventually dou-   DIP switch A small switch used to select
       ble-sided discs are expected to store 17GB     the operating mode of a device, mounted



                                                                                              109
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 116 of 466
     direct access


     as a dual in-line package. DIP switches can      They are used in printed circuit boards,
     be either sliding or rocker switches, and        dot-matrix printers, modems, and many
     they are often grouped for convenience.          other peripheral devices.



                                              DIP SWITCH




     direct access See random access.                 direct line See direct connection.

     direct connection A communications               direct manipulation In a graphical user
     circuit used for one specific purpose and not    interface, the process of working with ob-
     used by or shared with other users. Also         jects using a mouse or other pointing device,
     known as a dedicated circuit or a direct line.   rather than using menu selections to manip-
     An ISDN qualifies as a direct connection.        ulate the objects. Using drag-and-drop to
                                                      print a file or using the mouse to adjust the
     See also Integrated Services Digital             size of a window are both examples of direct
     Network.                                         manipulation.

     direct distance dialing Abbreviated              direct memory access Abbreviated
     DDD. Use of the normal long-distance tele-       DMA. A method of transferring informa-
     phone system without the need for the in-        tion directly from a mass-storage device,
     tervention of an operator.                       such as a hard disk, into memory without
                                                      the information passing through the pro-
     direct distance dial network See pub-            cessor. Because the processor is not in-
     lic network.                                     volved in the transfer, DMA is usually fast.


     110
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 117 of 466
                                                                                Directory replica


       Directory 1. In Novell Directory Servic-            directory caching A feature of Novell
       es (NDS), the Directory database contains           NetWare that copies the file allocation
       and organizes all the NDS objects.                  table (FAT) and the directory entry table
       2. In the Microsoft Active Directory struc-         into the network server’s memory. When
       ture, a Directory contains information              file requests are made, information is
       about users, groups of users, computers,            retrieved from the cache rather than from
       and so on.                                          the hard disk, thus speeding the retrieval
                                                           process significantly. As the directory cache
       See also Active Directory; Directory ob-
                                                           fills up, the least-used directory entries are
       ject; Directory Schema; directory tree;
                                                           eliminated from the cache.
       Novell Directory Services.
                                                           directory hashing A feature of Novell
       directory In a hierarchical file system, a          NetWare that indexes file locations on disk,
       convenient way of organizing and grouping           thus speeding file retrieval.
       files and other directories on a disk. Some-
       times called a folder. The beginning direc-         Directory Map object In Novell Direc-
       tory is known as the root directory, from           tory Services (NDS), a leaf object that refers
       which all other directories must branch.            to a directory on a volume. The Directory
                                                           Map object allows a drive to be mapped to
       Directories inside another directory are
                                                           an application or to a login script without re-
       called subdirectories.
                                                           quiring the actual path and volume where
       Depending on the operating system, you              the application is physically located. This is
       can list the files in a directory in a variety of   done so that login scripts don’t have to be re-
       ways: by name, by creation date and time,           written when a drive path changes; you can
       by file size, or by icon if you use a graphical     simply change the Directory Map object.
       user interface.
                                                           See also Novell Directory Services.
       See also current directory; default directory;
       directory services; file allocation table; par-     Directory object In Novell Directory
       ent directory; period and double-period             Services (NDS), a set of properties stored in
       directories.                                        the Directory database. A Directory object
                                                           can represent a physical or a logical net-
       Directory Access Protocol Abbreviat-
                                                           work resource, but it does not actually con-
       ed DAP. A mail standard used to access
                                                           tain the resource.
       white page directories containing names,
       addresses, e-mail addresses, and telephone          See also Directory; Novell Directory
       numbers. Because of its complexity, DAP             Services.
       has been largely replaced by Lightweight
                                                           directory path See path.
       Directory Access Protocol (LDAP).
       See also Lightweight Directory Access               Directory replica In Novell NetWare, a
       Protocol.                                           copy of the NetWare Directory partition



                                                                                                    111
                      Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 118 of 466
     directory replication


     that allows the NetWare Directory Data-          directory service client Abbreviated
     base to be stored on several servers on the      DSCLIENT. In Microsoft Windows 95/98,
     network without having to duplicate the          an add-on that makes a Windows 95/98 cli-
     entire database on each server. Directory        ent computer aware of Active Directory.
     replicas remove a single point of failure        See also Active Directory.
     from the network and thereby increase fault
     tolerance.                                       Directory Service log In Microsoft
     See also NetWare Directory Database.
                                                      Windows 2000 Server, a special log that
                                                      records any events associated with running
                                                      the Directory Service, any problems con-
     directory replication A process that
                                                      necting to the global catalog, and any
     copies a master set of directories from a
                                                      events associated with Active Directory
     server, called an export server, to other
                                                      (AD) on the network.
     specified servers or workstations, known as
     import computers. This process simplifies        See also DNS Server log; Event Viewer;
     the task of maintaining and synchronizing        File Replication Service log.
     identical sets of directories and files, be-
     cause only one master copy of the data is        Directory services In the Microsoft Ac-
     maintained. A file is replicated when it is      tive Directory structure, a directory as well
     added to an exported directory, as well as       as the services it provides, such as security
     when changes are made to the file.               and replication.
                                                      See also Active Directory.
     Directory Schema In Novell Directory
     Services (NDS), a set of rules that defines      directory services A listing of all users
     how information can be stored in the Direc-      and resources on a network, designed to help
     tory database. The Schema contains four          clients locate network users and services.
     major definitions:                               Some examples are the OSI’s X.500, Novell
                                                      Directory Services (NDS), Microsoft’s Ac-
     ■
         Attribute information Describes the
                                                      tive Directory, and Banyan’s StreetTalk.
         kinds of information that can be associat-
         ed with an object.                           See also domain directory services; global
                                                      directory services.
     ■
         Inheritance Defines which objects can
         inherit the rights and properties of other   directory structure duplication A
         objects.                                     technique that maintains duplicate copies
     ■
         Naming Determines the structure of the       of the file allocation table (FAT) and direc-
         Directory tree.                              tory entry table in separate areas of a hard
                                                      disk. If the first copy is damaged or de-
     ■
         Subordination Specifies the location of      stroyed, the second copy is immediately
         objects in the Directory tree.               available for use.
     See also Novell Directory Services.              See also directory verification.


     112
                        Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 119 of 466
                                                                                      disk cache


       directory tree A method of representing          See also backup; disk duplexing; disk mir-
       the hierarchical structure of the directories,   roring; redundant array of inexpensive
       subdirectories, and files on a disk. The term    disks.
       is often used in graphical user interfaces. In
       object-oriented systems, this structure may      Discretionary Access Control List Ab-
       also represent a group of objects, as in No-     breviated DACL. In Microsoft Windows
       vell Directory Services (NDS).                   NT, a list of user and group accounts that
                                                        have permission to access an object’s ser-
       directory verification A process that
                                                        vices. The DACL has as many Access Con-
       performs a consistency check on duplicate
                                                        trol Entries as there are user or group
       sets of file allocation tables (FATs) and di-
                                                        accounts with access to the object.
       rectory entry tables to verify that they are
       identical. The verification occurs every time    disk cache Pronounced “disk cash.” An
       the server is started.                           area of computer memory where data is tem-
       See also directory structure duplication.        porarily stored on its way to or from a disk.
                                                        When an application asks for information
       disable To turn a function off or prevent
                                                        from the hard disk, the cache program first
       something from happening. In a graphical
                                                        checks to see if that data is already in the
       user interface, disabled menu commands
                                                        cache memory. If it is, the disk cache pro-
       are often shown in gray to indicate that they
                                                        gram loads the information from the cache
       are not available.
                                                        memory rather than from the hard disk. If
       See also dimmed command; enable.                 the information is not in memory, the cache
                                                        program reads the data from the disk, cop-
       disaster recovery The process used to
                                                        ies it into the cache memory for future ref-
       restore services after a major interruption in
                                                        erence, and then passes the data to the
       computing or in communications. Large
                                                        requesting application. This process is
       events such as earthquakes or fires can inter-
                                                        shown in the accompanying illustration.
       rupt networked computing activities, but so
       can more mundane events such as hard-disk        A disk cache program can significantly speed
       failure or a construction worker accidentally    most disk operations. Some network operat-
       cutting through a power or telephone line.       ing systems also cache other often accessed
       The whole point to disaster recovery is to       and important information, such as directo-
       plan for it before anything happens and then     ries and the file allocation table (FAT).
       follow the plan when restoring services.         See also directory caching.




                                                                                               113
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 120 of 466
     disk controller




                                                DISK CACHE




     disk controller The electronic circuitry           Several types of disk drives are in common
     that controls and manages the operation of         use: floppy disk drives, hard disk drives,
     floppy disks and hard disks.                       compact disc drives, digital video disc drives,
     A single disk controller may manage more           Zip drives, and magneto-optical disc drives.
     than one hard disk. Many disk controllers          disk duplexing A fault-tolerant tech-
     also manage floppy disks and compatible            nique that writes the same information si-
     tape drives. In the Macintosh, the disk con-       multaneously onto two hard disks.
     troller is built into the system. In the PC, the
     disk controller may be a printed circuit           Each hard disk uses a different disk control-
     board inserted into the expansion bus, or it       ler to provide greater redundancy. If one
     may be part of the hard disk drive itself.         disk or disk controller fails, information
                                                        from the other system can be used to con-
     disk coprocessor board See host bus                tinue operations. Disk duplexing is offered
     adapter.                                           by most major network operating systems.
     disk drive A peripheral storage device             It is designed to protect the system against
     that reads and writes magnetic or optical          a single disk failure, not multiple disk fail-
     disks. When more than one disk drive is in-        ures. Disk duplexing is no substitute for a
     stalled on a computer, the operating system        well-planned series of disk backups.
     assigns each drive (or logical drive) a unique     See also data protection; disk mirroring;
     name.                                              redundant array of inexpensive disks.

     114
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 121 of 466
                                                                   disk striping with parity


       Disk Manager In Microsoft Windows                 disk optimizer A utility that rearranges
       2000, the administrative tool used to man-        files and directories on a disk for optimum
       age hard disks and other storage media.           performance. By reducing or eliminating
       Disk Manager replaces NT’s Disk Admin-            file fragmentation (storage in pieces in dif-
       istrator.                                         ferent locations on the hard disk), a disk
       See also basic disk; dynamic disk.                optimizer can restore the original level of
                                                         performance of your disk system. Also, it is
       disk quotas In Microsoft Windows                  usually easier to undelete, or recover, an
       2000, a feature that allows an administra-        unfragmented file than a fragmented one.
       tor to limit the amount of hard disk space        Many disk optimizers will not only rewrite
       available to a user. You can set quotas only
                                                         files as contiguous files, but will also place
       on NTFS hard disks.
                                                         specific unchanging files in particular loca-
       diskless workstation A networked                  tions on the disk, optimize directories, and
       computer that does not have any local disk        even place specific applications on the disk
       storage capability. The computer boots and        so that they load more quickly.
       loads all its programs from the network file      See also defragmentation.
       server. Diskless workstations are particu-
       larly valuable when sensitive information is      disk striping The technique of combin-
       processed; information cannot be copied
                                                         ing a set of disk partitions located on differ-
       from the file server onto a local disk, be-
                                                         ent hard disks into a single volume, creating
       cause the workstation does not have one.
                                                         a virtual “stripe” across the partitions that
       See also dumb terminal; network com-              the operating system recognizes as a single
       puter; thin client.                               drive. Disk striping can occur at the bit level
                                                         or at the sector level and allows multiple
       disk mirroring A fault-tolerant tech-             concurrent disk accesses that can improve
       nique that writes the same information si-        performance considerably.
       multaneously onto two hard disks or two
       hard-disk partitions, using the same disk         See also disk striping with parity; redun-
       controller. If one disk or partition fails, in-   dant array of inexpensive disks; stripe set.
       formation from the other can be used to
       continue operations. Disk mirroring is of-        disk striping with parity The addition
       fered by most major network operating sys-        of parity information across a disk stripe so
       tems. It is designed to protect the system        that if a single disk partition fails, the data
       against a single disk failure, not multiple       on that disk can be re-created from the in-
       disk failures. Disk mirroring is no substitute    formation stored across the remaining par-
       for a well-planned series of disk backups.        titions in the disk stripe.

       See also data protection; disk duplexing;         See also disk striping; redundant array of
       redundant array of inexpensive disks.             inexpensive disks; stripe set.


                                                                                                  115
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 122 of 466
     dispersion




                                           DISK STRIPING




     dispersion The degree of scattering that       See also Common name; Context; Relative
     takes place as a beam of light travels along   Distinguished Name.
     a fiber-optic cable.
                                                    Distributed Component Object Model
     See also cladding.                             Abbreviated DCOM. A specification from
                                                    Microsoft that enables communications be-
     distance vector algorithm A family of          tween distributed objects.
     routing algorithms that calculate the best-
                                                    DCOM extends the Component Object
     path route to use for data transmission
                                                    Model (COM) so that clients can commu-
     from information present in adjacent nodes
                                                    nicate directly with other processes on dif-
     on the network. Routing information is
                                                    ferent computers on a LAN or on the
     broadcast periodically rather than only
                                                    Internet.
     when a change occurs, which makes the
                                                    See also ActiveX; Component Object
     method bandwidth intensive. For this rea-
                                                    Model.
     son, distance vector algorithm is best used
     in relatively small networks with few inter-   distributed computing See distributed
     router connections.                            processing.

     Distinguished Name In Novell Directo-          Distributed Computing Environment
     ry Services (NDS), the full name of an ob-     Abbreviated DCE. The Open Software
     ject, including the object’s Common name       Foundation’s (OSF) architecture for devel-
     and its context. Sometimes called the Full     oping application software for use on dif-
     Distinguished Name.                            ferent networks.
     116
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 123 of 466
                                                                                DIX connector


       DCE hides the differences between products,      Distributed System Object Model
       technologies, and standards, providing inde-     Abbreviated DSOM. IBM’s extension to
       pendence from the operating system and un-       System Object Model (SOM) that allows
       derlying network. No particular communi-         objects to communicate in a distributed
       cations protocol is specified, so the network    processing environment.
       can run on IP (Internet Protocol), IPX (Inter-   distributed processing A computer
       network Packet Exchange), or SNA (Sys-           system in which processing is performed by
       tems Network Architecture).                      several separate computers linked by a
                                                        communications network.
       distributed database A database man-
                                                        The term often refers to any computer sys-
       aged as a single system even though it in-
                                                        tem supported by a network, but more
       cludes many clients and many servers at
                                                        properly refers to a system in which each
       both local and remote sites. A distributed       computer is chosen to handle a specific
       database requires that data redundancy is        workload and the network supports the
       managed and controlled.                          system as a whole. Each computer contrib-
                                                        utes to the completion of a common task by
       Distributed Director Web site load-bal-
                                                        completing one or more subtasks indepen-
       ancing software from Cisco Systems.              dently of its peers and then reporting the re-
       A popular Web site can be overwhelmed by         sults from these subtasks. All this is totally
       requests from users, and to avoid long wait      transparent to the users; all they see are the
       times, you can configure additional Web          results of the process.
       servers to hold duplicate information. Web       See also client/server architecture.
       requests are then sent to the Web server best
                                                        distribution groups In Microsoft Win-
       able to handle the request. Distributed Di-
                                                        dows 2000 Server, a collection of recipient
       rector runs on Cisco routers and uses a
                                                        e-mail addresses. Distribution groups have
       routing protocol to send user requests to the    nothing to do with system security. They do
       server that is closest to them.                  not have security identifiers, and they do
                                                        not appear on access control lists.
       Distributed file system Abbreviated
       Dfs. In Microsoft Windows 2000 Server, a         See also security groups.
       hierarchical file system that combines re-
                                                        distribution medium The type of data-
       sources from all over the network into a sin-    storage device used to distribute original
       gle logical view.                                software or software updates.
       distributed file system Any file system          Tapes used to be the favorite distribution
       in which files and programs are located on       medium, but compact discs are rapidly
       more than one computer or server. Users          gaining popularity.
       can access files and applications as though      DIX connector See Attachment Unit
       they were stored on a single local system.       Interface.

                                                                                                117
                     Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 124 of 466
     DLL


     DLL See Dynamic Link Library.                   systems that give you access to network
                                                     connections, CD-ROMs, and even a tape
     DLSw See Data Link Switching.
                                                     backup system or PCMCIA ports. The por-
     DMA See direct memory access.                   table computer and docking station are de-
                                                     signed as two parts of the same system; you
     DMI See Desktop Management                      cannot swap computers and docking sta-
     Interface.                                      tions from different manufacturers or even
     DNA See Digital Network Architecture.           from different models.
                                                     See also port replicator.
     DNS See Domain Name Service.

     DNS alias A host name that the Domain           document database A carefully orga-
     Name Service (DNS) server knows points to       nized collection of related documents; for
     another host. Computers always have one         example, a set of technical support bulletins.
     real name, but they can also have several
                                                     document instance In Standard Gener-
     aliases. A DNS alias is sometimes called a
                                                     alized Markup Language (SGML), the text
     CNAME or a canonical name.
                                                     component of a document as distinct from
     See also Domain Name Service.                   the structure of the document.

     DNS name server A server containing             See also document type definition; Stan-
     information that is part of the Domain          dard Generalized Markup Language.
     Name Service (DNS) distributed database,
     which makes computer names available to         document management The catalog-
     client programs querying for name resolu-       ing, storage, and retrieval of documents in
     tion on the Internet.                           a networked environment. In this context, a
                                                     document may be text, scanned graphics, a
     See also Domain Name Service.
                                                     spreadsheet, a form, a Web page, or any
     DNS Server log In Microsoft Windows             other unique file.
     2000 Server, a special log that records any     Each file is tagged with information that in-
     events associated with running the Domain       cludes the name of the original author, doc-
     Name Service (DNS) Server.                      ument description, creation date, and the
     See also Directory Service log; Event View-     name of the application used to create the
     er; File Replication Service log.               document.
                                                     See also groupware; Lotus Notes; work-
     docking station A hardware system into          flow software.
     which a portable computer fits so that it can
     be used as a full-fledged desktop computer.     document root On a Web server, a di-
     Docking stations vary from simple port rep-     rectory that contains the files, images, and
     licators that allow you access to parallel      data you want to present to all users who
     and serial ports and a mouse to complete        access the server with a browser.


     118
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 125 of 466
                                                                   domain directory services


       document type definition Abbreviat-                ■
                                                              In Microsoft Windows NT, a group of
       ed DTD. In Standard Generalized Markup                 computers, users, and network peripher-
       Language (SGML), the structural compo-                 als managed with a single set of account
       nent of a document as distinct from the ac-            descriptions and security policies. A user
       tual data or content of the document.                  can log on to the local computer and be
       See also document instance; Standard                   authenticated to access just that one sys-
       Generalized Markup Language.                           tem, or a user can log on to a domain and
                                                              be authenticated to access other servers
       documentation The instructions, tuto-                  within that domain.
       rials, specifications, troubleshooting ad-         ■
                                                              In Lotus Notes, a domain is one or more
       vice, and reference guides that accompany a            Notes servers that share the same Public
       computer program or a piece of hardware.               Name and Address Book database. This
       Documentation can be in printed or online              database contains information about the
       format. Early system documentation was                 users within the domain, including their e-
       often written by programmers and engi-                 mail addresses and other information.
       neers and was usually filled with technical
                                                          See also domain name.
       jargon. Today’s documentation is generally
       better written and easier to understand.
                                                          domain component In the Microsoft
       domain A description of a single com-              Active Directory structure, a portion of a
       puter, a whole department, or a complete           domain name. For example, in computer
       site, used for naming and administrative           .sybex.com, each element of the name—
       purposes.                                          computer, sybex, and com—is a domain
       Top-level domains must be registered to re-        component.
       ceive mail from outside the organization;          See also Active Directory.
       local domains have meaning only inside
       their own enterprise. Depending on the             domain controller In Microsoft
       context, the term can have several slightly        Windows NT, a server that stores and
       different meanings:                                shares domain information, including the
                                                          central database of users, passwords, and
       ■
           On the Internet, a domain is part of the
                                                          permissions.
           Domain Name Service (DNS).
       ■
           In Novell NetWare, a domain is a special       A domain controller can be a primary do-
           area of memory where a new NetWare             main controller, which stores the master
           Loadable Module (NLM) can be tested            copy of the domain information, or a back-
           without the risk of corrupting the operat-     up domain controller, which uses a replicat-
           ing system memory.                             ed version of this data to verify user logons
                                                          and rights.
       ■
           In IBM’s Systems Network Architecture
           (SNA), a domain represents all the terminals   domain directory services Directory
           and other network resources controlled by a    services that consist of one or more linked
           single processor or processor group.           servers. Each domain within a network must

                                                                                                   119
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 126 of 466
     domain name


     be managed and administered separately.            DOS Acronym for Disk Operating Sys-
     Windows NT Server and IBM’s LAN Server             tem. An operating system originally devel-
     both use domain directory services.                oped by Microsoft for the IBM PC.
     See also global directory services.                DOS existed in two similar versions:
                                                        MS-DOS, developed and marketed by
     domain name In the Domain Name Ser-                Microsoft for use with IBM-compatible
     vice (DNS), an easy-to-remember name               computers, and PC-DOS, supported and
     that identifies a specific Internet host, as op-   sold by IBM for use on computers manu-
     posed to the hard-to-remember numeric IP           factured by IBM.
     address.
                                                        See also MS-DOS.
     See also bang path.
                                                        DOS client A workstation that boots
     Domain Name Service Abbreviated                    MS-DOS and gains access to the network
     DNS, sometimes referred to as Domain               using either a NetWare shell or the Net-
     Naming System. A distributed addressing            Ware DOS Requester software.
     system that resolves the domain name into
     the numeric IP address. DNS lets you use           DOS prompt See MS-DOS prompt.
     the Internet without having to remember
     long lists of cryptic numbers.                     dot A synonym for the name of the cur-
                                                        rent directory, usually invisible as its name
     The most common high-level domains on              begins with a period.
     the Internet include:
                                                        In Unix, a file whose name begins with a dot
      .com    A commercial organization                 usually contains configuration informa-
      .edu    An educational establishment such         tion; you can customize your environment
              as a university                           by creating the appropriate dot file in the
                                                        current directory or in your home directory.
      .gov    A branch of the U.S. government
                                                        See also current directory; dot dot; period
      .int    An international treaty
                                                        and double-period directories.
              organization
      .mil    A branch of the U.S. military             dot dot A synonym for the name of the
      .net    A network provider                        parent directory to the current directory,
                                                        usually invisible as its name begins with a
      .org    A nonprofit organization                  period.
     Most countries also have unique domains
                                                        See also current directory; dot; period and
     named after their international abbrevia-
                                                        double-period directories.
     tion—for example, .uk for the United King-
     dom and .ca for Canada.                            dotted decimal A method of represent-
     See also IP address; name resolution.              ing an IP address as four decimal numbers



     120
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 127 of 466
                                                                                drag-and-drop


       separated by dots, or periods; for example,      2. To send information, such as font infor-
       194.65.87.3.                                     mation or a PostScript file, from a computer
                                                        to a printer.
       See also IP address.
                                                        downsizing The redesign of mainframe-
       double-byte character set Abbreviat-             based business applications to applica-
       ed DBCS. A method that uses two bytes to         tions capable of running on smaller, less-
       hold the definition of the character rather      expensive systems, often PC LANs. Client/
       than the single byte used by the American        server architecture is the model most often
       Standard Code for Information Interchange        implemented during downsizing.
       (ASCII) or the Extended Binary Coded Dec-
                                                        When applications are moved from large
       imal Interchange Code (EBCDIC).
                                                        computer systems to PCs, security, integri-
       By utilizing two bytes instead one, the many     ty, and overall control may be compro-
       international character sets in use these        mised, and development and training costs
       days can be managed much more easily.            can be high. However, a collection of ap-
       See also ASCII standard character set;           propriately configured PCs, networked to-
       ASCII extended character set; Unicode.           gether, can provide more than ten times the
                                                        power for the same cost as a mainframe
       double-slash Notation used with a co-            computer supporting remote terminals.
       lon to separate the communications proto-        A more accurate term might be rightsizing,
       col from the host computer name in a             to match the application requirements of
       Uniform Resource Locator (URL) as in             the corporation to the capabilities of the
       http://www.sybex.com.                            hardware and software systems available.
       See also Uniform Resource Locator.               See also outsourcing.

       downlevel trust In Microsoft Windows             downtime The amount of time during
       2000 Server, a trust explicitly established      which a computer system is not available to
       between a Windows 2000 domain and a              users, because of a hardware or software
       Windows NT 4 domain.                             failure.
       See also explicit trust; shortcut trust; trust   downward compatibility See back-
       relationship; two-way transitive trust.          ward compatibility.

       downlink The transmission of informa-            DP See data processing.
       tion from a satellite to an earth station.       drag-and-drop In a graphical user inter-
       See also uplink.                                 face, to move a selected object onto another
                                                        object with the mouse to initiate a process.
       download 1. In communications, to                For example, if you drag a document icon
       transfer a file or files from one computer to    and drop it onto a word processor’s icon,
       another over a network or using a modem.         the program will run, and the document


                                                                                              121
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 128 of 466
     DRAM


     will be opened. To print a file, you can drag     driver Jargon for device driver.
     the file to the printer icon using the mouse      See also device driver.
     and then release the mouse button. You can
     also use drag-and-drop to copy a file from        drop 1. The location in a multidrop line
     one disk to another or to move a marked           where a tap is inserted to allow the connec-
     block of text to a new location inside a          tion of a new device.
     word-processed document.
                                                       2. To lose part of a signal, usually uninten-
     DRAM See dynamic RAM.                             tionally, as in dropping bits.

     drive array The group of hard disk                drop cable The cable used in thick Ether-
     drives used in one of the RAID (redundant         net to connect a network device to a Multi-
     array of inexpensive disks) configurations.       station Access Unit (MAU). The maximum
                                                       cable length is 50 meters (165 feet). Some-
     See also redundant array of inexpensive
                                                       times called a transceiver cable.
     disks.
                                                       DS See digital signal.
     drive letter A designation used to specify
     a PC disk drive. For example, the first flop-     DSCLIENT       See directory service client.
     py disk drive is usually referred to as drive
                                                       DSL See Digital Subscriber Line.
     A, and the first hard disk drive is usually re-
     ferred to as drive C.                             DSOM See Distributed System Object
                                                       Model.
     drive mapping The technique of assign-
     ing a drive letter to represent a complete        DSP See Digital Signal Processing.
     directory path statement. Novell NetWare
                                                       DSR See Data Set Ready.
     supports four types of drive mapping:
     ■
         Local drive mapping Maps drives to lo-        DSU See Data Service Unit.
         cal hard disk and floppy disk drives
                                                       DTD See document type definition.
     ■
         Network drive mapping Maps drives to
         volumes and directories on the network        DTE See data terminal equipment.
     ■
         Network search drive mapping Maps             DTR See Data Terminal Ready; Dedicat-
         drives to directories that should be          ed Token Ring.
         searched if an application or file is not
                                                       dual-attached station Abbreviated
         found in the current directory
                                                       DAS. In the Fiber Distributed Data Inter-
     ■
         Directory map object Maps drives to di-       face (FDDI), a device attached to both of
         rectories that contain frequently used        the dual, counter-rotating rings. Concen-
         files, such as applications, without having   trators, bridges, and routers often use DAS
         to specify the actual physical location of    connections to provide fault tolerance. In
         the file                                      contrast, a single attached station (SAS)
     See also Directory Map object.                    connects to only one ring.


     122
                         Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 129 of 466
                                                                 Dynamic Data Exchange


       dual-homed host A network server                DVD     See digital video disc.
       configured with two network interface
                                                       DVD-E     See digital video disc-erasable.
       cards, each connected to a different net-
       work. Dual-homed hosts are often used           DVD-R    See digital video disc-
       with firewalls to increase network security.    recordable.
       See also firewall; proxy server.                DVD-ROM       See digital video disc-ROM.

       dual homing In Fiber Distributed Data           dynamic adaptive routing See dy-
       Interface (FDDI), a method of cabling con-      namic routing.
       centrators and stations in a tree configura-    dynamic bandwidth allocation A
       tion, providing an alternative route to the     method of bandwidth allocation that sub-
       FDDI network should the primary connec-         divides the available bandwidth between
       tion fail.                                      multiple applications almost instanta-
       dual in-line package Abbreviated DIP.           neously, to provide each application with
       A standard housing constructed of hard          just the amount of bandwidth that it cur-
       plastic commonly used to hold an integrat-      rently needs.
       ed circuit. The circuit’s leads are connected   Dynamic Data Exchange Abbreviated
       to two parallel rows of pins designed to fit    DDE. A technique used for application-to-
       snugly into a socket; these pins may also be    application communications, available in
       soldered directly to a printed circuit board.   several operating systems, including Mi-
       See also DIP switch.                            crosoft Windows, Macintosh, and OS/2.
                                                       When two or more programs that support
       dumb terminal A combination of key-             DDE are running at the same time, they can
       board and screen that has no local comput-      exchange data and commands, by means of
       ing power, used to input information to a       conversations. A DDE conversation is a
       large, remote computer, often a minicom-        two-way connection between two applica-
       puter or a mainframe. The remote comput-        tions, used to transmit data by each pro-
       er provides all the processing power for the    gram alternately.
       system.                                         DDE is used for low-level communications
       See also diskless workstation; intelligent      that do not need user intervention. For ex-
       terminal; network computer; thin client.        ample, a communications program might
                                                       feed stock market information into a
       duplex In asynchronous transmissions,           spreadsheet program, where that data can
       the ability to transmit and receive on the      be displayed in a meaningful way and recal-
       same channel at the same time; also referred    culated automatically as it changes.
       to as full duplex. Half-duplex channels can     DDE has largely been superseded by Object
       transmit only or receive only.                  Linking and Embedding (OLE).
       See also communications parameters.             See also Object Linking and Embedding.


                                                                                            123
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 130 of 466
     dynamic disk


     dynamic disk In Microsoft Windows                Dynamic Link Library Abbreviated
     2000, a hard disk that is available only to      DLL. A program module that contains ex-
     Windows 2000 and not available from any          ecutable code and data that can be used by
     other operating system. A dynamic disk           applications, or even by other DLLs, in per-
     does not use primary and extended parti-         forming a specific task.
     tions to divide the available space into log-    DLLs are used extensively throughout the
     ical units.                                      family of Microsoft Windows products.
     To create a dynamic disk, use the Disk           DLLs may have filename extensions of
     Management utility to convert a basic disk       .DLL, .DRV, or .FON.
     into a dynamic disk. Dynamic disks allow         The DLL is linked into the application only
     you to create, delete, and extend fault-tol-     when the program runs, and it is unloaded
     erant and multidisk volumes without re-          again when no longer needed. If two DLL
     starting the operating system. Windows           applications are running at the same time
     2000 RAID (redundant array of inexpen-           and both perform a particular function, only
     sive disks) services are available only on dy-   one copy of the code for that function is
     namic disks.                                     loaded, for more efficient use of limited
     See also basic disk.                             memory. Another benefit of using dynamic
                                                      linking is that the .EXE files are not as large
     Dynamic DNS Abbreviated DDNS. In                 as they would be, because frequently used
     Microsoft Windows 2000 Server, a mecha-          routines can be put into a DLL rather than
     nism that allows Dynamic Host Configura-         repeated in each .EXE file that uses them. A
     tion Protocol (DHCP) and Windows 2000            smaller .EXE file means saved disk space and
     clients to update Domain Name Service            faster program loading.
     (DNS) records dynamically, rather than by        dynamic RAM Abbreviated DRAM,
     the traditional method of manually adding        pronounced “dee-ram.” A common type of
     the new records to static DNS zone files.        computer memory that uses capacitors and
     See also Domain Name Service.                    transistors storing electrical charges to rep-
                                                      resent memory states. These capacitors lose
     Dynamic Host Configuration Protocol              their electrical charge, so they need to be re-
                                                      freshed every millisecond, during which
     Abbreviated DHCP. A system based on net-
                                                      time they cannot be read by the processor.
     work interface card addresses that is used to
     allocate IP addresses and other configura-       DRAM chips are small, simple, cheap, easy
     tion information automatically for net-          to make, and hold approximately four
     worked systems. DHCP is an update of the         times as much information as a static RAM
     Bootstrap Protocol.                              (SRAM) chip of similar complexity. How-
                                                      ever, they are slower than SRAM.
     See also Bootstrap Protocol; hardware ad-
     dress; IP address; Transmission Control          dynamic routing A routing technique
     Protocol/Internet Protocol.                      that allows the route that a message takes to


     124
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 131 of 466
                                                                                      DynaText


       change, as the message is in transit through   Dynamic volumes can include simple,
       the network, in response to changing net-      striped, spanned, and RAID-5 components
       work conditions. Conditions forcing a route    and can exist only on dynamic disks.
       change might include unusually heavy traffic   See also basic disk; dynamic disk.
       on a particular section of the network or a
       cable failure. Also known as dynamic adap-     DynaText A form of electronic docu-
       tive routing.                                  ment and viewer used in Novell NetWare
                                                      for online manuals. You can use DynaText
       dynamic volume In Microsoft Win-               directly from the CD, or you can install it on
       dows 2000, a logical hard disk volume cre-     the server or on a workstation. Replaces
       ated by Disk Management.                       Electrotext.




                                                                                              125
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 132 of 466
     E




     E
     E See exa-.                                     EB    See exabyte.

     E1 A point-to-point, dedicated,                 EBCDIC See Extended Binary Coded
     2.048Mbps communications circuit capa-          Decimal Interchange Code.
     ble of supporting thirty-two 64Kbps chan-
                                                     echo 1. A transmitted signal that is re-
     nels used as 30 voice channels, 1 control
                                                     flected back to the sender strongly enough so
     channel, and 1 synchronization and fram-
                                                     that it can be distinguished from the original
     ing channel. The European equivalent of
                                                     signal; often encountered on long-distance
     North America’s T1.
                                                     telephone lines and satellite links.
     E1 circuits carry more channels than the 24
                                                     2. A form of repetition, used as a mecha-
     channels used in T1 systems, and repeaters
                                                     nism in testing network nodes, in which
     are required every 6000 feet when copper
                                                     each receiving station on the network ech-
     wire is used.
                                                     oes a message back to the main server or
     E2 A European point-to-point, dedicat-          host computer.
     ed, 8.848Mbps communications circuit
     equivalent to four E1 circuits. E2 is the Eu-   echo cancellation A mechanism used to
     ropean equivalent of North America’s T2         control echoes on communications links
     and is rarely used.                             such as satellite links.
                                                     The modem checks for a delayed duplica-
     E3 A European point-to-point, dedicated,
                                                     tion of the original signal and adds a re-
     34.368Mbps communications circuit
                                                     versed version of this transmission to the
     equivalent to 16 E1 circuits. The European
                                                     channel on which it receives information.
     equivalent of North America’s T3.
                                                     This process effectively removes the echo
     E4 A European point-to-point, dedicated,        without affecting the incoming signal.
     139.26Mbps communications circuit
                                                     ECNE See Master Certified Novell
     equivalent to 4 E3 or 64 E1 circuits.
                                                     Engineer.
     E5 A European point-to-point, dedicated,
                                                     EDI See electronic data interchange.
     565.148Mbps communications circuit
     equivalent to 4 E4 or 256 E1 circuits.          EDO RAM Abbreviation for extended
                                                     data out RAM. A type of RAM that keeps
     EAP    See Extensible Authentication
                                                     data available to the processor while the
     Protocol.
                                                     next memory access is being initialized,
     eavesdropping The process of gathering          thus speeding overall access times. EDO
     information about a target network by lis-      RAM is significantly faster than conven-
     tening in on transmitted data.                  tional dynamic RAM.


     126
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 133 of 466
                                                             electromagnetic interference


       EDP See data processing.                         ■
                                                            Define media types, as well as connections
                                                            and terminations
       EEMS See Enhanced Expanded Mem-                  ■
                                                            Provide a basis for interoperation
       ory Specification.
                                                            between competing products and services
       effective rights In Novell Directory Ser-            in wiring, design, installation, and
       vices (NDS), any rights an object can use to         management
       look at or change a specific directory, file,    ■
                                                            Allow for the wiring of a building before
       or other object.                                     the definition of the products that will use
       Effective rights are recalculated every time         that wiring, and allow for elegant future
       an object attempts such an operation and             expansion
       are controlled by the Inherited Rights Filter,
                                                        EIA/TIA 586 applies to all unshielded
       the trustee assignment, and the specified se-
                                                        twisted-pair wiring that works with Ether-
       curity restrictions. Effective rights are of
                                                        net, Token Ring, ISDN, and other net-
       two types:
                                                        working systems.
       ■
           Object rights determine what a user can
                                                        See also cabling standards; Category 1–5.
           do with an object.
       ■
           Property rights control a user’s access to   EIDE See Enhanced IDE.
           that object.
                                                        EIGRP See Enhanced Interior Gateway
       See also Inherited Rights Filter; Novell
                                                        Routing Protocol.
       Directory Services; rights; trustee
       assignments.                                     EISA See Extended Industry Standard
                                                        Architecture.
       EFS      See Encrypted File System.
                                                        electromagnetic interference Abbre-
       EGP See External Gateway Protocol.               viated EMI. Any electromagnetic radiation
                                                        released by an electronic device that dis-
       EIA See Electronic Industries
                                                        rupts the operation or performance of an-
       Association.
                                                        other device.
       EIA/TIA 586 A standard, jointly defined
                                                        EMI is produced by many sources com-
       by the Electronic Industries Association
                                                        monly found in an office environment, in-
       and the Telecommunications Industry As-
                                                        cluding fluorescent lights, photocopiers,
       sociation (EIA/TIA), for telecommunica-
                                                        and motors such as those used in elevators.
       tions wiring used in commercial buildings.
                                                        EMI is also produced by natural atmo-
       The standard is designed to do the               spheric or solar activity.
       following:
                                                        See also Class A certification; Class B cer-
       ■
           Specify a generic wiring system for all      tification; Federal Communications Com-
           commercial buildings                         mission; radio frequency interference.


                                                                                                  127
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 134 of 466
     electronic commerce


     electronic commerce The buying and              uals, to a predefined group, or to all users
     selling of goods and services over the Inter-   on the system. When you receive a message,
     net. Electronic commerce may also involve       you can read, print, forward, answer, or de-
     business-to-business transactions in the ex-    lete it.
     change of purchase orders, invoices, and        An e-mail system may be implemented on a
     other electronic documents.                     peer-to-peer network, a client/server archi-
     electronic data interchange Abbrevi-            tecture, a mainframe computer, or on a
     ated EDI. A method of electronically ex-        dial-up service, such as America Online. E-
     changing business documents, including          mail is by far the most popular Internet ap-
     bills of materials, purchase orders, and        plication, with well over 80 percent of In-
     invoices.                                       ternet users taking advantage of the service.
                                                     E-mail has several advantages over conven-
     Customers and suppliers can establish an
                                                     tional mail systems, including:
     EDI network by means of Open Systems In-
     terconnect (OSI) standards or by using pro-     ■
                                                         E-mail is fast—very fast when compared
     prietary products. Widely accepted                  with conventional mail.
     standards include ANSI X.12, ISO 9735,          ■
                                                         If something exists on your computer as a
     and CCITT X.435.                                    file—text, graphical images, even pro-
                                                         gram files and video segments—you can
     electronic data processing See data
                                                         usually send it as e-mail.
     processing.
                                                     ■
                                                         E-mail is very extensive. You can now
     Electronic Industries Association Ab-               send e-mail to well over half the countries
     breviated EIA. A trade association repre-           in the world.
     senting American manufacturers in
                                                     The problems associated with e-mail are
     standards organizations. The EIA has
                                                     similar to those associated with online com-
     published and formalized several important
                                                     munications in general, such as security,
     standards, including RS-232-C, RS-422,
                                                     privacy (always assume that your e-mail is
     RS-423, RS-449, RS-485, and RS-530.
                                                     not private), and the legal status of docu-
     Standards having to do with communica-
                                                     ments exchanged via e-mail.
     tions are produced jointly with the Tele-
     communications Industry Association.            See also mailbox; Multipurpose Internet
                                                     Mail Extension; voice mail.
     For more information on the EIA, see
     www.eia.org.                                    element A unit of structure in Hyper-
     See also EIA/TIA 586.                           Text Markup Language (HTML), such as a
                                                     title or a list. Some elements have start and
     electronic mail The use of a network to         stop tags; others have only a single tag. Cer-
     transmit text messages, memos, and re-          tain elements can be nested within other
     ports; usually referred to as e-mail. Users     elements.
     can send a message to one or more individ-      See also HyperText Markup Language; tag.


     128
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 135 of 466
                                                                                             enable


       elevator seeking A technique that al-             rent system configuration that can be used
       lows the server hard disk head to access files    to repair a system that will not restart.
       in the direction that the head is already trav-   See also Recovery Console; safe mode.
       eling across the disk, rather than in the or-
       der in which they were requested. This            EMI See electromagnetic interference.
       feature allows the drive heads to operate
       continuously and thus improves disk per-          EMM See expanded memory manager.
       formance and minimizes disk-head seek
                                                         emoticon A collection of text characters
       times.
                                                         often used in e-mail and posts to news-
       ELF See extremely low-frequency                   groups to signify emotions.
       emission.
                                                         An emoticon can be as simple as including
       EMA     See Enterprise Memory                     <g> or <grin> in your text, an indication
       Architecture.                                     that the writer is joking, and as complex as
                                                         some of the smiley faces, which are all de-
       emacs A popular Unix editor, written by           signed to be read sideways, such as the wink
       Richard Stallman, founder of the Free Soft-       ;-) or the frown :-(.
       ware Foundation.
                                                         See also Internet abbreviations.
       The name emacs is a contraction of “editing
       macros,” but it is much more than a simple        EMS See Expanded Memory
       text editor and includes extensions for all       Specification.
       sorts of common tasks, ranging from com-
       piling and debugging programs to reading          emulator A device built to work exactly
       and sending e-mail. You can even extend           like another device—hardware, software,
       emacs yourself as the editing commands are        or a combination of both.
       written in the Lisp programming language.         For example, a terminal emulation pro-
       See also Free Software Foundation; vi.            gram lets a PC pretend to be a terminal at-
                                                         tached to a mainframe computer or to an
       e-mail See electronic mail.                       online service by providing the control
                                                         codes that the remote system expects to re-
       e-mail address The addressing informa-            ceive. In printers, some brands emulate
       tion required for an e-mail message to reach      popular models such as Hewlett-Packard’s
       the correct recipient.                            LaserJet line.
       See also bang path; Internet address;
                                                         enable To turn a function on or allow
       mailbox.
                                                         something to happen. When a function is
       Emergency Repair Disk Abbreviated                 enabled, it is available for use. In a graphi-
       ERD. In Microsoft Windows 2000, a flop-           cal user interface, enabled menu commands
       py disk created by the Backup program. An         are often shown in black type.
       ERD contains information about the cur-           See also disable.


                                                                                                 129
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 136 of 466
     Encapsulated PostScript


     Encapsulated PostScript Abbreviated              See also codec; decode; decryption;
     EPS. The file format of the PostScript page-     uuencode.
     description language.
                                                      Encrypted File System In Microsoft
     The EPS standard is device independent, so
     images can easily be transferred between         Windows 2000, a feature that lets mobile
     applications, and they can be sized and out-     users, who are concerned with the security
     put to different printers without any loss of    of their files in the case of unauthorized
     image quality or distortion.                     access to their computers, encrypt designat-
                                                      ed files and directories using a public key
     The EPS file contains the PostScript com-
                                                      encryption scheme.
     mands needed to recreate the image, but
     the image itself cannot be displayed on a        Encrypting File System Abbreviated
     monitor unless the file also contains an op-
                                                      EFS. In Microsoft Windows 2000, a file sys-
     tional preview image stored in TIFF or
                                                      tem used to encrypt files and folders on an
     PICT format.
                                                      NTFS 5 hard disk.
     You can print an EPS file only on a Post-
     Script-compatible laser printer, and the         encryption The process of encoding in-
     printer itself determines the final printing     formation in an attempt to make it secure
     resolution. A laser printer might be capable     from unauthorized access, particularly dur-
     of 600 dpi, whereas a Linotronic printer is      ing transmission. The reverse of this process
     capable of 2450 dpi.                             is known as decryption.

     encapsulation The process of inserting           Two main encryption schemes are in com-
     the frame header and data from a higher-         mon use:
     level protocol into the data frame of a          ■
                                                          Private (Symmetrical) Key An encryp-
     lower-level protocol.
                                                          tion algorithm based on a private encryp-
     See also tunneling.                                  tion key known to both the sender and the
                                                          recipient of the information. The encrypt-
     enclosure A term for a file—text, fax, bi-
                                                          ed message is unreadable and can be
     nary, or image—sent as a part of an e-mail
                                                          transmitted over nonsecure systems.
     message. Sometimes called an attachment.
                                                      ■
                                                          Public (Asymmetrical) Key An encryp-
     See also Multipurpose Internet Mail
                                                          tion scheme based on using the two halves
     Extension.
                                                          of a long bit sequence as encryption keys.
     encode 1. To compress a video file using             Either half of the bit sequence can be used
     a codec so that the file can be transmitted in       to encrypt the data, but the other half is re-
     the shortest possible time.                          quired to decrypt the data.

     2. To convert a binary file into a form suit-    See also Data Encryption Standard; Pretty
     able for data transmission.                      Good Privacy; ROT-13.


     130
                       Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 137 of 466
                                     Enhanced Interior Gateway Routing Protocol


       encryption key A unique and secret               During the mainframe computer era, end
       number used to encrypt data to protect it        users were people who received output
       from unauthorized access.                        from the computer and used that output in
                                                        their work. They rarely, if ever, actually
       end-of-file Abbreviated EOF. A special           saw the computer, much less learned to use
       code placed after the last byte in a file that   it themselves. Today, end users often write
       indicates to the operating system that no        macros to automate complex or repetitive
       more data follows.                               tasks and sometimes write procedures using
       An end-of-file code is needed because disk       command languages.
       space is assigned to a file in blocks, and the   Enhanced Expanded Memory
       file may not always terminate at the end of      Specification Abbreviated EEMS. A re-
       a block. In the ASCII system, an EOF is rep-     vised version of the original Lotus-Intel-
       resented by the decimal value 26 or by the       Microsoft Expanded Memory Specification
       Ctrl+Z control character.                        (LIM EMS) that lets MS-DOS applications
                                                        use more than 640KB memory space.
       end node A networked node such as a
                                                        See also Expanded Memory Specification.
       PC that can only send and receive informa-
       tion for its own use; it cannot route or for-
                                                        Enhanced IDE An extension to the Inte-
       ward information to another node.
                                                        grated Drive Electronics (IDE) interface
       end-of-text Abbreviated ETX. A charac-           standard, which supports hard disks as
                                                        large as 8.4GB (IDE supports hard disks of
       ter used in computer communications to in-
                                                        up to 528MB) and transfer rates of up to
       dicate the end of a text file.
                                                        13.3MBps (IDE allows rates of up to
       In the ASCII system, an ETX is represented       3.3MBps).
       by the decimal value 3 or by the Ctrl+C con-     See also Integrated Drive Electronics;
       trol character. A different symbol, end-of-      Small Computer System Interface.
       transmission (EOT, ASCII 4, or Ctrl+D)
       is used to indicate the end of a complete        Enhanced Interior Gateway Routing
       transmission.                                    Protocol Abbreviated EIGRP. A propri-
                                                        etary link-state distance-vector routing pro-
       end-of-transmission Abbreviated                  tocol from Cisco, first released in 1994.
       EOT. A character used in computer com-
                                                        EIGRP improves performance by using in-
       munications to indicate the end of a trans-
                                                        formation derived from distance-vector
       mission. In the ASCII system, an EOT is
                                                        protocols, but also includes an algorithm
       represented by the decimal value 4 or by the
                                                        for removing transient loops in possible
       Ctrl+D control character.
                                                        routes, which reduces the complexity of the
       end user Often refers to people who use          calculations required.
       an application to produce their own results      See also distance vector algorithm; Interior
       on their own computer or workstation.            Gateway Routing Protocol.


                                                                                               131
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 138 of 466
     Enhanced Small Device Interface


     Enhanced Small Device Interface Ab-             service features to other networks. ENS in-
     breviated ESDI. A popular hard disk, flop-      cludes StreetTalk Directory Assistance, the
     py disk, and tape drive interface standard,     Banyan Security Service, and Banyan Net-
     capable of a data-transfer rate of 10 to        work Management.
     20Mbps. ESDI is most often used with large      Specific versions of ENS are available for
     hard disks.                                     Novell NetWare, SCO Unix, and HP-UX so
     See also Integrated Drive Electronics;          that servers running those operating sys-
     Small Computer System Interface.                tems can interoperate and share manage-
                                                     ment in a network with VINES servers.
     ENS See Enterprise Network Services.            See also Banyan VINES.
     Enter key Also known as the Return key,
                                                     Enterprise Systems Connection Ab-
     short for carriage return. The key that indi-
                                                     breviated ESCON. A set of products and ser-
     cates the end of a command or the end of
                                                     vices from IBM that provide direct channel-
     user input from the keyboard.
                                                     to-channel connections between ES/9000
     enterprise A term used to encompass an          mainframes and peripheral devices over 10
     entire business group, organization, or cor-    to 17MBps fiber-optic links.
     poration, including all local, remote, and
                                                     envelope delay See delay distortion.
     satellite offices.
                                                     environment 1. The complete set of
     Enterprise CNE See Master Certified
                                                     hardware and software resources made
     Novell Engineer.
                                                     available to any user of a system.
     Enterprise Memory Architecture Ab-              2. The operating system that a program
     breviated EMA. In Microsoft Windows             needs in order to execute. For example, a
     2000, a mechanism that lets applications ad-    program may be said to be running in the
     dress as much as 64GB of virtual memory.        Unix environment.
     enterprise network A network that               EOF See end-of-file.
     connects every computer in every location
     of a business group, organization, or cor-      EOT See end-of-transmission.
     poration and runs the company’s mission-        EPS See Encapsulated PostScript.
     critical applications.
                                                     equalization The process of balancing a
     In many cases, an enterprise network in-
                                                     circuit by reducing frequency and phase
     cludes several types of computers running
                                                     distortion so that it passes all expected fre-
     several different operating systems.
                                                     quencies with equal efficiency.
     Enterprise Network Services Abbre-
                                                     ERD     See Emergency Repair Disk.
     viated ENS. A software product based on
     Banyan Systems’ StreetTalk Directory Ser-       error The difference between the expect-
     vice for VINES that brings global directory     ed and the actual.


     132
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 139 of 466
                                                                              escape sequence


       In computing, the way that the operating          Good error handling manages unexpected
       system reports unexpected, unusual, im-           events or wrongly entered data gracefully,
       possible, or illegal events is by displaying an   usually by opening a dialog box to prompt
       error number or error message. Errors             the user to take the appropriate action or to
       range from trivial, such as an attempt to         enter the correct information. Badly written
       write a file to a disk drive that does not con-   programs may simply stop running when
       tain a disk, to fatal, such as when a serious     the wrong data is entered or when an unan-
       operating system bug renders the system           ticipated disk error occurs.
       useless.
                                                         error message A message from the pro-
       In communications, errors are often caused        gram or the operating system that contains
       by line noise and signal distortion. Parity or    information about a condition that requires
       cyclical redundancy check (CRC) informa-          some human intervention to solve.
       tion is often added as overhead to the data       Error messages can indicate relatively triv-
       stream, and techniques such as error detec-       ial problems, such as a disk drive that does
       tion and correction are employed to detect        not contain a disk, as well as fatal problems,
       and correct as many errors as possible.           such as when a serious operating system
       See also attenuation; crosstalk; error            bug renders the system useless and requires
       handling; error message; error rate;              a system reboot.
       parity error.                                     error rate In communications, the ratio
                                                         between the number of bits received incor-
       error detection and correction A                  rectly and the total number of bits in the
       mechanism used to determine whether               transmission, also known as bit error rate
       transmission errors have occurred and, if         (BER).
       so, to correct those errors.
                                                         Some methods for determining error rate use
       Some programs or transmission protocols           larger or logical units, such as blocks, pack-
       simply request a retransmission of the af-        ets, or frames. In these cases, the measure-
       fected block of data if an error is detected.     ment of error rate is expressed in terms of the
       More complex protocols attempt to both            number of units found to be in error out of
       detect and determine at the receiving end         the total number of units transmitted.
       what the correct transmission should have
                                                         escape code See escape sequence.
       been.
                                                         Escape key The key on the keyboard la-
       See also checksum; cyclical redundancy
                                                         beled Esc. The Escape key generates an es-
       check; forward error correction; Hamming
                                                         cape code, ASCII 27. In most applications,
       code; parity.
                                                         pressing the Escape key cancels the current
                                                         command or operation.
       error handling The way that a program
       copes with errors or exceptions that occur        escape sequence A sequence of charac-
       as the program is running.                        ters, beginning with Escape (ASCII 27) and


                                                                                                  133
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 140 of 466
     ESCON


     followed by one or more other characters,        And the disadvantages include:
     that performs a specific function. Some-         ■
                                                          Heavy traffic can slow down the network.
     times called an escape code.
     Escape sequences are often used to control
                                                      ■
                                                          A break in the main cable can bring down
     printers or monitors, which treat them as            large parts of the network.
     commands and act upon them rather than           ■
                                                          Troubleshooting a bus topology can
     processing them as characters to print or            prove difficult.
     display.
                                                      See also 10/100; 100VG-AnyLAN; 10Base2;
     ESCON    See Enterprise Systems                  10Base5; 10BaseF; 10BaseT; demand pri-
     Connection.                                      ority; Fast Ethernet; Gigabit Ethernet.
     ESDI See Enhanced Small Device
     Interface.                                       Ethernet address The address assigned
                                                      to a network interface card by the original
     Ethernet A popular network protocol              manufacturer or by the network adminis-
     and cabling scheme with a transfer rate of       trator if the card is configurable.
     10Mbps, originally developed at Xerox in
     1970 by Dr. Robert Metcalf. Ethernet uses        This address identifies the local device ad-
     a bus topology, and network nodes are con-       dress to the rest of the network and allows
     nected by either thick or thin coaxial cable,    messages to reach the correct destination.
     fiber-optic cable, or twisted-pair cable.        Also known as the media access control
                                                      (MAC) or hardware address.
     Ethernet uses CSMA/CD (Carrier Sense
     Multiple Access/Collision Detection) to          Ethernet meltdown An event that caus-
     prevent network failures or collisions when      es saturation on an Ethernet-based system,
     two devices try to access the network at ex-     often the result of illegal or misdirected
     actly the same time.                             packets. An Ethernet meltdown usually
     The original DIX (Digital Equipment,             lasts for only a short period of time.
     Intel, Xerox), or Blue Book, standard has
     evolved into the slightly more complex           Ethernet packet A variable-length unit
     IEEE 802.3 standard and the ISO’s 8802.3         in which information is transmitted on an
     specification.                                   Ethernet network.
     The advantages of Ethernet include:              An Ethernet packet consists of a synchroni-
     ■
         It’s easy to install at a moderate cost.     zation preamble, a destination address, a
                                                      source address, a field that contains a type
     ■
         Technology is available from many sourc-
                                                      code indicator, a data field that can vary
         es and is very well known.
                                                      from 46 to 1500 bytes, and a cyclical redun-
     ■
         It offers a variety of cabling options.      dancy check (CRC) that provides a statisti-
     ■
         It works very well in networks with only     cally derived value used to confirm the
         occasional heavy traffic.                    accuracy of the data.


     134
                         Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 141 of 466
                                                                                         execute




                                            ETHERNET PACKET




       EtherTalk An implementation of the              See also application log; Directory Service
       Ethernet LAN developed for Apple com-           log; DNS Server log; File Replication Ser-
       puters, designed to work with the Apple-        vice log; security log; system log.
       Share network operating system.
                                                       exa- Abbreviated E. A prefix meaning one
       EtherTalk operates over coaxial cable at the
                                                       quintillion, or 1018. In computing, the prefix
       Ethernet transfer rate of 10Mbps, much
                                                       means 1,152,921,504,606,846,976, or the
       faster than the 230.4Kbps rate available
                                                       power of 2 closest to one quintillion (260).
       with AppleTalk. Each networked Macin-
       tosh computer must be supplied with a spe-      exabyte Abbreviated EB. 1 quintillion
       cial EtherTalk network interface card.          bytes, or 1,152,921,504,606,846,976
                                                       bytes.
       ETX See end-of-text.
                                                       exclusive container administrator In
       Eudora A popular and widely used
                                                       Novell NetWare, a special type of container
       e-mail application originally developed by
                                                       administrator who is given the rights to a
       Steve Dorner at the University of Illinois
                                                       container and all the objects within that
       and now available from Qualcomm, Inc.
                                                       container. The Inherited Rights Filter pre-
       European Laboratory for Particle                vents other administrators from having
       Physics See Conseil Européen pour la            rights in the container.
       Researche Nucléaire.                            See also container administrator; Inherited
       even parity See parity.                         Rights Filter.

       Event Log service A Microsoft Win-              executable file Any file that can be exe-
       dows 2000 service that logs important ap-       cuted by the operating system. Some exe-
       plication, security, and system events into     cutable files contain compiler binary
       the event log.                                  instructions, and others are text files con-
                                                       taining commands or shell scripts.
       Event Viewer In Microsoft Windows
       2000, a utility that displays the contents of   execute 1. To run a program, com-
       the system logs.                                mand, or script.


                                                                                               135
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 142 of 466
     execute permission


     2. One of the permissions assigned to a file      window through which segments of expand-
     or directory; you can only execute a file         ed memory can be seen, but only one segment
     when the execute permission is enabled.           at a time.

     execute permission An access permis-              expanded memory manager Abbrevi-
     sion on a file or directory that gives you per-   ated EMM. A device driver that supports
     mission to execute the file or to access the      the software portion of the Expanded
     contents of the directory.                        Memory Specification (EMS) in an IBM-
                                                       compatible computer.
     expandability The ability of a system to
     accommodate expansion. In hardware, this          Expanded Memory Specification Ab-
     may include the addition of more memory,          breviated EMS. The original version of the
     more or larger disk drives, and new adapt-        Lotus-Intel-Microsoft Expanded Memory
     ers. In software, expandability may include       Specification (LIM EMS), which let MS-
     the ability of a network to add users, nodes,     DOS applications use more than 640KB of
     or connections to other networks.                 memory space.
     expanded memory An MS-DOS mech-                   These days Microsoft Windows running in
     anism by which applications can access            protected mode on 80386 and later proces-
     more than the 640KB of memory normally            sors is free of this limitation.
     available to them. The architecture of the
     early Intel processors restricted the original    expansion board A printed circuit
     IBM PC to accessing 1MB of memory,                board that plugs into a computer’s expan-
     640KB of which was available for applica-         sion bus to provide added capabilities. Also
     tions; the remaining 384KB was reserved           called an adapter.
     for system use, the BIOS, and the video sys-
                                                       Common expansion boards include video
     tem. At that time, 640KB was more than ten
                                                       adapters, joy-stick controllers, and input/
     times the amount of memory available in
                                                       output (I/O) adapters, as well as other de-
     other personal computers. However, as
                                                       vices, such as internal modems, CD-ROMs,
     both applications and MS-DOS grew, they
                                                       and network interface cards (NICs). One
     began to run out of room.
                                                       expansion board can often support several
     The Expanded Memory Specification LIM             different devices. Some current PC designs
     4.0 let programs running on the Intel family      incorporate many of the functions previ-
     of processors access as much as 32MB of ex-       ously performed by these individual adapt-
     panded memory. The expanded memory                ers on the motherboard.
     manager (EMM) creates a block of addresses
     into which data (held in memory above the         expansion bus An extension of the main
     1MB limit) is swapped in and out as needed        computer bus that includes expansion slots
     by the program. In other words, a 64KB seg-       for use by compatible adapters, such as
     ment of addressable memory creates a small        memory boards, video adapters, hard-disk



     136
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 143 of 466
                                           Extended Industry Standard Architecture


       controllers, and SCSI (Small Computer Sys-         automatically established if they are in the
       tem Interface) interface cards.                    same forest
                                                          See also downlevel trust; forest; shortcut
       expansion slot One of the connectors
                                                          trust; trust relationship; two-way transitive
       on the expansion bus that gives an adapter
                                                          trust.
       access to the system bus. You can install as
       many additional adapters as there are ex-
                                                          extended ASCII character set See
       pansion slots inside your computer.
                                                          ASCII extended character set.
       For portable computers, an expansion slot
       is often supplied by a PCMCIA connection           Extended Binary Coded Decimal Inter-
       designed to accept a PC Card.                      change Code Abbreviated EBCDIC;
                                                          pronounced “eb-se-dic.” EBCDIC is the
       expansion unit An external housing                 character set commonly used on large IBM
       available with certain portable computers          mainframe computers, most IBM minicom-
       designed to contain additional expansion           puters, and computers from many other
       slots and maintain a connection to the main        manufacturers.
       expansion bus in the computer’s system unit.       It is an 8-bit code, allowing 256 different
       See also port replicator.                          characters (see Appendix D). Unlike ASCII,
                                                          the placement of the letters of the alphabet
       explicit rights In Novell Directory Ser-           in EBCDIC is discontinuous. Also, there is
       vices (NDS), any rights granted directly to a      no direct character-to-character match
       user for a directory or other NDS object.          when converting from EBCDIC to ASCII;
       Explicit rights always override inherited          some characters exist in one set but not in
       rights.                                            the other.
       See also inherited rights.                         See also American Standard Code for In-
                                                          formation Interchange; double-byte char-
       explicit security equivalence In Nov-              acter set; ISO 10646; Unicode.
       ell Directory Services (NDS), a technique
       used to give one trustee the same rights as        Extended Industry Standard
       another trustee. Explicit security equiva-         Architecture Abbreviated EISA, pro-
       lence can be assigned with group member-           nounced “ee-sah.” A PC bus standard that
       ship, an Organizational Role, or the               extends the traditional AT-bus to 32 bits
       trustee’s Security Equal To property.              and allows more than one processor to
                                                          share the bus.
       See also implied security equivalence;
       security equivalence.                              EISA was developed by the so-called Gang of
                                                          Nine (AST Research, Compaq Computer
       explicit trust In Microsoft Windows                Corporation, Epson, Hewlett-Packard, NEC,
       2000 Server, a trust explicitly established        Olivetti, Tandy, Wyse Technology, and Ze-
       between two Windows 2000 domains. This             nith Data Systems) in reply to IBM’s introduc-
       is in addition to the built-in transitive trusts   tion of its proprietary MCA (Microchannel


                                                                                                  137
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 144 of 466
     extended LAN


     Architecture). EISA maintains compatibility      Extended Memory Specification Ab-
     with the earlier ISA (Industry Standard Archi-   breviated XMS. A standard developed by
     tecture), and it also provides for additional    Microsoft, Intel, Lotus, and AST Research
     features introduced by IBM in the MCA stan-      that became the preferred way of accessing
     dard. EISA accepts ISA expansion cards and       extended memory in the PC. MS-DOS in-
     so, unlike MCA, is compatible with earlier       cludes the extended memory device driver
     systems. EISA has been eclipsed by Peripheral    HIMEM.SYS, and this command or an
     Control Interconnect-based systems.              equivalent must be present in CONFIG.SYS
                                                      to allow you to access extended memory.
     See also local bus; PCI local bus; PC Mem-
     ory Card International Association.              Extensible Authentication Protocol
                                                      Abbreviated EAP. In Microsoft Windows
     extended LAN A term used to describe a           2000 Server, a mechanism that allows fu-
     network that consists of a series of LANs        ture authentication schemes to be added to
     connected by bridges.                            the operating system quickly and easily.

     extended memory Memory beyond                    See also Challenge-Handshake Authenti-
     1MB on computers using the Intel 80286           cation Protocol.
     and later processors, not configured for ex-
                                                      Extensible Markup Language Abbre-
     panded memory.
                                                      viated XML. A technology, based on Stan-
     PCs based on the early Intel processors          dard Generalized Markup Language
     could access only 1MB of memory, of              (SGML), that allows the data on a Hyper-
     which 640KB was available for applica-           Text Markup Language (HTML) page to
     tions, and the remaining 384KB was re-           be described in terms of the information it
     served for MS-DOS, the BIOS, and video           represents.
     settings.                                        See also document type definition; Hyper-
     Later processors can access more memory,         Text Markup Language.
     but it was the 80386 with its ability to ad-
     dress 4GB of memory that really made ex-         external command A command that is
     tended memory usable. Also, Microsoft            a separate program, and not built in to the
                                                      operating system. FORMAT, BACKUP,
     Windows and other operating systems run-
                                                      and FDISK are examples of external
     ning on Intel processors using the protected
                                                      commands.
     mode of the 80386 and later processors can
     access all the available system memory in        See also internal command.
     the same way.
                                                      External Gateway Protocol Abbrevi-
     extended memory manager A device                 ated EGP. A routing protocol used to ex-
     driver that supports the software portion of     change network availability information
     the Extended Memory Specification in an          among organizational networks. EGP indi-
     IBM-compatible computer.                         cates whether a given network is reachable,


     138
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 145 of 466
                                                   extremely low-frequency emission


       but it does not evaluate that information or    of electronic commerce and collaboration.
       make routing or priority decisions.             Those parts of an extranet outside the fire-
       See also Border Gateway Protocol.               wall contain their own set of security safe-
                                                       guards, allowing only limited access for
       external modem A stand-alone mo-                specific purposes.
       dem, separate from the computer and con-        See also intranet.
       nected to it by a serial cable. LEDs on the
       front of the chassis indicate the current mo-   extremely low-frequency emission
       dem status. An external modem can be used
                                                       Abbreviated ELF. Radiation emitted by a
       with different computers at different times
                                                       computer monitor and other common elec-
       and also with different types of computers.
                                                       trical appliances.
       external reference In Novell NetWare,
                                                       ELF emissions fall into the range of 5 to
       a pointer to a NetWare Directory Services
                                                       2000 hertz and decline with the square of
       (NDS) object that is not located on the cur-
                                                       the distance from the source. Emissions are
       rent server.
                                                       not constant around a monitor; they are
       extranet Originally coined as a term to         higher from the sides and rear and weakest
       describe any network in which part of the       from the front of the screen. Low-emission
       network was protected behind a firewall         models are available, and laptop computers
       and part of the network was accessible from     with an LCD display do not emit any ELF
       the Internet.                                   fields.
       In current usage, an extranet describes a       See also electromagnetic interference;
       technology that allows different corporate      radio frequency interference; very low-
       intranets to communicate for the purposes       frequency emission.




                                                                                             139
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 146 of 466
     facsimile




     F
     facsimile See fax.                              far-end crosstalk Abbreviated FEXT.
                                                     Interference that occurs when signals on
     fading In both electrical and wireless sys-
                                                     one twisted-pair are coupled with another
     tems, a decrease in a signal’s strength.
                                                     pair as they arrive at the far end of a multi-
     Fading may be due to physical obstructions      pair cable system.
     of the transmitter or receiver, to distance
                                                     FEXT becomes a problem on short loops
     from the source of the transmission, or to
                                                     supporting high-bandwidth services such as
     some form of external interference from oth-
                                                     Very-High-Bit-Rate Digital Subscriber Line
     er signals or from atmospheric conditions.
                                                     (VDSL) because of the high carrier frequen-
     fail-safe system Any computer system            cies used.
     that is designed to keep operating, without     See also crosstalk; near-end crosstalk.
     losing data, when part of the system seri-
     ously malfunctions or fails completely.         Fast Ethernet A term applied to the
                                                     IEEE 802.3 Higher Speed Ethernet Study
     fail-soft system Any computer system
                                                     Group proposals, which were originally de-
     that is designed to fail gracefully, with the
                                                     veloped by Grand Junction Networks,
     minimum amount of data or program de-
                                                     3Com, SynOptics, Intel, and others. Also
     struction, when part of the system malfunc-
                                                     known as 100BaseT.
     tions. Fail-soft systems close down non-
     essential functions and operate at a reduced    Fast Ethernet modifies the existing Ethernet
     capacity until the problem is resolved.         standard to allow speeds of 10Mbps or
                                                     100Mbps or both and uses the CSMA/CD
     fake root A subdirectory that functions         access method.
     as the root directory.
                                                     The official standard defines three physical-
     Fake roots can be useful with network ap-       layer specifications for different cabling
     plications that must be installed in the root   types:
     directory. You can install the application in   ■
                                                         100BaseTX for two-pair Category 5 un-
     a subdirectory and then map a fake root on
                                                         shielded twisted-pair
     the file server to the subdirectory contain-
     ing the application. Many Web servers use
                                                     ■
                                                         100BaseT4 for four-pair Category 3, 4, or
     a fake root.                                        5 unshielded twisted-pair
                                                     ■
                                                         100BaseFX for fiber-optic cable
     fall back A technique used by modems to
     adjust their data rate in response to chang-    See also 100VG-AnyLAN; demand priority.
     ing line conditions.
                                                     Fast IP A technology from 3Com Corpo-
     FAQ See frequently asked questions.             ration that gives certain types of network


     140
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 147 of 466
                                                                                fault tolerance


       traffic, such as real-time video, a higher pri-   addressing scheme which restricts the
       ority than other, less urgent network traffic     maximum hard-disk size to 2.6GB. Also,
       such as e-mail messages.                          FAT16 is inefficient in disk-space utiliza-
       3Com achieves this using what it calls pol-       tion as the default cluster size can be as
       icy management. A workstation requests a          large as 32KB.
       certain level of priority, tags the data ac-      See also FAT32; file allocation table.
       cordingly, and begins the transmission.
       When the transmission is complete, the            FAT32 In Microsoft Windows 95 (release
       workstation indicates that to the network,        2) and later versions of Windows, a file al-
       and previously reserved resources are freed       location table that uses a 32-bit cluster ad-
       up for use.                                       dressing scheme to support hard disks
                                                         larger than 2.6GB, as well as a default clus-
       See also IP over ATM; IP switching; quality
                                                         ter size of as small as 4KB. FAT32 can sup-
       of service.
                                                         port hard disks of up to 2 terabytes in size.
       Fast IR A 4Mbps extension to the Serial           See also FAT16; file allocation table.
       Infrared Data Link Standard that provides
       wireless data transmission between IrDA-          fatal error An operating system or appli-
       compliant devices.                                cation program error from which there is
       See also Infrared Data Association.               no recovery without reloading the program
                                                         or rebooting the operating system.
       Fast SCSI A version of the SCSI-2 inter-
                                                         fault management One of the five basic
       face that can transfer data 8 bits at a time at
                                                         types of network management defined by
       data rates of up to 10MBps. The Fast SCSI
                                                         the International Organization for Stan-
       connector has 50 pins.
                                                         dardization (ISO) and CCITT. Fault man-
       See also Fast/Wide SCSI; SCSI-2; Small            agement is used in detecting, isolating, and
       Computer System Interface; Ultra SCSI;            correcting faults on the network.
       Ultra Wide SCSI; Wide SCSI.
                                                         fault tolerance A design method that en-
       Fast/Wide SCSI A version of the SCSI-2            sures continued system operation in the
       interface that can transfer data 16 bits at a     event of individual failures by providing re-
       time at data rates of up to 20MBps. The           dundant elements.
       Fast/Wide SCSI connector has 50 pins.             At the component level, the design includes
       See also Fast SCSI; SCSI-2; Small Comput-         redundant chips and circuits and the capa-
       er System Interface; Ultra SCSI; Ultra Wide       bility to bypass faults automatically. At the
       SCSI; Wide SCSI.                                  computer-system level, any elements that
                                                         are likely to fail, such as processors and
       FAT See file allocation table.                    large disk drives, are replicated.
       FAT16 In Microsoft Windows, a file                Fault-tolerant operations often require
       allocation table that uses a 16-bit cluster       backup or UPS (uninterruptible power


                                                                                                  141
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 148 of 466
     fax


     supply) systems in the event of a main          The advantages of a fax modem include
     power failure. In some cases, the entire        ease of use and convenience; the main dis-
     computer system is duplicated in a remote       advantage is that the material you want to
     location to protect against vandalism, acts     fax must be present in digital form in the
     of war, or natural disaster.                    computer. Unless you have access to a scan-
                                                     ner, you cannot fax handwritten notes, line
     See also clustering; data protection; disk
                                                     art, or certain kinds of graphics. Most faxes
     duplexing; disk mirroring; redundant ar-
                                                     sent directly from a PC using a fax modem
     ray of inexpensive disks; System Fault
                                                     are text files.
     Tolerance.
                                                     fax server A dedicated server that pro-
     fax Short for facsimile. The electronic         vides fax sending and receiving services to
     transmission of copies of documents for re-     users on the network.
     production at a remote location. The term
                                                     FCC See Federal Communications
     fax can be used as a verb for the process and
                                                     Commission.
     as a noun for the machine that does the
     work and also for the item that is actually     FCC certification Approval by the FCC
     transmitted.                                    (Federal Communications Commission)
                                                     that a specific computer model meets its
     The sending fax machine scans a paper im-
                                                     standards for radio frequency interference
     age and converts the image into a form suit-
                                                     (RFI) emissions. There are two levels of
     able for transmission over a telephone line.
                                                     certification:
     The receiving fax machine decodes and
     prints a copy of the original image. Each fax   ■
                                                         Class A certification, which is for comput-
     machine includes a scanner, modem, and              ers used in commercial settings, such as
     printer.                                            mainframes and minicomputers

     Originally, facsimile machines were rotat-
                                                     ■
                                                         The more stringent Class B certification,
                                                         which is for computers used in the home
     ing drums (CCITT Groups 1 and 2); then
                                                         and in home offices, such as PCs, laptops,
     came modems (CCITT Group 3), and even-
                                                         and portables
     tually they will be completely digital
     (CCITT Group 4).                                See also extremely low-frequency emis-
                                                     sion; radio frequency interference; very
     See also CCITT Groups 1–4; fax modem.
                                                     low-frequency emission.

     fax board See fax modem.                        FDDI See Fiber Distributed Data
                                                     Interface.
     fax modem An adapter that fits into a
     PC expansion slot providing many of the         FDDI-II A variation of the Fiber Distrib-
     capabilities of a full-sized fax machine, but   uted Data Interface standard. The FDDI-II
     at a fraction of the cost. Some external mo-    version is designed for networks transmit-
     dems also have fax capabilities.                ting real-time full-motion video (or other


     142
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 149 of 466
                                                       Fiber Distributed Data Interface


       information that cannot tolerate any de-        television, all interstate telecommunica-
       lays) and requires that all nodes on the net-   tions services, and all international servic-
       work use FDDI-II; otherwise, the network        es that originate inside the United States.
       automatically reverts to FDDI.                  All computer equipment must be certified
       FDDI-II divides the bandwidth into 16 ded-      by the FCC before it can be offered for sale
       icated circuits operating at from 6.144Mbps     in the United States. The certification en-
       to a maximum of 99.072Mbps. Each of             sures that the equipment meets the legal
       these channels can be further subdivided for    limits for conductive and radio frequency
       a total of 96 separate 64Kbps circuits.         interference, which could otherwise inter-
                                                       fere with commercial broadcasts.
       FDDI-II is not widely used because it is in-
       compatible with FDDI and because Fast           For more information on the FCC, see
       Ethernet and Asynchronous Transfer Mode         www.fcc.gov.
       (ATM) both provide better solutions.            See also FCC certification.

       FDM See frequency-division                      female connector Any cable connector
       multiplexing.                                   with receptacles designed to receive the pins
       FDX See full-duplex.                            on the male connector.
                                                       See also male connector.
       Federal Communications
       Commission Abbreviated FCC. A U.S.
       government regulatory body for radio,


                                          FEMALE CONNECTOR




       FEXT See far-end crosstalk.                     FDDI’s 100Mbps speed is close to the inter-
                                                       nal speed of most computers, which makes it
       FF See form feed.
                                                       a good choice to serve as a super backbone
       Fiber Distributed Data Interface Ab-            for linking two or more LANs or as a fiber-
       breviated FDDI. The ANSI X3T9.5 specifi-        optic bus connecting high-performance
       cation for fiber-optic networks transmitting    engineering workstations. FDDI is suited to
       at a speed of up to 100Mbps over a dual,        systems that require the transfer of large
       counter rotating, token-ring topology.          amounts of information, such as medical


                                                                                              143
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 150 of 466
     fiber-optic cable


     imaging, three-dimensional seismic process-       tions up to 2 kilometers (1.25 miles) apart;
     ing, and oil reservoir simulation. The FDDI-      with single-mode fiber, run length increases
     II version of the standard is designed for net-   up to 60 kilometers (37.2 miles) between
     works transmitting real-time full-motion vid-     stations. This type of network can also run
     eo (or other information that cannot tolerate     over shielded and unshielded twisted-pair
     any delays) and requires that all nodes on the    cabling (when it is known as CDDI, or Cop-
     network use FDDI-II; otherwise, the network       per Distributed Data Interface) for shorter
     automatically reverts to FDDI.                    distances.
                                                       See also FDDI-II.
     A FDDI network using multimode fiber-
     optic cable can include as many as 500 sta-



                                FIBER DISTRIBUTED DATA INTERFACE




     fiber-optic cable A transmission tech-            to electrical interference, offers better se-
     nology that sends pulses of light along spe-      curity, and has better signal-transmitting
     cially manufactured optical fibers.               qualities. However, it is more expensive
                                                       than traditional cables and is more diffi-
     Each fiber consists of a core, thinner than a
                                                       cult to repair. Fiber-optic cable is often
     human hair, surrounded by a sheath with a
                                                       used for high-speed backbones, but as
     much lower refractive index. Light signals
                                                       prices drop, we may even see fiber-optic
     introduced at one end of the cable are con-
                                                       cable running to the desktop.
     ducted along the cable as the signals are re-
     flected from the sheath.                          See also multimode fiber; single-mode
                                                       fiber.
     Fiber-optic cable is lighter and smaller
     than traditional copper cable, is immune


     144
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 151 of 466
                                                                      file allocation table




                                           FIBER-OPTIC CABLE




       Fibre Channel An interconnection stan-        A file can contain a program or part of a
       dard designed to connect peripherals, mass    program, just data, or a user-created docu-
       storage systems, archiving and imaging sys-   ment. Files may actually be fragmented or
       tems, and engineering workstations.           stored in many different places across the
                                                     disk. The operating system manages the
       Fibre Channel provides bandwidth from         task of locating all the pieces when a request
       100Mbps to 800Mbps over a variety of ca-      is made to read the file.
       ble types, including multimode fiber, coax-
       ial cable, and shielded twisted-pair.         file allocation table Abbreviated FAT,
                                                     pronounced “fat.” A table, maintained by
       The Fibre Channel Interconnect Stan-
                                                     the operating systems, that lists all the
       dard was developed by the American Na-
                                                     blocks of disk space available on a disk.
       tional Standards Institute (ANSI) X3T9
       committee.                                    The FAT includes the location of each
                                                     block, as well as whether it is in use, avail-
       file A named collection of information        able for use, or damaged in some way and
       that appears to the user as a single entity   therefore unavailable. Because files are not
       and is stored on disk.                        necessarily stored in consecutive blocks on


                                                                                             145
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 152 of 466
     file compression


     a disk, the FAT also keeps track of which       Norton Utilities from Symantec, also con-
     pieces belong to which file.                    tain file-compression programs.
     See also FAT16; FAT32; file fragmentation.      file-conversion program An applica-
                                                     tion that converts a file from one format to
     file compression A technique that               another without altering the contents of the
     shrinks program or data files so that they      file.
     occupy less disk space. The file must then be
                                                     The conversion may be between the formats
     extracted or decompressed before use.
                                                     of two applications that use the same oper-
     Some types of files, such as word processor
                                                     ating system (such as between two different
     documents, can be compressed by 50 per-
                                                     Microsoft Windows word processors) or be-
     cent or more. Recompressing an already
                                                     tween the formats of applications from dif-
     compressed file usually makes the file
                                                     ferent operating systems. Applications are
     slightly larger because of the compression
                                                     also available that convert a graphical image
     overhead.
                                                     from one file format to another.
     File compression can be automatic and
                                                     Many of the applications that change a
     performed by the operating system, or it
                                                     Macintosh file into a PC-compatible file, or
     can be manual and performed by a file-
                                                     vice versa, consist of two programs running
     compression program.
                                                     simultaneously on two physically connect-
     See also file-compression program.              ed computers. MacLink Plus from Data Viz
                                                     and LapLink Mac from Traveling Software
     file-compression program An applica-            are two examples of this type of file-conver-
     tion that compresses files so that they take    sion program.
     up less space on the disk. Some file-com-
                                                     file format A file structure that defines
     pression programs are individual, stand-
                                                     the way information is stored in the file and
     alone applications; others are built into the
                                                     how the file appears on the screen or on the
     operating system.
                                                     printer.
     Individual file-compression programs can
                                                     The simplest file format is a plain ASCII file.
     compress one or more files at a time. The
                                                     Some of the more complex formats are
     utilities PKZIP and WinZip (for Microsoft
                                                     DCA (Document Content Architecture)
     Windows) and StuffIt (for the Macintosh)
                                                     and RTF (Rich Text Format), which in-
     operate that way. When compression is
                                                     clude control information for use by a
     built into the operating system, it usually
                                                     printer; TIFF (Tagged Image File Format)
     compresses all the files on a specific disk,
                                                     and EPS (Encapsulated PostScript), which
     disk partition, or volume.
                                                     hold graphics information; and DBF
     Many of the stand-alone file-compression        (Xbase database file) and DB (Paradox file),
     programs, such as PKZIP, LHArc, and             which are database formats. Word process-
     StuffIt, are available as shareware, and        ing programs, such as Microsoft Word, also
     many popular utility packages, such as the      create files in special formats.


     146
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 153 of 466
                                                                                 file permissions


       file fragmentation Storage of files in             In MS-DOS, file and directory names have
       pieces scattered on a disk. As files grow on       two parts. They can have up to eight char-
       a hard disk, they can be divided into sev-         acters in the name and up to three charac-
       eral small pieces. By fragmenting files, the       ters in the optional filename extension,
       operating system makes reasonable use of           separated from the name by a period. Many
       the disk space available. The problem with         applications take over the extension part of
       file fragmentation is that the disk heads          the filename, using specific groups of char-
       must move to different locations on the            acters to designate a particular file type.
       disk to read or write to a fragmented file.
                                                          In the Macintosh operating system, filenames
       This process takes more time than reading
                                                          can be up to 32 characters and can contain
       the file as a single piece. To speed up file
                                                          any character except a colon (:), which is used
       operations, you can use a disk optimizer or
                                                          to separate elements of a path name.
       defragmenter.
                                                          Microsoft Windows allows 255-character
       See also FAT16; FAT32; defragmenter.
                                                          filenames including spaces, but the name
                                                          cannot include any of the following charac-
       file indexing A technique used in Novell
                                                          ters: \ / : * ? ” < > |.
       NetWare to speed up accesses to large files
       by indexing file allocation table (FAT)            filename extension In the MS-DOS file
       entries.                                           allocation table (FAT) file system, an op-
                                                          tional three-character suffix added to the
       file-infecting virus Any virus that in-
                                                          end of a filename and separated from the
       fects files on disk, usually executable files
                                                          name by a period.
       with filename extensions of .COM, .EXE,
       and .OVL. An unexpected change in the file         file permissions A set of permissions as-
       size may indicate an infection. In certain         sociated with a file (or a directory) that
       cases, the original program is replaced with       specifies who can access the file and in what
       a new file containing an infected program.         way. There are three basic permissions:
       See also antivirus program; boot sector vi-        ■
                                                              Read permission lets you read files.
       rus; infection; macro virus; multipart virus;
       polymorphic virus; stealth virus; Trojan
                                                          ■
                                                              Write permission lets you write (or over-
       Horse; vaccine; virus.                                 write) files.
                                                          ■
                                                              Execute permission lets you execute files.
       file locking See file and record locking.
                                                          Additional file permissions vary according
       filename The name of a file on a disk              to the operating system in use and the secu-
       used so that both you and the operating sys-       rity system in place. For example, Novell
       tem can find the file again. Every file in a di-   NetWare has the following file permissions:
       rectory must have a unique name, but files         Access Control, Create, Erase, File Scan,
       in different directories can share the same        Modify, Read, Supervisor, and Write. Mi-
       name.                                              crosoft Windows 2000 has Add and Read,


                                                                                                     147
                      Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 154 of 466
     File and Print Services for NetWare


     Change Permissions, Delete, Full Control,         file recovery The process of recovering
     No Access, and Take Ownership.                    deleted or damaged files from a disk. A file
     See also rights.                                  can be deleted accidentally or can become
                                                       inaccessible when part of the file’s control
     File and Print Services for NetWare               information is lost. In many operating sys-
     An add-on product for Microsoft Windows           tems, a deleted file still exists on disk until
     2000 that allows Novell NetWare clients to        the space it occupies is overwritten with
     access Windows servers as though they             something else or until the file is purged.
     were NetWare servers.                             See also undelete.
     FILER A Novell NetWare workstation
                                                       File Replication Service In Microsoft
     utility used to manage the NetWare file sys-
                                                       Windows 2000 Server, the replacement for
     tem. Almost any task related to the file sys-
                                                       Windows NT Directory Replication.
     tem can be performed using FILER. Admin-
     istrators can view information about files,       File Replication Service log In Mi-
     directories, and volumes; modify and view         crosoft Windows 2000 Server, a special log
     attributes, rights, and trustee assignments       that records any events associated with do-
     for files and directories; search for files and   main controller updates.
     directories; copy files; and recover and purge    See also Directory Service log; DNS Server
     deleted files. In NetWare 3.x, these last two     log; Event Viewer; File Replication Service.
     functions are found in the SALVAGE and
     PURGE commands.                                   file server A networked computer used
     file and record locking A method of               to store files for access by other client com-
     controlling file access in a multiuser envi-      puters on the network.
     ronment, where there is always a possibility      On larger networks, the file server runs a
     that two users will attempt to update the         special network operating system. On
     same file at the same time but with different     smaller installations, the file server may run
     information. The first user to access the file    a PC operating system supplemented by
     locks out all the other users, preventing         peer-to-peer networking software.
     them from opening the file. After the file is     See also client; server.
     updated and closed again, the next user can
     gain access.                                      file sharing The sharing of files over a
     File locking is a simple way to prevent simul-    network or between several applications
     taneous updates, but it can seriously degrade     running on the same workstation.
     system performance if many users attempt to       Shared files can be read, reviewed, and up-
     access the same files time after time. To pre-    dated by more than one individual. Access to
     vent this slowdown, many database man-            the file or files is often regulated by password
     agement systems use record locking instead.       protection, account or security clearance, or
     Record locking limits access to individual        file locking to prevent simultaneous changes
     records within the database file.                 by multiple users.


     148
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 155 of 466
                                                                                            finger


       See also file and record locking.               See also file-conversion program; File
                                                       Transfer Protocol; Kermit; Xmodem; Ymo-
       filespec A contraction of file specifica-       dem; Zmodem.
       tion, commonly used to denote the com-
       plete drive letter, path name, directory        File Transfer Protocol Abbreviated
       name, and filename needed to access a spe-      FTP. The TCP/IP Internet protocol used
       cific file.                                     when transferring single or multiple files
                                                       from one computer system to another.
       file system In an operating system, the
       structure by which files are organized,         FTP uses a client/server model, in which a
       stored, and named.                              small client program runs on your comput-
                                                       er and accesses a larger FTP server running
       Some file systems are built-in components of
                                                       on an Internet host. FTP provides all the
       the operating system; others are installable.
                                                       tools needed to look at directories and
       For example, OS/2, Unix, and Microsoft
                                                       files, change to other directories, and
       Windows are all capable of supporting sev-
                                                       transfer text and binary files from one sys-
       eral different file systems at the same time.
                                                       tem to another.
       Other, installable file systems provide sup-
       port for specific devices such as CD-ROM or     See also anonymous FTP; ftp; Telnet.
       DVD.
                                                       FILTCFG A Novell NetWare 4.x Net-
       File Transfer Access and Manage-                Ware Loadable Module (NLM) that allows
       ment Abbreviated FTAM. The Open                 you to set up and configure filters for Inter-
       Systems Interconnect (OSI) protocol for         network Packet eXchange (IPX), TCP/IP,
       transferring and remotely accessing files on    and AppleTalk protocols. Filters help to
       different makes and models of computers         control the type and amount of information
       that are also using FTAM.                       sent to and received by a router, to limit
       file-transfer program An application            traffic to certain segments of the network,
       used to move a file from a computer of one      and to provide security.
       type to a computer of another type. The file    filtering 1. The mechanism that prevents
       format itself may also be changed during        certain source and destination addresses
       this transfer.                                  from crossing a bridge or router onto an-
       Many of the applications that change a          other part of the network.
       Macintosh file into a PC-compatible file, or    2. The process of automatically selecting
       vice versa, consist of two programs running     specific frequencies and discarding others.
       simultaneously on two physically connect-
       ed computers. MacLink Plus from Data Viz        finger A utility found on many Internet
       and LapLink Mac from Traveling Software         systems that displays information about a
       are two file-transfer programs that also of-    specific user, including full name, logon
       fer a wide variety of popular file-format       time, and location. Originated in the Unix
       conversions.                                    world.


                                                                                               149
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 156 of 466
     FIRE PHASERS


     The finger utility may also display the con-      first-layer domain In Microsoft Win-
     tents of the user’s .plan or .profile file, and   dows 2000 Server, a Windows 2000 do-
     there are those who exploit this in novel         main whose parent domain is the root
     ways to display such varied information as        domain.
     instructions for using a university’s Coke-       See also domain; parent domain.
     vending machine, posting sports scores,
     and listing earthquake activity.                  flame A deliberately insulting e-mail
                                                       message or post to a Usenet newsgroup, of-
     FIRE PHASERS A Novell NetWare login               ten containing a personal attack on the
     script command that makes a noise using           writer of an earlier post.
     the workstation’s speaker.
                                                       See also flame bait; flame war.
     The sound is supposed to resemble the
     phasers on the USS Enterprise. With fire          flame bait An insulting or outrageous
     phasers, you can have the computer emit up        e-mail post to a Usenet newsgroup specifically
     to nine sounds or blasts.                         designed to provoke other users into flaming
                                                       the originator.
     firewall A barrier established in hard-
                                                       See also flame; flame war.
     ware or in software, or sometimes in both,
     that monitors and controls the flow of traf-      flame war In a Usenet newsgroup, a pro-
     fic between two networks, usually a private       longed series of flames, which may have be-
     LAN and the Internet.                             gun as a creative exchange of views but
     A firewall provides a single point of entry       which quickly descended into personal at-
     where security can be concentrated. It al-        tacks and crude name-calling.
     lows access to the Internet from within the       See also flame bait.
     organization and provides tightly con-
     trolled access from the Internet to resources     flash memory A special form of ROM
     on the organization’s internal network.           that can be erased at signal levels commonly
                                                       found inside the PC.
     See also application-level filter; dual-
     homed host; Intrusion Detection System;           This ability allows the contents to be repro-
     packet-level filter; proxy server; stateless      grammed without removing the chips from
     filter.                                           the computer. Also, once flash memory has
                                                       been programmed, you can remove the ex-
     FireWire See 1394.                                pansion board it is mounted on and plug it
                                                       into another computer without loss of the
     firmware Any software stored in a form            new information.
     of read-only memory (ROM), erasable pro-          See also PC Card.
     grammable read-only memory (EPROM),
     or electrically erasable programmable read-       flavor A slang expression meaning type
     only memory (EEPROM) that maintains its           or kind, as in “Unix comes in a variety of
     contents when power is removed.                   flavors.”


     150
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 157 of 466
                                                                                           forest


       floating-point processor A special-              that other readers are reminded of the dis-
       purpose, secondary processor designed to         cussion so far, and this quoted part of the
       perform floating-point calculations much         post is usually indicated by greater than
       faster than the main processor.                  symbols (>). If you do quote from a previ-
       Many processors, such as the Intel 80386,        ous post, only quote the minimum amount
       had matched companion floating-point             to get your point across; never quote the
       processors. However, the current trend in        whole message as this is considered a waste
       processor design is to integrate the floating-   of time and resources.
       point unit into the main processor, as in the    See also thread.
       Intel Pentium.
                                                        footprint The amount of desktop space
       flooding A denial of service attack in
                                                        or floor space occupied by a computer,
       which a huge number of nuisance connec-
                                                        printer, or monitor.
       tion attempts are made in order to consume
       all the available processing time.               forced perfect termination A tech-
       See also brute-force attack; denial of ser-      nique used to terminate a Small Computer
       vice attack; dictionary attack; social engi-     System Interface (SCSI). Forced perfect ter-
       neering; Trojan Horse.                           mination actively monitors the bus to en-
                                                        sure that no signal reflection occurs.
       flow control 1. In communications,
                                                        See also active termination; passive
       control of the rate at which information is
                                                        termination.
       exchanged between two computers over a
       transmission channel. Flow control is need-
                                                        foreground In an operating system, a
       ed when one of the devices cannot receive
                                                        process that runs in the foreground is run-
       the information at the same rate as it can be
                                                        ning at a higher level of priority than is a
       sent, usually because some processing is re-
                                                        background task.
       quired on the receiving end before the next
       transmission unit can be accepted. Flow          Only multitasking operating systems
       control can be implemented either in hard-       support true foreground and background
       ware or in software.                             processing; however, some application
       2. In networking, control of the flow of         programs can mimic it. For example, many
       data throughout the network, ensuring that       word processors will print a document
       network segments are not congested. A            while still accepting input from the
       router controls data flow by routing around      keyboard.
       any trouble spots.                               See also background.
       See also handshaking.
                                                        forest In Microsoft Windows 2000, a
       followup A reply to a post in a Usenet           collection of Active Directory trees that do
       newsgroup or to an e-mail message. A fol-        not share a contiguous namespace, but do
       lowup post may quote the original post so        share a common schema and global catalog.


                                                                                               151
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 158 of 466
     formatting


     For example, if acme.com and widget.com           FQDN See fully qualified domain name.
     were linked via a trust relationship but
     shared a common schema and global cata-           fractional T1 One portion of a T1 circuit.
     log, they would be considered a forest; in        A T1 circuit has a capacity of 1.544Mbps,
     other words, a forest is a group of trees that    the equivalent of twenty-four 64Kbps chan-
     trust each other.                                 nels. Customers can lease as many of these
                                                       64Kbps channels as they need; they are not
     See also Active Directory; Global Catalog;
                                                       required to lease the entire 1.544Mbps
     schema; tree.
                                                       circuit.

     formatting The process of initializing a          fragmentation See file fragmentation.
     new, blank floppy disk or hard disk so that
     it can be used to store information.              frame 1. A block of data suitable for
                                                       transmission as a single unit; also referred
     form feed Abbreviated FF. A printer               to as a packet or a block. Some media can
     command that advances the paper in the            support multiple frame formats.
     printer to the top of the next page. The
     Form Feed button on the printer also per-         2. In digital video, one screen of informa-
     forms this same function. An application          tion, including both text and graphics.
     can also issue the command. In the ASCII          See also frames per second.
     character set, a form feed has the decimal
     value of 12.                                      frame relay A CCITT standard for a
     forward error correction A technique              packet-switching protocol, running at
     used to control errors that insert extra or re-   speeds of up to 2Mbps, that also provides
     dundant bits into the data stream. The re-        for bandwidth on demand. Frame relay is
     ceiving device uses the redundant bits to         less robust than X.25 but provides better ef-
     detect and, if possible, correct the errors in    ficiency and higher throughput.
     the data.                                         Frame relay is available from many compa-
     See also error detection and correction.          nies, including AT&T, CompuServe,
                                                       Sprint, WilTel, and the Bell companies.
     forwarding The process of passing data            See also Asynchronous Transfer Mode.
     on to an intermediate or final destination.
     Forwarding takes place in network bridges,        frames per second Abbreviated fps.
     routers, and gateways.                            The number of video frames displayed each
     four-wire circuit A transmission system           second. Although 24fps is considered the
     in which two half-duplex circuits, consist-       slowest frame rate that provides convincing
     ing of two wires each, are combined to cre-       motion to the human eye, most Internet vid-
     ate one full-duplex circuit.                      eo runs at between 5 and 15fps. To main-
                                                       tain a 15fps rate, you need a fast Pentium-
     fps See frames per second.                        based system with a 56Kbps modem.


     152
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 159 of 466
                                                        frequency-division multiplexing


       framing The process of dividing data for         source code should always accompany the
       transmission into groups of bits and adding      software. The theory being, that if you
       a header as well as a checksum to form a         make a modification or fix an error, the
       frame. In asynchronous communications,           change can be sent out to all the other users,
       framing is the process of inserting start bits   saving time and preventing duplication of
       and stop bits before and after the data to be    effort.
       transmitted.
                                                        Also, any software developed under the FSF
       FreeBSD A free implementation of Unix            General Public License (GPL) must also be
       for the Intel family of processors, derived      covered by the same terms of the GPL; in
       from the 4.4BSD Lite releases.                   other words, you cannot use the free soft-
       The distribution is free, but there may be a     ware to develop a commercial product for
       small charge to cover the distribution media     sale.
       and packaging. FreeBSD also includes             For more information on the Free Software
       XFree86, a port of the X Window system to        Foundation, see www.gnu.org/fsf.
       the Intel processors.
                                                        See also copy left; FreeBSD; freeware;
       Most of FreeBSD is covered by a license
                                                        GNU; open source software.
       that allows redistribution as long as the
       code acknowledges the copyright of the
                                                        freeware A form of software distribu-
       Regents of the University of California and
                                                        tion in which the author retains copyright
       the FreeBSD Project. Those parts of Free-
                                                        to the software, but makes the program
       BSD that include GNU software are cov-
                                                        available to others at no cost. The program
       ered separately by the Free Software Foun-
                                                        cannot be resold by a third party for profit.
       dation license.
                                                        See also copy left; Free Software Founda-
       See also copy left; Free Software Founda-
       tion; freeware; GNU; Linux; open source          tion; GNU; open source software.
       software.
                                                        frequency-division multiplexing Ab-
       free memory Any area of memory not               breviated FDM. A method of sharing a
       currently in use. Often refers to the memory     transmission channel by dividing the band-
       space remaining for applications to use af-      width into several parallel paths, defined
       ter the operating system and the system de-      and separated by guard bands of different
       vice drivers have been loaded.                   frequencies designed to minimize interfer-
                                                        ence. All signals are carried simultaneously.
       Free Software Foundation Abbreviat-
       ed FSF. An organization founded by Rich-         FDM is used in analog transmissions, such
       ard Stallman that develops the freely            as in communications over a telephone line.
       available GNU software.                          See also inverse multiplexing; statistical
       The FSF philosophy is that all software          multiplexing; time-division multiplexing;
       should be free for everyone to use and that      wavelength division multiplexing.


                                                                                                153
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 160 of 466
     frequently asked questions


     frequently asked questions Abbrevi-            Frye Utilities A package of network man-
     ated FAQ, pronounced “fack.” A docu-           agement utilities from Frye Computer Sys-
     ment that contains answers to questions        tems that includes hardware and software
     that new users often ask when they first       inventory, NetWare server monitoring, traf-
     subscribe to a newsgroup or first access a     fic monitoring, application metering, and
     Web site.                                      software distribution.

     The FAQ contains answers to common             FSF See Free Software Foundation.
     questions that the seasoned users have
                                                    FTAM See File Transfer Access and
     grown tired of answering. New users
                                                    Management.
     should look for and read the FAQ before
     posting their question, just in case the FAQ   FTP See File Transfer Protocol.
     contains the answer.
                                                    ftp A command used to transfer files to
     fried A slang expression for burned-out        and from remote computers using the File
     hardware, especially hardware that has suf-    Transfer Protocol. You can use ftp to log on
     fered from a power surge. Also applied to      to an Internet computer and transfer text
                                                    and binary files.
     people, as in “My brain is fried; I haven’t
     slept since last weekend.”                     When you use ftp, you start a client pro-
                                                    gram on your computer that connects to a
     front-end application An application           server program on the Internet computer.
     running on a networked workstation that        The commands that you give to ftp are
     works in conjunction with a back-end sys-      translated into instructions that the server
     tem running on the server. Examples are e-     program executes for you.
     mail and database programs.                    The original ftp program started life as a
     See also client/server architecture.           Unix utility, but versions are now available
                                                    for all popular operating systems; ftp is also
     front-end processor A specialized pro-         built into all the major Web browsers.
     cessor that manipulates data before passing    See also anonymous ftp; File Transfer
     it on to the main processor.                   Protocol.

     In large computer-to-computer communi-
                                                    full backup A backup that includes all
     cations systems, a front-end processor is      files on a hard disk or set of hard disks. A
     often used to manage all aspects of com-       network administrator must decide how of-
     munications, leaving the main computer         ten to perform a full backup, balancing the
     free to handle the data processing.            need for security against the time taken for
     See also back-end processor.                   the backup.
                                                    See also differential backup; incremental
     FRS See File Replication Service.              backup.



     154
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 161 of 466
                                                                              function keys


       full-duplex Abbreviated FDX. The capa-         the fully qualified domain name becomes
       bility for simultaneous transmission in two    wallaby.my-company.com.
       directions so that devices can be sending      See also Domain Name Service.
       and receiving data at the same time.
       See also four-wire circuit; half-duplex.       function keys The set of programmable
                                                      keys on the keyboard that can perform
       full-page display Any monitor capable          special tasks assigned by the current
       of displaying a whole page of text. Full-      application.
       page displays are useful for graphical art
                                                      Most keyboards have 10 or 12 function
       and desktop publishing applications, as
                                                      keys (F1 to F10 or F1 to F12), some of
       well as medical applications.
                                                      which are used by an application as short-
       fully qualified domain name A host             cut keys. For example, many programs use
       name with the appropriate domain name ap-      F1 to gain access to the Help system. In
       pended. For example, on a host with the host   some programs, the use of function keys is
       name wallaby and the Domain Name Ser-          so complex that special plastic key overlays
       vice (DNS) domain name my-company.com,         are provided as guides for users.




                                                                                            155
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 162 of 466
     G




     G
     G Abbreviation for giga-, meaning 1 bil-      Gateway, Inc. A leading direct-marketer
     lion, or 109.                                 of PCs, servers, and related peripherals,
                                                   originally known as Gateway 2000. Also
     See also gigabyte.
                                                   an ISP offering Internet access through
                                                   gateway.net.
     Gartner Group, Inc. An independent
     research organization for the computer        For more information on Gateway, Inc., see
     hardware, software, communications, and       www.gateway.com.
     related industries.                           gateway server A communications
                                                   server that provides access between net-
     Gartner Group first developed the concept
                                                   works that use different access protocols.
     of total cost of ownership (TCO) and now
     provides TCO software tools since the ac-     Gateway Services for NetWare A Mi-
     quisition of Interpose. Gartner Group also    crosoft Windows NT Server service that al-
     owns Datapro Information Services and the     lows an NT server to act as a gateway to a
     market analysis company Dataquest.            NetWare network. NT clients can access a
                                                   NetWare server using the same methods
     For more information on Gartner Group,
                                                   used to access an NT server.
     see www.gartner.com.
                                                   gauge A measurement of the physical
     See also total cost of ownership.
                                                   size of a cable. Under the American Wire
                                                   Gauge (AWG) standards, higher numbers
     gate array See application-specific
                                                   indicate thinner cable.
     integrated circuit.
                                                   See also cabling standards.
     gateway A shared connection between a
                                                   GB See gigabyte.
     LAN and a larger system, such as a main-
     frame computer or a large packet-switching    Gb See gigabit.
     network, whose communications protocols
                                                   Gbit See gigabit.
     are different. Usually slower than a bridge
     or router, a gateway is a combination of      GDS See Global Directory Service.
     hardware and software with its own pro-
                                                   gender changer A special intermediary
     cessor and memory used to perform proto-
                                                   connector for use with two cables that both
     col conversions.
                                                   have only male connectors or only female
     See also bridge; brouter; router.             connectors.




     156
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 163 of 466
                                                                             global account




                                            GENDER CHANGER




       geostationary Also known as geosyn-             Gigabit Ethernet A 1Gbps (1,000Mbps)
       chronous. The type of orbit required to         extension of the IEEE 802.3 Ethernet stan-
       keep a communications satellite in a fixed      dard, known as 1000Base-X.
       position relative to the earth.
                                                       This standard has been developed by the
       The satellite's angular rate and direction of   IEEE 802.3z Task Group and a number of
       rotation are matched to those of the earth,     interested companies collectively known as
       and the satellite orbits the earth every 24
                                                       the Gigabit Ethernet Alliance. Gigabit
       hours at about 36,000 kilometers (22,350
                                                       Ethernet runs over multimode fiber-optic
       miles). Three satellites in geostationary or-
                                                       cable and is intended for use as a backbone
       bit can cover 95 percent of the earth's sur-
                                                       and a way to connect high-speed routers,
       face (the remaining 5 percent is above the
                                                       switches, and hubs.
       Arctic Circle).
                                                       See also Ethernet; Fast Ethernet.
       geosynchronous See geostationary.

       GIF See Graphics Interchange Format.            gigabyte Abbreviated GB. Strictly
                                                       speaking, one billion bytes; however, in
       giga- A prefix meaning 1 billion, or 109.
                                                       computing, in which bytes are most often
       See also gigabyte.                              counted in powers of 2, a gigabyte becomes
                                                       230, or 1,073,741,824 bytes.
       gigabit Abbreviated Gbit and Gb. Usu-
       ally 1,073,824 binary digits or bits of data.   global account In Microsoft Windows
       Sometimes used as equivalent to one bil-        NT Server, a user or group account defined
       lion bits.                                      on a primary domain controller that can be
       See also kilobit; megabit.                      used from all the computers in the domain.


                                                                                             157
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 164 of 466
     Global Catalog


     Global Catalog In Microsoft Active Di-          global login A mechanism that permits
     rectory, the storage of selected properties     users to log on to the network, rather than
     for all the objects in the Active Directory.    repeatedly logging on to individual servers.
                                                     A global logon can provide access to all net-
     The Global Catalog allows users in an or-
                                                     work resources.
     ganization with multiple sites to locate re-
     sources quickly, without having to cross        globally unique identifier Abbreviated
     WAN links. In this way, users can examine       GUID. In Microsoft Active Directory, a
     a local source to find the location of a net-   unique 128-bit number that identifies an
     work resource.                                  Active Directory object.
     See also Active Directory; forest; tree.        See also Active Directory.

     Global Directory Service Abbreviated            global network An international net-
     GDS. An implementation of the X.500 di-         work that spans all departments, offices,
     rectory service for managing remote users       and subsidiaries of the corporation.
     and addresses.                                  Global networks bring their own set of
     See also X.500.                                 problems, including those of different time
                                                     zones, languages, established standards,
     global directory services Directory             and PTT (Postal Telephone and Telegraph)
     services that view the entire network as a      companies.
     single entity. A global directory system al-
                                                     GNU Pronounced “ga-noo.” A Free Soft-
     lows the network administrator to define
                                                     ware Foundation (FSF) project devoted to
     all network resources—users, printers, and
                                                     developing a complete, freely available
     servers—at one time.
                                                     Unix system that contains no AT&T code.
     Banyan's StreetTalk and Novell's NetWare        The name GNU is a recursive acronym for
     Directory Services (NDS) are examples of        “GNU’s not Unix!”
     global directory services.                      Many of the tools and utilities developed
     See also domain directory services.             for this project have been released and are
                                                     very popular with users of 4.4BSD, Free-
     global group In Microsoft Windows NT            BSD, and Linux.
     Server, user accounts granted server and        For more information on GNU, see
     workstation rights in their own and other       www.gnu.org.
     domains whose security systems allow ac-
                                                     See also 4.4BSD Lite; FreeBSD; Hurd;
     cess. Global groups are a means of provid-
                                                     Linux; open source software.
     ing rights and permissions to resources
     inside and outside the domain to a group of
                                                     Gopher A client/server application that
     users within a single domain.
                                                     presents Internet text resources as a series
     See also local group.                           of menus, shielding the user from the


     158
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 165 of 466
                                                              graphics accelerator board


       underlying mechanical details of IP              changing it. You can set the number of
       addresses and different access methods.          grace logons a user is allowed.
       Gopher menus may contain documents you           graphical user interface Abbreviated
       can view or download, searches you can           GUI, pronounced “gooey.” A graphics-
       perform, or additional menu selections.          based user interface that allows users to se-
       When you choose one of these items, Go-          lect files, programs, and commands by
       pher does whatever is necessary to obtain        pointing to pictorial representations on the
       the resource you requested, either by down-      screen rather than by typing long, complex
       loading a document or by jumping to the se-      commands from a command prompt.
       lected Gopher server and presenting its top-     Applications execute in windows, using a
       level menu.                                      consistent set of drop-down menus, dialog
       Gopher clients are available for most pop-       boxes, and other graphical elements, such
       ular operating systems, including the Mac-       as scroll bars and icons. This consistency
       intosh, MS-DOS, Windows, and Unix.               among interface elements is a major benefit
                                                        for the user, because as soon as you learn
       See also Gopherspace; World Wide Web.
                                                        how to use the interface in one program,
                                                        you can use it in all other programs running
       Gopherspace A collective term used to
                                                        in the same environment.
       describe all the Internet resources accessible
       using Gopher. Gopher is so good at hiding        The use of graphical elements in a user in-
       the mechanical details of the Internet that      terface was pioneered at Xerox Corpora-
       this term was coined to represent all the re-    tion's Palo Alto Research Center (PARC) in
       sources reachable using Gopher.                  the early 1970s. Unfortunately, at that time
                                                        the hardware needed to support such a user
       GOSIP Acronym formed from Govern-                interface was well beyond the reach of most
       ment Open System Interconnection Profile.        users. In 1979, Steve Jobs of Apple Com-
       A suite of standards intended for use in gov-    puter visited PARC and recognized the im-
       ernment projects and based on the Open           portance of the user-interface work being
       Systems Interconnect (OSI) reference mod-        done; this visit led to the development of the
       el. Some measure of GOSIP compliance is          interface for the ill-fated Apple Lisa com-
       required for government networking pur-          puter, and eventually to the Apple Macin-
       chases. GOSIPs exist in many countries,          tosh series of computers. Since then, GUIs
       including the United States, Canada,             have been developed for most computing
       France, Germany, Australia, and the Unit-        environments.
       ed Kingdom.
                                                        graphics accelerator board A special-
       GPO See group policy object.                     ized expansion board containing a graphics
                                                        coprocessor as well as all the other circuitry
       grace login Allows a user to finish log-         found on a video adapter. Sometimes called
       ging on using an expired password without        a video accelerator board.


                                                                                                159
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 166 of 466
     graphics coprocessor


     Transferring most of the graphics process-         group account An account containing
     ing tasks from the main processor to the           other member accounts. All the rights and
     graphics accelerator board improves sys-           permissions accorded to the group are also
     tem performance considerably, particularly         granted to the group members, making
     for Microsoft Windows users.                       group accounts a convenient way to pro-
                                                        vide a common set of capabilities to collec-
     graphics coprocessor A fixed-function              tions of user accounts.
     graphics chip, designed to speed up the
     processing and display of high-resolution          group identifiers Security identifiers
     images. Popular coprocessors include S3            containing the set of permissions granted to
     Inc’s 86C911 and Weitek’s W5086 and                the group. If a user account is part of a
     W5186.                                             group, the group identifier is appended to
                                                        that user’s security identifier, granting the
     Graphics Interchange Format Abbre-                 user all the permissions granted to that
     viated GIF; pronounced “gif.” A graphics           group.
     file format, originating on CompuServe,
     that results in relatively small graphics files.   See also security identifier.

     An image may contain as many as 256 col-           Group object In Novell NetWare Direc-
     ors, including a transparent color, and a          tory Services (NDS), an object that contains
     lossless compression method reduces the            a list of user object names.
     size of the file. A graphic in this format can
     be used as an inline image on a Web page.          See also leaf object; NetWare Directory
                                                        Services.
     A revision of this format, known as
     GIF89a, adds animation features, transpar-
                                                        group policy In Microsoft Windows
     ent backgrounds, and image interleaving.
                                                        2000 Server, a central point of administra-
     See also lossless compression; Joint               tion, allowing administrators to install soft-
     Photographic Experts Group.                        ware and apply standard settings to
                                                        multiple users and computers throughout
     graphics mode A video adapter mode in              an organization.
     which everything displayed on the screen is
     created pixel by pixel. Text mode, by con-         group policy object Abbreviated GPO.
     trast, uses ready-made characters from a           In Microsoft Windows 2000 Server, a col-
     built-in character set.                            lection of group policy settings defined at
                                                        the local machine, site, domain, or organi-
     grayed command See dimmed com-                     zational unit level.
     mand.
                                                        groupware Network software designed
     group A collection of network users                for use by a group of people all working on
     who all have the same level of security and        the same project or who need access to the
     can all be managed collectively.                   same data.


     160
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 167 of 466
                                                                                           guru


       See also Lotus Notes; workflow software;      Allowing people to use the guest account
       workgroup.                                    may breach company security policies.

       guard band A small-frequency band             GUI See graphical user interface.
       used to separate multiple bands in a broad-   GUID       See globally unique identifier.
       band transmission and prevent interference
       between the communications channels.          guru An operating system expert with a
                                                     reputation for being helpful to other, less
       guest account In Microsoft Windows            knowledgeable users.
       2000, a built-in account available to users
       who do not have an account on the system.




                                                                                            161
                    Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 168 of 466
     H.323




     H
     H.323 A videoconferencing standard de-         More recently, in popular culture at large,
     veloped by the International Telecommu-        the term has come to mean a person who
     nication Union (ITU) that defines video-       breaks into other people’s computers with
     conferencing from the desktop over LANs,       malicious intent (what programmers call a
     intranets, and the Internet.                   “cracker”). Many countries now treat con-
                                                    victed crackers in the same way that they
     H.323 specifies techniques for compressing
                                                    treat conventional breaking-and-entering
     and transmitting real-time voice, video, and
                                                    criminals.
     data between a pair of videoconferencing
     workstations. It also describes signaling      See also intruder.
     protocols for managing audio and video
     streams, as well as procedures for breaking    HAL See Hardware Abstraction Layer.
     data into packets and synchronizing trans-
     missions across communications channels.       half-duplex Abbreviated HDX. In asyn-
                                                    chronous transmissions, the ability to
     See also Real-time Transport Protocol;         transmit on the same channel in two direc-
     T.120.                                         tions, but only in one direction at a time.
                                                    See also communications parameters; du-
     hack Originally, an expedient, although
                                                    plex; full-duplex.
     short-term, solution to a programming
     problem. This solution often bypassed
                                                    Hamming code A forward-error correc-
     some of the more traditional software-
                                                    tion technique used to detect and correct
     development processes. Now the word
                                                    single-bit errors during transmission.
     hack is often used to describe a well-craft-
     ed piece of work that produces just what is    The Hamming code adds three verification
     needed; it does not imply malicious intent     bits to the end of each four bits of data. The
     to break into other people’s systems for       receiving device performs a similar process
     gain.                                          to ensure that the four data bits were re-
                                                    ceived correctly and to detect any missing
     See also hacker; kluge.
                                                    bits.
     hacker In the programming community,           See also error detection and correction.
     where the term originated, this term de-
     scribes a person who pursues knowledge of      hand-held computer A portable com-
     computer systems for its own sake—some-        puter that is small enough to be held in one
     one willing to “hack through” the steps of     hand, such as the enormously popular
     putting together a working program.            PalmPilot from 3Com Corporation.


     162
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 169 of 466
                                                                              hard disk drive


       handshaking The exchange of control            hard disk The part of a hard disk drive
       codes or particular characters to maintain     that stores data, rather than the mechanism
       and coordinate data flow between two           for reading and writing to it. Sometimes
       devices so that data is only transmitted       called a platter.
       when the receiving device is ready to
                                                      hard-disk controller An expansion
       accept the data.
                                                      board that contains the necessary circuitry
       Handshaking can be implemented in either       to control and coordinate a hard disk drive.
       hardware or software, and it occurs be-        Many hard-disk controllers can manage
       tween a variety of devices. For example, the   more than one hard disk, as well as floppy
       data flow might be from one computer to        disks and tape drives. On some PCs, the
       another computer or from a computer to a       hard-disk controller is built into the mother-
       peripheral device, such as a modem or a        board, and in the case of an Integrated Drive
       printer.                                       Electronics hard disk, the controlling circuit-
       See also flow control; XON/XOFF.
                                                      ry is mounted on the drive itself, eliminating
                                                      the need for a separate controller.
       hang 1. When a program waits for an            hard disk drive A storage device that
       event that never occurs, as in “the program    uses a set of rotating, magnetically coated
       hangs waiting for a character from the         disks called platters to store data or pro-
       keyboard.”                                     grams. In everyday use, the terms hard disk,
                                                      hard disk drive, and hard drive are used in-
       2. A slang expression used when attaching
                                                      terchangeably, because the disk and the
       a new piece of hardware to a system, usu-
                                                      drive mechanism are a single unit.
       ally an external device attached by one or
       more cables, as in “I’m going to hang a new    A typical hard-disk platter rotates at several
       tape drive on the server this afternoon.”      thousand revolutions per minute, and the
                                                      read/write heads float on a cushion of air
       See also deadlock.
                                                      from 10 to 25 millionths of an inch thick so
                                                      that the heads never come into contact with
       hard-coded A description of software           the recording surface. The whole unit is her-
       written in a way that does not allow for       metically sealed to prevent airborne con-
       flexibility or future expansion. For exam-     taminants from entering and interfering
       ple, when program variables are placed di-     with these close tolerances.
       rectly in the code rather than supplied as
                                                      Hard disks range in storage capacity from a
       input from the user, the entire program
                                                      few tens of megabytes to several terabytes.
       must be recompiled to change the value, an
                                                      The more storage space on the disk, the
       obvious waste of resources.
                                                      more important your backup strategy be-
       See also hard-wired.                           comes. Hard disks are reliable, but they do




                                                                                               163
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 170 of 466
     hard-disk interface


     fail, and usually at the most inconvenient       boards, displays, and printers. If you can
     moment.                                          stub your toe on it, it must be hardware.
     See also high-capacity storage system;           See also firmware; liveware; software.
     mini-hard disk; redundant array of inex-
     pensive disks; single large expensive disk.      Hardware Abstraction Layer Abbrevi-
                                                      ated HAL. The lowest level of the Microsoft
     hard-disk interface A standard way of            Windows NT operating system, which is
     accessing the data stored on a hard disk. Sev-   specifically tailored to the type of hardware
     eral hard-disk interface standards have          used in the server. If the hardware changes,
     evolved over time, including the ST506 In-       changes also have to be made to the HAL.
     terface, the Enhanced Small Device Interface
                                                      hardware address The address as-
     (ESDI), the Integrated Drive Electronics In-
                                                      signed to a network interface card (NIC) by
     terface (IDE), and the SCSI (Small Computer
                                                      the original manufacturer or by the net-
     System Interface).
                                                      work administrator if the interface card is
     See also PC Memory Card International            configurable.
     Association.
                                                      This address identifies the local device ad-
                                                      dress to the rest of the network and allows
     hard-disk type A number stored in a
                                                      messages to find the correct destination.
     personal computer’s CMOS random access
                                                      Also known as the physical address, media
     memory area that defines certain hard-disk
                                                      access control (MAC) address, or Ethernet
     characteristics, such as the number of read/
                                                      address.
     write heads and the number of cylinders on
     the disk. This number is not directly acces-     Hardware Compatibility List Abbrevi-
     sible from the operating system. Some PCs        ated HCL. A list of all the hardware devic-
     require a special configuration program to       es supported by Microsoft Windows NT
     access the hard-disk type; others permit ac-     and Windows 2000. Items on this list have
     cess via the computer’s built-in ROM BIOS        actually been tested and verified to work
     setup program.                                   properly with
                                                      Windows.
     hard reset A system reset made by press-
     ing the computer’s Reset button or by turn-      hardware dependent The requirement
     ing the power off and then on again. A hard      that a specific hardware component be
     reset is used only when the system has           present for a program to work. Hardware-
     crashed so badly that pressing Ctrl+Alt+Del      dependent software is often difficult to
     to reboot does not work.                         move or port to another computer.
     See also hang; deadlock.                         See also hardware independent.

     hardware All the physical electronic             hardware independent The ability to
     components of a computer system, includ-         produce similar results in a wide variety
     ing peripheral devices, printed-circuit          of environments, without requiring the


     164
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 171 of 466
                                                                                             HDLC


       presence of specific hardware. The Java           See also hash function; hash table.
       programming language and the PostScript
       page-description language are both exam-          hash table A method of representing
       ples of hardware independence. Java runs          data so that it can be found again very
       on a wide range of computers, from the PC         quickly.
       to a mainframe; PostScript is used by             A hash table assigns a special index code to
       many printer manufacturers.                       each piece of data, and specially designed
       See also hardware dependent.                      software uses this code to locate the data,
                                                         rather than repeating what might be a very
       hardware interrupt An interrupt or re-            lengthy search each time the data is
       quest for service generated by a hardware         requested.
       device, such as a keystroke or a tick from
                                                         See also hash function; hashing.
       the clock. Because the processor may re-
       ceive several such signals simultaneously,        Hayes-compatible modem Any mo-
       hardware interrupts are usually assigned a        dem that recognizes the commands in the
       priority level and processed according to         industry-standard AT command set, origi-
       that priority.                                    nally defined by Hayes Microcomputer
       See also interrupt request; software              Products, Inc.
       interrupt.
                                                         HBA See host bus adapter.
       hard-wired Describes a system designed
                                                         H-channel A set of ISDN Primary Rate
       in a way that does not allow for flexibility
                                                         Interface (PRI) services with predefined
       or future expansion. May also refer to a de-
                                                         speeds, designed to carry videoconferenc-
       vice that is connected directly to the net-
                                                         ing data streams.
       work, such as a printer.
                                                         H-channel services are created from multi-
       See also hard-coded.
                                                         ple 64Kbps B channels. Three service levels
       hash function A function that maps a              are commonly available:
       data item to a numeric value by use of a          ■
                                                             H0 operating at 384Kbps
       transformation. A hash function can con-          ■
                                                             H11 operating at 1,536Kbps
       vert a number that has meaning to a user,
       such as a key or other identifier, into a value
                                                         ■
                                                             H12 operating at 1,920Kbps
       for the location of that data in a structure      See also Integrated Services Digital Net-
       such as a table.                                  work; Primary Rate ISDN.
       See also hashing; hash table.
                                                         HCL See Hardware Compatibility List.
       hashing The process of creating or re-
                                                         HCSS See high-capacity storage
       creating a hash table by recalculating the
                                                         system.
       search index code assigned to each piece of
       data in the table.                                HDLC See High-level Data Link Control.


                                                                                                165
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 172 of 466
     HDSL


     HDSL     See High-Bit-Rate Digital Sub-          helper A program launched or used by a
     scriber Line.                                    Web browser to process a file type that the
                                                      browser cannot handle. Sometimes called a
     HDX See half-duplex.                             plug-in.

     header Information placed at the begin-          A helper may view an image, play a sound
     ning of a file, a data transmission, or an       file, or expand a compressed file. A helper
     archive.                                         that deals with video, graphics, or anima-
                                                      tion is called a viewer; a helper that deals
     In an e-mail message, the header contains
                                                      with sound files is called a player.
     information about the message, including
     sender and recipient information, and in-        See also player; viewer; Web browser.
     formation about the route the message took
     as it was being delivered.                       hertz Abbreviated Hz. A unit of frequen-
                                                      cy measurement; 1 hertz equals one cycle
     In a data transmission, the header may con-
                                                      per second.
     tain source and destination address infor-
     mation, as well as other control data.           See also megahertz.

     In an archive, the header is a block that con-
                                                      heterogeneous network A network
     tains information describing the contents of
                                                      that consists of workstations, servers, net-
     the archive.
                                                      work interface cards, operating systems, and
     Header Error Control In an Asynchro-             applications from many vendors, all work-
     nous Transfer Mode (ATM) cell header, an         ing together as a single unit. The network
     8-bit field used for detecting errors and cor-   may also use different media and different
     recting single-bit errors.                       protocols over different network links.

     See also Asynchronous Transfer Mode.             See also enterprise network; homoge-
                                                      neous network.
     headless server A server computer with
     no monitor attached.                             Hewlett-Packard Company Abbreviat-
                                                      ed HP. A major manufacturer of hand-held
     heartbeat An Ethernet signal quality test        calculators, personal computers, servers,
     function. This signal proves that a compo-       minicomputers, mainframes, scientific and
     nent is working and can detect collisions.       medical equipment, test and measurement
     Also known as signal quality error (SQE).        equipment, laser and ink jet printers, plot-
                                                      ters, and software.
     HEC     See Header Error Control.
                                                      Founded by William Hewlett and David
     Hello protocol In Asynchronous Trans-            Packard in 1939 in a garage, the company
     fer Mode (ATM), a link state protocol used       is now headquartered in Palo Alto, Califor-
     by nodes to determine who and where their        nia. HP has a widely diversified product line
     neighbors are.                                   of more than 10,000 items, and it has a

     166
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 173 of 466
                                                 High-Bit-Rate Digital Subscriber Line


       well-earned reputation for building rugged        Hierarchical File System Abbreviated
       and reliable equipment.                           HFS. A tree-structured file system used on
       For more information on Hewlett-Packard,          the Macintosh; designed for use with hard
       see www.hp.com.                                   disks.

       hex See hexadecimal.                              Hierarchical Storage Management
                                                         Abbreviated HSM. A combination of sev-
       hexadecimal Abbreviated hex. The                  eral types of file-storage systems, managed
       base-16 numbering system that uses the            by intelligent software.
       digits 0 through 9, followed by the letters A
                                                         In HSM, data is moved from one type of
       through F, which are equivalent to the dec-
                                                         storage to another depending on how fre-
       imal numbers 10 through 15.
                                                         quently the data is accessed. Active data is
       Hex is a convenient way to represent the bi-      held on hard disks, less frequently used data
       nary numbers that computers use internally        is held in near-line storage such as an opti-
       because it fits neatly into the 8-bit byte. All   cal disk system, and data used only infre-
       the 16 hex digits 0 through F can be repre-       quently is stored in a tape backup.
       sented in 4 bits, and 2 hex digits (1 digit for
                                                         See also archive; high-capacity storage
       each set of 4 bits) can be stored in a single
                                                         system; jukebox.
       byte. This means that 1 byte can contain
       any one of 256 different hex numbers, from
                                                         High-Bit-Rate Digital Subscriber Line
       0 through FF.
                                                         Abbreviated HDSL. A high-speed data
       See also binary; decimal.                         transmission technology originally devel-
                                                         oped by Bellcore that delivers high band-
       HFS See Hierarchical File System.
                                                         width over existing twisted-pair copper
       hidden file In many operating systems,            telephone lines.
       any file that has the hidden attribute set,       HDSL is the most common Digital Sub-
       which indicates to the operating system that      scriber Line (DSL) service and provides T1
       information about the file should not ap-         data rates of 1.544Mbps over lines of up to
       pear in normal directory listings. There may      3.6 kilometers, or 12,000 feet, in length.
       also be further restrictions on a hidden file,    HDSL is symmetric, providing the same
       and users may not be able to delete, copy, or     data rate in each direction.
       display the contents of such a file.
                                                         The service is not intended for residential
       hidden share In Microsoft Windows                 purposes, but is used in the telephone com-
       2000, a share whose name contains a dollar        pany’s own private data networks, Internet
       sign as the last character. The names of hid-     servers, and interexchange connections.
       den shares are not displayed under normal         See also Asymmetric Digital Subscriber
       circumstances, although they are always           Line; Digital Subscriber Line; Rate-
       visible in Computer Management.                   Adaptive Digital Subscriber Line; Single-
       See also common share; default shares;            Line Digital Subscriber Line; Very-High-
       share; sharing.                                   Bit-Rate Digital Subscriber Line.

                                                                                                167
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 174 of 466
     high-capacity storage system


     high-capacity storage system Abbre-              them to concentrate on the logic of the
     viated HCSS. A data-storage system that          problem at hand.
     extends the storage capacity of a Novell         See also low-level language.
     NetWare server by integrating an optical-
     disk library, or jukebox, into the NetWare       high memory area Abbreviated HMA.
     file system.                                     In a computer running MS-DOS, the first
     Network users and applications can access        64KB of extended memory above the 1MB
     files and directories on the jukebox with the    limit of 8086 and 8088 addresses.
     same NetWare commands and function               Programs that conform to the Extended
     calls used to access files from a hard disk.     Memory Specification (EMS) can use this
     The most frequently used HCSS files may          memory as an extension of conventional
     be cached temporarily on the server hard         memory. However, only one program can
     disk to speed up access times. HCSS can          use or control HMA at a time. If MS-DOS
     also access a magnetic tape system.              is loaded into the HMA, approximately
                                                      50KB more conventional memory becomes
     See also archive.
                                                      available for use by applications.

     high-end An expensive, full-featured prod-       See also expanded memory; extended
     uct from the top of a company’s product list.    memory; memory management.

     See also low-end.                                High-Performance File System Ab-
                                                      breviated HPFS. A file system available in
     High-level Data Link Control Abbrevi-            OS/2 and Microsoft Windows NT that sup-
     ated HDLC. An international protocol de-         ports the following:
     fined by the ISO (International Organization
     for Standardization), included in CCITT
                                                      ■
                                                          Long, mixed-case filenames of up to 255
                                                          characters
     X.25 packet-switching networks. HDLC is a
     bit-oriented, synchronous protocol that pro-     ■
                                                          As much as 64KB of extended attributes
     vides error correction at the data-link layer.       per file
     In HDLC, messages are transmitted in vari-       ■
                                                          Faster disk access with an advanced disk
     able-length units known as frames.                   cache for caching files and directory
     See also Synchronous Data Link Control.              information
                                                      ■
                                                          Highly contiguous file allocation that
     high-level language Any machine-                     eliminates file fragmentation
     independent programming language that
     uses English-like syntax in which each
                                                      ■
                                                          Hard disks of up to 64GB in size
     statement corresponds to many assembly           MS-DOS does not recognize the HPFS file
     language instructions. High-level languages      structure, it cannot be used on a floppy disk,
     free programmers from dealing with the un-       and it is not supported in Windows NT 4 or
     derlying machine architecture and allow          later.

     168
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 175 of 466
                                                                                                hive




                                HIGH-LEVEL DATA LINK CONTROL FRAME




       High-Performance Parallel Interface              High Speed Serial Interface Abbrevi-
       Abbreviated HPPI. A parallel interface           ated HSSI. A serial data communications
       standard from the American National Stan-        interface optimized for speeds of up to
       dards Institute (ANSI) known as X3T9.3,          52Mbps. Often used for connecting an
       originally developed as an interface be-         Asynchronous Transfer Mode (ATM)
       tween supercomputers and fast peripherals        switch to a T3 Data Service Unit.
       such as disk arrays and frame buffers.           See also Asynchronous Transfer Mode;
       Recently, HPPI has been extended for use in      Data Service Unit; T3.
       networked computers and high-end work-
       stations. It provides a data rate of 800Mbps     hijacking An attack on a computer sys-
       over 32-pair twisted-pair copper wire,           tem in which an established TCP/IP session
       known as single HPPI, and 1,600Mbps over         is redirected in mid-session to an unautho-
       64 pairs, known as double HPPI. Connec-          rized host system.
       tion length is limited to 25 meters (82 feet).   See also spoofing.

       High-Performance Routing Abbreviat-              hit On the World Wide Web, a request
       ed HPR. An internetworking protocol from         from a browser for a file on the server. A hit
       IBM, intended as an upgrade to its Ad-           on a Web page occurs whenever any file is
       vanced Peer-to-Peer Networking (APPN)            accessed, whether it is a text document, a
       package. HPR provides internetworking            graphic, a script, or an audio or video clip.
       capabilities similar to those of TCP/IP.         If you access three files on a Web page, you
       See also Advanced Peer-to-Peer Network-          generate three hits, so a hit is a poor mea-
       ing; Data Link Switching.                        sure of the number of people visiting a Web
                                                        site, as it simply reflects the number of file
       High Sierra specification A specifica-           requests made.
       tion for CD-ROM data that served as the
       basis for the ISO (International Organiza-       hive A major logical division within the
       tion for Standardization) 9660 standard. It      Microsoft Windows Registry. The Registry
       is called High Sierra because it was defined     is divided into several hives:
       at a meeting held near Lake Tahoe in No-         ■
                                                            HKEY_CLASSES_ROOT contains infor-
       vember 1985.                                         mation about file associations.


                                                                                                169
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 176 of 466
     HMA


     ■
         HKEY_CURENT_USER contains infor-              home page On the World Wide Web, an
         mation about the currently logged on          initial starting page. A home page may be
         user.                                         prepared by an individual or by a corpora-
     ■
         HKEY_LOCAL_MACHINE contains in-               tion and is a convenient jumping-off point
         formation about the computer running          to other Web pages or Internet resources.
         Windows, including details of applica-        See also portal.
         tions, device drivers, and hardware.
                                                       homogeneous network A network
     ■
         HKEY_USERS contains information               that consists of one type of workstation,
         about each active user with a user profile.   server, network interface card, and operat-
     ■
         HKEY_CURRENT_CONFIG contains                  ing system, with a limited number of appli-
         details about the current system              cations, all purchased from a single vendor.
         configuration.                                All nodes use the same protocol and the
     ■
         HKEY_DYN_DATA contains informa-               same control procedures.
         tion about plug-and-play devices on the       See also enterprise network; heteroge-
         system.                                       neous network.

     You can view and edit the Registry using          hooked vector An intercepted interrupt
     the regedit.exe program.                          vector that now points to a replacement in-
     See also key; sub-key.                            terrupt service routine (ISR) rather than to
                                                       the original service routine.
     HMA See high memory area.
                                                       hop A single link between two computer
     holy wars A fundamentally unresolv-               systems that an e-mail message must cross
     able computer-related argument, in which          on its way to its destination. A message may
     the participants spend most of their time         have to pass over many hops to reach its ul-
     trying to establish often wildly personal         timate destination; if it must pass between
     choices as carefully thought out and deeply       five computers, it is said to have taken four
     considered technical evaluations. Topics          hops to reach its destination.
     might include any version of Unix versus          See also hop count.
     any other version of Unix, the C program-
     ming language versus C++ (or any other            hop count In routing, the number of
     programming language), big endian sys-            links that must be crossed to get from any
     tems versus little endian systems, and so on.     given source node to any given destination
                                                       node. Hop count is often used as a metric
     home directory In Unix, a directory that
                                                       for evaluating a route for a least-cost rout-
     contains the files for a specific user. The
                                                       ing algorithm.
     name of your home directory is kept in the
     password file, and when you log in, your          horizontal application Any application
     current directory is always set to be your        software that is broad in scope and not de-
     home directory.                                   signed for use in one specific industry or


     170
                        Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 177 of 466
                                                                                               HSSI


       setting. Word-processing software falls          HotJava A highly interactive Web
       into this category, but software specifical-     browser from Sun Microsystems that is
       ly designed to manage a medical practice         written in the Java programming language.
       does not.                                        HP See Hewlett-Packard Company.
       See also vertical application.
                                                        HPFS See High-Performance File
                                                        System.
       host The central or controlling computer
       in a networked or distributed processing         HP OpenView Certified Consultant A
       environment which provides services that         certification from Hewlett-Packard that
       other computers or terminals can access via      recognizes technical competency to both
       the network.                                     sell and support HP OvenView, a network
                                                        management system used to monitor and
       host bus adapter Abbreviated HBA. A              manage networks consisting of equipment
       board acting as an interface between the         and software from multiple vendors.
       processor and the hard-disk controller in a      Three specializations are available:
       network server, used by Novell NetWare to        ■
                                                            Unix
       relieve the main processor of data-storage       ■
                                                            Windows NT
       and retrieval tasks. Also known as a disk
       coprocessor board (DCB).
                                                        ■
                                                            Unix and Windows NT combined

       The HBA and its disk subsystems make up          HPR        See High-Performance Routing.
       a disk channel. NetWare can access five          HP-UX A version of Unix that runs on
       disk channels, with four controllers on each     Hewlett-Packard computers. HP-UX in-
       channel, and eight hard-disk drives at-          cludes BSD extensions, including the net-
       tached to each controller.                       work commands, the Korn shell, and a
                                                        version of emacs. Visual User Environment
       Hot Fix A Novell NetWare feature that            (VUE) is HP’s graphical user interface, with
       marks defective disk blocks dynamically so       workspaces for different tasks, drag-and-
       that the operating system will not use them.     drop functions, a text editor, a color icon
                                                        editor, and other productivity tools.
       Data is redirected from any faulty blocks to
       a small portion of disk space set aside as the   HP-UX also includes System Administra-
       Hot Fix redirection area. Hot Fix then           tion Manager (SAM) for common adminis-
       marks the defective area as bad, and the         trative tasks, such as adding new users,
                                                        installing and configuring peripherals,
       server will not attempt to store data there
                                                        managing processes, and scheduling jobs.
       again. By default, 2 percent of a disk parti-
       tion is set aside as the Hot Fix redirection     HSM See Hierarchical Storage
       area.                                            Management.

       See also fault tolerance.                        HSSI       See High Speed Serial Interface.


                                                                                               171
                     Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 178 of 466
     HTML


     HTML See HyperText Markup                          See also homogeneous network; hetero-
     Language.                                          geneous network.

     HTTP See Hypertext Transfer Protocol.              hybrid organization In Novell Directo-
     hub A device used to extend a network so           ry Services (NDS), an organizational strat-
     that additional workstations can be at-            egy that combines two or more of the
     tached. There are two main types of hubs:          methods—locational, divisional, and
                                                        workgroup. A hybrid organization makes
     ■
         Active hubs amplify transmission signals       most sense in a large organization.
         to extend cable length and ports.
                                                        hypermedia A term used to describe
     ■
         Passive hubs split the transmission signal,
                                                        nonsequential applications that have inter-
         allowing additional workstations to be
                                                        active, hypertext links between different
         added, usually at a loss of distance.
                                                        multimedia elements— graphics, sound,
     In some star networks, a hub is the central        text, animation, and video.
     controlling device.
                                                        If an application relies heavily on text-
     Huffman coding In data compression, a              based information, it is known as
     method of encoding data on the basis of the        hypertext; however, if full-motion video,
     relative frequency of the individual elements.     animation, graphics, and sound are used,
     Huffman coding is often used with text files;      the application is considered hypermedia.
     the coding is based on how frequently each
     letter occurs, because it is a lossless compres-   hypertext A method of presenting infor-
     sion method. Huffman coding is used in fax         mation so that it can be viewed by the user
     transmissions.                                     in a nonsequential way, regardless of how
                                                        the topics were originally organized.
     See also data compression; lossless com-
     pression; lossy compression.                       Hypertext was designed to make a comput-
                                                        er respond to the nonlinear way that hu-
     Hurd A project from the Free Software              mans think and access information—by
     Foundation (FSF) to develop and distribute         association, rather than according to the
     a free version of the Unix operating system        linear organization of film, books, and
     for many different hardware platforms.             speech.
     Hurd (or sometimes HURD) is considered a           In a hypertext application, you can browse
     collection of all the GNU software, compil-        through the information with considerable
     ers, editors, and utilities, as well as the op-    flexibility, choosing to follow a new path
     erating system.                                    each time you access the information. When
     See also Free Software Foundation; GNU.            you click a highlighted word, you activate a
                                                        link to another hypertext document, which
     hybrid network A network that uses a               may be on the same Internet host or on a
     collection of different technologies, such as      completely different system thousands of
     frame relay, leased lines, and X.25.               miles away. These links depend on the care


     172
                         Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 179 of 466
                                                                                                Hz


       that the document originator used when as-      (W3C), at least in theory; the manufactur-
       sembling the document; unfortunately,           ers of the most popular browsers have driv-
       many links turn into dead-ends.                 en this process in the past by creating their
       See also link rot.                              own non-standard HTML elements.

                                                       HTML has been vital in the development of
       HyperText Markup Language Abbre-
                                                       the World Wide Web; however, the func-
       viated HTML. A standard document for-
                                                       tions that it performs via the Web browser
       matting language used to create Web pages
       and other hypertext documents. HTML is a        are becoming restrictive. In part, this has
       subset of Standardized General Markup           led to the development of other technolo-
       Language (SGML).                                gies, such as Java, Virtual Reality Modeling
                                                       Language (VRML), and Extensible Mark-
       HTML defines the appearance and place-
                                                       up Language (XML).
       ment on the page of elements such as fonts,
       graphics, text, links to other Web sites, and   See also Extensible Markup Language;
       so on; it has nothing to do with the actual     Java; Secure HTTP; Virtual Reality
       material presented. Hypertext documents         Modeling Language.
       often have the filename extension .htm or
       .html.                                          Hypertext Transfer Protocol Abbrevi-
       The published HTML standards have been          ated HTTP. The command and control pro-
       revised several times. HTML version 2 was       tocol used to manage communications
       the first version widely used on the World      between a Web browser and a Web server.
       Wide Web and supported by the popular           When you access a Web page, you see a
       Web browsers of the day. Subsequent revi-
                                                       mixture of text, graphics, and links to other
       sions to the standard have added new
                                                       documents or other Internet resources.
       HTML elements such as tables, text flow
                                                       HTTP is the mechanism that opens the re-
       around images, frames, applets, and style
                                                       lated document when you select a link, no
       sheets.
                                                       matter where that document is located.
       Future HTML revisions will be developed
       by the World Wide Web Consortium                Hz See hertz.




                                                                                              173
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 180 of 466
     I2O




     I
     I2O      See Intelligent Input/Output.          IBM Certified Specialist One of the
                                                     many certifications from IBM, available in
     IAB See Internet Architecture Board.            a range of specializations, including:
     IAC See Inter-Application                       ■
                                                         AIX System Administration
     Communication.                                  ■
                                                         AIX Support
     IANA See Internet Assigned Numbers
                                                     ■
                                                         AS/400 Associate System Operator
     Authority.                                      ■
                                                         AS/400 Professional System Operator

     IBM See International Business Ma-
                                                     ■
                                                         AS/400 Associate System Administrator
     chines Corporation.                             ■
                                                         AS/400 Professional System Administrator
                                                     ■
                                                         OS/2 Warp Server Administration
     IBM 3270 A general name for a family of
     IBM system components—printers, termi-          ■
                                                         LAN Server 4 Administration
     nals, and terminal cluster controllers—that
                                                     IBM Certified Systems Expert One of
     can be used with a mainframe computer by
                                                     the many certifications from IBM, available
     an SNA (Systems Network Architecture)
                                                     in a range of specializations, including
     link.
                                                     OS/2 Warp and OS/2 Warp 4.
     Software that emulates a 3270 terminal is
                                                     IBM RS/6000 A set of seven or nine sep-
     available for all major operating systems.
                                                     arate 32-bit chips used in IBM’s line of re-
     IBM cabling systems See Type 1-9                duced instruction set computing (RISC)
     cable.                                          workstations.
                                                     With as many as 7.4 million transistors, the
     IBM Certified Advanced Technical
                                                     RS/6000 uses a superscalar design with four
     Expert One of the many certifications
                                                     separate 16KB data-cache units and an 8KB
     from IBM, available in many specializa-
                                                     instruction cache. The joint venture an-
     tions, including RS/6000 AIX.
                                                     nounced between IBM, Apple, and Motor-
     IBM Certified AIX User One of the               ola in late 1991 specified the development
     many certifications from IBM. This one is       of a single-chip version of the RS/6000 ar-
     available to the AIX user.                      chitecture called the PowerPC.

     IBM Certified Expert One of the many            IBM Suite for Windows NT A software
     certifications from IBM, available in a         suite from IBM for Microsoft Windows NT
     range of specializations, including OS/2        that includes five major modules:
     Warp Server and OS/2 LAN Server.                ■
                                                         Intel’s LANDesk Manager


     174
                        Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 181 of 466
                                                                               IEEE standards


       ■
           Lotus Domino                                selected by moving a mouse or another
       ■
           IBM’s DB2 Universal Database (UDB)          pointing device.
       ■
           IBM’s eNetwork Communications Server        An icon can represent an application, a
                                                       document, embedded and linked objects, a
       ■
           IBM’s ADSTAR Distributed Storage
                                                       hard disk drive, or several programs col-
           Manager (ADSM)
                                                       lected in a group.
       The suite is available in both department
       and enterprise versions.                        IDE See Integrated Drive Electronics.

       IBM ThinkPad A series of innovative and         identity In Microsoft Outlook Express, a
       popular notebook computers from IBM.            feature that allows you to create multiple
                                                       accounts so that you can keep business and
       The ThinkPad first introduced the touch-
                                                       personal e-mail associated with different
       sensitive dual-button pointing stick (called
                                                       identities.
       a TrackPoint), the pencil-eraser–like de-
       vice, found between the G, H, and B keys.       idle cell In Asynchronous Transfer
       It is now included on many portable com-        Mode, a cell transmitted purely to keep net-
       puters and replaces the mouse.                  work traffic at a specific level.
       The top-of-the-line ThinkPad 770 runs a         See also Asynchronous Transfer Mode.
       300MHz Pentium II processor, an 8.1GB
       hard disk, a 56K modem, a 14.1-inch             IDS See Intrusion Detection System.
       SVGA screen with resolutions up to 1280 ×
                                                       IDT See Integrated Device Technology,
       1024, and as much as 320MB of memory.
                                                       Inc.
       IC See integrated circuit.
                                                       IE See Internet Explorer.
       ICA See Independent Computing
                                                       IEC See Interexchange Carrier.
       Architecture.
                                                       IEEE See Institute of Electrical and Elec-
       ICMP See Internet Control Message
                                                       tronics Engineers.
       Protocol.
                                                       IEEE standards The Institute of Electri-
       ICP See Internet Content Provider.
                                                       cal and Electronics Engineers (IEEE), acting
       Icon A general-purpose high-level pro-          as a coordinating body, has established a
       gramming language with a large number of        number of telecommunications standards,
       string-processing functions, developed by       including Group 802 as follows:
       Ralph Griswold at the University of Arizo-      ■
                                                           802.1D An access-control standard for
       na. Icon has a C-like syntax and is available       bridges linking 802.3, 802.4, and 802.5
       both as a compiler and as an interpreter.           networks.
       icon In a graphical user interface, a small     ■
                                                           802.2 A standard that specifies the Data
       screen image representing a specific element        Link layer for use with 802.3, 802.4, and
       that the user can manipulate in some way,           802.5 networks.


                                                                                               175
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 182 of 466
     IETF


     ■
         802.3 1Base5 A standard matching the               broadband techniques to other IEEE
         AT&T StarLAN product with a 1Mbps                  subcommittees.
         data transfer rate and a maximum cable-        ■
                                                            802.8 The Fiber-Optic Technical
         segment length of 500 meters (1640 feet).          Advisory Committee provides advice on
     ■
         802.3 10Base2 An implementation of the             fiber-optic technology to other IEEE
         Ethernet standard on thin Ethernet cable           subcommittees.
         with a data transfer rate of 10Mbps, and a     ■
                                                            802.9 The Integrated Data and Voice
         maximum cable-segment length of 185                (IDV) Networks group is currently work-
         meters (600 feet).                                 ing to integrate data, voice, and video to
     ■
         802.3 10Base-T A standard for Ether-               802 LANs and ISDN. Now more com-
         net over unshielded twisted-pair wiring,           monly referred to as Iso-Ethernet.
         the same wiring and RJ45 connectors            ■
                                                            802.10 The Network Security Techni-
         used with telephone systems. The stan-             cal Advisory Group is developing a stan-
         dard is based on a star topology, in which         dard definition of a network security
         each node connects to a central wiring             model.
         center, with a cable-length limitation of      ■
                                                            802.11 The Wireless Networking group
         100 meters (325 feet).                             is developing standards for wireless
     ■
         802.3 10Broad36 A standard for long-               networks.
         distance Ethernet with a 10Mbps data           ■
                                                            802.12 The Demand Priority group is
         rate and a maximum cable-segment                   working on standards for the 100Mbps
         length of 3600 meters (11,800 feet).               Ethernet standard.
     ■
         802.4 A standard for bus topology net-         ■
                                                            802.14 The Cable Modems group is de-
         works that use token passing to control            fining standards for data transport over
         access and network traffic, running at             traditional cable TV networks.
         10Mbps. Not widely implemented.                You will also see many of these standards
     ■
         802.5 A standard for ring networks that        referred to by their ISO reference numbers.
         use token passing to control access and        IEEE standards 802.1 through 802.11 are
         network traffic, running at 4Mbps or           also known as ISO standards 8802.1
         16Mbps. It is used by IBM’s Token Ring         through 8802.11.
         network.                                       For more information, see the entries on
                                                        the individual standards.
     ■
         802.6 An emerging standard for metro-
         politan area networks (MANs) transmit-         IETF See Internet Engineering Task
         ting voice, video, and data over two           Force.
         parallel fiber-optic cables, using signaling
         rates of up to 155Mbps.                        IFS See installable file system.
     ■
         802.7 The Broadband Technical Advi-            IGMP See Internet Group Management
         sory Committee provides advice on              Protocol.


     176
                         Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 183 of 466
                                                   Incumbent Local Exchange Carrier


       IGP See Interior Gateway Protocol.              (the ability to store energy in the form of a
                                                       magnetic field), and resistance (the ability
       IGRP See Interior Gateway Routing
                                                       to impede or resist the flow of electric cur-
       Protocol.
                                                       rent), measured in ohms.
       IIOP See Internet Inter-ORB Protocol.           Impedance can be described as the apparent
       IKE Abbreviation for Internet Key               resistance to the flow of alternating current
       Exchange.                                       at a given frequency. Mismatches in imped-
                                                       ance along a cable cause distortions and re-
       See ISAKMP/Oakley.
                                                       flections. Each transmission protocol and
                                                       network topology specifies its own stan-
       ILEC See Incumbent Local Exchange
                                                       dards for impedance.
       Carrier.

       IMA See Inverse Multiplexing over ATM.          impersonation attack An attack in
                                                       which a hostile computer system masquer-
       image map A graphical inline image on           ades as a trusted computer.
       a Web page that contains more than one
                                                       See also brute-force attack; dictionary
       link. Each region of the image map is linked
                                                       attack; social engineering
       to a different Web resource; you can click a
       part of the image to retrieve the appropriate
                                                       implied security equivalence In Nov-
       resource.
                                                       ell Directory Services, when an object re-
       See also inline image.                          ceives the rights of the object’s parent, it is
                                                       said to be security equivalent. Also known
       imaging The process of capturing, stor-         as container security equivalence. The In-
       ing, cataloging, displaying, and printing       herited Rights Filter does not affect this.
       graphical information, as well as scanning
       paper documents for archival storage.           See also explicit security equivalence; In-
                                                       herited Rights Filter; Novell Directory Ser-
       Network users can store and then retrieve
                                                       vices; security equivalence.
       imaged documents from large, centralized
       image-storage systems, using applications
                                                       I-Mux See inverse multiplexing.
       such as Lotus Notes or other groupware.
       See also document management; high-             incremental backup A backup of a hard
       capacity storage system; optical character      disk that consists of only those files created
       recognition.                                    or modified since the last backup.
                                                       See also differential backup; full backup.
       IMAP See Internet Mail Access
       Protocol.
                                                       Incumbent Local Exchange Carrier
       impedance An electrical property of a           Abbreviated ILEC. A term coined from the
       cable that combines capacitance (the ability    Telecommunications Act of 1996 to describe
       to store an electrical charge), inductance      the incumbent local telephone company,


                                                                                                177
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 184 of 466
     Independent Computing Architecture


     providing local transmission and switching     viruses are triggered by particular dates,
     services.                                      others by specific events on the system.
     See also Competitive Local Exchange            See also antivirus program; boot sector vi-
     Carrier.                                       rus; file-infecting virus; inoculate; macro
                                                    virus; multipart virus; polymorphic virus;
     Independent Computing Architecture             stealth virus; Trojan Horse; vaccine; virus.
     Abbreviated ICA. A presentation service
     protocol developed by Citrix that transports   information node Abbreviated i-node,
     mouse clicks, keystrokes, and screen updates   sometimes written inode, pronounced
     between a thin client and the server. ICA      “eye-node.” In Unix, a data structure on
     works with Microsoft Windows, Macin-           disk that describes a file.
     tosh, and Unix clients and runs on top of      Each directory entry associates a filename
     TCP/IP, IPX/SPX, and NetBIOS.                  with an i-node; although a single file may
     See also thin client.                          have several filenames, one for each link , a
                                                    file has only one i-node. Within a filesys-
     Independent Software Vendor Ab-                tem, the number of i-nodes, and therefore
     breviated ISV. A company that develops         the number of files, is defined when the sys-
     and sells computer software but is com-        tem is first initialized.
     pletely independent of the makers of the       An i-node contains all the information Unix
     hardware upon which the software runs.         needs to be able to access the file, including
     Industry Standard Architecture Ab-             the file’s length, the times that the file was
     breviated ISA. The 16-bit bus design first     last accessed or modified, owner and group
     used in IBM’s PC/AT computer in 1984.          ID information, access permissions, the
     ISA has a bus speed of 8MHz and a maxi-        number of links to the file, and the disk ad-
     mum throughput of 8MBps. EISA (Extend-         dress of the data blocks that contain the file
     ed Industry Standard Architecture) is a 32-    itself.
     bit extension to this bus.                     See also i-node table.

     INETCFG A Novell NetWare 4 NLM                 information warehouse A central
     used to set up and configure AppleTalk, In-    repository containing a company’s current
     ternet Protocol (IP) and Internetworking       and historical data in a form that can be
     Packet eXchange (IPX) protocols on the         accessed quickly and easily by users to aid
     server.                                        in their business decision making. IBM has
     infection The presence of a virus or a         a large number of products for building
     Trojan Horse within a computer system;         fully automated enterprise-wide data
     the virus may be active in memory or           warehouses.
     present on the hard disk.                      Informix-4GL Certified Professional
     The infection may remain hidden from the       A professional certification from Informix
     user for a considerable length of time. Some   Software aimed at developers proficient in


     178
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 185 of 466
                                                                                         initialize


       creating custom database applications us-       of portable devices is implementing infrared
       ing Informix-4GL.                               communications at some level.
                                                       See also Infrared Data Association; mobile
       Informix Software, Inc. A major sup-
                                                       computing; wireless communications.
       plier of object-oriented and relational data-
       base products, based in Menlo Park,
                                                       inherited rights Rights (in Novell Net-
       California.
                                                       Ware) or permissions (in Microsoft Win-
       For more information on Informix Soft-          dows 2000) received by an object from its
       ware, Inc., see www.informix.com.               parent object. In Novell NetWare, inherited
                                                       rights can be blocked by the Inherited
       Infrared Data Association Abbreviat-            Rights Filter or by an explicit assignment.
       ed IrDA. A trade association of more than
                                                       See also Inherited Rights Filter.
       150 computer and telecommunications
       hardware and software suppliers, including
                                                       Inherited Rights Filter Abbreviated
       Hewlett-Packard, Apple Computer, AST,
                                                       IRF. In Novell Directory Services (NDS),
       Compaq, Dell, IBM, Intel, Motorola, Nov-
                                                       the mechanism that controls the rights a
       ell, and others.
                                                       trustee can inherit from parent directories
       IrDA is concerned with defining stan-           or container objects.
       dards for products that use wireless
                                                       Inheritance allows an assignment applied at
       communications.
                                                       one point to apply to everything below that
       For more information on IrDA, see www           point in the file and directory structure. The
       .irda.org.                                      IRF for any file, directory, or object is a part
                                                       of NetWare’s access control information.
       infrared transmission A method of
                                                       In NetWare 3, the IRF was known as the In-
       wireless transmission that uses part of the
                                                       herited Rights Mask and applied only to the
       infrared spectrum to transmit and receive
                                                       file system.
       signals.
                                                       See also Inherited Rights Mask; NETAD-
       Infrared transmissions take advantage of a
                                                       MIN; trustee; trustee assignment.
       frequency range just below that of visible
       light, and they usually require a line-of-      Inherited Rights Mask Abbreviated
       sight connection between transmitter and        IRM. In NetWare 3, the mechanism that
       receiver.                                       controls the rights a trustee can inherit. By
       Infrared transmission can be used to send       default, IRM allows all rights to be inherit-
       documents from portable computers to            ed. Both files and directories have individ-
       printers, to transmit data between portable     ual IRM controls.
       computers, to exchange information be-          See also Inherited Rights Filter; trustee;
       tween computers and cellular telephones         trustee assignment.
       and faxes, and to connect to home entertain-
       ment systems. Almost every manufacturer         initialize 1. To start up a computer.


                                                                                                 179
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 186 of 466
     inline image


     2. In the Macintosh, the process of prepar-       changed its name in 1988. Well known for
     ing a new, blank floppy or hard disk for use.     its dBASE database products, the company
     Initializing completely obliterates any in-       also markets Delphi Client/Server Suite, a
     formation previously stored on the disk.          visual rapid applications development envi-
     3. To assign a beginning value to a variable.     ronment, and JBuilder, a set of Java pro-
                                                       gramming language development tools.
     See also formatting.
                                                       For more information on Inprise Corpora-
     inline image On a Web page, an image              tion, see www.inprise.com.
     displayed along with accompanying text.
     The process of placing the image on the           input/output Abbreviated I/O. The
     page is known as inlining.                        transfer of data between the computer and
                                                       its peripheral devices, disk drives, termi-
     inoculate To protect a file against attack        nals, and printers.
     from a virus by recording characteristic in-
     formation about it and then monitoring any        input/output bound Abbreviated I/O
     changes.                                          bound. A condition in which the speed of
                                                       operation of the input/output port limits
     See also antivirus program; boot sector vi-
                                                       the speed of program execution. Getting the
     rus; file-infecting virus; infection; macro vi-
                                                       data into and out of the computer is more
     rus; multipart virus; polymorphic virus;
                                                       time-consuming than actually processing
     stealth virus; Trojan Horse; vaccine; virus.
                                                       that same data.
     i-node See information node.                      See also computation bound.

     i-node table In Unix, a list of all the
                                                       INSTALL A Novell NetWare server con-
     i-nodes in a filesystem. Within the i-node
                                                       sole NetWare Loadable Module (NLM)
     table, each i-node is known by a number—
                                                       used for managing, maintaining, and up-
     the i-number, or index number. If a file is
                                                       dating NetWare servers. INSTALL can be
     defined by i-node #300, it is said to have an
                                                       used for the following tasks:
     i-number of 300.
     See also information node.
                                                       ■
                                                           Creating, deleting, and managing hard-
                                                           disk partitions and NetWare volumes on
     in-place migration In Novell NetWare,                 the server
     a method of upgrading an existing Net-            ■
                                                           Installing NetWare and other additional
     Ware server to NetWare 4, which includes              products and updating the license or reg-
     converting the file system and updating the           istration disk
     network operating system.
                                                       ■
                                                           Adding, removing, checking, and unmir-
     See also across-the-wire migration.
                                                           roring hard disks
     Inprise Corporation Originally known              ■
                                                           Changing server startup and configura-
     as Borland International, the company                 tion files


     180
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 187 of 466
                                                  Integrated Device Technology, Inc.


       install To configure and prepare hard-          Institute of Electrical and Electronics
       ware or software for operation.                 Engineers Abbreviated IEEE, pro-
                                                       nounced “eye-triple-ee.” A membership or-
       Many application packages have their own
                                                       ganization, founded in 1963, including
       installation programs, which copy all the
                                                       engineers, students, and scientists. IEEE
       required files from the original distribution
                                                       also acts as a coordinating body for com-
       disks into appropriate directories on your      puting and communications standards.
       hard disk and then help to configure the
       program to your own operating require-          For more information in IEEE, see
                                                       www.ieee.org.
       ments. Microsoft Windows programs are
       installed by a program called Setup.            See also IEEE standards.

       installable file system Abbreviated             instruction set The set of machine-lan-
       IFS. A file system that is loaded dynamically   guage instructions that a processor recog-
       by the operating system when it is needed.      nizes and can execute.
       Different file systems can be installed to      An instruction set for reduced instruction
       support specific needs, in just the same way    set computing (RISC) may only contain a
       as device drivers are loaded to support spe-    few instructions; a computer that uses
       cific hardware.                                 complex instruction set computing (CISC)
                                                       may be able to recognize several hundred
       installation program A program whose
                                                       instructions.
       sole function is to install (and sometimes
       configure) another program.                     INT 14 See Interrupt 14.
       The program guides the user through what        integrated circuit Abbreviated IC, also
       might otherwise be a rather complex set of      known as a chip. A small semiconductor
       choices, copying the correct files into the     circuit that contains many electronic
       right directories, decompressing them if        components.
       necessary, and asking for the next disk
                                                       Integrated Device Technology, Inc.
       when appropriate. An installation program
       may also ask for a person’s name and a          Abbreviated IDT. An established manufac-
                                                       turer of SRAM, specialty memory, and em-
       company name so that the startup screen
                                                       bedded microprocessors, who has recently
       can be customized. Microsoft Windows
                                                       moved into producing clones of Intel micro-
       programs are installed by a program called
                                                       processors. IDT’s first WinChip, originally
       Setup.
                                                       known as the C6, shipped in limited quan-
       Installer service In Microsoft Windows          tities in 1997 and 1998, and the company
       2000, a service that manages all aspects of     recently announced the WinChip 2 and
       application installation, removal, and the      WinChip 2+.
       separate configuration of components of         For more information on Integrated Device
       large packages such as Office 2000.             Technology, see www.idt.com.


                                                                                            181
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 188 of 466
     Integrated Drive Electronics


     Integrated Drive Electronics Abbrevi-            this problem, ISA suggests that routers be
     ated IDE. A popular hard-disk interface          able to reserve resources for specific data
     standard, used for disks in the range of         streams called flows. A flow might be video
     40MB to 1.2GB, requiring medium to fast          data from a source to a destination or from
     data-transfer rates. The electronic control      a source to multiple destinations.
     circuitry is located on the drive itself, thus   See also IP over ATM; IP switching; quality
     eliminating the need for a separate hard-        of service.
     disk controller card.
     See also Enhanced Small Device Interface;        Integrated Services Digital Network
     Small Computer System Interface; ST506           Abbreviated ISDN. A standard for a world-
     Interface.                                       wide digital communications network orig-
                                                      inally designed to replace all current systems
     Integrated On-Demand Network                     with a completely digital, synchronous, full-
     Abbreviated ION. A new high-capacity             duplex transmission system.
     residential and business service from
                                                      Computers and other devices connect to
     Sprint that allows customers to simulta-
                                                      ISDN via simple, standardized interfaces.
     neously make a phone call, send/receive a
                                                      They can transmit voice, video, and data,
     fax, and access the Internet using a single
                                                      all on the same line.
     connection.
                                                      See also Basic Rate ISDN; Broadband Inte-
     The service is based on a mixture of broad-      grated Services Digital Network; Primary
     band technology, such as Asynchronous            Rate ISDN.
     Transfer Mode (ATM) and Digital Sub-
     scriber Line (DSL). Deployment of the net-       integrated software Application soft-
     work is based on a partnership with three        ware that combines the functions of several
     other companies—Cisco Systems, Bellcore,         major applications, such as a spreadsheet, a
     and Radio Shack.                                 database, a word processor, and a commu-
     See also Asynchronous Transfer Mode;             nications program, into a single package.
     Digital Subscriber Line.                         Microsoft Works is an example of integrat-
                                                      ed software.
     Integrated Services Architecture Ab-             Integrated software provides a consistent
     breviated ISA. A proposed extension to the       user interface in all the modules and allows
     Internet standards that would provide inte-      the user to transfer data from one part of
     grated services in support of real-time ap-      the system to another quickly and easily. It
     plications over the Internet.                    is also usually inexpensive. Unfortunately,
                                                      integrated software packages do not typi-
     Using current standards, real-time applica-
                                                      cally offer all the complex features available
     tions do not work well over the Internet
                                                      with their stand-alone counterparts.
     because of variable and unpredictable
     queuing delays and other losses. To solve        See also software suite.


     182
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 189 of 466
                                                                        Intel Corporation




                             INTEGRATED SERVICES DIGITAL NETWORK




       Integrated-Private Network-to-                Intel has developed a wide range of pro-
       Network Interface Abbreviated I-PNNI.         cessors and board-level products that are
       A routing protocol based on the Asynchro-     used in applications as varied as personal
       nous Transfer Mode (ATM) Forum’s Private      computers, automobiles, robots, and
       Network-to-Network Interface (PNNI)           supercomputers, as well as the multibus
       standard that allows ATM switches to          architecture that is used in many industri-
       communicate.                                  al and proprietary applications. Intel also
       See also Private Network-to-Network           manufactures modems, fax modems,
       Interface.                                    memory chips, flash memory products,
                                                     and other peripheral devices. The name
       Intel Corporation The world’s largest         Intel is a contraction of Integrated
       manufacturer of microprocessors, supplying    Electronics.
       the processors used in more than 80 percent
       of the world’s personal computers.


                                                                                          183
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 190 of 466
     Intelligent Input/Output


     For more information on Intel Corpora-             See also Solaris.
     tion, see www.intel.com.
                                                        Inter-Application Communication
     Intelligent Input/Output Abbreviated               Abbreviated IAC. In the Macintosh operat-
     I2O; pronounced “eye-two-oh.” A specifi-           ing system, a feature of the System software
     cation from Intel Corporation that divides         that allows independent applications to
     the traditional device driver into two parts;      share and exchange information. IAC takes
     ■
         The part concerned with managing the           two main forms:
         device                                         ■
                                                            Publish-and-subscribe, which allows us-
     ■
         The part concerned with interfacing to the         ers to create documents made of compo-
         operating system                                   nents created by multiple applications.
     By making this distinction, that part of the       ■
                                                            Apple events, which let one application
     driver concerned with managing the device              control another. For example, two pro-
     now becomes portable across operating                  grams can share common data, and one
     systems.                                               program can request that the other per-
     I2O is also designed to work with intelligent          form some action.
     input/output subsystems, with support for          IAC is often referred to as program linking
     message passing between multiple indepen-          in the System manuals.
     dent processors, so that the host system can
     be relieved of all the interrupt-intensive tasks   Interexchange Carrier Abbreviated
     associated with servicing device drivers.          IXC; sometimes abbreviated IEC. A term
                                                        coined from the Telecommunications Act
     Several operating system vendors, includ-
                                                        of 1996 to describe voice and data long-
     ing SCO, Microsoft, and Novell, have an-
                                                        distance telephone companies, including
     nounced support for I2O in future
                                                        AT&T, MCI, Sprint, and Worldcom.
     products.
                                                        See also Competitive Local Exchange Car-
     intelligent hub See smart hub.                     rier; Incumbent Local Exchange Carrier;
                                                        Local Exchange Carrier.
     intelligent terminal A terminal connect-
     ed to a large computer, often a mainframe,
                                                        interface The point at which a connection
     that has some level of local computing power
                                                        is made between two hardware devices, be-
     and can perform certain operations indepen-
                                                        tween a user and a program or operating sys-
     dently from the remote computer, but does
                                                        tem, or between two applications.
     not usually have any local disk-storage
     capacity.                                          In hardware, an interface describes the
                                                        logical and physical connections, as in
     See also dumb terminal.
                                                        RS-232-C, and is often considered synon-
     Interactive Unix A version of Unix from            ymous with the term port.
     Sun Microsystems based on AT&T’s Sys-              A user interface consists of the means by
     tem V Release 3.2 kernel.                          which a program communicates with the us-


     184
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 191 of 466
                                    International Business Machines Corporation


       er, including a command line, menus, dialog      DRAM requires that its contents be updat-
       boxes, online help systems, and so on. User      ed at least every thousandth of a second,
       interfaces can be classified as character-       and while this update is taking place, it can-
       based, menu-driven, or graphical.                not be read by the processor. Interleaved
       Software interfaces are application pro-         memory divides available memory into
       gramming interfaces (APIs) and consist of        banks so that the processor can read from
       the codes and messages used by programs          one bank while the other is cycling and so
       to communicate behind the scenes.                does not have to wait. Because interleaved
                                                        memory does not require special hardware,
       See also graphical user interface.
                                                        it is one of the most cost-effective ways of
       interface standard Any standard way              speeding up system operation.
       of connecting two devices or elements that       See also wait state.
       have different functions.
                                                        internal command Any operating sys-
       Personal computers use many different in-
                                                        tem command that is not a separate pro-
       terface standards. These include Small
                                                        gram and is always available to the user. In
       Computer System Interface (SCSI), Inte-
                                                        MS-DOS, DIR, COPY, and TYPE are ex-
       grated Drive Electronics (IDE), and the En-
                                                        amples of internal commands.
       hanced Small Device Interface (ESDI) for
       hard disks; RS-232-C and the Centronics          See also external command.
       parallel interface for serial devices and par-
                                                        internal modem A modem that plugs
       allel printers; and the OSI Reference Model
                                                        into the expansion bus of a personal com-
       for LAN communications over a network.
                                                        puter or into the PCMCIA connector of a
       Interior Gateway Protocol Abbreviat-             laptop computer.
       ed IGP. The protocol used on the Internet        See also external modem.
       to exchange routing information between
       routers within the same domain.                  internal security Security measures tak-
       See also Border Gateway Protocol; Exter-         en to prevent unauthorized computer ac-
       nal Gateway Protocol.                            cess from within an organization.
                                                        See also Intrusion Detection System.
       Interior Gateway Routing Protocol
       Abbreviated IGRP. A distance-vector rout-        International Business Machines
       ing protocol from Cisco Systems for use in       Corporation Abbreviated IBM, also
       large heterogeneous networks.                    known as “Big Blue.” Known originally for
       See also heterogeneous network.                  its huge range of mainframe computers,
                                                        IBM introduced the IBM PC, which quickly
       interleaved memory A method of                   emerged as an industry standard. Since its
       speeding up access by dividing dynamic           introduction in 1981, the PC has seen many
       RAM (DRAM) into two (or more) separate           changes, and an enormous number of com-
       banks.                                           panies worldwide now manufacture or


                                                                                                185
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 192 of 466
     International Organization for Standardization


     market hardware, software, and peripheral      See also OSI Reference Model.
     devices for IBM-compatible computers.
                                                    International Telecommunication
     IBM also has a huge research effort, owns
                                                    Union Abbreviated ITU. The U.N. um-
     thousands of patents, and has introduced
                                                    brella organization that develops and stan-
     many innovative products, including the
                                                    dardizes telecommunications worldwide.
     small, touch-sensitive TrackPoint, which
     replaces the mouse on many portable com-       The ITU also contains the CCITT, the In-
     puters, a 1000MHz chip, and a 3.5-inch         ternational Frequency Registration Board
     hard disk drive capable of storing up to       (IFRB), and the Consultative Committee
     17GB of information.                           on International Radio (CCIR). In popular
     For more information on IBM, see               usage, CCITT standards are being referred
     www.ibm.com.
                                                    to as ITU standards.

     See also Advanced Program-to-Program           For more information on ITU, see
     Communications; Advanced Peer-to-              www.itu.ch.
     Peer Networking; Advanced Interactive          Internet The world’s largest computer
     Executive; AS/400; Systems Network             network, consisting of millions of comput-
     Architecture.                                  ers supporting tens of millions of users in
                                                    hundreds of countries. The Internet is
     International Organization for Stan-
                                                    growing at such a phenomenal rate that any
     dardization Sometimes mistakenly re-
                                                    size estimates are quickly out of date.
     ferred to as the International Standards
     Organization, and commonly referred to as      The Internet was originally established to
     ISO, which is not an abbreviation but a der-   meet the research needs of the U.S. defense
     ivation of the Greek word isos, which          industry, but it has grown into a huge glo-
     means equal and which is a term that was       bal network serving universities, academic
     adopted by the International Organization      researchers, commercial interests, govern-
     for Standardization. An international stan-    ment agencies, and private individuals,
     dards-making body, based in Geneva, with       both in the United States and overseas.
     representatives from more than 100 coun-       The Internet uses TCP/IP protocols, and In-
     tries. The ISO establishes global standards    ternet computers run many different oper-
     for communications and information ex-         ating systems, including VMS, Microsoft
     change. ANSI is the U.S. member of the         Windows 2000, and many variations of
     ISO.                                           Unix.
     The seven-layer OSI Reference Model for        No government agency, single person, or
     computer-to-computer communications is         corporate entity controls the Internet; there
     one of the ISO’s most widely accepted rec-     is no Internet Corporation working behind
     ommendations in the area of networking.        the scenes. All decisions on methods and
     For more information on ISO, see               standards are made by committees based on
     www.iso.ch.                                    input from users.


     186
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 193 of 466
                                                                      Internet abbreviations


       Internet use falls into several major areas,       seen their function absorbed into the pop-
       including:                                         ular Web browsers.
       ■
           E-mail Electronic mail. Well over 80           The sheer volume of information available
           percent of the people who use the Internet     through the Internet is staggering; however,
           regularly use it for e-mail. You can send      because the Internet is a casual grouping of
           e-mail to recipients in more than 150          many networks, there is often no easy way
           countries, as well as to subscribers of com-   to determine the location of specific infor-
           mercial online services, such as America       mation. This has led to the emergence of
           Online, CompuServe, Delphi, Genie, and         several prominent portal sites and a number
           Prodigy.                                       of popular search engines.
                                                          Internet access can be via a permanent net-
       ■
           IRC chat A service that connects large
                                                          work connection or by dial-up through one
           numbers of users in real-time group
                                                          of the many Internet Service Providers (ISP).
           discussions.
                                                          See also Internet address; Internet Archi-
       ■
           Mailing lists Private discussion groups        tecture Board; Internet Assigned Numbers
           accessed by e-mail.                            Authority; Internet Engineering Task
                                                          Force; Internet Research Task Force; Inter-
       ■
           Usenet newsgroups Larger public dis-
                                                          net Society; portal; Request for Comment;
           cussion groups that focus on a specific
                                                          search engine; Usenet; World Wide Web;
           subject. Posts and threads in newsgroups
                                                          World Wide Web Consortium.
           are accessed using a newsreader.
       ■
           World Wide Web Hypertext-based sys-            internet See internetwork.
           tem for finding and accessing Internet re-     Internet abbreviations Like any cul-
           sources; the World Wide Web is one of the      ture, the Internet world has developed a
           fastest growing and most exciting of all       whole language of abbreviations, acro-
           Internet applications.                         nyms, and slang expressions. The following
       Other Internet applications such as Go-            list describes some of the common terms
       pher, FTP and anonymous ftp, and Telnet            you are likely to encounter in Usenet news-
       have either been overshadowed by the               groups or in your e-mail.
       growth of the World Wide Web or have               See also emoticon; smiley.


       Abbreviation                    Description

       aTdHvAaNnKcSe                   Thanks in advance

       AWTTW                           A word to the wise

       BRB                             Be right back




                                                                                                 187
                        Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 194 of 466
     Internet abbreviations



     Abbreviation              Description

     BTW                       By the way

     CU                        See you

     FAQ                       Frequently asked question

     FAQL                      Frequently asked question list

     FOAF                      Friend of a friend

     F2F                       Face to face

     FWIW                      For what it’s worth

     GR&D                      Grinning, running, and ducking

     IMHO                      In my (sometimes not very) humble opinion

     IWBNI                     It would be nice if

     IYFEG                     Insert your favorite ethnic group

     LOL                       Laughing out loud

     MEGO                      My eyes glaze over

     MOTAS                     Member of the appropriate sex

     MOTOS                     Member of the opposite sex

     MOSS                      Member of the same sex

     Ob-                       Obligatory, as in ob-joke

     OTOH                      On the other hand

     PD                        Public domain




     188
                    Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 195 of 466
                                                             Internet Architecture Board



       Abbreviation                  Description

       PITA                          Pain in the ass

       PMFJI                         Pardon me for jumping in

       RL                            Real life

       ROTFL                         Rolling on the floor laughing

       RTFM                          Read the (expletive deleted) manual

       SO                            Significant other

       TIA                           Thanks in advance

       TTFN                          Ta ta for now

       WRT                           With respect to

       YMMV                          Your mileage may vary

       $0.02                         My two cents worth




       Internet address A location on the In-             net for Internet administrative
       ternet. An Internet address takes the form         organizations
       someone@abc.def.xyz, in which someone is
                                                         See also bang path; IP address.
       a user’s name or part of a user’s name, @abc
       is the network computer of the user, and
                                                         Internet Architecture Board Abbrevi-
       def is the name of the host organization.
       The last three letters denote the kind of in-     ated IAB. A technical advisory group of the
       stitution the user belongs to:                    Internet Society (ISOC). The IAB manages
                                                         the editing and publication of Request for
        edu for educational
                                                         Comments (RFCs), serves as an appeals
        com for commercial                               board, and provides other services to the
        gov for government                               ISOC.
        mil for the military                             For more information on the IAB, see
        org for non-profit organizations                 www.iab.org/iab.


                                                                                               189
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 196 of 466
     Internet Assigned Numbers Authority


     Internet Assigned Numbers                        message in an IP datagram and then sending
     Authority Abbreviated IANA. A central            the datagram back to the original source.
     clearinghouse for the assignment and coor-       ICMP is also used by the Ping command.
     dination of Internet protocol parameters,
                                                      See also Ping.
     such as Internet addresses, protocol vari-
     ables and numbers, and domain names.
                                                      Internet Engineering Task Force Ab-
     For more information on the IANA, see            breviated IETF. Provides technical and de-
     www.isi.edu/iana.                                velopment services for the Internet and
     Internet Connection Sharing In Mi-               creates, tests, and implements Internet stan-
     crosoft Windows 98 and Windows 2000, a           dards that are then approved and published
     mechanism that allows networked com-             by the Internet Society (ISOC). The techni-
     puters to share a single connection to the       cal work is done within the IETF working
     Internet.                                        groups.
     Internet Connection Sharing works with           For more information on IETF, see
     any kind of Internet connection, including       www.ietf.org.
     modems, Integrated Services Digital Net-
     work (ISDN), cable modem, or Digital Sub-        Internet Explorer Abbreviated IE. In
     scriber Line (DSL).                              Microsoft Windows, a Web browser used
                                                      to display Internet resources.
     Internet Content Provider Abbreviat-
     ed ICP. A company that will design and de-       See also security zone.
     liver content for your Web site.
     See also Internet Service Provider.              Internet file types The Internet offers
                                                      many opportunities for downloading files
     Internet Control Message Protocol                from a huge number of Internet hosts.
     Abbreviated ICMP. An error-reporting pro-        These files may have been generated on dif-
     tocol that works with Internet Protocol (IP)     ferent computer systems, so before you
     and provides the functions used for network-     spend time downloading a file, it is impor-
     layer management and control.                    tant to understand the type of file you are
     Routers send ICMP messages to respond to         dealing with. Table I.1 lists many of the
     undeliverable datagrams by placing an ICMP       common file types you may encounter.

     TABLE I.1     INTERNET FILE TYPES


     Filename Extension      Description

     tar                     A tape archive created by the tar utility.

     Z                       A file created by the compress utility. You must use uncompress
                             to restore the file before you can use it.

     190
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 197 of 466
                                                                         Internet file types


       TABLE I.1   INTERNET FILE TYPES (CONTINUED)


       tar.z                A compressed tape archive file.

       z                    A file created by the pack utility. You must use unpack to restore
                            the file before you can use it.

       zip                  A file created by PKZIP or WinZip. You must unzip the file before
                            you can use it.

       gz                   A file created by the GNU gzip utility. You must decompress the
                            file before you can use it.

       hqx                  A compressed Macintosh file.

       sit                  A Macintosh file compressed by StuffIt.

       tif/tiff             A graphics file in TIF format.

       gif                  A graphics file in GIF format.

       htm/html             A Web page in HyperText Markup Language.

       jpg/jpeg             A graphics file in JPEG format.

       mpg/mpeg             A video file in MPEG format.

       txt                  A text file.

       1                    An nroff source file.

       ps                   A PostScript file ready for printing.

       uue                  A uuencoded file. You must use uudecode before you can use
                            the file.

       uue.z                A compressed uuencoded file.

       shar                 A Usenet newsgroup archive file created by the shar utility.

       shar.z               A compressed shar file.


                                                                                            191
                   Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 198 of 466
     Internet Group Management Protocol


     Internet Group Management Pro-                  IMAP allows users to download mail selec-
     tocol Abbreviated IGMP. An Internet             tively, to look at a message header, to
     protocol used in multicasting.                  download only part of a message, to store
                                                     messages on the server in a hierarchical
     IGMP allows hosts to add or remove
                                                     structure, and to link to documents and
     themselves from a multicast group. A mul-
                                                     Usenet newsgroups. IMAP also has strong
     ticast group is a collection of computers re-
                                                     authentication features and supports Ker-
     ceiving packets from a host that is trans-
                                                     beros. Search commands are also available
     mitting multicast packets with IP Class D
                                                     so that users can locate messages based on
     addresses. Group members can join the
                                                     their subject or header or based on content .
     group and leave the group; when there are
     no more members, the group simply ceases        See also Kerberos; Post Office Protocol;
     to exist.                                       Simple Mail Transfer Protocol
     See also Class D network; IP Multicast;
     multicasting.                                   Internet Network File System Abbre-
                                                     viated Internet NFS. A TCP/IP-based pro-
     Internet Inter-ORB Protocol Abbrevi-            tocol from Sun Microsystems used for
     ated IIOP. That part of the Common Object       sharing and accessing files remotely over
     Request Broker Architecture (CORBA)             the Internet.
     that allows CORBA-based interaction over        See also Network File System.
     TCP/IP networks (including the Internet)
     by replacing Hypertext Transfer Protocol        Internet Network Information Center
     (HTTP).
                                                     Abbreviated InterNIC. A cooperative ven-
     See also Common Object Request Broker           ture between AT&T, the National Science
     Architecture.                                   Foundation, and Network Solutions, Inc.,
                                                     that provides domain name registration and
     Internet Key Exchange See ISAKMP/               assigns IP addresses for use on the Internet.
     Oakley.
                                                     For more information on InterNIC, see
     Internet Mail Access Protocol Abbre-            www.internic.net.
     viated IMAP. A protocol that defines how
     users can access and store incoming e-mail      Internet NFS See Internet Network File
     messages.                                       System.

     Internet mail servers use Simple Mail           Internet Protocol Abbreviated IP, IP
     Transfer Protocol (SMTP) to move e-mail         version 4, and IPv4. The session-layer pro-
     from one server to another and then use         tocol that regulates packet forwarding by
     either IMAP or Post Office Protocol (POP)       tracking addresses, routing outgoing mes-
     to manage the e-mail and store messages in      sages, and recognizing incoming messages
     the appropriate mailboxes.                      in TCP/IP networks and the Internet.



     192
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 199 of 466
                                                                            Internet Relay Chat


       The IP packet header contains the following            A value of 6 indicates Transmission Con-
       fields:                                                trol Protocol (TCP), and a value of 17 in-
                                                              dicates User Datagram Protocol (UDP).
       ■
           Version Version number of the protocol.
                                                          ■
                                                              Header checksum Checksum for the
       ■
           IHL (Internet header length) Length of
                                                              header.
           the header information. The header length
           can vary; the default header is five 32-bit    ■
                                                              Source address IP address of the sender.
           words, and a sixth word is optional.           ■
                                                              Destination address IP address of the
       ■
           TOS (Type of Service) Various levels or            recipient.
           types of service.                              ■
                                                              Options/padding Optional information
       ■
           Total length Length of the datagram in             and padding.
           bytes, which can be a minimum of 576           See also IP multicast; IPv6; Transmission
           bytes to a maximum of 65,535 bytes.            Control Protocol; Transmission Control
       ■
           Identification Information that the re-        Protocol/Internet Protocol.
           ceiving system can use to reassemble frag-
           mented datagrams.                              Internet Relay Chat Abbreviated IRC.
                                                          An Internet client/server application that al-
       ■
           Flags The first flag bit (DF) specifies that   lows large groups of people to communi-
           the datagram should not be fragmented          cate interactively; developed by Jarkko
           and must therefore travel over networks        Oikarinen in Finland.
           that can handle the size without fragment-
           ing it. The second flag bit (MF) indicates     Specific channels are devoted to a particular
           whether this is the last fragment.             subject, from the sacred to the profane, and
                                                          channels come and go regularly as interest
       ■
           Fragment Offset An indication of where         levels change. Each channel has its own
           this datagram belongs in the set of frag-      name, usually prefaced by the pound sign
           ments; is used during reassembly.              (#), as in #hottub.
       ■
           Time-to-Live (TTL) Originally, the             When you join a channel, you can see what
           time in seconds that the datagram could        others have already typed; when you type a
           be in transit; if this time was exceeded,      line and press Enter, everyone else sees your
           the datagram was considered lost. Now          text. Most, but not all, of the conversations
           interpreted as a hop count and usually set     are in English. If someone asks you for a
           to the default value 32 (for 32 hops), this    password during an IRC session, don’t be
           value is decremented by each router            tempted to give it; someone is trying to trick
           through which the packet passes. Once it       you into divulging important information
           reaches zero, the datagram is discarded.       about your system.
       ■
           Protocol Identifies the transport-layer        See also listserver; mailing list; news-
           process intended to receive the datagram.      group; Usenet.


                                                                                                  193
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 200 of 466
     Internet Research Task Force




                                     INTERNET PROTOCOL FIELDS




     Internet Research Task Force Abbre-              net, Internet applications, and internet-
     viated IRTF. An Internet organization that       working technologies.
     creates long- and short-term research
                                                      ISOC also coordinates the activities of
     groups concentrating on protocols, archi-
                                                      many other Internet groups, including the
     tecture, and technology issues.
                                                      Internet Architecture Board (IAB), the In-
     For more information on IRTF, see                ternet Engineering Task Force (IETF), the
     www.irtf.org.                                    Internet Assigned Numbers Authority
                                                      (IANA), and the Internet Research Task
     Internet Service Provider Abbreviated
                                                      Force (IRTF).
     ISP. A company that provides commercial or
     residential customers access to the Internet     For more information on ISOC, see
     via dedicated or dial-up connections. An ISP     www.isoc.org.
     will normally have several servers and a
                                                      internetwork Abbreviated internet.
     high-speed connection to an Internet back-
                                                      Two or more networks using different
     bone. Some ISPs also offer Web site hosting
     services and free e-mail to their subscribers.   networking protocols, connected by means
                                                      of a router. Users on an internetwork can
     See also Internet Content Provider               access the resources of all connected
                                                      networks.
     Internet Society Abbreviated ISOC. An
     international organization that promotes         Internetwork Operating System See
     cooperation and coordination for the Inter-      Internetworking Operating System.


     194
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 201 of 466
                                                      Internetwork Packet eXchange


       Internetworking Operating System               Internetwork Packet eXchange Ab-
       Abbreviated IOS; sometimes referred to as      breviated IPX. Part of Novell NetWare’s
       Internetwork Operating System Propri-          native protocol stack, used to transfer data
       etary operating system software that runs      between the server and workstations on the
       on the Cisco family of routers.                network. IPX packets are encapsulated and
                                                      carried by the packets used in Ethernet and
       IOS is stored in flash memory or in RAM in     the frames used in Token Ring networks.
       the router and supports remote access and      IPX packets consist of a 30-byte header
       protocol translation services, with connec-    which includes the network, node, and
       tivity provided by terminals, modems, com-     socket addresses for the source and the des-
       puters, printers, or workstations. LAN         tination, followed by the data area, which
       terminal support includes Transmission         can be from 30 bytes (only the header) to
       Control Protocol/Internet Protocol (TCP/       65,535 bytes in length. Most networks im-
       IP) for telnet and rlogin connections to IP    pose a more realistic maximum packet size
       hosts, tn3270 for connections to IBM hosts,    of about 1500 bytes.
       and LAT (Local Area Transport) for con-        The IPX packet header contains the follow-
       nections to DEC hosts.                         ing fields:
       For WANs, IOS supports connections over        ■
                                                          Checksum For data integrity checking..
       a dial-up line supporting AppleTalk Re-        ■
                                                          Packet length Length of the packet in
       mote Access, Serial Line Internet protocol         bytes
       (SLIP), Compressed SLIP (CSLIP), and           ■
                                                          Transport control Number of routers a
       Point-to-Point protocol (PPP) and supports
                                                          packet can cross before being discarded
       asynchronous terminal connections using
       terminal emulation software providing tel-
                                                      ■
                                                          Packet type The service that created the
                                                          packet
       net, rlogin, or IBM 3270 protocols.
                                                      ■
                                                          Destination network Network address
       IOS also supports Simple Network Man-
                                                          of the destination network
       agement Protocol (SNMP), Common Man-
                                                      ■
                                                          Destination node Media access control
       agement Information Protocol/Common
                                                          (MAC) address of the destination node
       Management Information Services (CMIP/
       CMIS) and IBM’s Network Management
                                                      ■
                                                          Destination socket Address of the pro-
       Vector Transport (NMVP) network man-               cess running on the destination node
       agement systems.                               ■
                                                          Source network Network address of the
                                                          source network
       You can configure IOS to control which
       networking protocols are routed, which
                                                      ■
                                                          Source node Media access control
       protocols are used to do the actual routing,       (MAC) address of the source node
       which interfaces on the router are used for    ■
                                                          Source socket Address of the process
       specific routed protocols, and which pro-          running on the source node
       cesses will execute on the router.             See also Sequenced Packet Exchange.


                                                                                             195
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 202 of 466
     Internetwork Packet Exchange Open Data-Link Interface


     Internetwork Packet Exchange Open               have used a compiler instead, and C and
     Data-Link Interface Abbreviated                 C++ are always compiled.
     IPXODI. In Novell NetWare, the client
                                                     See also compiler; Java; just-in-time
     software that accepts data from the DOS
                                                     compiler.
     Requester, adds header and address infor-
     mation to each data packet, and transmits
                                                     interprocess communication Abbre-
     the data packet as a datagram.
                                                     viated IPC. A term that describes all the
     InterNIC See Internet Network Informa-          methods used to pass information between
     tion Center.                                    two programs running on the same com-
                                                     puter in a multitasking operating system or
     interoperability The ability to run appli-      between two programs running on a net-
     cation programs from different vendors          work, including pipes, shared memory,
     across LANs, WANs, and MANs, giving             message queues, sockets, semaphores, and
     users access to data and applications across    Object Linking and Embedding (OLE).
     heterogeneous networks. A network user
     need not know anything about the operat-        See also Inter-Application Communication.
     ing system or the configuration of the net-
     work hardware to access data from the file      Interrupt 14 Abbreviated INT 14. The
     server.                                         PC interrupt used to reroute messages from
                                                     the serial port to the network interface card
     Interoperability is boosted by the increasing   (NIC); used by some terminal-emulation
     availability of products that conform to        programs.
     open standards rather than to specific pro-
     prietary protocols. The products work in        interrupt A signal to the processor gen-
     accordance with national and internation-       erated by a device under its control, such as
     ally accepted standards.                        the system clock, that interrupts normal
                                                     processing.
     interpreter A programming language
     translator that converts high-level program     An interrupt indicates that an event requir-
     source code into machine language state-        ing the processor’s attention has occurred,
     ments one line at a time.                       causing the processor to suspend and save
                                                     its current activity and then branch to an in-
     Unlike a compiler, which must translate the
                                                     terrupt service routine (ISR).
     whole program before execution can begin,
     an interpreter translates and then executes     In the PC, interrupts are often divided into
     each line one at a time; this usually means     three classes:
     that an interpreted program runs more           ■
                                                         Internal hardware
     slowly than a compiled program.
                                                     ■
                                                         External hardware
     Java is an interpreted language, BASIC was
     often interpreted, although recent releases     ■
                                                         Software


     196
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 203 of 466
                                                               Intrusion Detection System


       The Intel family of processors supports 256        attention. The interrupt may come from the
       prioritized interrupts, of which the first 64      keyboard, the network interface card
       are reserved for use by the system hardware        (NIC), or the system’s disk drives.
       or by the operating system.                        See also interrupt controller.
       See also interrupt request.
                                                          interrupt service routine See inter-
       interrupt controller A chip used to pro-           rupt handler.
       cess and prioritize hardware interrupts. In
                                                          interrupt vector table A list of addresses,
       the PC, a programmable interrupt control-
                                                          maintained by the operating-system kernel,
       ler responds to each hardware interrupt, as-
                                                          for specific software routines known as inter-
       signs a priority, and forwards it to the main
                                                          rupt handlers.
       processor.
                                                          See also interrupt handler.
       See also interrupt request.
                                                          intranet A private corporate network
       interrupt handler Special software lo-
                                                          that uses Internet software and TCP/IP net-
       cated in the operating-system kernel that
                                                          working protocol standards.
       manages and processes system interrupts.
       Also known as an interrupt service routine         Many companies use intranets for tasks as
       (ISR).                                             simple as distributing a company newsletter
                                                          and for tasks as complex as posting and up-
       When an interrupt occurs, the processor            dating technical support bulletins to service
       suspends and saves its current activity and        personnel worldwide. An intranet does not
       then branches to the interrupt handler. This       always include a permanent connection to
       routine processes the interrupt, whether it        the Internet.
       was generated by the system clock, a key-
                                                          See also extranet; Internet; internet.
       stroke, or a mouse click. When the ISR is
       complete, it returns control to the suspend-
                                                          intruder An unauthorized user of a com-
       ed process.
                                                          puter system, usually a person with mali-
       Each type of interrupt is processed by its         cious intent.
       own specific interrupt handler. A table,           See also cracker; firewall; hacker; Intrusion
       called the interrupt vector table, maintains       Detection System.
       a list of addresses for these specific interrupt
       handlers.                                          Intrusion Detection System Abbrevi-
       See also hooked vector.                            ated IDS. A software package designed to
                                                          detect specific actions on a network that are
       interrupt request Abbreviated IRQ.                 typical of an intruder or that might indicate
       Hardware lines that carry a signal from a          an act of corporate espionage.
       device to the processor.                           An IDS package monitors the network or
       A hardware interrupt signals that an event         the server for specific “attack signatures”
       has taken place that requires the processor’s      that might indicate an active intruder is


                                                                                                   197
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 204 of 466
     inverse multiplexing


     attempting to gain access to the network;       with a leased line that may not be fully uti-
     such actions are carefully documented by        lized at all times and to take advantage of
     the system.                                     low-cost low-speed lines.
     Specific actions, such as opening or renam-     See also multiplexing.
     ing certain important files, opening specific
     applications, downloading large amounts of      Inverse Multiplexing over ATM Ab-
     data from key documents, or sending classi-     breviated IMA. A specification defined by
     fied documents out as e-mail attachments,       the Asynchronous Transfer Mode (ATM)
     are also monitored by the IDS software.         Forum that defines a method of inverse
     See also firewall.                              multiplexing ATM over two or more T1
                                                     circuits.
     inverse multiplexing Abbreviated I-
     Mux. In communications, a technique that        See also Asynchronous Transfer Mode;
     splits a high-speed data stream into two or     inverse multiplexing.
     more parts for transmission over multiple
     lower-speed channels. Once at the receiving     inverted backbone A network architec-
     end of the circuit, the data streams are com-   ture in which the wiring hub and routers be-
     bined into a single stream.                     come the center of the network; all the
                                                     network segments attach to this hub.
     Inverse multiplexing provides bandwidth on
     demand, to avoid the high costs associated      See also backbone.



                                      INVERSE MULTIPLEXING




     I/O See input/output.                           Iomega Corporation A major manufac-
                                                     turer of removable storage media, best
     I/O bound See input/output bound.
                                                     known for its popular Zip drive, which has


     198
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 205 of 466
                                                                                  IP over ATM


       shipped more than 12 million units world-       See also IP address; netstat; Ping; subnet
       wide. Iomega also makes the higher-capacity     mask; tracert.
       Jaz drives, the Ditto line of tape-backup
       products, and Clik! storage devices for digi-   IP datagram See Internet Protocol.
       tal cameras and hand-held computers.            IP Multicast An Internet standard that
       For more information on Iomega Corpora-         allows a single host to distribute data to
       tion, see www.iomega.com.                       multiple recipients.
                                                       IP multicasting can deliver audio and video
       ION  See Integrated On-Demand
                                                       content in real time so that the person using
       Network.
                                                       the system can interact with the data
       IOS See Internetworking Operating               stream. A multicast group is created, and
       System.                                         every member of the group receives every
                                                       datagram. Membership is dynamic; when
       IP See Internet Protocol.                       you join a group, you start to receive the
                                                       datastream, and when you leave the group,
       IP address The unique 32-bit number             you no longer receive the datastream.
       that identifies a computer on the Internet or
                                                       See also Internet Group Management Pro-
       some other Internet Protocol network.
                                                       tocol; multicast backbone; multicasting;
       An IP address is usually written (in decimal)   streaming.
       as four numbers separated by dots or peri-
       ods and can be divided into two parts. The      IPng See IPv6.
       network address is made up from the high-
                                                       I-PNNI See Integrated-Private Network-
       order bits in the address, and the host ad-
                                                       to-Network Interface.
       dress comprises the rest. In addition, the
       host part of the address can be further sub-    IP over ATM A set of proposals that de-
       divided to allow for a subnet address.          fine general methods of integrating Internet
                                                       Protocol over an Asynchronous Transfer
       These numbers are very difficult for most
                                                       Mode (ATM) network, while preserving
       people to remember, so humans tend to
                                                       the best features of the connectionless IP
       refer to computers by their domain names
                                                       and connection-oriented ATM.
       instead.
                                                       These proposals have a variety of names, in-
       See also address classes; domain name;
                                                       cluding layer 3 switching, high-speed rout-
       dotted decimal; Internet address; subnet.
                                                       ing, short-cut routing, and multilayer
                                                       switching, and come from a variety of
       IPC See interprocess communication.
                                                       sources, including the ATM Forum, the In-
       ipconfig A utility program used to list         ternet Engineering Task Force, and a ven-
       various Internet Protocol configuration in-     dor collective known as Layer 3 Switching/
       formation, including host address, subnet       Routing Advocates.
       mask, and gateway addresses.                    See also IP switching.


                                                                                              199
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 206 of 466
     IPSec


     IPSec A suite of protocols under develop-          the system to adapt dynamically to the flow
     ment by the Internet Engineering Task              requirements of the network traffic as de-
     Force (IETF) designed to add security pro-         fined in the packet header.
     visions to the Internet Protocol (IP). Also        2. A technique that uses network-layer pro-
     known as IP Security.                              tocols which provide routing services to add
     The Authentication Header (AH) ensures             capabilities to layer 2 switching. IP switching
     that the datagram has not been tampered            locates paths in a network by using routing
     with during transmission, and the Encapsu-         protocols and then forwards packets along
     lating Security Payload (ESP) defines en-          that route at layer 2. IP switching is designed
     cryption methods for IP data.                      for networks that use switches rather than
                                                        networks built around repeater hubs and
     IPSec operates in two modes:
                                                        routers.
     ■
         Transport mode AH or ESP is placed
                                                        See also IP over ATM.
         immediately after the original IP data-
         gram header and provides security be-          IPv4 See Internet Protocol.
         tween two end systems such as a server
         and a workstation.                             IPv6 The next version of the Internet Pro-
                                                        tocol, also called IP version 6 or IPng for IP
     ■
         Tunnel mode The original IP datagram
                                                        next generation.
         is placed inside a new datagram, and AH
         and ESP are inserted between the IP header     The most striking feature of IPv6 is that it
         of the new packet and the original IP dat-     uses a 128-bit address space rather than the
         agram. The new header points to the tun-       32-bit system in use today. This provides
         nel endpoint, and the original header          for a truly astronomical number of possible
         points to the final destination of the data-   addresses. The address format consists of 8
         gram. Tunnel mode is best suited to Virtu-     sections separated by colons. Each section
         al Private Network (VPN) use, securing         contains 16 bits expressed as 4 hexadecimal
         remote access to your corporate network        numbers. An address might look like this:
         through the Internet.                          1234:5678:9ABC:DEF0:1234:5678:9ABC
     See also encapsulation; Internet Protocol;         :DEF0
     ISAKMP/Oakley; tunneling; Virtual Private          In any address, one set of leading zeros can
     Network.                                           be replaced by two colons.

     IP security See IPSec.                             In addition to the 128-bit address space,
                                                        IPv6 designates a 128-bit hierarchical ad-
     IP switching 1. A switch, developed by             dress for point-to-point communication
     Ipsilon Networks, that combines intelligent        called an Aggregatable Global Unicast Ad-
     Internet Protocol (IP) routing with high-          dress Format (AGUAF). In this format, a
     speed Asynchronous Transfer Mode (ATM)             top level aggregator (TLA) is assigned a
     switching hardware. The IP protocol stack is       block of addresses by bodies such as the In-
     implemented on ATM hardware, allowing              ternet Assigned Numbers Authority


     200
                         Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 207 of 466
                                                           IPX internal network number


       (IANA). In turn, the TLA assigns addresses       An address can be multicast, unicast, or
       to a next level aggregator (NLA), which in       anycast, which is a special case of multicast.
       turn assigns addresses to the site level ag-     The IP datagram header has been simpli-
       gregator (SLA). In turn, the SLA assigns         fied, by dropping some fields and making
       blocks of contiguous addresses to its sub-       others optional. IPv6 also allows for several
       scribers. The last level is the host interface   types of optional header extensions, some
       ID, which identifies a single host interface.    of which might be used for specialized han-
       Companies assign host interface IDs by us-       dling instructions. In addition, IPv6 in-
       ing a unique number on the subnet.               cludes the IPSec security extensions.
       IPv6 assigns addresses to interfaces, and be-    See also Internet Protocol; IPSec.
       cause a node can have multiple interfaces, it
                                                        IP version 4 See Internet Protocol.
       can also have multiple IP addresses. A single
       interface can also have multiple addresses.      IP version 6 See IPv6.



                                                    IPv6




       IPX See Internetwork Packet eXchange.            identifies a network cable segment, as-
                                                        signed when the NetWare Internetwork
       IPX address In Novell NetWare, a net-
                                                        Packet eXchange (IPX) protocol is bound
       work address. Also known as an IPX inter-
                                                        to a network interface board in the server.
       network address.
                                                        An IPX external network number can have
       The IPX address includes a 4-byte network        from one to eight digits (1 to FFFFFFFE).
       number assigned to every segment on a LAN
       (the IPX external network number), a 6-          IPX internal network number In No-
       byte node number that identifies a specific      vell NetWare, a hexadecimal number that
       system and is usually derived from the inter-    identifies a NetWare server. Each server on
       face card address originally assigned by the     the network must have a unique Internet-
       manufacturer, and a 2-byte socket number.        work Packet Exchange (IPX) internal
       See also IPX external network number.            network number. The number can have
                                                        from one to eight digits (1 to FFFFFFFE)
       IPX external network number In Nov-              and is assigned to the server during Net-
       ell NetWare, a hexadecimal number that           Ware installation.


                                                                                                201
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 208 of 466
     IPX internetwork address


     IPX internetwork address See IPX                ISO See International Organization for
     address.                                        Standardization.

     IPXODI See Internetwork Packet Ex-              ISOC See Internet Society.
     change Open Data-Link Interface.
                                                     isochronous service A method of trans-
     IRC See Internet Relay Chat.                    mitting real-time data using preallocated
                                                     bandwidth on a communications link, al-
     IrDA See Infrared Data Association.             lowing time-synchronized transmissions
     IRF See Inherited Rights Filter.                with very little delay. Isochronous service is
                                                     required for real-time data such as synchro-
     IRM See Inherited Rights Mask.                  nized voice and video, in which delays in
                                                     packet delivery would be unacceptable.
     IRQ See interrupt request.
                                                     Asynchronous Transfer Mode (ATM) can
     IRTF See Internet Research Task Force.          provide isochronous service because its cells
                                                     are always the same size, so it is possible to
     ISA See Industry Standard Architecture;
                                                     guarantee accurate and timely delivery of
     Integrated Services Architecture.
                                                     packets. Other networks can provide isoch-
     ISAKMP/Oakley Abbreviation for Inter-           ronous service by using a priority scheme to
     net Security Association and Key Manage-        dedicate bandwidth to video traffic.
     ment Protocol/Oakley security key man-
                                                     Iso-Ethernet The IEEE standard 802.9a,
     agement protocol. Also known as the
                                                     which describes a combination of Ethernet
     Internet Key Exchange (IKE).
                                                     and Integrated Services Digital Network
     A security protocol that automatically          (ISDN) on the same cable.
     manages the exchange of secret symmetric
                                                     As well as providing standard 10Mbps
     keys between sender and receiver.
                                                     Ethernet connections over Category 3 or
     See also IPSec.                                 Category 5 unshielded twisted-pair wiring,
                                                     Iso-Ethernet also provides up to 96 ISDN
     ISDN See Integrated Services Digital            Basic Rate B channels running at 64Kbps
     Network.                                        connected to internal or external users or
     ISO 10646 A 4-byte character encoding           systems. One D channel is used for control
     scheme that includes all the world’s national   and signaling information.
     standard character encodings, defined by the    The ISDN channels can be accessed over the
     International Organization for Standardiza-     network via a single point of connection,
     tion (ISO). The 2-byte Unicode characters       which in turn is connected to the ISDN ser-
     set maps into a part of ISO 10646.              vice; this removes the need for each work-
     See also American Standard Code for In-         station to have its own ISDN hardware.
     formation Interchange; double-byte char-        See also Integrated Services Digital
     acter set; Unicode.                             Network.


     202
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 209 of 466
                                                                                      IXC


       ISO/OSI model See OSI Reference              See interrupt handler.
       Model.
                                                    ISV    See Independent Software Vendor.
       ISP See Internet Service Provider.
                                                    ITU See International Telecommunica-
       ISR Abbreviation for interrupt service
                                                    tion Union.
       routine.
                                                    IXC See Interexchange Carrier.




                                                                                      203
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 210 of 466
     jabber




     J
     jabber A continuous and meaningless             Java is architecturally neutral, does not care
     transmission generated by a network de-         about the underlying operating system, and
     vice, usually the result of a user error or a   is portable because it makes no assump-
     hardware malfunction.                           tions about the size of data types and ex-
     Java A programming language and de-             plicitly defines arithmetic behavior. Java is
     velopment environment created by Sun            also multithreaded to support different
     Microsystems, designed to create distrib-       threads of execution and can adapt to a
     uted executable applications for use with a     changing environment by loading classes as
     Web browser containing a Java runtime           they are needed, even across a network.
     environment.
                                                     Rather than writing code targeted at a spe-
     Java technology has been licensed by liter-     cific hardware and operating-system plat-
     ally hundreds of companies, including IBM,      form, Java developers compile their source
     Microsoft, Oracle, Hewlett-Packard, and         code into an intermediate form of bytecode
     others interested in developing Web-based       that can be processed by any computer sys-
     and platform-independent applications.
                                                     tem with a Java runtime environment. The
     The Java programming language is a porta-       Java class loader transfers the bytecode to
     ble, object-oriented language, loosely mod-     the Java Virtual Machine (JVM), which in-
     eled after C++, with some of the more           terprets the bytecode for that specific plat-
     troubling C++ constructs such as pointers
                                                     form. Java class libraries, those files that
     removed. This similarity to C and C++ is no
                                                     make up the standard application program-
     accident; it means that the huge population
                                                     ming interface (API), are also loaded dy-
     of professional programmers can quickly
                                                     namically. The runtime environment then
     apply their previous C experience to writing
                                                     executes the application, which can run
     code in Java.
                                                     within a Web browser or as a stand-alone
     Java is designed to support networking and
                                                     application.
     networking operations right from the start
     and begins with the assumption that it can      See also bytecode; interpreter; Java ap-
     trust no one, implementing several impor-       plet; Java Developer’s Kit; Java Virtual Ma-
     tant security mechanisms.                       chine; just-in-time compiler; sandbox.




     204
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 211 of 466
                                                         Java Database Connectivity




                                                 JAVA




       Java applet A small program written in        Stand-alone programs written in the Java
       the Java programming language designed        programming language that can execute
       to add a specific capability to a Web page.   without needing the browser are known as
       The applet is stored on the Web server and    Java applications.
       is downloaded to and executes within the      See also bytecode; Java; Java Developer’s
       browser.                                      Kit; Java Virtual Machine; just-in-time
                                                     compiler; sandbox.
       Java applets are inserted into a Web page
       using the <APPLET> tag, which indicates the   Java Database Connectivity Abbrevi-
       initial window size for the applet, various   ated JDBC. An application programming
       parameters for the applet, and the location   interface (API) that allows developers to
       from which the browser can download the       write Java applications that can access a
       bytecode file.                                database.


                                                                                         205
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 212 of 466
     Java Developer’s Kit


     See also Open Database Connectivity.            The Java Virtual Machine consists of two
                                                     layers:
     Java Developer’s Kit Abbreviated                ■
                                                         The top layer is compatible with all Java
     JDK. A collection of software-develop-
                                                         applications.
     ment tools provided by Sun Microsystems
     for writing Java applications. This kit, dis-
                                                     ■
                                                         The bottom layer is compatible with a
     tributed free, contains a Java compiler, an         specific computing platform, such as the
     interpreter, a debugger, an applet viewer,          Intel family of processors.
     and documentation.                              See also Java.

     JavaScript A simple scripting language          JDBC       See Java Database Connectivity.
     created by Netscape Communications and
     Sun Microsystems that allows developers to      JDK See Java Developer’s Kit.
     add a specific capability to a Web page.
                                                     Jini A technology from Sun Microsys-
     JavaScript is relatively easy to write when     tems that is based on Java concepts and that
     compared with the Java programming              allows spontaneous networking of a large
     language, but it is slower in execution and     variety of network devices.
     has far fewer application programming
                                                     Jini creates a federation of Java Virtual Ma-
     interface (API) functions available. A
                                                     chines on a network and allows users, de-
     JavaScript-compliant Web browser, such
                                                     vices, data, and applications to connect
     as Netscape Navigator, is necessary to run
                                                     dynamically to share information and to
     the JavaScript code.
                                                     perform tasks without prior knowledge of
     See also Java; script.                          one another’s capabilities.
                                                     See also Java.
     JavaSoft A subsidiary of Sun Micro-
     systems responsible for developing and          JIT compiler See just-in-time compiler.
     promoting the Java programming lan-
     guage and related products.                     jitter A type of distortion found on ana-
                                                     log communications lines that results in
     For more information on JavaSoft, see           data-transmission errors.
     www.javasoft.com.
                                                     job A unit of work done by a computer,
     Java Virtual Machine The runtime en-            usually in a mainframe environment. A job
     vironment for Java applets and applica-         can be the one-time execution of a single file
     tions; sometimes abbreviated JVM.               or the execution of a whole series of pro-
     The Java Virtual Machine creates a simu-        grams to accomplish a complex task.
     lated environment that provides the same        See also job control.
     interface to applications, no matter what
     hardware and operating system combina-          job control A mechanism used to man-
     tion is in use.                                 age jobs, allowing them to be started,


     206
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 213 of 466
                                                                                              JVM


       stopped, and moved between the back-           from a bay and loads them into the drives as
       ground and the foreground.                     they are needed.

       Joint Photographic Experts Group               See also high-capacity storage system.
       Abbreviated JPEG; also sometimes abbre-
                                                      Julian date A method of representing
       viated JPG. An image-compression stan-
                                                      the date that is often used in computer sys-
       dard and file format that defines a set of
                                                      tems. The first digit represents the year, and
       compression methods for high-quality im-
                                                      the remaining digits represent the day of the
       ages such as photographs, single video
                                                      year, counting from January 1.
       frames, or scanned pictures. JPEG does not
       work very well when compressing text, line     See also Y2K problem.
       art, or vector graphics.
                                                      jumper A small plastic and metal connec-
       JPEG uses lossy compression methods that
                                                      tor that completes a circuit, usually to select
       result in some loss of the original data.
                                                      one option from a set of several user-defin-
       When you decompress the original image,
                                                      able options. Jumpers are often used to se-
       you don’t get exactly the same image that
                                                      lect one particular hardware configuration
       you started with, although JPEG was spe-
                                                      from a choice of configurations.
       cifically designed to discard information
       not easily detected by the human eye.          junction point In Microsoft Windows
       JPEG can store 24-bit color images in as       2000, a drive or disk partition attached to
       many as 16 million colors; files in Graphics   an empty folder on an NTFS volume. Using
       Interchange Format (GIF) form can only         junction points allows you to mount more
       store 256 colors.                              than 26 (A–Z) storage volumes.

       See also Graphics Interchange Format;          See also mounted drive.
       lossy compression.
                                                      just-in-time compiler Sometimes ab-
       JPEG See Joint Photographic Experts            breviated JIT compiler. A compiler that re-
       Group.                                         ceives the bytecode of a Java application
                                                      and compiles the bytecode on the fly.
       JPG See Joint Photographic Experts
                                                      Java bytecode processed by a just-in-time
       Group.
                                                      compiler executes faster than the same
       jukebox A high-capacity storage device         bytecode processed by a Java Virtual
       that uses an autochanger mechanism to          Machine.
       mount or dismount disks automatically. A       See also Java; Java Virtual Machine.
       jukebox typically contains as many as 50
       disks and a mechanism that picks up disks      JVM See Java Virtual Machine.




                                                                                               207
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 214 of 466
     K




     K
     K See kilo-.                                     Kerberos takes the following precautions:

     K56Flex A modem technology from
                                                      ■
                                                          Passwords are never sent over the network
     Rockwell Semiconductor Systems and Lu-               unencrypted, making it impossible for net-
     cent Technologies that provides up to                work snoopers to capture passwords.
     56Kbps downstream and up to 40Kbps up-           ■
                                                          All Kerberos messages are timestamped so
     stream. Replaced by the V.90 standard.               that they cannot be captured and then re-
     See also V.90; X2.                                   played at a later time; Kerberos does not
                                                          accept old messages.
     Kb See kilobit.                                  ■
                                                          When you request access to a service, to
     KB See kilobyte.                                     access a file server, for example, Kerberos
                                                          gives you a “ticket” that is valid for access
     Kbit See kilobit.                                    to the file server but not valid for any oth-
     Kbps See kilobits per second.                        er service. When you try to connect to the
                                                          server, you send your ticket with the re-
     Kbyte See kilobyte.                                  quest. Once the server knows who you
     KCC See Knowledge Consistency                        are, the server decides whether to grant
     Checker.                                             you access. Tickets also expire, and if your
                                                          session lasts longer than the predefined
     keep-alive signal A signal transmitted               limit, you will have to reauthenticate
     to maintain a communications circuit dur-            yourself to Kerberos to get a new ticket.
     ing periods of idleness and to prevent the
                                                      Kerberos is named after the three-headed
     circuit from timing out and terminating the
                                                      dog Cerberus, who guards the gates of the
     connection.
                                                      underworld in Greek mythology.
     Kerberos A network security system de-           See also authentication; certificate; digital
     veloped as a part of Project Athena at MIT.      signature.
     Kerberos is used to authenticate a user who
     is asking for permission to use a particular     Kerberos Distribution Center Abbre-
     network service.                                 viated KDC. In Microsoft Windows 2000
     Kerberos can be used to control the initial      Server, a Kerberos function that runs on ev-
     connection to a server or to authenticate ev-    ery domain controller and controls the dis-
     ery single request between a client and the      tribution of Kerberos keys and tickets.
     server. It grants tickets to a client to allow   See also Kerberos.
     the use of a specific service and is secure
     even on a nonsecure network.                     KDC       See Kerberos Distribution Center.


     208
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 215 of 466
                                                                                                kilo-


       Kermit A file-transfer protocol devel-          buffer. Some utilities or shells let you collect
       oped at Columbia University and placed in       a number of keystrokes or commands and
       the public domain that is used to transfer      edit or reissue them.
       files between PCs and mainframe comput-
       ers over standard telephone lines.              keyboard template A plastic card that
                                                       fits over certain keys (usually the function
       Data is transmitted in variable-length blocks   keys) on the keyboard as a reminder of how
       up to 96 characters in length, and each block   to use them. These templates are specific to
       is checked for transmission errors. Kermit      an application, and they can be a useful re-
       detects transmission errors and initiates re-   minder for new or occasional users.
       peat transmissions automatically.
       See also Xmodem; Ymodem; Zmodem.                key combination In menu-driven and
                                                       graphical user interfaces, some menu com-
       kernel The fundamental part of an oper-         mands can be executed by certain combina-
       ating system. The kernel stays resident in      tions of keystrokes, also known as shortcut
       memory at all times, often hidden from the      keystrokes. By using key combinations, us-
       user, and manages system memory, the file       ers can bypass the menus and so speed up
       system, and disk operations.                    operations.
       The kernel also runs processes and provides     keypass attack See brute-force attack.
       interprocess communications between
       those processes, including synchronizing        keyspace attack See brute-force
       events, scheduling, passing messages, man-      attack.
       aging input and output routines, and man-
       aging memory.                                   key redefinition The ability of an appli-
                                                       cation to assign different functions to spe-
       See also Linux; Mach, microkernel, shell.
                                                       cific keys.
       key 1. An entry in the Microsoft Win-           keystroke The action of pressing and
       dows Registry that contains an element of       then releasing a key on the keyboard to ini-
       configuration information. A key may also       tiate some action or enter a character.
       be empty and have no value set.
       2. In encryption, a mechanism used to en-       keyword Any of the words, sometimes
       code a message.                                 known as reserved words, that make up the
                                                       vocabulary of a particular programming
       3. In a database system, a unique value
                                                       language or set of operating system com-
       used to identify data records. Also known
                                                       mands and utilities.
       as a primary key.
       See also public key encryption; sub-key.        kilo- A prefix indicating 1000 in the met-
                                                       ric system. Because computing is based on
       keyboard buffer A small amount of sys-          powers of 2, kilo usually means 210, or
       tem memory used to store the most recently      1024. To differentiate between these two
       typed keys, also known as the type-ahead        uses, a lowercase k is used to indicate 1000


                                                                                                 209
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 216 of 466
     kilobaud


     (as in kHz), and an uppercase K is used to       connection objects between domain con-
     indicate 1024 (as in KB).                        trollers.
     See also mega-.                                  Korn shell An upward-compatible ex-
                                                      tension to the original Unix shell, written
     kilobaud One thousand baud. A unit of
                                                      by David Korn and released as part of Sys-
     measurement of the transmission capacity
                                                      tem V.
     of a communications channel.
                                                      The Korn shell is now the default shell on
     See also baud.
                                                      many Unix systems, particularly those
                                                      based on System V, including UnixWare
     kilobit Abbreviated Kb or Kbit. 1024 bits
                                                      and many others.
     (binary digits).
     See also gigabit; megabit.
                                                      Because the Korn shell is an extension of the
                                                      Bourne shell, everything that works in
     kilobits per second Abbreviated Kbps.            the Bourne shell also works in the Korn shell.
     The number of bits, or binary digits, trans-     The Korn shell also adds the following:
     mitted every second, measured in multiples       ■
                                                          Interactive editing of the command line
     of 1024 bits per second. Used as an indica-          with either vi or emacs
     tor of communications transmission rates.
                                                      ■
                                                          Better function definitions providing local
     See also megabits per second.
                                                          variables and the ability to create recur-
                                                          sive functions
     kilobyte Abbreviated K, KB, or Kbyte.
     1024 bytes.                                      ■
                                                          Extensive pattern matching for filenames,
                                                          similar to regular expressions
     See also exabyte; gigabyte; megabyte;
     petabyte; terabyte.                              Several features were adapted from the C
                                                      shell, including:
     kluge Pronounced “klooj.” A program              ■
                                                          Command history allowing retrieval and
     that doesn’t work as well as it should, is not
                                                          reuse of previous commands
     carefully designed, and is not well written.
     A kluge may also be a program that works,        ■
                                                          Job control and the mechanism for mov-
     but for all the wrong reasons, or only under         ing jobs between the background and the
     very specific, highly unrealistic conditions.        foreground
     See also hack.                                   ■
                                                          Aliases for abbreviated command names

     Knowledge Consistency Checker
                                                      ■
                                                          The tilde (~) used as a shorthand for the
                                                          name of the home directory
     Abbreviated KCC. In Microsoft Windows
     2000 Server, an Active Directory function        See also Bash shell; Bourne shell; C shell;
     that monitors and configures replication         Unix shell.


     210
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 217 of 466
                                                                               LAN Emulation




       L
       L2 Cache See secondary cache.                    console and DMI desktop agents or service
                                                        layers for MS-DOS and Windows clients.
       L2TP See Layer 2 Tunneling Protocol.
                                                        See also Desktop Management Interface.
       LAN See local-area network.
                                                        LAN Distance A hardware/software
       LANalyzer for Windows A Microsoft                combination product from Network Com-
       Windows-based software product from              munications Corp. used to troubleshoot
       Novell used to troubleshoot and monitor          and monitor performance and activity on
       network performance and activity.                Ethernet and token-ring LANs.
                                                        The LAN Distance hardware includes an on-
       The LANalyzer main screen is a dashboard
                                                        board processor and a large buffer for packet
       of gauges displaying real-time statistics, in-
                                                        capturing. The package can decode most
       cluding LAN utilization, packets per sec-
                                                        LAN protocols in common use, including
       ond, and errors per second. User-specified
                                                        NetWare, TCP/IP, DECnet, Banyan, Net-
       alarms can also be set on these gauges, and
                                                        work File System (NFS), AppleTalk Filing
       detailed statistics screens plot frame rate,
                                                        Protocol (AFP), Open Systems Interconnect
       utilization, and error rate over time.
                                                        (OSI), Systems Network Architecture
       LAN-aware An application that con-               (SNA), NetBEUI, Xerox Network Services
       tains mechanisms for file and record lock-       (XNS), and Server Message Block (SMB).
       ing to prevent multiple simultaneous             LANE See LAN Emulation.
       access when used on a network. The term
       is often applied in a broader sense to any       LAN Emulation Abbreviated LANE. An
       application capable of running in a net-         Asynchronous Transfer Mode (ATM) spec-
       worked environment.                              ification that defines ways of connecting
                                                        legacy local-area networks such as Ethernet
       LANDesk Management Suite A pack-                 and token ring to an ATM backbone, al-
       age of network management utilities from         lowing ATM to replace older and slower
       Intel Corporation that includes hardware         backbone circuits.
       and software inventory, server monitoring,       LANE provides the translation services
       client monitoring and control, network           needed between the two types of networks
       traffic monitoring, virus protection, remote     and is totally transparent to the high-level
       access, remote control, and print-queue          protocols. LANE consists of four major
       management.                                      components:
       LANDesk also includes a Desktop Manage-          ■
                                                            Broadcast and unknown server (BUS),
       ment Interface (DMI) remote management               which manages address resolution.


                                                                                               211
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 218 of 466
     LANRover


     ■
         LAN Emulation Client (LEC), which runs     Windows and supports Microsoft Win-
         on all nodes connected to the ATM net-     dows, MS-DOS, OS/2, Macintosh, and Unix
         work, initiates data transfers between     clients.
         other clients, and makes mapping re-       The network can be run with all stations
         quests between MAC (media access con-      sharing files with all other stations or, for
         trol) addresses and ATM addresses.         enhanced performance, with one PC acting
     ■
         LAN Emulation Configuration Server         as a dedicated file server. LANtastic sup-
         (LECS), which provides configuration       ports an unlimited number of users, in-
         information and tracks on which virtual    cludes built-in CD-ROM, network e-mail,
         LAN each LAN Emulation Client              and network fax support, scheduling and
         operates.                                  network management, file-level security,
     ■
         LAN Emulation Server (LES), which pro-     and Internet access and can connect easily
         vides address mapping between MAC ad-      into the NetWare environment.
         dresses and ATM addresses and usually      LAN WorkGroup Novell’s connectivity
         runs on the same node as the BUS.          package that is located and managed cen-
     See also Asynchronous Transfer Mode; In-       trally from the NetWare file server.
     tegrated-Private Network-to-Network In-        The system includes transparent file sharing,
     terface; IP over ATM; IP switching.            terminal emulation, remote command exe-
                                                    cution, and printer-redirection features for
     LANRover A remote access package               both MS-DOS and Windows clients. The
     from Shiva Corporation that lets network       LAN WorkGroup differs from its stand-
     users log in from their PC or portable com-    alone counterpart, LAN WorkPlace, in that
     puter when away from the office.               it can be managed from the file server.
     LAN Server An IBM network operating            See also LAN WorkPlace.
     system, based on a version of OS/2, that
     runs on Intel processors as well as on the     LAN WorkPlace Novell’s connectivity
     PowerPC.                                       software for MS-DOS and Windows cli-
                                                    ents. Features include terminal emulation,
     LAN Server supports Microsoft Windows,
                                                    transparent Network File System (NFS) file
     MS-DOS, OS/2, and Macintosh clients as
                                                    sharing, and a Web browser.
     well as AppleTalk, IPX/SPX, TCP/IP, and
     NetBIOS protocols. LAN Server supports         See also LAN WorkGroup.
     domain directory services and encrypted
                                                    LAP See Link Access Procedure.
     passwords, but does not include C-2 level
     certification.                                 LAP-B See Link Access Procedure-
                                                    Balanced.
     LANtastic A popular peer-to-peer net-
     work operating system, from Artisoft, Inc.,    LapLink A popular communications
     that runs with MS-DOS, OS/2, or Microsoft      package from Traveling Software, used to



     212
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 219 of 466
                                                                Layer 2 Tunneling Protocol


       transfer and synchronize files between a         last known good configuration In Mi-
       laptop computer and a desktop or net-            crosoft Windows NT, the last configuration
       worked computer.                                 that was used to boot the computer success-
                                                        fully. Windows NT saves this configuration
       LAPM See Link Access Procedure for               and offers it as a startup option during the
       Modems.                                          boot process.

       laptop computer A small, portable                last mile A term, not to be taken too lit-
       computer that is light enough to carry com-      erally, that describes the link between a cus-
       fortably, with a flat screen and keyboard        tomer site and the telephone company’s
       that fold together.                              central office. This link is often the most ex-
                                                        pensive and least efficient connection in the
       Advances in battery technology allow lap-
                                                        telephone company’s system and is often a
       top computers to run for many hours be-
                                                        barrier to high-speed services.
       tween charges. Laptop computers often
       have a thin, backlit or sidelit liquid-crystal   latency The time delay involved in mov-
       display (LCD) or a plasma screen. Some           ing data traffic through a network. Latency
       models can mate with a docking station to        can arise from several sources:
       perform as a full-sized desktop system back      ■
                                                            Propagation delay, which is the time it
       at the office, and many new laptop comput-           takes the data to travel the length of the
       ers allow direct connection to the network           line.
       with PCMCIA network interface cards. In          ■
                                                            Transmission delay, which is the time it
       some laptop computers, a set of business
                                                            takes to move the data across the network
       applications is built in to ROM.
                                                            media.
       See also hand-held computer; mobile              ■
                                                            Processing delay, which is the time it takes
       computing; notebook computer; PC Mem-                to establish the route, encapsulate the data,
       ory Card International Association; port             and take care of other switching tasks.
       replicator; wireless communications.
                                                        See also propagation delay.

       Large Internet Packet Abbreviated                Layer 2 Tunneling Protocol Abbrevi-
       LIP. A mechanism that allows the Novell          ated L2TP. A proposed standard for a
       NetWare internetwork packet size to be in-       secure, high-priority, temporary communi-
       creased from the default 576 bytes, thus in-     cations path through the Internet.
       creasing throughput over bridges and
                                                        L2TP is based on Cisco’s Layer 2 Forward-
       routers.
                                                        ing (L2F) protocol and includes features
       LIP allows workstations to determine the         from Microsoft’s Point-to-Point Tunneling
       packet size based on the largest packet sup-     Protocol (PPTP). A tunnel is established
       ported by the router; the larger packet size     from an Internet Service Provider (ISP) to a
       is also supported by Ethernet and token-         corporate site, and information is transmit-
       ring networks.                                   ted through the tunnel. Once L2TP is set up,


                                                                                                   213
                     Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 220 of 466
     LCD


     the user communicates with the corporate         Wide Area Networks, Internetworking, PC
     system through what seems to be a direct         Service and Support, and Unix Systems.
     dial-up connection; the ISP is effectively re-
                                                      See also Learning Tree International.
     moved from the picture.
     See also tunneling.                              leased line A communications circuit or
                                                      telephone line reserved for the permanent
     LCD See liquid-crystal display.                  use of a specific customer; also called a pri-
                                                      vate line.
     LCD monitor A monitor that uses liq-
     uid-crystal display (LCD) technology.            See also dedicated line.
     Many laptop and notebook computers use
     LCD monitors because of their low power          LEC    See Local Exchange Carrier.
     requirements.
                                                      legacy application An application de-
     LDAP    See Lightweight Directory                signed to run on what has now become a
     Access Protocol.                                 legacy system and that continues to be used.
                                                      A legacy application may perform admira-
     leaf object In Novell NetWare Directory
                                                      bly and provide little reason to upgrade to
     Services (NDS), an object that cannot con-
                                                      a more up-to-date system, or it may be in-
     tain any other objects; also known as a non-
                                                      efficient, perform poorly, and continue in
     container object. Leaf objects can be print-
                                                      use because replacing it is simply too
     ers, servers, print queues, or even users.
                                                      expensive.
     See also container object.
                                                      See also legacy system; legacy wiring.

     Learning Tree International A major
                                                      legacy system A computer system, de-
     provider of training classes and computer-
                                                      veloped to solve a particular business need,
     technology certifications. Learning Tree In-
                                                      which, due to the passage of time, has be-
     ternational offers more than 150 network-
                                                      come obsolete.
     ing and computer-related training classes in
     the United States, Europe, and Asia, as well     Legacy systems do not conform to the tech-
     as 27 professional certification programs.       nical standards or performance standards
                                                      of up-to-date systems. There is usually a re-
     For more information about Learning Tree
                                                      quirement to maintain backward compati-
     International, see www.learningtree.com.
                                                      bility with or connections to legacy systems.
     Learning Tree International Certified
                                                      legacy wiring Preinstalled wiring that
     Professional A professional certification
                                                      may or may not be suitable for use with a
     from Learning Tree International, available
                                                      network.
     with a large number of subject specializa-
     tions, including Local Area Networks,            See also legacy system.



     214
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 221 of 466
                                                                                     line adapter


       Lempel-Ziv-Welch Abbreviated LZW,                 LF See line feed.
       an algorithm used in data compression,
                                                         light-wave communications Usually
       developed by Abraham Lempel, Jacob Ziv,
                                                         refers to communications using fiber-optic
       and Terry Welch.
                                                         cables and light generated by light-emitting
       LZW is a general-purpose compression al-          diodes (LEDs) or lasers.
       gorithm suitable for use on almost any type
       of data. It is fast in both compressing and       Lightweight Directory Access Pro-
       decompressing data and does not require           tocol Abbreviated LDAP. A directory
       the use of floating-point operations.             services specification that has recently
                                                         gained wide acceptance.
       LZW is a lossless compression method and
                                                         A directory service provides “white page”
       is used in several image formats such as
                                                         service for an organization to help people
       Graphics Interchange Format (GIF) and
                                                         find other people and network services and
       Tag Image File Format (TIFF), as well as a
                                                         can also be used over the Internet. A direc-
       part of the V.32 bis modem compression
                                                         tory service is a database that can be ma-
       standard and PostScript Level 2.
                                                         nipulated in a variety of ways to provide
       The patent for LZW compression is held by         this information.
       Unisys, which levies a fee on any application
                                                         LDAP can be used as a directory service by
       that uses the LZW compression algorithm.
                                                         itself, or it can be used for “lightweight” ac-
       See also lossless compression; lossy              cess to an X.500-compliant directory ser-
       compression.                                      vice. LDAP is a subset of X.500 that runs
                                                         over TCP/IP; X.500 runs on OSI-compliant
       level 2 cache A secondary static RAM              systems. Many companies have announced
       cache located between the primary cache           their intention to support LDAP in upcom-
       and the rest of the system. A level 2 cache is    ing products.
       often larger than the primary cache, and it
                                                         See also Active Directory; Novell Directory
       is usually slower. In Intel’s Pentium II pro-
                                                         Services; X.500.
       cessor, the level 2 cache is implemented as a
       part of the package that holds the CPU.           LIM EMS See Expanded Memory
       See also cache; memory cache.                     Specification.

                                                         limited-distance modem See line
       Lexmark International, Inc. A major
                                                         driver.
       manufacturer of printers, based in Lexing-
       ton, Kentucky; spun off from IBM in 1991.         line adapter In communications, a
       Lexmark markets laser and ink jet printers        device that converts a signal into a form
       for both home and office use, as well as laser-   suitable for transmission over a communi-
       printer management software for servers.          cations channel.
       For more information on Lexmark Interna-          A modem is a specific type of line adapter
       tional, Inc., see www.lexmark.com                 used to convert the computer’s digital


                                                                                                  215
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 222 of 466
     line analyzer


     signals into analog form so that they can be     line-sharing device A small electronic
     transmitted over a telephone line.               mechanism that allows a fax machine and a
                                                      telephone answering machine to share the
     line analyzer Any device that monitors
                                                      same phone line. The device answers the
     and displays information about a transmis-
                                                      call and listens for the characteristic high-
     sion on a communications channel. A line
                                                      pitched fax carrier signal. If this signal is
     analyzer is used for troubleshooting and
                                                      detected, the call is routed to the fax ma-
     load monitoring.
                                                      chine; if it is not present, the call is sent to
     line-of-business application See                 a telephone or answering machine.
     mission-critical application.
                                                      line-of-sight An unobstructed path be-
     line driver In communications, a hard-           tween the transmitter and receiver. Laser,
     ware device used to extend the transmission      microwave, and infrared transmissions
     distance between computers that are con-         usually require a clear line-of-sight.
     nected using a serial interface based on the     See also wireless communications.
     RS-232 standard. A line driver is required
     at each end of the line. Also known as a         line speed In communications, the
     baseband modem, limited-distance mo-             transmission speed that a line will reliably
     dem, or short-haul modem.                        support for any given grade of service.
     See also short-haul modem.                       See also connection speed; data-transfer
                                                      rate.
     line feed Abbreviated LF. A printer com-
     mand that advances the paper in the printer      link On a Web page or a hypertext docu-
     by one line, leaving the print head in the       ment, a connection between one element
     same position. In the ASCII character set, a     and another in the same or in a different
     line feed has a decimal value of 10.             document.
     See also American Standard Code for              Link Access Procedure Abbreviated
     Information Interchange; carriage return;        LAP. The link-level protocol specified by
     Extended Binary Coded Decimal Inter-             the CCITT X.1 recommendation used for
     change Code.                                     communications between DCE (data com-
                                                      munications equipment) and DTE (data
     line printer Any high-volume printer that        terminal equipment).
     prints a complete line at a time, rather than
                                                      See also Consultative Committee for Inter-
     printing one character at a time (as a dot-ma-
                                                      national Telephony and Telegraphy; Link
     trix printer or a daisy-wheel printer does) or
                                                      Access Procedure-Balanced.
     one page at a time (as a laser printer does).
     Line printers are very high-speed print-         Link Access Procedure-Balanced Ab-
     ers and are common in mainframe                  breviated LAP-B. A common CCITT bit-
     environments.                                    oriented, data-link layer protocol used to



     216
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 223 of 466
                                                                                           Linux


       link terminals and computers to packet-         link-support layer Abbreviated LSL.
       switched networks. It is equivalent to the      An implementation of the Open Datalink
       HDLC (High-level Data Link Control)             Interface (ODI) that works between the
       asynchronous balanced mode, in which a          NetWare server’s LAN drivers and com-
       station can start a transmission without re-    munications protocols, such as IPX (Inter-
       ceiving permission from a control station.      net Packet eXchange) or TCP/IP, allowing
                                                       network interface cards to service one or
       Link Access Procedure for Modems
                                                       more protocol stacks. LSL is also used on
       Abbreviated LAPM. The data-link protocol
                                                       workstations.
       used by V.32 error-correcting modems.
                                                       See also multiple-link interface driver;
       When two LAPM modems connect, they
                                                       Open Data-link Interface/Network Driver
       transmit data in frames using bit-oriented
                                                       Interface Specification Support.
       synchronous techniques, even though the
       attached computer communicates with the         Linux A free, Unix-compatible, 32-bit
       modem as a standard asynchronous device.        operating system developed in 1991 by Li-
       See also Link Access Procedure.                 nus Torvalds while at the University of Hel-
                                                       sinki in Finland.
       link level Part of the CCITT’s X.25 stan-
       dard that defines the link protocol. LAP        Strictly speaking, Linux is the name of the
       (Link Access Procedure) and LAP-B (Link         operating system kernel, the central part of
       Access Procedure-Balanced) are the link ac-     the operating system that manages system
       cess protocols recommended by CCITT.            services, but many people use the name to
                                                       refer to the complete operating system
       See also Consultative Committee for Inter-
                                                       package, including utilities, editors and
       national Telephony and Telegraphy.
                                                       compilers, games, and networking compo-
                                                       nents. Many of these important elements
       link rot A slang expression used to de-
                                                       are actually part of the Free Software Foun-
       scribe an out-of-date URL on a Web page.
                                                       dation’s GNU Project, and others have been
       Link rot occurs when the page indicated by
                                                       written and released by volunteers.
       the link is moved or erased.
       See also link; Uniform Resource Locator.        Linux is supported and distributed by com-
                                                       panies such as Red Hat Software, Caldera
       link-state routing algorithm A rout-            Software, Workgroup Solutions, Walnut
       ing algorithm in which each router broad-       Creek Software, and S.u.S.E. of Germany.
       casts information about the state of the        With the increasing use of Linux in the cor-
       links to all other nodes on the internetwork.   porate world, several major companies
       This algorithm reduces routing loops but        have announced some level of support for
       has greater memory requirements than the        the operating system, including Hewlett-
       distance vector algorithm.                      Packard, Silicon Graphics, Sun Microsys-
       See also distance vector algorithm; Open        tems, and Intel, and several major applica-
       Shortest Path First.                            tions packages have been ported to Linux,


                                                                                             217
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 224 of 466
     LIP


     including Oracle’s Oracle8, Adaptive Serv-        obscure types of bagpipes, rather than to
     er Enterprise from Sybase, and IBM’s DB2.         general interest communications.
     See also Free Software Foundation; open           See also LISTSERV; mailing list; news-
     source software.                                  group; Usenet.

     LIP See Large Internet Packet.                    little endian A computer architecture in
                                                       which the least significant byte has the low-
     liquid-crystal display Abbreviated                est address and so is stored little end first.
     LCD. A display technology common in por-
                                                       Many processors, including those from In-
     table computers that uses electric current to
                                                       tel, the PDP-11, and the VAX family of
     align crystals in a special liquid.
                                                       computers, are all little endian. The term
     The rod-shaped crystals are contained             comes from Swift’s Gulliver’s Travels, in
     between two parallel, transparent elec-           which wars were fought over whether
     trodes. When current is applied, the elec-        boiled eggs should be opened at the big end
     trodes change their orientation, creating a       or the little end.
     dark area. Many LCD screens are also
                                                       See also big endian; holy wars.
     backlit or sidelit to increase visibility and
     reduce eyestrain.                                 liveware A slang term for the people who
     LISTSERV A mailing list product avail-            use computers, as distinct from hardware,
     able from L-Soft International, Inc. LIST-        firmware, or software.
     SERV runs on Unix, Microsoft Windows,             LLC See logical link control.
     and several other operating systems.
                                                       loadable module In Novell NetWare, a
     See also listserver; mailing list.
                                                       program that can be loaded and unloaded
     listserver An automatic mailing system            from the server or workstation while the
     available on the Internet.                        operating system is running.
                                                       Two common types of loadable modules
     Rather than sending e-mail on a particular
                                                       are NetWare Loadable Modules (NLMs),
     topic to a long list of people, you send it to
                                                       which are run on the server, and Virtual
     a special e-mail address, where a program
                                                       Loadable Modules (VLMs), which run on a
     automatically distributes the e-mail to all
                                                       workstation.
     the people who subscribe to the mailing list.
                                                       See also NetWare Loadable Module; Virtu-
     Several programs have been written to au-
                                                       al Loadable Module.
     tomate a mailing list; the most common is
     called LISTSERV, but you may also en-
                                                       load average One measure of how much
     counter mailserv, majordomo, or almanac.
                                                       work the CPU is doing; defined as the
     Mailing lists are usually devoted to a specific   average number of jobs in the run queue
     subject, such as training dogs or playing         plus the number of jobs that are blocked



     218
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 225 of 466
                                                                           Local Procedure Call


       while waiting for a disk access. This mea-           or MCA (Microchannel Architecture)-
       surement is usually taken at 1-, 5-, and 15-         based computer into a local-bus system.
       minute intervals during a 24-hour period to
                                                            local disk In networking, a disk drive on
       give useful information.
                                                            your workstation or PC, rather than a drive
       See also uptime.                                     available to you over the network.

       load balancing A technique that dis-                 See also network drive.
       tributes network traffic along parallel
                                                            local drive See local disk.
       paths to make the most efficient use of the
       available bandwidth while also providing             Local Exchange Carrier Abbreviated
       redundancy. Load balancing will automat-             LEC. A term coined from the Telecommu-
       ically move a user’s job from a heavily              nications Act of 1996 to describe the local
       loaded network resource to a less-loaded             telephone company that provides local
       resource.                                            transmission and switching services.
       See also clustering.                                 See also Competitive Local Exchange Car-
                                                            rier; Incumbent Local Exchange Carrier.
       load sharing The ability of two or more
       remote bridges to share their load in a par-         local group In Microsoft Windows NT
       allel configuration. If a bridge fails, traffic is   Server, a group granted rights and permis-
       routed to the next parallel bridge.                  sions to only the resources on the servers of
                                                            its own domain.
       local-area network Abbreviated LAN.
       A group of computers and associated pe-              See also global group.
       ripheral devices connected by a communi-
       cations channel, capable of sharing files and        local loop That part of a communica-
       other resources among several users.                 tions circuit that connects subscriber equip-
                                                            ment to equipment in a local telephone
       See also file server; metropolitan-area net-
                                                            exchange. This link is often the most expen-
       work; peer-to-peer network; wide-area net-
                                                            sive and least efficient connection in the
       work; zero-slot LAN.
                                                            telephone company’s system and is often a
                                                            barrier to high-speed services.
       local bus A PC bus specification that al-
       lows peripheral devices to exchange data at          See also last mile.
       a rate faster than the 8MBps allowed by the
       ISA (Industry Standard Architecture) defi-           local printer In networking, a printer at-
       nition and the 32MBps allowed by the EISA            tached to a workstation or a PC, rather than
       (Extended Industry Standard Architecture)            to the file server or a print server.
       definition.                                          Local Procedure Call Abbreviated LPC.
       Local bus capability must be built into the          An interprocess communications method
       system’s motherboard right from the start;           used in multitasking operating systems that
       it is not possible to convert an ISA-, EISA-,        allows tasks running concurrently to talk to


                                                                                                   219
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 226 of 466
     local security authority


     each other. LPCs allow tasks to share mem-      single physical drive may be organized into
     ory space, synchronize tasks, and pass mes-     several logical drives for convenience, with
     sages to one another.                           each one appearing to the user as a sepa-
     See also interprocess communication;            rate drive.
     pipe; Remote Procedure Call; socket.
                                                     logical link control Abbreviated LLC.
                                                     The upper component of the data-link layer
     local security authority In Microsoft
                                                     that provides data repackaging functions
     Windows NT, a security subsystem that
                                                     for operations between different network
     manages the security policy on the local
                                                     types.
     computer and provides user authentication
     services to other operating system compo-       The media access control is the lower com-
     nents that need access to that information.     ponent that gives access to the transmission
                                                     medium itself.
     LocalTalk The shielded twisted-pair (STP)
     wiring and connectors available from Apple      See also data-link layer; media access
     for connecting Macintosh computers using        control.
     the built-in AppleTalk network hardware.
                                                     logical unit Abbreviated LU. A suite of
     See also AppleTalk.
                                                     protocols developed by IBM to control
     local user profile A user profile that is       communications in an SNA (Systems Net-
     specific to the computer upon which it was      work Architecture) network, as follows:
     created; a local user profile does not follow   ■
                                                         LU type 0 Uses SNA transmission con-
     the user if he or she logs on to a different        trol and flow-control layers.
     computer.                                       ■
                                                         LU type 1, LU type 2, and LU type 3
     See also mandatory user profile; roaming            Control host sessions for IBM 3270 ter-
     user profile.                                       minals and printers.

     locational organization A way of orga-
                                                     ■
                                                         LU type 4 Supports peer-to-peer and
     nizing the Novell Directory Services (NDS)          host-to-device communications between
     Directory tree that divides it into Organiza-       peripheral nodes.
     tional Units for each geographical location     ■
                                                         LU type 6.1 Supports a communica-
     in a company.                                       tions session for IBM databases and trans-
     See also Organizational Unit.                       action management systems.
                                                     ■
                                                         LU type 6.2 The peer-to-peer protocol
     locked file A file that you can open and
                                                         of Advanced Program-to-Program Com-
     read, but not write to, delete, move, re-
                                                         munications. It also features comprehen-
     name, or change in any way.
                                                         sive end-to-end error processing and a
     logical drive The internal division of              generalized application program interface
     a large hard disk into smaller units. One           (API).



     220
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 227 of 466
                                                                                long filename


       ■
           LU type 7 Data Stream terminals used        login script A small file or macro that
           on AS/400 systems.                          executes the same set of instructions every
                                                       time a user logs on to a computer system or
       See also Advanced Program-to-Program
                                                       network. Sometimes called a logon script.
       Communications; physical unit.
                                                       Login scripts can map drives, display mes-
       logical unit number Abbreviated LUN.            sages, set environment variables, and run
       The logical address of a Small Computer         programs and are critical for proper config-
       System Interface (SCSI) device when several     uration of each user’s network environment.
       devices are attached to a single SCSI device    A communications script may send the
       ID. The LUN is usually set to zero unless the   user-identification information to an online
       SCSI adapter supports multiple LUNs on a        information service each time a subscriber
       single SCSI device ID.                          dials up the service.
       See also Small Computer System                  See also script.
       Interface.
                                                       log off To terminate a session and sign
       logic bomb A sabotage attack on a sys-          off a computer system by sending an ending
       tem timed to go off at some time in the fu-     message. Also known as logoff and log out.
       ture; essentially a Trojan Horse with a fuse.   The computer may respond with its own
       A logic bomb goes off at a certain time or      message, indicating the resources consumed
       when triggered by a certain event and then      during the session or the period between log
       performs some operation. It might release a     on and log off. Logging off is not the same as
       virus, delete files, or send comments to a      shutting down or turning off the computer.
       terminal. An unhappy programmer may             See also log on.
       plant a logic bomb on a system and time it
       to go off long after she has left the company   log on To establish a connection to a
       so as to avoid suspicion.                       computer system or online information ser-
                                                       vice; also known as logon and log in. Many
       See also boot sector virus; file-infecting
                                                       systems require the entry of an identifica-
       virus; macro virus; multipart virus; poly-      tion number or a password before the sys-
       morphic virus; stealth virus; Trojan Horse;     tem can be accessed.
       vaccine.
                                                       See also log off; password protection.
       log in See log on.
                                                       logon script See login script.
       LOGIN directory In Novell NetWare,
                                                       log out See log off.
       the SYS:LOGIN directory, created during
       the network installation, that contains the     long filename Any filename longer than
       LOGIN and NLIST utilities used to support       the eight-character plus three-character
       users who are not yet authenticated.            filename extension allowed by MS-DOS.


                                                                                               221
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 228 of 466
     long-haul modem


     In many of today’s operating systems, in-       lossy compression Any data-compres-
     cluding Unix, Microsoft Windows, and the        sion method that compresses a file by dis-
     Macintosh, filenames can be more than 200       carding any data that the compression
     characters and can include upper- and low-      mechanism decides is not needed.
     ercase letters and spaces.                      Original data is lost when the file is decom-
     long-haul modem A modem or other                pressed. Lossy compression methods may
     communications device that can transmit         be used for shrinking audio or image files
     information over long distances.                when absolute accuracy is not required
                                                     and the loss of data will not be noticed;
     See also line driver; short-haul modem.         however, this technique is unsuitable for
                                                     more critical applications in which data
     loopback A troubleshooting test in              loss cannot be tolerated, such as with med-
     which a signal is transmitted from a source     ical images or program files. Lossy com-
     to a destination and then back to the source    pression can typically reduce a file to as
     again so that the signal can be measured        little as 5 percent of its original size.
     and evaluated or so that the data contained
                                                     See also Joint Photographic Experts
     in the signal can be examined for accuracy
                                                     Group; lossless compression; Moving Pic-
     and completeness.
                                                     tures Experts Group.
     lossless compression Any data-com-
     pression method that compresses a file by       Lotus cc:Mail An e-mail and messaging
     rearranging or recoding the data that it con-   package originally developed by Lotus De-
     tains in a more compact fashion.                velopment Corporation and now support-
                                                     ed by IBM.
     With lossless compression, no original data
                                                     cc:Mail works with MS-DOS, Macintosh,
     is lost when the file is decompressed. Loss-
                                                     Microsoft Windows, Unix, and OS/2 net-
     less compression methods are used on pro-
                                                     works and includes built-in discussion
     gram files and on images such as medical X
                                                     groups and connections to the Internet.
     rays, when data loss cannot be tolerated,
     and can typically reduce a file to 40 percent   Lotus Domino A server technology from
     of its original size.                           Lotus Development Corporation that turns
     Many lossless compression programs use a        the popular Lotus Notes groupware prod-
     method known as the Lempel-Ziv-Welch            uct into an Internet application server.
     (LZW) algorithm, which searches a file for      With Lotus Domino, users can access the
     redundant strings of data and converts          Notes environment, including dynamic
     them to smaller tokens. When the com-           data and applications on Notes servers, and
     pressed file is decompressed, this process is   use a Web browser. Application developers
     reversed.                                       can use the Notes environment to develop
     See also Lempel-Ziv-Welch; lossy                Web-based applications.
     compression.                                    See also Lotus Notes.


     222
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 229 of 466
                                                                                              LUN


       Lotus Notes A popular groupware                  SmartSuite is also available in a version
       product originally developed by Lotus De-        called NotesSuite, which is integrated with
       velopment Corporation and now support-           Lotus Notes for groupware applications.
       ed by IBM.
                                                        low-end Describes any inexpensive
       Lotus Notes is the defining force behind the     product, from the bottom of a company’s
       entire groupware market and is the target to-    product list, that includes a reduced set of
       ward which all other developers aim. Notes       capabilities.
       includes a flexible database that can contain
                                                        See also high-end.
       a variety of data types with none of the re-
       strictions that normally apply, such as fixed
                                                        low-level language A hardware-specif-
       field lengths. A Notes field can contain text,
                                                        ic programming language close to machine
       scanned images, OLE embedded objects,
                                                        language. All assembly languages are con-
       and even hypertext links to other Notes
                                                        sidered low-level languages.
       documents.
                                                        See also high-level language.
       This database is closely linked with an
       e-mail system that allows users to forward       LPC    See Local Procedure Call.
       any document in any Notes database to any
       other Notes database; a user can send e-         LPT ports In MS-DOS, the device name
       mail to the database, and an application can     used to denote a parallel communications
       even send e-mail to an individual user.          port, often used with a printer.
       Notes can also maintain multiple copies of
                                                        LSL See link-support layer.
       the database, perhaps on the LAN or on re-
       mote workstations, and can synchronize           LU6.2 See logical unit.
       these copies using background dial-up mo-
       dem connections, IPX/SPX, or TCP/IP.             LU See logical unit.

       Notes is supported by a large number of          Lucent Technologies, Inc. A major
       networks, including AppleTalk, Banyan            manufacturer of networking switches and
       VINES, IBM APPC, Novell NetWare,                 routing products, spun off from AT&T in
       TCP/IP, and X.25.                                1996.
       See also Lotus Domino; workflow software.        Lucent Technologies provides products for
                                                        the wired, wireless, and voice/data/video
       Lotus SmartSuite A popular software              markets, as well as voice and fax messaging
       suite originally developed by Lotus Devel-       systems, Gigabit Ethernet, and Asynchro-
       opment Corporation and now supported             nous Transfer Mode (ATM) products. In
       by IBM.                                          1999, Lucent bought Ascend Communica-
       SmartSuite consists of the 1-2-3 spread-         tions, Inc.
       sheet, WordPro word processor (previously
                                                        For more information on Lucent Technol-
       known as Ami Pro), Approach database,
                                                        ogies Inc, see www.lucent.com
       Freelance Graphics, and the Organizer per-
       sonal information manager.                       LUN     See logical unit number.

                                                                                               223
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 230 of 466
     lurking


     lurking The practice of reading an Inter-           for a while when you first subscribe so that
     net mailing list or Usenet newsgroup with-          you can get a feel for the tone of the discus-
     out posting anything yourself. In the online        sions in the group and come up to speed on
     world, lurking is not considered particular-        recent history.
     ly antisocial; in fact, it is a good idea to lurk
                                                         LZW See Lempel-Ziv-Welch.




     224
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 231 of 466
                                                                                      Macintosh




       M
       M See mega-.                                       machine collating sequence The se-
                                                          quence in which the computer orders char-
       m See milli-.
                                                          acters. Because most systems use ASCII,
       MAC See media access control.                      except the large IBM systems that use
                                                          EBCEDIC, the machine collating sequence
       Mac See Macintosh.                                 is usually based on the ordering of charac-
       MacBinary In the Macintosh, a file trans-          ters in the ASCII character set; see Appen-
       fer protocol that ensures a proper transfer        dix C for details.
       of Macintosh files and related data over a         See also American Standard Code for In-
       modem, including the file itself, the file’s re-   formation Interchange; Extended Binary
       source fork, data fork, and Finder informa-        Coded Decimal Interchange Code.
       tion block.
       Most Macintosh communications pro-                 machine language The native binary
       grams support sending and receiving files in       language used internally by the computer;
       MacBinary, but the protocol is not often           also known as machine code.
       supported in other environments.
                                                          Machine language is difficult for humans
       Mach An operating system created from              to read and understand. Programmers cre-
       scratch at Carnegie-Mellon University, de-         ate applications using high-level languag-
       signed to support advanced features such as        es, which are translated into a form that
       multiprocessing and multitasking.                  the computer can understand by an assem-
       Mach has its roots in the Unix world and           bler, a compiler, or an interpreter. Which-
       was originally based on BSD 4.4; however,          ever method is used, the result is machine
       its most notable feature is that it employs a      language.
       relatively small microkernel rather than a         See also assembly language; compiler; in-
       conventional monolithic kernel.                    terpreter; microcode.
       The microkernel is designed to manage only
       the most fundamental operations, includ-           Macintosh Abbreviated Mac. A range of
       ing interrupts, task scheduling, messaging,        personal computers first introduced in
       and virtual memory; other modules can be           1984 by Apple Computer, Inc., featuring a
       added as necessary for file management,            popular and easy-to-use graphical user in-
       network support, and other tasks.                  terface. The computer was based on the
       See also microkernel.                              Motorola 68000 series of microprocessors
                                                          and used a proprietary operating system to
       machine code See machine language.                 simulate the user’s desktop on the screen.


                                                                                               225
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 232 of 466
     Macintosh client


     The original Mac was a portable, self-         than the hierarchical system used in more
     contained unit with a small monochrome         recent versions. All current Macintosh
     screen, 128KB of memory, two serial            models can read disks created using MFS.
     ports, extended sound capabilities, and a      See also Hierarchical File System.
     single 400KB, 3.5-inch floppy disk. The
     computer was an instant success, and users     MacOS The operating system that runs
     quickly began to demand more power and         on Macintosh computers. MacOS contains
     additional features.                           the famous Mac graphical user interface, it
     Apple released many new models over the        is multithreaded to allow execution of mul-
     years, expanding the range to include Macs     tiple concurrent tasks, and it includes Inter-
     based on the 68020, 68030, and 68040           net access in the form of TCP/IP and a Web
     processors and adding color, more memo-        browser.
     ry, a built-in SCSI interface, built-in net-   MacOS 8.5 requires a PowerPC processor
     working, a 32-bit bus, and larger and faster   and so will not run on Macs based on earlier
     hard disks.                                    Motorola 680x0 processors; you will also
     Introduced in 1991, the PowerBook series       need 16MB of physical RAM and virtual
     of notebook computers offered both power       memory set to at least 24MB.
     and convenience in a very small package,       macro A stored group of keystrokes or
     posing a real challenge to the MS-DOS–         instructions that can automate a complex
     based laptops.                                 or repetitive sequence of application
     During the 1990s, the Mac lost overall mar-    commands.
     ket share, but remained popular in the desk-   Many of the major spreadsheet, word-
     top-publishing, music, and graphics-related    processing, and database programs let users
     fields.                                        create and edit macros to speed up opera-
     The iMac, introduced in 1998, was an in-       tions. Some macros can incorporate control
     stant success with its sleek new shape and     structures, such as DO/WHILE loops and
     bold color schemes; the one criticism was      IF/THEN branching statements.
     that it lacked a floppy disk drive.            See also login script; script.

     Macintosh client Any Macintosh com-            macro virus An executable program
     puter attached to a network. A Macintosh       that attaches itself to a document created in
     client can store and retrieve information      Microsoft Word or Excel. When you open
     from a NetWare server running NetWare          the document and execute the macro, the
     for Macintosh modules and can run execut-      virus runs and does whatever damage it was
     able Macintosh network files.                  programmed to do.
     Macintosh File System Abbreviated              See also boot sector virus; file-infecting
     MFS. In the Macintosh, an older system         virus; multipart virus; polymorphic virus;
     that stored files in a flat structure rather   stealth virus; vaccine; virus.


     226
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 233 of 466
                                                                              MAIL directory


       magic A substance that is sprinkled or a       gories all use e-mail to interconnect users
       phrase that is chanted by a guru to make       and help with the flow of information.
       something work.                                This integration of e-mail is made possible
       A magic character is one with special, often   in part by APIs such as Microsoft’s
       hard to understand capabilities, used at ev-   Messaging API and Novell’s Message
       ery opportunity by gurus wanting to dem-       Handling Service.
       onstrate their powers.                         Sometimes known as a message-enabled
       A magic number is one that represents a par-   application.
       ticular condition, but whose value is unusu-   See also groupware; Lotus Notes; work-
       al, given the conditions, and which would      flow software.
       certainly never be guessed by anyone who is
       not a guru.                                    mail bombing To send a huge number
       See also guru.                                 of long e-mail messages to the same e-mail
                                                      address, effectively bringing the e-mail serv-
       Magneto-optical storage Abbreviated            er to a halt. A variation on the denial of ser-
       MO. A high-capacity network storage de-        vice attack, but one that can be aimed at a
       vice capable of storing 5.2GB on a 5.25-       specific person.
       inch removable cartridge.
                                                      This kind of attack is relatively easy to carry
       The data on the cartridge is highly stable,    out and does not require actual access to the
       and so MO storage is suitable for use as       server. A malicious person can easily write
       backup and archival storage. MO offers         a program to send a huge e-mail message to
       access speeds of 35ms, compared with           the same address a few hundred thousand
       CD-RW and DVD-R, which offer speeds            times, overwhelming the server and annoy-
       of between 100 and 200ms.                      ing the recipient.
       See also CD ReWritable; digital video disc-    See also denial of service attack.
       recordable.
                                                      mailbox In e-mail systems, an area of
       mail In the networking world, e-mail,
                                                      hard-disk space used to store e-mail mes-
       rather than the postal service.
                                                      sages until users can access them. An on-
       See also electronic mail.                      screen or audio message often tells users
                                                      that they have mail.
       mail-aware application Any applica-
       tion with the ability to send and receive      MAIL directory In Novell NetWare, a
       e-mail. Applications in the document man-      default directory created during installation
       agement, groupware, and workflow cate-         for the use of e-mail applications.




                                                                                               227
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 234 of 466
     mail-enabled application


     mail-enabled application Any applica-             manages all mailslot access and connec-
     tion that includes an e-mail function but that    tions. Mailslots are used for browse re-
     also provides additional services, such as        quests and logon authentication.
     contact-management software, intelligent
                                                       See also named pipe; pipe; semaphore;
     mail handling, and workflow automation.
     Also known as message-enabled application.        shared memory; socket.

     See also groupware; Lotus Notes; mail-            mailto An HTML attribute that creates a
     aware application; workflow software.             link to an e-mail address. If a user clicks on
                                                       the mailto link, the browser opens a win-
     mailer A program used for sending and
                                                       dow for composing an e-mail message to
     receiving e-mail.
                                                       this address.
     mailing list On the Internet, a group of          See also HyperText Markup Language.
     people who share a common interest and
     who automatically receive all the e-mail          mail transport agent A program that
     posted to the listserver or mailing-list man-     manages the transportation and delivery of
     ager program.                                     e-mail. The mail transport agent accepts the
     Contributions are sent as e-mail to the list-     message from a mail user agent or client,
     server and then distributed to all subscrib-      performs any translations required, and
     ers. Mailing lists are private or by invitation   then routes the message.
     only; Usenet newsgroups, by contrast, are
                                                       See also mail user agent; Simple Mail
     open to everyone.
                                                       Transfer Protocol.
     See also LISTSERV; listserver; newsgroup;
     Usenet.                                           mail user agent A client program that
                                                       provides a user interface for sending and re-
     mail reflector On the Internet, a pro-            ceiving e-mail, as well as all the other fea-
     gram that manages a mailing list.                 tures required by any e-mail application,
     See also LISTSERV; listserver; newsgroup;         including creating, reading, forwarding,
     Usenet.                                           and deleting messages.

     mailslots In Microsoft Windows NT, a              mainframe computer A large, fast,
     connectionless interprocess communica-            multiuser computer system, often utilizing
     tions mechanism that provides one-to-             multiple processors, designed to manage
     many and many-to-one communications,              huge amounts of data and complex com-
     suitable for broadcasting a message to            puting tasks.
     multiple processes.
                                                       Mainframes are normally found in large cor-
     In Windows NT, mailslots are implement-           porations, universities, or military installa-
     ed via the Mailslot File System, which            tions and can support thousands of users.


     228
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 235 of 466
                                                                    Manchester encoding


       The feature that distinguishes mainframe       usually distinguished from a major release
       computers from other types is that they per-   by an increase in only the decimal portion
       form all processing at one central location;   of the version number; for example, from
       the terminals accessed by users have no lo-    3.1 to 3.11 rather than from 3.1 to 4.0.
       cal computing power of their own.
                                                      See also service pack.
       See also dumb terminal; minicomputer;
       network computer; thin client.                 male connector Any cable connector
                                                      with pins designed to engage the sockets on
       maintenance release A software up-
                                                      the female connector.
       grade that corrects minor bugs or adds a
       few small features. This type of release is    See also female connector.



                                           MALE CONNECTOR




       MAN See metropolitan-area network.             Management Information System
                                                      Abbreviated MIS. A computer-based infor-
       Management Information Base Ab-
                                                      mation system that integrates data from all
       breviated MIB. A database of network con-
                                                      the departments that it serves, to provide
       figuration information used by Simple
                                                      company management with the informa-
       Network Management Protocol (SNMP)
                                                      tion it needs to make timely decisions, track
       and Common Management Information
                                                      progress, and solve problems.
       Protocol (CMIP) to monitor or change net-
       work settings. MIB provides a logical nam-     Manchester encoding In communica-
       ing of all resources on the network related    tions, a method used to encode data and
       to the network’s management.                   timing signals in the same transmitted data
       See also Common Management Informa-            stream. The signal state during the first half
       tion Protocol; MIB variables; Simple Net-      of the bit period indicates its data value (1
       work Management Protocol.                      is high; 0 is low). A transition to the oppo-
                                                      site state in the middle of the bit period acts
                                                      as the timing signal.
                                                      See also 4B/5B encoding.


                                                                                               229
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 236 of 466
     mandatory user profile


     mandatory user profile In Microsoft               2. An expression of the structure of an ob-
     Windows NT, a user profile created and            ject. For example, a memory map describes
     managed by the Administrator and stored           the use and layout of physical memory.
     on the server and downloaded to the work-
                                                       MAP See Manufacturing Automation
     station when the user attempts to log on to
                                                       Protocol.
     the network.
                                                       MAPI See Messaging API.
     The profile is saved with a special extension
     (.man) so that the user cannot change or al-      mapped drive Any network hard disk
     ter the profile in any way. Mandatory user        that has been assigned to a drive letter on a
     profiles can be assigned to a single user or to   client computer.
     a group of users.
                                                       Marimba, Inc. A company founded by
     See also local user profile; roaming user         four of the original Sun Microsystems Java
     profile.                                          team to develop products for the creation
                                                       and deployment of network-managed ap-
     man pages Short for manual pages. In              plications across the Internet and across
     Unix, the online documentation.                   corporate intranets.
     Each man page treats a single topic; some         For more information on Marimba, Inc, see
     are short, and others are quite long. They        www.marimba.com.
     are all organized in a standard format using      See also Castanet.
     these headings: Name, Synopsis, Descrip-
     tion, Files, See Also, Diagnostics, and Bugs.     mark parity See parity.
     See also permuted index.                          marquee A scrolling banner on a Web
                                                       page, usually containing advertising
     Manufacturing Automation Protocol                 material.
     Abbreviated MAP. A protocol that was
                                                       mask A binary number that is used to re-
     originally developed by General Motors
                                                       move bits from another binary number by
     and was designed for use in a manufactur-
                                                       use of one of the logical operators (AND,
     ing environment.
                                                       OR, NOT, XOR) to combine the binary
     See also Technical and Office Protocol.           number and the mask. Masks are used in IP
                                                       addresses and file permissions.
     map 1. To direct a request for a file or a        See also IP address; subnet mask.
     service to an alternative resource. For ex-
     ample, in a virtual memory system, an op-         master browser In Microsoft Windows
     erating system can translate or map a             2000 Server, a computer that maintains a list
     virtual memory address into a physical ad-        of computers and services available on the
     dress; in a network, drive letters are as-        network and makes this information avail-
     signed to specific volumes and directories.       able to other computers on the network.


     230
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 237 of 466
                                                                                           MCA


       The master browser provides this list, and     to teach Novell courses. An MCNI must
       the backup browser distributes it to a work-   have at least two years of teaching experi-
       group or domain.                               ence and be certified as a Master CNE; in
                                                      addition, an MCNI must also complete an
       See also backup browser; browser.
                                                      Annual Update Requirement to keep their
                                                      skills up-to-date.
       Master Business Continuity
       Professional Abbreviated MBCP. A cer-          See also Certified Novell Instructor.
       tification from Disaster Recovery Institute
       International (DRII) that covers advanced      Master CNE See Master Certified Nov-
       information on business continuity plan-       ell Engineer.
       ning, disaster recovery, and associated
                                                      master file table Abbreviated MFT. In
       work experience and board certification.
                                                      Microsoft Windows 2000, a system file that
       See also Associate Business Continuity         contains entries for every file and folder on
       Professional; Certified Business Continuity    an NTFS volume. The MFT is always the
       Professional.                                  first file on the volume, and for backup pur-
                                                      poses, two copies are maintained on each
       Master Certified Novell Engineer Ab-           volume.
       breviated Master CNE. A Novell certifica-
                                                      master replica In Novell NetWare, the
       tion program for CNEs who want to focus
                                                      main replica for a partition. The master
       on the support of enterprise-wide networks.
                                                      replica must be available during major
       Previously known as Enterprise CNE.
                                                      changes such as partition splitting or merg-
       Many consider the Master CNE program           ing. Another replica can be assigned as the
       the advanced degree of NetWare certifica-      master replica if the original is lost or
       tion, because candidates must demonstrate      damaged.
       proficiency in specialized networking tech-
       nologies, as well as an in-depth knowledge     MAU See medium attachment unit;
       of the NetWare operating system.               Multi-station Access Unit.

       Specializations are available in the general   MB See megabyte.
       categories of Management, Connectivity,
                                                      Mb See megabit.
       Messaging, and Internet/Intranet Solutions
       and in the client categories of AS/400 Inte-   MBCP See Master Business Continuity
       gration, Unix Integration, and Windows         Professional.
       NT Integration.
                                                      Mbone See multicast backbone.
       See also Certified Novell Engineer.
                                                      MBps See megabytes per second.
       Master Certified Novell Instructor
                                                      Mbps See megabits per second.
       Abbreviated MCNI. An advanced Novell
       certification program for trainers who want    MCA See Microchannel Architecture.


                                                                                              231
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 238 of 466
     McAfee Associates, Inc.


     McAfee Associates, Inc. A major pro-           mean time to repair Abbreviated
     vider of antivirus, help desk, security, and   MTTR. The statistically derived average
     encryption software. Merged with Network       length of time, expressed in hours, that it
     General Corporation to form Network As-        takes to make a system-level repair.
     sociates in 1997.                              See also mean time between failures.
     See also Network Associates, Inc.
                                                    media access control Abbreviated
     MCI See Media Control Interface.               MAC. The lower component of the data-
                                                    link layer that governs access to the trans-
     MCNE See Master Certified Novell
                                                    mission medium. The logical link control
     Engineer.
                                                    layer is the upper component of the data-
     MCNI See Master Certified Novell               link layer. MAC is used in CSMA/CD and
     Instructor.                                    token-ring LANs as well as in other types of
                                                    networks.
     MCP See Microsoft Certified
     Professional.                                  media access control protocol See
                                                    access control list.
     MCR See Minimum Cell Rate.
                                                    Media Control Interface Abbreviated
     MCSD See Microsoft Certified Solu-
                                                    MCI. A standard interface used for control-
     tions Developer.
                                                    ling multimedia files and devices. Each de-
     MCSE See Microsoft Certified Systems           vice has its own device driver that
     Engineer.                                      implements a standard set of MCI func-
                                                    tions, such as stop, play, and record.
     MCT See Microsoft Certified Trainer.
                                                    media filter A device used to convert the
     MDHCP         See Multicast DHCP.              output signal from a token-ring adapter
     MDI    See multiple document interface.        board to work with a specific type of wir-
                                                    ing. For example, a media filter can link
     mean time between failures Abbrevi-            16Mbps token-ring network interface
     ated MTBF. The statistically derived aver-     cards with unshielded twisted-pair (UTP)
     age length of time for which a system          wiring, thus saving the expense of addition-
     component operates before failing. MTBF        al cable runs.
     is expressed in thousands or tens of thou-
     sands of hours, also called power-on hours,
     or POH.
     See also mean time to repair.




     232
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 239 of 466
                                                                                  megahertz




                                          THE MAC SUBLAYER




       medium attachment unit Abbreviated             formation moving across a network or
       MAU. A transceiver that attaches to the        communications link in one second, mea-
       AUI (Attachment Unit Interface) port on an     sured in multiples of 1,048,576 bits.
       Ethernet adapter and provides electrical
       and mechanical attachments to fiber-optic      megabyte Abbreviated MB. Usually
       cable, twisted-pair cable (TP), or other me-   1,048,576 bytes. Megabytes are a common
       dia types.                                     unit of measurement for computer memory
                                                      or hard-disk capacity.
       meg A common abbreviation for
       megabyte.                                      megabytes per second Abbreviated
                                                      MBps. A measurement of the amount of in-
       mega- Abbreviated M. A prefix meaning
                                                      formation moving across a network or
       one million in the metric system. Because
                                                      communications link in one second, mea-
       computing is based on powers of 2, mega
                                                      sured in multiples of 1,048,576 bytes.
       usually means 220, or 1,048,576; the power
       of 2 closest to one million.                   megahertz Abbreviated MHz. One mil-
                                                      lion cycles per second. A processor’s clock
       megabit Abbreviated Mbit. Usually
                                                      speed is often expressed in megahertz.
       1,048,576 binary digits or bits of data. Of-
       ten used as equivalent to 1 million bits.      The original IBM PC operated an Intel
       See also bit; megabits per second.             8088 processor running at 4.77 MHz; to-
                                                      day’s Pentium processor runs at 450 MHz;
       megabits per second Abbreviated                and IBM has announced an experimental
       Mbps. A measurement of the amount of in-       processor capable of speeds of 1000 MHz.


                                                                                           233
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 240 of 466
     member server


     member server In Microsoft Windows                  The Intel 82385 cache controller chip was
     NT, a server that participates in a security        used with fast static RAM on some systems
     domain, but that does not act as a domain           to increase performance, but more up-to-
     controller and does not store domain user           date processors include cache-management
     accounts.                                           functions on the main processor.
     A member server can be used to store                The Intel Pentium contains two separate
     shared data, but a user must be authenticat-        512KB caches, one each for data and in-
     ed by a primary or a backup domain con-             structions.
     troller before gaining access to the member         See also cache; level 2 cache.
     server.
                                                         memory chip A chip that holds data or
     memory The primary physical RAM in-
                                                         program instructions. A memory chip may
     stalled in the computer. The operating sys-
                                                         hold its contents temporarily, as in the case
     tem copies applications from disk into
                                                         of RAM, or permanently, as in the case of
     memory, where all program execution and
                                                         ROM.
     data processing take place, and then writes
     the results back to disk. The amount of             memory leak A programming error that
     memory installed in the computer can de-            causes a program to request new areas of
     termine the size and number of programs             computer memory rather than reusing the
     that it can run, as well as the size of the larg-   memory already assigned to it. This causes
     est data file.                                      the amount of memory in use by the pro-
     See also dynamic RAM; static RAM; swap-             gram to increase as time goes on. In a worst
     ping; virtual memory.                               case, the application may consume all avail-
                                                         able memory and stop the computer.
     memory address The exact location in
     memory that stores a particular data item           memory management The way in
     or program instruction.                             which the operating system handles the use
                                                         of memory, usually as a combination of
     memory board A printed circuit board                physical memory and virtual memory.
     containing memory chips. When all the
                                                         When applications are loaded, they are as-
     sockets on a memory board are filled and
                                                         signed space in which to run and store data.
     the board contains the maximum amount
                                                         As they are removed, the memory space
     of memory that it can manage, it is said to
                                                         they occupied is released for use by the next
     be “fully populated.”
                                                         program to run.
     memory cache An area of high-speed                  See also memory leak.
     memory on the processor that stores com-
     monly used code or data obtained from               memory management unit Abbrevi-
     slower memory, eliminating the need to              ated MMU. The part of the processor that
     access the system’s main memory to fetch            manages the mapping of virtual memory
     instructions.                                       addresses to actual physical addresses.


     234
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 241 of 466
                                                         message-enabled application


       In some systems, such as those based on ear-   Merge An MS-DOS emulator from Lo-
       ly Intel or Motorola processors, the MMU       cus Computing that runs MS-DOS and
       was a separate chip; however, in most of to-   Windows applications under Unix.
       day’s systems, the MMU is integrated into
       the processor itself.                          Merge provides a complete MS-DOS envi-
                                                      ronment and acts as though your system is
       memory map The organization and al-            running only MS-DOS. Merge is available
       location of memory in a computer. A mem-
                                                      for UnixWare, SCO, and other systems.
       ory map indicates the amount of memory
       used by the operating system, as well as the   mesh network A network topology in
       amount remaining for use by applications.      which every device is connected by a cable
       memory-resident Always located in the          to every other device on the network. Mul-
       computer’s memory and available for use;       tiple links to each device are used to provide
       not swapped out.                               network link redundancy.


                                            MESH NETWORK




       message channel A form of interpro-            See also pipe; queue; semaphore.
       cess communication found in multitasking
       operating systems. Interprocess communi-       message-enabled application See
       cations allow two programs running in the      mail-aware application.
       same computer to share information.


                                                                                              235
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 242 of 466
     Message Handling Service


     Message Handling Service Abbreviat-              MAPI Version 3.2 provides for cross-plat-
     ed MHS. A protocol for e-mail storage,           form messaging independent from the op-
     management, and exchange, originally cre-        erating system.
     ated by Action Technologies and then li-         See also mail-aware application; Vendor
     censed by Novell. MHS can collect, route,        Independent Messaging.
     and deliver e-mail and other files by using
     store-and-forward technology.                    Messenger service In Microsoft Win-
                                                      dows NT, a service that sends and receives
     Message Handling System The                      messages sent by the system administrator
     CCITT X.400 standard protocol for global         or by the Alerter service.
     store-and-forward messaging. The X.400
                                                      See also Alerter service; service.
     standard specifies everything from the type
     of data that a message can contain to rules      metafile A file that contains both data
     for converting between different message         and output control information. For exam-
     types, such as from fax to text or vice versa.   ple, a graphics metafile contains not only a
     See also Consultative Committee for Inter-       graphical image of some kind, but also in-
     national Telephony and Telegraphy;               formation on how the image is to be dis-
     X.500.                                           played. Use of a metafile allows one single
                                                      version of the image to be output to a vari-
     message switching A routing method               ety of display devices.
     that uses store-and-forward techniques.          metering The process of tracking appli-
     Each message contains a destination ad-          cation software use and availability across a
     dress and is passed from source to destina-      network to ensure that the terms of the li-
     tion through a series of intermediate nodes.     cense are being met. Metering can also be
     At each intermediate node, the message is        used to predict when a license will expire
     stored briefly, reviewed, and then forward-      and require renewal.
     ed to the next node. Message switching al-       metropolitan-area network Abbrevi-
     lows a network operating system to               ated MAN. A public, high-speed network,
     regulate traffic and to use the available        capable of voice and data transmission over
     communications links effectively.                a distance of up to 80 kilometers (50 miles).
                                                      A MAN is smaller than a wide-area net-
     Messaging API Abbreviated MAPI. An
                                                      work (WAN) but larger than a local-area
     interface used to add messaging capabilities
                                                      network (LAN).
     to any Microsoft Windows application.
     MAPI handles the details of message stor-        MFS See Macintosh File System.
     age and forwarding and directory services.
                                                      MFT     See master file table.
     Originally developed by Microsoft, MAPI
                                                      MHS See Message Handling Service.
     has become a widely supported industry
     standard.                                        MHz See megahertz.


     236
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 243 of 466
                                                      Microcom Networking Protocol


       MIB See Management Information                 See also machine language.
       Base.
                                                      Microcom Networking Protocol Ab-
       MIB variables The information stored in        breviated MNP. A set of communications
       a Management Information Base (MIB) da-        protocols from Microcom, Inc., that has be-
       tabase, which can be accessed and managed      come the standard for data compression and
       by network management protocols such as        error detection and correction, as follows:
       Simple Network Management Protocol
       (SNMP).
                                                      ■
                                                          MNP 1 to 4define hardware error control.

       See also Management Information Base;
                                                      ■
                                                          MNP 5 describes a method of data com-
       Simple Network Management Protocol.                pression that achieves a 2-to-1 compres-
                                                          sion ratio.
       Microchannel Architecture Abbreviat-           ■
                                                          MNP 6 describes a communication pro-
       ed MCA. A 32-bit, proprietary expansion            tocol that begins with V.22 bis modula-
       bus, first introduced by IBM in 1987 for the       tion and then switches to V.29 when
       IBM PS/2 range of computers and also used          possible.
       in the IBM RS/6000 series.
                                                      ■
                                                          MNP 7describes a method of data com-
       MCA was designed for multiprocessing. It           pression that achieves a 3-to-1 compres-
       allows expansion boards to identify them-          sion ratio.
       selves, thus eliminating many of the con-
       flicts that arose through the use of manual
                                                      ■
                                                          MNP 8 is based on MNP 7 and adds a
       settings in the original bus. The MCA bus          V.29 technique that lets half-duplex de-
       can also be driven independently by multi-         vices operate as full-duplex.
       ple bus master processors.                     ■
                                                          MNP 9 contains a proprietary technique
       MCA is physically and electronically in-           that provides good performance over a
       compatible with expansion boards that fol-         wide variety of link types.
       low the earlier 16-bit AT bus standard; the    ■
                                                          MNP 10 describes an extremely rigorous
       boards are about 50 percent smaller, and           error control protocol that is well suited
       the bus depends on proprietary integrated          for use on extremely noisy links. MNP 10
       circuits.                                          has been adopted for use in cellular
       See also Extended Industry Standard Ar-            modems.
       chitecture; Industry Standard Architecture;    These days the CCITT V standards are im-
       local bus; Peripheral Component Intercon-      plemented in modems due to their world-
       nect local bus.                                wide acceptance; however, some modem
                                                      manufacturers offer both.
       microcode Low-level instructions that
       define how a particular microprocessor         For more information on Microcom, Inc.,
       works by specifying what the processor         see www.microcom.com
       does when it executes a machine-language       See also Consultative Committee for Inter-
       instruction.                                   national Telephony and Telegraphy.


                                                                                               237
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 244 of 466
     microcomputer


     microcomputer Any computer based on              consumer, government, business, and edu-
     a single-chip processor. Many of today’s         cation markets.
     microcomputers are as powerful as main-
                                                      For more information on Micron Technol-
     frame models designed just a few years ago;
                                                      ogy, see www.micronpc.com.
     they are also smaller and cheaper.
     See also workstation.                            microprocessor A central processor
                                                      unit on a single chip, often referred to as the
     microkernel An alternative operating-            processor.
     system kernel design developed by re-            The first microprocessor was developed by
     searchers at Carnegie-Mellon University          Intel in 1969. The microprocessors most
     and implemented in the Mach operating            often used in Apple Macintosh computers
     system.                                          are manufactured by Motorola, and Intel
     Traditionally, the kernel has been a mono-       microprocessors are commonly used in
     lithic piece of the operating system, resident   the PC.
     in memory at all times. It takes care of op-
                                                      microsegmentation The division of a
     erations as varied as virtual memory man-
                                                      network into smaller segments, usually
     agement, network support, file input/
                                                      with the aim of increasing bandwidth.
     output, and task scheduling.
     The microkernel is a stripped-down kernel        Microsoft Access A popular relational
     that is only concerned with loading, run-        database program from Microsoft.
     ning, and scheduling tasks. All other oper-      Microsoft BackOffice A network soft-
     ating system functions (virtual memory           ware suite from Microsoft that runs on
     management, disk input/output, and so on)        Windows NT Server and consists of Mi-
     are implemented and managed as tasks run-        crosoft Exchange Server, Microsoft SQL
     ning on top of the microkernel.                  Server, Microsoft Site Server, Microsoft
     micron A unit of measurement. One mil-           SNA Server, Microsoft Proxy Server, and
     lionth of a meter, corresponding to approx-      Microsoft System Management Server.
     imately 1/25,000 of an inch. The core            See also Microsoft Office.
     diameter of fiber-optic cable for networks is
     often specified in terms of microns; 62.5 mi-    Microsoft Certified Product
     crons is a common size.                          Specialist See Microsoft Certified
                                                      Professional.
     Micron Technology, Inc. A major man-
     ufacturer of DRAM (dynamic RAM) com-             Microsoft Certified Professional Ab-
     ponents, flash memory, synchronous               breviated MCP. A basic certification from
     SRAM (static RAM), and graphics DRAM.            Microsoft designed to establish expertise
     Micron Technology also owns a majority           with at least one Microsoft operating sys-
     interest in Micron Electronics, a manufac-       tem. Previously known as the Microsoft
     turer of direct-sales PCs and servers for the    Certified Product Specialist.


     238
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 245 of 466
                                                                    Microsoft Corporation


       An MCP+Internet certification is also avail-    Microsoft Corporation The world’s
       able and covers the use of Internet Explorer,   largest and most successful software com-
       designing and building a Web site, and con-     pany, founded in 1975 by Bill Gates and
       figuring and troubleshooting Microsoft’s        Paul Allen.
       implementation of TCP/IP.
                                                       Microsoft’s great initial success was in sup-
       Microsoft Certified Solutions                   plying IBM with the PC-DOS operating sys-
       Developer Abbreviated MCSD. An ad-              tem for the IBM PC and then providing
       vanced certification from Microsoft for         versions of MS-DOS to the clone manufac-
       computer professionals who develop cus-         turers. Microsoft released Windows 3 in
       tom applications using Microsoft products       May 1990 and continued to upgrade Win-
       and computer programming language               dows regularly. The release of Windows NT
       packages. Three core exams focus on oper-       during 1993 consolidated Microsoft’s posi-
       ating system architecture, and two elective
                                                       tion as a leading developer of operating sys-
       exams concentrate on programming and
                                                       tems, and Windows 2000 will continue this
       database concepts and skills.
                                                       trend.
       Microsoft Certified Systems                     In addition to operating systems and its ex-
       Engineer Abbreviated MCSE. An ad-               tensive computer language products, Mi-
       vanced certification from Microsoft that        crosoft markets a wide range of applications,
       requires passing four core and two elective
                                                       including Microsoft Word, a word proces-
       exams. The core exams cover the basic
                                                       sor; Microsoft Excel, a spreadsheet; Mi-
       concepts and skills involved in installing,
                                                       crosoft Access, a database program;
       using, maintaining, and troubleshooting a
                                                       Microsoft Publisher, a desktop publishing
       Windows NT Server network, and the
                                                       program; and Microsoft Office, an integrat-
       elective exams cover other server topics
       and advanced networking concepts.               ed software suite. Microsoft also provides an
                                                       extensive set of Internet-related products, in-
       An MCSE+Internet certification is also          cluding Internet Explorer, FrontPage, and
       available and covers the use of Internet Ex-
                                                       Internet Information Server.
       plorer, designing and building a Web site
       using Internet Information Server, and con-     The Microsoft consumer division now has
       figuring and troubleshooting Microsoft’s        more than 50 products, including popular
       implementation of TCP/IP.                       multimedia titles such as Encarta and Cin-
                                                       emania, an interactive movie guide. Mi-
       Microsoft Certified Trainer Abbreviat-          crosoft Press publishes and distributes
       ed MCT. A certification from Microsoft for
                                                       computer-related books and CD-ROM
       technical trainers. An MCT certification is
                                                       products to bookstores.
       required before you can teach Microsoft
       Official Curriculum courses at Microsoft        For more information on Microsoft, see
       Authorized Technical Education Centers.         www.microsoft.com.


                                                                                                239
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 246 of 466
     Microsoft Disk Operating System


     Microsoft Disk Operating System                Additional components called snap-ins
     Abbreviated MS-DOS. A single-user, sin-        provide the management functions.
     gle-tasking operating system, with either a    See also Computer Management; snap-in.
     command-line or shell interface, for use on
     Intel processors, first introduced in 1981.    Microsoft LAN Manager A network
                                                    operating system, developed by Microsoft
     Microsoft Excel A popular spreadsheet          and 3Com, based on a version of OS/2;
     program from Microsoft.                        client PCs can run OS/2, MS-DOS, Unix, or
     Microsoft Exchange Server A client/            Macintosh. Disk mirroring, disk duplexing,
     server message-management system from          and UPS (uninterruptible power supply)
     Microsoft. Exchange Server provides enter-     monitoring functions are available. The
     prise-wide message exchange by integrating     network operating system supports IPX/
     e-mail, scheduling, document sharing, and      SPX, TCP/IP, and NetBEUI. LAN Manager
     electronic forms and also connects to the      interoperates with, and has largely been
     Internet and other networks outside the en-    superseded by, Windows NT Server.
     terprise allowing global messaging. Ex-        Microsoft NetMeeting An Internet-
     change uses Microsoft Outlook as the client.   based audio- and video-conferencing appli-
     Exchange Server is a component of Mi-          cation from Microsoft.
     crosoft BackOffice.
                                                    Microsoft NetShow A client/server
     Microsoft FrontPage An HTML editor             streaming audio and video application
     from Microsoft that combines Web-page          from Microsoft. The NetShow server runs
     creation with graphical Web site publica-      on Windows NT and streams audio, video,
     tion and management.                           and animation to the client, a multimedia
                                                    player.
     Microsoft Internet Explorer A popular
     Web browser from Microsoft, which is also      Microsoft Office A popular business
     integrated into Windows 98.                    software suite from Microsoft that runs on
                                                    Microsoft Windows and the Macintosh
     Microsoft Internet Information                 and includes Microsoft Word, Microsoft
     Server A powerful and capable Web              Excel, Microsoft PowerPoint, Microsoft
     server package from Microsoft that runs on     Outlook, Microsoft Access, Microsoft Pub-
     Windows NT Server.                             lisher, Microsoft FrontPage, and Microsoft
     See also Microsoft Site Server.                PhotoDraw.
                                                    See also Microsoft BackOffice.
     Microsoft Management Console
     Abbreviated MMC. In Microsoft Windows          Microsoft Office Expert Abbreviated
     2000, a framework for Microsoft and            MOE. An advanced certification from Mi-
     third-party management applications that       crosoft that demonstrates complete famil-
     provides a consistent user interface.          iarity with the Microsoft Office suite of


     240
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 247 of 466
                                                        Microsoft Transaction Server


       applications, both individually and as a       See also Microsoft Internet Information
       group.                                         Server.

       Microsoft Office Expert Specialist             Microsoft SNA Server A server compo-
       Abbreviated MOES. A middle-level certifi-      nent from Microsoft that provides Win-
       cation from Microsoft that demonstrates        dows, Macintosh, MS-DOS, and OS/2
       familiarity with more complex tasks in the     clients with access to IBM’s AS/400 and
       Microsoft Office suite of applications.        mainframe systems using System Network
       Microsoft Office Proficient Specialist         Architecture (SNA).
       Abbreviated MOPS. A basic certification        Microsoft SQL Server A Windows NT
       from Microsoft that demonstrates familiar-     Server–based relational database manage-
       ity with basic tasks in Microsoft Word or      ment system from Microsoft that also in-
       Microsoft Excel.                               cludes development tools, system manage-
                                                      ment tools, data replication processes, and
       Microsoft Outlook A popular e-mail ap-
                                                      an open development environment.
       plication from Microsoft, which also in-
       cludes scheduling and calendar functions, a    Microsoft Systems Management
       contact-management module, and a simple        Server A set of network management
       project-management tool.                       tools from Microsoft, designed to provide a
                                                      single point for managing network and client
       Microsoft Outlook Express An easy-
                                                      hardware and software (SMS hardware and
       to-use e-mail application, distributed with
                                                      software inventory functions track more
       Internet Explorer; both are available from
                                                      than 200 properties for each desktop),
       Microsoft.
                                                      software distribution, application metering
       Microsoft Services for Macintosh               and licensing, and troubleshooting.
       Software that allows a Macintosh client to
                                                      Microsoft Terminal Server A software
       share files on a Windows NT server.
                                                      package that provides clients with access to
       Microsoft Services for NetWare Soft-           Windows-based applications running on
       ware for NetWare servers that allows Net-      the server rather than on the local system.
       Ware clients to access Windows NT              The server receives and processes all key-
       services.                                      strokes and mouse clicks sent from the
       Microsoft Site Server A Microsoft              client and sends the output back to the
       package of tools for creating and managing     appropriate client. The server manages all
       Internet or intranet Web sites.                resources for each connected client and
                                                      provides each logged-in user with his or
       Site Server includes Site Analyst, Usage An-
                                                      her own environment.
       alyst, Personalization System, Commerce
       Server, Publishing Solution, Knowledge         Microsoft Transaction Server Often
       Management Solution, and the Analysis          abbreviated MTS. A package from
       Solution.                                      Microsoft for developing and deploying


                                                                                             241
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 248 of 466
     Microsoft Visual Basic


     distributed transaction-processing            system in the Virtual FAT, which allows
     applications.                                 filenames of up to 255 characters while also
     See also online transaction processing.       supporting the MS-DOS 8.3 filenaming
                                                   conventions.
     Microsoft Visual Basic Often abbreviat-       Applets include WordPad (a word proces-
     ed VB. A version of the BASIC programming     sor), Paint, and WinPad (a personal infor-
     language that allows developers to create     mation manager), as well as system tools
     Windows applications quickly and easily.      such as Backup, ScanDisk, Disk Defrag-
     Microsoft Windows A general name for          menter, and DriveSpace. The Start button
     the family of operating systems available     and desktop Taskbar make application
     from Microsoft that includes Windows CE,      management easy and straightforward.
     Windows 95/98, and Windows 2000.              Windows 95 supports TCP/IP, IPX/SPX,
                                                   NetBEUI, NDIS, FTP, SLIP, and PPP com-
     Microsoft Windows 2000 A family of
                                                   munications and networking protocols.
     powerful operating systems from Mi-
     crosoft, based on Windows NT, including       See also protocol.
     Windows 2000 Professional for worksta-
                                                   Microsoft Windows 98 An evolution-
     tion users, Windows 2000 Server, and Win-
                                                   ary upgrade to Windows 95; includes an in-
     dows 2000 Advanced Server. Windows
                                                   tegrated Web browser, several other Web-
     2000 Datacenter Server is a 64-bit version
                                                   based tools for conferencing, e-mail, Web
     capable of addressing 64GB of physical
                                                   page creation, and Web publishing.
     RAM and managing 16 processors.
                                                   Windows 98 also includes a complete set of
     Microsoft Windows 3.1 A 16-bit graph-         capable and easy-to-use tools for tasks such
     ical operating environment that runs on       as defragmenting hard disks, compressing
     top of MS-DOS on Intel-based PCs, featur-     files, testing disks, and monitoring the sys-
     ing overlapping windowed areas, drop-         tem and supports new multimedia hard-
     down menus, and mouse support. The three      ware and entertainment technologies.
     main elements of Windows 3.1 are the File
                                                   You can choose between the classic Win-
     Manager (used to manage files, directories,
                                                   dows interface familiar to Windows 95 us-
     and disks), the Program Manager (which
                                                   ers and the Active Desktop.
     manages applications), and the Print
     Manager (which coordinates printers and       Microsoft Windows CE A small, 32-bit
     printing).                                    operating system for hand-held portable
                                                   computers and other specialized devices
     Microsoft Windows 95 A 32-bit, multi-
                                                   such as telephones, cable decoder boxes,
     tasking, multithreaded desktop operating
                                                   and television sets.
     system capable of running MS-DOS, Win-
     dows 3.1, and Windows 95 applications. It     Microsoft Windows NT Server Mi-
     supports Plug and Play (on the appropriate    crosoft’s flagship 32-bit network operating
     hardware) and adds an enhanced FAT file       system, which provides high levels of security,


     242
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 249 of 466
                                                                                  middleware


       manageability, reliability, and performance.    Microsoft Word A popular and fully
       Runs on servers based on Intel, Alpha, and      featured word processor from Microsoft.
       MIPS processors, includes preemptive multi-     Wizards help users with tasks such as mail
       tasking and multiple threads of execution,      merge and formatting, and you can custom-
       and supports all major networking protocols.    ize the various toolbars and menu bars to
       NT Server supports fault tolerance with         suit your individual needs. Word also sup-
       disk mirroring, disk duplexing, RAID            ports a powerful macro language
       (redundant array of inexpensive disks),         micro-to-mainframe Any form of con-
       and UPS (uninterruptible power supply)          nection that attaches a PC to a mainframe-
       monitoring.                                     based network. Often used to describe soft-
       The user interface is similar to those avail-   ware (called terminal-emulation software)
       able in other members of the Windows fam-       that allows the microcomputer to access
       ily. The latest version of NT Server includes   data and applications on the mainframe
       Internet Information Server (a Web server),     system.
       DNS Server, and multiprotocol router sup-
                                                       See also terminal emulation.
       port. All popular interprocess communica-
       tions protocols for distributed computing       microwave A method of radio transmis-
       are available, including Windows Sockets        sion that uses high-frequency waves (in the
       and Remote Procedure Calls (RPCs).              range of 1 to 30 gigahertz) for line-of-sight
       See also Microsoft Windows 2000.                broadband communications. It requires a
                                                       repeater station every 20 miles or so because
       Microsoft Windows NT Services for               of the curvature of the earth. Microwaves
       Unix A package from Microsoft Corpo-            are used for satellite communications, for
       ration that provides Unix services on a Win-    communications between two buildings in a
       dows NT system, including several popular       metropolitan area, and across large open ar-
       command-line utilities, the Perl program-       eas such as lakes and rivers where laying a
       ming language, and a variety of Unix script-    cable may be impractical.
       ing tools.
                                                       See also broadband network; repeater.
       Microsoft Windows NT Workstation
       Microsoft’s high-end 32-bit operating sys-      middleware A category of software that
       tem, which provides high levels of security,    shields an application from the underlying
       manageability, reliability, networking, and     mechanics of a network so that the devel-
       performance. Runs on workstations based         opers of an application do not have to know
       on Intel, Alpha, and MIPS processors and        in advance which network and communi-
       supports preemptive multitasking and mul-       cations protocols will be used.
       tiple threads of execution. The user inter-     Middleware is often implemented in a client/
       face is similar to those available in other     server environment in which it allows sys-
       members of the Windows family.                  tems to exchange information or connect,
       See also Microsoft Windows 2000.                even though they use different interfaces.


                                                                                              243
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 250 of 466
     midsplit


     midsplit A special type of broadband            millisecond Abbreviated ms or msec.
     cable system that divides the available fre-    A unit of measurement equal to one-
     quencies into two groups: one for trans-        thousandth of a second. In computing,
     mission and the other for reception.            hard disk and CD-ROM drive access times
     See also broadband network.                     are often described in milliseconds; the
                                                     higher the number, the slower the disk
     migration In Novell NetWare, the pro-           system.
     cess of upgrading bindery and other infor-
                                                     millivolt Abbreviated mv. A unit of mea-
     mation to a newer version of the network
                                                     surement equal to one-thousandth of a volt.
     operating system.
     See also bindery.                               MIME See Multipurpose Internet Mail
                                                     Extension.
     Migration Tool for NetWare A Mi-
                                                     MIME Content Type Information con-
     crosoft Windows NT utility loaded with the
                                                     tained in a Multipurpose Internet Mail Exten-
     Gateway Service for NetWare that dupli-
                                                     sion (MIME) message header indicates the
     cates user account and group and security
                                                     content type of the data contained in the next
     information from a NetWare server onto a
                                                     part of the message. Table M.1 lists the seven
     Windows NT server, allowing a migration
                                                     major content types as well as the subtypes.
     from NetWare to NT.
                                                     See also Secure MIME.
     milli- Abbreviated m. A prefix meaning
     one-thousandth in the metric system, often
     expressed as 10-3.

     TABLE M.1 MIME CONTENT TYPES


     Content Type        Subtype            Description

     Text                Plain              Unformatted text.

                         Rich Text          Formatted text.

     Multipart           Mixed              Multiple parts of different types.

                         Alternative        Multiple parts containing the same data in differ-
                                            ent formats.

                         Digest             Message digest with multiple parts all in the same
                                            format.




     244
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 251 of 466
                                                                        Minimum Cell Rate


       TABLE M.1 MIME CONTENT TYPES (CONTINUED)


       Content Type        Subtype            Description

                           Parallel           Multiple parts to be viewed simultaneously, such
                                              as audio and video data.

       Message             RFC822             E-mail message.

                           Partial            Message was fragmented for transmission as the
                                              original was larger than 64Kb.

                           External-body      External data should be referenced, such as data at
                                              an ftp site.

       Application         Octet-stream       Binary data associated with no known application.

                           PostScript         PostScript document ready for printing.

                           SGML               SGML data.

       Image               JPEG               JPEG image data.

                           GIF                GIF image data.

       Audio               Basic              Audio data.

       Video               MPEG               MPEG video data.



       minicomputer A medium-sized comput-             See also PC Memory Card International
       er running a multitasking operating system      Association.
       capable of managing more than 100 users
       simultaneously, suitable for use in a small     Minimum Cell Rate Abbreviated MCR.
       company or a single corporate or govern-        In Asynchronous Transfer Mode (ATM),
       ment department.                                the minimum cell rate that must be provid-
                                                       ed for a connection to conform to a specific
       See also mainframe computer;
                                                       quality of service (QoS) class.
       workstation.
                                                       See also Asynchronous Transfer Mode;
       mini-hard disk A hard disk mounted on           Available Cell Rate; Peak Cell Rate; Sus-
       a Type III PC Card.                             tainable Cell Rate.


                                                                                               245
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 252 of 466
     MIPS


     MIPS Acronym for millions of instruc-            MLID See multiple-link interface driver.
     tions per second. A measure of the process-
                                                      MMC See Microsoft Management Con-
     ing speed of a computer’s CPU.
                                                      sole.
     See also benchmark program.
                                                      MMJ See modified modular jack.
     mirroring The process of duplicating             MMU See memory management unit.
     stored information in real time to protect vi-
     tal data from unexpected hardware failures.      mnemonic Pronounced “nee-monic.” A
                                                      name or abbreviation used to help you re-
     See also clustering; disk duplexing; disk
                                                      member a long or complex instruction. Pro-
     mirroring; fault tolerance; redundant array
                                                      gramming languages use many mnemonics
     of inexpensive disks.
                                                      to represent complex instructions.
     mirror site 1. A duplicate Web site. A           MNP See Microcom Networking
     mirror site contains the same information        Protocol.
     as the original Web site and reduces traffic
                                                      MO See Magneto-optical storage.
     on that site by providing a local or regional
     alternative.                                     mobile computing 1. The daily use of a
     2. A duplicate data center. Large compa-         portable or laptop computer as a normal
     nies running mission-critical applications       part of the workday.
     often mirror their entire data center so that    2. Techniques used to establish links to a
     the company can continue to function if the      network by employees who move from one
     main center is hit by a natural disaster.        remote location to another, such as mem-
                                                      bers of a sales staff or telecommuters who
     MIS See Management Information                   work from home. Once the connection is
     System.
                                                      made, users log in and access network re-
     mission-critical application A comput-           sources as easily as if they were working
     er application whose function is vital to the    from a computer in the corporate office.
     operation of the corporation using it; also      See also docking station; laptop computer;
     called line-of-business application.             portable computer; port replicator; wire-
                                                      less communications.
     mixed mode In Microsoft Windows
     2000 Server, a domain that contains at least     mobile IP A mechanism that allows mo-
     one Windows NT domain controller. As a           bility on the Internet by allowing a comput-
     safety precaution, all Windows 2000 do-          er to use the same IP address as it moves
     mains start up in mixed mode and must be         from one location to another. Mobile IP
     converted to native mode manually.               also allows a user to change from one me-
     See also native mode.                            dium, such as Ethernet, to another, perhaps
                                                      a wireless connection.
     MJ See modular jack.                             See also Ethernet; Internet Protocol.


     246
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 253 of 466
                                                                                    modulation


       modem Contraction of modulator/                  All posts to the newsgroup are reviewed by
       demodulator; a device that allows a com-         the moderator to make sure they meet the
       puter to transmit information over a tele-       standards the group has set for subject mat-
       phone line.                                      ter and commercial content before being
                                                        passed on to the whole group. Moderation
       The modem translates between the digi-
                                                        is not censorship but an attempt to avoid
       tal signals that the computer uses and
                                                        some of the more extreme antics of those
       analog signals suitable for transmission
                                                        who enjoy flame wars.
       over telephone lines. When transmitting,
       the modem modulates the digital data onto        See also flame war; listserver; mailing list;
       a carrier signal on the telephone line.          moderator.
       When receiving, the modem performs the
       reverse process to demodulate the data           moderator A person or small group of
       from the carrier signal.                         people who review the contents of all posts
                                                        to a Usenet newsgroup or Internet mailing
       Modems usually operate at speeds up to
                                                        list to ensure that the postings meet the
       56Kbps over standard telephone lines and
                                                        standards set by the group. Moderators are
       at higher rates over leased lines.
                                                        almost always volunteers, so be nice to
       See also baud rate; external modem; inter-       them.
       nal modem.
                                                        See also moderated newsgroup.
       modem eliminator A device that allows
       two computers to be linked without using         modified modular jack Abbreviated
       modems. In an asynchronous system, in            MMJ. A six-pin connector developed by
       which the serial ports of two PCs are connect-   Digital Equipment Corporation used to
       ed, the modem eliminator is a null-modem         connect serial lines to terminal devices.
       cable. In synchronous systems, a modem           MMJ jacks have a side-locking tab and so
       eliminator must also provide timing func-        can be distinguished from RJ-11 jacks,
       tions to synchronize communications.             which have a center-mounted tab.
                                                        See also modular jack; RJ-11.
       modem server A LAN server that al-
       lows a network user to dial out of the net-      modular jack Abbreviated MJ. The jack
       work into the Public Switched Telephone          used to connect telephone cables to a wall-
       System or to access leased lines for asyn-       mounted face plate.
       chronous communications. Also called an
       asynchronous communications server or a          See also modified modular jack; RJ-11.
       dial-in/dial-out server.
                                                        modulation In communications, the pro-
       moderated newsgroup On the Inter-                cess used by a modem to add the digital sig-
       net, a Usenet newsgroup or mailing list that     nal onto the carrier signal so that the signal
       is managed by one or more people in an at-       can be transmitted over a telephone line. The
       tempt to maintain standards.                     frequency, amplitude, or phase of a signal


                                                                                                247
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 254 of 466
     module


     may be modulated to represent a digital or      for Intel’s Gordon Moore, who first made
     an analog signal.                               this statement in 1965.
     See also carrier signal; demodulation.
                                                     MOPS See Microsoft Office Proficient
                                                     Specialist.
     module In programming, a self-contained
     portion of a larger program written, tested,    Mosaic A Web browser, released on the
     and compiled separately. Normally, a mod-       Internet in 1993 by the National Center for
     ule performs only one specific operation.       Supercomputing Applications (NCSA) at
     See also NetWare Loadable Module;               the University of Illinois, and placed in the
     Virtual Loadable Module.                        public domain.

                                                     Although Mosaic was one of the first
     MOE See Microsoft Office Expert.
                                                     graphical Web browsers and was available
     MOES See Microsoft Office Expert                free for most computing platforms, it has
     Specialist.                                     been overtaken by Netscape Navigator and
                                                     Microsoft Internet Explorer.
     MONITOR A Novell NetWare server
     utility that displays information about the     motherboard The main printed circuit
     server, including the time elapsed since the    board in a computer, containing the central
     server was booted, percent utilization of the   processing unit, appropriate coprocessor
     server’s processor, number of disk blocks       and support chips, device controllers, and
     available, the number of blocks waiting to      memory. It may also include expansion slots
     be written to disk, the number of connec-       to give access to the computer’s internal bus.
     tions to the server, and the number of files
     being accessed. It also provides information    Motorola, Inc. A major manufacturer of
     about server disks, LAN drivers, and other      microprocessors, including those used in
     attached mass-storage devices.                  Macintosh computers, founded in 1928 in
     See also SERVMAN; SET.
                                                     Chicago. Motorola is also extensively in-
                                                     volved in radio and data communications
     Monitrix for NetWare A package of               and in automotive and industrial products.
     network management utilities from Chey-         For more information on Motorola, see
     enne Software, Inc., that includes hardware     www.motorola.com.
     and software inventory, server monitoring,
     traffic monitoring, and virus protection.       mount 1. The method by which nodes
     The package also includes automatic task-       access network resources in the Network
     scheduling and reporting functions.             File System (NFS) and other networks.

     Moore’s Law States that the number of           2. To load a disk volume or tape archive
     transistors on a chip of a given size doubles   so that users can access files and other
     approximately every 18 months. Named            resources.


     248
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 255 of 466
                                                                                        multicast


       mounted drive In Microsoft Windows                    MPEG-2 covered HDTV. This standard is
       2000, a drive or disk partition attached to a         no longer used.
       junction point on an NTFS volume.                 ■
                                                             MPEG-4 A standard designed for video
       Mounted drives work just like other drives,           phones and multimedia applications, with
       but have a label or a name rather than a sin-         a bandwidth of up to 64Kbps.
       gle drive letter.                                 See also lossy compression.
       See also junction point.
                                                         MPEG See Moving Pictures Experts
       mouse A small input device with one or            Group.
       more buttons used with graphical user inter-
                                                         MPOA See Multiprotocol over ATM.
       faces. As the mouse moves, an on-screen
       mouse cursor follows; all movements are rel-      MPPP See PPP Multilink.
       ative. Once the pointer is in the correct posi-
       tion on the screen, you press one of the mouse    ms See millisecond.
       buttons to initiate an action or operation.       MSAU See Multi-station Access Unit.
       See also trackball.
                                                         MS-DOS See Microsoft Disk Operating
                                                         System.
       Moving Pictures Experts Group Abbre-
       viated MPEG. A set of image-compression           MS-DOS prompt A visual confirmation
       standards and file formats that defines a com-    that MS-DOS is ready to receive input
       pression method for desktop audio, anima-         from the keyboard. The default prompt in-
       tion, and video.                                  cludes the current drive letter followed by
       MPEG is a lossy compression method that           a colon and a greater-than symbol, as in
       results in some data loss when a video clip       C:>. You can customize the MS-DOS
       is compressed. The following standards are        prompt by using the PROMPT command.
       available:                                        See also command line; command prompt.
       ■
           MPEG-1 The original MPEG standard,
                                                         msec See millisecond.
           designed for CD-ROM use, with a band-
           width of 1.5Mbps, two audio channels,         MTBF See mean time between failures.
           and non-interlaced video.
                                                         MTTR See mean time to repair.
       ■
           MPEG-2 An extension to MPEG-1, de-
           signed for broadcast television, including    multicast 1. A special form of broadcast
           HDTV (High-Definition Television), with       in which copies of a message are delivered
           a bandwidth of up to 40Mbps, five audio       to multiple stations but not to all possible
           channels, interlaced video, and a wider       stations.
           range of frame sizes.                         2. A data stream from a server from which
       ■
           MPEG-3 A standard designed for                multiple viewers can simultaneously watch
           HDTV until it was discovered that             a video.


                                                                                                249
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 256 of 466
     multicast backbone


     See also broadcast; multicasting; unicast.      multidrop line A circuit connecting sev-
                                                     eral stations or nodes on a single logical
     multicast backbone Abbreviated                  link; also called a multipoint line.
     Mbone. A method of transmitting digital
                                                     A multidrop line is often used in IBM’s SNA
     video over the Internet in real time.
                                                     (Systems Network Architecture). It is con-
     The TCP/IP protocols used for Internet          trolled by a primary station, and the other
     transmissions are unsuitable for real-time      nodes are considered secondary.
     audio or video; they were designed to deliv-
                                                     multihomed computer Any computer
     er text and other files reliably, but with
                                                     system that contains multiple network inter-
     some delay. MBONE requires the creation
                                                     face cards and is attached to several physically
     of another backbone service with special
                                                     separate networks; also know as a multi-
     hardware and software to accommodate
                                                     homed host. The term can also be applied to
     video and audio transmissions; the existing
                                                     a computer configured with multiple IP ad-
     Internet hardware cannot manage time-
                                                     dresses for a single network interface card.
     critical transmissions.
     See also IP Multicast; multicasting; Real-      multihomed host See multihomed
     time Transport Protocol; Resource Reser-        computer.
     vation Protocol; unicast.                       multilayer A printed circuit board that
                                                     contains several layers of circuitry. The lay-
     Multicast DHCP Abbreviated MDHCP.
                                                     ers are laminated together to make a single
     In Microsoft Windows 2000 Server, an ex-
                                                     board, onto which the other discrete com-
     tension of Dynamic Host Control Protocol
                                                     ponents are added.
     (DHCP) that distributes multicast address
     configurations to network clients automat-      multilink In Microsoft Windows NT
     ically.                                         Server Remote Access Server, the ability to
                                                     combine several slower data streams into
     multicasting An Internet standard that          one network connection. For example, you
     allows a single host to distribute data to      can use two 28.8Kbps modems to form a
     multiple recipients.                            single 57.6Kbps connection.
     Multicasting can deliver audio and video
                                                     Multilink Point-to-Point Protocol See
     content in real time so that the person using
                                                     PPP Multilink.
     the system can interact with the data stream.
     A multicast group is created, and every mem-    Multimaster Replication In Microsoft
     ber of the group receives every datagram.       Active Directory, the process by which Ac-
     Membership is dynamic; when you join a          tive Directory domains replicate and re-
     group, you start to receive the datastream,     solve conflicting updates as peers.
     and when you leave the group, you no longer
                                                     All Active Directory domain controllers
     receive the datastream.
                                                     maintain a writable copy of the domain data-
     See also broadcast; IP Multicast; unicast.      base, and updating any record on any domain


     250
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 257 of 466
                                                                                  multiplexing


       controller will ensure that all other domain     sending and receiving of packets to and
       controllers are eventually updated.              from the physical network medium.
       See also Active Directory.                       See also link-support layer; Open Data-link
                                                        Interface/Network Driver Interface Specifi-
       multimedia A computer technology that            cation Support.
       displays information using a combination
       of full-motion video, animation, sound,          multiple provider router In Microsoft
       graphics, and text, with a high degree of        Windows 2000, a function that allows two
       user interaction.                                or more Win32 network application pro-
                                                        gram interface (API) providers to exist at
       multimode fiber A fiber-optic cable              the same time.
       with a wide core that provides multiple
       routes for light waves to travel.                Multiple Universal Naming Conven-
                                                        tion Provider Abbreviated MUP. In Mi-
       Its wider diameter of between 25 to 200 mi-
                                                        crosoft Windows 2000, a function that al-
       crons prevents multimode fiber from carry-
                                                        lows two or more Universal Naming
       ing signals as far as single-mode fiber due to
                                                        Convention (UNC) providers to exist at the
       modal dispersion.
                                                        same time.
       See also single-mode fiber.
                                                        MUP decides which UNC provider should
       multipart virus A form of virus that in-         handle the UNC request and forwards the
       fects both the boot sector of a hard disk and    request to that provider automatically.
       executable files. Multipart viruses are diffi-   Multiple Virtual Storage Abbreviated
       cult to locate because they use stealth and      MVS. IBM’s standard operating system for
       polymorphic techniques to avoid detection.       large mainframe computers.
       See also boot sector virus; file-infecting vi-   See also virtual machine.
       rus; macro virus; polymorphic virus;
       stealth virus; vaccine; virus.                   multiplexer Often abbreviated mux. A
                                                        device that merges several lower-speed trans-
       multiple document interface Abbre-               mission channels into one high-speed channel
       viated MDI. In Microsoft Management              at one end of the link. Another multiplexer
       Console, an interface that allows more than      reverses this process at the other end of the
       one independently-running snap-in to be          link to reproduce the low-speed channels.
       loaded into the management window at the         See also frequency-division multiplexing;
       same time.                                       inverse multiplexing; statistical multiplex-
       See also Microsoft Management Console;           ing; time-division multiplexing.
       snap-in.
                                                        multiplexing A technique that transmits
       multiple-link interface driver Abbrevi-          several signals over a single communica-
       ated MLID. A Novell Open Datalink Inter-         tions channel. Frequency-division multi-
       face (ODI) device driver that manages the        plexing separates the signals by modulating


                                                                                               251
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 258 of 466
     multipoint line


     the data into different carrier frequencies.      Multiprotocol over ATM Abbreviated
     Time-division multiplexing divides the            MPOA. A proposal to allow layer three net-
     available time among the various signals.         work routing protocols over an Asynchro-
     Statistical multiplexing uses statistical tech-   nous Transfer Mode Switched network.
     niques to dynamically allocate transmission       Multiprotocol over ATM allows corpora-
     space depending on the traffic pattern.           tions to take advantage of ATM’s benefits
                                                       while still maintaining legacy LANs.
     See also inverse multiplexing.
                                                       See also Integrated-Private Network-to-
                                                       Network Interface; IP over ATM; LAN
     multipoint line See multidrop line.
                                                       Emulation.
     multiprocessing The ability of an oper-
                                                       Multipurpose Internet Mail Extension
     ating system to use more than one processor
                                                       Abbreviated MIME. An Internet specifica-
     in a single computer.
                                                       tion that allows users to send multiple-part
     Symmetrical multiprocessing refers to the         and multimedia messages, rather than sim-
     operating system’s ability to assign tasks        ple text messages. A MIME-enabled e-mail
     dynamically to the next available proces-         application can send PostScript images, bi-
     sor. Asymmetrical multiprocessing requires        nary files, audio messages, and digital video
     that the original program designer choose         over the Internet.
     the processor to use for a given task when        See also MIME Content Type; Secure
     writing the program.                              MIME; uudecode; uuencode.



                                              MULTIPLEXER




     multiserver network A network that                multiport wiring hub for token-ring net-
     uses two or more file servers.                    works that can connect as many as eight
     Multi-station Access Unit Abbreviat-              lobes to a ring network. IBM refers to an
     ed MAU; sometimes abbreviated MSAU. A             MAU that can be managed remotely as a
                                                       Controlled Access Unit.


     252
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 259 of 466
                                                                                             MVS


       multitasking The simultaneous execu-            multiuser Windows See Terminal ser-
       tion of two or more programs in one             vices.
       computer.
                                                       MUP    See Multiple Universal Naming
       multithreading The concurrent process-          Convention Provider.
       ing of several tasks or threads inside the
                                                       mutual authentication A feature of au-
       same program. Because several threads can
                                                       thentication schemes such as Kerberos that
       be processed in parallel, one thread does
                                                       requires both the client and the server to
       not need to wait for another to finish before
                                                       prove their identity to each other before au-
       starting.
                                                       thentication can proceed.
       multiuser Describes an operating system         See also Kerberos.
       that supports more than one simultaneous
       user. MS-DOS and Windows are single-            mux See multiplexer.
       user operating systems. Unix and its deriv-
                                                       mv See millivolt.
       atives and networking operating systems
       are multiuser systems.                          MVS See Multiple Virtual Storage.




                                                                                              253
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 260 of 466
     n




     N
     n See nano-.                                   parent, for example, accounting.sybex
                                                    .com as a subdomain of sybex.com. In a
     NAEC See Novell Authorized Education
                                                    disjointed namespace, a child domain does
     Center.
                                                    not share its parent’s name, as in
     NAK See negative acknowledgment.               sybex.com and sybexnet.com.

     named pipe A communications API                name space In Novell NetWare, the
     used by applications running on a network.     ability of a NetWare volume to support files
     Named pipes provide connection-oriented        from non–MS-DOS clients.
     messaging between a client and a server us-
                                                    Each client sees files on the server in its own
     ing routines similar to those used in normal
                                                    format; a Macintosh client sees files as Mac-
     operations for opening, reading, and writ-
                                                    intosh files, and a Unix client sees files as
     ing to files.
                                                    Unix files. Name space support is enabled
     See also mailslots; pipe; semaphore;           per NetWare volume.
     shared memory; socket.
                                                    See also name-space NLM.
     name resolution The process of trans-
     lating the appropriate numerical IP address,   name-space NLM A specific type of
     which is required by a computer, into a        NetWare Loadable Module (NLM) that
     name that is more easily understood and re-    allows non–MS-DOS filenaming conven-
     membered by a person.                          tions, such as those used in OS/2, Unix, or
     In the TCP/IP (Transmission Control Pro-       the Macintosh system, to be stored in Net-
     tocol/Internet Protocol) environment,          Ware’s directory and filenaming systems.
     names such as www.sybex.com are translat-      NAMPS See Narrowband Advanced
     ed into their IP equivalents by the Domain     Mobile Phone Service.
     Name Service (DNS). In a Microsoft Win-
     dows environment, NetBIOS names are re-        nano- Abbreviated n. A prefix meaning
     solved into IP addresses by Windows            one-billionth in the American numbering
     Internet Naming Service (WINS).                scheme, and one thousand millionth in the
                                                    British system.
     namespace In Microsoft Active Directo-
     ry, a collection of unique domain names.       nanosecond Abbreviated ns. One-bil-
     A namespace can be contiguous or dis-          lionth of a second. The speed of computer
     jointed. In a contiguous namespace, a child    memory and logic chips is measured in
     domain always contains the name of the         nanoseconds.



     254
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 261 of 466
                                                                                            NCP


       narrowband In communications, a                 several levels of increasingly complex se-
       voice-grade transmission channel of 2400        curity measures.
       bits per second or less.                        See also C2; Orange Book.
       Narrowband Advanced Mobile Phone
                                                       National Information Infrastructure
       Service Abbreviated NAMPS. A pro-
       posed standard from Motorola that com-          Abbreviated NII. A planned, high-speed,
       bines the AMPS (Advanced Mobile Phone           public-access information service, designed
       Service) cellular standard with digital sig-    to reach millions of schools, homes, and
       naling information. NAMPS is designed to        businesses throughout the United States.
       provide a higher level of performance, re-      National Semiconductor Corp. A ma-
       duce the number and incidence of dropped        jor manufacturer of semiconductor prod-
       calls, and greatly increase communications      ucts based in Santa Clara, California. In
       capabilities.                                   1997, National spun off its Fairchild Semi-
       See also Advanced Mobile Phone Service;         conductor division, and in 1998 acquired
       Code Division Multiple Access; Time Divi-       Mediamatics, a manufacturer of audio/vid-
       sion Multiple Access.                           eo decoders, as well as chip maker Cyrix.
                                                       For more information on National Semi-
       Narrow SCSI A Small Computer System
                                                       conductor, see www.national.com.
       Interface (SCSI) or SCSI-2 interface capable
       of transferring only 8 bits of data at a time   native mode In Microsoft Windows
       See also Fast SCSI; Fast/Wide SCSI; Wide        2000 Server, a domain that contains only
       SCSI.                                           Windows 2000 domain controllers.
                                                       See also mixed mode.
       NAS See network attached storage.
                                                       nbtstat A utility program used to show
       NAT See network address translation.            active TCP/IP (Transmission Control Pro-
       National Center for Supercomputing              tocol/Internet Protocol) connections and
       Applications Abbreviated NCSA. At the           statistics for NetBIOS over TCP/IP.
       University of Illinois at Urbana-Cham-          See also ipconfig; netstat; Ping; subnet
       paign, NCSA is credited with the creation       mask; tracert.
       of Mosaic, the first ever graphical Web
       browser.                                        NC See network computer.

       National Computer Security Center               NCB See Network Control Block.
       Abbreviated NCSC. A branch of the U.S.
                                                       NCIP See Novell Certified Internet
       National Security Agency that defines
                                                       Professional.
       security for computer products. The De-
       partment of Defense Standard 5200.28,           NCP See NetWare Core Protocol;
       also known as the Orange Book, specifies        network control program.


                                                                                             255
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 262 of 466
     NCP


     NCP       See Network Control Protocol.          NEAP See Novell Education Academic
                                                      Partner.
     NCP packet signature In Novell Net-
     Ware, a security feature that allows each        near-end crosstalk Abbreviated NEXT.
     workstation to add a special signature to        Any interference that occurs close to a
     each NetWare Core Protocol (NCP) packet          connector at either end of a cable. NEXT is
     going to the server. This signature changes      usually measured near the source of the test
     dynamically for each packet, protecting          signal.
     both the server and the workstation against      See also crosstalk; far-end crosstalk.
     unauthorized access or any attempt to
     use unauthorized network privileges.             NEC Corporation Major manufacturer
     See also NetWare Core Protocol.                  of a wide range of electronic products, in-
                                                      cluding semiconductors, communications
     NCSA See National Center for Super-              equipment, the MultiSynch line of moni-
     computing Applications.                          tors, LCD flat-panel monitors, plasma dis-
                                                      plays, and PCs.
     NCSC See National Computer Security              For more information on NEC Corpora-
     Center.                                          tion, see www.nec.com.
     NDD See NetWare Directory Database.              See also Packard Bell NEC.

     NDIS See Network Driver Interface                negative acknowledgment Abbreviat-
     Specification.                                   ed NAK. In communications, a control
                                                      code, ASCII 21, sent by the receiving com-
     NDPS See Novell Distributed Print
                                                      puter to indicate that the data was not prop-
     Services.
                                                      erly received and should be sent again.
     NDS See Novell Directory Services.               See also acknowledgment.

     NDS for NT An add-on product from                nested groups In Microsoft Windows
     Novell that allows the management and in-        2000 Server, a group placed inside another
     tegration of Windows NT domains from             group.
     within NetWare Administrator.
                                                      NETADMIN A Novell NetWare 4 utility
     NDS tree In Novell Directory Services            used to manage NetWare Directory Servic-
     (NDS) , the container objects and all the leaf   es (NDS) objects. This utility has many of
     objects that make up the hierarchical struc-     the same features and controls many of the
     ture of the NDS database. Also known as          same functions as the Windows-based pro-
     the Directory Tree.                              gram NWADMIN.
     See also container object; leaf object;          NETADMIN replaces the functions found
     Novell Directory Services.                       in several NetWare 3.x utilities, including



     256
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 263 of 466
                                                                                       netiquette


       DSPACE, SECURITY, SYSCON, and                     designed to run on Intel processors. The dis-
       USERDEF, and has itself been replaced in          tribution is usually free, although there may
       NetWare 5 by NetWare Administrator.               be a small charge to cover the distribution
       See also NetWare Administrator.                   media and packaging.
                                                         NetBSD emphasizes multiple platform sup-
       NetBEUI See NetBIOS Extended User                 port and so has been ported to several non-
       Interface.                                        Intel systems.
       NETBIOS A Novell NetWare 3.x work-                See also FreeBSD; Linux.
       station utility used to determine if the client
       software NETBIOS.EXE is loaded and, if            netcasting A method used to deliver Web
       so, which interrupts it is using.                 content automatically to the desktop. Net-
                                                         casting is referred to as push technology be-
       NetBIOS See network basic input/                  cause content is pushed from a Web site to
       output system.                                    those users who requested receipt of the con-
       NetBIOS Extended User Interface.                  tent. Content can include weather forecasts,
       Abbreviated NetBEUI, pronounced “net-             stock market quotes, or software updates.
       boo-ee.” A network device driver for the          See also Castanet; Marimba, Inc.; Point-
       transport layer supplied with Microsoft’s         Cast, Inc.; server push.
       LAN Manager, Windows for Workgroups,
       and Windows NT. NetBEUI communicates              NET.CFG A Novell NetWare worksta-
       with the network interface card via the NDIS      tion configuration file that contains infor-
       (Network Driver Interface Specification).         mation used to configure the client software
                                                         on the workstation. The file is read once,
       NetBEUI is a small protocol with no net-
                                                         during startup of the network files.
       working layer and therefore no routing
       capability. It is suitable only for small net-    For normal network use, the default values
       works; you cannot build internetworks us-         established in this file usually work. In some
       ing NetBEUI, and so it is often replaced          cases, the NET.CFG values must be adjust-
       with TCP/IP.                                      ed to work with particular applications or
                                                         in certain configurations.
       Microsoft has added extensions to Net-
       BEUI in Windows NT to remove the limi-            NetDDE See Network Dynamic Data
       tation of 254 sessions per node and calls         Exchange.
       this extended NetBEUI the NetBIOS Frame
       (NBF).                                            netiquette A contraction of network et-
                                                         iquette. The set of unwritten rules govern-
       See also network basic input/output
                                                         ing the use of e-mail and other computer
       system; Transmission Control Protocol/
                                                         and network services.
       Internet Protocol.
                                                         Like any culture, the online world has its
       NetBSD An implementation of Unix                  own rules and conventions, and if you un-
       derived from the BSD series of releases;          derstand and observe these conventions, you


                                                                                                 257
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 264 of 466
     NetPC


     can take your place in the online community        See also network computer; thin client; to-
     without problems. Here are a few tips:             tal cost of ownership; Zero Administration
                                                        for Windows.
     ■
         Remember that the people reading your
         post are human; if you wouldn’t say it to
         their face, don’t post it in your e-mail.      Netscape Catalog Server A server for
                                                        Microsoft Windows NT and Unix systems
     ■
         Lurk before you leap. Spend a few days         that allows the publication of complex, hi-
         reading the posts in a newsgroup or mail-
                                                        erarchically organized documents stored on
         ing list before you post anything of your
                                                        the Internet or on a corporate intranet;
         own.
                                                        based on the popular freeware application
     ■
         If you use a signature file to close your e-   Harvest.
         mail, remember to keep it short; people
         don’t want to read lots of cute stuff every    Netscape Certificate Management
         time you post.                                 System A server for Microsoft Windows
                                                        NT and Unix systems that manages digital
     ■
         Don’t post messages in uppercase as it is
                                                        certificates and allows the server to become
         the e-mail equivalent of YELLING; to add
         emphasis, place an asterisk before and af-     a certificate authority.
         ter a word.                                    See also certificate authority.
     ■
         Don’t flame or mount personal attacks on
         other users.                                   Netscape Collabra Server A Network
                                                        News Transfer Protocol (NNTP) server for
     ■
         Check your grammar and spelling before         Microsoft Windows NT and Unix systems
         you post.
                                                        that allows the creation and management of
     ■
         Don’t be shy; if you are an expert, share      private and secure newsgroups.
         your knowledge with others.
                                                        Netscape Commerce Server A server
     NetPC An initiative from Compaq, Dell,             for Microsoft Windows NT and Unix sys-
     Hewlett-Packard, Intel, and Microsoft de-          tems that manages electronic commerce on
     scribing a networked PC designed to give           the Internet.
     system administrators greater control and
     security than a traditional PC.                    Netscape Communications Corpora-
                                                        tion A major publisher of software de-
     NetPC is based on a minimum configuration
     of a 133MHz Pentium with at least 16MB of          velopment tools, Web browsers, and Web-
     memory, running a Windows operating sys-           server software; based in Menlo Park, Cal-
     tem, with a hard disk and the capability to        ifornia, and founded in 1994 by Jim Clark
     run applications locally. The computer case        and Marc Andreessen. Its Web browser,
     is sealed and lockable, and floppy disks and       Netscape Navigator, was initially very
     CD-ROM drives are optional. All software           popular, but later lost market share to
     distribution is centralized.                       Microsoft’s Internet Explorer.


     258
                         Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 265 of 466
                                                                        Netscape SuiteSpot


       In 1998, America Online bought Netscape          security, users, and groups, as well as Web
       Communications and spun off the server-          site content management.
       based products to Sun Microsystems.
                                                        Netscape FastTrack Server A Web
       For more information on Netscape Com-            server for Microsoft Windows NT and
       munications, see www.netscape.com.               Unix systems. Designed for non-program-
                                                        mers, it lets users establish a Web presence
       Netscape Communicator A package
                                                        or an intranet quickly and easily.
       that includes the Netscape Navigator Web
       browser, e-mail support, a newsreader, and       Netscape Messaging Server An e-
       Netscape Page composer, an HTML editor.          mail server for Microsoft Windows NT and
       Netscape Communicator is available for           Unix systems that supports Lightweight Di-
       Microsoft Windows, the Macintosh, and            rectory Access Protocol (LADP), Simple
       Unix.                                            Mail Transfer Protocol (SMTP), as well as
                                                        Post Office Protocol 3 (POP3) and Internet
       Netscape Directory Server A general-
                                                        Mail Access Protocol (IMAP).
       purpose Lightweight Directory Access Pro-
       tocol (LADP) directory server that stores,       Netscape Navigator A popular Web
       publishes, and manages user, group, and          browser that runs under Windows and
       other information in one location on a net-      Unix and on the Macintosh. Netscape is
       work and makes this information available        distributed free by Netscape Communica-
       to the Netscape SuiteSpot servers.               tions Corporation, and in an unusual move
       See also Netscape SuiteSpot.                     for a commercial software developer,
                                                        Netscape has made the source code to Nav-
       Netscape Enterprise Server A high-               igator available on the Internet.
       performance and very popular Web server
                                                        Netscape SuiteSpot A popular package
       for Microsoft Windows NT, Novell Net-
                                                        of integrated server components designed to
       Ware, and Unix systems that is specifically
                                                        provide groupware services, document pub-
       designed to support large Web sites on the
                                                        lishing and management, messaging and e-
       Internet or on a corporate intranet.
                                                        mail, directory services, and security for cor-
       Enterprise Server supports standard CGI          porate intranets. SuiteSpot is available in a
       (Common Gateway Interface), and for ap-          Standard Edition and a Professional Edition.
       plication creation, also offers Netscape         The Standard Edition includes Communi-
       Server API (NSAPI) for in-process server         cator, Enterprise Server, Messaging Server,
       applications. The LiveWire runtime envi-         Calendar Server, Collabra Server, and Di-
       ronment supports server-side JavaScript          rectory Server. The Professional Edition in-
       applications, and for Java developers, the       cludes all the components found in the
       Sun Java Servlet API is also available.          Standard Edition and adds Compass Serv-
       Enterprise Server is administered using a        er, Certificate Server, Proxy Server, and
       Web-based application called Server Man-         Netscape Mission Control Desktop for cen-
       ager, giving access to server settings such as   tralized network management.


                                                                                                 259
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 266 of 466
     netstat


     netstat A utility program used to show          NetWare See Novell NetWare.
     server connections running over TCP/IP
     (Transmission Control Protocol/Internet         NetWare Administrator In Novell Net-
     Protocol) and statistics, including current     Ware, the main utility used for performing
     connections, failed connection attempts, re-    NetWare 4 and higher supervisory and ad-
     set connections, segments received, seg-        ministrative tasks. A graphical application,
     ments sent, and segments retransmitted.         NetWare Administrator can be run from
                                                     within Windows or OS/2.
     See also ipconfig.
                                                     NetWare Client32 A set of 32-bit client
     NETSYNC In Novell NetWare, two util-            software packages released with Novell Net-
     ity programs for NetWare 3 (NETSYNC3)           ware 5. Client32 software is available for
     and NetWare 4 (NETSYNC4) servers that           Windows 3.x, Windows 95, Windows 98,
     allow NetWare 3 servers to be managed by        and Windows NT.
     Novell Directory Services (NDS).
                                                     See also NetWare DOS Requester;
     See also Novell Directory Services.             NETx.COM.

     NETUSER In Novell NetWare 4.x, a                NetWare Client for DOS and MS
     workstation utility that offers a menu system   Windows Client software that allows
     for performing simple user tasks, including     MS-DOS and Windows workstations to
     managing print jobs, sending messages to        connect to a Novell NetWare server and ac-
     other users, mapping network drives, cap-       cess network resources.
     turing ports to printers or print queues, and
                                                     See also NetWare Client32; NetWare DOS
     changing the login script and password.
                                                     Requester; NETx.COM.
     NETUSER replaces the NetWare 3.x utility
     SESSION and can be invoked from either          NetWare Client for OS/2 Client soft-
     the workstation or the server.                  ware that allows OS/2 workstations to con-
                                                     nect to a Novell NetWare server and access
     This utility has many of the same features
                                                     network resources.
     and controls many of the same functions as
     the Windows-based program NWUSER.               NetWare command files Text files cre-
                                                     ated by the network administrator contain-
     NetVIEW IBM SNA (Systems Network
                                                     ing a series of Novell NetWare commands
     Architecture) management software that
                                                     and the appropriate modifying parameters.
     provides monitoring and control functions
     for SNA and non-SNA devices. This system        NetWare command files execute just as
     relies heavily on mainframe data-collection     though you typed the commands at the
     programs, but it also incorporates Token        NetWare console, and they have the
     Ring networks, Rolm CBXs, non-IBM mo-           filename extension .NCF. For example,
     dems, and PC-level products.                    AUTOEXEC.NCF contains server



     260
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 267 of 466
                                                                                  NetWare/IP


       configuration information used by              Bindery emulation provides compatibility
       SERVER.EXE when starting the server.           with previous versions of NetWare.

       NetWare Connect See NetWare Inter-             NDS is based on the 1988 CCITT X.500
       net Access Server.                             standard.
                                                      See also Consultative Committee for Inter-
       NetWare Core Protocol Abbreviated
                                                      national Telephony and Telegraphy.
       NCP. In Novell NetWare, a presentation-
       layer procedure used by a server when re-
                                                      NetWare DOS Requester A group of
       sponding to workstation requests. It in-
                                                      Virtual Loadable Modules (VLMs) that
       cludes routines for manipulating directories
                                                      provide NetWare 3.x and 4.x support for
       and files, opening semaphores, printing, and
                                                      MS-DOS and Windows workstations. The
       creating and destroying service connections.
                                                      Requester replaces the NetWare shell used
       NetWare Directory Database Abbre-              by earlier versions of NetWare.
       viated NDD. In Novell NetWare, a system
       database that holds the information on all     NetWare Hub Services A software
       the objects in a Novell Directory Services     package from Novell that supports the
       (NDS) tree. Often referred to as the Direc-    management of any hub card that complies
       tory or the Directory tree.                    with the NetWare Hub Management Inter-
                                                      face (HMI) standard.
       NetWare Directory Services Abbrevi-
       ated NDS. In Novell NetWare, a global          NetWare Internet Access Server Ab-
       naming service that maintains information      breviated NIAS. In Novell NetWare, the
       on, and provides access to, every resource     server software that translates data requests
       on the network, including users, groups,       from a client using Internetwork Packet
       printers, volumes, and servers.                eXchange (IPX) into TCP/IP (Transmission
                                                      Control Protocol/Internet Protocol) for con-
       NDS manages all network resources as ob-
                                                      nection to the Internet or other TCP/IP host.
       jects in the NetWare Directory Database
                                                      Previously known as NetWare Connect.
       (NDD), independent of their actual physi-
       cal location, and presents them in a hierar-   NetWare/IP A set of NetWare Loadable
       chical tree structure. NDS is global to the    Modules (NLMs) that provide IP support
       network, and information is replicated so      for NetWare 3.x and 4.x servers by encap-
       that a local failure cannot bring down the     sulating the IPX information inside an IP
       whole system.                                  datagram. Native TCP/IP support is avail-
       NDD replaces the bindery, the system da-       able in Novell NetWare 5.x, so this capa-
       tabase for earlier releases of NetWare. The    bility is not needed in a pure NetWare 5
       bindery managed the operation of a single      environment. NetWare/IP allows a Novell
       NetWare server; NDS supports the whole         NetWare server to act as a gateway be-
       network, including multiserver networks.       tween NetWare and a TCP/IP network.


                                                                                             261
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 268 of 466
     NetWare Licensing Services


     See also Internet Protocol; Internetwork        ■
                                                         Disk drivers give access to hard disks; they
     Packet eXchange; Transmission Control               have the .DSK filename extension.
     Protocol/Internet Protocol.                     ■
                                                         LAN drivers control communications be-
                                                         tween the network operating system and
     NetWare Licensing Services Abbrevi-
                                                         the network interface cards; they have a
     ated NLS. In Novell NetWare, a service that
                                                         .LAN filename extension.
     allows system administrators to monitor
     and manage the execution of licensed appli-     See also NetWare Peripheral Architecture;
     cation software.                                Virtual Loadable Module.

     NetWare Link Services Protocol Ab-              NetWare for Macintosh A set of Net-
     breviated NLSP. The Novell NetWare IPX          Ware Loadable Modules (NLMs) used to
     (Internetwork Packet eXchange) link-state       provide file handling, printing, and Apple-
     protocol used by IPX routers to share in-       Talk routing for Macintosh clients on a
     formation about their routes with other         NetWare network.
     devices on the network.
                                                     See also AppleTalk.
     Once the network map is built, information
     is transferred between routers only when        NetWare Management System A net-
     the network changes. NLSP allows large or       work management system for Novell Net-
     small internetworks to be connected with-       Ware servers that has been replaced by
     out causing routing inefficiencies.             ManageWise.
     See also Routing Information Protocol.
                                                     See also Novell ManageWise.
     NetWare Loadable Module Abbreviat-
                                                     NetWare Mobile Services In Novell
     ed NLM. Server management programs
                                                     NetWare, a dial-in remote access client for
     and LAN drivers that run on a server under
                                                     Windows 3.x and Windows 95.
     Novell NetWare’s network operating sys-
     tem. NLMs can be loaded and unloaded dy-        NetWare Multiprotocol Router PC-
     namically, without interrupting the server,     based software from Novell that allows
     and provide better service than applications    network administrators to connect LANs
     that run outside the core operating system.     using IPX, TCP/IP, or AppleTalk Filing
     Several kinds of NLMs are available:            Protocol (AFP) over a wide range of LANs
     ■
         Utilities and application modules allow     and WANs. The NetWare Multiprotocol
         you to look at or change various configu-   Router supports Ethernet, Fast Ethernet,
         ration options. These NLMs have the         token ring, FDDI, and ARCnet network
         .NLM filename extension.                    architectures.
     ■
         Name-space modules allow non-DOS            See also Fiber Distributed Data Interface;
         filenaming conventions to be used when      Internetwork Packet eXchange; PC-based
         storing files. These NLMs have the .NAM     router; Transmission Control Protocol/
         filename extension.                         Internet Protocol.


     262
                        Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 269 of 466
                                                                            NetWare Runtime


       NetWare Multiprotocol Router Plus                   be one HAM for each adapter on the
       PC-based software from Novell that pro-             server.
       vides wide-area connectivity for dispersed      ■
                                                           Host Adapter Interface (HAI) An API
       heterogeneous networks over T1, fraction-           within NPA for communication between
       al T1, X.25, and low-speed synchronous              the HAM and the NetWare database that
       leased lines. NetWare Multiprotocol                 tracks the storage devices and media
       Router Plus replaces three earlier prod-            available on the server.
       ucts: NetWare Link/64, NetWare Link/
       T1, and NetWare Link/X.25.
                                                       ■
                                                           Custom Device Module (CDM) The
                                                           software that controls the devices at-
       See also PC-based router.                           tached to the adapter, usually provided by
                                                           the manufacturer, with the filename ex-
       NetWare NFS A Novell NetWare Load-                  tension .CDM. There may be multiple
       able Module (NLM) that adds NFS (Net-               CDMs for a single adapter as each device
       work File System) server capability to an           connected to the adapter needs its own
       existing NetWare file server. Once loaded,          CDM.
       Unix NFS clients see the NetWare server as
       another NFS server.                             ■
                                                           Custom Device Interface (CDI) An API
                                                           within NPA for communication between
       See also Network File System.
                                                           the CDM and the NetWare database that
                                                           tracks the storage devices and media
       NetWare NFS Gateway A Novell Net-
                                                           available on the server.
       Ware Loadable Module (NLM) that lets a
       NetWare server mount a Unix file system as      The NPA replaces many of the functions
       a NetWare volume. Complete NetWare se-          found in the NetWare Loadable Module
       curity is maintained, and access to the Unix    drivers used to control hard disks; the
       system is based on the NetWare client’s         .DSK drivers controlled the hard-disk con-
       privileges.                                     troller and all the devices attached to that
                                                       controller.
       NetWare Peripheral Architecture Ab-
       breviated NPA or NWPA. A feature of Net-        See also NetWare Loadable Module; Virtu-
       Ware that allows developers to add and          al Loadable Module.
       support new storage devices and their asso-
       ciated controllers. NPA consists of the fol-    NetWare Requester for OS/2 A group
       lowing components:                              of Virtual Loadable Modules (VLMs) that
                                                       provide NetWare 4.x support for OS/2-
       ■
           Host Adapter Module (HAM) The               based workstations.
           adapter-specific driver that controls the
           interaction between the operating system    NetWare Runtime A single-user version
           and the hardware; provided by Novell or     of Novell NetWare, often used as a commu-
           by the manufacturer of the adapter, with    nications server or applications server that
           the filename extension .HAM. There will     provide its own authentication.


                                                                                                263
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 270 of 466
     NetWare shell


     NetWare shell The Novell NetWare                NetWare Users International Abbre-
     program loaded into each workstation’s          viated NUI. An organization created to sup-
     memory that allows the workstation to ac-       port distributed NetWare user groups, first
     cess the network.                               formed in the mid-1980s.
     The shell captures the workstation’s net-       NUI now has 150 regional chapters and
     work requests and forwards them to a            more than 140,000 members worldwide.
     NetWare server. In earlier versions of Net-     Users can present a united voice to Novell,
     Ware, the shell program was specific to the     giving feedback on new products and how
     version of MS-DOS or Windows in use.            to support and improve existing products.
     The term shell is not used in recent versions   Although supported by Novell, NUI is com-
     of NetWare.                                     pletely independent from the company.
     See also NetWare Client32; NetWare DOS          NetWire Novell’s online information
     Requester; NetWare Requester for OS/2;          service accessed through the commercial
     NETx.COM.                                       service CompuServe. It provides product
                                                     information, press releases, technical sup-
     NetWare for SNA A set of NetWare                port, downloadable patches, upgrades, and
     Loadable Modules (NLMs) used to provide         utilities. All the material available through
     connectivity to an IBM Systems Network          NetWire on CompuServe is also available
     Architecture (SNA) network. With the right      on the Novell ftp site at ftp.novell.com
     access permissions, MS-DOS, Macintosh,          and on the Web at www.novell.com.
     Unix, and Windows clients can run appli-
     cations on the IBM mainframe.                   network A group of computers and asso-
                                                     ciated peripheral devices connected by a
     NetWare System Fault Tolerance                  communications channel capable of shar-
     See System Fault Tolerance.                     ing files and other resources among several
                                                     users.
     NetWare Tools Novell NetWare utili-
     ties that allow users to perform a variety of   A network can range from a peer-to-peer
     network tasks, such as accessing network        network connecting a small number of us-
     resources, mapping drives, managing print-      ers in an office or department, to a LAN
     ing, and sending messages to other network      connecting many users over permanently
     users.                                          installed cables and dial-up lines, to a MAN
                                                     or WAN connecting users on several net-
     NetWare Tools programs are installed sep-
                                                     works spread over a wide geographic area.
     arately from the server installation pro-
     gram, and they are available for MS-DOS,        network adapter See network inter-
     Windows, and OS/2 workstations.                 face card.

     NetWare for Unix A software package             network address translation Abbrevi-
     that allows Unix clients to access a Novell     ated NAT. A term used to describe the pro-
     NetWare server.                                 cess of converting between IP addresses on


     264
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 271 of 466
                                                             network attached storage


       an intranet or other private network and In-   replaces the Windows NT 4 Dial-up Con-
       ternet IP addresses.                           nections and the Network applet in Control
       See also name resolution.                      Panel.
                                                      See also Control Panel.
       network administrator The person re-
       sponsible for the day-to-day operation and     network architecture The design of a
       management of a network; also known as a       network, including the hardware, software,
       system administrator. Duties of the network    access methods, and the protocols in use.
       administrator can include the following:       Several well-accepted network architec-
       ■
           Planning for future expansion              tures have been defined by standards com-
       ■
           Installing new workstations and network    mittees and major vendors. For example,
           peripheral devices                         the International Organization for Stan-
                                                      dardization (ISO) developed the seven-lay-
       ■
           Adding and removing authorized users       er OSI Reference Model for computer-to-
       ■
           Backing up the system and archiving im-    computer communications, and IBM de-
           portant files                              signed SNA (Systems Network Architec-
       ■
           Assigning and changing passwords           ture). Both architectures organize network
                                                      functions into layers of hardware and soft-
       ■
           Troubleshooting network problems
                                                      ware, with each layer building on the func-
       ■
           Monitoring system performance              tions provided by the previous layer.
       ■
           Evaluating new products                    The ultimate goal is to allow different com-
       ■
           Installing hardware and software updates   puters to exchange information freely in as
                                                      transparent a fashion as possible.
       ■
           Training users
       See also configuration management.             Network Associates, Inc. Formed in
                                                      1997 by the merger of Network General and
       network analyzer Any device that de-           McAfee Associates, Network Associates
       codes and analyzes data transmitted over       provides virus detection and protection soft-
       the network. A network analyzer may be         ware, encryption software, help desk sys-
       hardware, software, or a combination of        tems, and network management products.
       the two. Some analyzers troubleshoot net-      For more information on Network Associ-
       work problems by decoding packets; others      ates, see www.networkassociates.com.
       create and transmit their own packets.
                                                      network attached storage Abbreviated
       See also protocol analyzer; sniffer.
                                                      NAS. A collection of mass-storage devices
       Network and Dial-up Connections In             contained in a single chassis with a built-in
       Microsoft Windows 2000, a special folder       operating system.
       containing icons used to configure and man-    Ethernet connectors allow the NAS to con-
       age local area network and other connec-       nect directly to the network. A NAS might
       tions. Network and Dial-Up Connections         contain a large hard disk as well as a set of


                                                                                             265
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 272 of 466
     network backbone


     SCSI connectors to attach additional disks,    network computer Abbreviated NC.
     CD-ROM drives, tape drives, or Iomega          An initiative from Apple, IBM, Netscape,
     Zip and Jaz drives. Because the NAS is man-    Oracle, and Sun Microsystems describing a
     aged by its own embedded operating sys-        networked computer designed to give sys-
     tem, adding one to a network adds little in    tem administrators greater control and se-
     the way of overhead.                           curity than a traditional PC provides.
     See also storage area network.                 The network computer is based on a mini-
                                                    mum configuration of a 25MHz Intel i960
     network backbone See backbone.                 with at least 32MB of memory, running a
                                                    Java Virtual Machine, and downloads appli-
     network basic input/output system
                                                    cations from the server and runs them local-
     Abbreviated NetBIOS, pronounced “net-
                                                    ly. Hard disk, floppy disk, and CD-ROM
     bye-os.” A session-layer network protocol,
                                                    drives and expansion slots are not required.
     originally developed in 1984 by IBM and
     Sytek to manage data exchange and net-         The initiative fizzled out, in part at least
     work access.                                   because conventional PCs can do the same
                                                    job, but also due to Compaq (and other
     NetBIOS provides an API (application pro-
                                                    manufacturers) creating the sub-$1,000 PC.
     gramming interface) with a consistent set of
     commands for requesting lower-level net-       See also NetPC; thin client; total cost of
     work services to transmit information from     ownership; Zero Administration for
     node to node, thus separating applications     Windows.
     from the underlying network operating sys-
                                                    Network Control Block Abbreviated
     tem. Many vendors provide either their
                                                    NCB. The packet structure used by the Net-
     own version of NetBIOS or an emulation of
                                                    BIOS transport protocol.
     its communications services in their own
     products.                                      network control program Abbreviat-
     See also WinSock.                              ed NCP. In an IBM Systems Network Ar-
                                                    chitecture (SNA) environment, performs
     network board See network interface            the routing, error control, testing, and ad-
     card.                                          dressing of SNA devices.

     network-centric An imprecise term of-          Network Control Protocol Abbreviat-
     ten used to describe an approach to software   ed NCP. A protocol that mediates between
     design and development that includes a         network-layer protocols and the underlying
     strong client/server component.                data link protocols.

     Network+ certification A certification         network device driver Software that
     program from the CompTIA (Computer             controls the physical function of a network
     Technology Industry Association) designed      interface card, coordinating between the
     to measure competence in basic networking      card and the other workstation hardware
     concepts; aimed at the computer technician.    and software.


     266
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 273 of 466
                                                                   network interface card


       See also Network Driver Interface                See also Component Object Model; Dis-
       Specification.                                   tributed Component Object Model; Dy-
                                                        namic Data Exchange; Object Linking and
       network directory A directory located            Embedding.
       on a computer other than the one currently
       being used. Depending on access privileges,      Network File System Abbreviated
       the rest of the disk may or may not be avail-    NFS. A distributed file-sharing system de-
       able to the user. On the Macintosh, a net-       veloped well over a decade ago by Sun Mi-
       work directory is often referred to as a         crosystems, Inc.
       shared folder.
                                                        NFS allows a computer on a network to use
       See also network drive; shared folder.
                                                        the files and peripheral devices of another
       network drive A drive located on a com-          networked computer as if they were local,
       puter other than the one currently being used    subject to certain security restrictions. Us-
       and that is available to users on the network.   ing NFS, you can share files on your system
                                                        with other computers running MS-DOS,
       See also local disk; network directory.
                                                        MacOS, Unix, Novell NetWare, VMS, and
       Network Driver Interface Specifica-              many other operating systems, in both local
       tion Abbreviated NDIS. A device driver           and global environments.
       specification, originally developed by Mi-       NFS is platform-independent and runs on
       crosoft and 3Com in 1990, that is indepen-       mainframes, minicomputers, RISC-based
       dent of both the underlying network              workstations, diskless workstations, and
       interface card hardware and the protocol         personal computers. NFS has been licensed
       being used. NDIS also allows multiple pro-       and implemented by more than 300 vendors.
       tocol stacks to be used at the same time in
       the same computer.                               See also Andrews File System; Common
                                                        Internet File System; WebNFS.
       Windows NT includes the latest version,
       NDIS 3, which is backward-compatible
                                                        Network Information Service Abbre-
       with the original NDIS and NDIS 2.
                                                        viated NIS. A recent name for the security
       See also Open Data-link Interface; Open          and file-access databases on Unix systems,
       Data-link Interface/Network Driver Inter-        previously known as the Yellow Pages.
       face Specification Support.                      The NIS for most Unix systems comprises
                                                        the Unix host files /etc/hosts, /etc/passwd,
       Network Dynamic Data Exchange
                                                        and /etc/group.
       Abbreviated NetDDE. A version of Micro-
       soft’s DDE that uses NetBIOS to extend           network interface card Abbreviated
       DDE features over a network.                     NIC. In networking, the PC expansion
       Using NetDDE, two or more applications           board that plugs into a personal computer
       running on networked workstations can            or server and works with the network op-
       dynamically share data.                          erating system and the appropriate device


                                                                                               267
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 274 of 466
     network layer


     drivers to control the flow of information      Network Monitor In Microsoft Win-
     over the network.                               dows NT Server, a graphical utility program
                                                     used to monitor and troubleshoot network-
     The network interface card is connected to
                                                     related problems.
     the network media (twisted pair, coaxial, or
     fiber-optic cable) and is designed for a spe-   Network Monitor tracks information up to
     cific type of network such as Ethernet, to-     the network layer, filters packets according
     ken ring, FDDI (Fiber Distributed Data          to the protocol or the source or the destina-
     Interface), or ARCnet.                          tion machine, and performs packet analysis.
     Novell NetWare documentation uses the           A more capable version of Network Moni-
     term network board rather than the more         tor is available as part of Microsoft’s Sys-
     common term network interface card.             tems Management Server package.
     Network support is built in to Macintosh
                                                     Network News Transfer Protocol Ab-
     computers and does not require an addi-
                                                     breviated NNTP. An Internet protocol used
     tional expansion board.
                                                     for posting, retrieving, and managing posts
     network layer The third of seven layers         to newsgroups.
     of the OSI Reference Model for computer-
                                                     network operating system Abbreviat-
     to-computer communications. The net-
                                                     ed NOS. In typical client/server architecture
     work layer defines protocols for data rout-
                                                     LANs, the NOS consists of two parts. The
     ing to ensure that the information arrives at
                                                     largest and most complex part is the system
     the correct destination node and manages
                                                     software running on the file server. This
     communications errors.
                                                     system software coordinates many func-
     See also OSI Reference Model.                   tions, including user accounts and network
                                                     access information, security, resource shar-
     Network Management Protocol Ab-                 ing, administration, UPS and power moni-
     breviated NMP. A set of protocols devel-        toring, data protection, and error detection
     oped by AT&T, designed to control certain       and control. A much smaller component of
     network devices, such as modems and T1          the NOS runs on each of the networked PCs
     multiplexers.                                   or workstations attached to the network.

     Network Management Vector                       Network operating systems are available
     Transport Abbreviated NMVT. A net-              from Banyan (VINES), IBM (OS/2 Warp
     work management protocol from IBM               Server), Microsoft (Windows NT Server and
     that provides problem-determination sta-        Windows 2000), Novell (IntraNetWare and
     tistics and other network management            NetWare), and Sun Microsystems (Solaris),
     data within Systems Network Architecture        and, of course, many versions of Unix are
     (SNA) services.                                 available.




     268
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 275 of 466
                                                                                        newsgroup


       In peer-to-peer networks, a part of the NOS         newsgroup A Usenet e-mail discussion
       is installed on each PC or workstation at-          group devoted to a single topic. Subscribers
       tached to the network and runs on top of            to a newsgroup post articles that can be
       the PC operating system. In some cases, the         read by all the other subscribers.
       NOS may be installed on one PC designated
                                                           Newsgroup names fit into a formal struc-
       as a file server, but this PC is not dedicated
                                                           ture in which each component of the name
       to the file-server function; it is also available
                                                           is separated from the next by a period. The
       to run applications.
                                                           leftmost portion of the name represents the
       network printer A printer attached to               category of the newsgroup, and the name
       and accessible from the network. A net-             gets more specific from left to right.
       work printer may be attached to a file server       The major top-level newsgroup categories
       or a printer server, or it may have its own di-     are:
       rect connection to the network.                     ■
                                                               alt Newsgroups outside the main struc-
       See also local printer.                                 ture outlined below
                                                           ■
                                                               comp Computer science and related
       Network Service Access Point Abbre-
                                                               topics, including information about oper-
       viated NSAP. A 20-octet addressing scheme
                                                               ating systems and hardware, as well as
       used in Asynchronous Transfer Mode
                                                               more advanced topics such as graphics
       (ATM) networks for private network
                                                               and robotics
       addresses.
                                                           ■
                                                               misc Anything that does not fit into any
       network topology See topology.                          of the other categories

       NETx.COM The workstation shell soft-
                                                           ■
                                                               news Information on Usenet and
       ware used in Novell NetWare 2.x and 3.x                 newsgroups
       networks. This program is loaded into               ■
                                                               rec Recreational activities, such as hob-
       memory on the workstation and begins                    bies, the arts, movies, and books
       transmission when the workstation re-
       quests network resources.
                                                           ■
                                                               sci Discussion groups on scientific top-
                                                               ics, including math, physics, and biology
       In earlier versions of NetWare, NETx.COM
                                                           ■
                                                               soc Groups that address social and cul-
       was specific to the version of MS-DOS run-
                                                               tural issues
       ning on the workstation. The only way to
       unload NETx.COM from memory is to re-               ■
                                                               talk Groups that concentrate on contro-
       boot the workstation.                                   versial subjects
       See also NetWare Client32; NetWare DOS              Private newsgroups are often available on
       Requester.                                          corporate intranets, where organization,




                                                                                                   269
                      Copyright © 2000 SYBEX Inc., Alameda, CA.         www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 276 of 466
     newsreader


     structure, and subject matter are decided by     NHRP See Next Hop Resolution
     the system administrator.                        Protocol.

     See also newsreader; Usenet.                     NIAS See NetWare Internet Access
                                                      Server.
     newsreader An application used to read
     articles posted to Usenet newsgroups.            NIC See network interface card.
     Newsreaders are of two kinds:
                                                      NII See National Information
     ■
         Threaded newsreaders group the posts         Infrastructure.
         into threads of related articles.
                                                      NIS    See Network Information Service.
     ■
         Unthreaded newsreaders present articles
         in their original order of posting without   NLM See NetWare Loadable Module.
         regard for the subject.
                                                      NLS See NetWare Licensing Services.
     Of the two, threaded newsreaders are
     much easier to use.                              NLSP See NetWare Link Services
                                                      Protocol.
     See also newsgroup; thread; Usenet.
                                                      NMP See Network Management
     New Technology File System Abbre-                Protocol.
     viated NTFS; sometimes NT File System.
                                                      NMVT See Network Management Vec-
     The native file system used by Microsoft
                                                      tor Transport.
     Windows NT, which supports long file-
     names, reduced file fragmentation, im-           NNTP See Network News Transfer
     proved fault tolerance, increased system         Protocol.
     security, and much better recovery after a
     system crash.                                    node Any device attached to the network
                                                      capable of communicating with other net-
     NEXT See near-end crosstalk.                     work devices. In Novell NetWare docu-
                                                      mentation, a workstation is often called a
     Next Hop Resolution Protocol Abbre-
                                                      node.
     viated NHRP. An Internet name resolution
     protocol designed to route IP datagrams          node number The number that uniquely
     across nonbroadcast multiple access net-         identifies a network interface card and dis-
     works such as Asynchronous Transfer              tinguishes it from all others.
     Mode (ATM), frame relay, Switched Mul-
                                                      Node numbers can be assigned in different
     timegabit Data Service (SMDS), and X.25.
                                                      ways. Ethernet node numbers are factory-
     See also Asynchronous Transfer Mode ; IP         set, so no two Ethernet boards have the
     over ATM; IP switching.                          same number. On other network interface
                                                      cards, node numbers are set by jumpers or
     NFS See Network File System.                     switches.


     270
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 277 of 466
                                                              Novell Application Launcher


       noise In communications, extraneous                 nonvolatile memory Any form of mem-
       signals on a transmission channel that de-          ory that holds its contents when the power
       grade the quality or performance of the             is removed. ROM (read-only memory),
       channel. Noise is often caused by interfer-         EPROM (erasable programmable read-
       ence from nearby power lines, electrical            only memory), and EEPROM (electrically
       equipment, or spikes in the AC line voltage.        erasable programmable read-only memory)
                                                           are all forms of nonvolatile memory.
       See also crosstalk; far-end crosstalk; near-
       end crosstalk.                                      no parity See parity.

       nominal velocity of propagation The                 NOS See network operating system.
       speed at which a signal moves through a
                                                           notebook computer A small, portable
       cable, expressed as a percentage or fraction
                                                           computer, about the size of a computer
       of the speed of light in a vacuum. Some
                                                           book, with a flat screen and a keyboard that
       cable testers use this speed, along with the
                                                           fold together.
       time it takes for a signal to return to the test-
       ing device, to calculate cable lengths.             A notebook computer is lighter and smaller
                                                           than a laptop computer. Recent advances in
       nondedicated server A server upon                   battery technology allow them to run for
       which applications are available, while net-        many hours between charges. Some models
       work management software runs in the                use flash memory rather than conventional
       background. Nondedicated servers are                hard disks for program and data storage;
       common in peer-to-peer networks.                    other models offer a range of business ap-
                                                           plications in ROM . Many offer PCMCIA
       non-preemptive multitasking Any                     expansion connections for additional
       form of multitasking in which the operating         peripheral devices, such as modems, fax
       system cannot preempt a running task and            modems, and network connections.
       move to the next task in the queue.
                                                           See also laptop computer; PC Memory
       Programs are easy to write for this environ-        Card International Association.
       ment; however, a single badly written pro-
       gram can take over the whole system. By             Novell Application Launcher In Nov-
       refusing to relinquish the processor, such a        ell NetWare, a utility used with applica-
       program can cause serious problems for              tions for NetWare clients.
       other programs running at the same time.
                                                           The NetWare administrator decides which
       Poorly written non-preemptive multitask-
                                                           applications are appropriate and creates an
       ing can produce a kind of stuttering effect
                                                           icon group for the users; additional startup
       on running applications, depending on how
                                                           and shutdown scripts can be used to add
       the programs behave.
                                                           more application control. Novell Applica-
       See also preemptive multitasking; time-             tion Launcher uses the Universal Naming
       slice multitasking.                                 Convention (UNC) for ease and clarity.


                                                                                                  271
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 278 of 466
     Novell Authorized Education Center


     See also Universal Naming Convention.          other platforms, including Microsoft Win-
                                                    dows NT.
     Novell Authorized Education Center
     Abbreviated NAEC. A private organization       NDS uses a distributed database known as
     that provides Novell-approved training         the NetWare Directory Database (NDD) to
     courses.                                       keep track of all network objects, including
                                                    servers, users, groups, printers, and other
     See also NEAP.
                                                    networked resources. This information is
     Novell BorderManager A network pro-            presented to the user as a collection of con-
     tection package from Novell that provides a    tainers, arranged in a hierarchical structure
     firewall, circuit-level gateways, proxy ser-   according to the organization or corpora-
     vices, and Internet access.                    tion structure, and is known as the Direc-
                                                    tory Tree or simply as the Directory.
     Novell Certified Internet Professional
                                                    Users no longer log in to a single server; they
     Abbreviated NCIP. A certification system
     from Novell structured for professionals       are authenticated by the network through
     who design, build, and maintain Web sites.     NDS.
     The following specializations are available:   See also container object; leaf object; Root
     Internet Business Strategist, Web Designer,    object.
     Intranet Manager, Internet Architect, and
     Web Developer.                                 Novell Distributed Print Services Ab-
     Novell Connect An add-on product               breviated NDPS. A set of printer services
     from Novell that allows remote users to dial   available for Novell NetWare that stan-
     in and access network resources.               dardizes and centralizes use and manage-
                                                    ment of printers and printing on a network.
     See also Novell Connect Services,
                                                    NDPS was developed jointly by Novell, Xe-
     Novell Connect Services A collection           rox, and Hewlett-Packard and allows bidi-
     of network products from Novell that are       rectional communications with newer
     designed to simplify WAN administration;       printers, supports drag-and-drop printing
     includes Novell NetWare, Novell Directory      for text and PostScript files without open-
     Services, ManageWise, Novell Connect,          ing the creating application, and supports
     and NetWare Multiprotocol Router.              ISO 10175 Document Printing Architec-
     Novell Directory Services Abbreviated          ture, Simple Network Management Proto-
     NDS. A distributed directory system from       col (SNMP), Management Information
     Novell, similar in scope and concept to the    Base (MIB), and automatically download-
     X.500 directory services specification.        able printer drivers.

     Originally designed for use with Novell        Networked printers are administered using
     NetWare, NDS is now available for several      the NetWare Administrator program.



     272
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 279 of 466
                                                                       Novell NetWare 3.x


       Novell Education Academic Partner               IPX/IP Gateway—also known as Novell
       Abbreviated NEAP. A college or university       Internet Access Server (NAIS).
       that provides Novell-approved training          Novell LANalizer A network monitor-
       courses as a part of its standard curriculum.   ing and analysis package from Novell used
       See also Novell Authorized Education            for troubleshooting Ethernet and token-
       Center.                                         ring networks.

                                                       Novell ManageWise A software pack-
       Novell GroupWise A groupware soft-              age from Novell for managing NetWare
       ware package from Novell that includes e-       and Microsoft Windows NT servers.
       mail, group scheduling, task management,
                                                       ManageWise includes server and desk-
       personal calendaring, document manage-
                                                       top management, network analysis, soft-
       ment, workflow routing, and support for
                                                       ware management, virus protection, and
       threaded discussions.
                                                       automatic network inventory. Manage-
       GroupWise also includes Internet Mail           Wise replaces NetWare Management Sys-
       Access Protocol (IMAP), Post Office Proto-      tem on Novell servers.
       col 3 (POP3), and Lightweight Directory         See also Novell Z.E.N.works.
       Access Protocol (LDAP) support.
                                                       Novell NDS for NT An add-on product
       Novell, Inc. A leading developer of net-
                                                       for Microsoft Windows NT Server from
       work operating system software, group-
                                                       Novell that allows the integration of Win-
       ware, network management tools, Internet
                                                       dows NT domains with Novell Directory
       and intranet tools, and security products,
                                                       Services (NDS) and their joint management
       based in Orem, Utah.
                                                       from within NetWare Administrator.
       Best known for its Novell NetWare net-
                                                       Novell NetWare A general term for the
       work operating systems, Novell is moving
                                                       family of network operating systems avail-
       toward more open systems, the Internet,
                                                       able from Novell.
       and corporate intranets and sees Novell
       Directory Services (NDS) as a significant       Novell NetWare 3.x A 32-bit network
       advance in this direction.                      operating system that is designed to take
                                                       advantage of the features of the Intel 80386
       For more information on Novell, see
                                                       (and later) processors and is suitable for
       www.novell.com.
                                                       larger, multisegment networks, with up to
       Novell IntraNetWare An intranet soft-           250 nodes per server.
       ware package from Novell that includes the      NetWare 3.x provides enhanced security,
       NetWare operating system, the Netscape          performance, and flexibility and can ac-
       Navigator Web browser, the NetWare Web          cess up to 4GB of RAM and up to 32TB of
       server, the Multiprotocol Router (MPR),         storage. A maximum of 100,000 files can
       Novell Directory Services (NDS), and the        be open concurrently on the file server, and


                                                                                              273
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 280 of 466
     Novell NetWare 4.x


     the maximum file size is 4GB. Disk mirror-        Novell NetWare 5 A 32-bit network op-
     ing, disk duplexing, support for optical          erating system from Novell. NetWare 5
     disks, and UPS-monitoring functions are           continues Novell’s transition into open sys-
     all available.                                    tems, with native TCP/IP support, a Java
                                                       Virtual Machine that runs on the server,
     Novell NetWare 4.x A 32-bit network               and an enhanced file system.
     operating system from Novell announced
                                                       Improvements have been made to Novell
     in 1993 that builds on the successes of No-
                                                       Directory Services (NDS), including the ad-
     vell NetWare 3.x.
                                                       dition of Lightweight Directory Access Pro-
     Its most significant feature was the inclusion    tocol (LADP), as well as to the Remote
     of Novell Directory Services (NDS), which         Access Services for dial-in users. NetWare 5
     allowed system administrators to organize         also includes WAN Traffic Manager, Se-
     users and network resources such as printers      cure Sockets Layer (SSL), Novell’s Public
     and servers the way people naturally access       Key Infrastructure Services, Storage Man-
     them. NDS is based on the CCITT X.500 di-         agement Services, Netscape’s FastTrack
     rectory standard and replaces the bindery         Web server, DNS/DHCP services, and a
     database in earlier versions of NetWare.          Z.E.N.works starter pack.

     NetWare 4.x also adds support for optical         Novell NetWare Connect See Net-
     disks, CD-ROMs, data compression, and             Ware Internet Access Server.
     improved login security mechanisms. Net-
                                                       Novell NetWare Navigator An auto-
     Ware 4.1 is the first version of NetWare to
                                                       mated software distribution package from
     integrate Message Handling Service with
                                                       Novell.
     the directory, and it also adds System Fault
     Tolerance. NetWare 4.x is suitable for larg-      Novell Support Connection A techni-
     er, multisegment internetworks, supporting        cal information service available by sub-
     up to 1000 nodes per server. It includes a set    scription from Novell.
     of user and administrator utilities featuring     Two update CDs in a searchable format
     a graphical user interface, and it is available   are issued periodically, containing all the
     in several languages.                             latest files, patches, device drivers, and
                                                       technical information, including product
     Novell NetWare 4.x SFT III A network
                                                       documentation, Novell Appnotes, Novell
     software package from Novell that pro-
                                                       Developer Notes, and Novell Labs Certi-
     vides fault tolerance and protects against
                                                       fication Bulletins.
     downtime by integrating two physically
     separate servers; if one of the servers fails     Novell Z.E.N.works A software man-
     for whatever reason, the other takes over         agement package from Novell that provides
     and continues to support users.                   desktop management, including hardware




     274
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 281 of 466
                                                                            NWLink NetBIOS


       inventory, and adds flexibility to the desk-     a null character indicates the end of a char-
       top policy capabilities built into Microsoft     acter string.
       Windows. Z.E.N.works can also control
       the applications a client can run and can op-    null modem A short serial cable that
       erate the client remotely.                       connects two personal computers so that
                                                        they can communicate without the use of
       Z.E.N.works maintains a hardware inven-          modems.
       tory for each client, which is updated each
                                                        The cable connects the two computers’ se-
       time the client logs on to the network, and
                                                        rial ports, and certain lines in the cable are
       includes the desktop operating system, the
                                                        crossed over so that the wires used for send-
       amount of RAM in the workstation, the ca-
                                                        ing by one computer are used for receiving
       pacity of the local hard disk, and any con-
                                                        data by the other computer.
       nected peripherals.
                                                        See also modem eliminator.
       Z.E.N.works also removes the need to log
       on twice—once to the operating system and
                                                        NWADMIN A Novell NetWare worksta-
       once to the network—under Windows.
                                                        tion utility that provides most of the func-
       See also Novell ManageWise.                      tions needed to administer a Novell
                                                        NetWare network.
       NPA See NetWare Peripheral
                                                        Referred to as the Network Administrator
       Architecture.
                                                        in the Novell documentation, NWADMIN
       ns See nanosecond.                               allows you to create users and groups, cre-
                                                        ate, move, delete, and rename Novell Direc-
       NSAP See Network Service Access                  tory Services (NDS) objects, and manage
       Point.                                           NDS partitions and volumes.

       NTFS See New Technology File System.             NWLink IPX/SPX In Microsoft Win-
                                                        dows NT, a protocol that implements
       NT File System See New Technology                Novell’s IPX/SPX protocol.
       File System.
                                                        See also Internetwork Packet eXchange;
       NUI See NetWare Users International.             Sequenced Packet Exchange.

       null A character that has all the binary         NWLink NetBIOS In Microsoft Win-
       digits set to zero (ASCII 0) and therefore has   dows NT, a protocol that enables Novell
       no value.                                        NetBIOS packets to be sent between a No-
                                                        vell server running NetBIOS and a Win-
       In programming, a null character is used for
                                                        dows NT computer.
       several special purposes, including padding
       fields or serving as a delimiter character. In   See also network basic input/output
       the C programming language, for example,         system.


                                                                                                275
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 282 of 466
     NWPA




                                             NULL MODEM




     NWPA See NetWare Peripheral                      their workstation’s drive mappings, server
     Architecture.                                    attachments, and print queues using a sim-
                                                      ple graphical user interface.
     NWUSER A Novell NetWare worksta-
     tion utility that lets users display or modify




     276
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 283 of 466
                                                       Object Linking and Embedding




       O
       Object 1. In Novell Directory Services          3. In object-oriented programming, a
       (NDS), a representation of a logical or         program consists of a set of related but
       physical network resource, including users,     self-contained objects that can contain
       computers, and printers. An Object has          both code and data.
       both properties and values and may be a         See also container object; leaf object; Net-
       Root, leaf, or container object.                Ware Directory Services.
       2. In Microsoft’s Active Directory, a rep-
                                                       object counters In Microsoft Windows
       resentation of a network resource, includ-
                                                       2000, a container built into each service ob-
       ing users, computers, and printers. Objects
                                                       ject that counts the number of times an
       contain properties for definition and           object performs its designated task.
       configuration.
                                                       Object Linking and Embedding Ab-
       See also Active Directory; container object;
                                                       breviated OLE, pronounced “oh-lay.” A
       leaf object; Organizational Unit; Root ob-
                                                       Microsoft protocol for application-to-appli-
       ject; Schema.                                   cation exchange and communications using
                                                       data objects. From a user standpoint, the
       object 1. Any distinct entity. Program          main benefit to OLE is that it allows any
       objects can represent applications such as      OLE-compliant application to display infor-
       word processors, spreadsheets, and so on.       mation created in a different application.
       Folder objects can represent a directory and
                                                       Data objects can be either embedded or
       contain a group of files, a group of pro-
                                                       linked. If the source data in its original form
       grams, or a group of other folders. Data-file
                                                       is actually stored inside the other applica-
       objects can include information such as text,
                                                       tion program’s data file, the data is embed-
       memos, letters, spreadsheets, video, and
                                                       ded. In this case, there are two separate
       sound. Device objects can be printers, fax
                                                       copies of the data: the original data and the
       modems, plotters, servers, and CD-ROMS.         embedded copy. Any changes made to the
       2. In Object Linking and Embedding              original document will not be made in the
       (OLE), an object can be any user-selected       compound document unless the embedded
       group of data, such as a block of text, a set   object is updated.
       of spreadsheet cells, a chart, a sound, or a    If the data still exists in a separate file and
       graphical image. This data can be embed-        a set of pointers to this data is stored in the
       ded in or linked to another document cre-       other application program’s data file, the
       ated by a different OLE application.            data is linked. In this case, only one copy of




                                                                                                277
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 284 of 466
     object-oriented


     the data exists; any changes made in the          These objects interact with other objects
     original document will be made automati-          by passing messages. Object-oriented
     cally in the compound document.                   programming also lets you create proce-
                                                       dures that work with objects whose exact
     To determine whether an application sup-
                                                       type may not be known until the program
     ports OLE, check the Edit menu for com-
                                                       actually runs.
     mands such as Paste Link, Paste Special,
     and Insert Object. If these commands are          In object-oriented programming, each object
     present, the application supports OLE.            contains both data and code and is complete-
     See also OpenDoc.
                                                       ly self-contained. The program incorporates
                                                       an object by making it part of a layered hi-
     object-oriented An over-used term that            erarchy. Object-oriented programming is
     can be applied to any computer system, op-        the result of many years of theoretical devel-
     erating system, programming language, ap-         opment, and many consider it the current ex-
     plication, or graphical user interface that       tension of the theory behind modular
     supports the use of objects.                      programming, in which code is combined
                                                       into reusable modules.
     See also object-oriented programming.
                                                       Object Request Broker Abbreviated
     object-oriented graphics Graphics                 ORB. A communications mechanism used
     that are constructed from individual com-         in an object-oriented distributed comput-
     ponents, such as lines, arcs, circles, and        ing environment in which program mod-
     squares.                                          ules can be written in any programming
                                                       language and still provide services to other
     The image is defined mathematically rather
                                                       applications.
     than as a set of dots, as in a bitmapped graph-
     ic. Object-oriented graphics are used in illus-   An object makes a request and sends it to
     tration, drawing, and CAD (computer-aided         the ORB. The ORB locates the requested
     design) programs and are also known as vec-       object and establishes communications be-
     tor graphics or structured graphics.              tween client and server. The receiving ob-
     Object-oriented graphics allow the user to        ject then responds to the request and sends
     manipulate a part of an image without re-         a response to the ORB, which, in turn,
     drawing. Unlike bitmapped graphics, all or        sends the response to the original requester.
     parts of object-oriented graphics can be re-      The physical location of the object that pro-
     sized or rotated without introducing any          vides the response is unimportant, and to the
     distortion.                                       user, the application appears seamless, even
                                                       though the various services may be coming
     object-oriented programming Abbre-
                                                       from several different parts of the network.
     viated OOP. A programming model that
     views a program as a set of self-contained        The ORB standard is defined by the Object
     objects.                                          Management Group, an industry consortium


     278
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 285 of 466
                                                                                offline reader


       developing middleware standards based on        ODINSUP See Open Data-link Interface/
       distributed-object architecture.                Network Driver Interface Specification
                                                       Support.
       See also Common Object Request Broker
       Architecture; Distributed Component Ob-         ODSI See Open Directory Services
       ject Model; middleware.                         Interface.

       object rights In Novell Directory Servic-       OE See Outlook Express.
       es (NDS), rights granted to a trustee over an
                                                       OEM See original equipment
       object. For example, the Create object right
                                                       manufacturer.
       for a container object allows a trustee to
       create new objects in that container.           offline Describes any device that is not in
                                                       ready mode and is therefore unavailable for
       See also Object.
                                                       use.
       OC See Optical Carrier.                         See also online.

       occupant In Novell Directory Services           offline files In Microsoft Windows
       (NDS), a user who has been assigned to an       2000, a mechanism that caches frequently
       Organizational Role object. Each Organi-        used network files on the client; also known
       zational Role object can have multiple          as client-side caching.
       occupants.
                                                       Offline files makes the network seem to re-
       OCR See optical character recognition.          spond more quickly to file requests, allows
                                                       users to ignore minor network outages, and
       octet The Internet’s own term for a unit        provides a way for mobile users to synchro-
       of data containing exactly eight bits. Some     nize laptop and server versions of the same
       of the computer systems attached to the In-     file.
       ternet use bytes with more than eight bits;
                                                       offline reader An application that lets
       hence, the need for this term.
                                                       you read postings to Usenet newsgroups
       See also byte.                                  without having to stay connected to the
                                                       Internet.
       ODBC See Open Database Connectivity.            The program downloads all the newsgroup
                                                       postings you have not read and disconnects
       odd parity See parity.
                                                       from your Internet Service Provider. You
       ODI See Open Data-link Interface.               can then read the postings at your conve-
                                                       nience without incurring online charges or
       ODI/NDIS Support See Open Data-link             tying up your telephone line. If you reply to
       Interface/Network Driver Interface Speci-       any of these postings, the program will au-
       fication Support.                               tomatically upload them to the correct



                                                                                              279
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 286 of 466
     OLAP


     newsgroup the next time you connect to           various services. Online services fall into
     your service provider.                           these main groups:
     See also newsgroup; newsreader; Usenet.          ■
                                                          Commercial services Services such as
                                                          America Online charge a monthly mem-
     OLAP See online analytical processing.               bership fee for access to online forums,
     OLE See Object Linking and                           e-mail services, software libraries, and on-
     Embedding.                                           line conferences.
                                                      ■
                                                          Internet The Internet is a worldwide
     OLTP See online transaction
                                                          network of computer systems and is not
     processing.
                                                          always easy to use, but the wealth of in-
     online 1. Most broadly, any work done                formation available is staggering. The
     on a computer instead of by more tradition-          main problem for casual users is that there
     al manual means.                                     is no central listing of everything that is
                                                          available.
     2. Any function available directly on a com-
     puter, such as an application’s help system.     ■
                                                          Specialist databases Specific databases
     3. Describes a peripheral device, such as a
                                                          aimed at researchers can be accessed
     printer or a modem, when it is directly con-         through online services such as Dow Jones
     nected to a computer and ready to operate.           News/Retrieval for business news and
                                                          Lexis and Nexis for legal information and
     4. In communications, describes a comput-            news archives.
     er connected to a remote computer over a
     network or a modem link.                         online transaction processing Abbre-
     See also offline.                                viated OLTP. A business system that oper-
                                                      ates in real time, collecting and posting
     online analytical processing Abbrevi-            transaction-related data and making
     ated OLAP. A category of software used to        changes to shared databases.
     analyze historical business data to find         A transaction is a single, discrete unit of
     previously hidden patterns.                      work, which is normally part of a business
     Analysts use OLAP software to view data in       process. Examples of OLTP systems include
     a multidimensional form, rather than in the      airline and hotel reservation systems, inven-
     more usual two-dimensional row and col-          tory control systems, and banking systems.
     umn format. In a multidimensional format,        See also transaction processing.
     the intersection of important data is much
     more obvious, and data is easier to group        OOP See object-oriented programming.
     and categorize.
                                                      open architecture A vendor-indepen-
     See also data mining; data warehousing.
                                                      dent design that is publicly available and
     online service A service that provides an        well understood within the industry.
     online connection via modem for access to        See also closed architecture.


     280
                         Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 287 of 466
           Open Data-link Interface/Network Driver Interface Specification


       Open Database Connectivity Abbrevi-                  ■
                                                                The media-support module (MSM),
       ated ODBC. An application program inter-                 which manages the details of interfacing
       face (API) from Microsoft that allows a                  ODI MLIDs to the LSL and to the oper-
       single application to access many types of               ating system.
       database and file formats.                           ■
                                                                The hardware-specific module (HSM),
       ODBC uses Structured Query Language                      which is specific to a particular network
       (SQL) for operations that access a database,             interface card. It handles adapter initial-
       and the client does not need to know the lo-             ization, reset, shutdown, packet recep-
                                                                tion, timeout detection, and multicast
       cation of the database or its type or the
                                                                addressing.
       method used to access the data; all these de-
       tails are managed by ODBC. Data sources              ■
                                                                The topology-specific module (TSM),
       can range from a simple spreadsheet all the              which manages operations that are spe-
       way up to very large relational databases.               cific to a particular media type, such as
                                                                Ethernet or token ring.
       Open Data-link Interface Abbreviated             See also Network Driver Interface Specifi-
       ODI. A Novell specification, released in         cation; Open Data-link Interface/Network
       1989, that allows multiple network inter-        Driver Interface Specification Support.
       face card device drivers and protocols to
       share a single network interface card with-      Open Data-link Interface/Network
       out conflict.                                    Driver Interface Specification Support
                                                        Abbreviated ODINSUP; also written as
       ODI defines an interface that separates de-
                                                        ODI/NDIS Support. A Novell interface that
       vice drivers from protocol stacks and lets
                                                        allows the coexistence of two network driv-
       multiple protocol stacks share the same
                                                        er interfaces:
       network hardware. Here are the main
       components:
                                                        ■
                                                            Microsoft’s NDIS (Network Driver Inter-
                                                            face Specification)
       ■
           The multiple-link interface driver (MLID)
                                                        ■
                                                            Novell’s ODI (Open Data-link Interface)
           manages the sending and receiving of
           packets to and from the network.             ODINSUP allows an MS- DOS or Mi-
                                                        crosoft Windows workstation to connect to
       ■
           The link-support layer (LSL) is the inter-
                                                        dissimilar networks through a single net-
           face layer between the device driver and     work interface card and to use them as if
           the protocol stacks. Any ODI LAN driver      they were a single network.
           can communicate with any ODI protocol
                                                        ODINSUP also allows NDIS protocol
           stack via the LSL.
                                                        stacks to communicate through the ODI’s
       ■
           The MLI (Multiple-Link Interface) com-       link-support layer (LSL) and multiple-link
           municates with the network interface         interface driver (MLID) so that ODI and
           cards through an MLID and consists of        NDIS protocol stacks can coexist in the
           three main components:                       same system, using a single ODI MLID.


                                                                                                     281
                       Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 288 of 466
     Open Desktop




                                      OPEN DATA-LINK INTERFACE




     Open Desktop A graphical user interface           includes a certification process to ensure
     from SCO that provides access to files and        that applications work together.
     system utility functions on the desktop. Files,
                                                       OpenGL See Open Graphics Library.
     directories, and applications are represented
     by icons and displayed in windows.                Open Graphics Library Abbreviated
     See also OpenServer; Santa Cruz Opera-            OpenGL. A set of graphics libraries origi-
     tion, Inc.; UnixWare.                             nally developed by Silicon Graphics and
                                                       now supported by IBM, Intel, Microsoft,
     Open Directory Services Interface                 and many other companies.
     Abbreviated ODSI. A standard from Mi-
                                                       OpenGL lets developers create 3-D graphi-
     crosoft that enables client software to query
                                                       cal applications for workstations running
     Internet directories by providing a common
                                                       the Programmers Hierarchical Interactive
     API for naming.
                                                       Graphics System (PHiGS) extensions to the
     OpenDoc A specification for creating              X Window system.
     compound documents, from Apple, IBM,
                                                       See also X Window.
     Borland, and Novell. OpenDoc manages
     text, spreadsheets, graphics, sound, and          Open Group An international consor-
     video as objects that can be created in one       tium of vendors, educational institutions,
     application and then inserted into another.       and government agencies that develops
     OpenDoc is similar in many respects to            standards for open systems. Formed in
     Microsoft’s Object Linking and Embedding          1996 as an umbrella organization to bring
     (OLE) specification, but OpenDoc provides         together the Open Software Foundation
     for greater network support and also              (OSF) and X/Open Company Limited.


     282
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 289 of 466
                                                                             Optical Carrier


       For more information on Open Group, see        while this mainstream software is certainly
       www.opengroup.com.                             configurable, it is basically a take-it-or-
                                                      leave-it package.
       OpenServer A scalable set of Unix-
       based products from SCO, including the         See also Free Software Foundation; Linux.
       Desktop System, Host System, and Enter-
                                                      Open Systems Interconnect See OSI
       prise System, based on SVR2 but contain-
                                                      Reference Model.
       ing many significant SVR4 enhancements.
       The Desktop System is a single-user, multi-    OpenView A popular network manage-
       tasking system with MS-DOS and Win-            ment package from Hewlett-Packard that
       dows emulations, TCP/IP, and Internet          includes Network Node Manager, Event
       connectivity.                                  Correlation Services, a Java-based Web
                                                      user interface, Open Database Connectiv-
       The Host and Enterprise systems provide
                                                      ity (ODBC) integration, and other support
       high-performance scalable servers for Intel-
                                                      services. OpenView is available on HP-
       based platforms, supporting more than
                                                      UX, a Unix variant, and on Microsoft
       8,000 applications, and with extensive net-
                                                      Windows NT.
       working support, UPS (uninterruptible
       power supply), and advanced power man-         operating system Abbreviated OS. The
       agement support.                               software responsible for allocating system
       See also Open Desktop.                         resources, including memory, processor
                                                      time, disk space, and peripheral devices
       Open Shortest Path First Abbreviated           such as printers, modems, and monitors.
       OSPF. A routing protocol used on TCP/IP        All applications use the operating system to
       networks that takes into account network       gain access to these resources as necessary.
       loading and bandwidth when routing infor-      The operating system is the first program
       mation over the network. Routers maintain      loaded into the computer as it boots, and it
       a map of the network and swap informa-         remains in memory throughout the session.
       tion on the current status of each network     See also kernel; microkernel; network
       link. OSPF incorporates least-cost routing,    operating system.
       equal-cost routing, and load balancing.
       See also Routing Information Protocol.
                                                      Optical Carrier Abbreviated OC. A set
                                                      of Synchronous Optical Network (SONET)
       open source software Any software              hierarchies that define how digital signals
       package that includes the original source      are multiplexed over fiber-optic cable.
       code from which the product was originally     SONET is the physical-layer standard used
       created.                                       by telephone carriers to connect long-
       Open source software allows knowledge-         distance services. Table O.1 lists the OC
       able users to make changes to the way the      levels and related data rates.
       software actually works, unlike products       See also digital signal; Synchronous
       from mainstream software developers            Optical Network; Synchronous Digital
       which never include the source code. And       Hierarchy.
                                                                                            283
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 290 of 466
     optical character recognition


     TABLE O.1 OC LEVELS


     OC Level                   Data Rate (Mbps)

     OC-1                              51.84

     OC-3                             155.52

     OC-6                             311.04

     OC-9                             466.56

     OC-12                            622.08

     OC-18                            933.12

     OC-24                          1244.16

     OC-36                          1866.24

     OC-48                          2488.32

     OC-96                          4976.00

     OC-192                         9952.00



     optical character recognition Abbre-           optical drive A high-capacity disk-stor-
     viated OCR. The computer recognition of        age device that uses a laser to read and
     printed or typed characters. OCR is usually    write information.
     performed using a standard optical scanner
     and special software, although some sys-       Because optical drives are relatively slow,
     tems use special readers. The text is repro-   they are used for archiving information and
     duced just as though it had been typed.        for other applications for which high access
     Certain advanced systems can even resolve      speed is not critical.
     neatly handwritten characters.                 See also high-capacity storage system;
     See also document management.                  jukebox; Magneto-optical storage.




     284
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 291 of 466
                                                                         Organizational Unit


       Oracle Corporation A major developer              owners, and that files and other system re-
       of powerful relational database software,         sources be protected from other processes
       client/server development tools, and other        that might corrupt them.
       related products for multiuser enterprise
                                                         According to the standard, a C2 compliant
       computing.
                                                         workstation cannot be connected to a net-
       For more information on Oracle, see               work. Secure networking is defined in
       www.oracle.com.                                   “Trusted Network Interpretation,” which
                                                         is known as the Red Book.
       Oracle NCA See Oracle Network Com-
       puting Architecture.                              See also security.

       Oracle Network Computing                          ORB See Object Request Broker.
       Architecture Abbreviated Oracle NCA.
                                                         Organization object In Novell Directo-
       A set of technologies from Oracle Corpora-
                                                         ry Services (NDS), a container object below
       tion designed to allow clients to access in-
                                                         the Country object and above the Organi-
       formation from Web servers, database
                                                         zational Unit object that helps to organize
       servers, and other systems. NCA includes
                                                         other objects in the tree. You must have at
       open Internet standards and special compo-
                                                         least one Organization object, usually the
       nents called cartridges that provide a con-
                                                         name of your company or department, and
       nection between proprietary applications.
                                                         you can use multiple Organization objects
       Orange Book Lay term for the National             if you wish.
       Security Agency document called “Trusted          See also leaf object; Novell Directory
       Computer System Evaluation Criteria,” or          Services.
       TCSEC, which specifies security levels that
       vendors must comply with to achieve               Organizational Role object In Novell
       Department of Defense security standards;         Directory Services (NDS), a container object
       so called because of the color of its cover.      used to specify a role within an organization
       This publication details standards for secu-      such as Workgroup Leader or Department
       rity levels used to control access to computer    Manager who has access to certain NDS ob-
       systems from Class A1, the highest verifiable     jects or files. The Organizational Role object
       security level, to Class D, the lowest, which     is often used for container administrators.
       has no security.                                  See also occupant.
       Class C2 is the security level most appropri-
       ate to the business world; higher levels of se-   Organizational Unit In Microsoft’s Ac-
       curity tend to intrude too much into normal       tive Directory, an object that can contain
       commercial working patterns. C2 security          other objects, such as other Organizational
       requires that the operating system provide        Units, users, groups, or Distributed File Sys-
       individual logins with separate accounts and      tem (DFS) shares.
       a verifiable audit trail, that resources have     See also Active Directory.


                                                                                                  285
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 292 of 466
     Organizational Unit object


     Organizational Unit object In Novell           OS/2 client Any computer running OS/2
     Directory Services (NDS), a container ob-      that connects to a network server. OS/2 cli-
     ject below the Organization object. The Or-    ent workstations support TCP/IP, IPX/SPX,
     ganizational Unit object can contain other     NetBIOS, and named pipes.
     Organizational Unit objects or leaf objects.
     This container is not a required container,    OS/2 Warp Server A network operat-
     but its use allows better management of        ing system, based on LAN Server 4, from
     workgroups or project teams.                   IBM. It provides network services, system
                                                    management services, remote access, stan-
     original equipment manufacturer                dard file-sharing and network print servic-
     Abbreviated OEM. The original manufac-         es, support for up to 1,000 users, and secure
     turer of a hardware subsystem or compo-        Internet access.
     nent. For example, Canon makes the print
                                                    As an application server, OS/2 Warp Server
     engine used in many laser printers, includ-
                                                    supports Microsoft Windows and Windows
     ing those from Hewlett-Packard (HP); in
                                                    NT applications and can support OS/2,
     this case, Canon is the OEM, and HP is a
                                                    MS-DOS, Windows, Windows NT, AIX,
     value-added reseller (VAR).
                                                    and Macintosh clients. All the important
     OS See operating system.                       network protocols are available, including
                                                    TCP/IP, NetBIOS, and IPX.
     OS/2 A 32-bit multitasking operating sys-
     tem from IBM that runs on Intel processors.    OSF Abbreviation for Open Software
                                                    Foundation. See Open Group.
     OS/2 was developed jointly by Microsoft
     and IBM as the successor to MS-DOS,            OSI Reference Model A networking ref-
     with Windows as a stop-gap measure until       erence model defined by the ISO (Interna-
     OS/2 was ready. When Microsoft chose to        tional Organization for Standardization)
     back Windows, placing considerable re-         that divides computer-to-computer commu-
     sources behind the breakthrough release        nications into seven connected layers. Such
     of Windows 3, IBM took control of OS/2         layers are known as a protocol stack.
     development.
                                                    Each successively higher layer builds on the
     The current version of OS/2 Warp includes
                                                    functions of the layers below, as follows:
     voice-recognition software, Internet access,
     and peer-to-peer networking. It supports       ■
                                                        Application layer 7 The highest level of
     Novell Directory Services (NDS) and in-            the model. It defines the manner in which
     cludes IBM Personal Communications/                applications interact with the network, in-
     3270, a package used to communicate with           cluding database management, e-mail,
     Systems Network Architecture (SNA) sys-            and terminal-emulation programs.
     tems over TCP/IP networks.                     ■
                                                        Presentation layer 6 Defines the way in
     IBM’s server for network environments is           which data is formatted, presented, con-
     OS/2 Warp Server.                                  verted, and encoded.


     286
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 293 of 466
                                                                                                OSx


       ■
           Session layer 5 Coordinates communi-          ■
                                                             Data-link layer 2 Validates the integrity
           cations and maintains the session for as          of the flow of data from one node to an-
           long as it is needed, performing security,        other by synchronizing blocks of data and
           logging, and administrative functions.            controlling the flow of data.
       ■
           Transport layer 4 Defines protocols for
                                                         ■
                                                             Physical layer 1 Defines the mechanism
                                                             for communicating with the transmission
           structuring messages and supervises the
                                                             medium and interface hardware.
           validity of the transmission by performing
           some error checking.                          OSPF See Open Shortest Path First.
       ■
           Network layer 3 Defines protocols for         OSx A version of Unix from Pyramid
           data routing to ensure that the information   Technology that includes elements of both
           arrives at the correct destination node.      AT&T and BSD systems.


                                         THE OSI REFERENCE MODEL




                                                                                                 287
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 294 of 466
     out-of-band signaling


     out-of-band signaling The transmis-              See also input/output.
     sion of control information on frequencies
     outside the bandwidth available for a voice      outsourcing To subcontract a compa-
                                                      ny’s data processing operations to outside
     or data transfer. The separation is usually
                                                      contractors rather than maintain corporate
     accomplished by means of a filter.
                                                      hardware, software, and staff. Outsourcing
     Outlook Express Abbreviated OE. In               is often used as a cost-cutting mechanism,
     Microsoft Windows, an application used to        although the cost savings can be difficult to
     create, manage, send, and receive e-mail.        quantify.
     Outlook Express can also access Internet         See also downsizing.
     newsgroups.
                                                      oversampling A time-division multi-
     output Computer-generated informa-               plexing (TDM) technique in which each bit
     tion that is displayed on the screen, printed,   from each channel is sampled more than
     written to disk or tape, or sent over a com-     once.
     munications link to another computer.            See also time-division multiplexing.




     288
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 295 of 466
                                                                               packet filtering




       P
       P See peta-.                                    packet assembler/disassembler Ab-
                                                       breviated PAD. A device that is connected
       PABX See private automatic branch               to a packet-switched network and that con-
       exchange.
                                                       verts a serial data stream from a character-
       PACE See Priority Access Control                oriented device, such as a bridge or a router,
       Enabled.                                        into packets suitable for transmission. It
                                                       also disassembles packets back into charac-
       Packard Bell NEC Major manufacturer             ters for transmission to the character de-
       of PCs and servers; manages all NEC Cor-        vice. PADs are often used to connect a
       poration’s computer manufacturing outside       terminal or computer to an X.25 packet-
       Japan. Packard Bell has recently established    switched network.
       a configure-it-yourself direct sales promo-
       tion known as NEC Now.                          Packet Burst Protocol Abbreviated
                                                       PBP. A Novell NetWare protocol built on
       For more information on Packard-Bell, see
       www.packardbell.com.                            top of IPX that speeds up the transfer of
                                                       multipacket NetWare Core Protocol (NCP)
       See also NEC Corporation.                       data transfers between a workstation and a
                                                       server by removing the need to sequence
       packet Any block of data sent over a net-
                                                       and acknowledge every packet. Using PBP,
       work or communications link.
                                                       a workstation or server can transmit a burst
       Each packet may contain sender, receiver,       of packets before requiring an acknowledg-
       and error-control information, in addition      ment, thus reducing network traffic.
       to the actual message, which may be data,
                                                       See also Internetwork Packet eXchange.
       connection management controls, or a re-
       quest for a service. Packets may be fixed- or
                                                       packet filtering A process used by bridges
       variable-length, and they will be reassem-
       bled if necessary when they reach their des-    to limit protocol-specific traffic to one seg-
       tination. The actual format of a packet         ment of the network, to isolate e-mail do-
       depends on the protocol that creates the        mains, and to perform other traffic-control
       packet; some protocols use special packets      functions. The network administrator sets the
       to control communications functions in ad-      packet-filtering specifications for each bridge.
       dition to data packets.                         If a packet matches the specifications, the
                                                       bridge can either accept it or reject it.
       See also datagram; frame; packet
       switching.                                      See also application-level filter; firewall.


                                                                                                 289
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 296 of 466
     packet-level filter


     packet-level filter A category of firewall       many different possible connections and
     that provides a high degree of convenience,      routes that a packet might take to reach its
     but a relatively low level of security.          destination.
     A packet-level filter blocks or forwards a       The term often refers to networks using the
     packet solely on its merits, without taking      international standard X.25.
     into account past history; the filter may also   See also packet switching.
     look at the source and destination address
     information contained in the packet.             packet switching A data-transmission
     This kind of filter is easy to implement, has    method that simultaneously routes and
     little effect on network operations, but can     transmits data packets from many custom-
     be bypassed by encapsulating a blocked           ers over a communications channel or tele-
     protocol within an allowed protocol.             phone line, thus optimizing use of the line.

     See also application-level filter; firewall.     An addressed packet is routed from node to
                                                      node until it reaches its destination, al-
     Packet-level Procedure Abbreviated               though related packets may not all follow
     PAP. An X.25 full-duplex protocol for the        the same route to that destination. Because
     transfer of packets between a computer and       long messages may be divided into several
     a modem.                                         packets, packet sequence numbers are used
                                                      to reassemble the original message at the
     packet signature       See NCP packet            destination node.
     signature.
                                                      The standard for packet-switching net-
     packet sniffer A program used by an in-          works is defined in CCITT recommenda-
     truder to monitor a data stream for a pat-       tion X.25. The Internet is an example of a
     tern such as a password or credit card           packet-switching network.
     number.                                          See also Consultative Committee for Inter-
     Packet sniffers also have a more salutary pur-   national Telephony and Telegraphy; pack-
     pose when used for network analysis and          et-switched network.
     troubleshooting by the system administrator.
                                                      PAD See packet assembler/disassembler.
     See also network analyzer; protocol
     analyzer.                                        page A single document available on the
                                                      World Wide Web or on a corporate intra-
     packet-switched network A network                net. A page can contain any combination of
     that consists of a series of interconnected      text, graphics, animated graphics, audio,
     circuits that route individual packets of        and video and can be static or dynamic.
     data over one of several routes, offering
                                                      See also HyperText Markup Language.
     flexibility and high reliability.
     A packet-switched network may also be            page fault In Microsoft Windows, the
     called connectionless because it contains        fault that occurs when Windows attempts


     290
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 297 of 466
                                                                          parallel processing


       to read to or write from a virtual memory        PAP See Packet-level Procedure; Pass-
       location that is designated not present.         word Authentication Protocol; Printer Ac-
                                                        cess Protocol.
       In Microsoft Windows Task Manager, the
       number of times information is read from         parallel communications The trans-
       disk because it was not present in memory.       mission of information from computer to
                                                        computer or from computer to peripheral
       page-mode RAM A memory-manage-                   device, in which all the bits that make up the
       ment technique used to speed up the perfor-      character are transmitted at the same time
       mance of dynamic RAM (DRAM).                     over a multiline cable.
       In a page-mode memory system, the mem-           See also serial communications.
       ory is divided into pages by specialized
       DRAM chips. Consecutive accesses to              parallel port An input/output (I/O) port
                                                        that manages information eight bits at a
       memory addresses in the same page result in
                                                        time; often used to connect a parallel printer.
       a page-mode cycle that takes about half the
       time of a regular DRAM cycle.                    See also parallel communications; RS-232-
                                                        C; serial communications; serial port.
       paged memory management unit
                                                        parallel processing A computing meth-
       Abbreviated PMMU. A specialized chip de-
                                                        od that can be performed by systems con-
       signed to manage virtual memory. High-end
                                                        taining two or more processors operating
       processors, such as the Motorola 68040 and
                                                        simultaneously. In parallel processing, all
       the Intel Pentium, have all the functions of a
                                                        processors work on different aspects of the
       PMMU built into the chip itself.
                                                        same program at the same time, in order to
       See also virtual memory.                         share the computational load.
                                                        Parallel-processing computers can achieve
       paging file In Microsoft Windows 2000,           incredible speeds. The Cray X-MP48 peaks
       a hidden file used to hold programs and          at 1000 million floating-point operations
       data files that will not currently fit into      per second (1000 MFLOP) using four ex-
       memory. The paging file, along with an           tremely powerful processors, and parallel-
       area of physical memory, make up the vir-        hypercube systems, first marketed by Intel,
       tual memory system. In most other operat-        can exceed 65,536 processors with speeds
       ing systems, the paging file is known as the     of up to 262 billion floating-point opera-
       swap file.                                       tions per second (262 GFLOP).
                                                        In all but the most trivial parallel-processing
       PalmPilot The hand-held computer from
                                                        applications, the programmer or the operat-
       3Com Corporation, which has proved to be
                                                        ing system must assign approximate proces-
       extremely popular, with more than 1 mil-
                                                        sor loads; otherwise, it is possible for non-
       lion units sold to date.
                                                        optimized systems to fail to take advantage
       See also 3Com Corporation.                       of the power available and, in the worst case,


                                                                                                 291
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 298 of 466
     parent directory


     run more slowly than on single-processor               bit is set to zero; if it is even, the parity bit
     systems.                                               is set to one.
     All this speed is used for applications such       ■
                                                            Even If the sum of all the 1 bits is even,
     as weather forecasting, in which the predic-           the parity bit must be set to zero; if it is
     tive programs can take as long to run as the           odd, the parity bit must be set to one.
     weather actually takes to arrive, 3-D seis-        ■
                                                            Mark The parity bit is always set to one
     mic modeling, groundwater and toxic flow               and is used as the eighth bit.
     studies, and the modeling of full-motion
     dinosaur images used in movies.
                                                        ■
                                                            Space The parity bit is set to zero and is
                                                            used as the eighth bit.
     See also asymmetrical multiprocessing;
     symmetrical multiprocessing.
                                                        ■
                                                            None If parity is set to none, there is
                                                            no parity bit, and no parity checking is
     parent directory In a hierarchical direc-              performed.
     tory system, such as that used by MS-DOS,          The parity settings used by both communi-
     OS/2, Windows, and Unix, the directory             cating computers must match. Most online
     immediately above the current directory.           services, such as CompuServe or America
     The special symbol .. is shorthand for the         Online, use no parity and an 8-bit data word.
     name of the parent directory.
                                                        See also asynchronous transmission;
     See also period and double-period                  parity checking; parity error.
     directories.
                                                        parity bit An extra or redundant bit used
     parent domain In Microsoft Windows                 to detect data transmission errors.
     2000 Server, any domain that has another
                                                        See also parity.
     domain subordinate to it.
     See also domain; first-layer domain.               parity checking A check mechanism ap-
                                                        plied to a character or a series of characters
     parent object In Novell Directory Ser-             that uses the addition of extra or redundant
     vices (NDS), an object that contains anoth-        parity bits.
     er object. This term is relative, because any
                                                        Parity checking is useful for a variety of pur-
     particular parent object also has parent ob-
                                                        poses, including asynchronous communica-
     jects of its own and can be considered a
                                                        tions and computer memory coordination.
     child object from a certain perspective.
                                                        See also parity.
     parity In communications, a simple form
     of error checking that uses an extra or redun-     parity error A mismatch in parity bits
     dant bit after the data bits but before the stop   that indicates an error in transmitted data.
     bit or bits. Parity may be set as follows:
                                                        See also parity.
     ■
         Odd Indicates that the sum of all the 1
         bits in the byte plus the parity bit must be   partition 1. A portion of a hard disk that
         odd. If the total is already odd, the parity   the operating system treats as if it were a


     292
                         Copyright © 2000 SYBEX Inc., Alameda, CA.         www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 299 of 466
                                                                                       password


       separate drive. In Windows, a hard disk can       the network, sometimes at the expense of
       be divided into several partitions. A prima-      distance.
       ry partition, generally assigned the drive let-   See also active hub.
       ter C, might contain files that start the
       computer. You could also create a non-            passive termination A method used to
       Windows partition and use it for a different      terminate a Small Computer System Inter-
       operating system. In Novell NetWare, a            face (SCSI) chain of devices. Passive termi-
       server must have a NetWare partition de-          nation is a simple termination method that
       fined in order to function as a part of the       works best with four or fewer devices on a
       NetWare file system. Other partitions can         SCSI daisy chain.
       manage file systems used by other operating
                                                         See also active termination; forced perfect
       systems.
                                                         termination; Small Computer System
       2. In Novell NetWare, a grouping or col-          Interface.
       lection of objects in the Novell Directory
       Services (NDS) database. Each partition           pass-through authentication In Mi-
       consists of a container object, all the ob-       crosoft Windows NT, an authentication
       jects in it, and data about all those objects.    method used when the user account must be
       Partitions do not include any information         authenticated, but the computer used for the
       about the file system or the directories or       logon is neither the domain controller for
       files contained there. The data in a parti-       the account nor the computer on which the
       tion is also known as a replica.                  user account is defined. In such a case, the
                                                         computer used for the logon passes the
       See also disk mirroring; leaf object; replica;
                                                         logon information through to the domain
       replication; Root object; volume.
                                                         controller where the user account is defined.

       partition table 1. An area of storage on          See also domain; domain controller; user
       a hard disk that contains information             account.
       about the partitions the disk contains. This
                                                         password A security method that identi-
       information is usually recorded during the
                                                         fies a specific, authorized user of a comput-
       initial preparation of the hard disk before
                                                         er system, a network, or a resource by a
       it is formatted.
                                                         unique string of characters.
       2. In Novell Directory Services (NDS), a
                                                         In general, passwords should be a mixture
       list on each server containing the NDS rep-
                                                         of upper- and lowercase letters and num-
       licas. For each replica on the server, the par-
                                                         bers and should be more than six charac-
       tition table contains the partition name,
                                                         ters. Here are some general guidelines:
       type, time stamp, and partition state.
                                                         ■
                                                             Passwords should be kept secret and
       passive hub A device used in some                     changed frequently. The worst passwords
       networks to split a transmission signal,              are the obvious ones: people’s names or
       allowing additional hubs to be added to               initials, place names, phone numbers,


                                                                                                293
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 300 of 466
     Password Authentication Protocol


         birth dates, and anything to do with com-       password encryption In certain operat-
         puters or Star Trek. There are a limited        ing systems, the password you enter to gain
         number of words in the English language,        access to the system is not stored as ordinary
         and it is easy for a computer to try them all   text, but is encrypted, and this encrypted
         relatively quickly.                             form is compared against the encrypted
     ■
         Change all passwords every 90 days, and         password stored on the server. If the two
         change those associated with high-securi-       match, the logon continues; if not, the logon
         ty privileges every month. Some network         attempt is rejected.
         operating systems require that passwords        See also Challenge-Handshake Authenti-
         expire even more frequently. For exam-          cation Protocol; Password Authentication
         ple, in NetWare 5, passwords expire after       Protocol.
         40 days by default.
                                                         password protection The use of one or
     ■
         Some systems provide default pass-
                                                         more passwords to prevent unauthorized
         words, such as MANAGER, SERVICE,
                                                         access to computer systems.
         or GUEST, as part of the installation pro-
         cess. These default passwords should be         patch panel A panel, usually located in a
         changed immediately.                            wiring closet, that contains rows of tele-
     ■
         Limit concurrent sessions to one per            phone-type modular jacks. A patch panel
         system.                                         allows the network administrator to con-
     ■
         Do not allow more than two or three             nect, disconnect, move, and test network
         invalid password attempts before                devices by changing these connections.
         disconnecting.                                  path The complete location of a directory
     ■
         Do not allow generic accounts.                  or a file in the file system. Also called path-
     ■
         Promptly remove the accounts of trans-          name or directory path.
         ferred or terminated people, as well as all     See also Universal Naming Convention.
         unused accounts.
                                                         pathname See path.
     ■
         Review the security log files periodically.
     See also authentication; Challenge-                 Payload Type Identifier Abbreviated
     Handshake Authentication Protocol;                  PTI. In an Asynchronous Transfer Mode
     Password Authentication Protocol.                   (ATM) cell, a field contained in the 5-byte
                                                         cell header that defines the type of informa-
     Password Authentication Protocol                    tion in the payload area, including user, net-
     Abbreviated PAP. A security protocol that           work, and management information.
     requires a user to enter a user name and
                                                         See also Cell Loss Priority; Header Error
     password before gaining access to a secure
                                                         Control; Virtual Channel Identifier; Virtual
     server.
                                                         Path Identifier.
     See also Challenge-Handshake Authenti-
     cation Protocol.                                    PB See petabyte.


     294
                         Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 301 of 466
                                                                                          PC-DOS


       PBP See Packet Burst Protocol.                   ■
                                                            Type II A card used for modems or net-
                                                            work interface cards, 5 millimeters (0.2
       PBX See private branch exchange.
                                                            inch) thick; may also hold a Type I card.
       PC98 A personal computer design guide            ■
                                                            Type III A 10.5 millimeter (0.4 inch)
       for 1998–99 from Intel, Microsoft, and               card, used for mini-hard disks and other
       others, covering the PC system, bus, and de-         devices that need more space, including
       vices, including guidelines for various types        wireless network interface cards; may also
       of mobile PCs.                                       hold two Type I or Type II cards.
       PC98 also describes requirements for man-        In theory, each PC Card adapter can support
       ageability, remote boot support, and speci-      16 PC Card sockets (if there is enough space),
       fications for 1394. The basic PC98 should        and as many as 255 adapters can be installed
       have no ISA (Industry Standard Architec-         in a PC that follows the PCMCIA standard;
       ture) devices; PC99 is expected to do away       in other words, PCMCIA allows a maximum
       with ISA slots as well.                          of 4080 PC Cards on one computer.
       See also Advanced Configuration and              Most PC Card devices are modems, Ethernet
       Power Interface; Web-Based Enterprise            and token-ring network adapters, dynamic
       Management; Wired for Management;                RAM, and flash memory cards, although
       Zero Administration for Windows.                 mini-hard disks, wireless LAN adapters, and
                                                        SCSI adapters are also available.
       PC-based router A router, such as the
       NetWare Multiprotocol Router or Multi-           See also PC Memory Card International
       protocol Router Plus, that operates on a         Association.
       standard Intel-based personal computer.
                                                        PC Card slot An opening in the case of a
       PC Card A term that describes plug-in            portable computer, intended to receive a PC
       cards that conform to the PCMCIA (Per-           Card; also known as a PCMCIA slot.
       sonal Computer Memory Card Interna-
       tional Association) standard. A PC Card is       PC Connection, Inc. A direct marketer
       about the size of a credit card and uses a 68-   of PCs, peripherals, accessories, and net-
       pin connector with longer power and              working products to the home, govern-
       ground pins that will always engage before       ment, business, and educational markets.
       the signal pins engage.                          PC Connection was one of the first compa-
                                                        nies to provide overnight delivery of prod-
       Several versions of the standard have been       ucts and toll-free technical support.
       approved by PCMCIA:
                                                        For more information on PC Connection,
       ■
           Type I The thinnest PC Card, only 3.3
                                                        see www.pcconnection.com.
           millimeters (0.13 inch) thick, used for
           memory enhancements, including dynam-        PC-DOS See Personal Computer Disk
           ic RAM, static RAM, and flash memory.        Operating System.




                                                                                                 295
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 302 of 466
     PCI local bus


     PCI local bus See Peripheral Compo-             PC Service and Support Certified Pro-
     nent Interconnect local bus.                    fessional A certification from Learning
                                                     Tree designed for the technician. Courses
     PCI-X A revision to the PCI standard pro-       and exams cover basic PC assembly and
     posed by IBM, Hewlett-Packard, and Com-         troubleshooting, installation and configu-
     paq that increases the bus width to 64 bits,    ration of operating systems and peripher-
     the bus speed to 133MHz, and the maxi-          als, and optimization of networks.
     mum throughput to 1GB per second. This
                                                     PDA See personal digital assistant.
     revision is aimed at future workstation and
     server design.                                  PDF See Portable Document Format.
     Several vendors also offer hot-plug PCI         PDN See private data network; public
     slots that allow you to replace a failed com-   data network.
     ponent without a system reboot.
                                                     Peak Cell Rate Abbreviated PCR. In
     See also 1394; local bus; Peripheral Com-       Asynchronous Transfer Mode (ATM), the
     ponent Interconnect local bus; Plug and         maximum cell rate that a specific data
     Play; Universal Serial Bus.                     source on the network can sustain.
                                                     See also Asynchronous Transfer Mode;
     PCMCIA See PC Memory Card Interna-
                                                     Available Cell Rate; Minimum Cell Rate;
     tional Association.
                                                     Sustainable Cell Rate.
     PCMCIA slot See PC Card slot.
                                                     peer-to-peer architecture A network
     PC Memory Card International                    architecture in which two or more nodes
     Association Abbreviated PCMCIA. A               can communicate with each other directly,
     nonprofit association, formed in 1989, with     without the need for any intermediary de-
     more than 320 members in the computer           vices. In a peer-to-peer system, a node can
     and electronics industries, that developed a    be both a client and a server.
     standard for credit-card-sized, plug-in         See also peer-to-peer network.
     adapters designed for portable computers.
                                                     peer-to-peer network A LAN in which
     PCONSOLE A Novell NetWare worksta-              drives, files, and printers on each PC can be
     tion utility used to set up and manage print    available to every other PC on the network,
     queues and print servers on the network.        eliminating the need for a dedicated file serv-
                                                     er. Each PC can still run local applications.
     See also NetWare Administrator.
                                                     Peer-to-peer networks introduce their own
     PCR    See Peak Cell Rate.                      system management problems, including
                                                     administration and responsibility for sys-
     PCS See Personal Communications                 tem backup, reliability, and security. Peer-
     Services.                                       to-peer systems are often used in relatively


     296
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 303 of 466
                                                                                   Pentium Pro


       small networks, with two to ten users, and       to execute more than one instruction per
       can be based on MS-DOS, Windows, or              clock cycle.
       Unix. Performance is not usually as good on      Available in a range of clock speeds, from
       a peer-to-peer network as under the client/      233MHz all the way up to 450MHz, the
       server model, especially under heavy traffic     Pentium II can use a 100MHz system bus
       loads.                                           and is equivalent to 7.5 million transistors,
       See also client/server architecture.             more than twice that of the Pentium.
                                                        See also Intel Corporation; Pentium;
       PEM See Privacy Enhanced Mail.                   Pentium Pro.

       Pentium A family of microprocessors in-          Pentium III A family of microprocessors
       troduced by Intel in 1993. The Pentium rep-      from Intel. The Pentium III represents the
       resents the continuing evolution of the          continuing evolution of the Pentium family
       80486 family of microprocessors and adds         of microprocessors and adds several nota-
       several notable features, including instruc-     ble features, including 50 new floating-
       tion code and data caches and a built-in         point instructions and 8 new registers to
       floating-point processor and memory man-         speed up floating-point calculations in sci-
       agement unit. It also has a superscalar de-      entific and engineering calculations, along
       sign and dual pipelining, which allow the        with 12 new multimedia instructions to in-
       Pentium to execute more than one instruc-        crease MPEG-2 performance and speech
       tion per clock cycle, a 32-bit address bus,      recognition. The most controversial new
       and a 64-bit data bus.                           feature is the processor serial number, de-
       Available in a range of clock speeds, from       signed to increase network and online shop-
       60MHz all the way up to 233MHz, the Pen-         ping security, but feared by many as a threat
       tium is equivalent to 3.1 million transistors,   to privacy.
       more than twice that of the 80486.               Available in a whole range of clock speeds,
       See also Intel Corporation; Pentium II;          initially from 450MHz to 500MHz ver-
       Pentium III; Pentium Pro.                        sions, the Pentium III can use the Pentium II
                                                        100MHz system bus and is equivalent to
       Pentium II A family of microprocessors           9.5 million transistors.
       from Intel. The Pentium II represents the        See also Intel Corporation; Pentium; Pen-
       continuing evolution of the Pentium family       tium II; Streaming SIMD Extensions.
       of microprocessors and adds several nota-
       ble features, including integrated L1/L2         Pentium Pro A family of microprocessors
       caches of up to 2MB that can be accessed at      introduced by Intel in 1995. The Pentium Pro
       the full clock speed and a built-in floating-    is optimized for the execution of 32-bit soft-
       point processor and memory management            ware and is available with clock speeds from
       unit. It also has a superscalar design and       150 to 200MHz. With a 32-bit data bus run-
       dual pipelining, which allow the Pentium II      ning at 60 or 66MHz, it supports superscalar


                                                                                                297
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 304 of 466
     PeopleSoft, Inc.


     architecture and pipelines and contains the        rectory immediately above the current
     equivalent of 5.5 million transistors.             directory.
     Dynamic execution (a combination of                See also parent directory; root directory.
     branch prediction and speculative execu-
     tion) allows the processor to anticipate           Peripheral Component Interconnect
     and schedule the next instructions for ex-         local bus Abbreviated PCI local bus. A
     ecution. Pentium Pro offers up to 1MB of           specification introduced by Intel in 1992
     Level 2 cache that runs at the same speed          for a local bus that allows up to 10 PCI-
     as the processor.                                  compliant expansion cards to be plugged
     See also Intel Corporation; Pentium;               into the computer. One of these expansion
     Pentium II.                                        cards must be the PCI controller card, but
                                                        the others can include a video card, net-
     PeopleSoft, Inc. A major developer of              work interface card, SCSI interface, or any
     large enterprise resource planning (ERP)           other basic function.
     applications for finance, materials and in-        The PCI controller exchanges information
     ventory management, distribution, human            with the computer’s processor, either 32 or
     resources, and manufacturing, all within a         64 bits at a time, and allows intelligent PCI
     single computing environment.                      adapters to perform certain tasks concur-
     For more information on PeopleSoft, see            rently with the main processor by using
     www.peoplesoft.com.                                bus-mastering techniques.

     Performance Monitor In Microsoft                   PCI is compatible with ISA (Industry Stan-
     Windows NT, a network and server moni-             dard Architecture), EISA (Extended Indus-
     toring tool that displays resource use for se-     try Standard Architecture), and MCA
     lected system-level components; you can            (Microchannel Architecture) expansion
     also use Performance Monitor to trouble-           buses for backward compatibility with old-
     shoot performance problems and assess              er technologies. PCI can operate at a bus
     hardware upgrade requirements. Informa-            speed of 32MHz and can manage a maxi-
     tion can be logged to a file for later analysis.   mum throughput of 132MBps with a 32-bit
                                                        data path or a rate of 264MBps with a
     period The . character; pronounced                 64-bit data path.
     “dot.” Used to indicate the name of the cur-
     rent directory in a pathname and to sepa-          See also 1394; local bus; PCI-X; Plug and
     rate the elements in a domain name, as in          Play; Universal Serial Bus.
     www.sybex.com.
                                                        Perl Acronym formed from Practical Ex-
     period and double-period directories               traction and Report Language. Perl is an in-
     In a hierarchical directory system, a short-       terpreted programming language devel-
     hand way of referring to directories. The          oped by Larry Wall, used to manipulate
     period (.) represents the current directory,       text, files, and processes and to print re-
     and the double period (..) represents the di-      ports on the extracted information.


     298
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 305 of 466
                                      Personal Computer Disk Operating System


       Perl is rapidly becoming the system admin-      are not numbered continuously; they are
       istrator’s answer to all those problems that    numbered only within each command. This
       a C program does not seem to fit. It does not   makes it easy to add or remove pages as re-
       have the arbitrary limitations of other lan-    quirements change, but it can make it diffi-
       guages, so lines can be of any length, arrays   cult to find specific information. The
       can be of any size, variable names can be as    permuted index is the solution.
       long as you care to make them, and binary       The permuted index has three columns. The
       data does not cause problems.                   central column, where you start your
       permanent swap file A swap file that,           search, is in alphabetic order. The column
       once created, is used over and over again.      to the right lists the command that performs
       This file is used in virtual memory opera-      the function and the section number in the
       tions, in which hard-disk space is used in      man pages where you will find a detailed
       place of RAM.                                   description, and the column on the left con-
                                                       tains additional keywords to help confirm
       See also temporary swap file.
                                                       that you have found the correct entry.
       permanent virtual circuit Abbreviated           See also man pages.
       PVC. A permanent communications cir-
       cuit, created and maintained even when no       Personal Communications Services
       data is being transmitted.                      Abbreviated PCS. A digital wireless com-
       A PVC has no setup overhead and gives im-       munications technology that includes
       proved performance for periodic transmis-       voice, data, and video.
       sions that require an immediate connection.     PCS competes with the traditional analog
       Packets are transferred in order over a spe-    cellular phone system, but PCS’s digital tech-
       cific path and arrive at their destination in   nology can provide clearer voice quality, bet-
       the same order.                                 ter security through encryption, and lower
       See also switched virtual circuit.              costs, as well as additional services such as
                                                       messaging, voice mail, and caller ID.
       permissions In a network or multiuser
                                                       Personal Computer Disk Operating
       environment, the ability of a user to access
                                                       System Abbreviated PC-DOS. The ver-
       certain system resources, including files and
                                                       sion of the DOS operating system supplied
       directories. Permissions are based on the
                                                       with PCs made by IBM.
       rights given to user accounts by the system
       administrator.                                  PC-DOS and MS-DOS began as virtually
                                                       identical operating systems, with only a few
       See also rights.
                                                       minor differences in device driver names
       permuted index A special kind of index          and file sizes, but after the release of DOS 6
       used in several of the Unix system manuals.     (MS-DOS 6.2 and PC-DOS 6.1), the two
       Many of the Unix manuals treat each com-        grew much further apart.
       mand on a separate page, and these pages        See also Microsoft Disk Operating System.


                                                                                               299
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 306 of 466
     personal digital assistant


     personal digital assistant Abbreviat-              personalized menus In Microsoft Win-
     ed PDA. A tiny, pen-based, battery-pow-            dows 2000, a feature that hides infrequent-
     ered computer that combines personal               ly used menu selections.
     organization software with fax and e-mail          See also cascading menus.
     facilities into a unit that fits into your pock-
     et. PDAs are available from several manu-          peta- Abbreviated P. A metric system
     facturers, including Apple’s Newton, and           prefix for one quadrillion, or 1015. In com-
     others from 3Com, Casio, Tandy, Toshiba,           puting, based on the binary system, peta has
     Motorola, Sharp, Sony, GRiD, and AT&T.             the value of 1,125,899,906,842,624, or the
                                                        power of 2 (250) closest to 1 quadrillion.
     Personal Information Manager Ab-
                                                        petabyte Abbreviated PB. Usually
     breviated PIM. A multipurpose software
                                                        1,125,899,906,842,624 bytes (250), but
     package that combines a word processor,
                                                        may also refer to 1 quadrillion bytes (1015).
     database, and other accessory modules to
     allow the user to manipulate data in a less        PGP See Pretty Good Privacy.
     structured way than required by conven-
                                                        physical address See hardware
     tional programs. A PIM can store notes,
                                                        address.
     memos, names and addresses, appoint-
     ments, and to-do lists, and it may be part of      physical device An item of hardware,
     the software used in a PDA (personal digital       such as a disk drive or a tape drive, that is
     assistant).                                        physically separate from other devices.

     Personal NetWare Novell’s peer-to-                 physical drive A real drive in the com-
                                                        puter that you can see or touch, as opposed
     peer network replacement for NetWare Lite,
                                                        to a conceptual or logical drive. One phys-
     released in 1994, that provides MS-DOS
                                                        ical drive may be divided into several logical
     and Microsoft Windows users with the abil-
                                                        drives, which are parts of the hard disk that
     ity to share files, printers, CD-ROMs, and
                                                        function as if they were separate disk drives.
     other resources, as well as run standard net-
     work applications. Other features include          See also partition; volume.
     simplified network administration, in-
                                                        physical layer The first and lowest of
     creased security, and a single login so that
                                                        the seven layers in the OSI Reference Mod-
     users can view or access all network resourc-
                                                        el for computer-to-computer communica-
     es at once.                                        tions. The physical layer defines the
     Personal NetWare can manage a maximum              physical, electrical, mechanical, and func-
     of 50 workstations per server and a maxi-          tional procedures used to connect the
     mum of 50 servers on each network, giving          equipment.
     a maximum of 2500 nodes per network.               See also OSI Reference Model.




     300
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 307 of 466
                                                                                         pipeline


       physical unit Abbreviated PU. The               rules for packet size and content, designed
       name used in IBM’s Systems Network Ar-          to crash the receiving computer.
       chitecture (SNA) to indicate a physical de-     See also brute-force attack; denial of ser-
       vice and its associated resources within the    vice attack; dictionary attack.
       network.
       See also logical unit.                          pinouts The configuration and purpose
                                                       of each pin in a multipin connector.
       PIM See Personal Information Manager.
                                                       pipe A section of memory that can be
       pin-compatible A description of a chip          used by a program or a command to pass in-
       or other electronic component with con-         formation to a second command for pro-
       necting pins exactly equivalent to the con-     cessing. The information is stored in a first-
       necting pins used by a different device. With   in first-out basis and is not altered during
       a pin-compatible chip, you can easily up-       transmission. A pipe is opened like a file
       grade a system by replacing the older chip      and is read from or written to in the same
       with the newer version.                         way; pipes are also unidirectional in that
                                                       one pipe is used to read data and another is
       See also plug-compatible.
                                                       used to write data.
       Ping Acronym formed from packet inter-          A special form of pipe, known as a named
       net groper. A TCP/IP command used to test       pipe, originated in the Unix operating sys-
       for network connectivity by transmitting a      tem. A named pipe allows two processes to
       special ICMP (Internet Control Message          exchange information. This concept has
       Protocol) diagnostic packet to a specific       been extended in several network operating
       node on the network, forcing the node to        systems as a method of interprocess commu-
       acknowledge that the packet reached the         nication, allowing data to be exchanged be-
       correct destination. If the node responds,      tween applications running on networked
       the link is operational; if not, something is   computers.
       wrong. The word ping is often used as a
                                                       See also mailslots; named pipe; sema-
       verb, as in “ping that workstation to see if
                                                       phore; shared memory; socket.
       it’s alive.”
       Ping is designed for network testing, trou-     pipeline A mechanism used in micro-
       bleshooting, and measurement, and be-           processors that speeds up the processing of
       cause of the large load it can impose on a      instructions.
       busy, working network, it should not be         The Intel Pentium processor features two
       used during normal operations, unless the       pipelines, one for data and one for instruc-
       system administrator is tracing a specific      tions, and can process two instructions per
       problem on the network.                         clock cycle. A processor with two or more
       ping of death A very large, specially           pipelines is said to be superscalar.
       constructed ICMP packet that violates the       See also superscalar.


                                                                                               301
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 308 of 466
     pipeline burst cache


     pipeline burst cache A secondary or L2           and read easily while in transit; usually ap-
     cache associated with a microprocessor           plied to an unencrypted password.
     that allows fast data-transfer rates. Pipeline   See also cleartext.
     burst cache requires RAM chips that can
     synchronize with the microprocessor’s            platform 1. An operating system envi-
     clock.                                           ronment, such as a NetWare platform or a
                                                      Unix platform.
     pipeline stall A microprocessor design
     error that leads to delays in the processing     2. A computer system based on a specific
     of an instruction.                               microprocessor, such as an Intel-based plat-
                                                      form or a PowerPC-based platform.
     pipelining 1. In processor architecture,
     a method of fetching and decoding instruc-       platform-specific routers Routers
     tions that ensures that the processor never      based on a specific and proprietary hard-
     needs to wait; as soon as one instruction is     ware architecture, which is usually vendor-
     executed, the next one is ready.                 specific.

     2. In parallel processing, the method used       player A small program launched or used
     to pass instructions from one processing         by a Web browser to process a specific type
     unit to another.                                 of file that the browser cannot handle. A
                                                      player is a program that deals with sound
     See also parallel processing.
                                                      files.
     PKI See Public Key Infrastructure.               See also helper; plug-in; viewer.

     PKUNZIP A very popular file decompres-           plenum cable Cable with a special Teflon
     sion utility available as shareware. PKUN-       coating designed for use in suspended ceil-
     ZIP uncompresses files or archives created       ings, in inside walls, or between floors.
     by PKZIP; both programs are usually avail-
                                                      The Teflon coating provides low flame-
     able together.
                                                      spread and low, nontoxic smoke in the case
     See also PKZIP; WinZip.                          of an accident. Plenum cables should meet
                                                      the CMR (Communications Riser Cable) or
     PKZIP A very popular file compression            CMP (Communications Plenum Cable)
     utility available as shareware. PKZIP not        specifications of the National Electric Code
     only compresses files to save disk space or      and are often used for cable runs in air-
     cut modem transmission times, but also           return areas.
     combines compressed files to create com-
                                                      See also riser cable.
     pressed archives.
     See also PKUNZIP; WinZip.                        Plug and Play Abbreviated PnP. A stan-
                                                      dard from Compaq, Microsoft, Intel, and
     plaintext Text that has not been encrypt-        Phoenix that defines techniques designed
     ed in any way and that can be intercepted        to make PC configuration simple and


     302
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 309 of 466
                                                                      Point-to-Point Protocol


       automatic. A user can plug in a new device,       new file types or content. Plug-ins are avail-
       and the operating system will recognize it        able from a huge number of companies and
       and configure it automatically when the           are usually free.
       system is next started.                           See also helper.
       PnP adapters contain configuration infor-
       mation stored in nonvolatile memory,              PMMU See paged memory manage-
       which includes vendor information, serial         ment unit.
       number, and checksum information. The
                                                         PNNI See Private Network-to-Network
       PnP chipset allows each adapter to be iso-
                                                         Interface.
       lated, one at a time, until all cards have been
       properly identified by the operating system.      PnP See Plug and Play.
       The PnP-compatible BIOS isolates and              POH See power-on hours.
       identifies PnP cards at boot time, and when
       you insert a new card, the BIOS performs an       PointCast, Inc. The largest privately
       auto-configuration sequence enabling the          held media company on the Internet, pro-
       new card with appropriate settings.               viding online news to corporations. The
                                                         PointCast broadcast receives more than
       New PCs with flash BIOS will be easy to up-
                                                         120 million hits a day and offers access to a
       grade so that they can take advantage of
                                                         collection of more than 600 leading busi-
       PnP; older systems with ROM-based BIOS
                                                         ness sources.
       will need a hardware change before they
       can take full advantage of PnP.                   Unlike the World Wide Web and other In-
       See also Peripheral Component Intercon-
                                                         ternet applications, PointCast uses server
       nect local bus; Plug and Pray.
                                                         push technology, in which the server auto-
                                                         matically sends new data to a client without
       Plug and Pray What most of us do when             a specific request from that client.
       our Plug-and-Play systems do not work             For more information on PointCast, see
       automatically.                                    www.pointcast.com.
       plug-compatible Any hardware device               point-to-point link A direct connection
       designed to work in exactly the same way          between two, and only two, locations or
       as a device manufactured by a different           nodes.
       company. For example, all external serial
       devices are plug-compatible, because you          Point-to-Point Protocol Abbreviated
       can replace one with another without              PPP. A TCP/IP protocol used to transmit IP
       changing the cabling or connector.                datagrams over serial lines and dial-up tele-
                                                         phone point-to-point connections.
       See also pin-compatible.
                                                         PPP allows a PC to establish a temporary di-
       plug-in A small program you can link in           rect connection to the Internet via modem
       to your Web browser to add a special capa-        and appear to the host system as if it were
       bility not originally present or to recognize     an Ethernet port on the host’s network.


                                                                                                 303
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 310 of 466
     Point-to-Point Tunneling Protocol


     PPP provides router-to-router, host-to-             transmit or pass the token to the next
     router, and host-to-host connections and            device.
     also provides an automatic method of as-
                                                     polymorphic virus A form of virus that
     signing an IP address so that mobile users
                                                     can change its appearance to avoid detec-
     can connect to the network at any point.
                                                     tion. The virus encrypts itself using a special
     See also PPP Multilink; Point-to-Point          formula each time an infection occurs.
     Tunneling Protocol; Serial Line Internet        Virus-detecting software uses special scan-
     Protocol.                                       ning techniques to find and remove poly-
                                                     morphic viruses.
     Point-to-Point Tunneling Protocol
                                                     See also boot sector virus; file-infecting vi-
     Abbreviated PPTP. A proprietary network-
                                                     rus; macro virus; multipart virus; stealth
     ing protocol proposed by Microsoft that
                                                     virus, vaccine; virus.
     supports virtual private networks, allowing
     remote users to access Windows NT Server        POP See point of presence; Post Office
     systems across the Internet without compro-     Protocol.
     mising security. PPTP allows corporations to
     use public networks rather than leasing its     port 1. To move a program or an oper-
     own lines for wide area communications.         ating system from one hardware platform
                                                     to another. For example, Windows NT
     See also encapsulation; Layer 2 Tunneling
                                                     portability refers to the fact that the same
     Protocol; PPP Multilink; tunneling.
                                                     operating system can run on both Intel and
                                                     reduced instruction set computing (RISC)
     point of presence Abbreviated POP. A
                                                     architectures.
     connection to the telephone company or to
     long-distance carrier services.                 2. The point at which a communications
                                                     circuit terminates at a network, serial, or
     polling A method of controlling the             parallel interface card, usually identified by
     transmission sequence of devices on a           a specific port number or name.
     shared circuit or multi-drop line by sending
                                                     3. A number used to identify a connection
     an inquiry to each device asking if it wants
                                                     point to a specific Internet protocol.
     to transmit. If a device has data to send, it
     sends back an acknowledgment, and the           See also portable; port number.
     transmission begins. Three methods are in
                                                     portability The ability to transfer an ap-
     common use:
                                                     plication or operating system from one ven-
     ■
         Roll-call A master station uses a polling   dor’s hardware to another, quickly and
         list to locate the next node to poll.       easily, without rewriting the software and
     ■
         Hub A node polls the next node in           without affecting its performance.
         sequence.                                   This can be achieved in several ways:
     ■
         Token-passing A token is passed to the      ■
                                                         Write the program in a portable language,
         next node in sequence. This node can            such as C, C++, or Java.


     304
                        Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 311 of 466
                                                                                    port number


       ■
           Use only standard programming language        Portable Document Format Abbrevi-
           features.                                     ated PDF. A file format standard developed
       ■
           Use only standard libraries.                  by Adobe Systems and others for use in elec-
                                                         tronic documents. A file in this format usu-
       ■
           Don’t make assumptions about word size        ally has the filename extension of .PDF.
           or byte ordering.
                                                         Portable Operating System Interface
       ■
           Use layers of software to distance the ap-
           plication from operating system or hard-      Abbreviated POSIX. A collection of IEEE
           ware dependencies.                            standards that defines a complete set of por-
                                                         table operating system services. POSIX is
       portable Describes the degree to which a          based on Unix services, but it can be imple-
       program can be moved easily to different          mented by many other operating systems.
       computing environments with a minimum
       number of changes. Applications written           Each of the standards defines a specific as-
       for the Unix operating system are often de-       pect of an operating system, including such
       scribed as portable applications, as are Java     areas as system administration, system se-
       applets.                                          curity, networking, and the user interface.

       See also Java.                                    When program or operating system service
                                                         meets the appropriate POSIX standard, it is
       portable computer Any computer light              said to be POSIX-compliant.
       and small enough to be carried easily. There      See also IEEE standards.
       are two types:
       ■
           Laptop computers, which are small             port multiplier A concentrator that pro-
           enough to be used in an airplane seat and     vides multiple connections to the network.
           powerful enough to run major operating
                                                         port number The default identifier for a
           systems and popular business applica-
                                                         TCP/IP (Transmission Control Protocol/
           tions. Extended battery life is making the
                                                         Internet Protocol) or Internet process.
           laptop a serious alternative to the desktop
           system.                                       For example, ftp (File Transport Protocol),
       ■
           Notebook computers, which are smaller         HTML (HyperText Markup Language),
           than laptops and about the size of a          and Telnet are all available at preassigned
           textbook or student notebook, but still       unique port numbers so that the computer
           capable of running major applications. A      knows how to respond when it is contacted
           notebook computer will easily fit into a      on a specific port; Web servers use port 80,
           briefcase.                                    and SMTP (Simple Mail Transfer Protocol)
                                                         e-mail is always delivered to port 25. You
       Major advances in battery life and the use        can override these defaults by specifying
       of flash memory are part of the continuing        different values in a URL, but whether they
       development of portable computers.                will work depends on the configuration on
       See also docking station; port replicator.        the target system.


                                                                                                305
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 312 of 466
     port replicator


     A total of 65,535 port numbers are avail-          mailing list, rather than a message sent to
     able for use with TCP, and the same num-           an individual.
     ber are available for UDP (User Datagram           See also posting; Usenet.
     Protocol).
     See also port.                                     Postal Telephone and Telegraph Ab-
                                                        breviated PTT. The official government
     port replicator A device containing                body that administers and manages the tele-
     standard computer ports used to avoid con-         communications systems in many European
     stantly connecting and disconnecting pe-           countries.
     ripherals from a portable computer.
                                                        posting Sending an article or an e-mail
     A port replicator duplicates all your com-         message to a Usenet newsgroup.
     puter’s ports and may even add a Small             See also post; Usenet.
     Computer System Interface (SCSI) port or a
     second Universal Serial Bus port. The exter-       Post Office Protocol Abbreviated POP.
     nal monitor, full-sized keyboard, and              An Internet mail server protocol that
     mouse you use in the office are connected to       also provides an incoming mail storage
     the port replicator; when it is time to take       mechanism.
     the portable computer on the road, you
                                                        POP works with Simple Mail Transfer Pro-
     simply unplug the port replicator, leaving
                                                        tocol (SMTP), which actually moves the
     everything attached to the replicator for
                                                        e-mail from one system to another, and the
     your return.
                                                        latest version of the standard is POP3.
     See also docking station.
                                                        When a client connects to a POP3 server, all
                                                        the messages addressed to that client are
     portal A large Web site that acts as a gate-
                                                        downloaded; there is no ability to download
     way to the Internet and may also offer
                                                        messages selectively. Once the messages are
     search facilities, free e-mail, online chat, in-
                                                        downloaded, the user can delete or modify
     stant messaging, as well as other services,
                                                        messages without further interaction with
     including hard news, sports, and personal
                                                        the server.
     finance. Portals make money by selling ad-
     vertising space.                                   In some locations, POP3 is being replaced
                                                        by another standard, Internet Mail Access
     POSIX See Portable Operating System                Protocol (IMAP) version 4.
     Interface.
                                                        See also Internet Mail Access Protocol;
     POST See power-on self test.                       Simple Mail Transfer Protocol.

     post An individual article or e-mail               power conditioning The use of protec-
     message sent to a Usenet newsgroup or              tive and conditioning devices to filter out




     306
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 313 of 466
                                                                                       power supply


       power surges and spikes and ensure clean           operating system; designed to ensure that the
       power. There are three main types of               major system components are present and
       power-conditioning devices:                        operating. If a problem is found, the POST
       ■
           Suppression, which protects against sud-       firmware displays an error message on the
           den destructive transient voltages.            screen, sometimes with a diagnostic code
                                                          number indicating the type of fault.
       ■
           Regulation, which modifies the power
           waveform back to a clean sine wave. A          PowerPC A family of RISC-based, super-
           UPS (uninterruptible power supply) is a        scalar microprocessors jointly developed by
           common form of voltage regulator. It may       Apple, Motorola, and IBM, with a 32-bit
           be online, actively modifying the power,       address bus and a 64-bit data bus.
           or offline and available only after the line   ■
                                                              The 601 houses 2.8 million transistors,
           voltage drops below a certain level.
                                                              runs at 110MHz, and is designed for use
       ■
           Isolation, which protects against noise.           in high-performance, low-cost PCs.
           These types of devices are often expensive.
                                                          ■
                                                              The 66MHz 602 is targeted at the con-
       Because power conditioning is expensive,               sumer electronics and entry-level comput-
       usually only the servers or hosts in a network         er markets.
       are protected. Surge suppressors may be
       used with workstations or other important
                                                          ■
                                                              The low-wattage 603e is aimed at battery-
       network nodes, such as bridges or routers.             powered computers.

       See also blackout; brownout; power surge;          ■
                                                              The 604 is for high-end PCs and
       spike; surge.                                          workstations.
                                                          ■
                                                              The 64-bit 620 is available in a 133MHz
       Power Mac A series of computers from
                                                              version capable of executing four instruc-
       Apple Computer, Inc., based on the Power-
                                                              tion per clock cycle and is designed for serv-
       PC chip. Although Power Macs run on the
                                                              ers and high-performance applications.
       PowerPC chip rather than on the tradition-
       al Motorola chips, they run a version of the       ■
                                                              The 750 (also known as the G3) is avail-
       Macintosh operating system and look and                able in a range of processors running from
       feel just like 680x0-based computers. They             333 to 400MHz with an integrated L2
       can also run MS-DOS and Windows soft-                  cache of 1MB and is equivalent to 6.35
       ware under emulation.                                  million transistors.

       power-on hours Abbreviated POH. A                  power supply A part of the computer
       cumulative count of the hours since the last       that converts the power from a wall outlet
       time the system was started.                       into the lower voltages, typically 5 to 12
       See also mean time between failures.               volts DC (direct current), required internally
                                                          in the computer. PC power supplies are usu-
       power-on self test Abbreviated POST.               ally rated in watts, ranging from 90 to 300
       A set of diagnostic programs loaded from           watts. If the power supply in a computer
       ROM before any attempt is made to load the         fails, nothing works—not even the fan.
                                                                                                      307
                        Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 314 of 466
     power surge


     power surge A sudden, brief, and often           computer-to-computer communications.
     destructive increase in line voltage. A power    The presentation layer defines the way in
     surge may be caused by an electrical appli-      which data is formatted, presented, con-
     ance, such as a photocopier or elevator, or      verted, and encoded.
     by power being reapplied after an outage.        See also OSI Reference Model.
     See also power conditioning; surge; surge
     suppressor.                                      Pretty Good Privacy Abbreviated PGP.
                                                      A popular public-key encryption and digi-
     PPP See Point-to-Point Protocol.                 tal certificate program, originally written
                                                      by Phil Zimmermann, available at no
     PPP Multilink An extension to the Point-
                                                      charge from certain Internet sites.
     to-Point Protocol that can provide band-
     width on demand by combining multiple            PGP uses Diffie-Hellman public-key algo-
     links between two systems; a process also        rithms, is available for Microsoft Windows
     known as bonding. PPP Multilink provides         and Macintosh platforms, and works with
     the negotiation features and protocols that      most popular messaging applications such
     allow systems to indicate that they can          as Microsoft Exchange, Eudora, and Claris
     bond. The links can be of different types        Emailer for the Macintosh.
     and different speeds.                            See also Privacy Enhanced Mail; RSA Data
     See also inverse multiplexing; Point-to-         Security.
     Point Protocol.
                                                      PRI See Primary Rate ISDN.
     PPTP See Point-to-Point Tunneling
     Protocol.                                        primary domain controller In a Mi-
                                                      crosoft Windows NT domain, a computer
     preemptive multitasking A form of                running Windows NT Server that authenti-
     multitasking in which the operating system       cates domain logons and manages the direc-
     executes an application for a specific period    tory database for the domain. All changes
     of time, according to its assigned priority.     to all accounts in the domain are automat-
     At that time, it is preempted, and another       ically tracked and sent to the primary do-
     task is given access to the CPU for its allo-    main controller. There can be only one
     cated time. Although an application can          primary domain controller in any domain.
     give up control before its time is up, such as
                                                      See also backup domain controller; do-
     during input/output waits, no task is ever
                                                      main; domain controller.
     allowed to execute for longer than its allot-
     ted time period.
                                                      primary key See key.
     See also cooperative multitasking; time-
     slice multitasking.                              primary member One of two members
                                                      of a mirror set. The primary member con-
     presentation layer The sixth of seven            tains the original data; the shadow member
     layers of the OSI Reference Model for            contains the copy.


     308
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 315 of 466
                                                       Priority Access Control Enabled


       See also disk mirroring; shadow member.         Printer Agent In Novell Distributed
                                                       Print Services, a printer object that replac-
       Primary Rate ISDN Abbreviated PRI.              es the Print Queue, Printer, and Printer
       An ISDN (Integrated Services Digital Net-       Server objects used in other Novell print-
       work) service that provides 23 B (bearer)       ing environments.
       channels, capable of speeds of 64Kbps,
                                                       printer emulation The ability of a print-
       and one D (data) channel, also capable
                                                       er to change modes so that it behaves like a
       of 64Kbps. The combined capacity of
                                                       printer from another manufacturer. For ex-
       1.544Mbps is equivalent to one T1 channel.
                                                       ample, many dot-matrix printers offer an
       See also Basic Rate ISDN.                       Epson printer emulation in addition to their
                                                       own native mode. Most laser printers offer
       primary time server In Novell Net-              a Hewlett-Packard LaserJet emulation.
       Ware, a server that provides time informa-      See also emulator; terminal emulation.
       tion to secondary time servers and to
       workstations.                                   print queue A collection of documents
       A primary time server must synchronize          waiting to be printed on a particular net-
       time information with at least one other pri-   work printer.
       mary or reference time server.                  See also Novell Distributed Print Services.

       See also reference time server; secondary       print server A server that handles print-
       time server; single reference time server.      ing for all users on the network. A print
                                                       server collects print jobs sent by applica-
       PRINTCON A Novell NetWare worksta-              tions running on other networked PCs,
       tion utility used to create, view, or modify    places them in a print queue on the hard
       print-job configurations on the network.        disk, and routes them to one or more print-
       Configuration options include the printer       ers attached to the print server.
       to be used, the print queue to process the
                                                       See also local printer; Novell Distributed
       job through, the print-device mode, the
                                                       Print Services.
       printer form number, and the number of
       copies.                                         print spooler In an operating system or
       PRINTDEF A Novell NetWare worksta-              network operating system, the software
       tion utility used to create, view, and modify   that coordinates print jobs sent to a shared
       printer definitions on the network.             printer when that printer is busy. Each print
                                                       job is stored in a separate file and is printed
       Printer Access Protocol Abbreviated             in turn when the printer becomes free.
       PAP. The protocol used in AppleTalk net-
                                                       Priority Access Control Enabled Ab-
       works to manage communications between
                                                       breviated PACE. A technology from 3Com
       computers and printers.
                                                       Corporation designed to deliver on-time
       See also AppleTalk.                             multimedia over switched Ethernet networks


                                                                                                309
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 316 of 466
     Privacy Enhanced Mail


     with insufficient bandwidth and without the        PDNs are used to transmit highly sensitive
     ability to prioritize traffic. This is accom-      data such as banking and other financial in-
     plished by the use of the PACE-enabled             formation. The service provider guarantees
     switches that allow the switch port and end        a certain bandwidth will always be avail-
     stations to take turns when transmitting.          able, although some of that bandwidth may
                                                        go unused during periods of light traffic.
     Privacy Enhanced Mail Abbreviated
     PEM. An e-mail standard that uses a pat-           See also Virtual Private Network.
     ented RSA encryption scheme to provide a
     confidential method of authentication.             private key One of two keys used in
     PEM is little used due to the proprietary na-      public key encryption. The user keeps the
     ture of the encryption scheme.                     private key secret and uses it to encrypt
                                                        digital signatures on outgoing messages and
     See also Secure MIME; RSA.                         to decrypt incoming messages.

     private automatic branch exchange                  See also public key encryption.
     Abbreviated PABX. An automatic telephone
     system that serves a particular location, such     private leased circuit A leased commu-
     as an office, providing connections from one       nications circuit, available 24 hours a day,
     extension to another, as well as a set of con-     7 days a week, that connects a company’s
     nections to the external telephone network.        premises with a remote site.
     Many PABXs handle computer data and
                                                        Private Network-to-Network Inter-
     may include X.25 connections to a packet-
                                                        face Abbreviated PNNI. A dynamic link-
     switched network.
                                                        state routing protocol for Asynchronous
     See also private branch exchange.                  Transfer Mode (ATM)-based networks. Any
                                                        given ATM network may include ATM
     private branch exchange Abbreviated                switches from several vendors; PNNI pro-
     PBX. A telephone system, usually owned by          vides a routing protocol to communicate
     the customer, that serves a particular loca-       configuration information about the net-
     tion, such as an office, providing connec-         work to these groups of switches.
     tions from one extension to another, as well
                                                        See also Integrated-Private Network-to-
     as a set of connections to the external tele-
                                                        Network Interface.
     phone network.
     See also private automatic branch                  privileged mode An operating mode
     exchange.                                          supported in protected mode in Intel proces-
                                                        sors that allows the operating system and
     private data network Abbreviated                   certain classes of device drivers to manipu-
     PDN. A highly secure and very expensive            late parts of the system, including memory
     network of leased lines built for a single user,   and input/output ports. Applications cannot
     usually a corporation.                             be executed in privileged mode.


     310
                        Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 317 of 466
                                                                   programming language


       See also protected mode; privilege level;        and one process can run one or more other
       real mode.                                       processes.
                                                        See also session; thread.
       privilege level 1. Those rights granted
       to a user or a group of users by the network     Professional Server Expert Abbreviat-
       administrator that determine the functions       ed PSE. A certification from IBM that offers
       the user can execute. Rights form an impor-      specialization in a specific network operat-
       tant component of network security and           ing system, including Novell NetWare,
       can include supervisor rights and read,          OS/2 Warp Server, or Windows NT Server.
       write, erase, and modify rights, along with
                                                        See also Professional Server Specialist.
       several others.
       2. A form of protection built into Intel mi-     Professional Server Specialist Abbre-
       croprocessors. The Intel microprocessor ar-      viated PSS. An introductory hardware cer-
       chitecture provides two broad classes of         tification from IBM designed to assess
       protection. One is the ability to separate       knowledge of IBM Netfinity and PC server
       tasks by giving each task a separate address     architecture, installation, configuration,
       space. The other mechanism operates with-        and management.
       in a task to protect the operating system and    See also Professional Server Expert.
       special processor registers from access by
       applications. Within a task, four privilege      Profile object In Novell NetWare, a spe-
       levels are defined. The innermost ring is as-    cial Novell Directory Services (NDS) object
       signed privilege level 0 (the highest, or most   used to assign the same login script to a
       trusted, level), and the outermost ring is       group of users. A Profile login script is ex-
       privilege level 3 (the lowest, or least privi-   ecuted after the container login script has
       leged, level). Rings 1 and 2 are reserved for    executed, but before the user login script.
       the operating system and operating system
       extensions; level 3 is available to applica-     programming language A language
       tions. This protection is maintained by          used to write a program that the computer
       complex circuitry in the processor’s memo-       can execute. Almost 200 programming lan-
       ry management unit.                              guages exist. An example is the popular C
                                                        language, which is well suited to a variety of
       PRN In MS-DOS, Windows, and OS/2,                computing tasks. With C, programmers can
       the logical device name for a printer, usual-    write anything from a device driver, to an
       ly the first parallel port, which is also        application, to an operating system.
       known as LPT1.                                   Certain kinds of tasks, particularly those
       See also parallel port.                          involving artificial intelligence (LISP or
                                                        Prolog), process control (Forth), or highly
       process In a multitasking operating sys-         mathematical applications (Fortran and
       tem, a program or a part of a program. All       APL), can benefit from a more specific
       EXE and COM files execute as processes,          language.


                                                                                                311
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 318 of 466
     Project Athena


     Programming languages are also divided           Services (NDS); also known as an attribute.
     into low-level languages, such as assembly       User object properties include name, login
     language, and high-level languages, such as      name, password restrictions, e-mail address,
     C, C++, and Java.                                and other related information.
     See also assembly language; compiler; in-        2. In Microsoft Windows, a characteristic
     terpreter; machine language.                     of an object or device, accessed via that ob-
                                                      ject’s Properties dialog box.
     Project Athena A Massachusetts Insti-
     tute of Technology project that ran from         property rights In Novell NetWare,
     1983 to 1991, sponsored by MIT, DEC,             characteristics of an object in Novell Direc-
     and IBM, and developed the X Window              tory Services (NDS). Property rights are
     system and Kerberos authentication, as           Add or Delete Self, Compare, Read, Super-
     well as several other important relational       visor, and Write.
     database and network-related systems.
     See also Kerberos; X Window.                     proprietary software Software devel-
                                                      oped in-house by a particular business or
     promiscuous mode A mode in which a               government agency and never made avail-
     network device or interface card captures        able commercially to the outside world.
     all the packets on the network, not just
                                                      The operating systems used in certain
     those addressed to it specifically.
                                                      portable computers and PDAs (personal
     Network analyzers work in promiscuous            digital assistants) may also be considered
     mode to monitor network traffic and to           proprietary, because they are specific to
     perform statistical analyses of the traffic.
                                                      one system and are not generally available
     See also network analyzer; sniffer.              anywhere else.

     propagation delay In communications,             protected mode In Intel processors, an
     any delay between the time a signal enters       operating state that supports advanced
     the transmission channel and the time it is      features. Protected mode in these proces-
     received.                                        sors provides hardware support for multi-
     This delay is relatively small across a LAN,     tasking and virtual memory management,
     but can become considerable in satellite         and it prevents programs from accessing
     communications, in which the signal must         blocks of memory that belong to other ex-
     travel from one earth station to the satellite   ecuting programs.
     and back to earth again. Unusually long de-
                                                      In 16-bit protected mode, supported on
     lays may require the use of specialized
                                                      80286 and higher processors, the CPU can
     hardware to ensure that the link is not bro-
                                                      address a total of 16MB of memory
     ken prematurely.
                                                      directly; in 32-bit protected mode,
     property 1. In Novell NetWare, a char-           supported on 80386 and higher processors,
     acteristic of an object in Novell Directory      the CPU can address up to 4GB of memory.


     312
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 319 of 466
                                                                                               PU


       Microsoft Windows NT, OS/2, and most            Novell NetWare’s IPX/SPX, but the trend
       versions on Unix running on Intel proces-       these days is moving toward more open sys-
       sors run in protected mode.                     tems such as TCP/IP (Transmission Control
                                                       Protocol/Internet Protocol).
       See also real mode.
                                                       See also OSI Reference Model.
       protocol In networking and communica-
       tions, the formal specification that defines    protocol suite See protocol stack.
       the procedures to follow when transmitting
                                                       protocol tunneling See tunneling.
       and receiving data. Protocols define the for-
       mat, timing, sequence, and error checking       proxy server A software package run-
       used on the network.                            ning on a server positioned between an in-
       See also communications protocol; OSI
                                                       ternal network and the Internet.
       Reference Model; protocol stack.                The proxy server filters all outgoing con-
                                                       nections so that they appear to be coming
       protocol analyzer A hardware or com-            from the same machine, in an attempt to
       bined hardware and software product used        conceal the underlying internal network
       to analyze the performance data of the net-     structure from any intruders. By disguising
       work and to find and troubleshoot network       the real structure of the network, the proxy
       problems.                                       server makes it much more difficult for an
                                                       intruder to mount a successful attack.
       Protocol analyzers vary greatly in complex-
       ity. Some use dedicated hardware and can        A proxy server will also forward your re-
       decode as many as 150 protocols; others         quests to the Internet, intercept the re-
       convert an existing networked PC into a         sponse, and then forward the response to
       network-specific analyzer.                      you at your network node. A system admin-
                                                       istrator can also regulate the external sites
       See also network analyzer; sniffer.
                                                       to which users can connect.
       protocol converter A combined hard-             See also dual-homed host; firewall.
       ware and software product that converts
       from one network protocol to another;           PSE See Professional Server Expert.
       used when two dissimilar networks are           PSS See Professional Server Specialist.
       connected.
                                                       PSTN See Public Switched Telephone
       See also gateway.
                                                       Network.
       protocol stack The several layers of soft-      PTI See Payload Type Identifier.
       ware that define the computer-to-computer
       or computer-to-network protocol.                PTT See Postal Telephone and
                                                       Telegraph.
       Several companies have developed impor-
       tant proprietary protocol stacks, including     PU See physical unit.


                                                                                              313
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 320 of 466
     public data network


     public data network Abbreviated PDN.               or certificate. Other CAs would then vouch
     Any government-owned or government-                for those CAs, and they in turn would be
     controlled commercial packet-switched net-         vouched for by other CAs.
     work, offering wide-area services to data-         See also certificate authority; digital
     processing users.                                  signature.

     public key encryption An encryption                public network Normal voice telephone
     scheme that uses two keys. In an e-mail            systems; also called the direct distance dial
     transaction, the public key encrypts the           (DDD) network.
     data, and a corresponding private key de-
     crypts the data. Because the private key is        Public Switched Telephone Network
     never transmitted or publicized, the encryp-       A designation used by the ITU to describe
     tion scheme is extremely secure.                   the local telephone company.

     For digital signatures, the process is re-         Public trustee In Novell NetWare, a
     versed; the sender uses the private key to         special trustee, used only for trustee
     create the digital signature, which can then       assignments.
     be read by anyone who has access to the            The Public trustee allows objects in Novell
     corresponding public key. This confirms            Directory Services (NDS) that do not have
     that the message really is from the apparent       any other rights to have the rights granted
     sender.                                            to the Public trustee. This is similar to the
     See also digital signature; private key.           way the user GUEST or the group EVERY-
                                                        ONE worked in earlier versions of Novell
     Public Key Infrastructure A proposal               NetWare.
     to provide a structure for verifying and au-       punch-down block A connecting device
     thenticating users involved in transactions        used for telephone lines; also known as a
     on the Internet or on corporate intranets          quick-connect block. The wires are pushed
     and extranets.                                     into metal teeth that strip the insulation
     The proposal involves a set of trusted certif-     away and make a good connection.
     icate authorities (CAs) who would publish a
                                                        push See server push.
     person’s public key and vouch for the au-
     thenticity of the data using a digital signature   PVC See permanent virtual circuit.




     314
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 321 of 466
                                                                      quarter-inch cartridge




       Q
       QIC See quarter-inch cartridge.                  QoS is often associated with the delivery of
                                                        data such as live video, while at the same
       QoS       See quality of service.
                                                        time maintaining sufficient bandwidth for
       quadrature amplitude modulation In               the delivery of normal network traffic, per-
       communications, a data-encoding tech-            haps at a lower data rate.
       nique used by modems. Quadrature ampli-          See also bandwidth on demand; Fast IP;
       tude modulation is a combination of phase        IP Multicast; IP over ATM; IP switching;
       and amplitude change that can encode mul-        multicast.
       tiple bits on a single carrier signal. For ex-
       ample, the CCITT V.42bis standard uses 4         Quantum Corporation A major manu-
       phase changes and 2 amplitudes to create         facturer of disk storage systems. Quantum
       16 different signal changes.                     now makes a wide variety of disk types, in-
       See also trellis-coded modulation.               cluding IDE, SCSI, solid-state, and Fibre
                                                        Channel.
       quality of service Abbreviated QoS. The
                                                        For more information on Quantum Corpo-
       network requirements to support a specific
                                                        ration, see www.quantum.com.
       application. Different types of networks and
       network traffic have a different QoS.            quarter-inch cartridge Abbreviated
       QoS includes the ability to guarantee the        QIC. A set of tape standards defined by the
       delivery of time-sensitive data, control the     Quarter-Inch Cartridge Drive Standards
       bandwidth, set priorities for specific net-      Association, a trade association established
       work traffic, and provide an appropriate         in 1987. Several standards are in use today
       level of security.                               as Table Q.1 shows.

       TABLE Q.1 QIC CAPACITIES


       QIC Standard             Capacity                Tape Type

       QIC-24                   60MB                    full-sized cartridge

       QIC-40                   40MB                    mini cartridge

       QIC-80                   80MB                    mini cartridge

       QIC-100                  40MB                    mini cartridge



                                                                                               315
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 322 of 466
     query language


     TABLE Q.1 QIC CAPACITIES (CONTINUED)


     QIC Standard            Capacity                Tape Type

     QIC-120                 125MB                   full-sized cartridge

     QIC-128                 128MB                   mini cartridge

     QIC-150                 250MB                   full-sized cartridge

     QIC-380                 380MB                   mini cartridge

     QIC-525                 525MB                   full-sized cartridge

     QIC-1000                1GB                     full-sized cartridge

     QIC-1350                1.35GB                  full-sized cartridge

     QIC-3010                340MB                   mini cartridge

     QIC-3020                680MB                   full-sized cartridge

     QIC-4GB                 4GB                     full-sized cartridge

     QIC-5GB                 5GB                     full-sized cartridge



     query language In a database manage-            question mark A wildcard character
     ment system, a programming language that        used in many operating systems to repre-
     allows a user to extract and display specific   sent a single character in a filename or file-
     information from a database.                    name extension.
                                                     See also asterisk.
     Structured Query Language (SQL) is an
     international database query language
                                                     queue A temporary list of items waiting
     that allows the user to issue high-level        for a particular service, stored on disk in a
     commands or statements, such as SELECT          special directory. For example, a print
     or INSERT, to create or modify data or the      queue is a list of documents waiting to be
     database structure.                             printed on a network printer.
     See also Structured Query Language.             See also print queue.




     316
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 323 of 466
                                                                                QuickTime


       quick-connect block See punch-down           digital data such as sound, video, MIDI, or
       block.                                       other control information. A QuickTime
                                                    movie created on one platform can be
       QuickTime A cross-platform data for-
                                                    played back on another without modifica-
       mat from Apple Computer, Inc., used to
                                                    tion; versions are available for Macintosh
       display movies. QuickTime synchronizes as
                                                    and Microsoft Windows.
       many as 32 tracks containing time-based




                                                                                          317
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 324 of 466
     RAD




     R
     RAD See Rapid Application                       will be erased when the computer is turned
     Development.                                    off, so contents must be copied onto a real
                                                     disk to be saved.
     radio frequency interference Abbrevi-
     ated RFI. Many electronic devices, includ-      See also disk cache.
     ing radios, televisions, computers, and
     peripherals, can interfere with other signals   random access Describes the ability of
     in the radio-frequency range by producing       a storage device to go directly to the re-
     electromagnetic radiation. The use of radio     quired memory address without needing
     frequencies is generally regulated by gov-      to read from the beginning every time data
     ernment agencies.                               is requested.

     See also Class A certification; Class B cer-    In a random-access device, the information
     tification; extremely low-frequency             can be read directly by accessing the appro-
     emission; Federal Communications                priate memory address. There is nothing
     Commission.                                     random or haphazard about random ac-
                                                     cess; a more precise term is direct access.
     RADIUS See Remote Authentication
                                                     See also sequential access.
     Dial In User Service.

     RADSL See Rate-Adaptive Digital                 random-access memory Abbreviated
     Subscriber Line.                                RAM. The main system memory in a com-
                                                     puter, used for the operating system, appli-
     RAID See redundant array of inexpen-            cations, and data.
     sive disks.
                                                     See also dynamic RAM; static RAM.
     RAM See random-access memory.
                                                     Rapid Application Development Ab-
     RAM chip A semiconductor storage de-            breviated RAD. A set of client/server appli-
     vice, either dynamic RAM or static RAM.         cation-development tools designed to speed
                                                     up the development of robust applications
     RAM disk An area of memory managed
                                                     for SQL databases.
     by a special device driver and used as a sim-
     ulated disk; also called virtual drive. Be-     See also Structured Query Language.
     cause the RAM disk operates in memory, it
     works much faster than a regular hard disk.     RARP See Reverse Address Resolution
     However, anything stored on a RAM disk          Protocol.


     318
                        Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 325 of 466
                                                                        read-only memory


       RAS See Remote Access Server.                  memory is released. If the data does not
                                                      match, that block on the disk is marked as
       Rate-Adaptive Digital Subscriber               bad, and another attempt is made to write
       Line Abbreviated RADSL. An Asymmet-            the data elsewhere on the disk.
       ric Digital Subscriber Line (ADSL) service
       with a provision for testing the line length   README file A plain text file that con-
       and quality before starting the service and    tains information about the software,
       adjusting the line speed accordingly.          placed on the distribution disks by the
       See also Asymmetric Digital Subscriber         manufacturer.
       Line; High-Bit-Rate Digital Subscriber Line;   The filename may vary slightly; it might be
       Single-Line Digital Subscriber Line; Very-     READ.ME, README.1ST, README
       High-Bit-Rate Digital Subscriber Line.         .TXT, or README.DOC, for example.
                                                      README files may contain last-minute,
       RBOC See Regional Bell Operating               important information that is not in the
       Companies.                                     program manuals or online help system.
       RCDD See Registered Communications             You should always look for a README file
       Distribution Designer.                         when installing a new program on your sys-
                                                      tem; it may contain information pertinent
       RCONSOLE A Novell NetWare work-
                                                      to your specific configuration. You can
       station utility that allows network admin-
                                                      open a README file in any word processor
       istrators to manage routers and servers
                                                      or text editor because the file does not con-
       from a remote PC using a modem or from
                                                      tain embedded formatting commands or
       a workstation on the network. RCON-
                                                      program-specific characters.
       SOLE establishes the connection to the
       server and converts the PC into a virtual      read-only Describes a file or other collec-
       server console. This function is also avail-   tion of information that can only be read; it
       able in NetWare Administrator from the         cannot be updated in any way or deleted.
       Tools menu.
                                                      Certain important operating system files
       In NetWare 3, use ACONSOLE to perform          are designated as read-only to prevent their
       this function.                                 accidental deletion. Also, certain types of
       See also NetWare Administrator; REMOTE.        ROM and some devices such as archive
                                                      backup tapes and CD-ROMs can be read
       RDP See Remote Desktop Protocol.               from but not changed.

       read-after-write verification A method         read-only memory Abbreviated ROM.
       of checking that data is written to a hard     A semiconductor-based memory system that
       disk correctly. Data is written to the disk    stores information permanently, retaining
       and then read back and compared with the       its contents when power is switched off.
       original data still held in memory. If the     ROMs are used for firmware, such as the
       data read from the disk matches, the data in   BIOS in the PC. In some portable computers,


                                                                                             319
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 326 of 466
     RealAudio


     applications and even the operating system      Realtime Streaming Protocol Abbre-
     are stored in ROM.                              viated RTSP. A proposed protocol from
                                                     Netscape and RealNetworks for streaming
     See also flash memory.
                                                     live and prerecorded audio and video across
                                                     the Internet and corporate intranets. RTSP
     RealAudio Technology developed by Re-
                                                     also includes features for bidirectional con-
     alNetworks (previously known as Progres-
                                                     trol, support for IP Multicast, and system
     sive Networks, Inc.) that lets you play audio
                                                     security.
     files as they are in the process of being
     downloaded, rather than waiting until the       See also IP Multicast; RealAudio; Real-time
     complete file has arrived, which gives a        Transport Protocol; Resource Reservation
     much faster response time. RealAudio uses       Protocol.
     UDP (User Datagram Protocol) as the de-
                                                     Real-time Transport Protocol Abbre-
     livery mechanism.
                                                     viated RTP. A protocol designed for use in
     See also IP Multicast; multicasting; stream-    online videoconferencing applications in-
     ing; User Datagram Protocol.                    volving multiple participants.
                                                     RTP can be used with any continuous data
     real mode 1. An operating state support-        stream and so is suitable for use in interactive
     ed by all processors in the Intel 80x86 fam-    simulators and with control and measure-
     ily, and the only operating mode supported      ment applications. RTP uses UDP (User Da-
     by MS-DOS. In real mode, the processor can      tagram Protocol) as the delivery mechanism.
     directly address 1MB of memory. Unlike
                                                     See also Realtime Streaming Protocol; Re-
     protected mode, real mode does not offer
                                                     source Reservation Protocol; User Data-
     any advanced hardware features for memo-
                                                     gram Protocol.
     ry management or multitasking.
     2. In Microsoft Windows, an operating           reboot To restart the computer and re-
     mode that runs Windows using less than          load the operating system, usually after a
     1MB of extended memory. Real mode is            crash.
     not used in Windows 3.1 or later.               In some cases, you may be able to restart the
     See also protected mode.
                                                     computer from the keyboard; in more se-
                                                     vere crashes, you may have to turn the com-
                                                     puter off and then back on again.
     RealNetworks, Inc. Developer of
     streaming audio and video technology for        See also boot.
     use over the Internet; previously known as
     Progressive Networks.                           Receive Data Abbreviated RXD. A
                                                     hardware signal defined by the RS-232-C
     For more information on RealNetworks,           standard and used to carry serial data from
     Inc., see www.real.com.                         one device to another.
     See also RealAudio; streaming.                  See also Transmit Data.


     320
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 327 of 466
                                                                                       redirector


       record locking A method used to control          utilities, source code, Apache HTTP Server,
       access to individual records in a database.      sendmail, and Perl, as well as trial versions
       In a multiuser environment, there is always      of commercial software.
       the possibility that two users will attempt to   SAP, IBM, Compaq, Oracle, Intel, and No-
       update the same record at the same time but      vell have all made equity investments in Red
       with different information. The initial at-      Hat Software.
       tempt to solve this problem was to use file
                                                        For more information on Red Hat Software,
       locking in which the first user to access the
                                                        see www.redhat.com.
       file locks out all other users and prevents
       them from opening the file. After the file is    See also Apache HTTP Server; Linux; Perl.
       updated and closed again, the next user can
       gain access.                                     Red Horde A nickname for Novell, Inc.,
                                                        the leading network operating system soft-
       File locking can seriously degrade overall
                                                        ware company, as well as the NetWare re-
       system performance as many users attempt
                                                        sellers worldwide. Red is Novell’s
       to access the same files time after time. To
                                                        corporate color.
       avoid this slowdown, many database man-
       agement systems use record locking, which        redirection 1. In Unix and many other
       limits access to individual records within       operating systems, a shell mechanism that
       the database files.                              causes the standard input from a program
       See also file and record locking.                to come from a file rather than from the ter-
                                                        minal; it also causes standard output and
       Recovery Console In Microsoft Win-               standard error to go to a file rather than to
       dows 2000, a command-line interface that         the terminal. Because Unix is a file-based
       gives access to a set of commands used to re-    operating system, and terminals and other
       cover a system that will not restart.            devices are treated as though they are files,
       See also Emergency Repair Disk; safe             a program doesn’t care or even know if its
       mode.                                            output is going to a terminal or to a file.
                                                        2. A mechanism used by most of the pop-
       recursion In programming, the ability of
                                                        ular Web server software packages that re-
       a subroutine to call itself.
                                                        routes clients attempting to access a specific
       Recursion is often used when solving prob-       URL to a different URL, either on the same
       lems that repeat the same processing steps.      or on a different server. Redirection is a
       However, some limiting factor must be            convenient way to avoid dead links.
       present; otherwise, the program will never
                                                        See also link rot; pipe; Uniform Resource
       stop.
                                                        Locator.
       Red Hat Software A major distributor
       of Linux. Red Hat Linux is a three-CD            redirector A software module loaded
       package, containing a stable version of the      onto all the workstations on a network that
       Linux kernel, a large set of operating system    intercepts application requests for file- and


                                                                                                321
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 328 of 466
     reduced instruction set computing


     printer-sharing services and diverts them to          disk duplexing, depending on whether one
     the file server for action.                           or two independent hard-disk controllers
     See also NetWare shell; NETx.COM;                     are used.
     requester.                                        ■
                                                           RAID 2 Bit-interleaved data is written
                                                           across several drives, and then parity and
     reduced instruction set computing
                                                           error-correction information is written to
     Abbreviated RISC, pronounced “risk.” A
                                                           additional separate drives. The specific
     processor that recognizes only a limited
                                                           number of error-correction drives de-
     number of assembly-language instructions.
                                                           pends on the allocation algorithm in use.
     RISC chips are relatively cheap to produce
     and debug because they usually contain
                                                       ■
                                                           RAID 3 Bit-interleaved data is written
     fewer than 128 instructions. RISC proces-             across several drives, but only one parity
     sors are commonly used in workstations,               drive is used. If an error is detected, the
     and they can be designed to run up to 70              data is reread to resolve the problem. The
     percent faster than processors that use com-          fact that data is reread in the event of an er-
     plex instruction set computing (CISC).                ror may add a small performance penalty.

     See also complex instruction set comput-          ■
                                                           RAID 4 Data is written across drives by
     ing; IBM RS/6000; instruction set.                    sectors rather than at the bit level, and a
                                                           separate drive is used as a parity drive for
     redundant array of inexpensive                        error detection. Reads and writes occur
     disks Abbreviated RAID. In networking                 independently.
     and mission-critical applications, a method
     of using several hard disk drives (often SCSI
                                                       ■
                                                           RAID 5 Data is written across drives in
     or Integrated Drive Electronics [IDE] drives)         sectors, and parity information is added
     in an array to provide fault tolerance in the         as another sector, just as if it were ordi-
     event that one or more than one drive fails.          nary data. This level of RAID can provide
                                                           faster performance as the parity informa-
     Each level of RAID is designed for a specific
                                                           tion is written across all the drives, rather
     use:
                                                           than to a single parity drive.
     ■
         RAID 0 Data is striped over one or more
         drives, but there is no redundant drive.      There is not much difference in speed or
         RAID 0 provides no fault tolerance be-        quality among these levels. The appropriate
         cause the loss of a hard disk means a com-    level of RAID for any particular installation
         plete loss of data. Some classification       depends on network usage. RAID levels 1, 3,
         schemes omit RAID 0 for this reason.          and 5 are available commercially, and levels
                                                       3 and 5 are proving popular for networks.
     ■
         RAID 1 Two hard disks of equal capac-
         ity duplicate or mirror each other’s con-     Several vendors have created their own
         tents. One disk continuously and              RAID levels, including 6, 7,10, 11, and 35.
         automatically backs up the other disk. This   Some of these are actually combinations of
         method is also known as disk mirroring or     existing RAID levels, such as Compaq’s


     322
                        Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 329 of 466
                                                                                       Registry


       Level 0+1, which combines RAID levels 0         Regional Bell Operating Companies
       and 1.                                          Abbreviated RBOC. The telephone compa-
                                                       nies formed as a result of the breakup of
       See also backup; disk striping; disk striping
                                                       AT&T, finalized in 1984.
       with parity; parity; single large expensive
       disk.                                           Each of the RBOCs was assigned a specific
                                                       geographical area, and each of these areas
       reentrant Describes a programming               was divided into service areas known as lo-
       technique that allows one copy of a pro-        cal access and transport areas (LATA).
       gram to be loaded into memory and shared.       See also Local Exchange Carrier.
       When one program is executing reentrant
                                                       Registered Communications Distribu-
       code, a different program can interrupt and
                                                       tion Designer Abbreviated RCDD. A
       then start or continue execution of that
                                                       certification from BICSI (a telecommunica-
       same code.
                                                       tions association) for those involved in the
       Many operating system service routines use      design and installation of low-voltage wir-
       reentrant code so that only one copy of the     ing infrastructures in new construction or
       code is needed. The technique is also used in   in existing buildings. An additional special-
       multithreaded applications, in which differ-    ization, RCDD: Local Area Network, is
       ent events are taking place concurrently in     available for those involved with designing
       the computer.                                   and installing LAN cabling.

       reference time server In Novell Net-            Registry In the Microsoft Windows fam-
       Ware, a server that provides externally de-     ily of operating systems, a system database
       rived time data to secondary time servers       containing configuration information.
       and to workstations. Reference time servers     The operating system continually referenc-
       take part in time synchronization, but they     es the Registry database for information on
       do not change their time except in response     users and groups, the applications installed
       to the external time source.                    on the system and the type of document
                                                       each can create, what hardware is available
       See also primary time server; secondary         and which ports are in use, and property
       time server; single reference time server.      sheets for folders and application icons.
                                                       Changes to the Registry are usually made
       regedit In Microsoft Windows, an appli-
                                                       automatically as configuration information
       cation that knowledgeable users can access
                                                       is changed using Control Panel applications
       to edit the contents of the Registry data-
                                                       or the Administrative Tools; however,
       base. In Windows NT, this application is
                                                       knowledgeable users can make changes di-
       called regedit32.
                                                       rectly using the application regedit or
       See also Registry.                              regedit32.




                                                                                              323
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 330 of 466
     Registry Editor


     The Registry database replaces the text-based     See also Common name; Context; Distin-
     .INI configuration files used in earlier ver-     guished Name; NDS tree.
     sions of Windows and replaces the MS-DOS
     configuration files AUTOEXEC.BAT and              REMOTE A Novell NetWare server utili-
     CONFIG.SYS.                                       ty used to access the server console from a
                                                       PC or a workstation or by using a modem.
     See also regedit.
                                                       See also RCONSOLE.
     Registry Editor See regedit.
                                                       remote access A workstation-to-net-
     regular expression In Unix, a sequence            work connection, made using a modem and
     of characters that can match a set of fixed-      a telephone line, that allows data to be sent
     text strings used in searching for and replac-    and received over large distances. Remote
     ing text.                                         access and authentication and security for
     Many Unix programs, including vi, ed,             such access is managed differently in differ-
     emacs, grep, and awk, use regular                 ent network operating systems.
     expressions.                                      See also private data network; public data
     relational database A database model              network; Virtual Private Network.
     in which the data always appears from the
                                                       Remote Access Server Abbreviated
     point of view of the user to be a set of two-
                                                       RAS. In Microsoft Windows NT Server, a
     dimensional tables, with the data presented
                                                       software package that allows remote users
     in rows and columns.
                                                       to connect to the server via modem and ac-
     The rows in a table represent records, which      cess network resources. Users can connect
     are collections of information about a spe-       to the server using a telephone line and an
     cific topic, such as the entries in a doctor’s    analog modem, an ISDN connection, or an
     patient list. The columns represent fields,       X.25 network.
     which are the items that make up a record,
     such as the name, address, city, state, and zip   Remote Authentication Dial In User
     code in an address list database.                 Service Abbreviated RADIUS. A third-
                                                       party authentication server attached to a
     See also database model.
                                                       network.
     Relative Distinguished Name In Nov-               Remote users dial in to the server, and the ac-
     ell Directory Services (NDS), a shortened         cess server requests authentication services
     Distinguished Name that identifies an ob-         from the RADIUS server. The RADIUS serv-
     ject by its relationship within the current       er authenticates users and gives them access
     context.                                          to network resources. The access server is
                                                       acting as a client to the RADIUS server.
     Relative Distinguished Names do not begin
     with a period, but you can use a period at the    See also access server; authentication;
     end of the name to move up the NDS tree.          challenge-response authentication.


     324
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 331 of 466
                                                                             Remote Storage


       remote boot A technique used to boot a          remote digital loopback test A capa-
       workstation from an image file on the file      bility of certain modems that allows the
       server rather than from a local drive at-       whole circuit to be tested.
       tached directly to the workstation.             See also loopback.

       remote connection See remote access.            Remote File System Abbreviated RFS.
                                                       A distributed file system network protocol
       remote-control program A program
                                                       that allows programs running on a comput-
       that allows the user to link two PCs togeth-
                                                       er to use network resources as though they
       er so that one of the computers controls the
                                                       were local. Originally developed by AT&T,
       operation of the other. The connection may
                                                       RFS has been incorporated as a part of Unix
       be over a dedicated serial line, a local-area
                                                       System V Interface Definition.
       network, or a modem-to-modem commu-
       nications link. Each computer runs a copy       Remote Installation Services Abbre-
       of the remote-control program.                  viated RIS. In Microsoft Windows 2000
       Remote-control programs are particularly        Server, a service that allows the installation
       useful for troubleshooting problems at          of a single workstation image of Windows
       computers located far from the technical        2000 Professional to any number of com-
       support center, for installing or removing      puters while at the same time ensuring that
       demonstration software without needing to       each system has unique security identifiers.
       visit the customer site, for training remote    Remote Procedure Call Abbreviated
       users, and for telecommuting.                   RPC. A set of procedures used to implement
       Popular remote control programs include         client/server architecture in distributed
       Symantec’s pcAnywhere, Microcom’s               programming.
       Carbon Copy, and Traveling Software’s           RPC describes how an application initiates
       LapLink for Windows.                            a process on another network node and
                                                       how it retrieves the appropriate result.
       See also mobile computing; wireless
       communications.                                 RPCs were first implemented by Sun Mi-
                                                       crosystems and Hewlett-Packard systems
       Remote Desktop Protocol Abbreviat-              running the Unix operating system.
       ed RDP. An extension to the International       See also Common Object Request Broker
       Telecommunications Union (ITU) T.120            Architecture; Distributed Component Ob-
       protocol that provides the connection be-       ject Model; Object Request Broker.
       tween a thin client and the terminal server.
       RDP works with Microsoft Windows                remote resource Any device not at-
       workstations using TCP/IP (Transmission         tached to the local node, but available
       Control Protocol/Internet Protocol).            through the network.

       See also Independent Computing Archi-           Remote Storage In Microsoft Win-
       tecture; thin client.                           dows 2000 Server, a service that moves in-


                                                                                               325
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 332 of 466
     remote user


     frequently used files from local hard disk        NetWare contains three major types of
     storage to tape when disk resources drop          replicas:
     below a certain level. If a user requests the     ■
                                                           Master The original replica, created
     file after it has been transferred to tape, the       during system installation. A Master rep-
     file is read back, and a dialog box explains          lica of the Root partition is stored in a hid-
     that the file is being retrieved from remote          den directory on the first file server
     storage.                                              installed.

     remote user A user who logs in to the
                                                       ■
                                                           Read-Write Used to read or update No-
     network using a modem and telephone line              vell Directory Database (NDD) informa-
     from a site located some distance from the            tion. There will be at least two Read-
     main network.                                         Write replicas for each partition to ensure
                                                           that the NDD will continue to function
     A remote user may always dial in from the             even if some of the servers with replicas
     same location, as in the case of a telecom-           are unavailable.
     muter working from home, or may dial in           ■
                                                           Read-Only Used to display but not
     from a different location every time, as in
                                                           modify NDD information.
     the case of mobile sales people.
                                                       A fourth replica type, Subordinate Refer-
     See also mobile computing; remote ac-             ence, is important to NDS communica-
     cess; wireless communications.                    tions. This is a link between a parent
                                                       partition and a child partition, containing
     repeater A simple hardware device that            a list of the servers in which replicas of the
     moves all packets from one local-area             child partition are stored, their addresses,
     network segment to another by regenerat-          and replica types, as well as other NDS
     ing, retiming, and amplifying the electrical      partition information. Subordinate Refer-
     signals.                                          ence replicas are maintained by the oper-
     The main purpose of a repeater is to extend       ating system and cannot be changed by
     the length of the network transmission me-        users or the system administrator.
     dium beyond the normal maximum cable              See also Novell Directory Services; Net-
     lengths.                                          Ware Directory Database; partition; replica
                                                       synchronization.
     See also active hub; bridge; brouter;
     router.                                           replica synchronization In Novell Di-
                                                       rectory Services (NDS), the process used to
     replica In Novell Directory Services              exchange information between a partition’s
     (NDS), a copy of a directory partition.           replicas to ensure that all information is up-
     Replicas are designed to eliminate a single       to-date.
     point of failure and to provide faster access     When a change is made to a replica, syn-
     to users across a wide-area network.              chronization ensures that the change is



     326
                       Copyright © 2000 SYBEX Inc., Alameda, CA.         www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 333 of 466
                                                         Resource Reservation Protocol


       made available to all other replicas as soon      Request to Send Abbreviated RTS. A
       as possible.                                      hardware signal defined by the RS-232-C
                                                         standard to request permission to transmit.
       See also Novell Directory Services; parti-
       tion; replica.                                    See also Clear to Send.


       replication The process of synchronizing          reserved memory In MS-DOS, a term
       data stored on two or more computers ei-          used to describe that area of memory
                                                         between 640Kb and 1MB, also known as
       ther for backup purposes or to make the in-
                                                         upper memory. Reserved memory is used
       formation more accessible to users at
                                                         by MS-DOS to store system and video
       different locations.
                                                         information.
       In Microsoft Windows NT Server, replica-
                                                         See also memory management.
       tion is used to duplicate data to another
       server; the server holding the master copy of     reserved word See keyword.
       the data is called the export server, and the
       server receiving the data is known as the im-     resource 1. Any part of a computer sys-
       port server.                                      tem that can be used by a program as it runs.
                                                         Resources include memory, hard and floppy
       In Novell Directory Services (NDS), repli-        disks, networking components, the operat-
       cation is used to distribute all or part of the   ing system, printers, and other output devic-
       Novell Directory Database to other servers.       es, as well as queues, security features, and
                                                         other less well defined data structures.
       requester Special software loaded onto a
       networked workstation to manage commu-            2. In HTML, any URL, directory, or appli-
       nications between the network and the work-       cation that the server can access and send to
       station. This software may also be referred to    a requesting client.
       as a shell, redirector, or client, depending on   See also HyperText Markup Language;
       the networking system in use.                     Uniform Resource Locator.
       See also NetWare shell; NetWare DOS Re-
                                                         Resource Reservation Protocol Ab-
       quester; NETx.COM.
                                                         breviated RSVP. An Internet protocol de-
                                                         signed to deliver data on time and in the right
       Request for Comment Abbreviated
                                                         order over TCP/IP (Transmission Control
       RFC. A document or a set of documents in
                                                         Protocol/Internet Protocol) networks.
       which proposed Internet standards are de-
       scribed or defined.                               RSVP is a control and signaling protocol, not
                                                         a routing protocol, and it works by reserving
       Well over a thousand RFCs are in exist-           bandwidth from one end system to another;
       ence, and they represent a major method of        this reduces the bandwidth available to other
       online publication for Internet technical         users.
       standards.
                                                         See also IP switching; Real-time Transport
       See also Internet Engineering Task Force.         Protocol.
                                                                                                  327
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 334 of 466
     response time


     response time The time lag between              REXX is a general-purpose interpreted lan-
     sending a request and receiving the data.       guage and uses English-like words, rather
     Response time can be applied to a complete      than the sometimes terse syntax of C or C++.
     computer system, as in the time taken to        RFC See Request for Comment.
     look up a certain customer record, or to a
     system component, as in the time taken to       RFI See radio frequency interference.
     access a specific cluster on disk or for a
     memory circuit to return data requested by      RFS See Remote File System.
     the processor.                                  RG-58 A 50-ohm coaxial cable, used in
     restore To copy files from a backup or          Ethernet networks, that conforms to the
     archival storage to their normal location,      IEEE 802.3 10Base2 standard.
     especially when the files are being copied to
                                                     RG-59 A 75-ohm coaxial cable used in
     replace files lost by accident.
                                                     ARCnet and in television.
     See also backup.
                                                     RG-62 A 93-ohm coaxial cable used in
     retensioning A maintenance operation            ARCnet LANs or in IBM 3270 applications.
     required by certain tape drives to ensure
                                                     right angle bracket The > symbol that
     correct tape tension; retensioning fast for-
                                                     is used in Unix and other operating systems
     wards and then rewinds the entire tape or
                                                     to direct the output from a command to a
     tape cartridge.
                                                     file or to a device.
     Return key See Enter key.
                                                     Also commonly used in e-mail messages to
     Reverse Address Resolution Protocol             indicate the text has been cut from another
     Abbreviated RARP. A part of the TCP/IP          e-mail message.
     (Transmission Control Protocol/Internet
                                                     rights In a network or multiuser envi-
     Protocol) protocol suite that allows a com-
                                                     ronment, the ability of a user to access cer-
     puter, more specifically a diskless worksta-
                                                     tain system resources, including files and
     tion, to obtain an IP address from a server
                                                     directories. Permissions are based on the
     when only the hardware address is known.
                                                     rights given to user accounts by the system
     See also Address Resolution Protocol;           administrator.
     hardware address; IP address.
                                                     See also inherited rights.
     REXX Acronym formed from Restruc-
     tured Extended Executor Language. A             rightsizing The process of matching a
     scripting language from IBM, originally         corporation’s goals to the computing and
     written by Mike Cowlishaw of IBM UK in          network solutions available to maximize
     1979 for the VM mainframe environment           business effectiveness in reaching that goal.
     and now available on many operating sys-        See also downsizing; outsourcing; service
     tems, including OS/2, Unix, and VMS.            bureau.


     328
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 335 of 466
                                                                                             RJ-12


       ring network A network topology in the            generation that allows a ring network to
       form of a closed loop or circle, with each        cover greater distances than star networks
       node in the network connected to the next.        or bus networks. Ring networks normally
                                                         use some form of token-passing protocol to
       Messages move in one direction around the
                                                         regulate network traffic.
       system. When a message arrives at a node,
       the node examines the address information         The failure of a single node can disrupt net-
       in the message. If the address matches the        work operations; however, fault tolerant
       node’s address, the message is accepted;          techniques have been developed to allow
       otherwise, the node regenerates the signal        the network to continue to function in the
       and places the message back on the network        event one or more nodes fail.
       for the next node in the system. It is this re-   See also token-ring network.



                                               RING NETWORK




       RIP See Routing Information Protocol.             See also plenum cable.

       RIS    See Remote Installation Services.          RJ-11 A commonly used modular tele-
                                                         phone connector. RJ-11 is a four-wire (two-
       RISC See reduced instruction set                  pair) connector most often used for voice
       computing.                                        communications.

       riser cable Any cable that runs vertically        RJ-12 A commonly used modular tele-
       between floors in a building. Riser cable         phone connector. RJ-12 is a six-wire (three-
       may be run through special conduits or in-        pair) connector most often used for voice
       side the elevator shaft.                          communications.

                                                                                                329
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 336 of 466
     RJ-45




                                                 RJ-11




     RJ-45 A commonly used modular tele-             See also local user profile; mandatory user
     phone connector. RJ-45 is an eight-wire         profile.
     (four-pair) connector used for data transmis-
     sion over unshielded twisted-pair (UTP) ca-     robot Sometimes abbreviated bot. A
     ble and leased telephone line connections.      World Wide Web application that auto-
                                                     matically locates and collects information
     RLL encoding An efficient method of
                                                     about new Web sites. Robots are most often
     storing information on a hard disk. Com-
                                                     used to create large databases of Web sites.
     pared with older, less-efficient methods,
     such as modified frequency modulation en-       See also spider.
     coding (MFM), RLL encoding effectively
     doubles the storage capacity of a disk.         Rockwell Semiconductor Systems A
     See also advanced run-length limited            major manufacturer of chip sets for mo-
     encoding.                                       dems, cellular and cordless telephones, fax
                                                     machines, PC-based videoconferencing
     rlogin A Unix utility that establishes a        systems, and high-speed communications
     terminal to remote host connection on a         systems.
     TCP/IP (Transmission Control Protocol/In-       For more information on Rockwell Semicon-
     ternet Protocol) network. Once the connec-      ductor Systems, see www.rockwell.com.
     tion is established, any commands you
     enter will run on the remote system.            roll back The ability of a database man-
                                                     agement system to abort a transaction
     roaming user profile In Microsoft Win-
                                                     against the database before the transaction
     dows NT Server, a user profile stored on the
                                                     is complete and return to a previous stable
     server and downloaded to a workstation
                                                     condition.
     that follows a user from one computer to
     another, allowing users to access their pro-    See also roll forward; transaction
     file from any location on the network.          processing.

     330
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 337 of 466
                                                                                        ROT-13




                                                   RJ-45




       roll forward The ability of a database          See also child domain; first-layer domain;
       management system to re-create the data in      parent domain
       the database by rerunning all the transac-
       tions listed in the transaction log.            root directory In a hierarchical direc-
                                                       tory structure, such as that used in Unix
       See also roll back; transaction processing.
                                                       and many other operating systems, the di-
       ROM See read-only memory.                       rectory from which all other directories
                                                       must branch. You cannot delete the root
       ROM BIOS See BIOS.                              directory.
       root 1. In many operating systems, the          See also parent directory; period and
       name of the directory at the top of the di-     double-period directories.
       rectory tree from which all other directories
       are descended.                                  Root object In Novell Directory Services
       2. In Unix, the name of the superuser, user     (NDS), the original container object, creat-
       number 0. The system administrator uses         ed when NDS is first installed.
       this account for certain administrative         The Root object contains all other NDS ob-
       tasks. One of the main objectives of an in-     jects and cannot be deleted, renamed, or
       truder on a Unix system is to gain root user    moved. Sometimes written [Root].
       status. Once achieved, the intruder has un-
       limited access to the system.                   ROT-13 Pronounced “rote-13.”A simple
                                                       encoding scheme often used to scramble
       See also avatar; root directory.
                                                       posts to Usenet newsgroups.
       root domain The top-level Domain                ROT-13 works by swapping each alphabet-
       Name Service (DNS) domain on the Inter-         ic character with another 13 characters re-
       net. Also, in Microsoft Windows 2000            moved from its location in the alphabet, so
       Server, the top-level domain in a Windows       that a becomes n, and so on; numbers and
       2000 domain tree.                               punctuation are unaffected.


                                                                                             331
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 338 of 466
     router


     ROT-13 makes the article unreadable until       networks connected by routers can use sim-
     the text is decoded and is often used when      ilar or different networking protocols.
     the subject matter might be considered of-      A router may be one or more of the follow-
     fensive. Many newsreaders have a built-in       ing types:
     command to unscramble ROT-13 text, and          ■
                                                         Central Acts as a network backbone,
     if you use it, don’t be surprised by what you
                                                         connecting many LANs.
     read. If you think you might be offended,
     don’t decrypt the post.
                                                     ■
                                                         Peripheral Connects individual LANs to
                                                         either a central router or to another pe-
     You will also find other, inoffensive mate-         ripheral router.
     rial encoded by ROT-13, including spoilers      ■
                                                         Local Operates within its LAN driver’s
     that give away the ending of a book or film         cable-length limitations.
     and answers to puzzles or riddles.
                                                     ■
                                                         Remote Connects beyond its device
     router An intelligent connecting device             driver limitations, perhaps through a mo-
     that can send packets to the correct LAN            dem or remote connection.
     segment to take them to their destination.      ■
                                                         Internal Part of a network file server.
     Routers link LAN segments at the network        ■
                                                         External Located in a workstation on
     layer of the OSI Reference Model for com-           the network.
     puter-to-computer communications. The           See also bridge; brouter; gateway.



                                               ROUTER




     332
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 339 of 466
                                                                                       RS-232-C


       routing The process of directing packets         See also routing protocol.
       from a network source node to the destina-
       tion node.                                       RPC See Remote Procedure Call.

       Routing and Remote Access Service                RPL A Novell NetWare server utility that
       Abbreviated RRAS. In Microsoft Windows           allows users to boot diskless workstations
       2000 Server, the service used by remote users    from files on the server.
       to access the server. In addition, RRAS pro-
                                                        See also remote boot.
       vides routing functions. RRAS replaces the
       Windows NT Remote Access Service (RAS).
                                                        RRAS       See Routing and Remote Access
       Routing Information Protocol Abbre-              Service.
       viated RIP. A routing protocol used on
       TCP/IP (Transmission Control Protocol/           RS-232-C A recommended standard (RS)
       Internet Protocol) networks that main-           interface established by the Electronic In-
       tains a list of reachable networks and cal-      dustries Association (EIA). Also known as
       culates the degree of difficulty involved in     EIA/TIA-232.
       reaching a specific network from a partic-       The standard defines the specific electrical,
       ular location by determining the lowest          functional, and mechanical characteristics
       hop count.                                       used in asynchronous transmissions be-
       The Internet standard routing protocol           tween a computer (data terminal equip-
       Open Shortest Path First (OSPF) is the suc-      ment, or DTE) and a peripheral device (data
       cessor to RIP.                                   communications equipment, or DCE). RS is
                                                        the abbreviation for recommended stan-
       See also Open Shortest Path First.
                                                        dard, and the C denotes the third revision of
                                                        that standard. RS-232-C is compatible with
       routing protocol The protocol that en-
                                                        the CCITT V.24 and V.28 standards, as
       ables routing by the use of a specific routing
                                                        well as ISO IS2110.
       algorithm that determines the most appro-
       priate path between the source and destina-      RS-232-C uses a 25-pin or 9-pin DB con-
       tion nodes.                                      nector. The accompanying illustration
       Routing protocols provide dynamic routing        shows the pinouts used in a DB-25 male
       configuration; without routing protocols,        connector. It is used for serial communica-
       system administrators would have to man-         tions between a computer and a peripheral
       ually configure routing tables.                  device, such as a printer, modem, or mouse.
                                                        The maximum cable limit of 15.25 meters
       See also Open Shortest Path First; Routing
                                                        (50 feet) can be extended by using high-
       Information Protocol; routing table.
                                                        quality cable, line drivers to boost the sig-
                                                        nal, or short-haul modems.
       routing table A table stored in a router;
       used to keep track of routes to specific net-    See also 1394; High Speed Serial Interface;
       work destinations.                               Universal Serial Bus.


                                                                                               333
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 340 of 466
     RS-422




                                        RS-232-C INTERFACE




     RS-422 A recommended standard (RS)              serial interface, but does not specify a con-
     interface established by the Electronic In-     nector. Manufacturers who use this stan-
     dustries Association (EIA). Also known as       dard use many different types of connectors
     EIA/TIA-422.                                    with nonstandard pin configurations.
     The standard defines the electrical and         RS-449 A recommended standard (RS)
     functional characteristics used in a bal-       interface established by the Electronic In-
     anced serial interface, but does not specify    dustries Association (EIA). Also known as
     a connector. Manufacturers who use this         EIA/TIA-449.
     standard use many different types of con-
                                                     The standard defines the specific electrical,
     nectors with nonstandard pin configura-
                                                     functional, and mechanical characteristics
     tions. Serial ports on some Macintosh
                                                     used in serial binary data interchange,
     computers are RS-422 ports.
                                                     and it is often used with synchronous
     RS-423 A recommended standard (RS)              transmissions.
     interface established by the Electronic In-     RS-449 may be implemented using a 37-pin
     dustries Association (EIA). Also known as       or 9-pin DB connector; the accompanying
     EIA/TIA-423.                                    illustration shows a DB-37 male connector.
     The standard defines the electrical and func-
     tional characteristics used in an unbalanced


     334
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 341 of 466
                                                                                          RS-530




                                           RS-449 INTERFACE




       RS-485 A recommended standard (RS)             The standard defines the specific electrical,
       interface established by the Electronic In-    functional, and mechanical characteristics
       dustries Association (EIA). Also known as      used in transmitting serial binary data, ei-
       EIA/TIA-485.                                   ther synchronously or asynchronously, us-
                                                      ing a 25-pin DB connector.
       RS-485 is similar to RS-422, except that the
       associated drivers are tri-state rather than   RS-530 works in conjunction with RS-422
       dual-state. RS-485 can be used in multi-       (balanced electrical circuits) or RS-423 (un-
       point applications, in which one computer      balanced electrical circuits) and allows data
       controls as many as 64 devices.                rates from 20Kbps to 2Mbps. The maximum
                                                      distance depends on the electrical interface in
       RS-530 A recommended standard (RS)             use. RS-530 is compatible with CCITT V.10,
       interface established by the Electronic In-    V.11, X26; MIL-188/114, and RS-449.
       dustries Association (EIA). Also known as
       EIA/TIA-530.
                                                                                               335
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 342 of 466
     RS/6000




                                              RS-530 INTERFACE




     RS/6000 See IBM RS/6000.                             For more information on RSA Data
                                                          Security, see www.rsa.com.
     RSA A public key, or asymmetric, en-
     cryption scheme invented by and named for            RSVP See Resource Reservation
     three mathematicians—Ron Rivest, Adi                 Protocol.
     Shamir, and Len Adleman.
     The theoretical background to RSA is that            RTP See Real-time Transport Protocol.
     it is very difficult to find the factors of a very
                                                          RTS See Request to Send.
     large number that is the product of two
     prime numbers. RSA has been analyzed                 RTSP See Realtime Streaming Protocol.
     closely and is considered very secure pro-
     vided a sufficiently long key is used.               run-time version A special, limited-
                                                          capability release of software bundled with a
     RSA Data Security A leading publisher
                                                          single product that allows that product to run,
     of encryption software, founded by mathe-
                                                          but does not support any of the other applica-
     maticians Ron Rivest, Adi Shamir, and Len
                                                          tions capable of running in that same environ-
     Adleman.
                                                          ment. The run-time version provides some but
     The company holds patents on several im-             not all the features of the full product.
     portant encryption schemes and provides
     encryption and security consulting services.         RXD See Receive Data.

     336
                        Copyright © 2000 SYBEX Inc., Alameda, CA.        www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 343 of 466
                                                                                                SAN




       S
       S3 Inc. A leader in the field of multimedia       SAM See Security Accounts Manager.
       and graphics accelerator chips, S3 Inc. sells
                                                         SAM database In Microsoft Windows
       to companies such as Compaq, Dell, and
                                                         NT, the Security Accounts Manager data-
       Diamond Multimedia, who use the chips in
                                                         base that holds all the user accounts, groups,
       their systems and on add-in cards.
                                                         policies, and other information relating to
       For more information on S3 Inc., see              the domain.
       www.s3.com.
                                                         The SAM database is maintained by the
       SAA See Systems Application                       User Manager for Domains utility and is ac-
       Architecture.                                     cessed internally by the Security Accounts
                                                         Manager.
       safe mode In Microsoft Windows, a
       special way of starting the operating system      See also domain; Security Accounts
       using only the most essential components,         Manager.
       to allow for problem diagnosis and system
                                                         same-server migration In Novell Net-
       troubleshooting.
                                                         Ware, one of the methods used to upgrade
       See also Emergency Repair Disk; Recovery          from NetWare 2 to NetWare 4.
       Console.
                                                         The process involves upgrading the file sys-
       sag A short-term drop in line voltage to          tem to the NetWare 3 format first and then
       between 70 and 90 percent of the nominal          upgrading to NetWare 4. The server hard-
       voltage.                                          ware must be capable of running NetWare 4.

       See also power conditioning; spike; surge.        See also across-the-wire migration.

       salvageable files In Novell NetWare,              Samsung/AST Research The more
       files that have been deleted by users, but        than 30 companies in the Samsung Group
       that are recoverable.                             manufacture everything from consumer
                                                         electronics to notebook PCs and monitors
       The FILER utility can display a list of delet-
                                                         to ATM switches, and Samsung Electronics
       ed files and can recover the files providing
                                                         is one of the largest producers of DRAM
       they have not been overwritten in whole or
                                                         and other semiconductors in the world.
       in part.
                                                         For more information on Samsung, see
       If the directory containing the deleted file is
                                                         www.samsung.com, and for more informa-
       also deleted, the file is saved in a system di-
                                                         tion on AST Research, see www.ast.com.
       rectory called DELETED.SAV in the vol-
       ume’s root directory.                             SAN See storage area network.


                                                                                                 337
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 344 of 466
     sandbox


     sandbox In the Java programming sys-           SAP AG One of the world’s largest inde-
     tem, an area within which the Java applet      pendent software suppliers, based in Wall-
     may execute. The sandbox is created by the     dorf, Germany.
     Java Virtual Machine.                          SAP’s flagship product goes under the un-
     The applet can do anything it likes within     assuming name of R/3, but the product
     the sandbox, but it cannot read or alter any   serves a large part of the corporate client/
     data outside the sandbox. This security        server world and encompasses accounting
     measure allows users (at least in theory) to   and controlling, production and materials
     run untrusted code without compromising        management, human resources manage-
     the security of their own environment.         ment, plant maintenance, workflow soft-
     See also Java; Java applet; Java Virtual       ware, quality management, sales and
     Machine.                                       distribution, and project management.
                                                    For more information on SAP, see
     Santa Cruz Operation, Inc. Abbreviat-          www.sap.com.
     ed SCO. Developers of several important
     strains of Unix, including XENIX, SCO          SAR    See segmentation and reassem-
     UNIX, and the SCO OpenServer series of         bly sublayer.
     products.                                      SAS See single-attached station.
     SCO began shipping Unix products based
     on Intel processors in 1982, and now SCO       SATAN See Security Administrator
                                                    Tool for Analyzing Networks.
     accounts for approximately 40 percent of
     the Unix market, with more than 8,000 ap-      Scalable Performance Architecture
     plications available from various vendors.     Abbreviated SPARC. A 32-bit reduced in-
     In 1995, SCO bought the rights to Unix         struction set computing (RISC) processor
     from Novell, and recently the company          from Sun Microsystems.
     combined UnixWare and OpenServer into          See also SPARCstation; Sun Microsystems,
     a single integrated operating system.          Inc.
     For more information on SCO, see
     www.sco.com.                                   scalablility The ability of an operating
                                                    system to add system resources to provide
     See also OpenServer; UnixWare.
                                                    faster processing or to handle increased
     Santa Cruz Operation Advanced Certi-           loads in anticipation of future needs.
     fied Engineer Abbreviated SCO ACE. A           In practice, this usually means that an op-
     certification from Santa Cruz Operation        erating system is available on a range of in-
     based on its SCO Unix products. Three spe-     creasingly capable hardware, with only
     cializations are available: Server Track,      modest increases in price at each level.
     Open Server Track, and UnixWare Track.
                                                    Schedule service In Microsoft Win-
     SAP See Service Advertising Protocol.          dows NT, a system service that performs an


     338
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 345 of 466
                                                                                           SCSI-1


       automated task at a specific time using the      SCO Unix includes the Korn shell, X Win-
       AT command.                                      dow, Level C2 security, multiprocessor
                                                        support, and the ability to run MS-DOS
       Schema In Microsoft Active Directory,
                                                        and Windows applications under software
       the definition of the objects and their prop-
                                                        emulation.
       erties that can be stored in the Active Direc-
       tory database.                                   See also Santa Cruz Operation, Inc.

       The Active Directory Schema is flexible and
                                                        SCR     See Sustainable Cell Rate.
       allows programmers to add new objects and
       to add new properties to existing objects.       script A small program or macro invoked
       See also Active Directory; Global Catalog;       at a particular time.
       Multimaster Replication; Object
                                                        For example, a login script may execute the
                                                        same specific set of instructions every time a
       SCO See Santa Cruz Operation, Inc.
                                                        user logs in to a network. A communications
       SCO ACE See Santa Cruz Operation Ad-             script may send user-identification informa-
       vanced Certified Engineer.                       tion to an Internet Service Provider (ISP)
                                                        each time a subscriber dials up the service.
       SCOadmin A set of graphical system ad-
       ministrator tools provided with Santa Cruz       scripting The process of invoking a
       Operation (SCO) OpenServer.                      script, written in a scripting language, from
       SCOadmin lets you add or remove users,           an HTML document on a Web site.
       manage printers and filesystems, and check       Scripts can be written in a range of languag-
       your network configuration quickly and           es, including Perl, Tcl, REXX, JavaScript,
       easily.                                          JScript, or even Microsoft Visual Basic.
       SCO OpenServer A set of Unix prod-               See also Common Gateway Interface;
       ucts from Santa Cruz Operation (SCO).            JavaScript; Perl; REXX; Tcl.
       OpenServer includes a journaling filesys-
       tem, integrated symmetrical multiprocess-        SCSI See Small Computer System
       ing, a set of graphical administration tools,    Interface.
       and a Web server. You can also run
       MS-DOS and Windows applications                  SCSI-1 A commonly used name for the
       under software emulation.                        first Small Computer System Interface
                                                        (SCSI) definition, published in 1986; has
       See also Santa Cruz Operation, Inc.; SCO
                                                        an 8-bit parallel interface and a maximum
       Unix.
                                                        data transfer rate of 5MBps.
       SCO Unix A popular version of Unix               See also Fast SCSI; Fast/Wide SCSI; SCSI-
       from Santa Cruz Operation (SCO), based           2; SCSI-3; Small Computer System Inter-
       on System V, Release 3.2, with many Sys-         face; Ultra SCSI; Ultra2 SCSI; Wide Ultra
       tem V, Release 4 enhancements.                   SCSI; Wide Ultra2 SCSI.


                                                                                                339
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 346 of 466
     SCSI-2


     SCSI-2 A 1994 extension to the Small              Architecture; Ultra SCSI; Ultra2 SCSI; Wide
     Computer System Interface (SCSI)                  Ultra SCSI; Wide Ultra2 SCSI.
     definition.
                                                       SCSI bus Another name for the Small
     This standard broadened the 8-bit data bus
                                                       Computer System Interface (SCSI) interface
     to 16 or 32 bits (also known as Wide SCSI),
                                                       and communications protocol.
     doubling the data transfer rate to 10 or
     20Mbps (also known as Fast SCSI). Wide            SCSI terminator The Small Computer
     SCSI and Fast SCSI can be combined to give        System Interface (SCSI) interface must be
     Fast/Wide SCSI, with a 16-bit data bus and        correctly terminated to prevent signals
     a maximum data-transfer rate of 20Mbps.           echoing on the bus.
     SCSI-2 is backward compatible with SCSI-1,
                                                       Many SCSI devices have built-in termina-
     but for maximum benefit, you should use
                                                       tors that engage when they are needed.
     SCSI-2 devices with a SCSI-2 controller.
                                                       With some older SCSI devices, you must
     SCSI-2 also adds new commands, and al-            add an external SCSI terminator that plugs
     though the connector is physically smaller,       into the device’s SCSI connector.
     it uses 68 pins rather than the 50 in SCSI-1.
                                                       See also active termination; forced perfect
     Higher data-transfer rates are achieved by
                                                       termination; passive termination.
     using synchronous rather than asynchro-
     nous transfers.                                   scuzzy See Small Computer System
     See also Fast SCSI; Fast/Wide SCSI; SCSI;         Interface.
     SCSI-1; SCSI-3; Small Computer System
                                                       SDH See Synchronous Digital
     Interface; Ultra SCSI; Ultra2 SCSI; Wide Ul-
                                                       Hierarchy.
     tra SCSI; Wide Ultra2 SCSI.
                                                       SDK See software development kit.
     SCSI-3 An extension to the Small Com-
     puter System Interface (SCSI) standard.           SDLC See Synchronous Data Link
     This definition increased the number of           Control.
     connected peripherals from 7 to 16, in-           SDRAM See synchronous DRAM.
     creased cable lengths, added support for a
     variety of interfaces including a serial inter-   SDSL See Single-Line Digital Subscriber
     face, a Fibre Channel interface, a 1394 in-       Line.
     terface, and support for Serial Storage
                                                       Seagate Desktop Management
     Architecture and several packet interfaces.
                                                       Suite A package of network manage-
     Data-transfer rates depend on the hardware        ment utilities from Seagate Software, Inc.,
     implementation, but data rates in excess of       that includes hardware and software inven-
     160Mbps are possible.                             tory, server monitoring, client monitoring
     See also 1394; Fast SCSI; Fast/Wide SCSI;         and control, network traffic monitoring, vi-
     Fibre Channel; Small Computer System              rus protection, remote access, remote con-
     Interface; SCSI-1; SCSI-2; Serial Storage         trol, and print-queue management.


     340
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 347 of 466
                                                                                Secure MIME


       The Desktop Management Suite also uses          See also portal.
       Seagate’s Crystal Reports and includes
       more than 80 standard reports as well as fa-    secondary cache Cache memory locat-
       cilities to create custom reports.              ed on the motherboard rather than on the
       See also Desktop Management Interface.          microprocessor; also known as L2 cache.

                                                       Secondary cache can significantly improve
       Seagate Technology, Inc. A major                system performance.
       manufacturer of storage technology solu-
       tions, including tape drives, hard disks, as    second source In computer hardware,
       well as network information management          an alternative supplier of an identical prod-
       software and the reporting package, Crys-       uct. Second sources are a safety net for the
       tal Reports.                                    buyer, because there are at least two suppli-
       For more information on Seagate Technol-        ers for one product.
       ogy, Inc., see www.seagate.com.
                                                       secondary time server In Novell Net-
       search drive A drive that the operating         Ware, a server that does not determine the
       system searches when the requested file is      network time, but receives that information
       not located in the current directory.           from a primary or single reference time
       See also current drive.                         server.
                                                       See also primary time server; reference
       search engine A special Web site that           time server; single reference time server.
       lets you perform keyword searches to locate
       Web pages; see Appendix A for a list of pop-
                                                       Secure HTTP Abbreviated S-HTTP, S/
       ular search engines.
                                                       HTTP, or HTTP-S. An extension to the Hy-
       To use a search engine, you enter one or        pertext Transfer Protocol (HTTP), from
       more keywords or, in some cases, a more         Enterprise Integration Technology, that al-
       complex search string such as a Boolean ex-     lows Web browsers and servers to sign, au-
       pression. The search engine returns a list of   thenticate, and encrypt an HTTP packet at
       matching Web pages, newsgroups, and FTP         the application layer.
       archives taken from its database, usually
       ranked in some way, that contain the ex-        S-HTTP is not widely used and is being re-
       pression you are looking for, along with a      placed by Secure Sockets Layer (SSL).
       brief text description of the material.         See also Secure Sockets Layer.
       Searching this database is much faster than
       actually searching the Internet, but the ac-    Secure MIME Abbreviated S/MIME. An
       curacy and relevance of the information it      extension to the Multipurpose Internet
       contains depend on how often the data is        Mail Extension (MIME) e-mail standard
       updated and on the proportion of the Web        that adds security in the form of the RSA
       that is actually searched for new content.      public-key algorithm.


                                                                                              341
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 348 of 466
     Secure Sockets Layer


     See also Multipurpose Internet Mail Ex-            verifiable security level, to Class D, the low-
     tension; Pretty Good Privacy; Privacy En-          est, which has no security.
     hanced Mail.
                                                        Class C2 is the security level most appro-
     Secure Sockets Layer Abbreviated                   priate to the business world; higher levels of
     SSL. An interface originally developed by          security tend to intrude too much into nor-
     Netscape that provides encrypted data              mal commercial working patterns. C2 secu-
     transfer between client and server applica-        rity requires that the operating system
     tions over the Internet.                           provide individual logins with separate ac-
                                                        counts and a verifiable audit trail, that re-
     SSL works at the network level and so can be       sources have owners, and that files and
     used by any SSL-compliant application.             other system resources be protected from
     Applications that use SSL use RSA public           other processes that might corrupt them.
     key encryption and digital signatures to
     establish the identity of the two parties in the   An operating system that lets anyone have
     transaction.                                       unfettered access, such as MS-DOS or the
                                                        MacOS, falls into the D category. C1 and
     See also RSA; Secure HTTP; SOCKS.
                                                        C2 levels can be implemented in a commer-
     Secure WAN Abbreviated S/WAN. An                   cial environment. After the B1 level, the
     initiative from RSA Data Security designed         computing environment changes radically,
     to create secure firewall-to-firewall connec-      and many of the mandatory access-control
     tions over the Internet.                           mechanisms become impractical for nor-
                                                        mal commercial operations.
     S/WAN creates a Virtual Private Network
     (VPN) over the Internet, and all data trans-       See also intruder.
     mitted on this VPN is encrypted to keep it
     secure.                                            Security Accounts Manager Abbrevi-
                                                        ated SAM. In Microsoft Windows NT, the
     See also IPSec; SOCKS; Virtual Private
                                                        security system that manages and provides
     Network.
                                                        access to the account or SAM database.
     security Operating system controls used            SAM authenticates a user name and pass-
     by the network administrator to limit users’       word against information contained in the
     access to approved areas.                          database and creates an access token that
     The National Security Agency document              includes the user’s permissions.
     called “Trusted Computer System Evalua-            See also SAM database; security identifier.
     tion Criteria” (TCSEC) specifies security lev-
     els that vendors must follow to comply with        Security Administrator Tool for Ana-
     Department of Defense security standards.          lyzing Networks Abbreviated SATAN.
     This publication details standards for secu-       A software package, available free over the
     rity levels used to control access to comput-      Internet, that allows network administrators
     er systems from Class A1, the highest              to identify gaps in their security systems.


     342
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 349 of 466
                                                                                    semaphore


       Critics of the program argue that SATAN         security zone In Microsoft Internet Ex-
       lets hackers exploit the information con-       plorer, a set of classifications that control
       tained in the program on how to infiltrate      how a Web-based application can interact
       these security systems, but so far, the pro-    with the browser.
       gram seems to have acted as a wake-up call
                                                       The four zones—Internet, Local intranet,
       for network administrators.
                                                       Trusted sites, and Restricted sites—place
       See also intruder; security.                    different security restrictions on any Web
                                                       sites visited and manage ActiveX controls,
       security equivalence In Novell Direc-           Java applets, cookies, downloads, and
       tory Services (NDS), when an object or          scripting .
       trustee receives the same rights given to an-
       other object.                                   segmentation and reassembly
       See also implied security equivalence; ex-      sublayer Abbreviated SAR. One of two
       plicit security equivalence.                    sublayers that make up the ATM Adapta-
                                                       tion Layer, the other being the convergence
       security groups In Microsoft Windows            sublayer (CS).
       2000 Server, the groups used to assign          The SAR is the lower of the two sublayers,
       rights and permissions. Security groups re-     packages variable-sized data packets into
       place Windows NT’s user groups.                 fixed-sized cells at the transmitting end, and
       See also distribution groups.                   repackages the cells at the receiving end.

       security ID See security identifier.            SAR is also responsible for locating and
                                                       managing lost cells and cells that are re-
       security identifier Abbreviated security        ceived out of sequence.
       ID or SID. In Microsoft Windows NT, a
                                                       See also ATM Adaptation Layer; conver-
       unique name that identifies a logged-on
                                                       gence sublayer.
       user to the internal security system.
       A SID contains a complete set of permis-        semaphore An interprocess communica-
       sions and can apply to a single user or to a    tion signal that indicates the status of a
       group.                                          shared system resource, such as shared mem-
       See also Security Accounts Manager.             ory, in a multitasking operating system.
                                                       There are several types of semaphores:
       security log In Microsoft Windows
       2000, a system log that records changes to       Event Allows a thread to tell other
       security settings and audited access such as     threads that an event has occurred and that
       attempts to open files or folders. You can       it is safe for them to resume execution.
       use the Event Viewer to look at the contents     Mutual exclusion (mutex) Protects sys-
       of the security log.                             tem resources, such as files, data, and pe-
       See also application log; Event Viewer;          ripheral devices, from simultaneous
       system log.                                      access by several processes.


                                                                                               343
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 350 of 466
     sendmail


      Multiple wait (muxwait) Allows threads         sequential access An access method
      to wait for multiple events to take place or   used by some storage devices, such as tapes,
      for multiple resources to become free.         that requires them to start at the beginning
                                                     to find a specific storage location. If the in-
     See also mailslots; named pipe; pipe;
                                                     formation is toward the end of the tape, ac-
     shared memory; socket.
                                                     cess can take a long time.

     sendmail A Unix system utility program          See also random access.
     or daemon that acts as a mail transport
     agent in an e-mail system, receiving mes-       serial communications The transmis-
     sages from a user’s e-mail program and          sion of information from computer to com-
     then routing the mail to the correct desti-     puter or from computer to peripheral
     nation. Normal users rarely come into           device one bit at a time.
     direct contact with sendmail; it is difficult
                                                     Serial communications can be synchronous
     to administer and is a known security
                                                     and controlled by a clock, or they can be
     problem.
                                                     asynchronous and coordinated by start and
     See also Post Office Protocol; Simple Mail      stop bits embedded in the data stream. The
     Transfer Protocol.                              sending and receiving devices must both use
                                                     the same baud rate, parity setting, and other
     sequel See Structured Query Language.           communication parameters.
                                                     See also 1394; asynchronous transmis-
     Sequenced Packet eXchange Abbre-
                                                     sion; High Speed Serial Interface; RS-232-
     viated SPX. A set of Novell NetWare pro-
                                                     C; RS-422; RS-423; RS-449; RS-485; RS-
     tocols implemented on top of IPX
                                                     530; Serial Storage Architecture; synchro-
     (Internetwork Packet eXchange) to form a
                                                     nous transmission; Universal Serial Bus.
     transport-layer interface.

     SPX provides additional capabilities over       Serial Line Internet Protocol Abbrevi-
     IPX. For example, it guarantees packet de-      ated SLIP. A protocol used to run Internet
     livery by having the destination node verify    Protocol over serial lines or telephone con-
     that the data were received correctly. If no    nections using modems.
     response is received within a specified time,
                                                     SLIP allows a computer to establish a tem-
     SPX retransmits the packet. If several re-
                                                     porary direct connection to the Internet via
     transmissions fail to return an acknowledg-
                                                     modem and to appear to the host system as
     ment, SPX assumes that the connection has
                                                     if it were a port on the host’s network.
     failed and informs the operator. All packets
     in the transmission are sent in sequence,       SLIP is slowly being replaced by PPP (Point-
     and they all take the same path to their des-   to-Point Protocol).
     tination node.
                                                     See also Internet Protocol; Point-to-Point
     See also Internetwork Packet eXchange.          Protocol.


     344
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 351 of 466
                                                                     Server Message Block


       serial port A computer input/output              workstation. A server may also have sev-
       port that supports serial communications,        eral processors rather than just one and
       in which information is processed one bit at     may be dedicated to a specific support
       a time.                                          function such as printing, e-mail, or com-
       RS-232-C is a common protocol used on se-        munications. Many servers also have large
       rial ports when communicating with mo-           power supplies, UPS (uninterruptible pow-
       dems, printers, mice, and other peripherals.     er supply) support, and fault-tolerant fea-
                                                        tures, such as RAID technology.
       See also parallel port.
                                                        On the Internet, a server responds to re-
       Serial Storage Architecture Abbrevi-             quests from a client, usually a Web browser.
       ated SSA. A high-performance serial inter-
                                                        See also access server; communications/
       face, originally developed by IBM, used to
                                                        modem server; file server; print server;
       connect peripherals, such as scanners, disk
                                                        Web server.
       drives, optical disks, and printers, to work-
       stations or servers.                             server application In Object Linking
       A typical SSA interface has two ports with       and Embedding (OLE), an application that
       a total bandwidth of 80Mbps and can man-         creates OLE objects.
       age two 20Mbps transmissions simulta-
                                                        See also Object Linking and Embedding.
       neously, one in each direction. The shielded
       four-wire cable is configured as two pairs,      server-based application An applica-
       and the maximum cable length is 25 meters        tion run from the server rather than from a
       (82 feet).                                       local hard disk.
       SSA is also specified as a physical layer se-    See also client application; thin client.
       rial interface in SCSI-3.
       See also 1394; Fibre Channel; SCSI-3; serial     server-based computing See Termi-
       communications.                                  nal services.

       server Any computer that makes access            Server Manager A Microsoft Windows
       to files, printing, communications, and oth-     NT Server utility used to manage domains,
       er services available to users of the network.   workgroups, and computers.
       In large networks, a dedicated server runs a     Server Message Block Abbreviated
       special network operating system; in small-      SMB. A distributed file-system network
       er installations, a nondedicated server may      protocol, developed by Microsoft and
       run a personal computer operating system         adopted by many other vendors, that al-
       with peer-to-peer networking software run-       lows a computer to use the files and other
       ning on top.                                     resources of another computer as though
       A server typically has a more advanced           they were local. For network transfers,
       processor, more memory, a larger cache,          SMBs are encapsulated within the NetBIOS
       and more disk storage than a single-user         network control block packet.


                                                                                                345
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 352 of 466
     server push


     server push A mechanism used on the              See also Alerter service; Messenger ser-
     Internet whereby a client application, usu-      vice; Server service.
     ally a Web browser, maintains an open con-
     nection to a Web site, and the Web server        Service Advertising Protocol Abbrevi-
     provides new content to the client automat-      ated SAP. A protocol that provides a meth-
     ically, as soon as the new content becomes       od for servers, printers, and other devices to
     available. This process continues until the      advertise their services on a Novell Net-
     server decides to close the connection.          Ware network and allows routers to create
     See also client pull.                            and maintain a database of current inter-
                                                      network server information.
     server root A directory on a Web server          SAP packets are normally broadcast every
     that contains the server program as well as      60 seconds and include the name, network
     configuration and information files.             address, and type of service offered by a
     Server service In Microsoft Windows              server.
     NT Server, a service that manages access to      SAP traffic can be excessive on large net-
     and sharing of local resources attached to       works, and SAP filtering is often used to re-
     the network.                                     duce the traffic; SAP traffic can be severely
                                                      reduced or even eliminated from rarely used
     server side include Abbreviated SSI. A
                                                      servers.
     method used to create dynamic Web pages.
     The INCLUDE statement is used to embed           service bureau A company that pro-
     commands within an HTML document and             vides data processing or business software
     tells the Web server to perform specific         development services to its customers.
     tasks. A common way of using INCLUDE is
                                                      A service bureau might provide typesetting,
     to tell the server to load the contents of an-
                                                      prepress production, optical document
     other external file at a specific point in the
                                                      scanning, or other services.
     original HTML document.
     SSIs can degrade server performance due to       By using a service bureau, a company can
     the number of repeated disk accesses they        avoid the high hardware and personnel costs
     make, and they can also prove to be a secu-      associated with running its own in-house
     rity problem.                                    services.

     See also Extensible Markup Language;             See also outsourcing.
     HyperText Markup Language.
                                                      Service Level Agreement Abbreviated
     service In Microsoft Windows NT, a pro-          SLA. An agreement between a user and a
     cess that performs a particular system func-     service provider that defines the terms and
     tion and often provides an API (application      conditions of the service, as well as being a
     programming interface) so that other pro-        means for evaluating the service provided
     cesses can take advantage of its abilities.      against the service specified.


     346
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 353 of 466
                                                                                              SET


       See also Internet Service Provider; service    (Internetwork Packet eXchange/Sequenced
       provider.                                      Packet eXchange) settings.
                                                      It also provides a convenient front end to
       service pack A periodic update to the
                                                      the SET command, as well as information
       Microsoft Windows family of operating
                                                      about the number of running processes,
       systems.
                                                      NetWare Loadable Modules (NLMs) in-
       A service pack includes fixes to bugs and      stalled, volumes mounted, users logged in,
       problems reported by both customers and        and name spaces loaded.
       by Microsoft and may also contain addi-        In NetWare 5, SERVMAN has been
       tional new features or applications.           merged into MONITOR.
       Service Profile Identifier Abbreviated         See also MONITOR; SET.
       SPID. An 8- to 14-character identifier
       associated with an ISDN connection that        session 1. The time during which a pro-
       defines the services available on that         gram is running on either a local or a remote
       connection.                                    computer.
                                                      2. An MS-DOS or a Microsoft Windows
       The SPID is actually stored at the telephone
                                                      program run as a separate protected task
       company central office and is accessed by
                                                      under certain multitasking operating sys-
       and used to identify your ISDN service.
                                                      tems, such as OS/2.
       Don’t lose it; your ISDN system will not run
       without it.                                    3. In communications, the name for the ac-
                                                      tive connection between a mainframe ter-
       See also Integrated Services Digital
                                                      minal (or a personal computer emulating a
       Network.
                                                      terminal) and the computer itself. Many
                                                      different transactions or message exchang-
       service provider A general term used to
                                                      es may take place during a single session.
       describe those companies providing a con-
       nection to the Internet or to other commu-     See also process; thread.
       nications services. Access methods vary
                                                      session layer The fifth of seven layers of
       from high-speed dedicated access to dialup
                                                      the OSI Reference Model for computer-to-
       using SLIP or PPP.
                                                      computer communications.
       See also Internet Service Provider.
                                                      The session layer coordinates communica-
                                                      tions and maintains the session for as long
       servlet A small application that is writ-
                                                      as it is needed, performing security, logging,
       ten in the Java programming language and
                                                      and administrative functions.
       runs on a Web server.
                                                      See also OSI Reference Model.
       SERVMAN A Novell NetWare utility
       used to manage the server and view net-        SET A Novell NetWare server com-
       work information, including operating sys-     mand used to establish operating system
       tem performance parameters and IPX/SPX         parameters, including parameters for


                                                                                              347
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 354 of 466
     setup string


     communications, the memory pool, file          shared folder In a networked Macin-
     and directory caching, the disk and file       tosh, a folder that is available to other users,
     system, locking, transaction tracking, the     either without restriction or through a pass-
     NetWare Core Protocol (NCP), and error         word. A shared folder in the Macintosh is
     handling.                                      comparable to a network directory on a PC.
     The SET command is also used by many oth-
                                                    shared memory An interprocess commu-
     er operating systems, including MS-DOS,
                                                    nications technique in which the same mem-
     OS/2, and Unix, to establish environment
                                                    ory is accessed by more than one program
     values.
                                                    running in a multitasking operating system.
     setup string See control code.                 Semaphores or other management elements
                                                    prevent the applications from colliding or try-
     SFT See System Fault Tolerance.
                                                    ing to update the same information at the
     sgi See Silicon Graphics, Inc.                 same time.

     SGML See Standard Generalized                  See also mailslots; named pipe; pipe;
     Markup Language.                               semaphore; socket.

     SGRAM See synchronous graphics                 sharing In Microsoft Windows, the pro-
     RAM.                                           cess of making a network resource, such as
     shadow member One of two members               a file, a folder, or a printer, available to oth-
     of a mirror set. The primary member con-       er network users.
     tains the original data; the shadow member     See also share; hidden share.
     contains the copy. The shadow member is
     read only if the primary member cannot be      shell In Unix, the command processor.
     read.                                          The shell accepts commands from the user,
     See also disk mirroring; primary member.       interprets them, and passes them to the op-
                                                    erating system for execution.
     shadow memory The technique of
     copying the contents of the BIOS ROM           The three major shells are the Bourne shell
     into faster RAM when the computer first        (the original Unix shell from AT&T), the C
     boots up.                                      shell (developed as a part of the BSD Unix
                                                    efforts), and the Korn shell (also developed
     Because RAM is usually two to three times
                                                    by AT&T).
     faster than ROM, and the speedier access
     reduces the time required to execute a BIOS    In recent years several public-domain shells
     routine, the processor spends more time        have become popular, including Bash (the
     working and less time waiting.                 Bourne-again shell), which is often used on
                                                    Linux, Tcsh, and Zsh.
     share In Microsoft Windows NT, a re-
     source such as a printer or a directory,       See also Bash shell; Bourne shell; C shell;
     shared by a server or a peer on the network.   Korn shell.


     348
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 355 of 466
                                                                                shortcut trust


       shielded cable Cable protected against           short circuit Often abbreviated to short.
       electromagnetic and radio frequency inter-       A circuit that is accidentally completed at a
       ference (RFI) by metal-backed mylar foil         point too close to its origin to allow normal
       and plastic or PVC.                              or complete operation. In cabling, a short
                                                        circuit often occurs when two stripped
       See also unshielded cable.                       wires touch.

       shielded twisted-pair cable Abbrevi-             shortcut In Microsoft Windows, a link
       ated STP. Cable with a foil shield and cop-      to an object such as a file, a folder, a Web
       per braid surrounding the pairs of wires.        page, or an application. You can create an
                                                        unlimited number of shortcuts, and you can
       The wires have a minimum number of               place them on the Desktop, on the Start
       twists per foot of cable length; the greater     menu, or in a particular folder.
       the number of twists, the lower the
       crosstalk. STP offers high-speed transmis-       shortcut keystroke See key
       sion for useful distances, and it is often as-   combination.
       sociated with Token Ring networks, but its       shortcut trust In Microsoft Windows
       bulk quickly fills up wiring conduits.           2000 Server, an explicit trust used to defeat
       See also crosstalk; shielded cable; un-          the trust referral process between directory
       shielded twisted-pair cable.                     trees.
                                                        See also downlevel trust; explicit trust;
       short See short circuit.                         two-way transitive trust.



                                      SHIELDED TWISTED-PAIR CABLE




                                                                                               349
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 356 of 466
     shortest-path routing


     shortest-path routing A routing algo-          demonstrate proficiency in administering
     rithm in which paths to all network desti-     Silicon Graphics IRIX-based networks.
     nations are calculated. The shortest path is
     then determined by a cost assigned to each     Silicon Graphics Certified IRIX System
     link.                                          Administrator A basic certification from
                                                    Silicon Graphics designed to demonstrate
     short-haul modem A simple, low-cost            proficiency in administering Silicon Graph-
     modem that can transmit information only       ics IRIX systems.
     over short distances, such as from one side
     of a building to the other side.               Silicon Graphics, Inc. Sometimes ab-
                                                    breviated sgi. A major manufacturer of
     See also line driver; long-haul modem.
                                                    Unix and RISC-based graphics worksta-
                                                    tions and supercomputers.
     S-HTTP See Secure HTTP.
                                                    The company’s workstations are used in
     S/HTTP See Secure HTTP.
                                                    product engineering, computer simulation,
     SID See security identifier.                   data warehousing, and in Hollywood post-
                                                    production facilities to add special effects.
     SIG See special interest group.
                                                    For more information on Silicon Graphics
     signal-to-noise ratio Abbreviated SNR.         Inc, see www.sgi.com.
     The ratio between the desired signal and the
     unwanted noise at a specific point in a ca-    Simple Mail Transfer Protocol Abbre-
     ble; a measure of signal quality.              viated SMTP. The TCP/IP (Transmission
                                                    Control Protocol/Internet Protocol) proto-
     SNR is particularly important in networks      col that provides a simple e-mail service and
     using unshielded twisted-pair cable (UTP).     is responsible for moving e-mail messages
     SNR specifications for token-ring networks     from one e-mail server to another. SMTP
     are much more stringent than those for         provides a direct end-to-end mail delivery,
     10BaseT or ARCnet.                             which is rather unusual; most mail systems
     signature A short text file that is auto-      use store-and-forward protocols.
     matically added to the end of your e-mail or   The e-mail servers run either Post Office
     Usenet posts.                                  Protocol (POP) or Internet Mail Access Pro-
     A signature file usually contains your name    tocol (IMAP) to distribute e-mail messages
     (or alias) and e-mail address, and some peo-   to users.
     ple like to add pithy quotes; whatever your    Many third-party vendors sell host soft-
     signature file contains, remember to keep it   ware capable of exchanging SMTP e-mail
     short.                                         with proprietary e-mail systems, such as
                                                    IBM’s PROFS.
     Silicon Graphics Certified IRIX Net-
     work Administrator An advanced certi-          See also Internet Mail Access Protocol;
     fication from Silicon Graphics designed to     Post Office Protocol; store-and-forward.


     350
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 357 of 466
                                                                        single-ended SCSI


       Simple Network Management                      SNMP is a communications protocol for
       Protocol Abbreviated SNMP. A standard          collecting information about devices on the
       protocol, part of the TCP/IP (Transmission     network, including hubs, routers, and
       Control Protocol/Internet Protocol) suite,     bridges. Each piece of information to be
       used to manage and monitor nodes on a          collected about a device is defined in a Man-
       network. The accompanying illustration         agement Information Base (MIB). SNMP
       shows how the SNMP manager and agent           uses UDP (User Datagram Protocol) to send
       are organized.                                 and receive messages on the network.



                             SIMPLE NETWORK MANAGEMENT PROTOCOL




       single-attached station Abbreviated            they are less expensive than dual-attached
       SAS. In the Fiber Distributed Data Interface   stations (DASs).
       (FDDI), a device attached to only one of the   See also dual-attached station; Fiber Dis-
       dual, counter-rotating rings.                  tributed Data Interface.
       Noncritical devices, such as workstations,
       are often connected using SASs, because        single-ended SCSI A Small Computer
                                                      System Interface (SCSI) bus-wiring scheme


                                                                                             351
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 358 of 466
     single large expensive disk


     that uses a single wire for each signal trans-   LEDs are used to transmit signals through
     mitted on the bus. Used more often than dif-     the cable.
     ferential SCSI.
                                                      Single-mode fiber allows only one route for
     See also differential SCSI; Small Computer       a light wave to pass through, and it can
     System Interface.                                transmit signals over considerable distanc-
                                                      es. For this reason, it is often used in tele-
     single large expensive disk Abbrevi-             phone networks rather than in local-area
     ated SLED. The traditional alternative to        networks.
     RAID (redundant array of inexpensive             See also multimode fiber.
     disks), used by most networks.
                                                      single reference time server In Novell
     Single-Line Digital Subscriber Line Ab-
                                                      NetWare, the server that determines the
     breviated SDSL; sometimes called Symmetri-
                                                      network time and provides that informa-
     cal Digital Subscriber Line. A symmetrical,
                                                      tion to workstations and to secondary time
     bidirectional Digital Subscriber Line service
                                                      servers on the network.
     that operates on one twisted-pair wire.
                                                      Single reference time servers are not compat-
     SDSL can provide data rates of up to the T1
                                                      ible with reference or primary time servers.
     rate of 1.544Mbps over a cable length of
     up to 1,000 feet, and because it operates        See also primary time server; reference
     above the voice frequency, voice and data        time server; secondary time server.
     can be carried on the same connection at
     the same time.                                   single sign-on See single login.

     See also Asymmetric Digital Subscriber           single-user logon In Microsoft Win-
     Line; Digital Subscriber Line; High-Bit-Rate     dows NT, a mechanism that allows a user
     Digital Subscriber Line; Rate-Adaptive Dig-      to connect to multiple servers, domains,
     ital Subscriber Line; Very-High-Bit-Rate         and applications with a single logon.
     Digital Subscriber Line.                         See also single login.

     single login An authentication process           single-user system A computer system
     that allows users to log in to a complex net-    designed for use by one person at a time, of-
     work only once rather than requiring them        ten on a personal computer.
     to log in to each separate network element.
                                                      Windows 95 and 98, MS-DOS, the MacOS,
     Additional connections and drive mappings        OS/2 Warp, and Windows NT Worksta-
     are managed in the background as a part of       tion are all examples of single-user operat-
     the authentication process. Also known as        ing systems. Unix and most network
     single sign-on.                                  operating systems are multiuser systems.

     single-mode fiber Narrow diameter                Site In Microsoft Active Directory, one
     fiber-optic cable in which lasers rather than    or more TCP/IP (Transmission Control


     352
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 359 of 466
                                                         Small Computer System Interface


       Protocol/Internet Protocol) subnets linked          to connect a computer to peripheral devices
       by reliable network connections.                    using only one port. Devices connected in
                                                           this way are said to be “daisy-chained,” and
       site license A software license that cov-
                                                           each device must have a unique identifier or
       ers all the installed copies of a software
                                                           priority number.
       package at a specific location or locations.
                                                           SCSI has been standard on the Macintosh
       Some large corporations and government
                                                           since the Mac Plus was introduced, and it is
       institutions prefer to negotiate a site li-
                                                           available on personal computers as a single
       cense rather than try to pay for and keep
                                                           host adapter, using a special connector.
       track of all the individual copies they use.
       A site license may allow unlimited copies           SCSI is often used to connect hard disks,
       for internal use, or it may limit the number        tape drives, CD-ROM drives, and other
       of copies of a program the corporation can          mass storage media, as well as scanners and
       use concurrently.                                   printers.
       See also application metering; concurrent           Features of the SCSI definition include:
       license.                                            ■
                                                               The bus can manage simultaneous reads
                                                               and writes.
       SLA See Service Level Agreement.
                                                           ■
                                                               The original standard supports as many as
       slash The / character. In many operating                7 devices on a single host adapter; new
       systems, used to separate command-line                  standards support as many as 16 devices
       switches that alter the default settings for an         and a bus length of up to 25 meters (80
       operating system command.                               feet).
       Used in Unix as the name of the root file-          ■
                                                               SCSI devices have their own control cir-
       system and also to separate elements (files             cuitry and can disconnect from the host
       and directories) in a directory pathname.               adapter to process tasks on their own,
       SLED See single large expensive disk.                   freeing the bus for other purposes.
                                                           Table S.1 lists the various SCSI standards,
       SLIP See Serial Line Internet Protocol.
                                                           along with the bus speed in Mbps, the bus
       Small Computer System Interface                     width in bits, and the maximum number of
       Abbreviated SCSI, which is pronounced               devices supported.
       “scuzzy.”                                           See also Fast SCSI; Fast/Wide SCSI; SCSI-1;
       A high-speed parallel interface defined by          SCSI-2; SCSI-3; Ultra SCSI; Ultra2 SCSI;
       the ANSI X3T9.2 committee. SCSI is used             Wide Ultra SCSI; Wide Ultra2 SCSI.


       TABLE S.1 SCSI STANDARDS


       SCSI Standard           Maximum Bus Speed               Bus Width          Maximum Devices

       SCSI-1                              5                       8                       8


                                                                                                   353
                      Copyright © 2000 SYBEX Inc., Alameda, CA.            www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 360 of 466
     small office/home office


     TABLE S.1 SCSI STANDARDS (CONTINUED)


     SCSI Standard          Maximum Bus Speed        Bus Width          Maximum Devices

     Fast SCSI                       10                   8                        8

     Fast/Wide SCSI                  20                  16                     16

     Ultra SCSI                      20                   8                        8

     Wide Ultra SCSI                 40                  16                     16

     Ultra2 SCSI                     40                   8                        8

     Wide Ultra2 SCSI                80                  16                     16



     small office/home office Abbreviated           smart hub A concentrator, used in
     SOHO. That portion of the market for           Ethernet or ARCnet networks, with certain
     computer services occupied by small offices    network-management facilities built in to
     and home-based businesses rather than by       firmware that allow the network adminis-
     large corporate buyers. SOHO is a small        trator to control and plan network config-
     but growing market sector characterized by     urations; also known as an intelligent hub.
     very well informed buyers.                     In token-ring networks, a smart hub is
                                                    known as a Controlled Access Unit (CAU).
     The large number of home offices is the re-
                                                    A CAU can determine if nodes are operat-
     sult of many factors in the economy, includ-   ing, connect and disconnect nodes, and
     ing corporate downsizing and cheaper, more     monitor node activity.
     capable computers and office equipment,
                                                    See also Controlled Access Unit.
     and is a trend that is likely to continue.
     See also telecommuting.                        smart terminal See intelligent terminal.

                                                    SMB See Server Message Block.
     smart card A credit-card–sized device
     that stores public and private keys, pass-     SMDS See Switched Multimegabit
     words, and other personal information that     Data Services.
     must be kept secure. Several operating sys-    smiley A group of text characters used in
     tems, including Windows 2000, can use          e-mail and in Usenet posts to indicate hu-
     smart-card information for certificate-        mor or some other emotion. You must turn
     based authentication and log on.               a smiley on its side for it to make sense.



     354
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 361 of 466
                                                                           social engineering


       Hundreds of smileys are in common use,            In Windows 2000, Computer Management
       and new ones are invented all the time. Two       is a MMC snap-in.
       popular favorites are :-), to indicate smiling,   See also Computer Management; Mi-
       and ;-), to indicate winking.                     crosoft Management Console.
       See also emoticon.
                                                         sneakernet An informal method of file
       S/MIME See Secure MIME.                           sharing in which a user copies files on to a
                                                         floppy disk and then carries the disk to the
       SMM See system management mode.                   office of a co-worker.
       SMS See Storage Management                        sniffer A small program loaded onto a
       Services.                                         system by an intruder, designed to monitor
                                                         specific traffic on the network.
       SMTP See Simple Mail Transfer
       Protocol.                                         The sniffer program watches for the first
                                                         part of any remote login session that includes
       SNA See Systems Network                           the user name, password, and host name of
       Architecture.                                     a person logging in to another machine.

       SNA gateway A hardware and software               Once this information is in the hands of the
       device that connects an SNA (Systems Net-         intruder, he or she can log on to that system
       work Architecture) mainframe to a local-          at will. One weakly secured network can
       area network.                                     therefore expose not only the local systems,
                                                         but also any remote systems to which the lo-
       SNA gateway products are available from           cal users connect.
       Microsoft and from Novell.
                                                         Sniffer is also the name of a network ana-
       See also Microsoft SNA Server; NetWare            lyzer product from Network General.
       for SNA.
                                                         See also intruder; network analyzer; spoof-
       snail mail A rude reference to the rela-          ing; Trojan Horse.
       tively slow speed of the conventional postal
                                                         SNMP See Simple Network Manage-
       service when compared with the speed of
                                                         ment Protocol.
       online e-mail systems.
                                                         SNR See signal-to-noise ratio.
       snap-in In Microsoft Management Con-
       sole (MMC), the software that constitutes         social engineering A method used by
       the administrative tool.                          intruders to collect password information
       MMC provides the user interface, and the          from genuine users by false pretenses.
       snap-in actually performs the management          Social engineering can take many forms.
       or administrative function. Snap-ins can be       For example, a potential intruder tele-
       provided by Microsoft or can be written by        phones a busy technical support depart-
       third-party software developers.                  ment, claiming to be a new service engineer


                                                                                                 355
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 362 of 466
     socket


     who has just lost his password. Rather than    provides a BIOS-level software interface to
     go through the appropriate procedures, the     the hardware, effectively hiding the specific
     technical support person assigns a new         details from higher levels of software. Sock-
     password over the phone and implements it      et services also detect when you insert or re-
     on the system so that the new engineer can     move a PCMCIA card and identify the type
     use it immediately.                            of card.
     See also brute-force attack; dictionary at-    See also card services.
     tack; sniffer.
                                                    SOCKS A proxy protocol that provides a
     socket 1. A general-purpose interpro-          secure channel between two TCP/IP (Trans-
     cess communication mechanism, original-        mission Control Protocol/Internet Proto-
     ly developed in the Unix world. Sockets        col) systems, usually a Web browser
     allow processes that are not running at the    running on an internal corporate intranet
     same time or on the same system to ex-         and a Web server on the Internet.
     change information; pairs of cooperating
     sockets manage communications between          SOCKS provides firewall services, as well
     the processes on your computer and those       as fault tolerant features, auditing, and
     on a remote computer in a networked en-        management.
     vironment. You can read data from or           See also firewall; proxy server; Secure
     write data to a socket just as you can to a    Sockets Layer; Secure WAN.
     file. Sockets are now used in many other
     environments.                                  soft modem See controllerless modem.
     2. That part of an IPX (Internetwork Pack-
     et eXchange) internetwork node address         software An application program or op-
     that represents the destination of an IPX      erating system that a computer can execute.
     packet. Certain sockets are reserved by Net-   Software is a broad term that can imply one
     Ware for particular applications. For exam-    or many programs, and it can also refer to
     ple, IPX delivers all NetWare Core Protocol    applications that may consist of more than
     (NCP) request packets to socket 451h.          one program.

     See also mailslots; named pipe; pipe;          software development kit Abbreviat-
     semaphore; shared memory; WinSock.             ed SDK. A package that contains useful soft-
                                                    ware development tools, such as editors,
     socket services Part of the software           compilers, debuggers, libraries, and techni-
     support needed for PCMCIA (PC Memory           cal information.
     Card International Association) hardware
     devices in a portable computer, controlling    software interrupt An interrupt gener-
     the interface to the hardware.                 ated by an instruction in a program, often
                                                    called a trap.
     Socket services is the lowest layer in the
     software that manages PCMCIA cards. It         See also hardware interrupt.


     356
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 363 of 466
                                                                                  source license


       software license A license to use a soft-          cost of purchasing each application sepa-
       ware package subject to certain conditions.        rately. Additional benefits include inter-ap-
       These conditions usually define the rights of      plication communications, easy installation
       the purchaser and limit the liability of the       of the whole package, and reduced training
       program’s publisher.                               time.
       See also application metering; site license.       Microsoft Office and Lotus SmartSuite are
                                                          examples of popular software suites.
       software piracy The illegal copying and
       distribution of copyrighted software.              SOHO See small office/home office.
       Copying software, like duplicating any
                                                          Solaris A version of Unix from SunSoft
       copyrighted material, is illegal.
                                                          that runs on Intel-based PCs and Sun
       In an attempt to discourage software pira-         workstations; SunSoft is a subsidiary of
       cy, the Software Publishers Association            Sun Microsystems.
       (SPA) has run several advertising cam-
                                                          Solaris is based on Unix System V Release 4
       paigns, including a billboard showing a pair
                                                          and includes networking support, the
       of handcuffs and the message “Copy soft-
                                                          OpenWindows graphical user interface,
       ware illegally and you could get this hard-
                                                          and DeskSet, an integrated desktop that in-
       ware absolutely free.” The SPA has been
                                                          cludes some 50 productivity tools. Solaris
       successful in persuading companies to in-
                                                          supports a Java Virtual Machine as well as
       ventory their software so that corporations
                                                          the Common Desktop Environment and
       know which software copies they have pur-
                                                          WebNFS. Multiprocessor systems are sup-
       chased legally.
                                                          ported, and Solaris uses symmetrical multi-
       Software Publishers Association Ab-                processing techniques to take advantage of
       breviated SPA. An association of software          the additional processing power.
       developers and distributors most notable           See also Common Desktop Environment;
       for their tactics in fighting software piracy,     Java Virtual Machine; SunOS; WebNFS.
       including extremely blunt advertising cam-
       paigns and unannounced visits to compa-            SOM See System Object Model.
       nies suspected of acts of piracy.
                                                          SONET See Synchronous Optical
       software suite A selection of business             Network
       applications sold as a single integrated
       package.                                           source address The address portion of
       The standard version of a software suite           a packet or datagram that identifies the
       usually includes a word processor, a               sender.
       spreadsheet, presentation graphics, and an         See also destination address.
       e-mail program, and the professional ver-
       sion will often add a database program. The        source license A software license that
       cost of the suite is significantly less than the   gives the user the right to possess and modify


                                                                                                  357
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 364 of 466
     source routing


     the original source code from which an ap-         these loops could lead to packets looping on
     plication or operating system is created.          their way to their destination.
     In the past, source licenses have either been      SP    See switch processor.
     simply impossible to obtain or have been
     prohibitively expensive. With the spread of        spanning tree algorithm A technique
     open source software, things are changing.         based on the IEEE 802.1 standard that finds
                                                        the most desirable path between segments
     See also binary license; open source
                                                        of a multilooped, bridged network.
     software
                                                        If multiple paths exist in the network, the
     source routing IBM’s Token Ring                    spanning tree algorithm finds the most effi-
     method of routing data frames through a            cient path and limits the link between the
     network consisting of multiple LANs by             two networks to this single active path. If
     specifying the route to be traveled in each        this path fails because of a cable failure or
     frame. The route is actually determined by         other problem, the algorithm reconfigures
     the end stations through a discovery pro-          the network to activate another path, thus
     cess supported by source-bridge routers.           keeping the network running.

     IBM bridges can be of two types:                   SPARC See Scalable Performance
     ■
         Single-route broadcasting allows certain       Architecture.
         bridges to pass the packet so that only a      SPARCstation A Sun Microsystems
         single copy arrives on each ring in the        family of Unix workstations based on the
         network.                                       SPARC processor.
     ■
         All-routes broadcasting sends the packet       SPARCstations range from small, diskless
         across all the possible routes in the net-     desktop systems to high-performance, tow-
         work, so as many copies of the packet ar-      er servers in multiprocessor configurations.
         rive at the destination as there are bridges
                                                        See also Scalable Performance Architec-
         in the network.
                                                        ture; Sun Microsystems, Inc.
     SPA See Software Publishers
     Association.                                       SPEC benchmarks See Systems
                                                        Performance Evaluation Cooperative
     space parity See parity.                           benchmarks.

     spanning tree A network segment that               special group In Microsoft Windows NT
     is free of logical loops; a network structure      Server, a group whose membership is pre-
     that has a root node and one path, usually         defined and automatically updated.
     the shortest distance, that connects all the
                                                        Special groups provide an easy way to de-
     other nodes.
                                                        scribe sets of users. For example, the Every-
     This tree structure is used in bridged net-        one group always includes all domain users
     works to make routing decisions, especially        and is updated automatically as user ac-
     if multiple paths connect nodes, because           counts are added and deleted.
     358
                         Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 365 of 466
                                                                              ST506 Interface


       special interest group Abbreviated                conversation or, in a more concerted
       SIG. A group that meets to share informa-         attack, may use a network analyzer to
       tion about a specific topic, such as particular   monitor and capture network traffic.
       hardware, software, programming languag-          See also brute-force attack; dictionary
       es, or operating systems. A SIG is often part     attack; sniffer; social engineering; Trojan
       of a user group or other organization.            Horse.
       SPID See Service Profile Identifier.
                                                         spooler See print spooler.
       spider A World Wide Web application
       that automatically locates and collects in-       SPX See Sequenced Packet eXchange.
       formation about new Web sites. Spiders            SQE Abbreviation for signal quality
       are most often used to create large data-         error. See heartbeat.
       bases of Web sites that in turn are accessed
       by search engines responding to user re-          SQL See Structured Query Language.
       quests for information.
                                                         SRAM See static RAM.
       See also robot; search engine.
                                                         SSA See Serial Storage Architecture.
       spike A short, transient electrical signal,
       often of very high amplitude.                     SSE See Streaming SIMD Extensions.

       See also power conditioning; power surge;         SSI See server side include.
       surge suppressor.
                                                         SSL See Secure Sockets Layer.
       splat A slang expression for the asterisk
                                                         ST506 Interface A popular hard-disk in-
       character (*) that you can yell across a
                                                         terface standard developed by Seagate
       crowded room without fear of being mis-
                                                         Technologies, first used in IBM’s PC/XT
       understood.
                                                         computer.
       See also bang.
                                                         The interface is still used in systems with
       splitter server In Internet video, a server       disk capacities smaller than about 40MB.
       that receives a video signal and then re-         ST506 has a relatively slow data-transfer
       broadcasts that signal across a network.          rate of 5Mbps.

       See also IP multicast; multicast; stream          A later variation of ST506, called ST412,
       thinning.                                         adds several improvements. Because these
                                                         two interfaces are so closely related, they
       spoofing A security breach in which an            are often referred to as ST506/412.
       intruder logs on to the system by pretending      See also Enhanced Small Device Interface;
       to be a genuine user.                             Integrated Drive Electronics; Small Com-
       The intruder may obtain another person’s          puter System Interface.
       user name and password in casual



                                                                                                359
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 366 of 466
     ST


     ST See straight-tip connector.                 backup to the Active Monitor and can take
                                                    over in the event that the Active Monitor
     Standard Generalized Markup
                                                    fails.
     Language Abbreviated SGML. A 1986
     standard (ISO 8879) for defining the struc-    See also Active Monitor.
     ture and managing the contents of any dig-
     ital document.                                 star network A network topology in the
                                                    form of a star.
     The standard specifies a definition for for-
     matting a digital document so that it can be   At the center of the star is a wiring hub or
     modified, viewed, or output on any com-        concentrator, and the nodes or workstations
     puter system. Each SGML document con-          are arranged around the central point
     sists of two parts:                            representing the points of the star. Wiring
                                                    costs tend to be higher for star networks than
     ■
         The DTD (Document Type Definition)
                                                    for other configurations, because each node
         defines the structure of the document.
                                                    requires its own individual cable. Star
     ■
         The DI (Document Instance) describes the   networks do not follow any of the IEEE
         data or text of the document.              standards.
     HTML, used in World Wide Web docu-             See also bus network; ring network;
     ments on the Internet, is a part of SGML.      topology.
     See also Extensible Markup Language;
     HyperText Markup Language; Virtual             star-dot-star A commonly available file
     Reality Modeling Language.                     specification (*.*) that uses the asterisk
                                                    wildcard character. It is equivalent to spec-
     Standby Monitor In a Token Ring net-           ifying any combination of filename and file-
     work, a network node that serves as a          name extension.



                                           STAR NETWORK




     360
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 367 of 466
                                                                                           stop bit


       StarLAN A network operating system               If a connection fails, the administrator must
       from AT&T that implements CSMA/CD                reprogram the router to use a new path. In
       (Carrier Sense Multiple Access/Collision         most large networks, the delay that this
       Detection) protocols on twisted-pair cable       causes is unacceptable, and dynamic rout-
       transmitting at 1Mbps; a subset of 802.3.        ing is used instead. Dynamic routing auto-
       In 1988, StarLAN was renamed StarLAN             matically locates and uses the best available
       1, and StarLAN 10 was launched. StarLAN          path and recalculates paths if a connection
       10 is a 10Mbps Ethernet version that uses        fails.
       twisted-pair cable or fiber-optic cable.         See also dynamic routing.

       start bit In asynchronous transmissions,         statistical multiplexing Abbreviated
       a start bit is transmitted to indicate the be-   stat mux. In communications, a method of
       ginning of a new data word.                      sharing a transmission channel by using sta-
       See also data bits; parity; stop bit.            tistical techniques to allocate resources.
                                                        A statistical multiplexer can analyze traffic
       STARTUP.NCF A Novell NetWare serv-
                                                        density and dynamically switch to a differ-
       er configuration boot file that loads the
                                                        ent channel pattern to speed up the trans-
       NetWare server’s disk driver, along with
                                                        mission. At the receiving end, the different
       name spaces and certain SET parameters.
                                                        signals are merged back into individual
       See also SET.                                    streams.

       stateless filter See packet-level filter.        See also frequency-division multiplexing;
                                                        inverse multiplexing; time-division
       static RAM Abbreviated SRAM, pro-                multiplexing.
       nounced “ess-ram.” A type of computer
       memory that retains its contents as long as      stat mux See statistical multiplexing.
       power is applied; it does not need constant
                                                        stealth virus A form of virus that at-
       refreshment, as required by dynamic RAM
                                                        tempts to hide from antivirus software and
       (DRAM) chips.
                                                        from the operating system by remaining in
       An SRAM chip can store only about one-           memory.
       fourth of the information that a DRAM chip
                                                        See also boot sector virus; file-infecting
       of the same complexity can hold. However,
                                                        virus; macro virus; multipart virus; poly-
       SRAM, with access times of 10 to 25 nano-
                                                        morphic virus; Trojan Horse; vaccine.
       seconds, is much faster than DRAM, at 80
       nanoseconds or more, and is often used in        stop bit In asynchronous transmissions,
       caches. SRAM is four to five times as expen-     a stop bit is transmitted to indicate the end
       sive as DRAM.                                    of the current data word. Depending on the
       static routing A method used to prepro-          convention in use, one or two stop bits are
       gram connecting paths between networks           used.
       into a router by a network administrator.        See also data bits; parity; start bit.


                                                                                                 361
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 368 of 466
     storage area network


     storage area network Abbreviated                store-and-forward A method that tem-
     SAN. A method used to physically separate       porarily stores messages at intermediate
     the storage function of the network from        nodes before forwarding them to the next
     the data-processing function.                   destination. This technique allows routing
     SAN provides a separate network devoted to      over networks that are not available at all
     storage and so helps to reduce network traf-    times and lets users take advantage of off-
     fic by isolating large data transfers such as   peak rates when traffic and costs might be
     backups. Most of the SAN vendors, includ-       lower.
     ing StorageTek and Compaq, use a Fibre          See also message switching.
     Channel–based SAN system, although IBM
     has proposed a proprietary architecture.        STP See shielded twisted-pair cable.
     See also network attached storage.
                                                     straight-tip connector Abbreviated ST.
     Storage Management Services Ab-                 A fiber-optic cable connector that main-
     breviated SMS. A set of Novell NetWare          tains the perfect alignment of the ends of the
     Loadable Modules and other software that        connected fibers, required for efficient light
     allows data to be backed up and retrieved       transmission.
     from the server and from workstations at-
     tached to the network. SMS is independent       stream In Internet video, an end-to-end
     of both the hardware used to create the         connection between a client and a server that
     backup and also the file systems actually be-   lets a user start to look at a video clip before
     ing backed up or restored.                      the whole file has finished downloading.


                                     STRAIGHT-TIP CONNECTOR




     362
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 369 of 466
                                                                                      StreetTalk


       streaming A method used to deliver au-            the tape is not stopped during a backup. To
       dio and video content in real time so that        use streaming tape, the computer and back-
       the person using the system can interact          up software must be fast enough to keep up
       with the data stream.                             with the tape drive.
       A client downloads a portion of the audio/        See also DC-2000; tape cartridge.
       video file, decompresses it, and starts to
       view the video clip before the rest of the file   STREAMS A Novell NetWare Loadable
       arrives. Data is built up in a buffer before      Module (NLM) that provides a common in-
       the playback begins, and the next part of         terface between NetWare and transport
       the file is downloaded as the first part plays.   protocols such as IPX/SPX, TCP/IP, and
                                                         SNA.
       See also IP Multicast multicasting.
                                                         STREAMS allows services to be provided
       Streaming SIMD Extensions Abbrevi-                across the network regardless of the trans-
       ated SSE. A set of multimedia instructions        port protocol in use, because the protocol is
       introduced with Intel’s Pentium III.              transparent to the operating system.

       SSE provides four main improvements over          streams A function within Unix that
       the Pentium II instruction set:                   provides flexible communications paths be-
                                                         tween processes and device drivers.
       ■
           Eight new directly addressable 128-bit
           floating-point registers.                     stream thinning In Internet video, the
       ■
           Eight new instructions for streaming data     process of removing video frames to protect
           to and from memory.                           the audio feed.
       ■
           Twelve new Single Instruction, Multiple       Stream thinning is used to preserve the con-
           Data (SIMD) integer instructions.             nection in times of network congestion and
                                                         to avoid a forced reconnection and its asso-
       ■
           Fifty new SMID floating-point                 ciated disruptive effect on the transmission.
           instructions.                                 Stream thinning restores the full video sig-
       SSE can benefit 3-D graphics, 2-D images,         nal once additional bandwidth becomes
       speech recognition, and MPEG-2 encoding,          available.
       as well as scientific and engineering applica-
                                                         StreetTalk The distributed global
       tions. Most standard office and business ap-
                                                         naming and directory service for Banyan
       plications will see little or no improvement.
                                                         VINES network operating system. The
       See also Pentium III.                             StreetTalk database contains all the neces-
                                                         sary information about all nodes and de-
       Streaming Single Instruction, Mul-                vices on the network, and this database is
       tiple Data Extensions See Streaming               updated constantly.
       SIMD Extensions.
                                                         Under StreetTalk, all users, printers, and
       streaming tape A high-speed tape back-            servers have a three-part StreetTalk address
       up system designed to optimize throughput;        in the form of device or user name, domain


                                                                                                363
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 370 of 466
     string


     name, and organization name. StreetTalk           SQL contains about 60 commands and is
     also allows nicknames for nodes and devices.      used to create, modify, query, and access
     SteetTalk is designed to manage a large           data organized in tables. It can be used ei-
     number of different environments, includ-         ther as an interactive interface or as embed-
     ing Banyan networks, Windows NT, Unix,            ded commands in an application:
     and Novell NetWare.                               ■
                                                           Dynamic SQL statements are interactive,
     See also domain directory services; Enter-            and they can be changed as needed. If you
     prise Network Services; global directory              normally access SQL from a command-
     services; NetWare Directory Services;                 line environment, you are using dynamic
     X.500.                                                SQL, which is slower than static SQL but
                                                           much more flexible.
     string See character string.                      ■
                                                           Static SQL statements are coded into ap-
     stripe set A single volume created across             plication programs, and as a result, they
     multiple hard disk drives and accessed in             do not change. These statements are usu-
     parallel to optimize disk-access time.                ally processed by a precompiler before be-
                                                           ing bound into the application.
     See also disk striping; disk striping with
     parity.                                           Many databases implement SQL queries
                                                       behind the scenes, enabling communication
     strong password A password that is                with database servers in systems with client/
     specifically designed to be difficult to guess.   server architecture.
     Strong passwords are always more than             SQL is an ANSI standard in the United
     10 characters and always include punctu-          States, as well as a worldwide International
     ation characters and numbers.                     Organization for Standardization (ISO)
     See also password; weak password.                 standard.
                                                       See also Open Database Connectivity.
     structured graphics       See object-
     oriented graphics.                                structured wiring A planned cabling
     Structured Query Language Abbrevi-                system for enterprise-wide network com-
     ated SQL, pronounced “sequel.” In rela-           munications, including both voice and da-
     tional database management systems, a             ta. AT&T’s Premises Distribution Systems
     query language developed by IBM for use in        and IBM’s Cabling System are both struc-
     mainframe applications.                           tured wiring designs.

     SQL was adopted by Oracle Corporation             subdirectory A directory contained
     for use in its database management systems        within another directory. The root directo-
     running on all platforms, not just main-          ry is the top-level directory, from which all
     frames, and subsequently emerged as a de          other directories must branch. In common
     facto standard for all database manage-           use, subdirectory is synonymous with direc-
     ment packages.                                    tory or folder.


     364
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 371 of 466
                                                                             superpipelining


       See also current directory; parent directo-     subscribe To post to a Usenet news-
       ry; period and double-period directories.       group or to join a mailing list. This is not a
                                                       subscription in the sense of a magazine sub-
       sub-hive An organizational element in           scription; no money ever changes hands.
       the Microsoft Windows Registry, similar to
                                                       Sun Certified Solaris Administrator
       a subdirectory on a hard disk.
                                                       A basic certification from Sun Microsystems
       A sub-hive may contain other sub-hives or       designed to recognize technical expertise in
       may contain keys. Microsoft documentation       installing and administering Solaris-based
       sometimes refers to sub-hives as sub-keys.      systems.
       See also hive; key; Registry.                   See also Sun Microsystems, Inc.

       sub-key See sub-hive.                           Sun Certified Solaris Network
                                                       Administrator An advanced certification
       subnet A logical network created from a         from Sun Microsystems designed to recog-
       single IP address. A mask is used to identify   nize technical expertise in networking and
       bits from the host portion of the address to    administering Solaris-based systems and in
       be used for subnet addresses.                   the security aspects of Solaris.
                                                       See also Sun Microsystems, Inc.
       See also address classes; Classless Inter-
       Domain Routing; IP address; subnet ad-          Sun Microsystems, Inc. A manufactur-
       dress; subnet mask.                             er of high-powered workstations and one of
                                                       the major technical forces in the Unix world.
       subnet address The subnet portion of
                                                       Sun workstations run Solaris, a version of
       an IP address. In a subnetted network, the
                                                       Unix based on Unix System V Release 4,
       host part of the IP address is divided into a
                                                       and range from small, diskless desktop sys-
       subnet portion and a host portion by a sub-
                                                       tems to high-performance, tower servers in
       net mask.
                                                       multiprocessor configurations.
       See also address classes; Classless Inter-
                                                       For more information on Sun Microsystems,
       Domain Routing; IP address; subnet; sub-
                                                       Inc., see www.sun.com.
       net mask.
                                                       See also Java; Jini; Network File System;
                                                       Solaris.
       subnet mask A number or, more cor-
       rectly, a bit pattern that identifies which
                                                       SunOS A Unix operating system from
       parts of an IP address correspond to the net-
                                                       Sun Microsystems. SunOS is based on BSD
       work, subnet, and host portions of the ad-
                                                       Unix; Solaris is based on System V Release 4.
       dress. Also referred to as an address mask.
                                                       See also Solaris; Sun Microsystems, Inc.
       See also address classes; Classless Inter-
       Domain Routing; IP address; subnet; sub-        superpipelining A preprocessing tech-
       net address.                                    nique used by some microprocessors in


                                                                                               365
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 372 of 466
     superscalar


     which two or more execution stages (such          for security reasons. The superuser’s login
     as fetch, decode, execute, or write back) are     name is usually root, with a user ID of 0.
     divided into two or more pipelined stages,        See also avatar.
     giving considerably higher performance.
                                                       surfing To browse your way through
     superscalar A microprocessor architec-
                                                       various Internet resources, exploring tan-
     ture that contains more than one execution
                                                       gents whenever you feel like it.
     unit, or pipeline, allowing the processor to
     execute more than one instruction per clock       surge A short, sudden, and often de-
     cycle.                                            structive increase in line voltage. A voltage-
                                                       regulating device, known as a surge
     For example, the Pentium processor is super-
                                                       suppressor, can protect computer equip-
     scalar, with two side-by-side pipelines for
                                                       ment against surges.
     integer instructions. The processor deter-
     mines whether an instruction can be execut-       See also power conditioning; spike; surge
     ed in parallel with the next instruction in       suppressor.
     line. If it does not detect any dependencies,
                                                       surge protector See surge suppressor.
     the two instructions are executed.
     See also complex instruction set comput-          surge suppressor A voltage-regulating
     ing; reduced instruction set computing.           device placed between the computer and
                                                       the AC line connection that protects the
     superserver A computer specifically de-           computer system from power surges; also
     signed for use as a network server.               known as a surge protector.
                                                       See also power conditioning.
     A superserver is a very high performance sys-
     tem, often characterized by scalable input/       Sustainable Cell Rate Abbreviated
     output channels, complex multiprocessing          SCR. In Asynchronous Transfer Mode
     features, and a large price tag. It may have      (ATM), the maximum average cell rate that
     several processors, large amounts of error-       can be maintained over a virtual connec-
     correcting memory, cache memory, and              tion.
     hard-disk space, as well as fault-tolerant fea-
                                                       See also Asynchronous Transfer Mode;
     tures, such as redundant power supplies.
                                                       Available Cell Rate; Minimum Cell Rate;
     superuser A special Unix privilege level,         Peak Cell Rate.
     with unlimited access to all files, directo-
     ries, and commands.                               SVC See switched virtual circuit.

     The system administrator must become the          SVID See System V Interface Definition.
     superuser to perform certain functions, such
                                                       S/WAN See Secure WAN.
     as creating new accounts, changing pass-
     words, and other administrative tasks that        swap To temporarily move a process
     ordinary users are not allowed to perform         from memory to disk, so that another


     366
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 373 of 466
                                                          symmetrical multiprocessing


       process can use that memory space. When          Switched Multimegabit Data
       space becomes available again, the process       Services Abbreviated SMDS. A high-
       is swapped back into memory. This allows         speed metropolitan-area network service
       more processes to be loaded than there is        based on the 802.6 standard for use over T1
       physical memory space to run them                and T3 circuits. SMDS supports Ethernet,
       simultaneously.                                  Token Ring, and FDDI (Fiber Distributed
                                                        Data Interface) gateways.
       swapping The process of exchanging
                                                        See also Asynchronous Transfer Mode.
       one item for another. In a virtual memory
       system, swapping occurs when a program           switched virtual circuit Abbreviated
       requests a virtual memory location that is       SVC. A communications circuit that is es-
       not currently in memory. Swapping may            tablished for the duration of the session and
       also refer to changing floppy or compact         then disconnected, much like a normal
       disks as needed when using a single disk         voice telephone call. SVCs are used exten-
       drive.                                           sively in X.25 networks
       swap space On a hard disk, a file used to        See also permanent virtual circuit.
       store parts of running programs that have
       been swapped out of memory temporarily           Sybase, Inc. A leading supplier of data-
       to make room for other running programs.         base management and applications devel-
                                                        opment software, including PowerBuilder,
       A swap file may be permanent, always occu-       a rapid application development environ-
       pying the same amount of hard-disk space,        ment, and PowerJEnterprise, a Java devel-
       even though the application that created it      opment package.
       may not be running, or temporary, created
                                                        For more information on Sybase, Inc., see
       as and when needed.
                                                        www.sybase.com.
       See also permanent swap file; temporary
                                                        Symantec Corporation A leading de-
       swap file; virtual memory.
                                                        veloper of utility programs for the PC and
                                                        the Macintosh whose products include ap-
       switch processor Abbreviated SP. In
                                                        plication and system software, security and
       Cisco Systems 7000 series routers, the pro-
                                                        antivirus packages, remote productivity,
       cessor module that acts as the administrator
                                                        and Internet access.
       for all bus activity; also known as the cisco-
       Bus controller.                                  For more information on Symantec Corpo-
                                                        ration, see www.symantec.com.
       See also ciscoBus; Cisco Extended Bus.
                                                        Symmetrical Digital Subscriber Line
       Switched 56 A switched four-wire digi-           See Single-Line Digital Subscriber Line
       tal data service available from a local ex-
                                                        symmetrical multiprocessing A mul-
       change carrier that operates at 56Kbps.
                                                        tiprocessing design that assigns a task to a
       See also Virtual Private Network.                processor in response to system load as the


                                                                                               367
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 374 of 466
     synchronization


     application starts running. This design        See also data-link layer; High-level Data
     makes for a much more flexible system          Link Control; Systems Network
     than asymmetrical multiprocessing, in          Architecture.
     which the programmer matches a specific
     task to a certain processor while writing      Synchronous Digital Hierarchy Ab-
     the program.                                   breviated SDH. A set of fiber-optic–based
     In symmetrical multiprocessing, the overall    standards from the ITU for use with
     workload is shared by all processors in the    SONET and ATM in Europe
     system; system performance increases as
                                                    synchronous DRAM Abbreviated
     more processors are added into the system.
                                                    SDRAM. A high-speed memory technolo-
     The drawback is that symmetrical multi-
                                                    gy, faster than EDO RAM; used in work-
     processing operating systems are much
                                                    stations and servers.
     harder to design than asymmetrical multi-
     processing operating systems.                  synchronous graphics RAM Abbrevi-
     See also asymmetrical multiprocessing.         ated SGRAM. A type of high-speed dynam-
                                                    ic RAM used in video adapters.
     synchronization The timing of separate
     elements or events to occur simultaneously.    Synchronous Optical Network Ab-
     In computer-to-computer communica-             breviated SONET. A set of fiber-optic–
     tions, the hardware and software must be       based communications standards with
     synchronized so that file transfers can take   transmission rates from 51.84Mbps to
     place.                                         13.22Gbps.
     See also asynchronous transmission; syn-       First proposed by Bellcore in the mid-
     chronous transmission.                         1980s, SONET was standardized by ANSI,
                                                    and the ITU adapted SONET in creating the
     Synchronous Data Link Control Ab-              worldwide Synchronous Digital Hierarchy
     breviated SDLC. The data-link protocol         (SDH) standard.
     most widely used in networks that con-
     form to IBM’s SNA (Systems Network             SONET uses synchronous transmissions in
     Architecture).                                 which individual channels (called tributar-
                                                    ies) are merged into higher-level channels
     SDLC is a bit-oriented synchronous proto-
                                                    using time-division multiplexing tech-
     col that organizes information into well-de-
                                                    niques. Data is carried in frames of 810
     fined units known as frames. SDLC is
                                                    bytes, which also includes control informa-
     similar to the HDLC (High-level Data Link
                                                    tion known as the overhead.
     Control) protocol defined by the Interna-
     tional Organization for Standardization        See also Optical Carrier; Synchronous
     (ISO).                                         Digital Hierarchy.




     368
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 375 of 466
                                                                    system administration




                                SYNCHRONOUS DATA LINK CONTROL




       synchronous transmission A trans-              System III The release of Unix from
       mission method that uses a clock signal to     AT&T prior to the release of System V.
       regulate data flow.
                                                      System III was the first version of Unix to
       In synchronous transmissions, frames are       be ported to the Intel family of processors
       separated by equal-sized time intervals.       and formed the basis for SCO’s release of
       Timing must be controlled precisely on the     XENIX.
       sending and the receiving computers. Spe-
       cial characters are embedded in the data       System IV A version of Unix from
       stream to begin synchronization and to         AT&T that was never released outside the
       maintain synchronization during the trans-     company, mostly to avoid confusion with
       mission, allowing both computers to check      the 4.xBSD series of products.
       for and correct any variations in timing.
                                                      System V The last version of Unix from
       See also asynchronous transmission.
                                                      AT&T, pronounced “System Five.” The lat-
       syntax The formal rules of grammar as          est release is known as System V Release 4.2,
       they apply to a specific programming           often abbreviated SVR4 or SVR4.2.
       language or operating system command;
                                                      System V Interface Definition Abbre-
       in particular, the exact sequence and
                                                      viated SVID. A set of documents released by
       spelling of command elements required for
                                                      AT&T that defined the Unix System V in-
       the command to be interpreted correctly.
                                                      terfaces and operating system calls.
       syntax error An error in the use of a pro-
       gramming language or operating system          system administration The day-to-day
       command syntax, such as misspelling a key-     administrative and management tasks
       word or omitting a required space.             performed by the system administrator,
                                                      including:
       SyQuest Technology, Inc. A leading
       manufacturer of removable storage media,
                                                      ■
                                                          Starting up and shutting down the system
       particularly the SCSI-based removable hard     ■
                                                          Setting the system time and date
       disk available for the PC and the Macintosh.
                                                      ■
                                                          Assigning and changing passwords
       For more information on SyQuest Technol-
       ogy, Inc., see www.syquest.com.                ■
                                                          Adding and removing users and groups


                                                                                             369
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 376 of 466
     System Administration: Informix Dynamic Server


     ■
         Installing, upgrading, and removing           System Fault Tolerance Abbreviated
         application packages and installing oper-     SFT. In Novell NetWare, a method of du-
         ating system upgrades                         plicating data on several hard disks so that
                                                       if one disk fails, the data is still available
     ■
         Backing up the system, storing archives
                                                       from another disk.
         off location, and restoring backups as
         needed                                        Several levels of hardware and software
                                                       SFT are available in NetWare, with each
     ■
         Installing and configuring new hardware
                                                       level of redundancy decreasing the possibil-
         such as printers, storage devices, and com-
                                                       ity of catastrophic data loss. For example,
         munications systems
                                                       SFT I includes HotFix redirection, and SFT
     ■
         Monitoring system performance and             II adds disk duplexing and disk mirroring.
         making tuning adjustments as necessary        SFT III uses duplicate servers so that all
                                                       transactions are recorded on both; if one
     See also system administrator.
                                                       fails, the other can take over.

     System Administration: Informix                   See also disk striping; redundant array of
     Dynamic Server A certification from               inexpensive disks; Transaction Tracking
     Informix designed for individuals who             System.
     configure, maintain, and tune Informix
     Dynamic Server databases.                         System Information In Microsoft Win-
                                                       dows 2000, a system utility that reports de-
     See also Database Specialist: Informix-           tailed hardware and software
     4GL Certified Professional.                       configuration, hardware resource informa-
                                                       tion, and a system summary. System Infor-
     system administrator The person                   mation is a Microsoft Management
     charged with the responsibility of manag-         Console (MMC) snap-in located in Com-
     ing the system.                                   puter Management.
     In a very large system, the system adminis-       See also Computer Management; Mi-
     trator may in fact be several people or even      crosoft Management Console; snap-in.
     a department; if you are running Linux on
     your system at home, you have to be your          system management mode Abbrevi-
     own system administrator.                         ated SMM. In the Intel family of micropro-
                                                       cessors, a low power consumption mode
     See also system administration.
                                                       used to conserve battery power. All recent
                                                       Intel processors have SMM and so are suit-
     SYSTEM directory In Novell NetWare,
                                                       able for use in portable, battery-powered
     the SYS:SYSTEM directory created during
                                                       computers.
     installation. This directory contains Net-
     Ware operating system files and directories,      system log In Microsoft Windows
     as well as NetWare Loadable Modules               2000, a default system log that records
     (NLMs) and network administrator utilities.       events generated by Windows 2000 system


     370
                        Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 377 of 466
                  Systems Performance Evaluation Cooperative benchmarks


       services, device drivers, and other system       ■
                                                            Common Programming Interface
       components. You can use the Event Viewer             (CPI) A set of application programming
       to look at the contents of the system log.           interfaces (APIs) designed to encourage
       See also application log; Event Viewer;              independence from the underlying operat-
       security log.                                        ing system. The standard database query
                                                            language is Structured Query Language
       System Monitor In Microsoft Windows                  (SQL).
       2000, a network and server monitoring tool       ■
                                                            Common Communications Support
       that displays resource use for selected sys-         (CCS) A common set of communica-
       tem-level components. Replaces the Win-              tions protocols that interconnect SAA sys-
       dows NT Performance Monitor.                         tems and devices.
       See also alert log; counter log; Perfor-         Systems Network Architecture Ab-
       mance Monitor; trace log.                        breviated SNA. IBM’s proprietary terminal-
                                                        to-mainframe protocol, introduced in 1974.
       System Object Model Abbreviated
                                                        SNA describes a seven-layer system, with
       SOM. A specification from IBM that allows
                                                        each layer building on the services provided
       objects created in different environments to
                                                        by the previous layer. Devices on an SNA
       communicate.
                                                        system are usually connected using the
       See also Distributed System Object Model.        SDLC protocol, running over serial lines.
                                                        SNA is not compatible with the seven-layer
       Systems Application Architecture
                                                        OSI Reference Model.
       Abbreviated SAA. A set of IBM standards,
       first introduced in 1987, that defines a con-    Systems Performance Evaluation
       sistent set of interfaces for future IBM soft-   Cooperative benchmarks Abbreviated
       ware. Three standards are defined:               SPEC benchmarks. A set of ten standard-
                                                        ized tests designed to measure workstation
       ■
           Common User Access (CUA) A graphi-
                                                        performance.
           cal user interface definition for products
           designed for use in an object-oriented op-   Six of the tests evaluate floating-point per-
           erating environment. The OS/2 desktop        formance, and four tests concentrate on in-
           follows CUA guidelines in its design, and    teger performance.
           Microsoft Windows implements certain         Results are reported as SPECmarks, a geo-
           CUA features.                                metric mean of all ten scores.




                                                                                                371
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 378 of 466
     Systems Performance Evaluation Cooperative benchmarks




                        SYSTEMS NETWORK ARCHITECTURE




     372
                Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 379 of 466
                                                                                               T3




       T
       T See tera-.                                   time, multipoint data communications over
                                                      local area networks and ISDN, dial-up, and
       T1 A long-distance, point-to-point cir-
                                                      Internet connections. T.120 became well
       cuit, providing 24 channels of 64Kbps, giv-
                                                      known after Microsoft incorporated it into
       ing a total bandwidth of 1.544Mbps.
                                                      the NetMeeting package.
       The standard T1 frame is 193 bits long,
                                                      See also H.323; Microsoft NetMeeting.
       made up of twenty-four 8-bit voice samples
       and one synchronization bit. It transmits      T2 A long-distance, point-to-point com-
       8000 frames per second. When a T1 service      munications service, providing up to 4 T1
       is made available in single 64Kbps incre-      channels.
       ments, it is known as fractional T1.
                                                      T2 offers 96 channels of 64Kbps, for a total
       In Europe, the comparable circuit is known     bandwidth of 6.3Mbps. T2 is not available
       as E-1, and it has a speed of 2.054Mbps. T1    commercially, although it is used within
       has been superseded by the CCITT DS-1          telephone company networks.
       designation.
                                                      See also T1; T-carrier.
       See also fractional T1; T-carrier.
                                                      T3 A long-distance, point-to-point com-
       T1 multiplexer A statistical multiplexer       munications service, providing up to 28 T1
       that divides the 1.544MbpsT1 bandwidth         channels.
       into 24 separate 64Kbps channels of digi-
                                                      T3 can carry 672 channels of 64Kbps, for a
       tized data or voice.
                                                      total bandwidth of 44.736Mbps, and is usu-
       See also fractional T1; T1.                    ally available over fiber-optic cable. T3 is
                                                      used almost exclusively by AT&T and the
       T1 small aperture terminal Abbreviat-
                                                      regional telephone operating companies,
       ed TSAT. A small satellite terminal used for
                                                      although certain large private corporations
       digital communications that can handle T1
                                                      are using T3 with digital microwave or fiber-
       data rates of up to 1.544Mbps.
                                                      optic networks.
       See also fractional T1; T1.
                                                      In Europe, T3 has been superseded by the
       T.120 A group of communications and            CCITT DS-3 designation.
       applications protocols that support real-      See also T1; T-carrier.




                                                                                             373
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 380 of 466
     T4


     T4 A long-distance, point-to-point com-          integration of ATM switches into the
     munications service, providing up to 168         Internet and implementing routing on top
     T1 channels.                                     of those switches.
     T4 can carry 4032 channels of 64Kbps, for        See also Asynchronous Transfer Mode; IP
     a total bandwidth of 274.176Mbps. T4 can         over ATM; IP switching.
     be used for both digitized voice and data
     transmission.                                    tap A connector that attaches to a cable
                                                      without blocking the passage of informa-
     See also T1; T-carrier.
                                                      tion along that cable; a connection onto the
                                                      main transmission medium of the network.
     table In a relational database system, a
     table is comparable to a database file, but is   tape cartridge A self-contained tape
     more highly structured.                          storage module, containing tape much like
     The organization of a table is logical, not      that in a video cassette. Tape cartridges are
     physical. Each row (or record) in a table        primarily used to back up hard-disk systems.
     contains a unique key, or primary key, so        See also DC-2000; quarter-inch cartridge;
     that any item of data in the table can be re-    Zip drive.
     trieved by referring only to that key.
     Through the process known as normaliza-          tape drive A computer peripheral device
     tion, all data items in a row are made to de-    that reads from and writes to magnetic tape.
     pend only on this primary key. View and          The drive may use tape on an open reel or
     data dictionaries in a relational database       from an enclosed tape cartridge. Because
     take the form of two-dimensional tables.         tape-management software must search
                                                      from the beginning of the tape every time it
     tag An element in HTML used to annotate          wants to find a file (a process called sequen-
     a document. A tag is text enclosed by angle      tial access), tape is too slow to use as a pri-
     brackets that tells the client Web browser       mary storage system; however, tapes are
     how to display each part of the document.        frequently used to back up hard disks.
     For example, the tag <H1> indicates the start
                                                      See also streaming tape.
     of a level one heading, and the tag </H1> in-
     dicates the end of a level one heading.
                                                      TAPI See Telephony API.
     See also element; HyperText Markup
                                                      tar In Unix, a utility program that can cre-
     Language.
                                                      ate, list, add to, and retrieve from an archive
     tag switching A technology from Cisco            file, which is usually stored on tape. The ar-
     Systems, Inc., that integrates data-link layer   chive file has the filename extension .tar.
     switching with network layer routing for         The archive created by tar is not compressed
     large-scale networks, allowing the               and can be further processed by the Unix




     374
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 381 of 466
                                                                                         T-carrier


       compress (extension .Z) or gzip (extension      The four-level, time-division multiplexing
       .gz) utilities to give compound extensions      specification for the U.S. telephone system
       such as filename.tar.Z or filename.tar.gz.      allows the bit stream of the smaller carriers
       task Any independent running program            to be multiplexed into the larger ones.
       and the set of system resources that it uses.   The following are the four service levels:
       A task may be an operating system process
       or part of an application.
                                                       ■
                                                           T1 Provides 24 channels of 64Kbps,
                                                           giving a total bandwidth of 1.544Mbps.
       See also context switching; multitasking;
       task switching.
                                                           When a T1 service is made available in
                                                           single 64Kbps increments, it is known as
       Task Manager In Microsoft Windows                   fractional T1.
       NT, an application that allows a user to        ■
                                                           T2 The equivalent of 4 T1 services, T2
       manually inspect the tasks running on the
                                                           offers 96 channels of 64Kbps, for a total
       computer and select individual tasks for
       shutdown. Task Manager is opened by                 bandwidth of 6.3Mbps.
       pressing Ctrl+Alt+Del.                          ■
                                                           T3 The equivalent of 28 T1 circuits, T3
       task switching To change from one run-              offers 672 channels of 64Kbps, for a total
       ning program to another quickly, either at          bandwidth of 44.736Mbps. T3 is avail-
       the direction of the operating system or at         able commercially, but is not often used
       the request of the user.                            for LANs.

       TB See terabyte.                                ■
                                                           T4 The equivalent of 168 T1 circuits,
                                                           T4 provides 4,032 channels of 64Kbps,
       T-carrier A digital communications ser-
                                                           for a total bandwidth of 274.176Mbps.
       vice from a common carrier for voice or
       data transmission.                              See also T1; T2; T3; T4.




                                                                                                375
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 382 of 466
     Tcl




                                         T-CARRIER




     Tcl See Tool Command Language.             T-connector A T-shaped device, used
                                                with coaxial cable, that connects two thin
     TCM See trellis-coded modulation.
                                                Ethernet cables and also provides a third
     TCO See total cost of ownership.           connector for the network interface card.




     376
                   Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 383 of 466
                                                                                        TCP ports




                                             T-CONNECTOR




       TCP See Transmission Control Protocol.            connection is established and a socket is set
                                                         up at each end of the connection. This sock-
       TCP/IP See Transmission Control
                                                         et is created at a particular port number, de-
       Protocol/Internet Protocol.
                                                         pending on the application in use. Table T.1
       TCP ports In a TCP/IP network when a              lists the port numbers used for some of the
       computer connects with another computer           common protocols.
       to access a specific service, and end-to-end

       TABLE T.1 PORT NUMBERS FOR COMMON PROTOCOLS


       Port Number              Protocol

       21                       File Transfer Protocol

       23                       Telnet

       25                       Simple Mail Transfer Protocol

       70                       Gopher

       79                       Finger

       80                       Hypertext Transfer Protocol

       119                      Network News Transfer Protocol




                                                                                                 377
                     Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 384 of 466
     TDM


     TDM See time-division multiplexing.             the number of commuters as low as possible.
                                                     Most studies indicate that home workers are
     TDMA See Time Division Multiple
                                                     happier and more productive. However,
     Access.
                                                     some jobs do not lend themselves to telecom-
     TDR See time-domain reflectometer.              muting; welding and brain surgery are very
                                                     difficult to do over the phone.
     Technical and Office Protocol Abbre-
     viated TOP. An Ethernet implementation          See also small office/home office.
     for use in an engineering environment,
     developed by Boeing Corporation.                teleconferencing The use of audio, vid-
                                                     eo, animation, and application sharing,
     See also Manufacturing Automation
                                                     linked by a communications channel, to al-
     Protocol.
                                                     low widely separated individuals to take
                                                     part in a discussion or meeting.
     telecommunications A general term for
     the electronic transmission of all forms of     Desktop video and chalkboard programs
     information, including digital data, voice,     such as Microsoft NetMeeting are becom-
     fax, sound, and video, from one location to     ing more and more common, and group-
     another over some form of communica-            ware applications such as Lotus Notes are
     tions link.                                     helping people work together.

     Telecommunications Industry Associ-             Telephony API Abbreviated TAPI. A
     ation Abbreviated TIA. An important             standard telephone interface for Microsoft
     trade group, active in the areas of standards   Windows, developed by Intel and Microsoft,
     development, trade shows, international         designed to allow applications to set up and
     marketing, and legislative efforts.             control calls.
     The TIA often works in close association        TAPI does not define the method of data
     with the Electronic Industries Association      transmission used once a call is in progress.
     (EIA).                                          It is completely independent of the tele-
     For more information on TIA, see www            phone network itself and can be used on
     .tiaonline.org.                                 public-switched telephone networks, ISDN,
     See also Electronic Industries Association.     and IP networks.
                                                     See also Telephony Services API.
     telecommuting Working at home on a
     computer connected to the office by mo-         Telephony Services API Abbreviated
     dems and telephone lines instead of com-        TSAPI. A standard telephone interface de-
     muting to the office.                           veloped by AT&T and Novell, designed to
     Telecommuting saves time, cuts down on          allow applications to set up and control
     automobile use and pollution, and decreases     calls. TSAPI is available as a NetWare
     stress. Some local and state governments        Loadable Module for NetWare 4.01 and
     actively encourage telecommuting to keep        later.


     378
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 385 of 466
                                                                                     terminator


       TSAPI requires that the PBX (private            terabyte Abbreviated TB. In computing,
       branch exchange) be linked to a server and      usually 240, or 1,099,511,627,776 bytes.
       so has greater control over the call than       Terabytes are used to represent extremely
       does Telephony API.                             large hard-disk capacities.
       See also Telephony API.                         terminal emulation A method of opera-
                                                       tion or software that makes a personal com-
       Telnet A terminal emulation protocol,           puter or a workstation act like a terminal
       part of the TCP/IP suite of protocols and       attached to a mainframe, usually for the
       common in the Unix world, that provides         purpose of telecommunications. Commu-
       remote terminal-connection services.            nications programs often include popular
       The most common terminal emulations are         emulations, such as ANSI, VT-52, VT-100,
       for Digital Equipment Corporation (DEC)         VT-200, and TTY.
       VT-52, VT-100, and VT-220 terminals, al-        See also Telnet; tn3270.
       though many companies offer additional
       add-in emulations.                              Terminal services In Microsoft Win-
       See also tn3270.                                dows 2000 Server, an optional component
                                                       that provides multiple user sessions from
       temporary swap file A swap space                the same machine; also known as thin-
       that is created every time it is needed. A      client computing, multiuser Windows, or
       temporary swap file can consist of several      server-based computing.
       discontinuous pieces of hard-disk space. A      With Terminal services installed, the major
       temporary swap file does not occupy hard-       portion of all application processing takes
       disk space if the application that created it   place on the server, rather than on the client,
       is not running.                                 allowing you to use cheaper client hard-
       See also swap space; permanent swap file;       ware, install application software on the
       virtual memory.                                 server rather than on every client, and ad-
                                                       minister the server from a remote console.
       ter A term describing a tertiary CCITT
                                                       terminate-and-stay-resident
       recommendation, an alternative or exten-
                                                       program Abbreviated TSR. A small ac-
       sion to the primary or secondary recom-
                                                       cessory or utility program that stays loaded
       mendation.
                                                       in memory, even when it is not actually run-
       See also bis.                                   ning. A TSR can be invoked quickly to per-
                                                       form a specific task.
       tera- Abbreviated T. A prefix that means
                                                       TSR’s are often used with single-tasking op-
       1012 in the metric system,
                                                       erating systems such as MS-DOS.
       1,000,000,000,000; commonly referred to
       as one trillion in the American numbering       terminator A device attached to the last
       system, and one million million in the Brit-    peripheral device in a series or the last node
       ish numbering system.                           on a network.


                                                                                                379
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 386 of 466
     TEX


     For example, the last device on a SCSI bus       thin client In a client/server network, a
     must terminate the bus; otherwise, the bus       client that requires relatively small amounts
     will not perform properly. A 50-ohm resis-       of local memory and hard-disk space and
     tor is placed at both ends of an Ethernet        leaves most of the processing to the server.
     cable to prevent signals reflecting and inter-   Sometimes called a Windows terminal.
     fering with the transmission.                    In some cases, the client operating system,
     See also active termination; forced perfect      as well as the applications the client runs
     termination; passive termination.                and the data it manipulates, all reside on the
                                                      server.
     TE X A typesetting language developed by
     Donald E. Knuth of Stanford University,          See also NetPC; network computer; total
     capable of professional-quality typeset text,    cost of ownership; Zero Administration for
     particularly of mathematical equations and       Windows.
     scientific, Japanese, Chinese, Cyrillic, and
                                                      thin-client computing See Terminal
     Arabic text.
                                                      services.
     TE X is not easy for the casual user to mas-
     ter, but several packages are available con-     thin Ethernet Connecting coaxial cable
     taining macros designed to solve specific        used on an Ethernet network; also known
     typesetting problems.                            as thinnet.

     text file See ASCII file.                        The cable is 5 millimeters (0.2 inch) thick,
                                                      about as thick as your little finger, and can
     text mode A mode in which the comput-            be used to connect network nodes up to a
     er displays characters on the screen using       distance of approximately 165 meters (500
     the built-in character set, but does not show    feet). Thin Ethernet is primarily used for of-
     any graphics characters or a mouse pointer.      fice installations.
     Also known as character mode.
                                                      See also thick Ethernet.
     TFTP See Trivial File Transfer Protocol.
                                                      thinnet See thin Ethernet.
     thick Ethernet Connecting coaxial cable
     used on an Ethernet network; also known          thrashing An excessive amount of disk
     as thicknet.                                     activity that causes a virtual memory sys-
     The cable is 1 centimeter (0.4 inch) thick,      tem to spend all its time swapping pages in
     almost as thick as your thumb, and can be        and out of memory, and no time executing
     used to connect network nodes up to a dis-       the application.
     tance of approximately 1006 meters (3300         Thrashing can be caused when poor system
     feet). Thick Ethernet is primarily used for      configuration creates a swap file that is too
     facility-wide installations.                     small or when insufficient memory is in-
     See also thin Ethernet.                          stalled in the computer. Increasing the size
                                                      of the swap file or adding memory are often
     thicknet See thick Ethernet.                     the best ways to reduce thrashing.

     380
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 387 of 466
                                                 TIA/EIA structured cabling standards


       thread 1. A concurrent process that is            See also bandwidth.
       part of a larger process or program. In a
       multitasking operating system, a single pro-      TIA See Telecommunications Industry
       gram may contain several threads, all run-        Association.
       ning at the same time. For example, one
       part of a program can be making a calcula-        TIA/EIA structured cabling
       tion while another part is drawing a graph        standards Standards specified by
       or a chart.                                       the Electronics Industry Association/
                                                         Telecommunications Industries Associa-
       2. A connected set of postings to a Usenet
                                                         tion (EIA/TIA), including:
       newsgroup. Many newsreaders present
       postings as threads rather than in strict         ■
                                                             ANSI/EIA/TIA-568-1991 Commercial
       chronological order.                                  Building Telecommunications Wiring.
       See also multiprocessing; newsgroup;              ■
                                                             EIA/TIA TSB-36 Additional Cable Speci-
       newsreader; Usenet.                                   fications for UTP Cables. 1991.

       threaded newsreader An application
                                                         ■
                                                             EIA/TIA TSB-40 Telecommunications
       used to read the articles posted to Usenet            Systems Bulletin—Additional Transmis-
       newsgroups.                                           sion Specifications for UTP Connecting
                                                             Hardware. 1992.
       A threaded newsreader groups the news-
       group posts into threads of related articles,     ■
                                                             ANSI/EIA/TIA-568A 1995 revises the
       whereas unthreaded newsreaders present                original 568 document and adds material
       them in their original order of posting. Of           from TSB-36 and TSB-40.
       the two types, threaded newsreaders are           ■
                                                             ANSI/EIA/TIA-569-1990 Commercial
       much more convenient to use.                          Building Standard for Telecommunica-
       See also newsgroup; newsreader; Usenet.               tions Pathways and Spaces.

       throughput A measure of the data-trans-
                                                         ■
                                                             ANSI/EIA/TIA-570-1991 Residential and
       fer rate through a complex communica-                 Light Commercial Telecommunications
       tions or networking scheme.                           Wiring Standard.

       Throughput is considered an indication of         ■
                                                             ANSI/EIA/TIA-606-1993 Administration
       the overall performance of the system. For            Standard for the Telecommunications In-
       example, the throughput of a server de-               frastructure of Commercial Buildings.
       pends on the processor type, operating sys-       ■
                                                             ANSI/EIA/TIA-607-1994 Commercial
       tem in use, hard disk capacity, network
                                                             Building Grounding and Bonding Re-
       interface card in use, and the size of the data
                                                             quirements for Telecommunications.
       transfer buffer.
                                                         Local codes and standards may impose
       In communications, throughput is usually
                                                         additional requirements.
       measured as the number of bits or packets
       processed each second.                            See also cabling standards.


                                                                                               381
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 388 of 466
     ticket


     ticket A token within the Kerberos              information doesn’t end up traveling a
     authentication system that contains the us-     TCP/IP network or the Internet for all
     er’s name and address, as well as the service   eternity.
     the user requested, security information,       Each IP datagram contains a TTL value;
     a time deadline, and other authentication       once this value reaches zero, the datagram
     information.                                    is simply assumed to be undeliverable and is
     See also authentication; Kerberos.              discarded.

     tie line A private circuit, leased from a       timeout Many procedures require a de-
     communications carrier, connecting two or       vice to respond or reply to an inquiry within
     more points in a single organization.           a certain period of time; if the device does
                                                     not respond, a timeout condition occurs,
     Time Division Multiple Access Abbre-            thus preventing the procedure from hang-
     viated TDMA. A technique used to allocate       ing up the computer.
     multiple channels on the same frequency on
                                                     Timeouts are also used in communications
     a cellular phone or satellite communica-
                                                     to detect transmission failures. Some time-
     tions system.
                                                     outs are fixed, such as the amount of time
     See also Code Division Multiple Access.         during which an operating system will at-
                                                     tempt to access a modem or printer; others
     time-division multiplexing Abbreviat-           can be specified by the user.
     ed TDM. A method of sharing a transmis-
     sion channel by dividing the available time     time-slice multitasking A form of mul-
     equally between competing stations. At the      titasking in which the operating system as-
     receiving end, the different signals are        signs the same small time period to each
     merged back into their individual streams.      process in turn.
     See also frequency-division multiplex-          See also cooperative multitasking; pre-
     ing; inverse multiplexing; statistical          emptive multitasking.
     multiplexing.
                                                     time stamp An identification code that
     time-domain reflectometer Abbrevi-              includes the time that an event took place.
     ated TDR. A diagnostic tool used to detect      Most operating systems add a time stamp to
     cabling faults.                                 indicate a file’s create time. Automatic error
     A TDR calculates the length of a cable by       logging or security auditing processes often
     measuring the time it takes for a reflected     add a time stamp to critical events such as
     pulse to return to the TDR and then mul-        changes to passwords or accounts.
     tiplying that by the nominal velocity of
                                                     time synchronization A method of syn-
     propagation.
                                                     chronizing time across all servers on the
     time to live Abbreviated TTL. A mech-           network so that all servers report the same
     anism used to ensure that misdirected           time.


     382
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 389 of 466
                                                                          token-ring network


       tn3270 A special version of the Telnet            Using standard telephone wiring, a Token
       program specifically designed for use with        Ring network can connect a maximum of
       large IBM computers using 3270 and 327x           72 devices; with shielded twisted-pair (STP)
       series terminals. Most of the computers           wiring, each ring can support a maximum
       on the Internet use Unix, but if you ever         of 256 nodes. Although it is based on a
       encounter an IBM mainframe, you will              closed-loop ring structure, a Token Ring
       definitely need tn3270.                           network uses a star-shaped cluster of as
       So how do you know when to use tn3270             many as eight nodes, all attached to the
       rather than Telnet? It’s time to load up          same wiring concentrator or Multistation
       tn3270 if you try to connect to an Internet       Access Unit (MAU). The MAUs are then
       host with Telnet and one of the following         connected to the main ring circuit.
       happens:
                                                         A Token Ring network can include person-
       ■
           The on-screen messages are all in upper-      al computers, minicomputers, and main-
           case letters rather than the usual Unix mix   frames. The IEEE 802.5 standard defines
           of uppercase and lowercase letters.           token-ring networks.
       ■
           You see VM or MVS anywhere in the lo-
                                                         token-ring network A LAN with a ring
           gin message. These are both names of IBM
                                                         structure that uses token passing to regulate
           operating systems.
                                                         traffic on the network and avoid collisions.
       ■
           Your session is aborted before it really
           gets started.                                 On a token-ring network, the controlling
                                                         network interface card generates a token
       See also Telnet.
                                                         that controls the right to transmit. This to-
       token passing A network access meth-              ken is continuously passed from one node to
       od that uses a circulating electronic token to    the next around the network. When a node
       prevent multiple nodes from transmitting          has information to transmit, it captures the
       on the network simultaneously.                    token, sets its status to busy, and adds the
                                                         message and the destination address. All
       Before a node can transmit, it must be in
                                                         other nodes continuously read the token to
       possession of the token. Fiber Distributed
                                                         determine if they are the recipient of a mes-
       Data Interface (FDDI), Token Ring, and
                                                         sage. If they are, they collect the token, ex-
       Token Bus networks all use token passing
                                                         tract the message, and return the token to
       to avoid packet collisions.
                                                         the sender. The sender then removes the
       See also Carrier Sense Multiple Access/           message and sets the token status to free, in-
       Collision Detection; token-ring network.          dicating that it can be used by the next node
                                                         in sequence.
       Token Ring network IBM’s implemen-
       tation of the token-ring network architec-        See also 802.5; Carrier Sense Multiple
       ture, which uses a token-passing protocol         Access/Collision Detection; Token Ring
       transmitting at 4 or 16Mbps.                      network.


                                                                                                 383
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 390 of 466
     Tool Command Language




                                       TOKEN RING NETWORK




     Tool Command Language Abbreviat-                signifies the type of institution or the coun-
     ed Tcl, pronounced “tickle.” Developed by       try of its origin.
     John Ousterhout while at the University of      In the United States, the most common top-
     California at Berkeley, Tcl is a general-pur-   level domains include:
     pose extensible scripting language supplied
     as a C library on Unix systems.
                                                     ■
                                                         com A commercial organization. Most
                                                         companies end up in this category.
     Tcl is also available in versions for MS-DOS,
     Windows, and the Macintosh.
                                                     ■
                                                         edu   An educational establishment such
                                                         as a university.
     See also Perl; REXX; scripting.
                                                     ■
                                                         gov   A branch of the U.S. government.
     TOP See Technical and Office Protocol.          ■
                                                         int  An international organization such
     top-level domains On the Internet, the              as NATO or the United Nations.
     highest category of host name, which either     ■
                                                         mil   A branch of the U.S. military.

     384
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 391 of 466
                                                                                           traffic


       ■
           net   A network organization.               See also NetPC; network computer; thin
       ■
           org   A nonprofit organization.             client; Zero Administration for Windows.

       Most countries also have unique domains
                                                       TP See twisted-pair cable.
       named after their international abbrevia-
       tions; for example, ca represents Canada,       trace log In Microsoft Windows 2000,
       uk represents Great Britain, and jp repre-      a System Monitor log used to monitor
       sents Japan.                                    events such as disk input/output or page
       See also domain; domain name: Domain            faults; when the event occurs, it is logged
       Name Service.                                   into the trace log.

       topology The map of a network. Physi-           See also alert log; counter log; page fault;
       cal topology describes where the cables are     System Monitor.
       run and where the workstations, nodes,
       routers, and gateways are located. Net-         tracert A utility used on TCP/IP net-
       works are usually configured in bus, ring,      works to trace the route that datagrams
       star, or mesh topologies. Logical topology      take between the server and another sys-
       refers to the paths that messages take to get   tem. As tracert also tells you how long each
       from one user on the network to another.        hop takes, it can be a useful tool in identi-
                                                       fying system trouble spots.
       TOPS A local-area network (LAN) from
       TOPS Corporation that uses the LocalTalk        trackball A device used for pointing, de-
       protocol to connect Apple computers, PCs,       signed as a space-saving alternative to the
       and Sun workstations.                           mouse.
       Toshiba Corporation One of the largest          A trackball contains a movable ball that
       manufacturers of electrical equipment in        you rotate with your fingers to move the
       the world, a major supplier of notebook         cursor on the screen. Because it does not
       computers, and a co-developer of the digital    need the area of flat space that a mouse
       video disc.                                     needs, trackballs are popular with users of
       For more information on Toshiba Corpo-          portable computers. The Apple PowerBook
       ration, see www.toshiba.com.                    includes a trackball as part of the keyboard
                                                       case, Microsoft has released a small track-
       total cost of ownership Abbreviated
                                                       ball that clips onto the side of a laptop com-
       TCO. A term first used by the Gardener
                                                       puter, and IBM has developed a dual-
       Group in an attempt to quantify the real
                                                       button, touch-sensitive pointing stick called
       cost of a particular computer solution.
                                                       the TrackPoint.
       TCO encompasses the direct costs of the
       hardware and the software required and          traffic The flow of messages and data
       then adds in costs for maintenance and sup-     carried by a communications channel or
       port, costs for the users performing their      link. Traffic on a data network is normally
       own technical support rather than their of-     measured in bits transferred in a given time
       ficial job, and system productivity costs.      period.
                                                                                               385
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 392 of 466
     transaction


     transaction A single activity within a           transitive trust See two-way transitive
     computer system, such as an entry into an        trust.
     airline reservation database, that is executed
     in real time rather than as a batch process.     Transmission Control Protocol Ab-
                                                      breviated TCP. The transport-level proto-
     transaction processing A processing              col used in the TCP/IP suite of protocols.
     method in which transactions are executed        It works above IP in the protocol stack
     immediately when they are received by the        and provides reliable data delivery over
     system, rather than at some later time as in
                                                      connection-oriented links.
     batch-processing systems. Airline reserva-
     tion databases and automatic teller ma-          TCP adds a header to the datagram that con-
     chines are examples of transaction-              tains the information needed to get the dat-
     processing systems.                              agram to its destination. The source port
                                                      number and the destination port number al-
     See also on-line transaction processing;
     roll back; roll forward; two-phase commit.       low data to be sent back and forth to the cor-
                                                      rect processes running on each computer. A
     Transaction Tracking System Abbre-               sequence number allows the datagrams to be
     viated TTS. A fault-tolerant feature of No-      rebuilt in the correct order in the receiving
     vell NetWare that maintains the integrity of     computer, and a checksum verifies that the
     databases by backing out or rolling back in-     data received is the same as the data sent. In
     complete transactions that result from a         addition to these fields, the TCP header con-
     failure in a network component.                  tains the following information:

     transceiver A contraction of transmit-           ■
                                                          Acknowledgment number Indicates
     ter/receiver. A device capable of both trans-        that the data was received successfully. If
     mitting and receiving data.                          the datagram is damaged in transit, the re-
                                                          ceiver discards the data and does not send
     The data may be located on the network in-
     terface card that connects a workstation to          an acknowledgment to the sender. After a
     a network, or it may be on a separate de-            specified timeout expires, the sender re-
     vice. A transceiver can convert between an           transmits data for which no acknowledg-
     AUI (Attachment Unit Interface) Ethernet             ment has been received.
     connection and another type of cabling,          ■
                                                          Offset Specifies the length of the header.
     such as fiber-optic, coaxial, or unshielded
     twisted pair (UTP).
                                                      ■
                                                          Reserved Variables set aside for future
                                                          use.
     transfer rate See data-transfer rate.
                                                      ■
                                                          Flags Indicate that this packet is the end
     transient See surge.                                 of the data or that the data is urgent.




     386
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 393 of 466
                                 Transmission Control Protocol/Internet Protocol


       ■
           Window size Provides a way to increase        ning many different operating systems.
           packet size, which can improve efficiency     Many corporations, universities, and gov-
           in data transfers.                            ernment agencies use TCP/IP, and it is also
       ■
           Urgent pointer Gives the location of          the basis of the Internet.
           urgent data.                                  TCP/IP is separated from the network hard-
                                                         ware and will run over Ethernet, token-ring,
       ■
           Options Reserved for future use or for
                                                         X.25 networks, and dial-up connections. It
           special options as defined by the protocol.
                                                         is a routable protocol, so datagrams can be
       ■
           Padding Ensures that the header ends on       sent over specific routes, and it has reliable
           a 32-bit boundary.                            and efficient data-delivery mechanisms.
       The data immediately follow this header           TCP/IP uses a common expandable address-
       information.                                      ing scheme, so any system can address any
       See also Internet Protocol; Transmission          other system, even in a network as large as
       Control Protocol/Internet Protocol; User          the Internet, and new networks can be added
       Datagram Protocol.                                without service disruptions.
                                                         The popularity that the TCP/IP family of
       Transmission Control Protocol/                    protocols enjoys today did not arise just be-
       Internet Protocol Abbreviated TCP/IP.             cause the protocols were available or even
       A set of communications protocols first de-       because the U.S. government mandated
       veloped by the Defense Advanced Research          their use. They are popular because they are
       Projects Agency (DARPA) in the late 1970s.        robust, solid protocols that solve many of
       The set of TCP/IP protocols encompasses           the most difficult networking problems and
       media access, packet transport, session           do so in an elegant and efficient way.
       communications, file transfer, e-mail, and        See also Address Resolution Protocol; File
       terminal emulation.                               Transfer Protocol; Hypertext Transfer Pro-
       TCP/IP is a widely published open stan-           tocol; Internet Control Message Protocol;
       dard, and while completely independent of         Internet Mail Access Protocol; Internet Pro-
       any specific hardware or software compa-          tocol; Post Office Protocol; Simple Mail
       ny, it is supported by a huge number of           Transfer Protocol; Simple Network Man-
       vendors and is available on many different        agement Protocol; Telnet; tn3270; User
       computers, from PCs to mainframes, run-           Datagram Protocol.




                                                                                                 387
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 394 of 466
     transmission medium




                                          TCP HEADER




                  TRANSMISSION CONTROL PROTOCOL/INTERNET PROTOCOL




     transmission medium The physical             twisted-pair (STP), and unshielded twisted-
     cabling used to carry network information,   pair (UTP) cabling.
     such as fiber-optic, coaxial, shielded


     388
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 395 of 466
                                                                               trusted domain


       transmission mode The manner in                 tionships that share the same namespace,
       which communications can take place be-         Directory Schema, and Global Catalog.
       tween a sender and a receiver.                  See also Active Directory; Directory Sche-
       Several modes are defined, as follows:          ma; Global Catalog.
       ■
           Simplex Communications can go in            Tree object In Novell Directory Services
           only one direction, so the sender can use   (NDS), the hierarchical organization of all
           the whole of the available bandwidth.       the objects on the network into a single
       ■
           Half-duplex Communications can go in        structure.
           two directions, but only in one direction   See also container object; Novell Directory
           at a time.                                  Services; Organization object.
       ■
           Full-duplex Communications can go in
           two directions simultaneously.              trellis-coded modulation Abbreviated
                                                       TCM. A form of quadrature amplitude
       ■
           Echo-plex A rare mode in which charac-      modulation used in modems that operate at
           ters are retransmitted to the sender for    9600 bits per second or higher. TCM en-
           error-checking purposes.                    codes data as a set of bits associated with
       Transmit Data Abbreviated TXD. A                both phase and amplitude changes.
       hardware signal defined by the RS-232-C         Trivial File Transfer Protocol Abbrevi-
       standard that carries information from one      ated TFTP. A little-used and simplified ver-
       device to another.                              sion of the TCP/IP file transfer protocol that
       See also Receive Data.                          does not include password protection.
                                                       Because it has no security associated with it,
       transport layer The fourth of seven lay-        most system administrators do not support
       ers of the OSI Reference Model for comput-      its use and recommend File Transfer Proto-
       er-to-computer communications. The              col instead.
       transport layer defines protocols for mes-
                                                       See also File Transfer Protocol.
       sage structure and supervises the validity of
       the transmission by performing some error
                                                       Trojan Horse A type of computer virus
       checking.
                                                       that pretends to be a useful program, such
       See also OSI Reference Model.                   as a game or a utility, to entice you to use it,
                                                       when in reality it contains special code that
       trap See software interrupt.                    will intentionally damage any system onto
                                                       which it is loaded.
       trap door An entry point in a computer
       network, through which an intruder can          See also logic bomb.
       gain access without authentication.
                                                       trusted domain In Microsoft Windows
       tree In Microsoft Active Directory, a           NT Server, a domain that a trusting domain
       hierarchy of domains linked via trust rela-     will allow to authenticate logons.


                                                                                                 389
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 396 of 466
     trustee


     See also trusting domain; trust                    the potential to access the whole network.
     relationship.                                      Global groups and user accounts defined in
                                                        the trusted domain can be assigned rights
     trustee In Novell NetWare, a user or               and permissions in a trusting domain, even
     group object that has been granted rights to       though those accounts do not exist in the
     work with a directory, an object, or a file.       trusting domain’s directory database.
     See also Public trustee; trustee assignment.       See also authentication; pass-through
                                                        authentication; trusted domain; trusting
     trustee assignment In Novell Net-
                                                        domain; user account.
     Ware, a mechanism that determines how a
     user can access an object, a directory, or a       TSAPI See Telephony Services API.
     file. Also known as trustee rights.
                                                        TSAT See T1 small aperture terminal.
     For example, trustee rights regulate wheth-
     er a user can read a file, change it, change its   TSR See terminate-and-stay-resident
     name, delete it, or control other users’ trust-    program.
     ee rights to it. Trustee rights are assigned to
                                                        TTL See time to live.
     individual users, and one user’s rights can
     be different from another user’s rights to         TTS See Transaction Tracking System.
     the same directory
                                                        tunneling The encapsulation of one pro-
     See also Public trustee; trustee.
                                                        tocol within another, often used to trans-
                                                        port a local-area network protocol across a
     trustee rights See trustee assignment.
                                                        backbone that does not support that partic-
     trusting domain In Microsoft Win-                  ular protocol.
     dows NT Server, a domain that lets users           Tunneling is also used to create pseudo-
     and groups in the trusted domain use its           connections across connectionless net-
     resources.                                         works such as the Internet and may be re-
     See also trusted domain; trust relationship.       ferred to as protocol encapsulation or
                                                        synchronous pass-through.
     trust relationship In Microsoft Win-
                                                        See also encapsulation; Point-to-Point
     dows NT Server, a link between domains
                                                        Tunneling Protocol.
     that allows pass-through authentication, in
     which a trusting domain allows the logon           twinaxial cable A cable with two coaxi-
     authentication of a trusted domain.                al cables inside a single insulating shield.
     With the right trust relationships, a user         Twinaxial cable is used with IBM AS/400
     with one user account in one domain has            minicomputers.




     390
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 397 of 466
                                                                              Type 1–9 cable




                                            TWINAXIAL CABLE




       twisted-pair cable Abbreviated TP. Ca-          See also on-line transaction processing; roll
       ble that comprises two or more pairs of in-     back; roll forward; transaction processing.
       sulated wires twisted together, at six twists
                                                       two-way transitive trust In Microsoft
       per inch.
                                                       Windows 2000 Server, an automatic trust
       In twisted-pair cable, one wire carries the     relationship created between two Windows
       signal and the other is grounded. The cable     2000 domains.
       may be shielded or unshielded. Telephone        If domain A trusts domain B, and domain B
       wire installed in modern buildings is often     trusts domain C, then domain A trusts do-
       twisted-pair wiring.                            main C, and domain C also trusts domain
                                                       A. In Windows NT, all trust relationships
       two-phase commit A method used in               were created and managed manually.
       transaction processing to ensure data is
                                                       See also downlevel trust; explicit trust;
       posted to shared databases correctly by di-     shortcut trust;
       viding the writing of data into two steps.
                                                       TXD See Transmit Data.
       Each of the steps must receive a verification
       of completeness from the shared databases;      Type 1–9 cable IBM Cabling System
       otherwise, the transaction-processing sys-      specifications, as follows:
       tem rolls back the transaction and tries        ■
                                                           Type 1 Shielded, twisted, dual-pair
       again.                                              cable with 22-gauge solid conductors


                                                                                              391
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 398 of 466
     type-ahead buffer


         and a braided shield. Used with Token         ■
                                                           Type 9 Shielded, dual-pair, plenum ca-
         Ring networks.                                    ble with solid or braided conductors and
     ■
         Type 2 Two-pair, shielded cable with              a fire-resistant outer coating, for use be-
         solid conductors and a braided shield.            tween floors in a building.
         Type 2 also includes four pairs of un-        See also American Wire Gauge; cabling
         shielded voice-grade lines, giving a total    standards; plenum cable; riser cable; struc-
         of six pairs in the same sheath.              tured wiring.
     ■
         Type 3 Four unshielded, solid, twisted
         pairs, used for voice or data. IBM’s vari-    type-ahead buffer See keyboard buffer.
         ant of twisted-pair telephone wire.
                                                       typefull naming In Novell Directory
     ■
         Type 4 No published specification.            Services (NDS), a formal method used to
     ■
         Type 5 Dual 100/140 micron fiber-optic        name objects that includes name types for
         cable; IBM now recommends 125-micron          each part of the name. For example,
         fiber-optic cable, which is the current in-   .CN=Gary.OU=Marketing.O=Sybex.
         dustry standard for fiber-optic cable.
                                                       See also typeless naming.
     ■
         Type 6 Shielded, two-pair, braided ca-
         ble used for patch cables. Type 6 is more     typeless naming In Novell Directory
         flexible than Type 1 cable.                   Services (NDS), a common method used to
     ■
         Type 7 No published specification.            name objects that does not include name
                                                       types for each part of the name. For exam-
     ■
         Type 8 Shielded, dual-pair cable with
                                                       ple, .Gary.Marketing.Sybex.
         no twists, housed in a flat jacket; com-
         monly used under carpets.                     See also typefull naming.




     392
                         Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 399 of 466
                                                                                          unicast




       U
       UART See universal asynchronous                unauthorized access To gain entry to a
       receiver/transmitter.                          computer system using a stolen or guessed
                                                      password.
       UBR See Unspecified Bit Rate.
                                                      See also hacker; intruder.
       UDP See User Datagram Protocol.
                                                      unbundled software 1. Software sold
       Ultra SCSI An extension of the SCSI-2
                                                      with a computer system that is priced sep-
       standard that increases the data-transfer
                                                      arately, rather than included as part of a
       rate to 20Mbps independent of the bus
                                                      package.
       width. Ultra SCSI supports four to eight de-
       vices depending on cable type and length.      2. A feature in an application repackaged
                                                      and sold by itself at a lower price.
       See also SCSI-2; Small Computer System
       Interface.                                     See also bundled software.

       Ultra2 SCSI An extension of the SCSI-2         UNC See Universal Naming
       standard that increases the data transfer      Convention.
       rate to 40Mbps over an 8-bit bus. Ultra2
                                                      uncompress The process of restoring a
       SCSI supports a maximum of 8 devices.
                                                      compressed file to its original form.
       See also SCSI-2; Small Computer System
       Interface.                                     See also unzip.


       Ultra Wide SCSI An extension of the            undelete To recover an accidentally de-
       SCSI-2 standard that increases the data-       leted file. Many operating systems include
       transfer rate to 80Mbps over a 16-bit bus.     commands you can use to recover a deleted
       Ultra2 SCSI supports a maximum of 16           file; however, once the file has been over-
       devices.                                       written on your hard disk by a new file, the
                                                      original is lost, and the only way to get it
       See also SCSI-2; Small Computer System
                                                      back is to reload it from a recent backup.
       Interface.
                                                      See also file recovery.
       Ultrix A version of Unix from Digital
       Equipment Corporation that looks and           unicast The broadcast of individual au-
       works like BSD Unix.                           dio or video signals from a server to indi-
                                                      vidual clients to provide an on-demand
       See also BSD Unix.
                                                      video service.
       UMB See upper memory block.                    See also IP multicast; multicast.


                                                                                             393
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 400 of 466
     Unicode


     Unicode A 16-bit character code, de-             keywords, prices, a copyright statement, or
     fined by the Unicode Consortium and by           even a digital certificate, along with their
     ISO 10646, that supports a maximum of            associated Uniform Resource Identifiers.
     65,536 unique characters rather than the
                                                      See also Uniform Resource Identifier; Uni-
     256 characters available in the current          form Resource Locator.
     ASCII character set.

     By using two bytes to represent each char-       Uniform Resource Identifier Abbrevi-
     acter, Unicode allows almost all the world’s     ated URI. In the HTTP message header, a set
     written languages to be represented in a sin-    of characters that identifies a resource such
     gle character set; for example, the Chinese      as a file from anywhere on the Internet.
     language defines almost 10,000 basic ideo-       The URI includes Uniform Resource
     graphs. When universally adopted, Uni-           Names and Uniform Resource Locators to
     code will make multilingual software much        identify the file by type and location.
     easier to write and maintain.
                                                      See also Uniform Resource Name;
     Products such as Novell NetWare and              Uniform Resource Locator.
     Microsoft Windows NT provide Unicode
     support.                                         Uniform Resource Locator Abbreviat-
     See also American Standard Code for In-
                                                      ed URL. An address for a resource on the
                                                      Internet.
     formation Interchange; double-byte char-
     acter set; Extended Binary Coded Decimal         URLs are used as a linking mechanism be-
     Interchange Code.                                tween Web pages and as a method for Web
                                                      browsers to access Web pages.
     Uniform Resource Characteristic Ab-
                                                      A URL specifies the protocol to be used to
     breviated URC. A mechanism designed to
                                                      access the resource (such as HTTP or FTP),
     provide additional information about an
                                                      the name of the server where the resource is
     Internet site or a Web page.
                                                      located (as in www.sybex.com), the path to
     A URC lists pairs of attributes and their val-   that resource (as in /catalog), and the name
     ues and might contain author information,        of the document to open (/index.html).



                                   UNIFORM RESOURCE LOCATOR




     394
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 401 of 466
                                                                            Universal Serial Bus


       Uniform Resource Name Abbreviated                   universal asynchronous receiver/
       URN. A proposal from the IETF (Internet             transmitter Abbreviated UART; pro-
       Engineering Task Force) for a naming                nounced “you-art.” An electronic module
       scheme that will identify Internet resources        that combines the transmitting and receiv-
       by name, irrespective of where they are             ing circuitry needed for asynchronous com-
       located.                                            munications over a serial line.
       See also Uniform Resource Locator.                  See also asynchronous transmission.

       UniForum A nonprofit organization                   Universal Coordinated Time In Novell
       founded in 1980 dedicated to improve Unix           NetWare, the standard system time based
       through the open exchange of ideas and in-          on Greenwich Mean Time (GMT).
       formation between users and developers.
                                                           Local time on a NetWare server is defined
       Previously known as /usr/group, UniFo-              in terms of the difference from GMT; for
       rum has several hundred thousand mem-               example, Pacific Standard Time is GMT
       bers in many countries throughout the               minus eight hours.
       world.
                                                           Universal Naming Convention Abbre-
       uninterruptible power supply Abbre-                 viated UNC. In Microsoft Windows NT
       viated UPS; pronounced “you-pea-ess.” An            Server, a scheme used to gain access to a
       alternative power source, usually consisting        shared resource.
       of a set of batteries, used to power a com-
                                                           The general form of a UNC is:
       puter system if the normal power service is
       interrupted or falls below acceptable levels.       \\servername\sharename\path\filename

       A UPS system is usually applied only to the         The servername portion identifies the
       most critical devices on the network, such          name of the server where the resource is lo-
       as servers, routers, gateways, and indepen-         cated, and sharename identifies the name of
       dent hard disks. They are of two main               the shared file resource under which the in-
       types:                                              formation has been shared. This is fol-
       ■
           An online UPS continuously monitors and         lowed by the path and filename of the
           modifies the power flowing through the          resource.
           unit. If an outage occurs, the UPS contin-      Universal Serial Bus Abbreviated USB.
           ues to provide regulated power.                 A standard from Intel and Microsoft for a
       ■
           A standby UPS monitors the AC level, but        high-speed peripheral bus designed to re-
           only switches in when the power drops be-       move the need for almost all the connectors
           low a preset level; it contains circuitry ca-   on the back of a personal computer.
           pable of switching to backup power in 5         USB defines the ports and bus characteristics
           milliseconds or less.                           with data transfer rates of up to 12Mbps
       See also power conditioning; UPS                    over a single cable of up to 5 meters (16 feet).
       monitoring.                                         USB is capable of supporting a maximum of


                                                                                                     395
                        Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 402 of 466
     universal synchronous receiver/transmitter


     63 devices such as external CD-ROM drives,      they contain no proprietary code, they are
     printers, external modems, mice, and the        not affected by licensing agreements other
     keyboard and also supplies power to some        than the GNU General Public License.
     devices so there is no need for separate pow-   Unix today is a very different animal from
     er cords or batteries. Most personal comput-    the Unix of the 1980s. A typical system then
     ers will have two USB ports.                    consisted of a minicomputer serving a col-
     See also 1394.                                  lection of dumb terminals. Unix today is
                                                     more likely to be a graphical workstation
     universal synchronous receiver/                 on a network or a Web server on the Inter-
     transmitter Abbreviated USRT. An elec-          net and is a large and complicated commer-
     tronic module that combines the transmitting    cial offering, serving a wide range of
     and receiving circuitry needed for synchro-     applications.
     nous communications over a serial line.
                                                     See also Advanced Interactive Executive;
     See also synchronous transmission.              A/UX; Berkeley Unix; BSD Unix; FreeBSD;
                                                     Interactive Unix; Linux; NetBSD; SCO
     Unix Pronounced “yoo-nix.” A multius-           Unix; Solaris; System V Interface Defini-
     er, multitasking operating system, original-    tion; UnixWare.
     ly conceived in 1969 at AT&T’s Bell Labs
     by Ken Thompson and Dennis Ritchie.             Unix client Any computer running Unix
     Since then, Unix has gone on to become the      that connects to the network.
     most widely used general purpose operat-
                                                     Unix shell In Unix, a program that acts
     ing system in the world.
                                                     as a user interface, interpreting commands
     Over the last 25 years, there have been three   typed at the keyboard and passing them on
     major strands in Unix development:              to the operating system.
     ■
         Original AT&T Unix from Versions 1 to       The shell sets up standard input, standard
         7, and Systems III to V.                    output, and standard error, lets you cus-
     ■
         Microsoft/SCO XENIX.                        tomize your Unix session environment, and
                                                     gives access to a shell programming lan-
     ■
         Berkeley releases from 1BSD to 4.4BSD.
                                                     guage for creating shell scripts.
     In addition, a large number of commercial
                                                     Some versions of Unix provide only one
     Unix-related systems have been released by
                                                     shell, while others provide a selection from
     developers such as Apple, Digital Equip-
                                                     which you can choose to use the one you
     ment Corporation, Hewlett-Packard, IBM,
                                                     like best.
     SCO, Silicon Graphics, and Sun Microsys-
     tems. Unix is available on a huge range of      Common shells include the following:
     hardware, from a PC to a supercomputer.         ■
                                                         Bourne Very compact and simple to use;
     Several free (or almost free) versions of           the original Unix shell.
     Unix are available in the Intel world, in-      ■
                                                         Korn Perhaps the most popular shell;
     cluding Linux, FreeBSD, and NetBSD; since           an upward compatible extension to the


     396
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 403 of 466
                                                                                    unsubscribe


           Bourne shell with a history file, command-    ated newsgroups to be wildly spontaneous,
           line editing, aliases, and job control.       but they may also contain more than their
                                                         share of flames and flame wars.
       ■
           C The first BSD shell, the C shell uses
           C-like syntax and offers a history mecha-     See also alt newsgroups; moderated
           nism, aliasing, and job control.              newsgroup.
       ■
           Bash The Bourne-again shell from the
                                                         unshielded cable Any cable not pro-
           Free Software Foundation extends the ca-
                                                         tected from electromagnetic interference
           pabilities of the Bourne shell in a similar
                                                         or radio frequency interference (RFI) by an
           way to the Korn shell.
                                                         outer foil shield.
       ■
           Rc A small, compact, and elegant shell
           with a strong C flavor but without com-       unshielded twisted-pair cable Abbre-
           mand-line editing and job control.            viated UTP. Cable that contains two or
                                                         more pairs of twisted copper wires.
       ■
           Tcsh An enhanced version of the C
                                                         The greater the number of twists, the lower
           shell.
                                                         the crosstalk. UTP is offered in both voice
       ■
           Zsh A large shell that seems to offer all     grade and data grade. The advantages of
           the features available in all the other       UTP include ease of installation and low cost
           shells.                                       of materials. Its drawbacks are limited sig-
       See also Bash shell; Bourne shell; C shell;       naling speeds and shorter maximum cable-
       Korn shell.                                       segment lengths.
                                                         See also crosstalk; shielded twisted-pair
       UnixWare A release of the Unix operat-            cable.
       ing system, originally from Novell, now
       available from SCO.                               Unspecified Bit Rate Abbreviated
       UnixWare is a 64-bit operating system that        UBR. A type of Asynchronous Transfer
       combines SCO’s OpenServer system with             Mode (ATM) service that provides spare
       previous versions of UnixWare and in-             bandwidth to noncritical services such as
       cludes Netscape’s FastTrack Server for            file transfers.
       Web site creation. A separate software de-        See also Asynchronous Transfer Mode;
       velopment kit, which includes a C/C++             Available Bit Rate; Constant Bit Rate; Vari-
       compiler, a debugger, and other develop-          able Bit Rate.
       ment tools, is also available.
                                                         unsubscribe To remove the name of a
       See also Santa Cruz Operation, Inc.
                                                         Usenet newsgroup from the list of news-
       unmoderated newsgroup A Usenet                    groups maintained by your newsreader. If
       newsgroup or mailing list in which posts are      you change your mind, you can always sub-
       not subject to review before distribution.        scribe to the newsgroup again in the future.
       You will find the discussions in unmoder-         See also newsgroup; subscribe.


                                                                                                397
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 404 of 466
     unzip




                                UNSHIELDED TWISTED-PAIR CABLE




     unzip The process of uncompressing an          other systems, replacing the main processor
     archive created by PKZIP, WinZip, com-         can be extremely difficult.
     press, or gzip.
                                                    upgrade 1. The process of installing a
     See also uncompress.
                                                    newer and more powerful version of a
                                                    software or hardware product. For exam-
     update sequence number Abbreviat-
                                                    ple, you may upgrade to a newer and more
     ed USN. In Microsoft Active Directory, a
                                                    capable version of a software package, such
     unique 16-bit number used to track updates
                                                    as Microsoft Word, or to a larger hard disk.
     to Active Directory properties.
                                                    In the case of hardware, an upgrade is often
     upgradable computer A computer sys-            called an upgrade kit.
     tem specifically designed to be upgraded as
                                                    2. A new and more powerful version of soft-
     technology advances.
                                                    ware (a noun referring to the improved
     The amount of circuitry that must be           software itself).
     changed when you make the upgrade and
     the method of upgrading differ from one        uplink The transmission of information
     upgradable computer to another. At a min-      from an earth station to a communications
     imum, you must replace the processor; at       satellite.
     most, you need to change nearly all the cir-   See also downlink.
     cuitry installed in the computer. In some
     systems, the use of a ZIF socket to hold the   upload In communications, sending a file
     main processor makes an upgrade easy; in       or files from one computer to another over


     398
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 405 of 466
                                                                        Usenet newsgroups


       a network or via a modem. For example,         URC See Uniform Resource
       you might upload a file to a network server.   Characteristic.
       See also download.                             URI See Uniform Resource Identifier.

       UPN     See user principal name.               URL See Uniform Resource Locator.

                                                      URN     See Uniform Resource Name.
       upper memory See reserved memory.
                                                      USB See Universal Serial Bus.
       upper memory block Abbreviated
       UMB. The memory between 640KB and              Usenet Contraction of user network;
       1MB in a personal computer running             sometimes written as UseNet or USENET,
       MS-DOS. This area was originally re-           pronounced “yooz-net.” An international,
       served for system and video use; however,      noncommercial network, linking many
       not all the space is used. The unused por-     thousands of Unix sites.
       tions are the UMBs.                            Although there is a very close relationship
       With an Intel 80386 (or later) processor, as   between the Internet and Usenet, they are
       much as 120KB of additional memory can         not the same thing by any means. Usenet
       be gained by accessing UMBs. This space        predates the Internet; in the early days, in-
       can be used to load device drivers and         formation was distributed by dial-up con-
       terminate-and-stay-resident programs.          nections and UUCP software. Not every
                                                      Internet computer is part of Usenet, and not
       UPS See uninterruptible power supply.          every Usenet system can be reached from
                                                      the Internet.
       UPS monitoring The process that a
       server uses to make sure that an attached      Like the Internet, Usenet has no central gov-
       UPS (uninterruptible power supply) system      erning body; it is run by the people who use
       is functioning properly.                       it. With tens of thousands of newsgroups,
                                                      Usenet is accessed by millions of people ev-
       See also power conditioning.                   ery day, in more than 100 countries.
                                                      See also Usenet newsgroups.
       uptime The length or percentage of time
       during which a computer system is func-        Usenet articles An individual e-mail
       tioning and available for use.                 message sent to a Usenet newsgroup.
       See also downtime; power-on hours.
                                                      Usenet newsgroups The individual
                                                      discussion groups within Usenet.
       upward compatibility The design of
       software that incorporates the capability to   Usenet newsgroups contain articles posted
       function with other, more powerful prod-       by Internet and Usenet subscribers; very
       ucts likely to become available in the near    few of them actually contain hard news.
       future. Adherence to design standards          Most newsgroups are concerned with a
       makes upward compatibility possible.           single subject, and the range of subjects


                                                                                             399
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 406 of 466
     user


     throughout Usenet is simply phenomenal;         Some PC user groups hold large, well-
     if people are interested in a topic, you will   attended monthly meetings, run their own
     find a newsgroup for that topic.                Web sites, and publish newsletters of excep-
                                                     tional quality.
     user Any person allowed to access a com-
     puter system or network.                        See also special interest group.

     user account A security mechanism               User Manager for Domains In Mi-
     used to control access to a network or to a     crosoft Windows NT Server, an adminis-
     multiuser computer system, established and      trative tool used to manage accounts,
     maintained by the network administrator.        groups, and security policies throughout
     Elements of a user account include pass-        the domain.
     word information, rights and permissions,       See also user rights policies.
     and information about the groups to which
     the user belongs.                               User object In Novell Directory Services
                                                     (NDS), an object that represents a user with
     User Datagram Protocol Abbreviated
                                                     access to the network.
     UDP. The connectionless, transport-level
     protocol used in the TCP/IP suite of proto-     See also Leaf object; Organization object;
     cols, usually bundled with IP-layer soft-       Root object; user template.
     ware. Because UDP does not add overhead,
     as does connection-oriented TCP, UDP is         user principal name Abbreviated
     often used with SNMP (Simple Network            UPN. In Microsoft Active Directory, a
     Management Protocol) applications.              name for a user. UPN consists of the user’s
                                                     logon name and the Domain Name Service
     Multicast applications, such as Mbone and
                                                     (DNS) name of the domain where the user
     the Real-time Transport Protocol, that de-
                                                     object resides, separated by an at sign. For
     liver audio and video streams use UDP as
                                                     example, billg@microsoft.com.
     their delivery mechanism because the ac-
     knowledgment and retransmission services        user rights policies In Microsoft Win-
     offered by TCP are not needed and add too       dows NT Server, a mechanism used to de-
     much overhead. If a packet of audio data is     termine the rights that users and groups
     lost, retransmission is neither practical nor   possess when trying to perform network
     desirable.                                      tasks. User rights policies are administered
     See also multicast backbone; Real-time
                                                     by the User Manager for Domains tool.
     Transport Protocol; Transmission Control        See also User Manager for Domains.
     Protocol.
                                                     user template In Novell Directory
     user group A group of users of a specific       Services (NDS), a special User object that
     computer or software package who meet to        assigns default property values and rights
     share tips and listen to industry experts.      when a new user is created.


     400
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 407 of 466
                                                                                         uuencode


       A user template speeds up the process of         available on many systems, particularly
       creating a large number of new users at the      Linux.
       same time, especially if these users share de-   See also Network News Transport
       tails such as locations, account restrictions,   Protocol.
       and so on.
                                                        uudecode Pronounced “you-you-de-
       See also User object.
                                                        code.”
       USN     See update sequence number.              1. To convert a text file created by the Unix
                                                        uuencode utility back into its original bina-
       U.S. Robotics Corporation A major                ry form. Graphical images and other binary
       manufacturer of modems and creator of the        files are often sent to Usenet newsgroups in
       PalmPilot personal digital assistant; merged     this form, because the newsgroups can only
       with 3Com Corporation in 1998 in one of          handle text and don’t know how to manage
       the largest deals in telecommunications-         binary files.
       industry history.                                2. The name of the utility program that
       For more information on U.S. Robotics            performs a text-to-binary file conversion.
       Corporation, see www.usr.com.                    Originally a Unix utility, uudecode is now
                                                        available for most operating systems.
       USRT See universal synchronous
                                                        See also uucp; uuencode.
       receiver/transmitter.
                                                        uuencode Pronounced “you-you-
       UTP See unshielded twisted-pair cable.
                                                        en-code.”
       uucp Pronounced “you-you-cee-pee.” A             1. To convert a binary file such as a graph-
       standard set of Unix utilities used to manage    ical image into a text file so that the file can
       the transmission of information between          be sent over the Internet or to a Usenet
       Unix systems and to Usenet newsgroups, us-       newsgroup as a part of an e-mail message.
       ing serial connections and regular telephone     When you receive a uuencoded text file, you
       lines. The name is derived from “Unix-to-        must process it through the Unix uudecode
       Unix copy.”                                      utility to turn it back into a graphical image
                                                        that you can view.
       These utilities were originally developed by
       Mike Lesk at Bell Labs in the 1970s, and a       2. The name of the utility that performs a
       version known as HoneyDanBer uucp was            binary-to-text file conversion. Originally a
       developed in the 1980s by P. Honeyman, D.        Unix utility, uuencode is now available for
       A. Nowitz, and B. E. Redman. An even             most operating systems.
       newer version, known as Taylor uucp, is          See also uucp; uudecode.




                                                                                                  401
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 408 of 466
     V.17




     V
     V.17 A CCITT (ITU) Group 3 fax mod-              includes the disabling of echo suppression
     ulation standard for transmitting fax data       on manually dialed calls.
     at up to 14,400bps, with a fallback to
     12,000bps as line conditions deteriorate.        V.25 bis A CCITT (ITU) standard for au-
                                                      tomatic calling and answering circuits over
     V.21 A CCITT (ITU) standard for                  dial-up lines with three modes: asynchro-
     300bps modems using full-duplex trans-           nous, character-oriented synchronous, and
     mission over dial-up lines. This standard is     bit-oriented synchronous (HDLC/SDLC).
     not compatible with the Bell 103 standard        V.25 bis does not include modem configu-
     widely used in the United States.                ration commands.

     V.22 A CCITT (ITU) standard for 600bps           V.26 A CCITT (ITU) standard for
     and 1200bps full-duplex modems over two-         1200bps, full-duplex modems used over
     wire, dial-up, or leased lines. V.22 uses        four-wire leased lines.
     phase-shift keying modulation.
                                                      V.26 bis A CCITT (ITU) standard for
     V.22 bis A CCITT (ITU) standard for              1200bps and 2400bps full-duplex modems
     2400bps full-duplex modems over dial-up          used on dial-up lines.
     and two-wire leased lines, with fallback to
                                                      V.27 A CCITT (ITU) standard for
     1200bps and then 600bps operation. V.22
                                                      4800bps, full-duplex modems used with
     bis uses quadrature amplitude modulation.
                                                      four-wire leased lines, with a manual
     V.23 A CCITT (ITU) standard for 600bps           equalizer.
     or 1200bps synchronous or asynchronous
                                                      V.27 bis A CCITT (ITU) standard for
     half-duplex modems used on dial-up lines.
                                                      2400bps or 4800bps, full-duplex modems
     V.24 A CCITT (ITU) definition of the in-         used with four-wire leased lines. The main
     terface between a modem and a computer           advance over V.27 is the addition of an au-
     system. V.24 is functionally equivalent to       tomatic adaptive equalizer for use on leased
     the RS-232-C standard, but does not spec-        circuits.
     ify connectors or pin assignments; those are     V.27 ter A CCITT (ITU) standard for
     defined in ISO 2110.                             2400bps or 4800bps, full-duplex modems
                                                      used with dial-up lines. Used in some
     V.25 A CCITT (ITU) standard for auto-
                                                      CCITT Group 3 fax transmissions.
     matic calling and answering circuits over
     dial-up lines using a parallel interface. V.25   See also CCITT Groups 1–4.



     402
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 409 of 466
                                                                                             V.90


       V.29 A CCITT (ITU) standard for                  over four-wire, leased circuits, with time-
       9600bps modems used with point-to-               division multiplexing available for line
       point, four-wire leased lines. This standard     sharing.
       has been adopted for CCITT Group 3 fax
                                                        V.34 A CCITT (ITU) standard for
       transmissions over dial-up lines at
                                                        28.8Kbps modems using trellis-coded
       9600bps and 7200bps.
                                                        modulation techniques and advanced data
       See also CCITT Groups 1–4.
                                                        compression.
       V.32 A CCITT (ITU) standard for                  See also V.fast.
       9600bps modems, with fallback to 4800bps,
       used over two-wire, dial-up lines or two-        V.42 A CCITT (ITU) standard for error
       wire or four-wire leased lines, with echo can-   correction rather than for a modem. V.42
       celing to remove any telephone-line echo,        uses LAP-M (Link Access Procedure-
       and quadrature amplitude modulation.             Modem) as the primary error-correcting
                                                        protocol, with MNP (Microcom Network-
       V.32 encodes four data bits for each baud to
                                                        ing Protocol) classes 2 through 4 as an
       give an effective throughput of 9600bps and
                                                        alternative.
       includes trellis-coded modulation error-
       correcting techniques. V.32 is the first stan-   V.42 can be used with V.22, V.22 bis, V.26
       dard for 9600bps modems using standard           ter, V.32, and V.32 bis.
       lines anywhere in the world.
                                                        V.42 bis A CCITT (ITU) standard that
       V.32 bis A CCITT (ITU) standard ex-              adds a British Telecom Lempel-Ziv data-
       tending V.32 to 7200, 12,000, and 14,400         compression technique to V.42 error cor-
       bits per second. V.32 bis uses trellis-coded     rection, usually capable of achieving a com-
       modulation.                                      pression ratio of 3.5 to 1.

       V.32 terbo A pseudo-standard proposed            V.54 A CCITT (ITU) standard that spec-
       by AT&T and others that supports trans-          ifies the loopback tests incorporated into
       mission at up to 19, 200bps.                     modems for testing the telephone circuit
       The name is a pun and does not represent an      and isolating any transmission problems.
       ITU standard; the next revision of the V.32
                                                        V.56 bis A CCITT (ITU) standard that
       standard after V.32 bis will be V.32 ter, and
                                                        defines a network transmission model used
       V.32 terbo has been replaced by the ITU
                                                        to evaluate modem performance over two-
       standard V.34.
                                                        wire voice-grade circuits.
       See also V.fast.
                                                        V.90 A CCITT (ITU) standard for mo-
       V.33 A CCITT (ITU) standard for                  dems; also known as the 56K modem
       12,000bps and 14,400bps modems used              standard. V.90 describes an asymmetric




                                                                                               403
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 410 of 466
     V.110


     connection, with theoretical speeds of up to    amount of code to an existing file, the vac-
     56Kbps downstream and an upstream con-          cine program causes an alert to be generat-
     nection rate of up to 33.6Kbps.                 ed if a virus does attack.
     V.90 modems attain their high speed by          See also antivirus program; boot sector
     assuming the circuit is a digital circuit and   virus; file-infecting virus; infection; mac-
     reducing the number of analog-to-digital        ro virus; multipart virus; polymorphic
     conversions they perform, except for the        virus; stealth virus; Trojan Horse; virus.
     conversion that takes place for outbound
     traffic at the user’s modem.                    Value Added Network Abbreviated
                                                     VAN. Commercially available turn-key
     Whether you actually achieve these rates        data networks from companies such as
     depends on the quality of the phone line and    CompuServe, GE Information Services, and
     the distance to the local telephone company     Infonet Services Corporation.
     central office. If the other end of the con-
     nection is not digital, the modem switches      VANs are available on a leased-line or a
     into full analog mode at 28.8 or 33.6Kbps.      dial-up rate and save an organization the
                                                     trouble of setting up the equipment and
     In order to reduce crosstalk between adja-      contracting for the lines and service. VANs
     cent lines, the FCC has placed restrictions     can also provide additional services such as
     on maximum signal strength levels, and so       message routing, resource management,
     54Kbps is the theoretical maximum data          and protocol-conversion services.
     rate.
                                                     value-added process Abbreviated
     See also K56Flex; X2.
                                                     VAP. In Novell NetWare 2.x, an applica-
                                                     tion that adds functions to the network op-
     V.110 A CCITT (ITU) standard that
                                                     erating system, such as print server or
     specifies how DTE (data terminal equip-
                                                     communications server software.
     ment) using synchronous or asynchronous
     serial interfaces is supported on an ISDN       NetWare Loadable Modules (NLMs) pro-
     (Integrated Services Digital Network).          vide a similar function in later versions of
                                                     NetWare.
     V.120 A CCITT (ITU) standard that
                                                     See also Virtual Loadable Module.
     specifies how DTE (data terminal equip-
     ment) using synchronous or asynchronous         value-added reseller Abbreviated
     serial interfaces is supported on an ISDN       VAR. A company that adds value to a sys-
     (Integrated Services Digital Network) using     tem, repackages it, and then resells it to the
     a protocol to encapsulate the transmitted       public.
     data.
                                                     This added value can take the form of better
     vaccine A utility program designed to           documentation, user support, service sup-
     protect files from viruses. By adding a small   port, system integration, or sometimes just a




     404
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 411 of 466
                                                       Vendor Independent Messaging


       new nameplate on the box. For example,          for non-real-time VBR applications such as
       Canon makes the print engine used in many       transaction processing.
       laser printers, including those from Hewlett-   See also Asynchronous Transfer Mode;
       Packard (HP); in this case, Canon is an OEM     Available Bit Rate; Constant Bit Rate; Un-
       (original equipment manufacturer) and HP        specified Bit Rate.
       is the VAR.
                                                       VAX Digital Equipment Corporation’s
       value entry In Microsoft Windows, the
                                                       (DEC’s) popular line of minicomputers and
       actual data in the Registry, stored in the
                                                       workstations, first introduced in 1977.
       keys. Each value entry has a name, a data
       type (which determines the length and the       See also DECnet; VMS.
       format of the value), and the value itself.
                                                       VBA See Visual Basic for Applications.
       See also hive; key; Registry; sub-hive;
       sub-key; volatile key.                          VBR See Variable Bit Rate.

                                                       VBScript A version of Microsoft Visual
       values In Novell Directory Services             Basic used as a scripting language in Mi-
       (NDS), the actual data stored in the prop-      crosoft Internet Explorer Web browser and
       erties of an NDS object. Properties can have    in Microsoft Internet Information Server.
       more than one value; some are required,
                                                       See also scripting.
       and others are optional.

       vampire tap A connector used to connect         VCC See Virtual Channel Connection.
       one cable segment to another. A needle on       VCI See Virtual Channel Identifier.
       the connector pierces the cable insulation to
       make a connection to the wire within.           VDSL See Very-High-Bit-Rate Digital
                                                       Subscriber Line.
       VAN See Value Added Network.
                                                       vector graphics See object-oriented
       VAP See value-added process.                    graphics.

       vaporware A slang term for a product            vendor The person or company that
       that has been announced but has missed its      manufactures, supplies, or sells computer
       release date, often by a large margin, and so   hardware, software, or related services.
       is not actually available.                      Vendor Independent Messaging
       VAR See value-added reseller.                   Abbreviated VIM. An e-mail API
                                                       originally developed by Lotus, and
       Variable Bit Rate Abbreviated VBR. A            supported by Apple, IBM, MCI, Novell,
       connection-oriented Asynchronous Trans-         and Oracle and other e-mail vendors.
       fer Mode service for real-time applications     Developers use VIM to add e-mail
       for which minor data loss is acceptable, and    capabilities to their applications.



                                                                                             405
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 412 of 466
     version number


     Microsoft supports its own e-mail API,           Very-High-Bit-Rate Digital Subscriber
     Messaging API (MAPI), and a VIM-to-              Line Abbreviated VDSL. A higher-speed
     MAPI dynamic link library makes it possi-        version of Asymmetric Digital Subscriber
     ble to exchange messages between the two         Line (ADSL).
     interfaces.
                                                      VDSL is asymmetrical with a higher down-
     See also Messaging API.                          stream data-transfer rate than its upstream
                                                      rate. Upstream rates can be from 1.6Mbps
     version number A method of identify-             to 2.3Mbps, and downstream rates range
     ing a particular software or hardware re-        from 12.96Mbps to 51.84Mbps, depend-
     lease, assigned by the developer, that often     ing on the distance involved.
     includes numbers before and after a deci-        See also Asymmetric Digital Subscriber
     mal point; the higher the number, the more       Line; Digital Subscriber Line; High-
     recent the release.                              Bit-Rate Digital Subscriber Line; Rate-
     The number before the decimal point indi-        Adaptive Digital Subscriber Line; Single-
     cates the major revision levels (as in Mi-       Line Digital Subscriber Line.
     crosoft Windows NT 3 and Windows NT 4),
     and the part after the decimal indicates a mi-   very low-frequency emission Abbre-
     nor revision level (as in Windows NT 3.5         viated VLF. Radiation emitted by a com-
     and Windows NT 3.51). In some cases, a mi-       puter monitor and other common
     nor revision can produce a significant differ-   household electrical appliances, such as
     ence in performance.                             televisions, hair dryers, electric blankets,
                                                      and food processors.
     Many people steer clear of any release la-
     beled 1.0, because this number implies the       VLF emissions range from 2 to 400kHz and
     first release of a product that may not have     decline with the square of the distance from
     had extensive real-world use. Microsoft has      the source. Emissions are not constant
     avoided this issue with the release of Win-      around a computer monitor; they are high-
     dows systems tied to the year, as in Win-        er from the sides and rear, and weakest
     dows 98 and Office 2000.                         from the front of the screen.
                                                      Sweden is the only country to have defined
     vertical application An application spe-
                                                      a set of standards for monitor emissions. In
     cifically created for a narrow and special-
                                                      1990, Mat Oct Provadet (MPR), the Swed-
     ized market or profession. Software              ish National Board for Meteorology and
     designed for veterinary hospital manage-         Testing, revised its guidelines for acceptable
     ment is an example of a vertical application.    VLF emissions as less than or equal to 25
                                                      nanoTesla (nT). A nanoTesla is a unit of
     vertical bar The | symbol. Used in Unix
                                                      measurement for small magnetic fields.
     and in other operating systems to pipe the
     output of one command into the input of          See also extremely low-frequency emis-
     another.                                         sion; radio frequency interference.


     406
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 413 of 466
                                         Video Electronics Standards Association


       very small aperture terminal Abbrevi-          vi A popular Unix screen editor, original-
       ated VSAT. A small satellite terminal used     ly written by Bill Joy as part of the BSD
       for digital communications, from 1 to 3        Unix systems. Pronounced “vee-eye.”
       meters (3.3 to 10 feet) in diameter, capable
                                                      video adapter An adapter that provides
       of managing digital transmissions of up to
                                                      the text and graphics output to the moni-
       56Kbps. Satellites that can handle T1 data
                                                      tor. Some later video adapters, such as the
       rates of up to 1.544Mbps are known as
                                                      SVGA, are included in the circuitry on the
       TSATs.
                                                      motherboard rather than as separate plug-
       VESA See Video Electronics Standards           in boards.
       Association.
                                                      video conferencing A method used to
       VESA local bus Abbreviated VL bus;             allow people at remote locations to join
       also known as VL local bus. A local bus        in a conference and share information.
       architecture introduced by VESA (Video         Originally done with analog video and ex-
       Electronics Standards Association), in which   pensive satellite links, video conferencing
       as many as three VL bus adapter slots are      is now performed with compressed digital
       built into the motherboard. The VL bus al-     video transmitted over a local-area net-
       lows for bus mastering. The most common        work or the Internet.
       VL bus adapters are video adapters, hard-      From an application standpoint, video con-
       disk controllers, and network interface        ferencing has gone way beyond looking at a
       cards.                                         picture of a person; users can look at and
       See also Peripheral Component Intercon-        update charts, make drawings or sketches
       nect local bus; PC Card.                       on a chalkboard, update spreadsheets, and
                                                      so on, all online.
       V.everything A marketing term used by          A video camera and a speakerphone are
       some modem manufacturers to describe mo-       linked to a PC at each site, and the PC in
       dems that comply with both the K56Flex         turn is linked to the network.
       and X2 proposed standards as well as with      See also CU-SeeMe; desktop video; H.323;
       the adopted CCITT (ITU) V.90 standard.         Microsoft NetMeeting; T.120.
       A V.everything modem should be compat-
       ible with any other modem capable of           Video Electronics Standards
       operating at the same speed.                   Association Abbreviated VESA. An as-
                                                      sociation of video graphics adapter and
       V.Fast An interim modem standard for           monitor manufacturers that sets standards
       uncompressed data-transfer rates of up to      for personal computer video. VESA is most
       28.8Kbps over dial-up voice-grade phone        notable for its role in standardizing Super
       lines. Made obsolete by the publication of     VGA (SVGA) hardware and the develop-
       the CCITT (ITU) V.34 standard.                 ment of the VESA local bus.
       See also V.34.                                 See also VESA local bus.


                                                                                            407
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 414 of 466
     video RAM


     video RAM Abbreviated VRAM, pro-                 Virtual Channel Identifier Abbreviat-
     nounced “vee-ram.” Special-purpose RAM           ed VCI. In an Asynchronous Transfer
     with two data paths for access (convention-      Mode (ATM) cell header, a 16-bit field used
     al RAM has just one). These two paths let        to identify virtual channels between users
     a VRAM board manage two functions at             or between users and networks.
     once: refreshing the display and communi-
                                                      See also Asynchronous Transfer Mode.
     cating with the processor. VRAM does not
     require the system to complete one function
                                                      virtual circuit A temporary shared com-
     before starting the other, so it allows faster
                                                      munications path that appears to the user as
     operation for the whole video system.
                                                      a dedicated connection. A virtual circuit is
     viewer An application launched by a              maintained only for as long as the customer
     Web browser to view a file that the browser      requires a connection; the next time a call is
     cannot display by itself. Sometimes called a     placed, a different virtual circuit may be
     helper application.                              used.

     A viewer displays video clips and animation      See also bandwidth on demand; perma-
     files.                                           nent virtual circuit; switched virtual circuit.

     See also helper; player; plug-in.
                                                      virtual console A feature found in
                                                      Linux, UnixWare, and other operating sys-
     ViewSonic Corp. A manufacturer of
                                                      tems that allows you to log on to the same
     high-performance monitors, flat-panel LCD
                                                      terminal as though you were different users.
     and LCD projectors, and professional mon-
                                                      Also known as a virtual terminal.
     itors for CAD/CAM and graphic design.
                                                      To open a new virtual console, hold the Alt
     For more information on ViewSonic Corp.,
                                                      key as you press one of the F1 to F8 function
     see www.viewsonic.com.
                                                      keys; as you press each function key, you
     VIM See Vendor Independent                       see a new screen complete with its own lo-
     Messaging.                                       gin prompt. Each virtual console displays
                                                      its output on its own virtual screen.
     VINES See Banyan VINES.
                                                      virtual data network A method used to
     Virtual Channel Connection Abbrevi-              provide full interconnection of all LAN seg-
     ated VCC. In Asynchronous Transfer               ments without using dedicated circuits so
     Mode (ATM), a logical connection between         that customers pay only for the services
     two end stations. A VCC can be either            they actually use. Also known as a virtual
     switched or dedicated.                           LAN.
     See also Asynchronous Transfer Mode;             See also bandwidth on demand; virtual
     Virtual Path Connection.                         circuit.



     408
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 415 of 466
                                                                     Virtual Path Identifier


       virtual directory A directory that ap-           virtual memory A memory-manage-
       pears to a user to be located on the service     ment technique that allows information in
       they are accessing, but which is actually lo-    physical memory to be swapped out to a
       cated on a linked server. Virtual directories    hard disk if necessary.
       are often used on Web servers where they are     This technique provides applications with
       used to balance the overall load, but still      more memory space than is actually avail-
       present a single, simple view of the informa-    able in the computer. True virtual-memory
       tion present.                                    management requires specialized hardware
                                                        in the processor for the operating system to
       virtual drive See RAM disk.
                                                        use; it is not just a matter of writing infor-
       virtual LAN See virtual data network.            mation out to a swap area on the hard disk
                                                        at the application level.
       Virtual Loadable Module Abbreviated              In a virtual memory system, programs and
       VLM. A Novell NetWare modular pro-               their data are divided into smaller pieces
       gram that runs on each MS-DOS client and         called pages. When more memory is needed,
       allows that workstation to communicate           the operating system decides which pages
       with the server.                                 are least likely to be needed soon (using an
       The NetWare DOS Requester consists of            algorithm based on frequency of use, most
       several VLMs that replace and provide            recent use, and program priority), and it
       backward compatibility with the NetWare          writes these pages out to disk. The memory
       shells used in earlier versions of NetWare.      space that they used is now available to the
                                                        rest of the system for other applications.
       See also NetWare DOS Requester; Net-             When these pages are needed again, they are
       Ware Loadable Module.                            loaded back into real memory, displacing
                                                        other pages.
       virtual machine An environment creat-
                                                        See also permanent swap file; swapping;
       ed by the operating system that gives each
                                                        swap space.
       executing application the illusion that it has
       complete control of an independent com-          Virtual Path Connection Abbreviated
       puter and can access all the system resourc-     VPC. In Asynchronous Transfer Mode
       es that it needs.                                (ATM), a set of logical Virtual Channel
       For example, the Intel 80386 (and higher)        Connections (VCCs) between two end sta-
       processor can run multiple MS-DOS appli-         tions. All channels in a specific VPC con-
       cations in completely separate and protect-      nect the same two end stations.
       ed address spaces using virtual 8086 mode.       See also Asynchronous Transfer Mode;
                                                        Virtual Channel Connection.
       In the Java environment, a Java applet ex-
       ecutes inside the Java Virtual Machine.
                                                        Virtual Path Identifier Abbreviated
       See also Java Virtual Machine.                   VPI. In an Asynchronous Transfer Mode


                                                                                                409
                     Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 416 of 466
     Virtual Private Network


     (ATM) cell header, an 8-bit field used to       network protocols, including SDLC (Syn-
     identify virtual paths between users or be-     chronous Data Link Control) and Token
     tween users and networks.                       Ring.
     See also Asynchronous Transfer Mode.            virtual terminal See virtual console.
     Virtual Private Network Abbreviated             virus A program intended to damage a
     VPN. Originally, a private network for voice    computer system without the user’s knowl-
     and data built from traditional carrier ser-    edge or permission.
     vices. More recently, a VPN is an encrypted
                                                     A virus clones itself from disk to disk or
     private tunnel across the Internet.
                                                     from system to system over a network.
     Virtual Reality Modeling Language               Numbers are hard to come by, but certain
     Abbreviated VRML. A specification and           authorities claim that there are approxi-
     file format for three-dimensional rendering     mately 30,000 known viruses, with 400
     used in conjunction with Web browsers and       new ones appearing each month.
     that uses existing Web protocols and works      A virus may attach itself to a program or to
     within the Internet framework.                  the partition table or boot track on a hard
     VRML is a subset of Silicon Graphics’ In-       disk. When a certain event occurs, a date
     ventor File Format, created by Mark Pesce       passes, or a specific program executes, the
     and Tony Parisi in 1994.                        virus is triggered into action.

     virtual root The root directory that a          See also boot sector virus; file-infecting vi-
     user sees when connected to a Web server.       rus; macro virus; multipart virus; polymor-
                                                     phic virus; stealth virus; Trojan Horse;
     The virtual root is an alias to an actual lo-
                                                     vaccine.
     cation on a hard disk, either on the Web
     server or on a different server. This tech-     Visual Basic for Applications Abbrevi-
     nique allows one URL to represent the Web       ated VBA. A version of Microsoft Visual Ba-
     site, while, at the same time, allowing the     sic included with Microsoft Windows 98
     Webmaster to change the root directory          applications such as Excel; it is used to write
     without affecting the URL.                      everything from simple macros to complex
     See also Uniform Resource Locator.              custom applications.

     Virtual Telecommunications Access               VL bus See VESA local bus.
     Method Abbreviated VTAM. IBM soft-
                                                     VLF See very low-frequency emission.
     ware that runs on a mainframe computer
     running the MVS or VM operating system.         VL local bus See VESA local bus.
     VTAM controls communications in an              VLM See Virtual Loadable Module.
     SNA (Systems Network Architecture)
     environment. VTAM supports a range of           VM See virtual machine.



     410
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 417 of 466
                                                                                               VSAT


       VMS A 32-bit, multiuser, multitasking,             often referred to by name, uses the term vol-
       virtual memory operating system from Dig-          ume name instead.
       ital Equipment Corporation (DEC) for the
       VAX line of computers.                             volume name See volume label.

       See also DECnet; VAX.                              volume reference number See
                                                          volume serial number.
       voice mail A computerized store-and-
       forward system for voice messages.                 volume serial number In several oper-
                                                          ating systems, a unique number assigned to
       A voice-mail system uses prerecorded mes-
                                                          a disk during the formatting process. This
       sages to route the caller to the correct person,
                                                          number is displayed at the beginning of a di-
       department, or mailbox and then digitizes
                                                          rectory listing. The MacOS assigns a similar
       the incoming messages and stores them on
                                                          number, known as a volume reference num-
       disk for review by the recipient. Users can of-
                                                          ber, that programs can use when referring
       ten forward voice-mail messages to another
                                                          to disks.
       department or person after attaching their
       own comments.                                      volume spanning In Novell NetWare, a
       See also electronic mail.                          mechanism that allows a volume to include
                                                          several physical hard disks.
       volatile key In Microsoft Windows, a               See also volume.
       Registry key whose contents are construct-
       ed at the time the system boots, rather than       VPC See Virtual Path Connection.
       being permanently stored in a hive file.
                                                          VPI See Virtual Path Identifier.
       See also hive; key; Registry; sub-hive; sub-
       key; value entry.                                  VP/ix An MS-DOS emulation package
                                                          from Sun Microsystems that allows you to
       volume In the Novell networking world,             access programs and data files under the MS-
       a volume is the highest level of the file server   DOS partition and use them in the Unix en-
       directory and file structure.                      vironment as a task under Unix. To the user,
       Large hard disks can be divided into several       the sessions look exactly as they would if you
       volumes when the network operating sys-            changed partitions and booted MS-DOS.
       tem is first installed, and with volume span-
                                                          VPN See Virtual Private Network.
       ning, volumes can include multiple physical
       drives.                                            VRAM See video RAM.
       volume label In many operating sys-                VRML See Virtual Reality Modeling
       tems, the name assigned to a disk by the us-       Language.
       er, displayed on the first line of a directory
       listing. The Macintosh, on which disks are         VSAT See very small aperture terminal.



                                                                                                  411
                      Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 418 of 466
     VT-52, VT-100, VT-200


     VT-52, VT-100, VT-200 A series of asyn-       terminal-emulation packages include emu-
     chronous terminals manufactured by Digi-      lations of these terminals.
     tal Equipment Corporation (DEC) that uses
                                                   VTAM See Virtual Telecommunications
     a specific set of control codes for display
                                                   Access Method.
     management. Many communications and




     412
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 419 of 466
                                                                            weak password




       W
       W3 See World Wide Web.                        WDMA divides each channel into a set of
                                                     time slots using time-division multiplexing,
       W3C See World Wide Web Consortium.
                                                     and data from different sources is assigned
       WABI See Windows Application Binary           to a repeating set of time slots.
       Interface.
                                                     See also time-division multiplexing; wave-
       WAIS See Wide Area Information                length division multiplexing.
       Service.
                                                     wavelength division multiplexing
       wait state A clock cycle during which no
                                                     Abbreviated WDM. A frequency-division
       instructions are executed, because the pro-
                                                     multiplexing (FDM) technique that allows
       cessor is waiting for data from memory.
                                                     a single fiber-optic cable to carry multiple
       Static RAM chips and paged-mode RAM           light signals rather than a single light signal.
       chips are becoming popular because they       WDM places each signal on a different
       can store information without being con-      frequency.
       stantly refreshed by the processor, thus
       eliminating the wait state. A computer that   See also frequency-division multiplexing;
       can process information without wait states   inverse multiplexing; time-division multi-
       is known as a zero-wait-state computer.       plexing; statistical multiplexing.

       WAN See wide-area network.                    WBEM See Web-Based Enterprise
       warm boot A reboot performed after            Management.
       the operating system has been running for
                                                     WDM See wavelength division
       some period of time, by pressing Ctrl+
                                                     multiplexing.
       Alt+Del rather than cycling the power to
       the computer.                                 WDMA See wavelength division multi-
       Warp See OS/2.                                ple access.

       WATS See Wide Area Telephone                  weak password A password that is
       Service.                                      easy to guess, such as an English word, any
                                                     reference to Star Trek or Star Wars, or a
       wavelength division multiple access
                                                     word or number that relates to the user,
       Abbreviated WDMA. A technique that
                                                     such as the name of a family member or a
       manages multiple transmissions on a fiber-
                                                     birth date.
       optic cable system using wavelength divi-
       sion multiplexing (WDM).                      See also password; strong password.


                                                                                               413
                    Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 420 of 466
     Web


     Web See World Wide Web.                       Netscape Navigator and Microsoft Internet
                                                   Explorer are examples of popular Web
     Web-Based Enterprise Management               browsers.
     Abbreviated WBEM. A platform-indepen-
                                                   See also ActiveX; helper; HyperText Mark-
     dent management standard, originally pro-
                                                   up Language; player; plug-in; Uniform Re-
     posed by BMC Software, Cisco Systems,
                                                   source Locator; viewer; World Wide Web.
     Compaq, Intel, and Microsoft and now
     supported by more than 70 companies, to
                                                   Webmaster The person responsible for
     allow network, systems, and applications
                                                   maintaining and administering a Web site.
     software data from a variety of sources to
     be accessed and reported by management        WebNFS A technology from Sun Micro-
     applications regardless of the original       systems that extends the Network File Sys-
     source of that data.                          tem (NFS) to the Internet.
     See also Desktop Management Interface;        WebNFS makes file access across the Inter-
     Simple Network Management Protocol;           net as easy as local file access, provides en-
     total cost of ownership; Wired for            hanced download performance, and can
     Management.                                   automatically resume a file transfer after a
                                                   broken connection is restored.
     Web browser A client application that
     lets you look at hypertext documents, fol-    Web page Information placed on a Web
     low links to other HTML documents, and        server for viewing with a Web browser. A
     download files on the Internet or on a cor-   Web page can contain text, graphics, audio
     porate intranet.                              or video clips, and links to other Web pages.

     When you find something that interests you    See also Web browser.
     as you browse through a hypertext docu-
     ment, you can click on that object, and the   Web portal See portal.
     system automatically takes care of access-
                                                   Web server A hardware and software
     ing the Internet host that holds the docu-
                                                   package that provides services to client
     ment you requested; you don’t need to
                                                   computers running Web browsers.
     know the IP address, the name of the host
     system, or any other details.                 Clients make requests in the form of HTTP
                                                   messages; the server responds to these mes-
     A Web browser will also display the graph-
                                                   sages, returning Web pages or other re-
     ics in a Web page, play audio and video
                                                   quested documents to the client. Most Web
     clips, and execute small Java or ActiveX
                                                   servers run a version of Unix or Microsoft
     programs called applets, although certain
                                                   Windows NT Server.
     older Web browsers may need helper, or
     plug-in, applications to perform some of      See also Hypertext Transfer Protocol; Web
     these tasks.                                  browser; Web page; World Wide Web.


     414
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 421 of 466
                                                                                      wideband


       Web site A group of HTML documents               whitespace A collective name used for
       and associated scripts supported by a Web        groups of spaces, tabs, and newlines, those
       server on the World Wide Web.                    printable characters that only produce
       Most Web sites have a home page used as a        blank spaces.
       starting point or index into the site, with      Wide Area Information Service Ab-
       other Web pages or even other Web sites          breviated WAIS, pronounced “ways.” A
       connected by links. To connect to a Web          service used to access text databases or li-
       site, you need an Internet connection and a      braries on the Internet.
       Web browser.
                                                        WAIS uses simple natural-language queries
       See also HyperText Markup Language;
                                                        and takes advantage of index searches for
       Web browser; Web page; World Wide
                                                        fast retrieval. Unlike Gopher, which search-
       Web.
                                                        es only the names of Gopher resources,
       wedged A slang expression for a frozen           WAIS can search the content of all docu-
       or hung terminal.                                ments retrievable from WAIS databases.
                                                        WAIS is particularly adept at searching
       Western Digital Corp A major manu-               through collections of Usenet newsgroups,
       facturer of storage systems, including 3.5-      electronic texts, and newspaper archives.
       inch Enhanced IDE drives for PCs, high-          WAIS has largely been replaced by the
       capacity SCSI drives for workstations and        search engines now available on the World
       servers, and RAID systems.                       Wide Web.
       For more information on Western Digital          See also search engine.
       Corp, see www.wdc.com.

       WfM See Wired for Management.                    wide-area network Abbreviated WAN.
                                                        A network that connects users across large
       whiteboard An application that lets sev-         distances, often crossing the geographical
       eral network users look at and share imag-       boundaries of cities or states.
       es, data, and text simultaneously, as they all
                                                        See also local-area network; metropolitan-
       participate in a common conference call.
                                                        area network.
       Each person’s comments and suggestions
       are labeled and separated from the com-          Wide Area Telephone Service Abbre-
       ments made by others participating in the        viated WATS. A discounted toll service
       call.                                            available from all long-distance and local
       White Pine Software Distributors of              telephone companies that provides unlimit-
       the popular Cu-SeeMe application, a video        ed use of a telephone circuit for a fixed
       conferencing and videophone product that         charge.
       works over the Internet.                         wideband In communications, a channel
       For more information on White Pine Soft-         capable of handling more frequencies than
       ware, see www.wpine.com.                         a standard 3kHz voice channel.


                                                                                               415
                     Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 422 of 466
     wideband transmission


     wideband transmission See broad-                been replaced by other types of Web server
     band network.                                   extensions.
                                                     See also Common Gateway Interface;
     Wide SCSI A version of the SCSI-2 stan-
                                                     Hypertext Transfer Protocol.
     dard that provides data transfer rates of up
     to 20MBps over a 16-bit data bus.
                                                     window In a graphical user interface, a
     See also Fast SCSI; Fast/Wide SCSI;             rectangular portion of the screen that acts
     SCSI-1; SCSI-2; SCSI-3; Small Computer          as a viewing area for applications.
     System Interface; Ultra SCSI; Ultra2
                                                     Windows can be tiled so that they are dis-
     SCSI; Wide Ultra SCSI; Wide Ultra2 SCSI.
                                                     played side by side, or they can be cascaded
                                                     so that their individual title bars are always
     Wide Ultra SCSI A version of the SCSI-2
                                                     visible. They then can be individually
     standard that provides data transfer rates of
                                                     moved and sized on the screen. Some pro-
     up to 40MBps over a 16-bit data bus.
                                                     grams can open multiple document win-
     See also Fast SCSI; Fast/Wide SCSI; SCSI-       dows inside their application window to
     1; SCSI-2; SCSI-3; Small Computer System        display several word-processing or spread-
     Interface; Ultra SCSI; Ultra2 SCSI; Wide        sheet data files at the same time.
     SCSI.
                                                     See also X Window.

     Wide Ultra2 SCSI A version of the SCSI-
                                                     Windows See Microsoft Windows.
     2 standard that provides data transfer rates
     of up to 80MBps over a 16-bit data bus.         Windows 3.1 See Microsoft
     See also Fast SCSI; Fast/Wide SCSI; SCSI-       Windows 3.1.
     1; SCSI-2; SCSI-3; Small Computer System
                                                     Windows 95 See Microsoft
     Interface; Ultra SCSI; Ultra2 SCSI; Wide
                                                     Windows 95.
     SCSI; Wide Ultra SCSI.
                                                     Windows 98 See Microsoft
     wildcard character A character that             Windows 98.
     represents one or more unknown charac-
     ters. In many operating systems, a question     Windows Application Binary
     mark (?) represents a single unknown char-      Interface Abbreviated WABI. A specifi-
     acter in a filename or filename extension,      cation developed by Sun Microsystems that
     and an asterisk (*) represents any number       defines how Microsoft Windows applica-
     of unknown characters.                          tions run on Unix workstations. The WABI
                                                     interface translates the system calls made by
     See also star-dot-star.                         the application into system calls that the un-
                                                     derlying Unix system can provide.
     WinCGI A Common Gateway Interface
     (CGI) that allows HTTP applications to be       Windows CE       See Microsoft
     written in Visual Basic. WinCGI has largely     Windows CE.


     416
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 423 of 466
                                                                Wired for Management


       Windows client Any computer running           Sockets or Windows Network Transit
       Windows that connects to the network.         Protocol.

       Windows Internet Naming Service               WinSock is designed to provide the same
       Abbreviated WINS. A Microsoft Windows         kinds of services that Berkeley sockets pro-
       NT Server service that maps NetBIOS           vide in the Unix world. In Windows, Win-
       computer names used in Windows net-           Sock is implemented as a dynamic link
       works to IP addresses used in TCP/IP-         library (DLL) that sits below the application
       based networks. WINS is almost com-           but above the TCP/IP stack. Developers
       pletely automated; it builds its own data-    write programs that communicate with the
       base and manages updates to the database.     DLL, which converts the commands and
                                                     messages and passes them to the TCP/IP pro-
       See also network basic input/output
                                                     tocol stack below.
       system; IP address.
                                                     The latest version, WinSock 2, supports mul-
       Windows Network Transit Protocol              tiple communications protocols, including
       See WinSock.                                  IPX (Internetwork Packet eXchange), DEC-
                                                     net, and XNS (Xerox Network Services), as
       Windows NT Diagnostics A utility
                                                     well as real-time multimedia communica-
       program from Microsoft that is used to
                                                     tions across a wide range of communications
       look at and troubleshoot a Windows NT
                                                     circuits.
       Server system; also known as winmsd.
       Windows NT Diagnostics details transport      Wintel A contraction of Windows and
       information and network statistics, as well   Intel. Pertaining to an Intel-based computer
       as service, resource, environment, and de-    that runs Microsoft Windows.
       vice driver information.
                                                     WinZip A popular Windows file com-
       Windows NT Server See Microsoft               pression and decompression program from
       Windows NT Server.                            Nico Mak Computing, Inc.

       Windows NT Workstation See Mi-                Wired for Management Abbreviated
       crosoft Windows NT Workstation.               WfM. A specification from Intel to make
                                                     Intel-based systems more manageable.
       Windows Sockets See WinSock.
                                                     WfM supports the Desktop Management
       Windows terminal See thin client.
                                                     Interface (DMI) and includes asset manage-
       winmsd See Windows NT Diagnostics.            ment, remote wake-up, power manage-
                                                     ment, and system configuration and
       WINS See Windows Internet Naming              reconfiguration.
       Service.
                                                     See also Advanced Configuration and
       WinSock An API for writers of TCP/IP-         Power Interface; Web-Based Enterprise
       related software. Also known as Windows       Management.


                                                                                            417
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 424 of 466
     wireless communications


     wireless communications A method                      connect groups of networks that use con-
     of connecting a node or a group of nodes              ventional cabling.
     into the main network using a technology              See also mobile computing.
     other than conventional cabling.

     The following methods are in use:                     wiring closet A location where cables
                                                           are gathered together to connect to the cen-
     ■
         Infrared line of sight High-frequency             tral wiring in an office or building.
         light waves are used to transmit data
         between nodes up to 24.4 meters (80 feet)         word length 1. The standard data unit
         apart using an unobstructed path; infra-          in a particular computer. The most com-
         red beams cannot pass through masonry             mon words are 8, 16, 32, or 64 bits in
         walls. Data rates are relatively high, in the     length.
         tens of megabits per second range.                2. In communications, the number of data
     ■
         High-frequency radio High-frequency               bits in a data word.
         radio signals transmit data to nodes from         workflow software Software that al-
         12.2 to 39.6 meters (40 to 130 feet) apart,       lows users to move and manage informa-
         depending on the nature of obstructions           tion among themselves, combining the
         separating them; the signal can penetrate         functions of e-mail, imaging, and document
         thin walls but not supporting masonry.            management.
         Data rates are usually less than 1Mbps.
                                                           A document moves through various stages
     ■
         Spread-spectrum radio A small set of fre-         of processing as it is edited, signed, or vali-
         quencies are available for wireless LANs          dated by the various members of the work-
         without FCC approval. The 902 to 928Mhz           group. Each stage is orchestrated and
         band is known as the Industrial, Scientific,      validated by the workflow software.
         Medical (ISM) band and is not regulated.
                                                           See also workgroup.
         The 2.4 to 2.483Ghz band is regulated and
         requires an FCC license for use. Spread-          workgroup A group of individuals who
         spectrum nodes can be up to 243.8 meters          work together and share the same files and
         (800 feet) apart in an open environment,          databases over a local-area network. Spe-
         and these radio waves can pass through ma-        cial software coordinates the workgroup
         sonry walls. However, in an environment           and allows users to edit and exchange files
         with fully enclosed offices, distances are lim-   and update databases as a group.
         ited to 33.5 meters (110 feet). Data rates are
                                                           See also workflow software.
         usually less than 1Mbps.

     Wireless LANs are not always completely               WorkGroup Director A Simple Net-
     wireless and may be used to replace the ca-           work Management Protocol (SNMP) soft-
     bling on certain network segments or to               ware package from Cisco Systems.




     418
                          Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 425 of 466
                                                                      Write Once Read Many


       WorkGroup Director runs on Unix systems            and a lot of fun to access World Wide Web
       either as a stand-alone application or as an       information.
       element in a larger SNMP-based network
                                                          See also HyperText Markup Language;
       management system.
                                                          Internet; portal; search engine; Web
       working directory Jargon for the cur-              browser.
       rent working directory; also known as the
       current directory.                                 World Wide Web Consortium Abbre-
                                                          viated W3C. An international consortium
       workstation 1. In networking, any per-             founded in 1994 to develop protocols for
       sonal computer attached to the network.            the continuing evolution of the World Wide
                                                          Web.
       2. A high-performance computer optimized
       for graphics applications, such as computer-       For more information on the World Wide
       aided design (CAD), computer-aided engi-           Web Consortium, see www.w3.org.
       neering (CAE), or scientific applications.
                                                          WORM Acronym for Write Once Read
       World Wide Web Abbreviated WWW,                    Many. A high-capacity optical storage de-
       W3, or simply the Web. A huge collection           vice that can only be written to once, but
       of hypertext pages on the Internet.                that can be read a number of times.

       World Wide Web concepts were developed             WORM devices can store huge amounts of
       in Switzerland by the European Laboratory          data, as much as 1 terabyte, are highly reli-
       for Particle Physics (known as CERN), but          able, and are well suited to archival and
       the Web is not just a tool for scientists; it is   other nonchanging storage.
       one of the most flexible and exciting tools in
                                                          write-back cache A technique used in
       existence.
                                                          cache design for writing information back
       Hypertext links connect pieces of informa-         into main memory.
       tion (text, graphics, animation, audio, and
                                                          In a write-back cache, the cache stores the
       video) in separate HTML pages located at
                                                          changed block of data, but only updates
       the same or at different Internet sites, and
                                                          main memory under certain conditions,
       you explore these pages and links using a
                                                          such as when the whole block must be over-
       Web browser such as Netscape Navigator
                                                          written because a newer block must be
       or Microsoft Internet Explorer.
                                                          loaded into the cache or when the control-
       You can also access a Web resource directly        ling algorithm determines that too much
       if you specify the appropriate URL (Uni-           time has elapsed since the last update. This
       form Resource Locator).                            method is rather complex to implement,
       World Wide Web traffic is growing faster           but is much faster than other designs.
       than most other Internet services, and the         See also cache; write-through cache.
       reason for this becomes obvious once you
       try a capable Web browser; it is very easy         Write Once Read Many See WORM.


                                                                                                 419
                      Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 426 of 466
     write-through cache


     write-through cache A technique used           method is simple to implement, but is not as
     in cache design for writing information        fast as other designs; delays can be introduced
     back into main memory.                         when the processor must wait to complete
                                                    write operations to slower main memory.
     In a write-through cache, each time the pro-
     cessor returns a changed bit of data to the    See also cache; write-back cache.
     cache, the cache updates that information in
     both the cache and in main memory. This        WWW See World Wide Web.




     420
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 427 of 466
                                                                                           X.500




       X
       X See X Window.                                 X.29 A CCITT (ITU) standard, devel-
                                                       oped in 1977, for user data and the ex-
       X2 A modem technology from U.S. Ro-             change of control information between a
       botics (now part of 3COM) that provides a       PAD (packet assembler/disassembler) and
       data rate of up to 56Kbps downstream and        packet-mode DTE (data terminal equip-
       up to 40Kbps upstream. Replaced by the          ment) or another PAD.
       V.90 standard.
                                                       X.75 A CCITT (ITU) standard that de-
       See also K56Flex; V.90.                         fines the procedures used to connect two
                                                       separate packet-switched networks, such as
       X.21 A CCITT (ITU) standard that de-            those located in separate countries; often
       fines a protocol used in a circuit-switching    referred to as an X.25 gateway.
       network.
                                                       X.200 A CCITT (ITU) standard that
       X.25 A CCITT (ITU) standard, devel-             documents the seven-layer OSI Reference
       oped in 1976, that defines the connection       Model for computer-to-computer
       between a terminal and a public packet-         communications.
       switched network.
                                                       X.400 A CCITT (ITU) recommended
       X.25 describes the electrical connections,      standard, released in 1984 and revised sev-
       the transmission protocol, error detection      eral times since then, for public or private
       and correction, and other aspects of the        international e-mail distribution systems,
       link. X.25 standards parallel the lowest        defining how messages will be transferred
       three levels of the OSI Reference Model for     across the network or between two or more
       computer-to-computer communications:            connected heterogeneous networks.
       the physical layer, data-link layer, and net-
                                                       X.400 defines the components of an elec-
       work layer.
                                                       tronic address as well as the details of the
       X.25 gateway See X.75.                          envelope surrounding the message and the
                                                       rules to follow when converting between
       X.28 A CCITT (ITU) standard, devel-             message types, such as text or fax.
       oped in 1977, that defines a DTE/DCE            See also X.500; X.509.
       (data terminal equipment/data communi-
       cations equipment) interface for accessing a    X.500 A CCITT (ITU) recommended
       PAD (packet assembler/disassembler) in a        standard, first released in 1988 and revised
       public data network that does not cross an      several times since then, for a global direc-
       international boundary but is confined          tory system for locating e-mail users, to be
       within one country.                             used with the X.400 e-mail services. X.500


                                                                                              421
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 428 of 466
     X.509


     is similar to a hierarchical worldwide tele-   Xerox Network Services Abbreviated
     phone book.                                    XNS. A multilayer communications proto-
     The Lightweight Directory Access Protocol      col, first developed by Xerox, and later used
     (LDAP), now widely accepted in the Inter-      by Novell and other network software sup-
     net community, is a subset of X.500, and       pliers. XNS also supports a distributed file
     products such as Novell Directory Services     system that lets users access other comput-
     (NDS) are based on X.500.                      ers’ files and printers as if they were local.
     See also Lightweight Directory Access Pro-
                                                    XFree86 A version of the X11R6 X Win-
     tocol; Novell Directory Services; X.400;
                                                    dow system freely available for Intel-based
     X.509.
                                                    Unix systems such as Linux and FreeBSD.
     X.509 A CCITT (ITU) suggested stan-
                                                    XML See Extensible Markup Language.
     dard for authentication services, including
     digital signatures, based on X.500.            Xmodem A popular file transfer proto-
     X Consortium A group of vendors that           col available in many off-the-shelf and
     develops products based on the X Window        shareware communications packages.
     specifications.                                Xmodem was originally developed by
     Originally formed in 1988 at MIT by Apple,     Ward Christiansen for early PCs using the
     AT&T, Digital Equipment Corporation,           CP/M operating system. Xmodem divides
     Hewlett-Packard, and Sun Microsystems, in      the data for a transmission into blocks.
     1993 the X Consortium became an indepen-       Each block consists of the start-of-header
     dent, nonprofit organization.                  character, a block number, 128 bytes of da-
                                                    ta, and a checksum. An acknowledgment
     XCSE See Xylan Certified Switching
                                                    byte is returned to the sender if the check-
     Expert.
                                                    sum calculation is identical to the sender’s
     XCSS See Xylan Certified Switching             checksum; however, this requirement to ac-
     Specialist.                                    knowledge every transmitted block can
                                                    lead to poor performance.
     XENIX A version of Unix developed from
     AT&T Version 7 as a joint venture between      An extension to Xmodem, called Xmodem-
     Microsoft and Santa Cruz Operation             CRC, adds a more stringent error-checking
     (SCO) and released in 1980.                    method by using a cyclical redundancy
     XENIX was intended to support commer-          check (CRC) to detect transmission errors
     cial applications on the IBM PC—versions       rather than Xmodem’s simple additive
     were also developed for the Motorola 68000     checksum.
     and Zilog Z8000 processors—and for a
                                                    Another variation is Xmodem-1K, which
     while XENIX was the most successful Unix
                                                    transfers data in 1024-byte blocks.
     in terms of sheer numbers sold. Microsoft
     sold its interest in XENIX to SCO in 1987.     See also Kermit; Ymodem; Zmodem.


     422
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 429 of 466
                                              Xylan Certified Switching Specialist


       XMS See Extended Memory                       X Window is an open and nonproprietary
       Specification.                                bit-mapped graphics system, designed to be
                                                     independent of both the display hardware
       XNS See Xerox Network Services.
                                                     and the underlying operating system. It is
       XON/XOFF In asynchronous transmis-            supported by all the major workstation
       sions between two PCs, a simple method of     vendors.
       flow control.
                                                     X Window implements a client/server envi-
       The receiving PC sends an XOFF control        ronment, but with the sense of the terms re-
       character (ASCII 19, Ctrl+S) to pause the     versed from today’s common usage.
       transmission of data when the receive buff-
       er is full and then sends an XON character    See also X terminal.
       (ASCII 17, Ctrl+Q) when it is ready to con-
       tinue the transmission.                       Xylan Certified Switching Expert Ab-
                                                     breviated XCSE. An advanced certification
       See also flow control; handshaking.
                                                     from Xylan for system professionals who
       X/Open See Open Group.                        design, maintain, and troubleshoot
                                                     switched networks.
       XT See crosstalk.
                                                     See also Xylan Certified Switching
       X terminal A high-quality graphics ter-       Specialist.
       minal with a large amount of memory; de-
       signed for use with the X Window system.      Xylan Certified Switching Specialist
       X terminals usually contain X server soft-
                                                     Abbreviated XCSS. A basic certification
       ware in read-only memory.
                                                     from Xylan for system professionals who
       See also X Window.                            develop solutions for switched networks
                                                     that covers basic concepts of frame and cells
       X Window A windowing environment
                                                     switching.
       developed at MIT for Unix workstations.
       Often referred to simply as X.                See also Xylan Certified Switching Expert.




                                                                                            423
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 430 of 466
     Y2K problem




     Y
     Y2K problem The inability of some old-           Year 2000 bug See Y2K problem.
     er computer programs to process dates cor-
                                                      Yellow Pages A name for the security
     rectly after midnight on December 31,
                                                      and file-access databases on Unix systems.
     1999.
                                                      These databases are now known as the Net-
     Computer programmers in the 1960s and            work Information Service (NIS).
     ‘70s abbreviated the date field to two digits,
                                                      See also Network Information Service.
     partly to save space and partly because they
     were convinced that the software would be        Ymodem A popular file transfer proto-
     rewritten before the abbreviated date ever       col available in many off-the-shelf and
     became a problem. So Y2K isn’t really a          shareware communications packages.
     bug; the programmers and designers did it
                                                      Ymodem, a variation of the Xmodem pro-
     on purpose.
                                                      tocol, divides the data to be transmitted
     This means that older software reads 99 as       into blocks; each block consists of the start-
     1999, and as the year 2000 begins, it will in-   of-header character, a block number, 1KB
     terpret 00 as the first day of 1900.             of data, and a checksum. Ymodem’s larger
     Dates and calculations based on dates are        data block means less overhead for error
     used in almost all business, sales, account-     control when compared with Xmodem, but
     ing, and commercial software, much of            if the block has to be retransmitted because
     which was written in computer languages no       the protocol detects an error, there is more
     longer in common use. Without expensive          data to resend. Ymodem also incorporates
     and time-consuming modifications and test-       the capabilities to send multiple files in the
     ing, these systems will at best provide unpre-   same session and to abort file transfer dur-
     dictable results after January 1, 2000; at       ing the transmission.
     worst, they will simply fail to operate.         See also Kermit; Zmodem.




     424
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 431 of 466
                                                                                 zero-slot LAN




       Z
       .Z Filename extension that identifies a         Zero Administration for Windows
       Unix file compressed by the gzip or the         Abbreviated ZAWS. A Microsoft-led initia-
       compact utility.                                tive designed to lower the total cost of own-
                                                       ership of Windows-based network clients
       .z Filename extension that identifies a         in the corporate world.
       Unix file compressed by the compress
                                                       ZAW has evolved over time and now focuses
       utility.
                                                       on three main areas:
       ZAK See Zero Administration Kit.                ■
                                                           Installing an operating system on a new
                                                           computer or on a new hard disk in an
       ZAW See Zero Administration for
                                                           existing computer
       Windows.
                                                       ■
                                                           Deploying applications from central
       Z.E.N.works       See Novell Z.E.N.works.           servers to the desktop
                                                       ■
                                                           Distributing modifications or upgrades to
       Zero Administration Kit Abbreviated
                                                           applications
       ZAK. A collection of tools, scripts, and
       methodologies used by system administra-        See also NetPC; network computer; thin
       tors to simplify the implementation of se-      client; total cost of ownership.
       cure management on the Windows family
                                                       Zero Insertion Force socket A special-
       of operating systems.
                                                       ly designed chip socket that makes replac-
       ZAK allows system administrators to             ing a chip easier and safer.
       perform three main functions quickly and        To change a chip in a ZIF socket, you raise
       easily:                                         a lever beside the socket to free the original
       ■
           To centralize configuration                 chip’s pins from the socket. You then slide
                                                       the old chip out and slide in the replacement
       ■
           To eliminate local access to the desktop    chip, taking care to align the pins and holes.
           computer                                    Finally, you lower the lever again. A ZIF
       ■
           To allow storage of data and applications   socket minimizes damage to the delicate
           on the server rather than on the client     pins that connect the chip to the rest of the
                                                       system.
       See also Advanced Configuration and
       Power Interface; Desktop Management In-         zero-slot LAN A local-area network that
       terface; NetPC; network computer; thin cli-     uses one of the existing serial or parallel
       ent; total cost of ownership; Wired for         ports on the computer rather than a special
       Management; Zero Administration for             network interface card plugged in to the
       Windows.                                        computer’s expansion bus.


                                                                                               425
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 432 of 466
     zero-wait-state computer


     Because zero-slot LANs can only transmit         ZIP file A file whose contents have been
     as fast as the computer’s output port, they      compressed by one of the popular file-com-
     are considerably slower than networks that       pression utilities, such as PKZIP, WinZip,
     use network-specific hardware and soft-          or other comparable program; the filename
     ware. The maximum length of each cable           extension is .ZIP.
     segment is also severely limited, so zero-slot
                                                      A ZIP file can contain a single compressed
     LANs can network only two or three com-
                                                      file or a whole collection of archives. A file
     puters. The advantage of a zero-slot LAN is
                                                      compressed in this way is said to have been
     its low cost compared with dedicated net-
                                                      zipped.
     work systems.
     See also peer-to-peer network.                   To uncompress a ZIP file, use the same util-
                                                      ity that compressed it originally. Some ZIP
     zero-wait-state computer A computer              files are self-extracting and can uncompress
     that can process information without pro-        themselves when you click their icon.
     cessor wait states, which are clock cycles       See also file compression; PKZIP; WinZip;
     during which no instructions are executed        .ZIP.
     because the processor is waiting for data
     from a device or from memory.                    zipped See ZIP file.
     Static RAM chips and paged-mode RAM
     chips are becoming popular because they          Zmodem A popular file transfer proto-
     can store information without being con-         col available in many off-the-shelf and
     stantly refreshed by the processor, thus         shareware communications packages.
     eliminating the wait state.                      Zmodem is similar to Xmodem and Ymo-
     See also wait state.                             dem but is designed to handle larger data
                                                      transfers with fewer errors. Zmodem also
     ZIF socket See Zero Insertion Force              includes a feature called checkpoint restart,
     socket.                                          which allows an interrupted transmission
     .ZIP Filename extension that identifies a        to resume at the point of interruption, rath-
     file compressed by the PKZIP or WinZip           er than starting again at the beginning of the
     utilities.                                       transmission.

     See also PKZIP; WinZip; ZIP file.                See also Kermit; Xmodem; Ymodem.

     Zip Drive A popular removable storage            zombie In Unix and other operating sys-
     device from Iomega Corporation, capable          tems, a dead process that has not yet been
     of storing 100MB on relatively cheap, por-       deleted from the process table.
     table, 3.5-inch disks.
                                                      Most zombies disappear almost immedi-
     Zip Drives have emerged as the de facto          ately, although from time to time, you may
     standard personal computer backup device.        find one that is impossible to delete with-
     See also Iomega Corporation.                     out rebooting the system. Zombies do not


     426
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 433 of 466
                                                                                       zone


       consume any system resources, other than     zone On a local-area network such as
       their slot in the process table.             AppleTalk, a logical subgroup of users
                                                    within a larger group of interconnected
                                                    networks.




                                                                                        427
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 434 of 466
     Appendix A: Information on the Internet



     Appendix A: Information on the
     Internet
     This appendix contains a selection of the networking resources available on the World
     Wide Web, broken out by category to help you find the information you are looking for
     quickly and easily. To be consistent with the rest of this book, I have not specified the pro-
     tocol used to access each Web site; unless a different protocol is specified, you can simply
     assume that HTTP will work in all cases. Just add http:// to the beginning of each Web
     address in your browser when you access a site.

     The Web is in a constant state of flux as URLs change and Web sites disappear. The better-
     organized sites will simply post a link to the new location if they make substantive changes,
     and you can use that new link to go right to the new or reorganized site. Other sites reor-
     ganize themselves periodically as a part of their housekeeping; the information you want
     is still available, but you have to look in another place to find it or use the site’s built-in
     search engine to find it.

     When all else fails, use one of the Web sites listed in the “Portals and Search Engines” section
     of this appendix. In it you will find a list of the sites you can use to search the Web for doc-
     uments using keywords, phrases, or even Boolean expressions. See each individual search
     engine site for details.



     Hardware Companies
     This section lists the major manufacturers and suppliers of networking and computer
     hardware.


     Acer Group                             www.acer.com.tw

     Adaptec, Inc.                          www.adaptec.com

     Advanced Micro Devices, Inc.           www.amd.com

     Apple Computer, Inc.                   www.apple.com

     Ascend Communications, Inc.            www.ascend.com

     AST Research                           www.ast.com


     428
                       Copyright © 2000 SYBEX Inc., Alameda, CA.      www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 435 of 466
                                          Appendix A: Information on the Internet




       Bay Networks, Inc.                    www.baynetworks.com

       Cabletron Systems                     www.cabletron.com

       Canon, Inc.                           www.canon.com

       Cirrus Logic, Inc.                    www.cirrus.com

       Cisco Systems, Inc.                   www.cisco.com

       Compaq Computer Corporation           www.compaq.com

       Cyrix                                 www.cyrix.com

       Dell Computer Corporation             www.dell.com

       Dialogic Corporation                  www.dialogic.com

       Digital Equipment Corporation         www.digital.com

       Gateway, Inc.                         www.gateway.com

       Hewlett-Packard Company               www.hp.com

       Integrated Device Technology          www.idt.com

       Intel Corporation                     www.intel.com

       IBM                                   www.ibm.com

       Iomega Corporation                    www.iomega.com

       Lexmark International, Inc.           www.lexmark.com

       Lucent Technologies, Inc.             www.lucent.com

       Microcom, Inc.                        www.microcom.com

       Micron Technology                     www.micronpc.com



                                                                                   429
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 436 of 466
     Appendix A: Information on the Internet




     Motorola, Inc.                       www.motorola.com

     National Semiconductor               www.national.com
     Corporation

     NEC Corporation                      www.nec.com

     Packard-Bell                         www.packardbell.com

     Quantum Corporation                  www.quantum.com

     Rockwell Semiconductor Systems       www.rockwell.com.

     S3, Inc.                             www.s3.com

     Samsung Electronics                  www.samsung.com

     Seagate Technology, Inc.             www.seagate.com

     Silicon Graphics, Inc.               www.sgi.com

     Sun Microsystems, Inc.               www.sun.com

     SyQuest Technology, Inc.             www.syquest.com

     Toshiba Corporation                  www.toshiba.com

     U.S. Robotics Corporation            www.usr.com

     ViewSonic Corp.                      www.viewsonic.com

     Western Digital Corp.                www.wdc.com




     430
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 437 of 466
                                          Appendix A: Information on the Internet



       Software and Service Companies
       This section lists the major providers of networking operating systems, applications soft-
       ware, and online and other services.


       America Online                    www.aol.com

       Baan Company                      www2.baan.com

       Banyan Systems, Inc.              www.banyan.com

       Caldera, Inc.                     www.caldera.com

       CompuServe, Inc.                  www.compuserve.com

       Computer Associates               www.cai.com
       International

       Gartner Group, Inc.               www.gartner.com

       Informix Software, Inc.           www.informix.com

       Inprise Corporation               www.inprise.com

       Learning Tree International       www.learningtree.com

       Marimba, Inc.                     www.marimba.com

       Microsoft, Inc.                   www.microsoft.com

       Netscape Communications           www.netscape.com
       Corporation

       Network Associates, Inc.          www.networkassociates.com

       Novell, Inc.                      www.novell.com

       Oracle Corporation                www.oracle.com

       PC Connection                     www.pcconnection.com



                                                                                            431
                       Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 438 of 466
     Appendix A: Information on the Internet




     PeopleSoft, Inc.                  www.peoplesoft.com

     PointCast, Inc.                   www.pointcast.com

     RealNetworks, Inc.                www.real.com

     Red Hat Software                  www.redhat.com

     RSA Data Security                 www.rsa.com

     SCO                               www.sco.com

     SAP                               www.sap.com

     Sybase, Inc.                      www.sybase.com

     Symantec Corporation              www.symantec.com

     White Pine Software               www.wpine.com



     Internet Organizations
     Here you will find URLs relating to the main Internet organizations.


     Internet Society                         www.isoc.org

     Internet Architecture Board              www.iab.org/iab

     Internet Engineering Steering Group      www.ietf.org/iesg.htm

     Internet Engineeirng Task Force          www.ietf.org

     Internet Research Task Force             www.irtf.org

     International Ad Hoc Committee           www.iahc.org




     432
                        Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 439 of 466
                                         Appendix A: Information on the Internet




       Internet Assigned Numbers Authority     www.isi.edu/iana

       World Wide Web Consotium                www.w3.org

       Federal Networking Council              www.fnc.gov



       Standards Groups and Trade Organizations
       This section provides URLs for the major network-related standards groups and trade
       associations.


       Active Group              www.activex.org

       ANSI                      www.ansi.org

       ATM Forum                 www.atmforum.com

       CERN                      www.cern.ch

       CERT                      www.cert.org

       EIA                       www.eia.org

       FCC                       www.fcc.gov

       IEEE                      www.ieee.org

       IrDA                      www.irda.org

       ISO                       www.iso.ch

       ITU                       www.itu.ch

       NCSC                      www.ncsc.com

       Object Management         www.omg.org
       Group




                                                                                       433
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 440 of 466
     Appendix A: Information on the Internet




     Open Group               www.opengroup.org

     TIA                      www.tiaonline.org



     Portals and Search Engines
     The distinction between a Web portal and a search engine continues to blur, so they are
     grouped together in this section.


     Alta Vista                 www.altavista.digital.com

     America Online             www.aol.com

     Chickclick                 www.chickclick.com

     ESPN                       www.espn.com

     Excite                     www.excite.com

     GoTo.com                   www.goto.com

     Hotbot                     www.hotbot.com

     Infoseek                   www.infoseek.com

     Ivillage                   www.ivillage.com

     Lycos                      www.lycos.com

     Netcenter                  www.netcenter.com

     Northern Light             www.nlsearch.com

     Snap!                      www.snap.com

     Yahoo!                     www.yahoo.com




     434
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 441 of 466
                                         Appendix A: Information on the Internet



       Open Source Software
       This section contains details on where to find open-source software, as well as URLs for
       some of the organizations supporting open source and free software.


       Open Source Initiative                    www.opensource.org

       Free Software Foundation                  www.fsf.org

       Slashdot                                  www.slashdot.org

       O’Reilly Open Source Center               opensource.oreilly.com

       The Apache Project                        www.apache.org

       GNU                                       www.gnu.org

       Linux Online                              www.linux.org

       The Linux Kernel Archives                 www.kernel.org

       The Linux Documentation Project           metalab.unc.edu/LDP

       Linux Web pages                           www.linux-center.org

       The Perl Institute                        www.perl.org

       Netscape’s Mozilla Project                www.mozilla.org

       XFree86                                   www.xfree86.org

       FreeBSD Project                           ftp.freebsd.org

       Open BSD                                  www.openbsd.org




                                                                                          435
                      Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 442 of 466
     Appendix A: Information on the Internet



     Local Exchange Carriers
     This section lists the companies providing local carrier services throughout the United
     States.


     Ameritech, Inc.                     www.ameritech.com

     Bell Atlantic Corp                  www.bell-atl.com

     Bell South                          www.bellsouth.com

     GTE Service Corp                    www.gte.com

     NYNEX Corp                          www.nynex.com

     Pacific Bell                        www.pacbell.com

     SBC Communications, Inc.            www.sbc.com

     U.S. West Communications            www.uswest.com
     Group




     Interexchange Carriers
     This section lists the carriers that provide long-distance service in the United States.


     AT&T Corp                                     www.att.com

     LDDS WorldCom, Inc.                           www.wcom.com

     GTE Service Corp.                             www.gte.com

     MCI Telecommunications Corp.                  www.mci.com

     Sprint Communications Company                 www.sprintbiz.com

     MFS Communications Company                    www.mfsdatanet.com

     Norlight Telecommunications, Inc.             www.norlight.com


     436
                       Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 443 of 466
                                                Appendix B: Certification Programs



       Appendix B: Certification Programs
       This appendix presents information on the many and varied computer and networking cer-
       tification programs available in the industry. Table B.1 lists the abbreviations and complete
       names for the most common certification programs, and Table B.2 lists all the network-
       related certification programs offered by each company or computer-industry organization.

       TABLE B.1 CERTIFICATION PROGRAM ABBREVIATIONS


       Abbreviation          Certification Program

       A+                    A+ Certification

       AASE                  Associated Accredited Systems Engineer

       ABCP                  Associate Business Continuity Professional

       ACE                   Advanced Certified Engineer

       ACTE                  Ascend Certified Technical Expert

       ASE                   Accredited Systems Engineer

       BAC                   Baan Advanced Certification

       BBC                   Baan Basic Certification

       BNCE                  Bay Networks Certified Expert

       BNCS                  Bay Networks Certified Specialist

       CATE                  Certified Advanced Technical Expert

       CBCP                  Certified Business Continuity Professional

       CBE                   Certified Banyan Engineer

       CBS                   Certified Banyan Specialist

       CC                    Certified Consultant



                                                                                              437
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 444 of 466
     Appendix B: Certification Programs


     TABLE B.1 CERTIFICATION PROGRAM ABBREVIATIONS (CONTINUED)


     Abbreviation       Certification Program

     CCIE               Cisco Certified Internetworking Expert

     CCP                Certified Computing Professional

     CDA                Certified Database Administrator

     CDIA               Certified Document Image Architect

     CE                 Certified Expert

     CINA               Certified IRIX Network Administrator

     CISA               Certified Information System Auditor

     CISA               Certified IRIX System Administrator

     CISSP              Certified Information Systems Security Professional

     CJD                Certified Java Developer

     CJP                Certified Java Programmer

     CLP                Certified Lotus Professional

     CLS                Certified Lotus Specialist

     CNA                Certified Novell Administrator

     CNE                Certified Novell Engineer

     CNI                Certified Novell Instructor

     CNP                Certified Network Professional

     CNX                Certified Network Expert




     438
                    Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 445 of 466
                                                    Appendix B: Certification Programs


       TABLE B.1 CERTIFICATION PROGRAM ABBREVIATIONS (CONTINUED)


       Abbreviation          Certification Program

       CPDA                  Certified Powerbuilder Developer Associate

       CPDP                  Certified Powerbuilder Developer Professional

       CPTS                  Certified Performance and Tuning Specialist

       CS                    Certified Specialist

       CSA                   Certified Solaris Administrator

       CSE                   Certified Solutions Expert

       CSE                   Certified Systems Expert

       CSE                   Certified Switching Expert

       CSNA                  Certified Solaris Network Administrator

       CSS                   Certified Switching Specialist

       CU                    Certified User

       CUE                   Certified Unicenter Engineer

       MBCP                  Master Business Continuity Professional

       MCNE                  Master Certified Novell Engineer

       MCP                   Microsoft Certified Professional

       MCSD                  Microsoft Certified Solutions Developer

       MCSE                  Microsoft Certified Systems Engineer

       MOE                   Microsoft Office Expert




                                                                                    439
                      Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 446 of 466
     Appendix B: Certification Programs


     TABLE B.1 CERTIFICATION PROGRAM ABBREVIATIONS (CONTINUED)


     Abbreviation       Certification Program

     MOES               Microsoft Office Expert Specialist

     MOPS               Microsoft Office Proficient Specialist

     N+                 Network+ Certification

     NCIP               Novell Certified Internet Professional

     PSE                Professional Server Expert

     PSS                Professional Server Specialist

     RCDD               Registered Communications Distribution Designer




     TABLE B.2 COMPUTER AND NETWORKING CERTIFICATION PROGRAMS


     Company        Certification Program Name

     Ascend         Ascend Certified Technical Expert

     Baan           Baan Basic Certification
                    Baan Advanced Certification in Enterprise Logistics
                    Baan Advanced Certification in Enterprise Finance
                    Baan Advanced Certification in Enterprise Tools
                    Baan Advanced Certification in Enterprise Modeler

     Banyan         Certified Banyan Specialist
                    Certified Banyan Specialist: Windows NT
                    Certified Banyan Engineer

     Bay Networks   Bay Networks Certified Specialist: Hub Technology
                    Bay Networks Certified Expert: Hub Technology
                    Bay Networks Certified Specialist: Router Technology



     440
                    Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 447 of 466
                                                   Appendix B: Certification Programs


       TABLE B.2 COMPUTER AND NETWORKING CERTIFICATION PROGRAMS (CONTINUED)


       Company            Certification Program Name
                          Bay Networks Certified Expert: Router Technology
                          Bay Networks Certified Specialist: Network Management Technology
                          Bay Networks Certified Expert: Network Management Technology
                          Bay Networks Certified Specialist: Switching Technology
                          Bay Networks Certified Expert: Remote Access Technology

       BICSI              Registered Communications Distribution Designer
                          Registered Communications Distribution Designer: LAN Specialty

       Cisco              Cicso Certified Internetworking Expert: WAN Switching Expert
                          Cicso Certified Internetworking Expert: ISP Dial Expert
                          Cicso Certified Internetworking Expert: Routing and Switching Expert

       Compaq             Associate Accredited Systems Engineer Specializing in Novell
                          IntranetWare
                          Associate Accredited Systems Engineer Specializing in Microsoft
                          Windows NT
                          Accredited Systems Engineer Specializing in Novell IntranetWare
                          Accredited Systems Engineer Specializing in Microsoft Windows NT

       Computer           Certified Unicenter Engineer
       Associates

       CompTIA            A+ Certification
                          Certified Document Image Architect
                          Network+ Certification

       CNX                Certified Network Expert
       Consortium

       Disaster           Associate Business Continuity Professional
       Recovery           Certified Business Continuity Professional
       Institute
                          Master Business Continuity Professional
       International



                                                                                             441
                       Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 448 of 466
     Appendix B: Certification Programs


     TABLE B.2 COMPUTER AND NETWORKING CERTIFICATION PROGRAMS (CONTINUED)


     Company      Certification Program Name

     Hewlett-     HP OpenView Certified Consultant: Unix
     Packard      HP OpenView Certified Consultant: Windows NT
                  HP OpenView Certified Consultant: Unix and Windows NT

     IBM          Certified Solutions Expert: Net Commerce
                  Certified Solutions Expert: Firewall Resources
                  IBM Certified AIX User
                  IBM Certified Specialist: AIX System Administration
                  IBM Certified Specialist: AIX Support
                  IBM Certified Specialist: AS/400 Associate System Operator
                  IBM Certified Specialist: AS/400 Professional System Operator
                  IBM Certified Specialist: AS/400 Associate System Administrator
                  IBM Certified Specialist: AS/400 Professional System Administrator
                  IBM Certified Specialist: OS/2 Warp Server Administration
                  IBM Certified Expert: OS/2 Warp Server
                  IBM Certified Specialist: OS/2 LAN Server Administration
                  IBM Certified Expert: OS/2 LAN Server
                  IBM Certified Systems Expert: OS/2 Warp
                  IBM Certified Advanced Technical Expert: RS/6000 AIX
                  Professional Server Expert
                  Professional Server Expert: Novell NetWare
                  Professional Server Expert: OS/2 Warp Server
                  Professional Server Expert: Windows NT Server

     Informix     Database Specialist: Informix Dynamic Server
                  System Administration: Informix Dynamic Server
                  Informix-4GL Certified Professional




     442
                 Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 449 of 466
                                                  Appendix B: Certification Programs


       TABLE B.2 COMPUTER AND NETWORKING CERTIFICATION PROGRAMS (CONTINUED)


       Company            Certification Program Name

       Institute for      Certified Computing Professional
       Certification of
       Computing
       Professionals

       International      Certified Information Systems Security Professional
       Information
       Systems
       Security
       Certification
       Consortium

       Information        Certified Information Systems Auditor
       Systems Audit
       and Control
       Association

       Learning Tree      Internet/Intranet Certified Professional
       International      Internetwork Certified Professional
                          Local Area Networks Certified Professional
                          PC Service and Support Certified Professional
                          Unix Systems Certified Professional
                          Wide Area Networks Certified Professional

       Lotus              Certified Lotus Specialist
                          Certified Lotus Professional: Application Developer
                          Certified Lotus Professional: Principal Application Developer
                          Certified Lotus Professional: System Administrator
                          Certified Lotus Professional: Principal System Administrator
                          Certified Lotus Professional: cc Mail System Administrator

       Microsoft          Microsoft Certified Professional +Internet
                          Microsoft Certified Systems Engineer +Internet



                                                                                          443
                       Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 450 of 466
     Appendix B: Certification Programs


     TABLE B.2 COMPUTER AND NETWORKING CERTIFICATION PROGRAMS (CONTINUED)


     Company        Certification Program Name
                    Microsoft Certified Systems Engineer
                    Microsoft Certified Solutions Developer
                    Microsoft Office Proficient Specialist
                    Microsoft Office Expert Specialist
                    Microsoft Office Expert

     Network        Certified Network Professional
     Professional
     Association

     Novell         Certified Novell Administrator
                    Certified Novell Engineer
                    Certified Novell Instructor
                    Novell Certified Internet Professional
                    Novell Internet Architect
                    Novell Internet Business Strategist
                    Novell Intranet Manager
                    Master Certified Novell Engineer
                    Novell Web Designer

     Oracle         Certified Database Administrator
                    Certified Application Developer

     SCO            Advanced Certified Engineer: Server Track
                    Advanced Certified Engineer: OpenServer Track
                    Advanced Certified Engineer: UnixWare Track

     Silicon        Certified IRIX System Administrator
     Graphics       Certified IRIX Network Administrator




     444
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 451 of 466
                                                Appendix B: Certification Programs


       TABLE B.2 COMPUTER AND NETWORKING CERTIFICATION PROGRAMS (CONTINUED)


       Company           Certification Program Name

       Sun               Certified Java Programmer
       Microsystems      Certified Java Developer
                         Certified Solaris Administrator
                         Certified Solaris Network Administrator

       Sybase            Certified PowerBuilder Developer Associate
                         Certified PowerBuilder Developer Professional
                         Certified Database Administrator
                         Certified Performing and Tuning Specialist

       Xylan             Xylan Certified Switch Specialist
                         Xylan Certified Switch Expert




                                                                                   445
                      Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 452 of 466
     Appendix C: ASCII Character Set



     Appendix C: ASCII Character Set
     Table C.1 shows the first 32 characters (0–31) from the American Standard Code for In-
     formation Interchange (ASCII), also known as the control characters.
     Table C.2 shows the 7-bit standard ASCII character set (comprising characters 32–127),
     which is implemented on all computers that use ASCII.
     Table C.3 shows characters 128–255 of the 8-bit IBM extended ASCII character set.

     TABLE C.1 ASCII CONTROL CHARACTERS


     DECIMAL          CHARACTER                          CONTROL COMBINATION

     0                NUL (Null)                         Ctrl+@

     1                SOH (Start of heading)             Ctrl+A

     2                STX (Start of text)                Ctrl+B

     3                ETX (End of text)                  Ctrl+C

     4                EOT (End of transmission)          Ctrl+D

     5                ENQ (Enquire)                      Ctrl+E

     6                ACK (Acknowledge)                  Ctrl+F

     7                BEL (Bell)                         Ctrl+G

     8                BS (Backspace)                     Ctrl+H

     9                HT (Horizontal tab)                Ctrl+I

     10               LF (Line feed)                     Ctrl+J

     11               VT (Vertical tab)                  Ctrl+K

     12               FF (Form feed)                     Ctrl+L

     13               CR (Carriage return)               Ctrl+M




     446
                     Copyright © 2000 SYBEX Inc., Alameda, CA.    www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 453 of 466
                                              Appendix C: ASCII Character Set


       TABLE C.1 ASCII CONTROL CHARACTERS (CONTINUED)


       DECIMAL       CHARACTER                          CONTROL COMBINATION

       14            SO (Shift out)                     Ctrl+N

       15            SI (Shift in)                      Ctrl+O

       16            DLE (Data link escape)             Ctrl+P

       17            DC1 (Device control 1)             Ctrl+Q

       18            DC2 (Device control 2)             Ctrl+R

       19            DC3 (Device control 3)             Ctrl+S

       20            DC4 (Device control 4)             Ctrl+T

       21            NAK (Negative                      Ctrl+U
                     acknowledgement)

       22            SYN (Synchronous idle)             Ctrl+V

       23            ETB (End transmission block)       Ctrl+W

       24            CAN (Cancel)                       Ctrl+X

       25            EM (End of medium)                 Ctrl+Y

       26            SUB (Substitute)                   Ctrl+Z

       27            ESC (Escape)                       Ctrl+[

       28            FS (File separator)                Ctrl+/

       29            GS (Group separator)               Ctrl+]

       30            RS (Record separator)              Ctrl+^

       31            US (Unit separator)                Ctrl+_




                                                                              447
                 Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 454 of 466
     Appendix C: ASCII Character Set


     TABLE C.2 STANDARD 7-BIT ASCII CHARACTER SET


     DECIMAL       CHARACTER                 DECIMAL           CHARACTER

     32            space                     51                3

     33            !                         52                4

     34            "                         53                5

     35            #                         54                6

     36            $                         55                7

     37            %                         56                8

     38            &                         57                9

     39            '                         58                :

     40            (                         59                ;

     41            )                         60                <

     42            *                         61                =

     43            +                         62                >

     44            ,                         63                ?

     45            -                         64                @

     46            .                         65                A

     47            /                         66                B

     48            0                         67                C

     49            1                         68                D

     50            2                         69                E



     448
                  Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 455 of 466
                                               Appendix C: ASCII Character Set


       TABLE C.2 STANDARD 7-BIT ASCII CHARACTER SET (CONTINUED)


       DECIMAL        CHARACTER                 DECIMAL           CHARACTER

       70             F                         89                Y

       71             G                         90                Z

       72             H                         91                [

       73             I                         92                \

       74             J                         93                ]

       75             K                         94                ^

       76             L                         95                _

       77             M                         96                `

       78             N                         97                a

       79             O                         98                b

       80             P                         99                c

       81             Q                         100               d

       82             R                         101               e

       83             S                         102               f

       84             T                         103               g

       85             U                         104               h

       86             V                         105               i

       87             W                         106               j

       88             X                         107               k



                                                                              449
                  Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 456 of 466
     Appendix C: ASCII Character Set


     TABLE C.2 STANDARD 7-BIT ASCII CHARACTER SET (CONTINUED)


     DECIMAL       CHARACTER                 DECIMAL           CHARACTER

     108           l                         118               v

     109           m                         119               w

     110           n                         120               x

     111           o                         121               y

     112           p                         122               z

     113           q                         123               {

     114           r                         124               |

     115           s                         125               }

     116           t                         126               ~

     117           u                         127               DEL



     TABLE C.3 IBM EXTENDED ASCII CHARACTER SET


     DECIMAL       CHARACTER                 DECIMAL           CHARACTER

     128           Ç                         135               ç

     129           ü                         136               ê

     130           é                         137               ë

     131           â                         138               è

     132           ä                         139               ï

     133           à                         140               î




     450
                  Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 457 of 466
                                              Appendix C: ASCII Character Set


       TABLE C.3 IBM EXTENDED ASCII CHARACTER SET (CONTINUED)


       DECIMAL       CHARACTER                 DECIMAL           CHARACTER

       134           å                         141               ì

       142           Ä                         161               í

       143           Å                         162               ó

       144           É                         163               ú

       145           æ                         164               ñ

       146           Æ                         165               Ñ

       147           ô                         166              a_



       148           ö                         167              _
                                                                o



       149           ò                         168               ¿

                                                                 2
       150           û                         169

                                                                 3
       151           ù                         170

                                                                 1
       152           ÿ                         171                   ⁄2

                                                                 1
       153           Ö                         172                   ⁄4

       154           Ü                         173               ¡

       155           ¢                         174               «

       156           £                         175               »
                                                                .........
                                                                .........




       157           ¥                         176
                                                                 ----
                                                                 ----
       158           Pt                        177               ----
                                                                 ----
                                                                 - -

                                                                  -----
                                                                  -----
       159           ƒ                         178                -----
                                                                  -----
                                                                  ---




                                                                             451
                 Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 458 of 466
     Appendix C: ASCII Character Set


     TABLE C.3 IBM EXTENDED ASCII CHARACTER SET (CONTINUED)


     DECIMAL       CHARACTER                 DECIMAL           CHARACTER

     160           á                         179

     180                                     199

     181                                     200

     182                                     201

     183                                     202

     184                                     203

     185                                     204

     186                                     205

     187                                     206

     188                                     207

     189                                     208

     190                                     209

     191                                     210

     192                                     211

     193           ?                         212

     194           >                         213

     195           £                         214

     196           –                         215

     197           1                         216



     452
                  Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 459 of 466
                                              Appendix C: ASCII Character Set


       TABLE C.3 IBM EXTENDED ASCII CHARACTER SET (CONTINUED)


       DECIMAL       CHARACTER                 DECIMAL           CHARACTER

       198                                     217

       218                                     237               f

       219                                     238               ´

       220                                     239               \

       221                                     240               [

       222                                     241               6

       223                                     242               ∫

       224           ~                         243               π

       225           ı                         244
                                                                 


       226           G                         245               

       227           p                         246               4

       228           ∑                         247               <

       229           s                         248               8

       230           m                         249               8

       231           t                         250               -

       232           F                         251               =

       233           Q                         252               n




                                                                             453
                 Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 460 of 466
     Appendix C: ASCII Character Set


     TABLE C.3 IBM EXTENDED ASCII CHARACTER SET (CONTINUED)


     DECIMAL       CHARACTER                 DECIMAL           CHARACTER

                                                               2
     234           V                         253

     235           W                         254               ■

     236           1                         255




     454
                  Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 461 of 466
                                              Appendix D: EBCDIC Character Set



       Appendix D: EBCDIC Character Set
       Table D.1 shows all 256 characters that make up the Extended Binary Coded Decimal In-
       terchange Code (EBCDIC) character set.

       TABLE D.1 EBCDIC CHARACTER SET


       Decimal    Character                        Decimal      Character

       0          NUL (null)                       14           SO (shift out)

       1          SOH (start of heading)           15           SI (shift in)

       2          STX (start of text)              16           DLE (data length escape)

       3          ETX (end of text)                17           DC1 (device control 1)

       4          SEL (select)                     18           DC2 (device control 2)

       5          HT (horizontal tab)              19           DC3 (device control 3)

       6          RNL (required new line)          20           RES/ENP (restore/enable
                                                                presentation)

       7          DEL (delete)                     21           NL (new line)

       8          GE (graphic escape)              22           BS (backspace)

       9          SPS (superscript)                23           POC (program-operator
                                                                communication)

       10         RPT (repeat)                     24           CAN (cancel)

       11         VT (vertical tab)                25           EM (end of medium)

       12         FF (form feed)                   26           UBS (unit backspace)

       13         CR (carriage return)             27           CU1 (customer use 1)




                                                                                           455
                    Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 462 of 466
     Appendix D: EBCDIC Character Set


     TABLE D.1 EBCDIC CHARACTER SET (CONTINUED)


     Decimal   Character                       Decimal         Character

     28        IFS (interchange file           42              SM/SW (set mode/switch)
               separator)

     29        IGS (interchange group          43              CSP (control sequence
               separator)                                      prefix)

     30        IRS (interchange record         44              MFA (modify field attribute)
               separator)

     31        IUS/ITB (interchange unit       45              ENQ (enquiry)
               separator/intermediate
               transmission block)

     32        DS (digit select)               46              ACK (acknowledge)

     33        SOS (start of significance)     47              BEL (bell)

     34        FS (field separator)            48-49           not assigned

     35        WUS (word underscore)           50              STN (synchronous idle)

     36        BYP/INP (bypass/inhibit         51              IR (index return)
               presentation)

     37        LF (line feed)                  52              PP (presentation position)

     38        ETB (end of transmission        53              TRN (transport)
               block)

     39        ESC (escape)                    54              NBS (numeric backspace)

     40        SA (set attribute)              55              EOT (end of transmission)

     41        SFE (start field extended)      56              SBS (subscript)




     456
                   Copyright © 2000 SYBEX Inc., Alameda, CA.     www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 463 of 466
                                               Appendix D: EBCDIC Character Set


       TABLE D.1 EBCDIC CHARACTER SET (CONTINUED)


       Decimal   Character                          Decimal      Character

                                                     57          IT (indent tab)

       58        RFF (required form feed)           90           !

       59        CU3 (customer use 3)               91           $

       60        DC4 (device control 4)             92           *

       61        NAK (negative                       93          )
                 acknowledge)

       62        not assigned                       94           ;

       63        SUB (substitute)                   95           ¬ (Logical NOT)

       64        SP (space)                         96           -

       65        RSP (required space)               97           /

       66-73     not assigned                       98-105       not assigned

                                                                 |
       74        ¢                                   106         |   (broken pipe)

       75        .                                   107         ,

       76        <                                   108         %

       77        (                                   109         -

       78        +                                   110         >

       79        | (Logical OR)                     111          ?

       80-89     not assigned                       112-120      not assigned




                                                                                     457
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 464 of 466
     Appendix D: EBCDIC Character Set


     TABLE D.1 EBCDIC CHARACTER SET (CONTINUED)


     Decimal   Character                       Decimal         Character

     121       `                               138-144         not assigned

     122       :                               145             j

     123       #                               146             k

     124       @                               147             l

               |
     125                                       148             m

     126       =                               149             n

     127       "                               150             o

     128       not assigned                    151             p

     129       a                               152             q

     130       b                               153             r

     131       c                               154-160         not assigned

     132       d                               161             ~

     133       e                               162             s

     134       f                               163             t

     135       g                               164             u

     136       h                               165             v

     137       I                               166             w

     167       x                               210             K




     458
                   Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 465 of 466
                                               Appendix D: EBCDIC Character Set


       TABLE D.1 EBCDIC CHARACTER SET (CONTINUED)


       Decimal   Character                          Decimal      Character

       168       y                                  211          L

       169       z                                  212          M

       170-191   not assigned                       213          N

       192       {                                  214          O

       193       A                                  215          P

       194       B                                  216          Q

       195       C                                  217          R

       196       D                                  218-223      not assigned

       197       E                                  224          \

       198       F                                  225          NSP (numeric space)

       199       G

       200       H                                  226          S

       201       I                                  227          T

       202       SHY (syllable hyphen)              228          U

       203-207   not assigned                       229          V

       208       }                                  230          W

       209       J                                  231          X

       232       Y                                  245          5




                                                                                       459
                     Copyright © 2000 SYBEX Inc., Alameda, CA.   www.sybex.com
474-ADA Document 31-3 Filed 10/05/20 Page 466 of 466
     Appendix D: EBCDIC Character Set


     TABLE D.1 EBCDIC CHARACTER SET (CONTINUED)


     Decimal   Character                       Decimal         Character

     233       Z                               246             6

     234-239   not assigned                    247             7

     240       0                               248             8

     241       1                               249             9

     242       2                               250-254         not assigned

     243       3                               255             EO (eight ones)

     244       4




     460
                   Copyright © 2000 SYBEX Inc., Alameda, CA.       www.sybex.com
